Exhibit 10.5

 

AGREEMENT OF SUBLEASE (NYT-2)

 

By and Between

 

42ND ST. DEVELOPMENT PROJECT, INC.,

 

Landlord,

 

and

 

NYT REAL ESTATE COMPANY LLC

 

Tenant

 

Dated as of:  March 6, 2009

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I

DEFINITIONS; CONSTRUCTION OF TERMS

3

Section 1.1

Definitions

3

Section 1.2

Rules of Construction

29

Section 1.3

Captions/Table of Contents

30

ARTICLE II

LEASE OF DEMISED PREMISES AND COMMON ELEMENTS; TERM OF LEASE

31

Section 2.1

Demised Premises and Common Elements; Term

31

Section 2.2

Condition of Demised Premises and Common Elements

31

Section 2.3

Waiver of Right to Rescind

32

ARTICLE III

CHARGES AND FEES

33

Section 3.1

PILOT

33

Section 3.2

Retail Space Percentage Rent Calculation of Percentage Rent

35

Section 3.3

[INTENTIONALLY OMITTED]

37

Section 3.4

Exemption from Mortgage Recording Tax; PILOMRT

37

Section 3.5

Theater Surcharge

38

Section 3.6

Administrative Fee

39

Section 3.7

Prorations; Overdue Amounts

39

Section 3.8

No Joint Venture

40

Section 3.9

All Charges Treated as Rent

40

Section 3.10

Payments

40

Section 3.11

Net Lease

40

Section 3.12

No Offset

41

Section 3.13

Books and Records

41

Section 3.14

Illegality

43

Section 3.15

Administrative Code Section 11-208.1

43

Section 3.16

Survival

43

Section 3.17

Existing Violations

43

ARTICLE IV

IMPOSITIONS

44

Section 4.1

Impositions

44

Section 4.2

Payment

44

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

 

Section 4.3

Right to Contest

44

ARTICLE V

PURCHASE OPTION

46

Section 5.1

Purchase Option

46

Section 5.2

Casualty to, or Condemnation of, the Property

49

Section 5.3

Termination of Right to Purchase

49

ARTICLE VI

CONSTRUCTION OF THE PROJECT

50

Section 6.1

Construction of the Project

50

Section 6.2

Plans and Specifications

56

Section 6.3

Performance of Construction Work

59

Section 6.4

Use of Plans and Specifications

63

Section 6.5

Conditions Precedent to Commencement of Demolition, Asbestos Removal and Lead
Abatement

64

Section 6.6

Construction of Tenant’s Subway Improvements

67

Section 6.7

Final Completion; Permanent Certificate of Occupancy

67

Section 6.8

Construction Agreements

68

Section 6.9

Construction Sign

68

Section 6.10

Project Area

68

Section 6.11

Title to Materials

69

Section 6.12

Nonadverse Structural Effect

69

Section 6.13

Arbitration

69

ARTICLE VII

USE AND MAINTENANCE OF THE PROPERTY

69

Section 7.1

Permitted Use

69

Section 7.2

Restrictions on Use

70

Section 7.3

Maintenance Obligations

70

Section 7.4

Compliance with Legal Requirements

71

Section 7.5

No Waste

72

Section 7.6

Right of Entry

72

Section 7.7

Utilities; Services; No Landlord Responsibility

73

Section 7.8

Environmental

73

Section 7.9

Equitable Relief

74

Section 7.10

Windows

74

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

Section 7.11

Adverse Possession

74

Section 7.12

[INTENTIONALLY OMITTED]

74

ARTICLE VIII

REPAIRS

74

Section 8.1

Repairs

74

ARTICLE IX

ALTERATIONS AND COMPLETION OF THE IMPROVEMENTS

76

Section 9.1

Right to Undertake Alterations

76

Section 9.2

Performance of Alterations

76

Section 9.3

Construction Agreements

79

Section 9.4

Use of Plans and Specifications

80

Section 9.5

Major Alterations

81

Section 9.6

Approval of Project Participants

84

Section 9.7

Alterations Certification

87

Section 9.8

Reimbursement of Expenses of Review

88

Section 9.9

Nonadverse Structural Effect

88

Section 9.10

Completion of Improvements

88

Section 9.11

Disputes

89

ARTICLE X

INSURANCE

89

Section 10.1

Insurance

89

Section 10.2

Requirements for Policies

91

Section 10.3

Waiver of Subrogation

92

Section 10.4

Delivery of Policies

93

Section 10.5

Separate Insurance

93

Section 10.6

Cooperation; Adjustment

93

Section 10.7

Approval by Landlord

94

Section 10.8

Depositary

94

Section 10.9

Security for Commercial Property Insurance Premium

94

ARTICLE XI

DAMAGE AND DESTRUCTION

95

Section 11.1

Damage and Destruction

95

Section 11.2

Restoration Funds

98

Section 11.3

Conditions Precedent to Disbursement

99

Section 11.4

Section 227 of Real Property Law

100

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

 

Section 11.5

Additional Requirements for Restoration

100

Section 11.6

Effect of Casualty on this Lease

100

ARTICLE XII

CONDEMNATION

101

Section 12.1

Condemnation

101

Section 12.2

Date of Taking

101

Section 12.3

Minor Taking; Condemnation Restoration

101

Section 12.4

Additional Restoration Requirements

103

Section 12.5

Temporary Taking

103

Section 12.6

Right to Compensation

103

Section 12.7

Settlement; Compromise

103

ARTICLE XIII

ASSIGNMENT, SUBLETTING AND TRANSFER

104

Section 13.1

Transfers Generally

104

Section 13.2

Subleasing

105

Section 13.3

Assignments

109

Section 13.4

Collect Charges from Assignee, Subtenant

109

Section 13.5

No Relief

110

Section 13.6

Consent

110

Section 13.7

Costs and Expenses

110

Section 13.8

Prohibited Persons

110

Section 13.9

Constitutive Documents

111

Section 13.10

Permitted Disposition

111

ARTICLE XIV

DEFAULT PROVISIONS

114

Section 14.1

Conditions of Limitation

114

Section 14.2

Events of Default

115

Section 14.3

Rights of Landlord

117

Section 14.4

Waiver of Right of Redemption

118

Section 14.5

No Waiver

119

Section 14.6

Remedies Under Bankruptcy and Insolvency Codes

119

Section 14.7

Relationship Among Severance Tenants

120

ARTICLE XV

LANDLORD’S RIGHT TO PERFORM

121

Section 15.1

Right to Perform

121

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

 

Section 15.2

Additional Remedies

121

Section 15.3

Strict Performance

122

Section 15.4

Right to Enjoin Defaults or Threatened Defaults

122

ARTICLE XVI

ARBITRATION

123

Section 16.1

Generally

123

Section 16.2

Standard Arbitration

123

Section 16.3

Expedited Arbitration

125

Section 16.4

Single Arbitration

127

ARTICLE XVII

INDEMNITY; LIMITATION ON LIABILITY

128

Section 17.1

Indemnification by Tenant

128

Section 17.2

Indemnification Generally

129

Section 17.3

Recourse Only to Landlord’s Estate in the Demised Premises and the Common
Elements

129

Section 17.4

Recourse Only to Tenant’s Estate in the Demised Premises and the Common Elements

130

Section 17.5

Survival

131

ARTICLE XVIII

QUIET ENJOYMENT; TRANSFER OF LANDLORD’S INTEREST

132

Section 18.1

Quiet Enjoyment

132

Section 18.2

Transfer of Landlord’s Interest

132

ARTICLE XIX

WAIVER OF JURY TRIAL; COUNTERCLAIMS

133

Section 19.1

Waiver of Jury Trial

133

Section 19.2

No Counterclaims

133

Section 19.3

Survival

133

ARTICLE XX

NOTICES

134

Section 20.1

Notices

134

ARTICLE XXI

ESTOPPEL CERTIFICATE

136

Section 21.1

Certificate of Tenant

136

Section 21.2

Certificate of Landlord

136

Section 21.3

[INTENTIONALLY OMITTED]

136

ARTICLE XXII

SEVERABILITY

137

Section 22.1

Severability

137

 

v

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

 

ARTICLE XXIII

END OF TERM; TITLE TO IMPROVEMENTS

138

Section 23.1

Surrender

138

Section 23.2

Re-Entry

139

Section 23.3

Removal of Property

139

Section 23.4

Title to Improvements

140

ARTICLE XXIV

COVENANTS BINDING

141

Section 24.1

Covenants Binding

141

ARTICLE XXV

ENTIRE AGREEMENT; NO WAIVER

142

Section 25.1

Entire Agreement

142

Section 25.2

No Waiver

142

ARTICLE XXVI

NO MERGER

143

Section 26.1

No Merger

143

ARTICLE XXVII

ENCUMBRANCES

144

Section 27.1

Encumbrances

144

ARTICLE XXVIII

CONSENTS; APPROVALS

145

Section 28.1

Reasonable Standard

145

Section 28.2

No Damages

145

Section 28.3

Deemed Consent

145

ARTICLE XXIX

NON-DISCRIMINATION AND AFFIRMATIVE ACTION

147

Section 29.1

Incorporation by Reference

147

ARTICLE XXX

REPRESENTATIONS, WARRANTIES AND COVENANTS, AND OTHER AGREEMENTS

148

Section 30.1

Representations and Warranties

148

Section 30.2

Possession

149

Section 30.3

Covenants of Tenant

149

Section 30.4

[INTENTIONALLY OMITTED]

149

Section 30.5

Other Agreements

149

ARTICLE XXXI

PERMITTED FINANCING

150

Section 31.1

Recognized Mortgage

150

Section 31.2

Right and Time to Cure

151

Section 31.3

Notice to Landlord

152

Section 31.4

Acceptance of Performance

152

 

vi

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

 

Section 31.5

Other Defaults

152

Section 31.6

Execution of New Lease

152

Section 31.7

Recognition of Most Senior Recognized Mortgagee

156

Section 31.8

No Rights of Other Mortgagees

157

Section 31.9

Miscellaneous Mortgage Provisions

157

Section 31.10

Delegation by Tenant

158

Section 31.11

Survival

158

ARTICLE XXXII

CONDOMINIUM DOCUMENTS

159

Section 32.1

Condominium Conversion

159

Section 32.2

Condominium Documents

159

ARTICLE XXXIII

MISCELLANEOUS

160

Section 33.1

Recording and Transfer Tax

160

Section 33.2

Brokers

160

Section 33.3

[INTENTIONALLY OMITTED]

160

Section 33.4

Relationship of Landlord and Tenant

160

Section 33.5

Person Acting on Behalf of a Party Hereunder

161

Section 33.6

Third Party Beneficiary

161

Section 33.7

Proprietary Capacity Only

161

ARTICLE XXXIV

LOBBY SUBLEASE SPACE

162

Section 34.1

Generally

162

Section 34.2

Defined Terms

162

 

vii

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

SCHEDULE 1

 

PILOT SCHEDULE

 

 

 

EXHIBITS

 

 

 

 

 

EXHIBIT A

 

THE PROJECT DOCUMENTS

EXHIBIT B

 

APPROVED CERTIFIED PUBLIC ACCOUNTING FIRMS

EXHIBIT C

 

FORM OF COLLATERAL ASSIGNMENT

EXHIBIT D

 

INTENTIONALLY OMITTED

EXHIBIT E-1

 

DESIGN, CONSTRUCTION AND MAINTENANCE REQUIREMENTS FOR CONSTRUCTION OF BRIDGES
AND FENCING

EXHIBIT E-2

 

HISTORIC PRESERVATION PROTECTION PLAN FOR CONSTRUCTION ADJACENT TO HISTORIC
STRUCTURES

EXHIBIT E-3

 

STREETSCAPE IMPROVEMENT DESIGN PROGRAMS

EXHIBIT E-4

 

DISPLAY AND SIGNAGE REQUIREMENTS

EXHIBIT E-5

 

USE AND OPERATING PROGRAMS

EXHIBIT E-6

 

ARCHITECTURAL REQUIREMENTS

EXHIBIT E-7

 

SITE SAFETY PROGRAM

EXHIBIT F-1

 

DEMISED PREMISES

EXHIBIT F-2

 

LAND

EXHIBIT G

 

PERMITTED ENCUMBRANCES

EXHIBIT H

 

FORM OF NOTICE OF UNREIMBURSED ESAC

EXHIBIT I

 

APPROVED MAJOR CONTRACTORS

EXHIBIT J

 

STATEMENT OF ENGINEER OR ARCHITECT

EXHIBIT K

 

FORM OF NONDISTURBANCE AGREEMENT

EXHIBIT L

 

[INTENTIONALLY OMITTED]

EXHIBIT M

 

FORM OF NOTICE OF DEFAULT

EXHIBIT N

 

FORM OF SECOND NOTICE OF DEFAULT

EXHIBIT O

 

NON-DISCRIMINATION AND AFFIRMATIVE ACTION

EXHIBIT P

 

STRUCTURE OF TENANT

EXHIBIT Q

 

[INTENTIONALLY OMITTED]

EXHIBIT R

 

FORM OF MEMORANDUM OF LEASE

 

i

--------------------------------------------------------------------------------


 

This AGREEMENT OF SUBLEASE (this “Lease”), is made as of the 6th day of March,
2009, by and between 42ND ST. DEVELOPMENT PROJECT, INC. (“42DP”), a subsidiary
of New York State Urban Development Corporation (“UDC”) d/b/a Empire State
Development Corporation (“ESDC”), a corporate governmental agency of the State
of New York constituting a political subdivision and public benefit corporation,
having an office at 633 Third  Avenue, 33rd floor, New York, New York 10017, as
landlord (in such capacity, “Landlord”), and NYT REAL ESTATE COMPANY LLC, a New
York limited liability company, having an office at c/o The New York Times
Company, 620 Eighth Avenue, New York, New York 10018, as tenant (in such
capacity “Tenant”).

 

W I T N E S S E T H :

 

WHEREAS, Landlord and The New York Times Building LLC (“NYTB”) entered into that
certain Agreement of Lease dated as of December 12, 2001, as amended by letter
dated April 8, 2004 (the “Initial Ground Lease”) with respect to certain land
more particularly therein and all improvements then or thereafter located
thereon;

 

WHEREAS, NYTB, as landlord, entered into (a) that certain Agreement of Sublease
dated as of December 12, 2001 with Tenant, as tenant (the “Initial NYTC
Sublease”), (b) that certain Agreement of Sublease (Office) dated as of
December 12, 2001 with FC Lion LLC (“FC Lion”), as tenant (the “Initial FC
Office Sublease”), and (c) that certain Agreement of Sublease (Retail) dated as
of December 12, 2001 with FC Lion, as tenant (the “Initial FC Retail Sublease”;
and collectively with the Initial NYTC Sublease and the Initial FC Office
Sublease, the “Initial Severance Leases”);

 

WHEREAS, NYTB submitted the Initial Ground Lease to a leasehold condominium
structure pursuant to Article 9-B of the Real Property Law of the State of New
York;

 

WHEREAS, pursuant to that certain Assignment and Assumption Agreement dated as
of August 15, 2006 (being the “Lease Assignment Date” under the Initial Ground
Lease) between NYTB and Landlord (the “Assignment”), NYTB assigned to Landlord
all of NYTB’s right, title and interest in and to the Initial Ground Lease and
the Initial Severance Subleases;

 

WHEREAS, pursuant to the provisions of the Initial Ground Lease and the
Assignment, the Assignment did not cause a merger of the interests of landlord
and tenant under the Initial Ground Lease, which interests are and remain
separate and distinct;

 

WHEREAS, the Initial Ground Lease was amended and restated pursuant to Amended
and Restated Agreement of Lease dated as of August 15, 2006 and recorded in the
Office of the City Register of the City of New York on November 20, 2006 as CRFN
2006000644736, which Amended and Restated Agreement of Lease was amended by
First Amendment to Amended and Restated Agreement of Lease dated as of
January 29, 2007 and recorded in the Office of the City Register of the City of
New York on February 22, 2007 as CRFN 2007000100154;

 

1

--------------------------------------------------------------------------------


 

WHEREAS, the Initial NYTC Sublease was amended pursuant to First Amendment to
Agreement of Sublease (NYT) dated as of August 15, 2006 between Landlord and
Tenant and recorded in the Office of the City Register of the City of New York
on November 20, 2006 as CRFN 2006000644735 and by Second Amendment to Agreement
of Sublease (NYT) dated as of January 29, 2007 between Landlord and Tenant and
recorded in the Office of the City Register of the City of New York on
February 22, 2007 as CRFN 2007000100157 (the Initial NYTC Sublease, as so
amended, and as further amended by the Third Amendment, hereinafter defined, the
“Existing NYTC Sublease”);

 

WHEREAS, pursuant to that certain Assignment and Assumption of FC Severance
Sublease dated as of August 15, 2006 between FC Lion, as assignor, and FC Eighth
Ave., LLC, a Delaware limited liability company (“FC Eighth”), as assignee, and
recorded in the Office of the City Register of the City of New York on
November 20, 2006 as CRFN 200600644730 FC Lion assigned to FC Eighth, and FC
Eighth assumed, all of FC Lion’s right, title and interest in, to and under the
Initial FC Office Sublease;

 

 WHEREAS, pursuant to that certain Assignment and Assumption of FC Severance
Sublease dated as of August 15, 2006 between FC Lion, as assignor, and FC
Eighth, as assignee, and recorded in the Office of the City Register of the City
of New York on November 20, 2006 as CRFN 200600644731, FC Lion assigned to FC
Eighth, and FC Eighth assumed, all of FC Lion’s right, title and interest in, to
and under the Initial FC Retail Sublease;

 

WHEREAS, the Initial FC Office Sublease was amended pursuant to First Amendment
to Agreement of Sublease (Office) dated as of August 15, 2006 between Landlord
and FC Eighth and recorded in the Office of the City Register of the City of New
York on November 20, 2006 as CRFN 2006000644733, by Second Amendment to
Agreement of Sublease (Office) dated as of January 29, 2007 between Landlord and
FC Eighth and recorded in the Office of the City Register of the City of New
York on February 22, 2007 as CRFN 2007000100155, by Third Amendment  to
Agreement of Sublease (Office) dated as of October 11, 2007 between Landlord and
FC Eighth and recorded in the Office of the City Register of the City of New
York on January 8, 2008 as CRFN 2008000008732, and by Fourth Amendment to
Agreement of Sublease (Office) of even date herewith between Landlord and FC
Eighth and intended to be recorded in the Office of the City Register of the
City of New York  (the Initial FC Office Sublease, as so assigned and amended,
the “FC Office Sublease”);

 

WHEREAS, the Initial FC Retail Sublease was amended pursuant to First Amendment
to Agreement of Sublease (Retail) dated as of August 15, 2006 between Landlord
and FC Eighth and recorded in the Office of the City Register of the City of New
York on November 20, 2006 as CRFN 2006000644734, by Second Amendment to
Agreement of Sublease (Retail) dated as of January 29, 2007 between Landlord and
FC Eighth and recorded in the Office of the City Register of the City of New
York on February 22, 2007 as CRFN 2007000100156, by Third Amendment  to
Agreement of Sublease (Retail) dated as of October 11, 2007 between Landlord and
FC Eighth and recorded in the Office of the City Register of the City of New
York on January 8, 2008 as CRFN 2008000008733, and by Fourth Amendment to
Agreement of Sublease (Retail) of even date herewith between Landlord and FC
Eighth and intended to be recorded in the Office of the City Register of the
City of New York  (the Initial FC Retail Sublease, as so assigned and amended,
the “FC Retail Sublease”);

 

2

--------------------------------------------------------------------------------


 

WHEREAS, by Third Amendment to Agreement of Sublease (NYT) of even date herewith
and intended to be recorded in the Office of the City Register of the City of
New York (the “Third Amendment”), Landlord and Tenant further modified the
Existing NYTC Sublease, inter alia, to remove from the premises demised
thereunder a portion of the NYTC Collective Unit (as defined in the Condominium
Declaration) consisting of Units 21-A, 22-A, 23-A, 24-A, 25-A, 26-A and 27-A,
together their undivided percentage interest in the Common Elements and the NYTC
Limited Common Elements, as more particularly described on Exhibit F-1 annexed
hereto (the “Demised Premises”), upon the condition that Landlord and Tenant
enter into this Lease covering the Demised Premises;

 

WHEREAS, this Lease, the Existing NYTC Sublease, the FC Office Sublease, the FC
Retail Sublease, any New Office Subleases (as defined in the FC Office Sublease)
and any new leases entered into pursuant to Section 31.6 of any of the foregoing
are referred to herein, collectively, as the “Severance Subleases”;

 

WHEREAS, ESDC, 42DP, Landlord, Tenant, NYCEDC, the City and certain other
parties, as applicable, are parties to the documents listed on Exhibit A
attached hereto (the “Project Documents”);

 

WHEREAS, Landlord and Tenant wish to provide for the operation and maintenance
of the Demised Premises and the Common Elements;

 

WHEREAS, the parties intend that Tenant have all of the rights and obligations
of the Unit Owner (as defined and described in the Condominium Declaration) as
they relate to the Demised Premises and the Common Elements, including without
limitation, the right to control the Units (as defined and described in the
Condominium Declaration) that correspond to the space comprising the Demised
Premises under this Lease, subject and pursuant to the Condominium Declaration;
and

 

WHEREAS, Tenant wishes to hire and to take from Landlord, and Landlord wishes to
lease and to demise to Tenant, the Demised Premises, together with an undivided
interest in the Common Elements.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby covenant and agree as follows:

 


ARTICLE I


DEFINITIONS; CONSTRUCTION OF TERMS


 


SECTION 1.1            DEFINITIONS.  (A)  THE TERMS DEFINED IN THIS SECTION 1.1
SHALL, FOR ALL PURPOSES OF THIS LEASE AND ALL AGREEMENTS SUPPLEMENTAL HERETO,
HAVE THE MEANINGS HEREIN SPECIFIED, UNLESS SPECIFICALLY STATED OTHERWISE:


 

(I)   “$2,000,000+ ALTERATION” HAS THE MEANING SET FORTH IN
SECTION 9.5(A) HEREOF.

 

3

--------------------------------------------------------------------------------


 

(II)   “42DP” MEANS 42ND ST. DEVELOPMENT PROJECT, INC., A SUBSIDIARY OF NEW YORK
STATE URBAN DEVELOPMENT CORPORATION D/B/A EMPIRE STATE DEVELOPMENT CORPORATION
(“ESDC”), A CORPORATE GOVERNMENTAL AGENCY OF THE STATE OF NEW YORK CONSTITUTING
A POLITICAL SUBDIVISION AND PUBLIC BENEFIT CORPORATION, HAVING AN OFFICE AT 633
THIRD AVENUE, 33RD FLOOR, NEW YORK, NEW YORK 10017.

 

(III)   “AAA” HAS THE MEANING SET FORTH IN SECTION 16.2(A) HEREOF.

 

(IV)   “ACCEPTABLE GUARANTOR” MEANS A PERSON HAVING (A) A NET WORTH, ON THE DATE
OF THE DEPOSITING OF SUCH SECURITY, OF AT LEAST $50,000,000, AS ADJUSTED FOR
INFLATION FROM DECEMBER 12, 2001 AND (B) A DEBT RATING OF AT LEAST “A” FROM
STANDARD AND POORS OR THE EQUIVALENT RATING FROM ANOTHER NATIONALLY RECOGNIZED
RATING AGENCY.

 

(V)   “ACCOUNTING PRINCIPLES” MEANS, FROM TIME TO TIME, THE THEN GENERALLY
ACCEPTED ACCOUNTING PRACTICES, CONSISTENTLY APPLIED ON A “CASH BASIS”.

 

(VI)   “ADJUSTED FOR INFLATION” MEANS, WITH RESPECT TO ANY SUM, THAT THERE SHALL
BE ADDED TO SUCH SUM (AS THE SAME MAY HAVE BEEN PREVIOUSLY ADJUSTED), BEGINNING
ON DECEMBER 12, 2001 UNLESS OTHERWISE SPECIFIED, ON AN ANNUAL OR SUCH OTHER
BASIS AS MAY BE SPECIFIED IN THIS LEASE (SUCH ANNUAL OR OTHER PERIOD, THE
“SPECIFIED INTERVAL”), AN AMOUNT EQUAL TO THE PRODUCT OF (A) SUCH SUM (AS THE
SAME MAY HAVE BEEN PREVIOUSLY ADJUSTED) AND (B) A FRACTION (1) THE NUMERATOR OF
WHICH IS THE DIFFERENCE BETWEEN [A] THE CONSUMER PRICE INDEX FOR THE CALENDAR
MONTH IMMEDIATELY PRECEDING THE CALENDAR MONTH IN WHICH THE SPECIFIED INTERVAL
FOR WHICH SUCH CALCULATION IS BEING MADE ENDED AND [B] THE CONSUMER PRICE INDEX
FOR THE CALENDAR MONTH IMMEDIATELY PRECEDING THE CALENDAR MONTH IN WHICH THE
IMMEDIATELY PRECEDING SPECIFIED INTERVAL ENDED (OR, IF SUCH DATE WOULD BE PRIOR
TO DECEMBER 12, 2001, THE CALENDAR MONTH OF DECEMBER 2001) (THE “MEASURING
MONTH”), AND (2) THE DENOMINATOR OF WHICH IS THE CONSUMER PRICE INDEX FOR THE
MEASURING MONTH; PROVIDED, HOWEVER, (I) IF FOR ANY SPECIFIED INTERVAL THE
DIFFERENCE BETWEEN THE INDEX NUMBERS IN CLAUSES [A] AND [B] ABOVE IS LESS THAN
ZERO (0), SUCH NUMERATOR SHALL BE DEEMED TO BE ZERO (0) FOR PURPOSES OF
CALCULATING THE APPLICABLE ADJUSTMENT, AND (II) THE APPLICABLE ADJUSTMENT FOR
THE SPECIFIED INTERVAL IMMEDIATELY FOLLOWING A SPECIFIED INTERVAL IN WHICH THE
PRECEDING CLAUSE (I) SHALL HAVE BEEN APPLICABLE SHALL BE DETERMINED BY REPLACING
CLAUSE [B] ABOVE IN ITS ENTIRETY WITH THE FOLLOWING:  “[B] THE CONSUMER PRICE
INDEX FOR THE CALENDAR MONTH IMMEDIATELY PRECEDING THE CALENDAR MONTH IN WHICH
THE LAST POSITIVE SPECIFIED INTERVAL (AS HEREINAFTER DEFINED) ENDED.  THE “LAST
POSITIVE SPECIFIED INTERVAL” SHALL MEAN THE LAST SPECIFIED INTERVAL PRIOR TO THE
DATE OF THE APPLICABLE DETERMINATION HEREUNDER FOR WHICH THE DIFFERENCE BETWEEN
THE INDEX NUMBERS, DETERMINED IN ACCORDANCE WITH CLAUSE [A] ABOVE AND THIS
CLAUSE [B] PRIOR TO BEING ALTERED DUE TO THE TRIGGERING OF THIS PROVISO, WAS
MORE THAN ZERO (0)”.

 

(VII)   [INTENTIONALLY OMITTED]

 

(VIII)   “ADMINISTRATIVE FEE” HAS THE MEANING SET FORTH IN SECTION 3.6 HEREOF.

 

4

--------------------------------------------------------------------------------


 

(IX)   “ALLOCATED SQUARE FEET” HAS THE MEANING SET FORTH IN SECTION 1.1(CCLXI)
HEREOF, THE DEFINITION OF TOTAL TAXABLE SQUARE FEET CERTIFICATE.

 

(X)   “ALTERATION” MEANS EVERY ALTERATION, INSTALLATION, IMPROVEMENT, ADDITION,
REMOVAL, DEMOLITION OR OTHER PHYSICAL CHANGE IN OR ABOUT ANY PORTION OF THE
DEMISED PREMISES OR THE COMMON ELEMENTS (OR APPLICABLE PORTION THEREOF);
PROVIDED, HOWEVER, THAT NO INTERIOR CONSTRUCTION WORK SHALL CONSTITUTE AN
ALTERATION.

 

(XI)   “ALTERATIONS CERTIFICATION” HAS THE MEANING SET FORTH IN SECTION 9.7
HEREOF.

 

(XII)   “ALTERATION PLANS AND SPECIFICATIONS” MEANS THE PLANS AND SPECIFICATIONS
FOR ANY ALTERATION THAT HAVE BEEN SUBMITTED TO AND APPROVED BY LANDLORD IN
ACCORDANCE WITH SECTION 9.5 HEREOF WITH SUCH MODIFICATIONS AFTER SUCH APPROVAL
AS SHALL HAVE BEEN CONSENTED TO BY LANDLORD IN ACCORDANCE HEREWITH.  ALL
PROPOSED ALTERATIONS PLANS AND SPECIFICATIONS SUBMITTED TO LANDLORD SHALL
(A) COMPLY WITH THE APPLICABLE REQUIREMENTS OF DUO, AND (B) BE IN SUCH DETAIL,
INCLUDING ELEVATIONS AND SECTIONS, AS LANDLORD MAY REASONABLY REQUEST.

 

(XIII)   “APPLICABLE JUDGMENTS” MEANS ALL JUDGMENTS, COURT ORDERS AND
INJUNCTIONS APPLICABLE TO OR AFFECTING THE DEMISED PREMISES, THIS LEASE OR THE
COMMON ELEMENTS, NOW OR HEREAFTER EXISTING.

 

(XIV)   “APPOINTMENT DATE” HAS THE MEANING SET FORTH IN SECTION 16.2(A) HEREOF
OR SECTION 16.3(A) HEREOF, AS APPLICABLE.

 

(XV)   “APPROVED SCHEMATIC DESIGN PLANS” MEANS THOSE CERTAIN SCHEMATIC DESIGN
PLANS APPROVED IN ACCORDANCE WITH SECTION 6.2(A)(II) OF THE INITIAL GROUND
LEASE.

 

(XVI)   “ARBITRATION NOTICE” HAS THE MEANING SET FORTH IN
SECTION 16.2(A) HEREOF.

 

(XVII)   “ARBITRATOR” HAS THE MEANING SET FORTH IN SECTION 16.2(A) HEREOF.

 

(XVIII)   “ARCHITECT” MEANS THE DESIGN ARCHITECT AND ANY OTHER REGISTERED
ARCHITECT OR ARCHITECTURAL FIRM SELECTED BY TENANT AND/OR ANY SUBTENANT AND, IF
REQUIRED PURSUANT TO THE TERMS OF THIS LEASE, APPROVED BY LANDLORD IN ACCORDANCE
WITH THIS LEASE.

 

(XIX)   “ARCHITECT’S CERTIFICATION” MEANS A CERTIFICATION, EXECUTED BY AN
ARCHITECT OR AN ENGINEER, MADE TO LANDLORD.

 

(XX)   “ARGENT” HAS THE MEANING SET FORTH IN SECTION 33.2(A) HEREOF.

 

5

--------------------------------------------------------------------------------


 

(XXI)   “ASSIGNMENT” MEANS THE SALE, EXCHANGE, ASSIGNMENT OR OTHER DISPOSITION,
WHETHER BY OPERATION OF LAW OR OTHERWISE, OF ALL OR ANY PORTION OF  TENANT’S
INTEREST IN THIS LEASE OR THE LEASEHOLD ESTATE CREATED HEREBY.

 

(XXII)   [INTENTIONALLY OMITTED]

 

(XXIII)   “BID” MEANS A BUSINESS IMPROVEMENT DISTRICT OR ANY SUCCESSOR IN
FUNCTION.

 

(XXIV)   “BROKERS” HAS THE MEANING SET FORTH IN SECTION 33.2 HEREOF.

 

(XXV)   “BUDGETED LOBBY SUBLEASE SPACE CONSTRUCTION COSTS” HAS THE MEANING SET
FORTH IN SECTION 34.2(A) HEREOF.

 

(XXVI)   [INTENTIONALLY OMITTED]

 

(XXVII)   [INTENTIONALLY OMITTED]

 

(XXVIII)   “BUSINESS DAY” MEANS ANY DAY WHICH IS NOT A SATURDAY, A SUNDAY OR A
DAY OBSERVED AS A HOLIDAY BY THE CITY OR THE STATE OF NEW YORK OR THE FEDERAL
GOVERNMENT OF THE UNITED STATES OF AMERICA.

 

(XXIX)   [INTENTIONALLY OMITTED]

 

(XXX)   “CASUALTY” HAS THE MEANING SET FORTH IN SECTION 11.1(A) HEREOF.

 

(XXXI)   “CERTIFIED PUBLIC ACCOUNTANT” MEANS (A) ANY OF THE FIRMS SET FORTH ON
EXHIBIT B ATTACHED HERETO, OR (B) ANY OTHER REPUTABLE AND DISINTERESTED
CERTIFIED PUBLIC ACCOUNTING FIRM WITH MORE THAN SEVENTY-FIVE (75) PRINCIPALS.

 

(XXXII)   “CHARGES” MEANS ALL OF THE AMOUNTS PAYABLE BY TENANT PURSUANT TO THIS
LEASE, INCLUDING, BUT NOT LIMITED TO, PILOT, PERCENTAGE RENT, THEATER SURCHARGE,
ADDITIONAL CHARGES, AND ANY OTHER SUMS, COSTS, EXPENSES, OR DEPOSITS WHICH
TENANT IS OBLIGATED, PURSUANT TO ANY OF THE PROVISIONS OF THIS LEASE, TO PAY TO
AND/OR DEPOSIT WITH LANDLORD.

 

(XXXIII)   “CITY” MEANS THE CITY OF NEW YORK, A MUNICIPAL CORPORATION.

 

(XXXIV)   “CLAIMS” MEANS ALL LIABILITIES (STATUTORY OR OTHERWISE), OBLIGATIONS,
CLAIMS, DEMANDS, DAMAGES, PENALTIES, CAUSES OF ACTION, COSTS, EXPENSES
(INCLUDING ATTORNEYS’ FEES AND EXPENSES), LOSSES AND INJURIES IN ANY MANNER
RELATING TO OR ARISING WITH RESPECT TO THE SUBJECT MATTER OF ANY INDEMNITY
GRANTED HEREIN, INCLUDING ANY ENFORCEMENT OF ANY SUCH INDEMNITY BY THE
INDEMNIFIED PARTY; PROVIDED, HOWEVER, “CLAIMS” SHALL NOT INCLUDE ANY OF THE
FOREGOING TO THE EXTENT ARISING DIRECTLY FROM

 

6

--------------------------------------------------------------------------------


 

DISPUTES BETWEEN LANDLORD AND TENANT UNDER THIS LEASE EXCEPT TO THE EXTENT THAT
ANY SUCH DISPUTE BETWEEN LANDLORD AND TENANT ARISES FROM ENFORCEMENT OF ANY SUCH
INDEMNITY BY THE INDEMNIFIED PARTY.

 

(XXXV)   “COLLATERAL ASSIGNMENT” MEANS THAT CERTAIN COLLATERAL ASSIGNMENT IN THE
FORM ATTACHED HERETO AS EXHIBIT C.

 

(XXXVI)   “COLLECTION AGENT” MEANS THE PERSON DESIGNATED IN ACCORDANCE WITH THE
PROJECT AGREEMENT TO COLLECT RENTS AND OTHER AMOUNTS PAYABLE HEREUNDER, AND SUCH
PERSON’S SUCCESSORS AND ASSIGNS.

 

(XXXVII)   [INTENTIONALLY OMITTED]

 

(XXXVIII)   “COMMENCEMENT DATE” MEANS THE DATE HEREOF.

 

(XXXIX)   “COMMON ELEMENTS” HAS THE MEANING SET FORTH IN THE CONDOMINIUM
DECLARATION (IT BEING ACKNOWLEDGED THAT “COMMON ELEMENTS” SHALL NOT INCLUDE ANY
LIMITED COMMON ELEMENTS (AS DEFINED IN THE CONDOMINIUM DECLARATION), BUT SHALL
EXPRESSLY INCLUDE THE LOBBY SUBLEASE SPACE).

 

(XL)   “COMPTROLLER” HAS THE MEANING SET FORTH IN SECTION 3.13(A) HEREOF.

 

(XLI)   “CONDEMNATION” MEANS THE “PROCEEDING” AS SUCH TERM IS DEFINED IN THE
SITE 8 SOUTH LADA.

 

(XLII)   “CONDEMNATION RESTORATION” HAS THE MEANING SET FORTH IN
SECTION 12.3(A) HEREOF.

 

(XLIII)   “CONDOMINIUM ACT” MEANS ARTICLE 9-B OF THE REAL PROPERTY LAW OF THE
STATE OF NEW YORK OR ANY STATUTE ENACTED IN LIEU THEREOF.

 

(XLIV)   “CONDOMINIUM ASSOCIATION” MEANS THE CONDOMINIUM ASSOCIATION ESTABLISHED
PURSUANT TO THE CONDOMINIUM DOCUMENTS.

 

(XLV)   “CONDOMINIUM ASSOCIATION ASSUMPTION AGREEMENT” MEANS THAT CERTAIN
ASSUMPTION AGREEMENT, DATED AS OF AUGUST 15, 2006, ENTERED INTO BY THE
CONDOMINIUM ASSOCIATION.

 

(XLVI)   “CONDOMINIUM BY-LAWS” MEANS THE BY-LAWS ANNEXED TO THE CONDOMINIUM
DECLARATION, TOGETHER WITH ALL AMENDMENTS, MODIFICATIONS AND SUPPLEMENTS
THERETO.

 

(XLVII)   “CONDOMINIUM DECLARATION” MEANS THAT CERTAIN DECLARATION ESTABLISHING
A PLAN OF LEASEHOLD CONDOMINIUM OWNERSHIP OF PREMISES  KNOWN AS AND HAVING A
STREET ADDRESS OF 620 EIGHTH AVENUE, NEW YORK, NEW YORK, DATED AS OF AUGUST 4,
2006, AND RECORDED IN THE OFFICE OF THE CITY REGISTER OF THE CITY OF NEW YORK ON
AUGUST 15, 2006 AS CRFN 2006000460293, AS AMENDED BY THAT

 

7

--------------------------------------------------------------------------------


 

CERTAIN FIRST AMENDMENT TO DECLARATION OF LEASEHOLD CONDOMINIUM DATED AS OF
JANUARY 29, 2007 AND RECORDED IN THE OFFICE OF THE CITY REGISTER OF THE CITY OF
NEW YORK ON FEBRUARY 8, 2007 AS CRFN 2007000075106, AS FURTHER AMENDED BY THAT
CERTAIN SECOND AMENDMENT TO DECLARATION OF LEASEHOLD CONDOMINIUM DATED AS OF
OCTOBER 11, 2007 AND RECORDED IN THE OFFICE OF THE CITY REGISTER OF THE CITY OF
NEW YORK ON JANUARY 8, 2008 AS CRFN 2008000008734, AS FURTHER AMENDED BY THAT
CERTAIN THIRD AMENDMENT TO DECLARATION OF LEASEHOLD CONDOMINIUM DATED AS OF
MARCH 6, 2009 AND INTENDED TO BE RECORDED IN THE OFFICE OF THE CITY REGISTER OF
THE CITY OF NEW YORK, TOGETHER WITH ALL FURTHER AMENDMENTS, MODIFICATIONS AND
SUPPLEMENTS THERETO.

 

(XLVIII)   “CONDOMINIUM DOCUMENTS” MEANS THE CONDOMINIUM DECLARATION, THE
CONDOMINIUM BY-LAWS AND ANY OTHER DOCUMENTS EXECUTED OR RECORDED IN CONNECTION
WITH SUBJECTING THE PROPERTY TO THE CONDOMINIUM ACT.

 

(XLIX)   “CONSTITUTIVE DOCUMENTS” MEANS TENANT’S ORGANIZATIONAL DOCUMENTS,
INCLUDING (A) THE OPERATING AGREEMENT OF TENANT, (B) THE OPERATING AGREEMENT OF
ANY MEMBER OF TENANT, (C) THE ARTICLES OF ORGANIZATION OF TENANT AND (D) ANY
MODIFICATIONS TO THE FOREGOING.

 

(L)   “CONSUMER PRICE INDEX” MEANS THE CONSUMER PRICE INDEX FOR ALL URBAN
CONSUMERS PUBLISHED BY THE BUREAU OF LABOR STATISTICS OF THE UNITED STATES
DEPARTMENT OF LABOR, NEW YORK - NORTHERN NEW JERSEY - LONG ISLAND, NY-NJ-CT
AREA, ALL ITEMS (1982-1984 = 100), OR ANY SUCCESSOR INDEX THERETO, APPROPRIATELY
ADJUSTED.  IF THE CONSUMER PRICE INDEX CEASES TO BE PUBLISHED, AND THERE IS NO
SUCCESSOR THERETO, SUCH OTHER INDEX AS LANDLORD AND TENANT AGREE UPON, EACH
ACTING REASONABLY, AS APPROPRIATELY ADJUSTED, SHALL BE SUBSTITUTED FOR THE
CONSUMER PRICE INDEX.  IF THE CONSUMER PRICE INDEX CEASES TO USE 1982-1984 = 100
AS THE BASIS OF CALCULATION, THE CONSUMER PRICE INDEX SHALL BE ADJUSTED
ACCORDINGLY.

 

(LI)   “CONTINUATION NOTICE” HAS THE MEANING SET FORTH IN
SECTION 31.6(I)(II) HEREOF.

 

(LII)   “CONTROL” HAS THE MEANING INDICATED IN THE DEFINITION OF CONTROL
AFFILIATE.

 

(LIII)   “CONTROL AFFILIATE” MEANS ANY PERSON CONTROLLING, CONTROLLED BY OR
UNDER COMMON CONTROL WITH ANOTHER PERSON, AND FOR THE PURPOSES HEREOF NO PERSON
SHALL BE DEEMED TO CONTROL ANY OTHER PERSON UNLESS MORE THAN FIFTY PERCENT (50%)
OF SUCH CONTROLLED PERSON IS OWNED BENEFICIALLY BY THE CONTROLLING PERSON OR
ENTITY.

 

(LIV)   “CONVICTION” HAS THE MEANING SET FORTH IN SECTION 13.10(D)(2) HEREOF.

 

(LV)   “COURT” HAS THE MEANING SET FORTH IN SECTION 16.2(A) HEREOF.

 

8

--------------------------------------------------------------------------------


 

(LVI)   “CPLR” HAS THE MEANING SET FORTH IN SECTION 16.2(B)(I) HEREOF.

 

(LVII)   “CUSTOMARY” OR “CUSTOMARY” WHEN USED IN RESPECT OF FEES, COMMISSIONS OR
OTHER PAYMENTS FOR SERVICES PERFORMED OR MATERIALS FURNISHED, MEANS THE AMOUNT
CUSTOMARILY AND REASONABLY PAID IN ARM’S LENGTH TRANSACTIONS TO AN UNAFFILIATED
THIRD PARTY FOR THE PERFORMANCE OF THE APPLICABLE SERVICE OR THE PROVISION OF
THE APPLICABLE MATERIAL IN MULTI-TENANT OFFICE DEVELOPMENTS SITUATED IN
MANHATTAN.

 

(LVIII)   “DATE OF TAKING” HAS THE MEANING SET FORTH IN SECTION 12.2 HEREOF.

 

(LIX)   “DEFAULT” MEANS (A) THE FAILURE OF ANY PARTY HERETO TO PERFORM OR
COMPLETE ANY OBLIGATIONS AS REQUIRED HEREUNDER AND IN ACCORDANCE HEREWITH, AFTER
RECEIPT OF ANY APPLICABLE FIRST DEFAULT NOTICE (BUT WITHOUT REGARD TO ANY CURE
PERIOD IN RESPECT THEREOF), AND (B) ANY OTHER MATTER EXPRESSLY IDENTIFIED AS A
DEFAULT HEREUNDER.

 

(LX)   “DELIVERY DATE” MEANS  SEPTEMBER 24, 2003.

 

(LXI)   “DEMISED PREMISES” HAS THE MEANING SET FORTH IN THE RECITALS OF THIS
LEASE.

 

(LXII)   “DEMISED SPACE” MEANS THE PORTION OF THE PROPERTY IN WHICH A SUBTENANT
HAS AN INTEREST PURSUANT TO A SUBLEASE, INCLUDING, WITHOUT LIMITATION, ANY
PORTION OF THE LOBBY SUBLEASE SPACE.

 

(LXIII)   “DEPOSITARY” MEANS ANY ENTITY, AGREEING FOR THE BENEFIT OF LANDLORD
AND THE CONDOMINIUM ASSOCIATION, TO PERFORM THE OBLIGATIONS OF DEPOSITARY
HEREUNDER ON SUBSTANTIALLY THE TERMS OF THE DEPOSITARY AGREEMENT, WHICH
(A) (1) IS A RECOGNIZED MORTGAGEE OR A CONTROL AFFILIATE OF A RECOGNIZED
MORTGAGEE UNDER ANY SEVERANCE SUBLEASE (PROVIDED THAT SUCH RECOGNIZED MORTGAGEE
OR SUCH CONTROL AFFILIATE IS DESIGNATED AS THE DEPOSITARY BY THE CONDOMINIUM
ASSOCIATION AND SUCH RECOGNIZED MORTGAGE AND WOULD QUALIFY AS A LENDING
INSTITUTION, BUT IS OTHER THAN A SAVINGS BANK OR SAVINGS AND LOAN ASSOCIATION),
(2) IF NOT A RECOGNIZED MORTGAGEE OR SUCH CONTROL AFFILIATE, IS A COMMERCIAL
BANK OR TRUST COMPANY QUALIFYING AS A LENDING INSTITUTION DESIGNATED BY THE
RECOGNIZED MORTGAGEE MOST SENIOR IN LIEN, OR (3) IF NOT THE RECOGNIZED MORTGAGEE
OR SUCH CONTROL AFFILIATE OR DESIGNATED BY THE RECOGNIZED MORTGAGEE PURSUANT TO
CLAUSE (2) ABOVE, IS A COMMERCIAL BANK OR TRUST COMPANY QUALIFYING AS A LENDING
INSTITUTION, AS DESIGNATED BY THE CONDOMINIUM ASSOCIATION WITH THE REASONABLE
CONCURRENCE OF LANDLORD, (B) HAS AN OFFICE IN THE CITY OF NEW YORK, AND (C) HAS
A NET WORTH OF NOT LESS THAN ONE HUNDRED MILLION DOLLARS ($100,000,000) AND NET
ASSETS OF NOT LESS THAN TWO HUNDRED FIFTY MILLION DOLLARS ($250,000,000) (AS
SUCH SUMS SHALL BE ADJUSTED FOR INFLATION ON AN ANNUAL BASIS FROM DECEMBER 12,
2001) THROUGHOUT THE PERIOD DURING WHICH IT ACTS AS THE DEPOSITARY.  IF, AT ANY
TIME, NO LENDING INSTITUTION HAS BEEN DESIGNATED TO SO ACT, THEN LANDLORD SHALL
DESIGNATE AS THE DEPOSITARY AN UNAFFILIATED THIRD PARTY REASONABLY ACCEPTABLE TO
THE

 

9

--------------------------------------------------------------------------------


 

CONDOMINIUM ASSOCIATION THAT IS ORDINARILY ENGAGED IN THE BUSINESS OF ACTING AS
A DEPOSITARY.  THE CONDOMINIUM ASSOCIATION’S DISAPPROVAL OF AN UNAFFILIATED
THIRD PARTY SO DESIGNATED BY LANDLORD SHALL NOT BE REASONABLE UNLESS IT IS BASED
SOLELY ON THE PRIOR DIRECT EXPERIENCE OF A TENANT UNDER A SEVERANCE SUBLEASE OR
ANY RELATED ENTITY OF A TENANT UNDER A SEVERANCE SUBLEASE WITH SUCH PARTY.

 

(LXIV)   “DEPOSITARY AGREEMENT” MEANS THE AGREEMENT, IN FORM REASONABLY
ACCEPTABLE TO LANDLORD AND THE CONDOMINIUM ASSOCIATION (AND REASONABLY APPROVED
BY EACH RECOGNIZED MORTGAGEE, IF ANY, AT THE TIME OF THE EXECUTION AND DELIVERY
THEREOF), PURSUANT TO WHICH THE DEPOSITARY AGREES TO PERFORM ITS OBLIGATIONS
HEREUNDER.

 

(LXV)   “DESIGN ARCHITECT” MEANS RENZO PIANO BUILDING WORKSHOP OR, IN THE EVENT
THAT RENZO PIANO BUILDING WORKSHOP IS NO LONGER THE DESIGN ARCHITECT, ANY OTHER
REPLACEMENT DESIGN ARCHITECT APPROVED IN ACCORDANCE WITH THIS LEASE, IN EITHER
CASE ALONE OR IN AFFILIATION WITH ANOTHER ARCHITECT ACTING AS THE PRODUCTION
ARCHITECT.

 

(LXVI)   “DESIGN DEVELOPMENT PLANS” MEANS THOSE CERTAIN DESIGN DEVELOPMENT PLANS
APPROVED IN ACCORDANCE WITH THE INITIAL GROUND LEASE.

 

(LXVII)   “DETERMINATION” HAS THE MEANING SET FORTH IN
SECTION 16.2(B)(III) HEREOF.

 

(LXVIII)   “DISCOUNT RATE” MEANS A DISCOUNT RATE EQUAL TO THE THEN CURRENT RATE
OF UNITED STATES TREASURY BILLS OR NOTES, AS APPLICABLE, MATURING TEN (10) YEARS
AFTER THE DELIVERY DATE OR THE NEXT MATURITY DATE FOR SUCH BILLS OR NOTES
OCCURRING AFTER SUCH DATE.

 

(LXIX)   “DISCRETIONARY INSIDE MECHANICAL SPACE” HAS THE MEANING SET FORTH IN
THE INITIAL GROUND LEASE.

 

(LXX)   “DUO” MEANS THE DESIGN, USE AND OPERATING REQUIREMENTS WHICH ARE
ATTACHED TO THIS LEASE AS FOLLOWS:

 

(A)  DESIGN, CONSTRUCTION AND MAINTENANCE REQUIREMENTS FOR CONSTRUCTION OF
BRIDGES AND FENCING ATTACHED HERETO AS EXHIBIT E-1;

 

(B)   HISTORIC PRESERVATION PROTECTION PLAN FOR CONSTRUCTION ADJACENT TO
HISTORIC STRUCTURES ATTACHED HERETO AS EXHIBIT E-2;

 

(C)   STREETSCAPE IMPROVEMENT DESIGN PROGRAM ATTACHED HERETO AS EXHIBIT E-3;

 

(D)  DISPLAY AND SIGNAGE REQUIREMENTS ATTACHED HERETO AS EXHIBIT E-4;

 

(E)   USE AND OPERATING PROGRAM ATTACHED HERETO AS EXHIBIT E-5;

 

10

--------------------------------------------------------------------------------


 

(F)   ARCHITECTURAL REQUIREMENTS ATTACHED HERETO AS EXHIBIT E-6;

 

(G)   SITE SAFETY PROGRAM ATTACHED HERETO AS EXHIBIT E-7.

 

(LXXI)   “DUO/STRUCTURAL ALTERATION” HAS THE MEANING SET FORTH IN
SECTION 9.5(A) HEREOF.

 

(LXXII)   “DUO ALTERATION” HAS THE MEANING SET FORTH IN SECTION 9.5(A) HEREOF.

 

(LXXIII)   [INTENTIONALLY OMITTED]

 

(LXXIV)   “EIN” MEANS AN EMPLOYER IDENTIFICATION NUMBER OR TAXPAYER
IDENTIFICATION NUMBER ISSUED BY THE INTERNAL REVENUE SERVICE.

 

(LXXV)   “ENGINEER” MEANS ANY LICENSED STRUCTURAL ENGINEER OR ENGINEERING FIRM
SELECTED BY TENANT AND/OR ANY SUBTENANT AND, IF REQUIRED PURSUANT TO THE TERMS
OF THIS LEASE, APPROVED BY LANDLORD IN ACCORDANCE WITH THIS LEASE.

 

(LXXVI)   “ENVIRONMENTAL ACTIVITY” MEANS ANY USE, STORAGE, INSTALLATION,
EXISTENCE, RELEASE, THREATENED RELEASE, DISCHARGE, GENERATION, ABATEMENT,
REMOVAL, DISPOSAL, HANDLING OR TRANSPORTATION FROM, UNDER, INTO OR ON THE
DEMISED PREMISES OR THE COMMON ELEMENTS (OR ANY PORTION THEREOF) OF ANY
HAZARDOUS MATERIALS.

 

(LXXVII)   “EQUIPMENT” MEANS ALL FIXTURES AND PERSONAL PROPERTY INCORPORATED IN
OR ATTACHED TO AND USED OR USABLE IN THE OPERATION OF THE DEMISED PREMISES OR
THE COMMON ELEMENTS OWNED OR LEASED BY TENANT.

 

(LXXVIII)   “EQUITY INTEREST DISPOSITION” MEANS ANY TRANSFER IN A PERSON OR IN
ANY DIRECT OR INDIRECT CONSTITUENT ENTITY OF SUCH PERSON, WHERE SUCH TRANSFER
DIRECTLY OR INDIRECTLY PRODUCES ANY CHANGE IN THE DIRECT OR INDIRECT BENEFICIAL
OWNERSHIP OF AN INTEREST IN, OR CONTROL OF, SUCH PERSON.  THE TERM “EQUITY
INTEREST DISPOSITION” SHALL ALSO INCLUDE ANY (A) TRANSACTION OR SERIES OF
TRANSACTIONS (INCLUDING, WITHOUT LIMITATION, THE ISSUANCE OF ADDITIONAL EQUITY
INTERESTS IN SUCH PERSON) OR (B) DIRECT OR INDIRECT REVISION OF THE BENEFICIAL
OWNERSHIP STRUCTURE OR CONTROL OF SUCH PERSON OR ANY DIRECT OR INDIRECT
CONSTITUENT ENTITY OF SUCH PERSON, WHICH, IN EITHER CASE, PRODUCES ANY CHANGE IN
THE DIRECT OR INDIRECT BENEFICIAL OWNERSHIP OF AN INTEREST IN, OR CONTROL OF,
SUCH PERSON.

 

(LXXIX)   [INTENTIONALLY OMITTED]

 

(LXXX)   “ESDC” HAS THE MEANING SET FORTH IN THE DEFINITION OF 42DP.

 

(LXXXI)   [INTENTIONALLY OMITTED]

 

11

--------------------------------------------------------------------------------


 

(LXXXII)   “EVENT” HAS THE MEANING SET FORTH IN SECTION 30.4(B)(II) HEREOF.

 

(LXXXIII)   “EVENT OF DEFAULT” HAS THE MEANING SET FORTH IN SECTION 14.2 HEREOF.

 

(LXXXIV)   “EVICTION PROCEEDING” HAS THE MEANING SET FORTH IN
SECTION 13.2(E) HEREOF.

 

(LXXXV)   “EXCESS SITE ACQUISITION COSTS (ALLOCATED)” MEANS THE AMOUNT BY WHICH
(A) TENANT’S PERCENTAGE ALLOCATION OF THE TOTAL SAC AMOUNT, INCLUDING INTEREST
THEREON PURSUANT TO SECTION 3.04(C) OF THE SITE 8 SOUTH LADA, EXCEEDS
(B) TENANT’S PERCENTAGE ALLOCATION OF THE TRANSACTION PRICE.

 

(LXXXVI)   “EXCLUDED TAXES” HAS THE MEANING SET FORTH IN SECTION 1.1(A)(CX)
HEREOF, THE DEFINITION OF IMPOSITIONS.

 

(LXXXVII)   [INTENTIONALLY OMITTED]

 

(LXXXVIII)   “EXISTING VIOLATIONS” MEANS ANY CONDITION ON THE PROPERTY, EXISTING
ON OR BEFORE THE DELIVERY DATE, WHICH GIVES RISE TO A VIOLATION OF RECORD OF
LEGAL REQUIREMENTS, ISSUED BY A GOVERNMENTAL AUTHORITY WITH APPLICABLE
JURISDICTION PRIOR TO OR WITHIN TWELVE (12) MONTHS AFTER THE DELIVERY DATE.

 

(LXXXIX)   “EXPIRATION DATE” HAS THE MEANING SET FORTH IN SECTION 2.1(B) HEREOF.

 

(XC)   “FC OFFICE SUBLEASE” HAS THE MEANING SET FORTH IN THE RECITALS OF THIS
LEASE.

 

(XCI)   “FC RETAIL SUBLEASE” HAS THE MEANING SET FORTH IN THE RECITALS OF THIS
LEASE.

 

(XCII)   “FC SUBLEASES” MEANS THE FC OFFICE SUBLEASE AND THE FC RETAIL SUBLEASE.

 

(XCIII)   “FINAL MRT NOTIFICATION” HAS THE MEANING SET FORTH IN
SECTION 3.4(E) HEREOF.

 

(XCIV)   “FINAL PLANS AND SPECIFICATIONS” MEANS THOSE CERTAIN FINAL PLANS AND
SPECIFICATIONS APPROVED IN ACCORDANCE WITH THE INITIAL GROUND LEASE, AS MODIFIED
BY ANY ALTERATION PLANS AND SPECIFICATIONS APPROVED IN ACCORDANCE WITH
SECTION 9.5 HEREOF.

 

(XCV)   “FIRST DEFAULT NOTICE” HAS THE MEANING SET FORTH IN SECTION 14.2 HEREOF.

 

12

--------------------------------------------------------------------------------


 

(XCVI)   “FIRST LEASE YEAR” HAS THE MEANING SET FORTH IN SECTION 1.1(A)(XXXIII)
HEREOF, THE DEFINITION OF LEASE YEAR.

 

(XCVII)   [INTENTIONALLY OMITTED]

 

(XCVIII)   “FIRST PILOT YEAR” HAS THE MEANING SET FORTH IN
SECTION 1.1(A)(CLXXXVII) HEREOF, THE DEFINITION OF PILOT YEAR.

 

(XCIX)   “FULL INSURABLE VALUE” MEANS ACTUAL REPLACEMENT COST OF THE
IMPROVEMENTS (EXCLUSIVE OF THE COST OF EXCAVATION, FOUNDATIONS AND FOOTINGS).

 

(C)   “FULL TAXES” MEANS THE REAL PROPERTY TAXES THAT WOULD BE ASSESSED AND
LEVIED AGAINST THE DEMISED PREMISES AND TENANT’S UNDIVIDED INTEREST IN THE
COMMON ELEMENTS, THE OWNER THEREOF AND THE INTEREST OF TENANT THEREIN, IF THE
DEMISED PREMISES AND TENANT’S UNDIVIDED INTEREST IN THE COMMON ELEMENTS OR THE
OWNER THEREOF WERE NOT EXEMPT FROM SUCH TAXES, PURSUANT TO (A) THE PROVISIONS OF
CHAPTER 58 OF THE ADMINISTRATIVE CODE OF THE CITY OF NEW YORK AND TITLE 11,
CHAPTER 2, OF THE ADMINISTRATIVE CODE OF THE CITY OF NEW YORK, AS THE SAME MAY
BE AMENDED FROM TIME TO TIME, OR (B) ANY STATUTE OR ORDINANCE IN LIEU THEREOF OR
IN ADDITION THERETO TO THE EXTENT THE CHARGES IMPOSED THEREBY ARE OF A TYPE
CUSTOMARILY CONSIDERED AS REAL PROPERTY TAXES.

 

(CI)   [INTENTIONALLY OMITTED]

 

(CII)   “GOVERNMENTAL AUTHORITY” OR “GOVERNMENTAL AUTHORITIES” MEANS THE UNITED
STATES OF AMERICA, THE STATE OF NEW YORK, THE CITY AND ANY AGENCY, DEPARTMENT,
COMMISSION, BOARD, BUREAU, INSTRUMENTALITY OR POLITICAL SUBDIVISION OF ANY OF
THE FOREGOING, NOW EXISTING OR HEREAFTER CREATED, HAVING JURISDICTION OVER THE
DEMISED PREMISES AND/OR THE COMMON ELEMENTS OR ANY PORTION THEREOF OR ANY
STREET, ROAD, AVENUE OR SIDEWALK COMPRISING A PART OF, OR IN FRONT OF, THE
DEMISED PREMISES AND/OR THE COMMON ELEMENTS, OR ANY VAULT IN OR UNDER THE
DEMISED PREMISES AND/OR THE COMMON ELEMENTS.

 

(CIII)   “GROUND LEASE” HAS THE MEANING SET FORTH IN THE RECITALS OF THIS LEASE.

 

(CIV)   “HAZARDOUS MATERIALS” MEANS (A) ANY “HAZARDOUS SUBSTANCE” AS DEFINED IN
SECTION 101(14) OF THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND
LIABILITY ACT, 42 U.S.C § 9601(14), AS AMENDED, (B) ANY “HAZARDOUS WASTE” AS
DEFINED IN SECTION 27 1301(1) OF THE NEW YORK ENVIRONMENTAL CONSERVATION LAW,
(C) PETROLEUM OR PETROLEUM PRODUCTS, CRUDE OIL OR ANY BY PRODUCTS THEREOF,
NATURAL GAS OR SYNTHETIC GAS USED FOR FUEL, (D) ANY ASBESTOS, ASBESTOS
CONTAINING MATERIAL OR POLYCHLORINATED BIPHENYL AND (E) ANY ADDITIONAL
SUBSTANCES OR MATERIALS WHICH ARE CLASSIFIED OR CONSIDERED TO BE HAZARDOUS OR
TOXIC UNDER THE LAWS OF THE STATE OF NEW YORK, THE UNITED STATES OF AMERICA OR
UNDER ANY OTHER LEGAL REQUIREMENTS.

 

(CV)   “HEARING” HAS THE MEANING SET FORTH IN SECTION 13.10(A) HEREOF.

 

13

--------------------------------------------------------------------------------


 

(CVI)   “HEARING OFFICERS” HAS THE MEANING SET FORTH IN SECTION 13.10(A) HEREOF.

 

(CVII)   [INTENTIONALLY OMITTED]

 

(CVIII)   [INTENTIONALLY OMITTED]

 

(CIX)   [INTENTIONALLY OMITTED]

 

(CX)   “IMPOSITIONS” MEANS ALL TAXES, FEES, ASSESSMENTS AND CHARGES THAT ARE
LEVIED BY A GOVERNMENTAL AUTHORITY, BID OR SIMILAR ENTITY AGAINST THE DEMISED
PREMISES AND/OR TENANT’S UNDIVIDED INTEREST IN THE COMMON ELEMENTS OR THE
INTEREST OF TENANT THEREIN TO THE EXTENT THAT SAME MAY GIVE RISE TO A LIEN
AGAINST THE DEMISED PREMISES AND/OR THE TENANT’S UNDIVIDED INTEREST IN COMMON
ELEMENTS, INCLUDING SPECIAL ASSESSMENTS, PERSONAL PROPERTY AND GENERAL
INTANGIBLES TAXES, GROSS RECEIPTS, SALES, USE AND OCCUPANCY, WATER AND SEWER
CHARGES, RATES AND RENTS TO THE EXTENT CHARGED SEPARATELY FROM FULL TAXES,
CHARGES FOR THE ESTABLISHMENT AND OPERATION OF ANY BID IN WHICH THE IMPROVEMENTS
ARE LOCATED, CHARGES FOR PUBLIC UTILITIES ASSESSED BY A GOVERNMENTAL AUTHORITY,
BID OR SIMILAR ENTITY, EXCISES, LEVIES, VAULT AND OTHER LICENSE, RENT AND PERMIT
FEES AND OTHER MUNICIPAL AND GOVERNMENTAL IMPOSITIONS AND CHARGES, GENERAL AND
SPECIAL, ORDINARY AND EXTRAORDINARY, FORESEEN AND UNFORESEEN, OF ANY KIND AND
NATURE WHATSOEVER, WHICH ARE DURING THE TERM OF THIS LEASE ASSESSED, LEVIED,
CHARGED OR IMPOSED UPON OR BECOME PAYABLE OUT OF OR BECOME A LIEN ON (A) THE
DEMISED PREMISES AND/OR TENANT’S UNDIVIDED INTEREST IN THE COMMON ELEMENTS, OR
ANY PART THEREOF, THE APPURTENANCES THERETO OR THE SIDEWALKS, STREETS OR VAULTS
ADJACENT THERETO, (B) ANY PERSONAL PROPERTY OWNED BY TENANT AND LOCATED ON THE
PROPERTY, OR ANY PART THEREOF, (C) ANY RENT AND INCOME RECEIVED BY OR FOR THE
ACCOUNT OF TENANT FROM ANY SUBTENANTS OR OTHER USERS OR OCCUPANTS OF THE DEMISED
PREMISES AND/OR TENANT’S UNDIVIDED INTEREST IN THE COMMON ELEMENTS, OR ANY PART
THEREOF, (D) ANY FRANCHISES, EASEMENTS OR SIMILAR RIGHTS DEMISED HEREUNDER,
LICENSES AND PERMITS AS MAY BE APPURTENANT TO THE USE OF THE DEMISED PREMISES
AND/OR TENANT’S UNDIVIDED INTEREST IN THE COMMON ELEMENTS OR ANY DOCUMENTS TO
WHICH TENANT IS A PARTY, CREATING OR TRANSFERRING AN INTEREST OR ESTATE IN THE
DEMISED PREMISES AND/OR TENANT’S UNDIVIDED INTEREST IN THE COMMON ELEMENTS, OR
(E) ANY OCCUPANCY, USE OR POSSESSION OF THE DEMISED PREMISES AND/OR TENANT’S
UNDIVIDED INTEREST IN THE COMMON ELEMENTS, OR ANY PART THEREOF, THE
APPURTENANCES THERETO OR THE SIDEWALKS, STREETS, ALLEYS OR VAULTS ADJACENT
THERETO; “IMPOSITIONS” SHALL NOT INCLUDE ANY AMOUNTS INCLUDED IN FULL TAXES, ANY
PILOT, PILOMRT, THEATER SURCHARGE, MUNICIPAL, STATE OR FEDERAL INCOME TAXES
ASSESSED AGAINST LANDLORD OR TENANT, ANY CAPITAL LEVY, ESTATE, GIFT, SUCCESSION,
INHERITANCE OR TRANSFER TAXES, OR ANY CORPORATE FRANCHISE TAXES OR
UNINCORPORATED BUSINESS TAXES IMPOSED UPON ANY OWNER OF THE LAND, OR ANY PART
THEREOF (“EXCLUDED TAXES”); PROVIDED, HOWEVER, THAT IF AT ANY TIME DURING THE
TERM OF THIS LEASE THE PRESENT METHOD OF TAXATION OR ASSESSMENT SHALL BE SO
CHANGED THAT ANY EXCLUDED TAXES SHALL EITHER BE ADDED TO, OR SUBSTITUTED IN
WHOLE OR IN PART FOR, IMPOSITIONS, THEN ANY SUCH EXCLUDED TAX SHALL, TO THE
EXTENT THAT IT IS SO ADDED OR SUBSTITUTED, BE DEEMED TO BE INCLUDED WITHIN
IMPOSITIONS.

 

14

--------------------------------------------------------------------------------


 

(CXI)   “IMPROVEMENTS” MEANS ANY BUILDINGS AND STRUCTURES, AND ANY BUILDING
MACHINERY, EQUIPMENT AND FIXTURES (INCLUDING EQUIPMENT) AFFIXED TO AND FORMING A
PART OF SUCH BUILDINGS AND STRUCTURES (INCLUDING THE DEMISED PREMISES AND THE
COMMON ELEMENTS), WHICH MAY BE ERECTED OR LOCATED WHOLLY OR PARTIALLY ON THE
LAND DURING THE TERM OF THIS LEASE BY OR ON BEHALF OF LANDLORD, TENANT OR ANY
SUBTENANT, BUT EXCLUDING ANY PERSONAL PROPERTY OWNED OR LEASED BY LANDLORD,
TENANT OR ANY SUBTENANT.

 

(CXII)   “INCOME TAX CODE” MEANS THE UNITED STATES INTERNAL REVENUE CODE OF
1986, AS AMENDED FROM TIME TO TIME.

 

(CXIII)   “INDEMNIFIED PARTIES” HAS THE MEANING SET FORTH IN
SECTION 17.2(A) HEREOF.

 

(CXIV)   “INDICTED PARTY” HAS THE MEANING SET FORTH IN SECTION 13.10(A) HEREOF.

 

(CXV)   “IN EFFECT” WHEN USED WITH RESPECT TO A SUBLEASE MEANS A SUBLEASE, THE
TERM OF WHICH HAS COMMENCED AND UNDER WHICH RENT HAS BECOME PAYABLE (OR IF NOT
YET PAYABLE, WILL BECOME PAYABLE UPON EXPIRATION OF A RENT ABATEMENT PERIOD
PROVIDED FOR IN SUCH SUBLEASE) REGARDLESS OF WHETHER THE SPACE LEASED THEREBY IS
OCCUPIED BY THE SUBTENANT.

 

(CXVI)   “INITIAL GROUND LEASE” HAS THE MEANING SET FORTH IN THE RECITALS OF
THIS LEASE.

 

(CXVII)   “INITIAL RESTORATION ESTIMATE” HAS THE MEANING SET FORTH IN
SECTION 11.1(D) HEREOF.

 

(CXVIII)   “INITIAL TAKING ESTIMATE” HAS THE MEANING SET FORTH IN
SECTION 12.3(C) HEREOF.

 

(CXIX)   “INSURANCE GUARANTY” HAS THE MEANING SET FORTH IN
SECTION 10.9(A) HEREOF.

 

(CXX)   “INSURANCE REQUIREMENTS” MEANS ALL OF THE TERMS AND CONDITIONS OF ALL
INSURANCE POLICIES COVERING, RELATED TO OR APPLICABLE TO THE DEMISED PREMISES
AND/OR THE COMMON ELEMENTS, ALL REQUIREMENTS OF THE ISSUERS OF SUCH POLICIES AND
ALL RULES, REGULATIONS, ORDERS AND OTHER REQUIREMENTS OR STANDARDS ISSUED OR
PROMULGATED BY THE NATIONAL OR REGIONAL BOARD OF FIRE UNDERWRITERS, THE NATIONAL
OR REGIONAL FIRE PROTECTIVE ASSOCIATION OR ANY OTHER NATIONAL OR REGIONAL BODY
IN LIEU OF THE FOREGOING EXERCISING SIMILAR FUNCTIONS WHOSE REQUIREMENTS OR
STANDARDS MUST BE COMPLIED WITH IN ORDER TO OBTAIN ANY GOVERNMENTAL APPROVAL OR
INSURANCE POLICY REQUIRED HEREUNDER, AND APPLICABLE TO OR AFFECTING THE DEMISED
PREMISES AND/OR THE COMMON ELEMENTS OR THE USE AND OCCUPANCY THEREOF.

 

15

--------------------------------------------------------------------------------


 

(CXXI)   “INTEREST RATE” MEANS A RATE EQUAL TO THE LESSER OF (A) THREE
(3) PERCENTAGE POINTS OVER THE PRIME RATE OR (B) THE MAXIMUM RATE PERMITTED BY
APPLICABLE LAW.

 

(CXXII)   “INTERIOR CONSTRUCTION WORK” MEANS ANY ALTERATION WHICH (A) RELATES
SOLELY TO INTERIOR SPACES IN (1) THE DEMISED PREMISES AND/OR (2) THE COMMON
ELEMENTS, AND (B) IS NOT GOVERNED BY ANY ELEMENT OF THE DUO (IT BEING UNDERSTOOD
THAT THE DUO MAY GOVERN CERTAIN INTERIOR SPACES) AND DOES NOT AFFECT A
STRUCTURAL COMPONENT (OTHER THAN BY HAVING A NONADVERSE STRUCTURAL EFFECT).

 

(CXXIII)   “ISSUING BANK” MEANS ANY COMMERCIAL BANK REASONABLY ACCEPTABLE TO
LANDLORD.

 

(CXXIV)   “LAND” MEANS THE PARCEL OF LAND DESCRIBED IN EXHIBIT F-2 ATTACHED
HERETO, TOGETHER WITH ALL RIGHT, TITLE AND INTEREST, IF ANY, OF LANDLORD IN AND
TO ANY EASEMENTS, LICENSES, PRIVILEGES, RIGHTS AND APPURTENANCES RELATED
THERETO.

 

(CXXV)   “LANDLORD” MEANS 42DP AND ITS SUCCESSORS AND ASSIGNS AS LANDLORD UNDER
THIS LEASE.

 

(CXXVI)   “LANDLORD’S OBLIGATIONS” HAS THE MEANING SET FORTH IN
SECTION 1.1(A)(CLVIII) HEREOF, THE DEFINITION OF OBLIGATIONS.

 

(CXXVII)   “LANDLORD’S TSF STATEMENT” HAS THE MEANING SET FORTH IN
SECTION 3.1(A)(I)(B)(3) HEREOF.

 

(CXXVIII)   “LAST SPECIFIED POSITIVE INTERVAL” HAS THE MEANING SET FORTH IN
SECTION 1.1(A)(VI) HEREOF, THE DEFINITION OF ADJUSTED FOR INFLATION.

 

(CXXIX)   “LAWS AND REGULATIONS” MEANS ALL FEDERAL, STATE, COUNTY, MUNICIPAL AND
OTHER GOVERNMENTAL STATUTES, LAWS, RULES, ORDERS, PERMITS, LICENSES, REGULATIONS
AND ORDINANCES APPLICABLE TO OR AFFECTING THIS LEASE, THE PROPERTY, THE DEMISED
PREMISES AND/OR THE COMMON ELEMENTS OR THE USE OR OCCUPANCY THEREOF, OR THE
OWNER THEREOF AS OWNER OF THE DEMISED PREMISES AND/OR THE COMMON ELEMENTS,
WHETHER NOW OR HEREAFTER ENACTED OR IN FORCE, ORDINARY OR EXTRAORDINARY,
FORESEEN OR UNFORESEEN.

 

(CXXX)   “LEASE” HAS THE MEANING SET FORTH IN THE PREAMBLE TO THIS LEASE.

 

(CXXXI)   “LEASE ASSIGNMENT DATE” MEANS AUGUST 15, 2006.

 

(CXXXII)   “LEASE YEAR” MEANS (A) IN THE EVENT THAT THE COMMENCEMENT DATE DOES
NOT OCCUR ON JANUARY 1, THE PERIOD FROM THE COMMENCEMENT DATE THROUGH THE SECOND
DECEMBER 31 THEREAFTER (SUCH PERIOD, THE “FIRST LEASE YEAR”), AND (B) EACH
TWELVE (12) CALENDAR MONTH PERIOD COMMENCING ON THE FIRST JANUARY 1 FOLLOWING
THE FIRST LEASE YEAR AND ON EACH ANNIVERSARY THEREOF, AND IN THE CASE OF THE

 

16

--------------------------------------------------------------------------------


 

CALENDAR YEAR IN WHICH THE TERM OF THIS LEASE SHALL EXPIRE, SO MUCH OF SUCH
CALENDAR YEAR AS SHALL FALL WITHIN THE TERM OF THIS LEASE.

 

(CXXXIII)   “LEGAL REQUIREMENTS” MEANS ALL LAWS AND REGULATIONS AND ALL
APPLICABLE JUDGMENTS.

 

(CXXXIV)   “LENDING INSTITUTION” MEANS (A) A SAVINGS BANK, SAVINGS AND LOAN
ASSOCIATION, COMMERCIAL BANK OR TRUST COMPANY (WHETHER ACTING INDIVIDUALLY OR IN
A FIDUCIARY CAPACITY) OR A CONTROL AFFILIATE OF THE FOREGOING, (B) AN INSURANCE
COMPANY, (C) A REAL ESTATE INVESTMENT TRUST, A TRUSTEE OR ISSUER OF
COLLATERALIZED MORTGAGE OBLIGATIONS, A LOAN CONDUIT, OR OTHER SIMILAR INVESTMENT
ENTITY WHICH IS LISTED ON THE NEW YORK, AMERICAN STOCK EXCHANGE OR OTHER
REGIONAL EXCHANGE (OR THEIR RESPECTIVE SUCCESSORS), (D) A FEDERAL, STATE,
MUNICIPAL OR SECULAR EMPLOYEE’S WELFARE, BENEFIT, PENSION OR RETIREMENT FUND, A
RELIGIOUS, EDUCATIONAL OR ELEEMOSYNARY INSTITUTION, ANY GOVERNMENTAL AGENCY OR
ENTITY INSURED BY A GOVERNMENTAL AGENCY, A CREDIT UNION, TRUST OR ENDOWMENT,
(E) ANY COMBINATION OF THE FOREGOING ENTITIES, (F) ANY OTHER PERSON APPROVED BY
LANDLORD, SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD THAT (1) SHALL HAVE A
BUSINESS OFFICE IN MANHATTAN AND BE SUBJECT TO THE JURISDICTION OF THE COURTS OF
THE STATE OF NEW YORK, (2) SHALL BE SUBJECT TO THE SUPERVISION OF THE
COMPTROLLER OF THE CURRENCY OF THE UNITED STATES, THE FEDERAL SECURITIES AND
EXCHANGE COMMISSION, THE INSURANCE DEPARTMENT OR THE BANKING DEPARTMENT OR THE
COMPTROLLER OF THE STATE OF NEW YORK, THE BOARD OF REGENTS OF THE UNIVERSITY OF
THE STATE OF NEW YORK, OR THE COMPTROLLER OF THE CITY OR ANY FEDERAL, STATE OR
MUNICIPAL AGENCY OR PUBLIC BENEFIT CORPORATION OR PUBLIC AUTHORITY ADVANCING OR
ASSURING MORTGAGE LOANS OR MAKING PAYMENTS WHICH, IN ANY MANNER, ASSIST IN THE
FINANCING, DEVELOPMENT, OPERATION AND MAINTENANCE OF IMPROVEMENTS, (3) SHALL
HAVE A NET WORTH OF NOT LESS THAN ONE HUNDRED MILLION DOLLARS ($100,000,000) AND
NET ASSETS OF NOT LESS THAN TWO HUNDRED FIFTY MILLION DOLLARS ($250,000,000) (AS
SUCH AMOUNTS SHALL BE ADJUSTED FOR INFLATION ON AN ANNUAL BASIS FROM
DECEMBER 12, 2001) AT THE TIME OF THE INITIAL DETERMINATION OF ITS STATUS AS A
LENDING INSTITUTION, (4) IS NOT A RELATED ENTITY OF TENANT, AND (5) IS NOT A
PROHIBITED PERSON, OR (G) ANY OTHER PERSON SATISFYING THE CONDITIONS OF CLAUSES
(1) THROUGH (5) ABOVE.

 

(CXXXV)   “LETTER OF CREDIT” MEANS A CLEAN, IRREVOCABLE AND UNCONDITIONAL LETTER
OF CREDIT, IN FORM AND CONTENT REASONABLY SATISFACTORY TO LANDLORD, ISSUED BY
AND DRAWN UPON ANY ISSUING BANK.

 

(CXXXVI)   “LOBBY SUBLEASE SPACE” HAS THE MEANING SET FORTH IN
SECTION 34.1(C) HEREOF.

 

(CXXXVII)   “LOBBY SUBLEASE SPACE ADJUSTED GROSS REVENUE” HAS THE MEANING SET
FORTH IN SECTION 34.2(C) HEREOF.

 

(CXXXVIII)   “MAJOR ALTERATION” HAS THE MEANING SET FORTH IN
SECTION 9.5(A) HEREOF.

 

17

--------------------------------------------------------------------------------


 

(CXXXIX)   “MAJOR CONTRACTOR” HAS THE MEANING SET FORTH IN
SECTION 9.6(B)(II) HEREOF.

 

(CXL)   “MANAGER” MEANS THE MANAGER OF ANY PORTION OF THE COMMON ELEMENTS UNDER
A MANAGEMENT AGREEMENT.

 

(CXLI)   “MODIFICATION” HAS THE MEANING SET FORTH IN SECTION 13.9 HEREOF.

 

(CXLII)   “MORTGAGE” MEANS ANY MORTGAGE THAT CONSTITUTES A LIEN ON TENANT’S
INTEREST IN THIS LEASE AND THE LEASEHOLD ESTATE CREATED HEREBY.

 

(CXLIII)   “MORTGAGE RECORDING TAX” MEANS ANY MORTGAGE RECORDING TAX UNDER
ARTICLE 11 OF THE NEW YORK STATE TAX LAW, OR ANY SUCCESSOR STATUTE THERETO, AS
THE SAME MAY NOW OR HEREAFTER BE AMENDED, AND ANY NEW YORK CITY MORTGAGE
RECORDING TAX.

 

(CXLIV)   “MORTGAGE RECORDING TAX SAVINGS” MEANS ANY SAVINGS, AS PROVIDED IN
SECTION 3.4 HEREOF, REALIZED BY TENANT ON ACCOUNT OF MORTGAGE RECORDING TAX.

 

(CXLV)   [INTENTIONALLY OMITTED]

 

(CXLVI)   [INTENTIONALLY OMITTED]

 

(CXLVII)   [INTENTIONALLY OMITTED]

 

(CXLVIII)   [INTENTIONALLY OMITTED]

 

(CXLIX)   “NONADVERSE STRUCTURAL EFFECT” MEANS ANY EFFECT OF ANY ALTERATION ON
ANY STRUCTURAL COMPONENT THAT, TAKEN TOGETHER WITH THE TOTALITY OF THE REMEDIAL
MEASURES TO BE TAKEN IN RESPECT OF SUCH ALTERATION, WILL NOT HAVE MORE THAN AN
INSIGNIFICANT ADVERSE EFFECT ON SUCH STRUCTURAL COMPONENT AT THE COMPLETION OF
THE ALTERATION.

 

(CL)   “NONDISTURBANCE AGREEMENT” HAS THE MEANING SET FORTH IN
SECTION 13.2(B) HEREOF.

 

(CLI)   [INTENTIONALLY OMITTED]

 

(CLII)   “NYCEDC” MEANS THE NEW YORK CITY ECONOMIC DEVELOPMENT CORPORATION OR
ANY SUCCESSOR IN FUNCTION.

 

(CLIII)   “NYTB” HAS THE MEANING SET FORTH IN THE PREAMBLE TO THIS LEASE.

 

(CLIV)   “NYTC” MEANS THE NEW YORK TIMES COMPANY.

 

(CLV)   [INTENTIONALLY OMITTED]

 

18

--------------------------------------------------------------------------------


 

(CLVI)   [INTENTIONALLY OMITTED]

 

(CLVII)   [INTENTIONALLY OMITTED]

 

(CLVIII)   “OBLIGATIONS”, AND WORDS OF LIKE IMPORT, MEAN COVENANTS TO PAY
CHARGES AND OTHER SUMS PAYABLE HEREUNDER AND PERFORM ACTS OR FULFILL OBLIGATIONS
HEREUNDER, AS APPLICABLE, AND ALL OF THE OTHER COVENANTS, AGREEMENTS, TERMS,
CONDITIONS, LIMITATIONS, EXCEPTIONS AND RESERVATIONS CONTAINED IN THIS LEASE AND
THE SCHEDULES AND EXHIBITS ATTACHED HERETO.  THE TERMS “TENANT’S OBLIGATIONS”
AND “LANDLORD’S OBLIGATIONS”, AND WORDS OF LIKE IMPORT, MEAN THE OBLIGATIONS OF
THIS LEASE WHICH ARE IMPOSED UPON AND ARE TO BE PERFORMED, OBSERVED OR COMPLIED
WITH BY TENANT OR BY LANDLORD, AS THE CASE MAY BE.

 

(CLIX)   “OCCUPIED SQUARE FOOT” MEANS (A) EACH RENTABLE SQUARE FOOT OF THE
DEMISED PREMISES, AND (B) WITH RESPECT TO THE LOBBY SUBLEASE SPACE, EACH
RENTABLE SQUARE FOOT WITHIN THE LOBBY SUBLEASE SPACE.

 

(CLX)   “OFFICE PILOT” MEANS (A) THE RATE SET FORTH UNDER “OFFICE PILOT” ON
SCHEDULE 1 ATTACHED HERETO MULTIPLIED BY (B) THE NUMBER OF TAXABLE SQUARE FEET,
EXCLUSIVE OF ANY TAXABLE SQUARE FEET WITH RESPECT TO WHICH RETAIL PILOT IS BEING
PAID.

 

(CLXI)   “OFFICE SPACE” MEANS ALL TAXABLE SQUARE FEET OTHER THAN THAT WHICH IS
ATTRIBUTABLE TO THE RETAIL SPACE.

 

(CLXII)   “OPERATIVE AGREEMENTS” MEANS (A) ALL CONDOMINIUM DOCUMENTS, AND
(B) THE APPLICABLE BUILDING MANAGEMENT AGREEMENT.

 

(CLXIII)   “ORGANIZED CRIME FIGURE” MEANS ANY PERSON (A) WHO HAS BEEN CONVICTED
IN A CRIMINAL PROCEEDING FOR A FELONY OR ANY CRIME INVOLVING MORAL TURPITUDE OR
THAT IS AN ORGANIZED CRIME FIGURE OR IS REPUTED TO HAVE SUBSTANTIAL BUSINESS OR
OTHER AFFILIATIONS WITH AN ORGANIZED CRIME FIGURE, OR (B) WHO, DIRECTLY OR
INDIRECTLY CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH, A PERSON
WHO HAS BEEN CONVICTED IN A CRIMINAL PROCEEDING FOR A FELONY OR ANY CRIME
INVOLVING MORAL TURPITUDE OR THAT IS AN ORGANIZED CRIME FIGURE OR IS REPUTED TO
HAVE SUBSTANTIAL BUSINESS OR OTHER AFFILIATIONS WITH AN ORGANIZED CRIME FIGURE. 
THE DETERMINATION AS TO WHETHER ANY PERSON IS AN ORGANIZED CRIME FIGURE OR IS
REPUTED TO HAVE SUBSTANTIAL BUSINESS OR OTHER AFFILIATIONS WITH AN ORGANIZED
CRIME FIGURE SHALL BE WITHIN THE SOLE DISCRETION OF LANDLORD, WHICH DISCRETION
SHALL BE EXERCISED IN GOOD FAITH; PROVIDED, HOWEVER, THAT SUCH PERSON SHALL NOT
BE DEEMED A PROHIBITED PERSON IF THE CITY, HAVING ACTUAL KNOWLEDGE THAT SUCH
PERSON MEETS THE CRITERIA SET FORTH IN CLAUSES (A) OR (B) ABOVE OF THIS
DEFINITION, ENTERED INTO A CONTRACT AND IS THEN DOING BUSINESS WITH SUCH PERSON.

 

(CLXIV)   “OVERDUE PAYMENT” HAS THE MEANING SET FORTH IN SECTION 3.7(C) HEREOF.

 

(CLXV)   [INTENTIONALLY OMITTED]

 

19

--------------------------------------------------------------------------------


 

(CLXVI)   [INTENTIONALLY OMITTED]

 

(CLXVII)   [INTENTIONALLY OMITTED]

 

(CLXVIII)   [INTENTIONALLY OMITTED]

 

(CLXIX)   [INTENTIONALLY OMITTED]

 

(CLXX)   [INTENTIONALLY OMITTED]

 

(CLXXI)   [INTENTIONALLY OMITTED]

 

(CLXXII)   [INTENTIONALLY OMITTED]

 

(CLXXIII)   [INTENTIONALLY OMITTED]

 

(CLXXIV)   “PERCENTAGE ALLOCATION” HAS THE MEANING SET FORTH IN THE SITE 8 SOUTH
LADA.

 

(CLXXV)   “PERCENTAGE RENT” MEANS THE AMOUNTS SPECIFIED AS PERCENTAGE RENT AND
PAYABLE BY TENANT PURSUANT TO SECTION 3.2 AND ARTICLE 34 HEREOF.

 

(CLXXVI)   “PERCENTAGE RENT REPORT” HAS THE MEANING SET FORTH IN
SECTION 3.2(C) HEREOF.

 

(CLXXVII)   “PERMITTED DEVELOPER” MEANS A LEGAL ENTITY COMPOSED ONLY OF NYTC OR
ITS WHOLLY-OWNED, SINGLE-PURPOSE CONTROL AFFILIATES.

 

(CLXXVIII)   “PERMITTED DISPOSITION” HAS THE MEANING SET FORTH IN
SECTION 13.10(D) HEREOF.

 

(CLXXIX)   “PERMITTED ENCUMBRANCES” MEANS (A) THE MATTERS DESCRIBED IN EXHIBIT G
ATTACHED HERETO, (B) ANY OTHER ENCUMBRANCE ON THE PROPERTY EXPRESSLY AGREED TO
IN WRITING BY THE PARTIES HERETO AND, SUBJECT TO SECTION 3.17 HEREOF, ANY
VIOLATION THAT WILL, BY ITS NATURE, BE CURED OR OTHERWISE RENDERED
INCONSEQUENTIAL DUE TO THE DEMOLITION OF THE EXISTING IMPROVEMENTS (AS DEFINED
IN THE INITIAL GROUND LEASE), AND (C) ANY EXISTING MATTERS OF RECORD RECORDED
SINCE DECEMBER 12, 2001.

 

(CLXXX)   “PERMITTED TRANSFEREE” MEANS A PERSON WHO (A) EITHER (1) DIRECTLY
AND/OR TOGETHER WITH ITS CONTROL AFFILIATES, OWNS AND/OR MANAGES, AND HAS NOT
LESS THAN FIVE (5) YEARS’ EXPERIENCE IN THE OWNERSHIP AND/OR MANAGEMENT OF, AT
LEAST FIVE MILLION (5,000,000) SQUARE FEET OF OFFICE SPACE OR (2) RETAINS A
QUALIFIED MANAGER HAVING THE QUALIFICATIONS SET FORTH IN CLAUSE (A)(1), ABOVE,
(B) IS OF SUFFICIENT FINANCIAL CONDITION TO PERFORM THE OBLIGATIONS TO BE
ASSUMED BY SUCH PROPOSED ASSIGNEE (LANDLORD HAVING BEEN FURNISHED WITH EVIDENCE
REASONABLY SATISFACTORY TO LANDLORD OF SUCH FINANCIAL CONDITION) AND (C) IS NOT
A PROHIBITED PERSON.

 

20

--------------------------------------------------------------------------------


 

(CLXXXI)   “PERMITTED USE” HAS THE MEANING SET FORTH IN SECTION 7.1(A) HEREOF.

 

(CLXXXII)   “PERSON” MEANS (A) AN INDIVIDUAL, CORPORATION, LIMITED LIABILITY
COMPANY, PARTNERSHIP, JOINT VENTURE, ESTATE, TRUST, UNINCORPORATED ASSOCIATION
OR OTHER ENTITY, (B) ANY FEDERAL, STATE, COUNTY OR MUNICIPAL GOVERNMENT (OR ANY
BUREAU, DEPARTMENT, AGENCY OR INSTRUMENTALITY THEREOF), AND (C) ANY FIDUCIARY
ACTING IN SUCH CAPACITY ON BEHALF OF ANY OF THE FOREGOING.

 

(CLXXXIII)   “PILOMRT” MEANS THE PAYMENTS IN LIEU OF MORTGAGE RECORDING TAX
PAYABLE BY TENANT TO LANDLORD PURSUANT TO SECTION 3.4(B) HEREOF.

 

(CLXXXIV)   [INTENTIONALLY OMITTED]

 

(CLXXXV)   [INTENTIONALLY OMITTED]

 

(CLXXXVI)   “PILOT” MEANS THE PAYMENTS IN LIEU OF REAL ESTATE TAXES PAYABLE BY
TENANT TO LANDLORD PURSUANT TO SECTION 3.1 HEREOF.

 

(CLXXXVII)   “PILOT YEAR” MEANS (A) IN THE EVENT THAT THE DELIVERY DATE DOES NOT
OCCUR ON JANUARY 1, THE PERIOD FROM THE DELIVERY DATE THROUGH THE SECOND
DECEMBER 31 THEREAFTER (SUCH PERIOD, THE “FIRST PILOT YEAR”),AND (B) EACH TWELVE
(12) CALENDAR MONTH PERIOD COMMENCING ON THE FIRST JANUARY 1 FOLLOWING THE FIRST
PILOT YEAR AND ON EACH ANNIVERSARY THEREOF.

 

(CLXXXVIII)   “POSSESSION” MEANS GOOD AND INDEFEASIBLE LEASEHOLD TITLE TO, AND
ACTUAL VACANT OCCUPANCY AND POSSESSION OF, ALL OF THE PROPERTY, FREE AND CLEAR
OF ALL LEASES, LICENSES, TENANCIES, OCCUPANCIES, LIENS OR OTHER SIMILAR
ENCUMBRANCES, AND ANY CLAIMS TO OR RIGHTS OF OTHERS ATTACHING TO THE PROPERTY,
EXCEPT PERMITTED ENCUMBRANCES.

 

(CLXXXIX)   “PRIME RATE” MEANS THE FLUCTUATING ANNUAL INTEREST RATE ANNOUNCED
PUBLICLY BY CITIBANK, N.A., OR ANY SUCCESSOR, AT ITS HEADQUARTERS IN NEW YORK
CITY, AS ITS BASE COMMERCIAL LENDING RATE, AS THE SAME MAY CHANGE FROM TIME TO
TIME.

 

(CXC)   “PRINCIPAL” MEANS, WITH RESPECT TO ANY PERSON, (A) ANY DIRECTOR OR THE
PRESIDENT, ANY VICE PRESIDENT, THE TREASURER, OR THE SECRETARY THEREOF IF SUCH
PERSON IS A CORPORATION, (B) ANY GENERAL PARTNER OF A PARTNERSHIP OR MANAGING
MEMBER OF A LIMITED LIABILITY COMPANY, OR (C) ANY SHAREHOLDER, LIMITED PARTNER,
MEMBER OR OTHER PERSON HAVING A DIRECT OR INDIRECT ECONOMIC INTEREST IN SUCH
PERSON, WHETHER BENEFICIALLY OR OF RECORD, IN EXCESS OF TEN PERCENT (10%) OF ALL
OF THE ISSUED AND OUTSTANDING SHARES, PARTNERSHIP INTERESTS, LIMITED LIABILITY
COMPANY INTERESTS OR OTHER OWNERSHIP INTERESTS OF SUCH PERSON.  IN CALCULATING
THE PERCENTAGE INTEREST OF ANY SHAREHOLDER, PARTNER, MEMBER OR OTHER
BENEFICIALLY INTERESTED PERSON REFERRED TO IN THE PRIOR SENTENCE, THE INTEREST
IN THE EQUITY OF ANY AFFILIATE OF SUCH SHAREHOLDER, PARTNER,

 

21

--------------------------------------------------------------------------------


 

MEMBER OR BENEFICIALLY INTERESTED PERSON SHALL BE ATTRIBUTED TO SUCH
SHAREHOLDER, PARTNER, MEMBER OR BENEFICIALLY INTERESTED PERSON.

 

(CXCI)   “PRO RATA COST” HAS THE MEANING SET FORTH IN SECTION 30.4(B)(XII)
HEREOF.

 

(CXCII)   “PRODUCTION ARCHITECT” MEANS ANY ARCHITECT PROPOSED BY TENANT AND
APPROVED (OR DEEMED APPROVED) BY LANDLORD PURSUANT TO SECTION 9.6(A) HEREOF AS
THE PRODUCTION ARCHITECT WORKING IN AFFILIATION WITH THE DESIGN ARCHITECT.

 

(CXCIII)   “PROHIBITED PERSON” MEANS (A) ANY PERSON (1) THAT IS IN DEFAULT AFTER
NOTICE AND BEYOND ANY APPLICABLE CURE PERIOD, OF SUCH PERSON’S OBLIGATIONS UNDER
ANY MATERIAL WRITTEN AGREEMENT WITH THE CITY, THE STATE OR ANY OF THEIR
INSTRUMENTALITIES, OR (2) THAT DIRECTLY CONTROLS, IS CONTROLLED BY, OR IS UNDER
COMMON CONTROL WITH A PERSON THAT IS IN DEFAULT AFTER NOTICE AND BEYOND ANY
APPLICABLE CURE PERIOD, OF SUCH PERSON’S OBLIGATIONS UNDER ANY MATERIAL WRITTEN
AGREEMENT WITH THE CITY, THE STATE OR ANY OF THEIR INSTRUMENTALITIES, UNLESS, IN
EACH INSTANCE, SUCH DEFAULT OR BREACH EITHER (X) HAS BEEN WAIVED IN WRITING BY
THE CITY, THE STATE OR ANY OF THEIR INSTRUMENTALITIES AS THE CASE MAY BE OR
(Y) IS BEING DISPUTED IN A COURT OF LAW, ADMINISTRATIVE PROCEEDING, ARBITRATION
OR OTHER FORUM OR (Z) IS CURED WITHIN THIRTY (30) DAYS AFTER A DETERMINATION AND
NOTICE TO TENANT FROM LANDLORD THAT SUCH PERSON IS A PROHIBITED PERSON AS A
RESULT OF SUCH DEFAULT; (B) ANY PERSON THAT IS AN ORGANIZED CRIME FIGURE;
(C) ANY GOVERNMENT, OR ANY PERSON THAT IS DIRECTLY OR INDIRECTLY CONTROLLED
(RATHER THAN ONLY REGULATED) BY A GOVERNMENT, THAT IS FINALLY DETERMINED TO BE
IN VIOLATION OF (INCLUDING, BUT NOT LIMITED TO, ANY PARTICIPANT IN AN
INTERNATIONAL BOYCOTT IN VIOLATION OF) THE EXPORT ADMINISTRATION ACT OF 1979, AS
AMENDED, OR ANY SUCCESSOR STATUTE, OR THE REGULATIONS ISSUED PURSUANT THERETO,
OR ANY GOVERNMENT THAT IS, OR ANY PERSON THAT, DIRECTLY OR INDIRECTLY, IS
CONTROLLED (RATHER THAN ONLY REGULATED) BY A GOVERNMENT THAT IS SUBJECT TO THE
REGULATIONS OR CONTROLS THEREOF; (D) ANY GOVERNMENT, OR ANY PERSON THAT,
DIRECTLY OR INDIRECTLY, IS CONTROLLED (RATHER THAN ONLY REGULATED) BY A
GOVERNMENT, THE EFFECTS OR THE ACTIVITIES OF WHICH ARE REGULATED OR CONTROLLED
PURSUANT TO REGULATIONS OF THE UNITED STATES TREASURY DEPARTMENT OR EXECUTIVE
ORDERS OF THE PRESIDENT OF THE UNITED STATES OF AMERICA ISSUED PURSUANT TO THE
TRADING WITH THE ENEMY ACT OF 1917, AS AMENDED; (E) ANY PERSON THAT IS IN
DEFAULT IN THE PAYMENT TO THE CITY OF ANY REAL ESTATE TAXES, SEWER RENTS OR
WATER CHARGES TOTALING MORE THAN $10,000, UNLESS SUCH DEFAULT IS THEN BEING
CONTESTED IN GOOD FAITH IN ACCORDANCE WITH APPLICABLE LEGAL REQUIREMENTS OR
UNLESS SUCH DEFAULT IS CURED WITHIN THIRTY (30) DAYS AFTER A DETERMINATION AND
NOTICE TO TENANT FROM LANDLORD THAT SUCH PERSON IS A PROHIBITED PERSON AS A
RESULT OF SUCH DEFAULT; OR (F) ANY PERSON (1) THAT HAS SOLELY OWNED, AT ANY TIME
DURING THE 3-YEAR PERIOD IMMEDIATELY PRECEDING A DETERMINATION OF WHETHER SUCH
PERSON IS A PROHIBITED PERSON, ANY PROPERTY WHICH, WHILE IN THE OWNERSHIP OF
SUCH PERSON, WAS ACQUIRED BY THE CITY BY IN REM TAX FORECLOSURE, OTHER THAN A
PROPERTY IN WHICH THE CITY HAS RELEASED OR IS IN THE PROCESS OF RELEASING ITS
INTEREST PURSUANT TO THE ADMINISTRATIVE CODE OF THE CITY, OR (2) THAT, DIRECTLY
OR INDIRECTLY CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH A
PERSON THAT HAS OWNED, AT ANY TIME IN THE 3-YEAR PERIOD IMMEDIATELY PRECEDING A
DETERMINATION OF WHETHER SUCH PERSON IS A PROHIBITED PERSON, ANY PROPERTY WHICH,
WHILE IN THE OWNERSHIP OF SUCH PERSON, WAS ACQUIRED BY THE

 

22

--------------------------------------------------------------------------------


 

CITY BY IN REM TAX FORECLOSURE, OTHER THAN A PROPERTY IN WHICH THE CITY HAS
RELEASED OR IS IN THE PROCESS OF RELEASING ITS INTEREST TO SUCH PERSON PURSUANT
TO THE ADMINISTRATIVE CODE OF THE CITY.

 

(CXCIV)   “PROJECT AGREEMENT” MEANS THAT CERTAIN SITE 8 SOUTH PROJECT AGREEMENT,
DATED AS OF DECEMBER 12, 2001, BY AND AMONG ESDC, 42DP, THE CITY, NYTB, FC LION
LLC AND NYT REAL ESTATE COMPANY LLC, AND ANY AMENDMENTS THERETO.

 

(CXCV)   “PROJECT DOCUMENTS” HAS THE MEANING SET FORTH IN THE RECITALS OF THIS
LEASE.

 

(CXCVI)   “PROJECT PARTICIPANTS” MEANS (A) TENANT AND CONTROL AFFILIATES OF
TENANT, (B) THE CONDOMINIUM ASSOCIATION, AND (C) ANY MANAGER.

 

(CXCVII)   “PROPERTY” MEANS THE LAND AND THE IMPROVEMENTS.

 

(CXCVIII)   [INTENTIONALLY OMITTED]

 

(CXCIX)   [INTENTIONALLY OMITTED]

 

(CC)   “PUBLIC PARTIES” MEANS 42DP, ESDC, THE CITY AND NYCEDC.

 

(CCI)   “PUBLIC PARTY EXPENSES” HAS THE MEANING SET FORTH IN THE SITE 8 SOUTH
LADA.

 

(CCII)   “PURCHASE OPTION” HAS THE MEANING SET FORTH IN SECTION 5.1(A) HEREOF.

 

(CCIII)   “PURCHASE OPTION CLOSING DATE” HAS THE MEANING SET FORTH IN
SECTION 5.1(A) HEREOF.

 

(CCIV)   “PURCHASE OPTION NOTICE” HAS THE MEANING SET FORTH IN
SECTION 5.1(A) HEREOF.

 

(CCV)   “PURCHASE PRICE” MEANS TEN DOLLARS ($10).

 

(CCVI)   “PURCHASER” HAS THE MEANING SET FORTH IN SECTION 5.1(D) HEREOF.

 

(CCVII)   “QUALIFIED CERTIFYING PARTY” MEANS WITH RESPECT TO ANY PERSON THAT IS
A PARTNERSHIP OR LIMITED LIABILITY COMPANY, A MEMBER OR GENERAL PARTNER THEREOF,
OR IN THE CASE OF A PERSON OR GENERAL PARTNER THAT IS A CORPORATION, THE
PRESIDENT, VICE PRESIDENT, CHIEF FINANCIAL OFFICER OR TREASURER OF SUCH PERSON
OR GENERAL PARTNER.

 

(CCVIII)   [INTENTIONALLY OMITTED]

 

23

--------------------------------------------------------------------------------


 

(CCIX)   “RECOGNIZED MORTGAGE” MEANS A MORTGAGE (A) THAT IS HELD BY A LENDING
INSTITUTION, (B) THAT COMPLIES WITH THE PROVISIONS OF THIS LEASE, AND (C) A COPY
OF WHICH HAS BEEN DELIVERED TO LANDLORD, TOGETHER WITH A CERTIFICATION OF A
QUALIFIED CERTIFYING PARTY OF TENANT CONFIRMING THAT THE COPY IS A TRUE AND
COMPLETE COPY OF SUCH MORTGAGE AND GIVING THE NAME AND ADDRESS OF THE MORTGAGEE
THEREUNDER.

 

(CCX)   “RECOGNIZED MORTGAGEE” MEANS THE HOLDER OF A RECOGNIZED MORTGAGE.

 

(CCXI)   “RELATED ENTITY” MEANS, AS TO ANY PERSON, ANY OTHER PERSON THAT
CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH, SUCH PERSON; FOR
THE PURPOSES OF THIS DEFINITION, “CONTROL” (AND ITS CORRELATIVE MEANINGS,
“CONTROLLED BY” AND “UNDER COMMON CONTROL WITH”) MEANS (A) DIRECT OR INDIRECT
OWNERSHIP OF MORE THAN FIFTY PERCENT (50%) OF THE OUTSTANDING VOTING CAPITAL
STOCK OF A CORPORATION OR MORE THAN FIFTY PERCENT (50%) OF THE BENEFICIAL
INTERESTS OF ANY OTHER ENTITY OR (B) THE POSSESSION, DIRECTLY OR INDIRECTLY, OF
THE POWER TO DIRECT OR CAUSE THE DIRECTION OF  THE BUSINESS DECISIONS OF SUCH
CORPORATION OR OTHER ENTITY.

 

(CCXII)   “RENTABLE SQUARE FEET” OR “RENTABLE SQUARE FOOT” MEANS RENTABLE SQUARE
FOOTAGE OF THE IMPROVEMENTS, AS DETERMINED IN ACCORDANCE WITH THE STANDARD
METHOD FOR MEASURING FLOOR AREA IN OFFICE BUILDINGS ANSI Z65.1-1996), AS
PROMULGATED BY THE BUILDING OWNERS AND MANAGERS ASSOCIATION (BOMA) INTERNATIONAL
OR ANY SUCCESSOR ENTITY.

 

(CCXIII)   “REPLACEMENT DESIGN ARCHITECT” HAS THE MEANING SET FORTH IN
SECTION 9.6(A)(I) HEREOF.

 

(CCXIV)   “REPLACEMENT DESIGN ARCHITECT APPROVAL CRITERIA” HAS THE MEANING SET
FORTH IN SECTION 9.6(A)(I) HEREOF.

 

(CCXV)   “RESTORATION” HAS THE MEANING SET FORTH IN SECTION 11.1(A) HEREOF.

 

(CCXVI)   “RESTORATION FUNDS” HAS THE MEANING SET FORTH IN
SECTION 11.2(A) HEREOF.

 

(CCXVII)   “RESTORE” HAS THE MEANING SET FORTH IN SECTION 11.1(A) HEREOF.

 

(CCXVIII)   “RETAIL PILOT” MEANS (A) THE RATE SET FORTH UNDER “RETAIL PILOT” IN
SCHEDULE 1 ATTACHED HERETO MULTIPLIED BY (B) THE SUM OF (1) THE NUMBER OF GROSS
SQUARE FEET OF ABOVE-GRADE RETAIL SPACE, (2) THE NUMBER OF GROSS SQUARE FEET OF
BELOW-GRADE REVENUE PRODUCING RETAIL SPACE FOR WHICH A TAXABLE SQUARE FEET
DELIVERY DATE HAS OCCURRED, AND (3) IF (AND FOR SO LONG AS) THE LOBBY SUBLEASE
SPACE IS USED FOR RETAIL PURPOSES, TENANT’S PERCENTAGE ALLOCATION OF THE NUMBER
OF GROSS SQUARE FEET OF THE LOBBY SUBLEASE SPACE (COLLECTIVELY “TAXABLE RETAIL
SQUARE FEET”).

 

24

--------------------------------------------------------------------------------


 

(CCXIX)   “RETAIL SPACE” MEANS (A) ANY PORTION OF THE DEMISED PREMISES TO BE
USED FOR RETAIL PURPOSES OR ANY PURPOSES ANCILLARY THERETO,  AND (B) WITH
RESPECT TO TENANT’S OBLIGATIONS IN CONNECTION WITH RETAIL PILOT, THE LOBBY
SUBLEASE  SPACE.

 

(CCXX)   “REVENUE-PRODUCING RETAIL SPACE” MEANS THAT PORTION OF THE RETAIL SPACE
LEASED OR OTHERWISE DEMISED TO A SUBTENANT, WHICH SPACE IS BEING USED FOR THE
SELLING OF GOODS, MERCHANDISE OR SERVICES.

 

(CCXXI)   [INTENTIONALLY OMITTED]

 

(CCXXII)   “ROOF TOP GARDEN SPACE” SHALL MEAN UP TO 10,000 SQUARE FEET OF SPACE
ON THE FLOOR DESIGNATED AS THE 53RD FLOOR OF THE BUILDING, AS SHOWN ON, AND IN
CONFORMITY WITH, THE SCHEMATIC DESIGN PLAN DRAWING LISTED ON EXHIBIT I-1
ATTACHED TO THE INITIAL GROUND LEASE AS NUMBERED A1053.

 

(CCXXIII)   “ROOF TOP MECHANICAL SPACE” MEANS ALL THE MECHANICAL SPACE LOCATED
ON AND ABOVE THE 52ND FLOOR OF THE IMPROVEMENTS (AS SHOWN ON THE SCHEMATIC
DESIGN PLAN DRAWINGS SET FORTH ON EXHIBIT I-1 ATTACHED TO THE INITIAL GROUND
LEASE) (IT BEING UNDERSTOOD THAT THE SPACE ON AND ABOVE SUCH 52ND FLOOR OF THE
IMPROVEMENTS SHALL ONLY BE USED FOR (A) HOUSING MECHANICAL EQUIPMENT, (B) SITING
THE ROOF TOP GARDEN SPACE AND (C) THE DEVELOPMENT OF THE ROOF TOP GARDEN
IMPROVEMENTS (AS DEFINED IN THE INITIAL GROUND LEASE)).

 

(CCXXIV)   [INTENTIONALLY OMITTED]

 

(CCXXV)   [INTENTIONALLY OMITTED]

 

(CCXXVI)   [INTENTIONALLY OMITTED]

 

(CCXXVII)   “SCHEDULED EXPIRATION DATE” MEANS THE DATE SET FORTH IN SECTION 2.1
HEREOF AS THE ORIGINALLY SCHEDULED EXPIRATION DATE.

 

(CCXXVIII)   “SCHEDULED PILOT CONVERSION DATE” MEANS DECEMBER 31, 2032.

 

(CCXXIX)   [INTENTIONALLY OMITTED]

 

(CCXXX)   “SECURITY DEPOSIT” HAS THE MEANING SET FORTH IN
SECTION 10.9(A) HEREOF.

 

(CCXXXI)   “SEVERANCE SUBLEASES” MEANS THIS LEASE, THE EXISTING NYTC SUBLEASE,
THE FC OFFICE SUBLEASE, THE FC RETAIL SUBLEASE, ANY NEW OFFICE SUBLEASES (AS
DEFINED IN THE FC OFFICE SUBLEASE) AND ANY NEW LEASES ENTERED INTO PURSUANT TO
SECTION 31.6 OF ANY OF THE FOREGOING.

 

(CCXXXII)   “SITE 8 SOUTH LADA” MEANS THAT CERTAIN SITE 8 SOUTH LAND ACQUISITION
AND DEVELOPMENT AGREEMENT, DATED AS OF DECEMBER 12, 2001,

 

25

--------------------------------------------------------------------------------


 

ENTERED INTO BY 42DP, ESDC AND NYTB, AS AMENDED BY FIRST AMENDMENT TO SITE 8
SOUTH LAND ACQUISITION AND DEVELOPMENT AGREEMENT, DATED AS OF FEBRUARY 14, 2003
BY 42DP, ESDC AND NYTB.

 

(CCXXXIII)   “SITE 8 SOUTH SUBWAY AGREEMENT” MEANS THAT CERTAIN SUBWAY ENTRANCE
AGREEMENT, DATED AS OF DECEMBER 12, 2001, AMONG LANDLORD, THE NEW YORK CITY
TRANSIT AUTHORITY, 42DP AND THE CITY OF NEW YORK.

 

(CCXXXIV)   “SITE ACQUISITION COSTS” HAS THE MEANING SET FORTH IN THE SITE 8
SOUTH LADA.

 

(CCXXXV)   “SQUARE FEET” OR “SQUARE FOOT” MEANS SQUARE FOOTAGE COMPUTED WITH
REFERENCE TO THE GROSS SQUARE FOOTAGE OF THE IMPROVEMENTS, ABOVE GRADE, MEASURED
FROM THE OUTSIDE OF THE EXTERIOR WALLS FOR EACH FLOOR AND INCLUDING, WITHOUT
LIMITATION, MECHANICAL SPACE (OTHER THAN THE ROOF TOP MECHANICAL SPACE), FLOOR
CUTOUTS FOR DUCTS, INTERIOR PARTITION WALLS AND LOADING AREAS.  BECAUSE THE
IMPROVEMENTS INCLUDE A DOUBLE CURTAIN WALL (I.E., AN INTERIOR GLASS CURTAIN WALL
AND AN EXTERIOR SCREEN CURTAIN WALL), “EXTERIOR WALLS” FOR PURPOSES OF THIS
DEFINITION MEANS THE INNER GLASS CURTAIN WALL OF THE IMPROVEMENTS, AS LONG AS
AND TO THE EXTENT THAT THERE IS NO USABLE FLOOR AREA BETWEEN THE TWO COMPONENTS
OF THE CURTAIN WALL.

 

(CCXXXVI)   “STABILIZED LEASE YEAR” HAS THE MEANING SET FORTH IN
SECTION 14.3(G) HEREOF.

 

(CCXXXVII)   “STRUCTURAL ALTERATION” HAS THE MEANING SET FORTH IN
SECTION 9.5(A) HEREOF.

 

(CCXXXVIII)   “STRUCTURAL COMPONENT” MEANS, IN RESPECT OF THE IMPROVEMENTS,
(A) THE ROOF, (B) EXTERIOR WALLS AND (C) ANY LOAD-BEARING MEMBER, INCLUDING
LOAD-BEARING COLUMNS AND SLABS.

 

(CCXXXIX)   “SUBLEASE” MEANS ANY SUB-SUBLEASE, LICENSE, CONCESSION, OCCUPANCY OR
OTHER AGREEMENT PURSUANT TO WHICH A SUBTENANT OCCUPIES OR OTHERWISE USES ALL OR
ANY PORTION OF THE DEMISED PREMISES.

 

(CCXL)   “SUBMISSION DATE” HAS THE MEANING SET FORTH IN
SECTION 16.2(B)(IV) HEREOF.

 

(CCXLI)   “SUBSTANTIAL CASUALTY” MEANS A CASUALTY THAT WOULD REQUIRE A
RESTORATION THE COST OF WHICH IS GREATER THAN EIGHTY PERCENT (80%) OF THE
REPLACEMENT COST OF THE IMPROVEMENTS.

 

(CCXLII)   “SUBSTANTIAL COMPLETION DATE” MEANS THE SUBSTANTIAL COMPLETION DATE
DETERMINED IN ACCORDANCE WITH THE INITIAL GROUND LEASE.

 

(CCXLIII)    “SUBSTANTIALLY ALL OF” HAS THE MEANING SET FORTH IN
SECTION 12.1(A) HEREOF.

 

26

--------------------------------------------------------------------------------


 

(CCXLIV)   “SUBTENANT” MEANS ANY SPACE TENANT, SUBTENANT, OPERATOR, LICENSEE,
FRANCHISEE, CONCESSIONAIRE OR OTHER OCCUPANT OF THE DEMISED PREMISES (OR ANY
PORTION THEREOF).

 

(CCXLV)   “TAKING” MEANS, OTHER THAN IN RESPECT OF THE CONDEMNATION, A TAKING,
OR VOLUNTARY CONVEYANCE, OF TITLE TO, OR ANY INTEREST IN, THE PROPERTY, THE
DEMISED PREMISES OR THE COMMON ELEMENTS, OR ANY PART THEREOF, OR OF THE RIGHT TO
USE ALL OR ANY PART THEREOF PURSUANT TO, AS A RESULT OF, IN LIEU OF OR IN
ANTICIPATION OF THE EXERCISE OF THE RIGHT OF CONDEMNATION, EXPROPRIATION OR
EMINENT DOMAIN, AND UPON SUCH A TAKING, THE PROPERTY, THE DEMISED PREMISES OR
THE COMMON ELEMENTS, OR SUCH PART THEREOF, SHALL BE DEEMED TO HAVE BEEN “TAKEN”.

 

(CCXLVI)   “TAXABLE RETAIL SQUARE FEET” HAS THE MEANING SET FORTH IN
SECTION 1.1(A)(CCXVIII) HEREOF, THE DEFINITION OF RETAIL PILOT.

 

(CCXLVII)   “TAXABLE SQUARE FEET” MEANS, AS DETERMINED PURSUANT TO
SECTION 3.1(A)(I)(B) HEREOF, THE SUM OF: (A) THE TOTAL NUMBER OF SQUARE FEET
COMPRISING THE DEMISED PREMISES (AS SET FORTH IN THE TOTAL TAXABLE SQUARE FEET
CERTIFICATE OR, AS OF THE DATE OF ITS APPROVAL OR DEEMED APPROVAL, THE MOST
RECENT TENANT’S TSF CERTIFICATE), (B) THE NUMBER OF ALLOCATED SQUARE FEET (AS
SET FORTH IN THE TOTAL TAXABLE SQUARE FEET CERTIFICATE), (C) ANY BELOW-GRADE
TAXABLE RETAIL SQUARE FEET DEMISED TO TENANT PURSUANT TO THIS LEASE (AS SET
FORTH IN THE TOTAL TAXABLE SQUARE FEET CERTIFICATE OR, AS OF THE DATE OF ITS
APPROVAL OR DEEMED APPROVAL, THE MOST RECENT TENANT’S TSF CERTIFICATE) AND
(D) THE TOTAL NUMBER OF SQUARE FEET COMPRISING THE ROOF TOP GARDEN SPACE;
“TAXABLE SQUARE FEET” EXPLICITLY EXCLUDES THE ROOF TOP MECHANICAL SPACE.

 

(CCXLVIII)   [INTENTIONALLY OMITTED]

 

(CCXLIX)   “TENANT” HAS THE MEANING SET FORTH IN THE PREAMBLE TO THIS LEASE.

 

(CCL)   “TENANT’S OBLIGATIONS” HAS THE MEANING SET FORTH IN
SECTION 1.1(C)(CLVIII) HEREOF, THE DEFINITION OF OBLIGATIONS.

 

(CCLI)   “TENANT’S SUBLET NOTICE” HAS THE MEANING SET FORTH IN
SECTION 13.2(B)(VII) HEREOF.

 

(CCLII)   “TENANT’S SUBWAY IMPROVEMENTS” HAS THE MEANING SET FORTH IN THE
INITIAL GROUND LEASE.

 

(CCLIII)   “TENANT’S TSF CERTIFICATION” HAS THE MEANING SET FORTH IN
SECTION 3.1(A)(I)(B)(2) HEREOF.

 

(CCLIV)   “TERMINATION NOTICE” HAS THE MEANING SET FORTH IN SECTION 14.2 HEREOF.

 

27

--------------------------------------------------------------------------------


 

(CCLV)   “THEATER MANAGEMENT ENTITY” MEANS THE NEW 42ND STREET, INC. OR ANY
OTHER NOT-FOR-PROFIT ORGANIZATION WHICH PROMOTES, OPERATES AND/OR OVERSEES ONE
OR MORE HISTORIC THEATERS WITHIN THE 42ND STREET PROJECT.

 

(CCLVI)   “THEATER SURCHARGE” HAS THE MEANING SET FORTH IN
SECTION 3.5(A) HEREOF.

 

(CCLVII)   “THEATER SURCHARGE COMMENCEMENT DATE” HAS THE MEANING SET FORTH IN
SECTION 3.5(B) HEREOF.

 

(CCLVIII)   “THEATER SURCHARGE REPORT” HAS THE MEANING SET FORTH IN
SECTION 3.5(D) HEREOF.

 

(CCLIX)   “TOTAL SAC AMOUNT” MEANS THE TOTAL OF ALL SITE ACQUISITION COSTS.

 

(CCLX)   “TOTAL TAXABLE SQUARE FEET” MEANS, AS OF THE LEASE ASSIGNMENT DATE, THE
SUM OF (1) 1,380,000 SQUARE FEET, (2) THE TOTAL NUMBER OF SQUARE FEET OF
DISCRETIONARY INSIDE MECHANICAL SPACE WITHIN THE IMPROVEMENTS, AND (3) THE
NUMBER OF BELOW-GRADE TAXABLE RETAIL SQUARE FEET, ALL AS SET OUT IN THE TOTAL
TAXABLE SQUARE FEET CERTIFICATE.

 

(CCLXI)   “TOTAL TAXABLE SQUARE FEET CERTIFICATE” MEANS A CERTIFICATION
DELIVERED IN ACCORDANCE WITH SECTION 32.1(A)(III) OF THE INITIAL GROUND LEASE,
SETTING FORTH AS OF THE SUBSTANTIAL COMPLETION DATE (A) THE TOTAL TAXABLE SQUARE
FEET OF THE IMPROVEMENTS, AND (B) THE TAXABLE SQUARE FEET COMPRISING EACH
DEMISED PREMISES (UNDER EACH SEVERANCE SUBLEASE), WHICH SHALL BE COMPRISED OF
(1) THE NUMBER OF TAXABLE SQUARE FEET, ABOVE-GRADE, SITUATED WITHIN THE
APPLICABLE DEMISED PREMISES, (2) AN AMOUNT EQUAL TO THE PRODUCT OF (A) THE
NUMBER OF SQUARE FEET COMPRISING THE COMMON ELEMENTS AND (B) A PERCENTAGE EQUAL
TO THE COMMON INTEREST (AS DEFINED IN THE CONDOMINIUM DECLARATION) ATTRIBUTED TO
THE CONDOMINIUM UNIT COMPRISING THE APPLICABLE DEMISED PREMISE (SUCH PRODUCT,
THE “ALLOCATED SQUARE FEET”), AND (3) ANY THEN IDENTIFIED BELOW-GRADE TAXABLE
RETAIL SQUARE FEET (AS DEFINED IN THE INITIAL GROUND LEASE), AND (4) THE SQUARE
FEET COMPRISING THE ROOF TOP GARDEN SPACE.

 

(CCLXII)   “TRANSACTION PRICE” MEANS $85,560,000.

 

(CCLXIII)   “TRANSFER” HAS THE MEANING SET FORTH IN SECTION 13.1(A) HEREOF.

 

(CCLXIV)   “UNAVOIDABLE DELAY(S)” MEANS ACTUAL DELAYS (AFTER TAKING INTO ACCOUNT
ALL REASONABLE MEASURES THAT ARE TAKEN OR SHOULD REASONABLY HAVE BEEN TAKEN BY
TENANT TO MITIGATE THE EFFECT OF THE FOLLOWING) CAUSED BY (A) ACTS OF GOD, WAR,
SABOTAGE, HOSTILITIES, INVASION, INSURRECTION, RIOT, MOB VIOLENCE, MALICIOUS
MISCHIEF, EMBARGO, ENEMY ACTION, CIVIL COMMOTION, EARTHQUAKE, FLOOD, FIRE OR
OTHER CASUALTY, GOVERNMENT RESTRICTION, STRIKES, LABOR TROUBLES, UNKNOWN
PHYSICAL CONDITIONS WHICH DIFFER MATERIALLY FROM THOSE ORDINARILY FOUND TO EXIST
AND GENERALLY RECOGNIZED AS INHERENT IN THE CONSTRUCTION OF OFFICE BUILDING IN
MANHATTAN AND INABILITY TO PROCURE

 

28

--------------------------------------------------------------------------------


 

LABOR, EQUIPMENT, MATERIALS OR SUPPLIES (EXCLUSIVE OF DELAYS INHERENT IN THE
ORDERING OF LONG-LEAD ITEMS) WHICH ARE NOT ATTRIBUTABLE TO THE IMPROPER ACTS OR
OMISSIONS OF TENANT OR ITS AFFILIATES, (B) ANY LITIGATION (NOT INSTITUTED,
FINANCED OR SUPPORTED BY EITHER OF TENANT ANY RELATED ENTITY OF TENANT) WHICH
RESULTS IN AN INJUNCTION PROHIBITING OR OTHERWISE DELAYING THE COMMENCEMENT OF
ANY ALTERATION OR THE CONTINUATION OF SUCH ALTERATION, AND (C) ANY OTHER MATTER
BEYOND THE REASONABLE CONTROL OF TENANT AND NOT NORMALLY ASSOCIATED WITH A
PROJECT OF THE NATURE DESCRIBED HEREIN.  INABILITY (1) TO PAY A SUM OF MONEY OR
(2) TO OBTAIN OR TO TIMELY OBTAIN (A) ANY PERMITS OR CERTIFICATES FROM
APPLICABLE GOVERNMENTAL AUTHORITIES OR (B) FINANCING FROM A LENDER, SHALL NOT
CONSTITUTE UNAVOIDABLE DELAY.  THE PERIOD OF DELAY CAUSED BY ANY OCCURRENCE OF
UNAVOIDABLE DELAY SHALL NOT BE DEEMED TO COMMENCE ANY EARLIER THAN TEN (10) DAYS
BEFORE THE DATE LANDLORD RECEIVES NOTIFICATION FROM TENANT OF SUCH OCCURRENCE;
PROVIDED, HOWEVER, THAT NO SUCH NOTIFICATION SHALL BE VALID UNLESS TENANT SHALL
SUBSTANTIATE THE BASIS FOR ANY CLAIM OF UNAVOIDABLE DELAY MADE THEREIN TO THE
REASONABLE SATISFACTION OF THE PUBLIC PARTIES WITHIN TWENTY (20) DAYS
THEREAFTER.  TENANT SHALL ADVISE LANDLORD IN SUCH NOTICE AS TO THE MEASURES
TAKEN OR PROPOSED TO BE TAKEN BY TENANT TO MITIGATE THE DELAY CAUSED BY SUCH
OCCURRENCE OF UNAVOIDABLE DELAY AND THEREAFTER TO KEEP LANDLORD REASONABLY
INFORMED AS TO THE STATUS OF SUCH MEASURES, AND NOTIFY LANDLORD AS TO THE
TERMINATION OF THE OCCURRENCE OF UNAVOIDABLE DELAY WITHIN TEN (10) DAYS
THEREAFTER; PROVIDED, HOWEVER, TENANT’S FAILURE TO PROVIDE ANY SUCH NOTICE OF
TERMINATION SHALL NOT PREJUDICE TENANT’S RIGHTS TO CLAIM UNAVOIDABLE DELAY.

 

(CCLXV)   “VENUE” HAS THE MEANING SET FORTH IN SECTION 30.4(B) HEREOF.

 

(CCLXVI)   “VERIFIED STATEMENT” MEANS A STATEMENT IN REASONABLE DETAIL AND IN A
REASONABLE FORM PRESCRIBED BY LANDLORD, PREPARED IN A CONSISTENT MANNER AND
CERTIFIED AS BEING TRUE, CORRECT AND COMPLETE BY A QUALIFIED CERTIFYING PARTY OR
THE CERTIFIED PUBLIC ACCOUNTANTS, UNLESS SUCH STATEMENT PERTAINS TO AN ANNUAL
(OR LONGER) PERIOD, IN WHICH CASE IT SHALL BE SO CERTIFIED BY BOTH A QUALIFIED
CERTIFYING PARTY AND THE CERTIFIED PUBLIC ACCOUNTANTS.

 

(CCLXVII)   “ZONING RESOLUTION” MEANS THE ZONING RESOLUTION OF THE CITY OF NEW
YORK OR ANY SUCCESSOR STATUTE, AS THE SAME MAY BE AMENDED OR OTHERWISE MODIFIED.

 


SECTION 1.2            RULES OF CONSTRUCTION.  THE FOLLOWING RULES OF
CONSTRUCTION SHALL BE APPLICABLE FOR ALL PURPOSES OF THIS LEASE AND ALL
AGREEMENTS SUPPLEMENTAL HERETO, UNLESS THE CONTEXT OTHERWISE REQUIRES:


 


(A)   THE TERMS “HEREBY”, “HEREOF”, “HERETO”, “HEREIN”, “HEREUNDER” AND ANY
SIMILAR TERMS SHALL REFER TO THIS LEASE, AND “HEREAFTER” SHALL MEAN AFTER, AND
“HERETOFORE” SHALL MEAN BEFORE, THE DATE OF THIS LEASE.


 


(B)   WORDS OF THE MASCULINE, FEMININE OR NEUTER GENDER SHALL MEAN AND INCLUDE
THE CORRELATIVE WORDS OF THE OTHER GENDERS AND WORDS IMPORTING THE SINGULAR
NUMBER SHALL MEAN AND INCLUDE THE PLURAL NUMBER AND VICE VERSA.

 

29

--------------------------------------------------------------------------------


 


(C)   THE TERMS “INCLUDE”, “INCLUDING” AND SIMILAR TERMS SHALL BE CONSTRUED AS
IF FOLLOWED BY THE PHRASE “WITHOUT BEING LIMITED TO”.


 


(D)   THIS LEASE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS TO BE PERFORMED WHOLLY WITHIN
SUCH STATE.


 


(E)   WHENEVER A PARTY HERETO “SHALL” PERFORM (OR CAUSE TO BE PERFORMED) ANY
OBLIGATIONS HEREUNDER, SUCH PERFORMANCE SHALL BE AT SUCH PARTY’S SOLE COST AND
EXPENSE UNLESS OTHERWISE EXPRESSLY PROVIDED.


 


SECTION 1.3            CAPTIONS/TABLE OF CONTENTS.  THE CAPTIONS UNDER THE
ARTICLE AND SECTION NUMBERS AND THE TABLE OF CONTENTS OF THIS LEASE ARE FOR
CONVENIENCE AND REFERENCE ONLY AND IN NO WAY DEFINE, LIMIT OR DESCRIBE THE SCOPE
OR INTENT OF THIS LEASE NOR IN ANY WAY AFFECT THIS LEASE.

 

30

--------------------------------------------------------------------------------


 


ARTICLE II


LEASE OF DEMISED PREMISES AND COMMON ELEMENTS; TERM OF LEASE


 


SECTION 2.1            DEMISED PREMISES AND COMMON ELEMENTS; TERM.


 


(A)   DEMISE AND LEASE.  (I)  DURING THE TERM DESCRIBED IN
SECTION 2.1(B) HEREOF, LANDLORD HEREBY DEMISES AND LEASES TO TENANT, AND TENANT
HEREBY HIRES AND TAKES FROM LANDLORD, PURSUANT TO THE PROVISIONS OF THIS LEASE,
THE DEMISED PREMISES, TOGETHER WITH AN UNDIVIDED INTEREST IN THE COMMON ELEMENTS
EQUAL TO THE COMMON INTEREST (AS DEFINED IN THE CONDOMINIUM DECLARATION)
ATTRIBUTABLE TO THE CONDOMINIUM UNIT(S) COMPRISING THE DEMISED PREMISES UNDER
THE CONDOMINIUM DECLARATION), SUBJECT ONLY TO PERMITTED ENCUMBRANCES.


 

(II)   DURING THE TERM OF THIS LEASE, LANDLORD SHALL NOT CREATE OR CONSENT TO
ANY ENCUMBRANCE OR PERMIT ANY LIEN ON THE PROPERTY OR THE LEASEHOLD INTEREST
UNDER THE GROUND LEASE (OTHER THAN AN ENCUMBRANCE OR LIEN RESULTING FROM THE
PROSECUTION BY LANDLORD OF ANY REMEDY FOR THE ENFORCEMENT OF ANY PROVISION OF
THIS LEASE) WITHOUT TENANT’S PRIOR WRITTEN CONSENT AND, WITH RESPECT TO THE
COMMON ELEMENTS, THE CONSENT OF ALL OTHER TENANTS UNDER SEVERANCE SUBLEASES.

 

(III)   LANDLORD AND TENANT ACKNOWLEDGE AND AGREE:  (A) THAT THE DEMISE SET
FORTH IN THIS SECTION 2.1(A) IS EXPRESSLY INTENDED TO INCLUDE ALL RIGHTS AND
OBLIGATIONS OF LANDLORD UNDER THE CONDOMINIUM DOCUMENTS IN RESPECT OF THE
DEMISED PREMISES AND THE  INTEREST IN THE COMMON ELEMENTS APPURTENANT THERETO SO
THAT TENANT IS VESTED WITH, AND ASSUMES, ALL RIGHTS AND OBLIGATIONS OF A UNIT
OWNER, AS SUCH TERM IS DEFINED IN AND UNDERSTOOD UNDER THE CONDOMINIUM
DOCUMENTS; (B) EXCEPT AS SET FORTH IN THIS LEASE, LANDLORD HAS RETAINED NO
RIGHTS OR OBLIGATIONS AS A UNIT OWNER UNDER THE CONDOMINIUM DOCUMENTS WITH
RESPECT TO THE DEMISED PREMISES AND THE COMMON ELEMENTS; AND (C) NO ACTION OR
OMISSION IN RESPECT OF THE DEMISED PREMISES OR THE COMMON ELEMENTS TAKEN BY OR
ON BEHALF OF TENANT, OR ANY PERSON CLAIMING BY, THOUGH OR UNDER TENANT, MAY OR
WILL BE CHARACTERIZED OR TREATED AS A DEFAULT BY LANDLORD UNDER ANY CONDOMINIUM
DOCUMENT.

 


(B)   TERM.  SUBJECT TO THE TERMS OF SECTION 2.1(D) HEREOF, THE LEASEHOLD ESTATE
GRANTED IN SECTION 2.1(A) HEREOF IS FOR A TERM COMMENCING ON THE COMMENCEMENT
DATE, AND ENDING UPON DECEMBER 11, 2100 OR THE DATE ON WHICH THIS LEASE SHALL
SOONER TERMINATE AS HEREUNDER PROVIDED (THE “EXPIRATION DATE”), UPON AND SUBJECT
TO THE COVENANTS, AGREEMENTS, TERMS, PROVISIONS AND LIMITATIONS HEREIN SET
FORTH, ALL OF WHICH COVENANTS, AGREEMENTS, TERMS, PROVISIONS AND LIMITATIONS
LANDLORD AND TENANT COVENANT AND AGREE TO PERFORM AND OBSERVE.


 


(C)   INTENTIONALLY OMITTED.


 


(D)   INTENTIONALLY OMITTED.


 


SECTION 2.2            CONDITION OF DEMISED PREMISES AND COMMON ELEMENTS. 
TENANT IS FULLY FAMILIAR WITH THE DEMISED PREMISES AND COMMON ELEMENTS, THE
CONDITION THEREOF AND THE PERMITTED ENCUMBRANCES, AND TENANT ACCEPTS AND AGREES
TO LEASE THE SAME IN THEIR THEN “AS IS” CONDITION ON THE COMMENCEMENT DATE AND
WITHOUT ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, IN FACT OR BY LAW,
BY 42DP, NYCEDC, ESDC OR THE CITY, EXCEPT AS EXPRESSLY

 

31

--------------------------------------------------------------------------------



 


PROVIDED IN THIS LEASE, AND WITHOUT RECOURSE TO 42DP, NYCEDC, ESDC OR THE CITY
AS TO THE TITLE THERETO, THE NATURE, CONDITION OR USABILITY THEREOF OR THE USE
OR USES TO WHICH THE DEMISED PREMISES AND COMMON ELEMENTS OR ANY PART THEREOF
MAY BE PUT, EXCEPT AS EXPRESSLY PROVIDED IN THIS LEASE.


 


SECTION 2.3            WAIVER OF RIGHT TO RESCIND.  TENANT WAIVES ANY RIGHT TO
RESCIND THIS LEASE UNDER SECTION 223-A OF THE NEW YORK STATE REAL PROPERTY LAW
OR UNDER ANY PRESENT OR FUTURE STATUTE OF SIMILAR IMPORT THEN IN FORCE AND
FURTHER EXPRESSLY WAIVES THE RIGHT TO RECOVER ANY DAMAGES WHICH MAY RESULT FROM
LANDLORD’S FAILURE TO DELIVER POSSESSION OF THE DEMISED PREMISES.  TENANT AGREES
THAT THIS SECTION 2.3 IS INTENDED TO CONSTITUTE “AN EXPRESS PROVISION TO THE
CONTRARY” WITHIN THE MEANING OF SAID SECTION 223-A.

 

32

--------------------------------------------------------------------------------


 


ARTICLE III


CHARGES AND FEES


 


SECTION 3.1            PILOT.


 


(A)   DETERMINATION OF PILOT.  TENANT COVENANTS AND AGREES TO PAY TO LANDLORD,
DURING THE TERM OF THIS LEASE, PAYMENTS IN LIEU OF REAL ESTATE TAXES (“PILOT”)
DETERMINED AS FOLLOWS:


 

(I)   PRIOR TO SCHEDULED PILOT CONVERSION DATE.

 

(A)  IN RESPECT OF THE FIRST PILOT PAYMENT PERIOD AFTER THE LEASE ASSIGNMENT
DATE THROUGH THE DAY BEFORE THE SCHEDULED PILOT CONVERSION DATE, TENANT SHALL
PAY TO LANDLORD AN AMOUNT, PER ANNUM, EQUAL TO THE LESSER OF (1) FULL TAXES AND
(2) [A] THE SUM OF OFFICE PILOT AND RETAIL PILOT FOR THE APPLICABLE PILOT YEAR
MINUS [B] ANY THEATER SURCHARGE PAYABLE IN RESPECT OF SUCH APPLICABLE PILOT
YEAR.  LANDLORD’S CALCULATION OF PILOT SHALL BE BINDING, ABSENT COMPUTATIONAL
ERROR.

 

(B)   THE NUMBER OF TAXABLE SQUARE FEET SHALL BE DETERMINED AS FOLLOWS:

 

(1)     THE PARTIES HERETO AGREE THAT AS OF THE SUBSTANTIAL COMPLETION DATE, THE
TAXABLE SQUARE FEET AND THE TOTAL TAXABLE SQUARE FEET SHALL BE AS SET FORTH IN
THE TOTAL TAXABLE SQUARE FEET CERTIFICATE PROVIDED TO LANDLORD AND 42DP ON OR
PRIOR TO THE SUBSTANTIAL COMPLETION DATE.

 

(2)     UPON THE COMPLETION OF ANY ALTERATION, TRANSFER OR OTHER EVENT WHICH
WOULD POTENTIALLY CAUSE A CHANGE IN THE NUMBER OF TAXABLE SQUARE FEET IN THE
DEMISED PREMISES, INCLUDING, WITHOUT LIMITATION, THE ALLOCATED SQUARE FEET,
TENANT SHALL:  [A]  CAUSE AN ARCHITECT, APPROVED (OR DEEMED APPROVED) BY
LANDLORD PURSUANT TO SECTION 9.6(A) HEREOF, TO SUBMIT AN ARCHITECT’S
CERTIFICATION TO LANDLORD AND TENANT (IT BEING AGREED THAT SUCH ARCHITECT’S
CERTIFICATION SHALL BE DEEMED APPROVED BY LANDLORD UNLESS DISPUTED WITHIN TEN
(10) BUSINESS DAYS OF RECEIPT THEREOF BY LANDLORD) CONFIRMING THAT THE NUMBER OF
TAXABLE SQUARE FEET CERTIFIED TO PURSUANT TO THE TOTAL TAXABLE SQUARE FEET
CERTIFICATE, OR PURSUANT TO AN EARLIER ARCHITECT’S CERTIFICATE PROVIDED PURSUANT
TO THIS SECTION 3.1(A)(I)(B)(2), IS STILL CORRECT (OR, IF THE NUMBER OF ANY OF
SUCH SQUARE FEET HAS CHANGED, SETTING FORTH THE CORRECT NUMBER AND THE REASONS
THAT SUCH NUMBER HAS CHANGED); AND [B] PROVIDE TO LANDLORD A CERTIFICATION OF
TENANT (THE “TENANT’S TSF CERTIFICATION”) SETTING FORTH, AS OF SUCH DATE (X) THE
AGGREGATE NUMBER OF SQUARE FEET OF BELOW-GRADE SPACE IN THE DEMISED PREMISES
THAT IS REVENUE-PRODUCING RETAIL SPACE AND (Y) THE TOTAL NUMBER OF TAXABLE
SQUARE FEET.  IN ANY EVENT AND IN ADDITION TO THE CIRCUMSTANCES DESCRIBED ABOVE,
ON EACH JANUARY 1 AND JULY 1 DURING THE TERM OF THIS LEASE, TENANT SHALL PROVIDE
TO LANDLORD A TENANT’S TSF CERTIFICATION.

 

(3)     SUBJECT TO LANDLORD’S RIGHT TO DISPUTE A TENANT’S TSF CERTIFICATION
PURSUANT TO THIS SECTION 3.1(A)(I)(B)(3), EACH TENANT’S TSF CERTIFICATION SHALL
BE CONSIDERED A FINAL AND BINDING DETERMINATION OF THE NUMBER OF TAXABLE SQUARE
FEET CERTIFIED THEREIN.  WITHIN TWENTY (20) BUSINESS DAYS AFTER THE DELIVERY OF
A TENANT’S TSF CERTIFICATION, LANDLORD MAY DELIVER TO TENANT A STATEMENT
(“LANDLORD’S TSF STATEMENT”) DISAPPROVING SUCH

 

33

--------------------------------------------------------------------------------


 

TENANT’S TSF CERTIFICATION AND INDICATING IN REASONABLE DETAIL (TO THE EXTENT
THEN ASCERTAINABLE BY LANDLORD) THE REASONS FOR THE DISAPPROVAL.  IN THE EVENT
THAT LANDLORD PROVIDES A LANDLORD’S TSF STATEMENT, TENANT AND LANDLORD SHALL
ATTEMPT TO AGREE UPON THE THEN ACTUAL NUMBER OF TAXABLE SQUARE FEET.  IN THE
EVENT THAT LANDLORD AND TENANT ARE UNABLE TO AGREE UPON THE THEN ACTUAL NUMBER
OF TAXABLE SQUARE FEET WITHIN FIFTEEN (15) BUSINESS DAYS OF TENANT’S RECEIPT OF
LANDLORD’S TSF STATEMENT, THE DISAGREEMENT SHALL BE REFERRED TO ARBITRATION IN
ACCORDANCE WITH SECTION 16.2 HEREOF.  FAILURE OF LANDLORD TO PROVIDE A
LANDLORD’S TSF STATEMENT WITHIN THE INDICATED PERIOD SHALL BE DEEMED APPROVAL OF
THE NUMBER OF TAXABLE SQUARE FEET SET FORTH IN THE APPLICABLE TENANT’S TSF
CERTIFICATION.  NOTWITHSTANDING ANY OTHER TERM IN THIS SECTION 3.1(A)(I)(B) TO
THE CONTRARY, IT IS ACKNOWLEDGED AND AGREED THAT FOR THE PURPOSE OF CALCULATING
PILOT, NO ARCHITECT’S CERTIFICATION SUBMITTED UNDER THIS
SECTION 3.1(A)(I)(B) SHALL REDUCE THE NUMBER OF TOTAL TAXABLE SQUARE FEET TO
FEWER THAN THE NUMBER DETERMINED PURSUANT TO CLAUSE (1) OF THIS
SECTION 3.1(A)(I)(B).

 

(II)       ON AND AFTER SCHEDULED PILOT CONVERSION DATE.  ON AND AFTER THE
SCHEDULED PILOT CONVERSION DATE THROUGH THE EXPIRATION OF THE TERM OF THIS
LEASE, TENANT SHALL PAY TO LANDLORD AN AMOUNT, PER ANNUM, EQUAL TO FULL TAXES.

 


(B)   PILOT PAYMENT.


 

(I)        FROM AND AFTER THE FIRST PILOT PAYMENT PERIOD AFTER THE FIRST OF THE
EARLIER OF JANUARY 1 OR JULY 1 TO OCCUR AFTER THE LEASE ASSIGNMENT DATE, PILOT
SHALL BE PAYABLE IN ADVANCE, IN EQUAL SEMI-ANNUAL INSTALLMENTS, ON OR PRIOR TO
JANUARY 1 AND JULY 1 OF EACH AND EVERY LEASE YEAR.  UPON THE EXPIRATION DATE OR
EARLIER TERMINATION OF THIS LEASE, LANDLORD SHALL REPAY OR PROVIDE AN
APPROPRIATE CREDIT FOR ANY PREPAID PILOT IN RESPECT OF THE PERIOD AFTER SUCH
EXPIRATION DATE OR EARLIER TERMINATION OF THIS LEASE.

 

(II)       EXCEPT AS QUALIFIED BY THE IMMEDIATELY FOLLOWING SENTENCE, FOR SO
LONG AS ANY PORTION OF LANDLORD’S OBLIGATION TO REIMBURSE EXCESS SITE
ACQUISITION COSTS (ALLOCATED) TO TENANT SHALL REMAIN OWING AND UNPAID, TENANT’S
PAYMENT OF PILOT SHALL BE IN THE FORM OF (X) A CREDIT AGAINST EIGHTY-FIVE
PERCENT (85%) OF THE PILOT THEN DUE AND PAYABLE PURSUANT TO SECTION 3.1 HEREOF,
IN REIMBURSEMENT OF THE EXCESS SITE ACQUISITION COSTS (ALLOCATED) AND (Y) A
PAYMENT OF THE REMAINING FIFTEEN PERCENT (15%) AS OTHERWISE REQUIRED IN
ACCORDANCE WITH THE PROVISIONS OF THIS LEASE.  THE OFFSET DESCRIBED IN THE
IMMEDIATELY PRECEDING SENTENCE IS AVAILABLE TO TENANT IF, AND ONLY IF:  (A) NO
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING HEREUNDER (BUT SUCH RIGHT SHALL
BE IMMEDIATELY REINSTATED, ON A PROSPECTIVE BASIS ONLY, UPON TENANT’S CURING OF
SUCH EVENT OF DEFAULT); (B) THE PILOT PAYMENT REQUIRED BY THIS SECTION 3.1 IS
MADE IN A TIMELY MANNER; AND (C) NOTICE IS PROVIDED TO LANDLORD WITH EACH
PAYMENT OF PILOT SETTING FORTH THE OUTSTANDING BALANCE OF THE UNREIMBURSED
EXCESS SITE ACQUISITION COSTS (ALLOCATED), SUCH NOTICE TO BE SUBSTANTIALLY IN
THE FORM SET FORTH IN EXHIBIT H ATTACHED HERETO.  IF SUCH CONDITIONS ARE NOT
FULFILLED, THEN TENANT SHALL PAY 100% OF THE PILOT THEN DUE AND PAYABLE AND THE
PROVISIONS OF SECTION 3.04 OF THE SITE 8 SOUTH LADA SHALL APPLY TO LANDLORD’S
OBLIGATION TO REIMBURSE THE EXCESS SITE ACQUISITION COSTS (ALLOCATED).

 

34

--------------------------------------------------------------------------------


 


(C)   TAX CONTEST PROCEEDING.


 

(I)        TENANT SHALL HAVE THE EXCLUSIVE RIGHT (BUT SHALL BE UNDER NO
OBLIGATION) TO SEEK AND AGREE UPON REDUCTIONS IN THE VALUATION OF THE
CONDOMINIUM UNIT(S) COMPRISING THE DEMISED PREMISES, AS ASSESSED FOR REAL
PROPERTY TAX PURPOSES AND TO PROSECUTE ANY ACTION OR PROCEEDING IN CONNECTION
THEREWITH BY APPROPRIATE PROCEEDINGS, IN ACCORDANCE WITH THE CHARTER AND
ADMINISTRATIVE CODE OF THE CITY OF NEW YORK, AS IT MAY BE AMENDED, INCLUDING,
WITHOUT LIMITATION, THE RIGHT TO PROSECUTE ADMINISTRATIVE AND/OR JUDICIAL
PROCEEDINGS AND JUDICIAL REVIEW AND APPEAL OF ANY DECISION WHICH TENANT, IN ITS
SOLE DISCRETION, CONSIDERS ADVERSE, AND THE RIGHT TO SETTLE OR COMPROMISE ANY
SUCH PROCEEDING.

 

(II)       IF TENANT INSTITUTES A TAX ASSESSMENT REDUCTION OR OTHER ACTION OR
PROCEEDING PURSUANT TO SECTION 3.1(C)(I) HEREOF TO REDUCE FULL TAXES, TENANT
SHALL NEVERTHELESS CONTINUE TO PAY, DURING THE PENDENCY OF SUCH ACTION OR
PROCEEDING, THE FULL AMOUNT OF PILOT REQUIRED UNDER SECTION 3.1(A) HEREOF FOR
THE APPLICABLE PERIOD.  IF THERE IS A FINAL DETERMINATION OF ANY SUCH TAX
REDUCTION OR OTHER ACTION OR PROCEEDING IN TENANT’S FAVOR, TENANT SHALL OFFSET
THE AMOUNT OF ANY PILOT PAID TO LANDLORD UNDER SECTION 3.1(A) HEREOF BY (A) THE
AMOUNT BY WHICH PILOT PAID BY TENANT FOR ANY APPLICABLE PERIOD EXCEEDS THE
AMOUNT OF FULL TAXES FOR SUCH PERIOD, AS SO REDUCED, AND (B) INTEREST FOR THE
APPLICABLE PERIOD TO THE EXTENT (IF ANY) THAT SUCH INTEREST WOULD BE PAYABLE IN
COMPARABLE CIRCUMSTANCES BY THE APPLICABLE TAXING AUTHORITY IF THE CONDOMINIUM
UNIT(S) COMPRISING THE DEMISED PREMISES WERE NOT TAX EXEMPT, PROVIDED THAT ANY
SUCH AMOUNT (TOGETHER WITH SUCH INTEREST, IF ANY) UNRECOVERED AT THE EXPIRATION
OF THE TERM OF THIS LEASE SHALL BE PAID BY LANDLORD TO TENANT.  IN THE EVENT
THAT THERE IS A TAX PROTEST FILED BY TENANT OR A TAX CERTIORARI PROCEEDING FILED
BY TENANT IN RESPECT OF THE CONDOMINIUM UNIT(S) COMPRISING THE DEMISED PREMISES
WHICH IS UNRESOLVED ON THE PURCHASE OPTION CLOSING DATE, SUCH CIRCUMSTANCES
SHALL BE GOVERNED BY SECTION 5.1(C)(IV) HEREOF.

 

(III)      LANDLORD SHALL NOT BE REQUIRED TO JOIN IN ANY ACTION OR PROCEEDING
REFERRED TO IN THIS SECTION 3.1(C) UNLESS THE PROVISIONS OF ANY LAW, RULE OR
REGULATION AT THE TIME IN EFFECT REQUIRE THAT SUCH ACTION OR PROCEEDING BE
JOINED IN BY OR BROUGHT BY AND/OR IN THE NAME OF LANDLORD.  IF SO REQUIRED,
LANDLORD SHALL JOIN AND COOPERATE IN SUCH ACTIONS AND PROCEEDINGS OR PERMIT THEM
TO BE BROUGHT BY TENANT IN LANDLORD’S NAME TO THE EXTENT NECESSARY TO PERMIT
TENANT TO EFFECT SUCH PROCEEDING, IN WHICH CASE TENANT SHALL PAY ALL REASONABLE
COSTS AND EXPENSES INCURRED BY LANDLORD IN CONNECTION THEREWITH.  SUCH
COOPERATION SHALL INCLUDE, WITHOUT LIMITATION, THE EXECUTION, ACKNOWLEDGMENT AND
DELIVERY OF ANY DOCUMENTS OR INSTRUMENTS REASONABLY REQUIRED TO PROSECUTE,
SETTLE OR COMPROMISE THE ACTION OR PROCEEDING IN QUESTION, PROVIDED THAT
LANDLORD SHALL NOT BE OBLIGATED TO INCUR ANY LIABILITY, COST OR EXPENSE IN
CONNECTION THEREWITH UNLESS INDEMNIFIED BY TENANT THEREFOR.

 


SECTION 3.2            RETAIL SPACE PERCENTAGE RENT  CALCULATION OF PERCENTAGE
RENT.  TENANT COVENANTS AND AGREES TO PAY TO LANDLORD, FROM AND AFTER THE
COMMENCEMENT DATE AND THROUGH THE DATE THAT IS ONE (1) DAY BEFORE THE SCHEDULED
PILOT CONVERSION DATE, PERCENTAGE

 

35

--------------------------------------------------------------------------------



 


RENT, DETERMINED IN ACCORDANCE WITH THIS SECTION 3.2(A).  PERCENTAGE RENT FOR
ANY LEASE YEAR SHALL BE THE SUM OF:


 

(A)    TWENTY PERCENT (20%) OF THE AMOUNT, IF ANY, BY WHICH THE LESSER OF
(1) LOBBY SUBLEASE SPACE ADJUSTED GROSS REVENUES FOR SUCH LEASE YEAR AND (2) THE
PRODUCT OF (X) 0.15 AND (Y) THE BUDGETED LOBBY SUBLEASE SPACE CONSTRUCTION COSTS
EXCEEDS (3) THE PRODUCT OF (X) 0.13 AND (Y) THE BUDGETED LOBBY SUBLEASE SPACE
CONSTRUCTION COSTS; AND

 

(B)    THIRTY PERCENT (30%) OF THE AMOUNT, IF ANY, BY WHICH (A) LOBBY SUBLEASE
SPACE ADJUSTED GROSS REVENUES FOR SUCH LEASE YEAR EXCEEDS (B) THE PRODUCT OF
(1) 0.15 AND (2) THE BUDGETED LOBBY SUBLEASE SPACE CONSTRUCTION COSTS.

 

It is agreed that in making the calculation set forth in this Section 3.2(a), in
respect of the Lease Year during which the Lease Assignment Date has occurred,
the Lobby Sublease Space Adjusted Gross Revenues for such Lease Year shall be
the Lobby Sublease Space Adjusted Gross Revenues for such entire Lease Year.

 


(B)   PERCENTAGE RENT DUE DATES.  PERCENTAGE RENT FOR EACH LEASE YEAR, IF ANY,
SHALL BE PAID, IN ARREARS, ANNUALLY TO LANDLORD NO LATER THAN FEBRUARY 15 OF
EACH LEASE YEAR AFTER THE LEASE ASSIGNMENT DATE AND SHALL BE ACCOMPANIED BY A
PERCENTAGE RENT REPORT.


 


(C)   PERCENTAGE RENT REPORT.  TENANT SHALL DELIVER ANNUALLY TO LANDLORD, PRIOR
TO FEBRUARY 15 OF EACH LEASE YEAR AFTER THE COMMENCEMENT DATE, A REPORT (THE
“PERCENTAGE RENT REPORT”) WHICH SHALL BE A VERIFIED STATEMENT AND WHICH SHALL
SET FORTH (I) IN DETAIL THE AMOUNT OF THE LOBBY SUBLEASE SPACE ADJUSTED GROSS
REVENUES FOR THE APPLICABLE LEASE YEAR ON A MONTHLY, QUARTERLY AND ANNUAL BASIS,
(II) IN DETAIL THE SOURCES FROM WHICH THE SAME WERE DERIVED AND THE DEDUCTIONS
THERETO AND (III) THE CALCULATION OF PERCENTAGE RENT, IF ANY, FOR THE APPLICABLE
LEASE YEAR.


 


(D)   INDEPENDENT CALCULATION.  THE CALCULATION OF THE AMOUNT OF PERCENTAGE RENT
FOR ANY LEASE YEAR SHALL BE INDEPENDENT OF THE CALCULATION FOR ANY OTHER LEASE
YEAR.  THE ACCEPTANCE OF ANY PERCENTAGE RENT TENDERED BY TENANT SHALL BE WITHOUT
PREJUDICE TO LANDLORD’S RIGHT TO ANY FURTHER SUMS SUBSEQUENTLY SHOWN TO BE DUE
FOR THE SAME PERIOD.


 


(E)   ACCOUNTING PRINCIPLES.  ALL RENTALS, SUMS OR OTHER CONSIDERATION WHICH ARE
TO BE INCLUDED IN LOBBY SUBLEASE SPACE ADJUSTED GROSS REVENUES SHALL BE INCLUDED
BASED UPON ACCOUNTING PRINCIPLES.


 


(F)    SUBLEASING TO RELATED ENTITY.  NO SUBLEASING BY TENANT TO A RELATED
ENTITY SHALL AFFECT, REDUCE OR IMPAIR TENANT’S OBLIGATIONS HEREUNDER TO PAY
PERCENTAGE RENT AND TO DELIVER ANY PERCENTAGE RENT REPORT AS REQUIRED HEREUNDER
AND TO MAKE AVAILABLE BOOKS AND RECORDS PURSUANT TO SECTION 3.13 HEREOF.  TENANT
SHALL DELIVER TO LANDLORD PROMPTLY UPON THE RECEIPT OR SENDING THEREOF COPIES OF
ALL NOTICES, REPORTS AND COMMUNICATIONS BETWEEN TENANT AND ANY SUCH SUBTENANT
WHICH RELATE TO ANY FINANCIAL OR SALES REPORTS OF SUCH SUBTENANT WITH RESPECT TO
THE DEMISED PREMISES, ANY DEFAULT BY TENANT OR SUCH SUBTENANT UNDER THE
APPLICABLE SUBLEASE, OR ANY OTHER MATTER MATERIAL TO THE FINANCIAL OR SALES
PERFORMANCE OF EITHER TENANT OR SUCH SUBTENANT UNDER THE APPLICABLE SUBLEASE. 
ANY FAILURE BY A SUBTENANT WHICH IS A RELATED ENTITY TO PROVIDE TO TENANT THE
INFORMATION NECESSARY FOR TENANT TO PREPARE A PERCENTAGE RENT REPORT OR

 

36

--------------------------------------------------------------------------------


 


TO MAKE AVAILABLE BOOKS AND RECORDS FOR REVIEW PURSUANT TO SECTION 3.13 HEREOF
SHALL BE DEEMED TO BE AN EVENT OF DEFAULT HEREUNDER.  TENANT SHALL PROVIDE IN
EACH SUBLEASE WITH A TENANT RELATED ENTITY THAT EACH SUCH SUBTENANT SHALL BE
SUBJECT TO THE PROVISIONS OF THIS SECTION 3.2 WITH RESPECT TO THE PREPARATION
AND DELIVERY OF PERCENTAGE RENT REPORTS AND THE PROVISIONS OF SECTION 3.13
HEREOF WITH RESPECT TO MAKING AVAILABLE BOOKS AND RECORDS.  WITH RESPECT TO A
TENANT RELATED ENTITY THAT IS A SUBTENANT IN POSSESSION AND ACTUAL USE OF ITS
DEMISED SPACE, NOTHING IN THE FOREGOING PORTIONS OF THIS SECTION 3.2(F) SHALL
AFFECT THE DETERMINATION OF  THE LOBBY SUBLEASE SPACE ADJUSTED GROSS REVENUES
DERIVED THEREFROM AS PROVIDED IN CLAUSE (A)(9) OF THE DEFINITION OF LOBBY
SUBLEASE SPACE ADJUSTED GROSS REVENUES.


 


SECTION 3.3            [INTENTIONALLY OMITTED]


 


SECTION 3.4            EXEMPTION FROM MORTGAGE RECORDING TAX; PILOMRT


 


(A)           EXEMPTION FROM MORTGAGE RECORDING TAX.  LANDLORD SHALL COOPERATE
WITH, AND CAUSE ESDC TO MAKE AVAILABLE TO, TENANT AN EXEMPTION IN RESPECT OF
MORTGAGE RECORDING TAX PERMITTED BY REASON OF THE PUBLIC OWNERSHIP OF THE
PROPERTY, THE DEMISED PREMISES AND THE COMMON ELEMENTS AND ESDC’S PARTICIPATION
IN THE DEVELOPMENT OF THE IMPROVEMENTS.  LANDLORD SHALL COOPERATE WITH TENANT IN
STRUCTURING MORTGAGES SO AS TO TAKE ADVANTAGE OF THE EXEMPTION DESCRIBED IN THIS
SECTION 3.4(A), WHICH COOPERATION SHALL INCLUDE ARRANGING FOR ESDC OR AN
AFFILIATE THEREOF TO ACT AS THE ORIGINAL MORTGAGEE AND/OR HOLDER THEREOF IF
REQUIRED TO ENABLE TENANT TO AVAIL ITSELF OF THE EXEMPTION FROM MORTGAGE
RECORDING TAX PROVIDED FOR IN THIS LEASE.


 


(B)           PAYMENT IN LIEU OF MORTGAGE RECORDING TAX.  PRIOR TO THE RECORDING
OF ANY MORTGAGE WITH THE OFFICE OF THE REGISTER OF THE CITY, NEW YORK COUNTY,
TENANT SHALL MAKE A PAYMENT OF PILOMRT TO LANDLORD IN AN AMOUNT EQUAL TO AN
AMOUNT EQUAL TO THE MORTGAGE RECORDING TAX THAT WOULD HAVE BEEN PAYABLE UPON THE
RECORDING OF SUCH MORTGAGE IF NOT FOR THE EXEMPTION PROVIDED UNDER
SECTION 3.4(A) HEREOF.  SIMULTANEOUSLY WITH SUCH PAYMENT, TENANT SHALL DELIVER
TO LANDLORD A CERTIFICATE FROM A QUALIFIED CERTIFYING OFFICER OF TENANT SETTING
FORTH THE MAXIMUM PRINCIPAL AMOUNT THAT MAY BE ADVANCED UNDER SUCH MORTGAGE TO
BE RECORDED AND TENANT’S CALCULATION OF THE AMOUNT OF THE PILOMRT DUE IN RESPECT
THEREOF.  THE AMOUNT OF THE PILOMRT SHALL BE DETERMINED BY USING THE MORTGAGE
RECORDING TAX RATES IN EFFECT AT THE TIME SUCH MORTGAGE IS RECORDED.


 


(C)           NOTIFICATION OF TAX DUE.  TENANT SHALL NOTIFY LANDLORD WITHIN
SEVEN (7) BUSINESS DAYS AFTER RECEIPT OF NOTICE BY TENANT OF A WRITTEN
DETERMINATION BY THE APPROPRIATE TAXING AUTHORITY THAT ANY MORTGAGE RECORDING
TAX  IS PAYABLE BY TENANT WITH RESPECT TO ANY MORTGAGE THAT BENEFITED FROM THE
EXEMPTION SET FORTH IN SECTION 3.4(A) HEREOF.  WITHIN TWENTY-THREE (23) BUSINESS
DAYS AFTER TENANT SENDS TO LANDLORD A WRITTEN NOTIFICATION THAT ANY
DETERMINATION BY THE APPROPRIATE TAXING AUTHORITY IS FINAL (A “FINAL MRT
NOTIFICATION”) AND TENANT, IN ACCORDANCE THEREWITH, HAS PAID TO SUCH TAXING
AUTHORITY AN AMOUNT EQUAL TO THE MORTGAGE RECORDING TAX DEMANDED (TOGETHER WITH
EVIDENCE THEREOF), LANDLORD SHALL REPAY TO TENANT THE AMOUNT, IF ANY, OF SUCH
MORTGAGE RECORDING TAX (BUT NO MORE THAN THE AMOUNT, IF ANY, OF ANY PILOMRT THAT
TENANT MADE TO LANDLORD IN RESPECT OF THE RECORDING OF THE APPLICABLE MORTGAGE),
TOGETHER WITH AN AMOUNT EQUAL TO ANY INTEREST OR PENALTIES IMPOSED ON TENANT BY
THE APPLICABLE TAXING AUTHORITY FOR TENANT’S NON-PAYMENT, WHICH PAYMENT SHALL BE
MADE BY LANDLORD

 

37

--------------------------------------------------------------------------------


 


PRIOR TO THE DATE WHICH IS TWENTY-THREE (23) BUSINESS DAYS AFTER THE FINAL MRT
NOTIFICATION.  IF LANDLORD FAILS TO SO REIMBURSE TENANT FOR THE MORTGAGE
RECORDING TAX WITHIN THE FOREGOING PERIOD, TENANT SHALL HAVE THE RIGHT TO OFFSET
THE AMOUNT OF SUCH MORTGAGE RECORDING TAX  TOGETHER WITH INTEREST AT THE
INTEREST RATE FROM THE DATE TENANT MADE SUCH MORTGAGE RECORDING TAX AGAINST THE
NEXT INSTALLMENTS OF CHARGES COMING DUE PURSUANT TO THIS LEASE.  IF AS A RESULT
OF THE EXPIRATION OR TERMINATION OF THIS LEASE OTHER THAN BY REASON OF TENANT’S
DEFAULT TENANT IS UNABLE TO RECOUP THE ENTIRE MORTGAGE RECORDING TAX WITH
INTEREST AS AFORESAID BY OFFSETTING THE SAME AGAINST CHARGES, LANDLORD SHALL
REIMBURSE TENANT FOR ANY SUCH AMOUNT NOT SO RECOUPED LESS ANY AMOUNTS DUE AND
OWING FROM TENANT TO LANDLORD HEREUNDER WITHIN TWENTY-THREE (23) BUSINESS DAYS
OF THE EXPIRATION OR TERMINATION OF THIS LEASE.  NEITHER LANDLORD NOR TENANT
SHALL BE OBLIGATED TO CONTEST THE DECISION OF ANY SUCH AUTHORITY TO DENY, REVOKE
OR TERMINATE ANY EXEMPTIONS OR OTHER RELIEF FROM THE PAYMENT OF SUCH TAXES. 
HOWEVER, SHOULD EITHER PARTY DESIRE TO CONTEST ANY SUCH DECISION BY BRINGING A
LAWSUIT OR OTHERWISE, IT MAY DO SO AT ITS OWN RISK AND EXPENSE, AND LANDLORD
SHALL HAVE THE RIGHT TO BRING SUCH LAWSUIT IN THE NAME OF TENANT IF TENANT FAILS
TO DO SO WITHIN TWENTY-THREE (23) BUSINESS DAYS FOLLOWING WRITTEN REQUEST BY
LANDLORD.    IN THE EVENT THAT THE CONTEST OF SUCH DECISION IS SUCCESSFUL AND
LANDLORD HAS PAID THE AMOUNT OF THE MORTGAGE RECORDING TAX TO TENANT, THEN
TENANT SHALL, WITHIN TWENTY-THREE (23) BUSINESS DAYS AFTER WRITTEN DEMAND BY
LANDLORD, REIMBURSE LANDLORD IN AN AMOUNT EQUAL TO THE APPLICABLE MORTGAGE
RECORDING TAX.


 


SECTION 3.5            THEATER SURCHARGE.


 


(A)   CALCULATION OF THEATER SURCHARGE.  TENANT COVENANTS AND AGREES TO PAY TO
LANDLORD, FOR THE BENEFIT OF THE REHABILITATION, MAINTENANCE, MANAGEMENT AND
PROMOTION OF THE HISTORIC THEATERS WITHIN THE 42ND STREET PROJECT AREA (WHICH
PAYMENT SHALL BE FORWARDED BY LANDLORD TO A THEATER MANAGEMENT ENTITY) AN AMOUNT
EQUAL TO $0.15 PER OCCUPIED SQUARE FOOT PER ANNUM (THE “THEATER SURCHARGE”);
PROVIDED, HOWEVER, THAT THE THEATER SURCHARGE SHALL BE ADJUSTED FOR INFLATION
FROM JANUARY 1, 2000.


 


(B)   TRIGGERING OF THEATER SURCHARGE OBLIGATION.  THE THEATER SURCHARGE
OBLIGATION IN RESPECT TO ANY GIVEN OCCUPIED SQUARE FOOT SHALL COMMENCE, IN
RESPECT OF EACH SUCH OCCUPIED SQUARE FOOT, UPON THE EARLIER TO OCCUR OF (1) THE
COMMENCEMENT OF THE TERM OF THE SUBLEASE DEMISING SUCH OCCUPIED SQUARE FOOT, IF
ANY, AND (2) ACTUAL OCCUPANCY OF SUCH OCCUPIED SQUARE FOOT FOR THE CONDUCT OF
BUSINESS (SUCH EARLIER DATE, THE “THEATER SURCHARGE COMMENCEMENT DATE”).  THE
OBLIGATION TO PAY THE THEATER SURCHARGE IN RESPECT OF A GIVEN OCCUPIED SQUARE
FOOT SHALL CONTINUE UNTIL THE EARLIEST OF (I) THE EXPIRATION OF THE APPLICABLE
SUBLEASE, IF ANY (IT BEING UNDERSTOOD THAT THE OBLIGATIONS TO MAKE PAYMENTS ON
ACCOUNT OF THE THEATER SURCHARGE SHALL RECOMMENCE WHEN THE REQUIREMENTS OF
CLAUSE (1) AND (2) ABOVE ARE AGAIN SATISFIED), (II) THE FIRST DATE ON WHICH NO
ENTITY EXISTS TO EXERCISE THE FUNCTIONS OF A THEATER MANAGEMENT ENTITY AND
(III) THE NINETY-NINTH (99TH) ANNIVERSARY OF THE DELIVERY DATE.


 


(C)   THEATER SURCHARGE DUE DATES.  THE AGGREGATE THEATER SURCHARGE FOR EACH
LEASE YEAR IN RESPECT TO A GIVEN OCCUPIED SQUARE FOOT SHALL BE PAID, IN ADVANCE,
ANNUALLY TO LANDLORD (TOGETHER WITH THE PILOT PAYMENT DUE PURSUANT TO
SECTION 3.1(C) HEREOF) ON OR PRIOR TO JANUARY 1 OF SUCH LEASE YEAR AND SHALL BE
ACCOMPANIED BY A THEATER SURCHARGE REPORT (IT BEING AGREED THAT THE THEATER
SURCHARGE IN RESPECT OF ANY OCCUPIED SQUARE FOOT FOR WHICH THEATER SURCHARGE
COMMENCEMENT DATE OCCURS AFTER JANUARY 1 SHALL BE PAID, PRO RATA, ON THE BASIS
OF THE

 

38

--------------------------------------------------------------------------------


 


ACTUAL NUMBER OF DAYS IN SUCH LEASE YEAR AFTER SUCH THEATER SURCHARGE
COMMENCEMENT DATE, WITHIN TWENTY (20) BUSINESS DAYS AFTER THE APPLICABLE THEATER
SURCHARGE COMMENCEMENT DATE).  IF A SUBLEASE FOR ANY OCCUPIED SQUARE FEET SHALL
TERMINATE ON ANY DATE WHICH IS PRIOR TO DECEMBER 31 OF ANY LEASE YEAR, THE
THEATER SURCHARGE FOR SUCH PERIOD SHALL BE PRORATED ACCORDINGLY (AND, IN RESPECT
OF A SUBLEASE THAT IS TERMINATED UNEXPECTEDLY BEFORE DECEMBER 31 OF ANY
APPLICABLE LEASE YEAR, ANY THEATER SURCHARGE PAID IN RESPECT OF THE PERIOD AFTER
SUCH UNEXPECTED TERMINATION WILL BE DEEMED A CREDIT AGAINST THE PAYMENT OF
THEATER SURCHARGE NEXT DUE).


 


(D)   THEATER SURCHARGE REPORT.  TENANT SHALL DELIVER TO LANDLORD, ALONG WITH
THE ANNUAL THEATER SURCHARGE PAYMENT, A REPORT (THE “THEATER SURCHARGE REPORT”)
WHICH SHALL BE A VERIFIED STATEMENT AND WHICH SHALL SET FORTH, TOGETHER WITH
SUPPORT ADEQUATE TO PERMIT LANDLORD TO UNDERTAKE AN INFORMED REVIEW IN RESPECT
THEREOF, (I) IN DETAIL, THE NUMBER OF OCCUPIED SQUARE FEET IN THE DEMISED
PREMISES THAT FORM THE BASIS OF THE THEATER SURCHARGE CALCULATION, (II) THE
APPLICABLE THEATER SURCHARGE COMMENCEMENT DATES RELATED TO EACH OCCUPIED SQUARE
FOOT LISTED IN CLAUSE (I) ABOVE, (III) THE APPLICABLE THEATER SURCHARGE FACTOR
(I.E., $0.15 IN THE YEAR 2000) AS ADJUSTED FOR INFLATION, AND (IV) THE
CALCULATION OF THEATER SURCHARGE FOR THE APPLICABLE LEASE YEAR.


 


(E)   INDEPENDENT CALCULATION.  THE CALCULATION OF THE AMOUNT OF THEATER
SURCHARGE FOR ANY LEASE YEAR SHALL BE INDEPENDENT OF THE CALCULATION FOR ANY
OTHER LEASE YEAR.  THE ACCEPTANCE OF ANY THEATER SURCHARGE PAYMENT TENDERED BY
TENANT SHALL BE WITHOUT PREJUDICE TO LANDLORD’S RIGHT TO ANY FURTHER SUMS
SUBSEQUENTLY SHOWN TO BE DUE FOR THE SAME PERIOD.


 


(F)    SUBLEASING TO RELATED ENTITY.  NO SUBLEASING BY TENANT FOR THE ACTUAL
OCCUPANCY OF THE DEMISED SPACE TO A TENANT RELATED ENTITY SHALL AFFECT, REDUCE
OR IMPAIR TENANT’S OBLIGATIONS HEREUNDER TO PAY THEATER SURCHARGE (OR THE AMOUNT
THEREOF) AND TO DELIVER A THEATER SURCHARGE REPORT AS REQUIRED HEREUNDER.


 


SECTION 3.6            ADMINISTRATIVE FEE.  TENANT COVENANTS AND AGREES TO PAY
LANDLORD, FROM AND AFTER THE COMMENCEMENT DATE, IN ANNUAL PAYMENTS IN ADVANCE ON
JANUARY 10 OF EACH YEAR, FIFTEEN THOUSAND DOLLARS ($15,000) PER ANNUM (THE
“ADMINISTRATIVE FEE”).  ON EVERY FIFTH (5TH) ANNIVERSARY OF THE DELIVERY DATE,
THE ADMINISTRATIVE FEE SHALL BE ADJUSTED FOR INFLATION IN RESPECT OF THE NEXT
SUCCEEDING FIVE-YEAR PERIOD.


 


SECTION 3.7            PRORATIONS; OVERDUE AMOUNTS.


 


(A)   365/366-DAY YEAR.  ALL PRORATIONS UNDER THIS ARTICLE III SHALL BE
CALCULATED ON THE BASIS OF A THE ACTUAL NUMBER OF DAYS ELAPSED IN A 365-DAY YEAR
(OR 366-DAY YEAR, IF APPLICABLE).


 


(B)   PRORATIONS.  EXCEPT AS OTHERWISE PROVIDED IN SECTION 3.7(C) HEREOF, IF THE
EXPIRATION DATE IS OTHER THAN THE LAST DAY OF A CALENDAR MONTH, THE INSTALLMENT
OF CHARGES FOR THE PERIOD IN WHICH THE EXPIRATION DATE OCCURS SHALL BE PRORATED
ON THE BASIS OF THE NUMBER OF DAYS OCCURRING WITHIN THE PERIOD COMMENCING ON THE
FIRST DAY OF THE CALENDAR MONTH IN WHICH THE EXPIRATION DATE OCCURS AND ENDING
ON THE EXPIRATION DATE.

 

39

--------------------------------------------------------------------------------



 


(C)   OVERDUE AMOUNTS.  ADDITIONAL CHARGES SHALL BE PAYABLE BY TENANT TO
LANDLORD IN RESPECT OF ANY AMOUNTS PAYABLE HEREUNDER TO LANDLORD (INCLUDING,
WITHOUT LIMITATION, SUMS ADVANCED BY LANDLORD HEREUNDER TO CURE A DEFAULT BY
TENANT IN THE PERFORMANCE OF TENANT’S OBLIGATIONS) WHICH SHALL NOT HAVE BEEN
PAID ON THE DATE THE SAME SHALL BE DUE AND PAYABLE (AN “OVERDUE PAYMENT”)
TOGETHER WITH INTEREST AS FOLLOWS:  (A) WITH RESPECT TO ANY OVERDUE PILOT, THE
OVERDUE AMOUNT SHALL BEAR INTEREST AT THE RATE THEN GENERALLY CHARGED BY THE
CITY WITH RESPECT TO OVERDUE FULL TAXES, AND SHALL BE SUBJECT TO THE SAME FINES
AND PENALTIES AS ARE ASSESSED BY THE CITY WITH RESPECT TO OVERDUE FULL TAXES;
PROVIDED, HOWEVER, THE IMPOSITION OR ASSESSMENT OF INTEREST, FINES AND PENALTIES
FOR OVERDUE PILOT SHALL BE SUBJECT TO THE NOTICE AND GRACE PERIODS IDENTICAL TO
THE NOTICE AND GRACE PERIODS, IF ANY, FROM TIME TO TIME GRANTED BY THE CITY WITH
RESPECT TO THE PAYMENT OF FULL TAXES IN RESPECT OF COMPARABLE PROPERTIES AND
AMOUNTS; AND (B) WITH RESPECT TO ANY OTHER OVERDUE CHARGES (OTHER THAN CHARGES
INCURRED PURSUANT TO SECTION 14.1(B) HEREOF), THE OVERDUE AMOUNT SHALL BEAR
INTEREST CALCULATED AT THE INTEREST RATE.  SUCH AFORESAID CHARGES SHALL BE DUE
AND PAYABLE WITHIN TWENTY (20) BUSINESS DAYS AFTER DEMAND FOR PAYMENT THEREFOR
BY LANDLORD.  NO FAILURE BY LANDLORD TO INSIST UPON THE STRICT PERFORMANCE BY
TENANT OF TENANT’S OBLIGATIONS TO PAY SUCH OVERDUE PAYMENT OR INTEREST SHALL
CONSTITUTE A WAIVER BY LANDLORD OF ITS RIGHT TO ENFORCE THE PROVISIONS OF THIS
SECTION 3.7 IN ANY INSTANCE THEREAFTER OCCURRING.  THE PROVISIONS OF THIS
SECTION 3.7 SHALL NOT BE CONSTRUED IN ANY WAY TO EXTEND THE GRACE PERIODS OR
NOTICE PERIODS WITH RESPECT TO THE PAYMENT OF CHARGES AS PROVIDED IN
SECTION 14.2(A) HEREOF.


 


SECTION 3.8            NO JOINT VENTURE.  THE FIXING OF A PORTION OF THE CHARGES
TO BE PAID BY TENANT WITH REFERENCE TO A PERCENTAGE OF LOBBY SUBLEASE SPACE
ADJUSTED GROSS REVENUES SHALL NOT CAUSE EITHER PARTY HERETO TO BE DEEMED TO BE A
PARTNER OR AN ASSOCIATE IN BUSINESS WITH, OR RESPONSIBLE IN ANY WAY FOR THE
BUSINESS OF, THE OTHER PARTY HERETO.  LANDLORD, IN ITS CAPACITY AS LANDLORD
HEREUNDER, AND TENANT FURTHER AGREE THAT THEY ARE NOT PARTNERS OR JOINT
VENTURERS AND THAT THEY DO NOT STAND IN ANY FIDUCIARY RELATIONSHIP ONE TO THE
OTHER.


 


SECTION 3.9            ALL CHARGES TREATED AS RENT.  ALL PILOT, PILOMRT,
PERCENTAGE RENT, THEATER SURCHARGE, OVERDUE PAYMENTS, AND OTHER CHARGES, FEES
AND OTHER AMOUNTS PAYABLE BY TENANT UNDER THIS LEASE SHALL CONSTITUTE CHARGES
AND, IN THE EVENT OF THE NON-PAYMENT BY TENANT OF ANY OF THE SAME WHEN DUE
ACCORDING TO THE PROVISIONS OF THIS LEASE, LANDLORD SHALL HAVE THE SAME RIGHTS
AND REMEDIES IN RESPECT THEREOF AS WOULD BE AVAILABLE TO LANDLORD IF CHARGES
WERE RENT.  IT IS EXPRESSLY AGREED BY THE PARTIES HERETO THAT NO FIXED RENT IS
PAYABLE UNDER THIS LEASE.  MOREOVER, NO CHARGES OR OTHER AMOUNTS ARE PAYABLE
PURSUANT TO THIS ARTICLE III FOR ANY PERIOD PRIOR TO THE LEASE ASSIGNMENT DATE.


 


SECTION 3.10         PAYMENTS.  ALL PAYMENTS OF CHARGES AND OTHER SUMS REQUIRED
TO BE PAID HEREUNDER TO LANDLORD SHALL BE IN LAWFUL MONEY OF THE UNITED STATES
OF AMERICA AND SHALL BE PAID TO THE COLLECTION AGENT AT THE ADDRESS DESIGNATED
THEREFOR, OR TO SUCH OTHER PERSON AND/OR AT SUCH OTHER PLACE AS LANDLORD AND THE
CITY MAY JOINTLY DESIGNATE FROM TIME TO TIME IN WRITING.


 


SECTION 3.11         NET LEASE.  THIS LEASE SHALL BE DEEMED AND CONSTRUED TO BE
A “TRIPLE NET LEASE”, AND TENANT SHALL PAY TO LANDLORD, ABSOLUTELY NET
THROUGHOUT THE TERM OF THIS LEASE, ALL CHARGES AND OTHER SUMS PAYABLE HEREUNDER,
FREE OF ANY CHARGES, ASSESSMENTS, IMPOSITIONS OR DEDUCTIONS OF ANY KIND AND
WITHOUT ABATEMENT, DEFERMENT, REDUCTION, DEFENSE, COUNTERCLAIM, DEMAND, NOTICE,
DEDUCTION OR SET-OFF OF ANY KIND, AND UNDER NO CIRCUMSTANCES OR

 

40

--------------------------------------------------------------------------------


 


CONDITIONS, WHETHER NOW EXISTING OR HEREAFTER ARISING, OR WHETHER BEYOND THE
PRESENT CONTEMPLATION OF THE PARTIES, SHALL LANDLORD BE EXPECTED OR REQUIRED TO
MAKE ANY PAYMENT OF ANY KIND WHATSOEVER OR BE UNDER ANY OTHER OBLIGATION OR
LIABILITY HEREUNDER, EXCEPT AS OTHERWISE EXPRESSLY SET FORTH HEREIN.  ALL COSTS,
EXPENSES, CHARGES, IMPOSITIONS AND OTHER PAYMENTS OF EVERY KIND AND NATURE
WHATSOEVER RELATING TO THE DEMISED PREMISES AND THE COMMON ELEMENTS, OR THE USE,
OPERATION OR MAINTENANCE THEREOF, WHICH MAY ARISE OR BECOME DUE DURING OR IN
RESPECT OF THE TERM OF THIS LEASE AFTER THE LEASE ASSIGNMENT DATE SHALL BE PAID
BY TENANT, AND TENANT ASSUMES FULL RESPONSIBILITY FOR THE CONDITION, OPERATION,
REPAIR, ALTERATION, IMPROVEMENT, REPLACEMENT, MAINTENANCE AND MANAGEMENT OF THE
DEMISED ELEMENTS AND THE COMMON ELEMENTS (WHICH OBLIGATIONS, IN THE CASE OF
TENANT’S SUBWAY IMPROVEMENTS, SHALL BE GOVERNED BY THE SITE 8 SOUTH SUBWAY
AGREEMENT).  UNDER NO CIRCUMSTANCES OR CONDITIONS, WHETHER NOW EXISTING OR
HEREAFTER ARISING, OR WHETHER BEYOND THE PRESENT CONTEMPLATION OF THE PARTIES,
SHALL LANDLORD BE EXPECTED OR REQUIRED TO MAKE ANY PAYMENT OF ANY KIND
WHATSOEVER OR BE UNDER ANY OTHER OBLIGATION OR LIABILITY HEREUNDER EXCEPT AS
HEREIN OTHERWISE EXPRESSLY SET FORTH.


 


SECTION 3.12         NO OFFSET.  EXCEPT AS EXPRESSLY PROVIDED FOR HEREIN
(INCLUDING, WITHOUT LIMITATION, IN SECTION 5.1(C)(IV) HEREOF), NO HAPPENING,
EVENT, OCCURRENCE OR SITUATION DURING THE TERM OF THIS LEASE, WHETHER FORESEEN
OR UNFORESEEN, AND HOWEVER EXTRAORDINARY, SHALL PERMIT TENANT TO QUIT THE
DEMISED PREMISES OR SURRENDER THIS LEASE OR SHALL RELIEVE TENANT FROM TENANT’S
OBLIGATIONS, OR SHALL AFFECT THIS LEASE IN ANY WAY, IT BEING THE INTENTION THAT
THE OBLIGATIONS OF LANDLORD AND TENANT HEREUNDER SHALL BE SEPARATE AND
INDEPENDENT COVENANTS AND AGREEMENTS AND THAT THE CHARGES SHALL CONTINUE TO BE
PAYABLE IN ALL EVENTS UNLESS THE OBLIGATIONS TO PAY THE SAME SHALL BE TERMINATED
PURSUANT TO THE EXPRESS PROVISIONS OF THIS LEASE.  TENANT COVENANTS AND AGREES
THAT IT WILL REMAIN OBLIGATED UNDER THIS LEASE IN ACCORDANCE WITH ITS TERMS.


 


SECTION 3.13         BOOKS AND RECORDS.


 


(A)   RIGHT TO AUDIT.  TENANT SHALL KEEP, OR CAUSE TO BE KEPT, TRUE AND COMPLETE
BOOKS OF RECORD AND ACCOUNTS IN RESPECT OF MATTERS THAT ARE REQUIRED BY THIS
LEASE TO BE REPORTED BY TENANT TO LANDLORD OR THAT ARE MONETARY OBLIGATIONS
GOVERNED BY OR RELATING TO THIS LEASE AND TENANT OBLIGATIONS HEREUNDER,
INCLUDING MONTHLY RECORDS OF LOBBY SUBLEASE SPACE ADJUSTED GROSS REVENUES AND
RECORDS AND CALCULATIONS IN RESPECT OF THEATER SURCHARGE.  SUCH RECORDS SHALL BE
LOCATED OR MADE AVAILABLE IN NEW YORK CITY AND SHALL BE MAINTAINED AS AFORESAID
FOR A PERIOD OF NOT LESS THAN SIX (6) YEARS AFTER THE END OF THE APPLICABLE
LEASE YEAR TO WHICH SUCH RECORDS RELATE.  LANDLORD AND LANDLORD’S ACCOUNTANTS
AND OTHER REPRESENTATIVES AND THE COMPTROLLER OF THE CITY (THE “COMPTROLLER”)
SHALL HAVE THE RIGHT FROM TIME TO TIME TO CONDUCT A REVIEW OF TENANT’S BOOKS OF
RECORD AND ACCOUNTS RELATING TO THE RELEVANT MATTERS GOVERNED BY OR RELATING TO
THIS LEASE AND TENANT OBLIGATIONS HEREUNDER (INCLUDING LOBBY SUBLEASE SPACE
ADJUSTED GROSS REVENUES) AND TENANT SHALL COOPERATE WITH THE PERFORMANCE OF SUCH
REVIEW.  EACH SUBLEASE SHALL PROVIDE THAT LANDLORD AND LANDLORD’S ACCOUNTANTS
AND OTHER REPRESENTATIVES AND THE COMPTROLLER SHALL HAVE THE RIGHT FROM TIME TO
TIME TO CONDUCT A REVIEW OF SUCH SUBTENANT’S BOOKS OF RECORD AND ACCOUNTS
RELATING TO PERCENTAGE RENT PAYMENTS, AND SHALL REQUIRE SUCH SUBTENANT TO
COOPERATE WITH THE PERFORMANCE OF SUCH REVIEW.  ALL SUCH REVIEWS SHALL OCCUR
DURING REGULAR BUSINESS HOURS AND UPON NOT LESS THAN THREE (3) DAYS’ PRIOR
WRITTEN NOTICE.  THE COST OF SUCH REVIEW SHALL BE BORNE SOLELY BY LANDLORD,
EXCEPT THAT IF THE RESULTS OF SUCH REVIEW DETERMINE THAT TENANT (OR ANY SUCH
SUBTENANT, AS APPLICABLE), WHETHER OR NOT INADVERTENTLY, HAS UNDERSTATED THE
PERCENTAGE RENT, PAYABLE TO LANDLORD (OR PERCENTAGE RENT PAYMENTS PAYABLE TO
TENANT, AS

 

41

--------------------------------------------------------------------------------


 


APPLICABLE) BY MORE THAN FIVE PERCENT (5%) OF WHAT IS OWED, THEN TENANT (OR SUCH
SUBTENANT IN THE CASE OF SUCH PERCENTAGE RENT PAYMENTS) SHALL PAY OR SHALL
REIMBURSE LANDLORD ON DEMAND FOR PAYMENT OF THE REASONABLE COSTS AND EXPENSES
INVOLVED IN SUCH REVIEW.


 


(B)   INCORRECT PAYMENTS OF CHARGES.  SHOULD ANY AUDIT PERFORMED BY LANDLORD,
LANDLORD’S AGENT OR DESIGNEE DISCLOSE THAT LOBBY SUBLEASE SPACE ADJUSTED GROSS
REVENUES WERE UNDERSTATED OR THAT TENANT OTHERWISE PROVIDED INFORMATION THAT LED
TO AN UNDERPAYMENT OF (OR ON ACCOUNT OF) CHARGES, THEN ANY UNDERPAYMENTS SHALL
BE PAID TO LANDLORD (I) WITHIN FIVE (5) DAYS AFTER TENANT HAS RECEIVED NOTICE OF
SUCH UNDERPAYMENT FROM LANDLORD, BUT SUCH PAYMENT SHALL BE WITHOUT PREJUDICE TO
TENANT’S RIGHT TO DISPUTE ANY SUCH NOTICE OF UNDERPAYMENT OR (II) AT TENANT’S
OPTION, WITHIN FIVE (5) DAYS AFTER RESOLUTION OF ANY DISPUTE AS TO ANY SUCH
UNDERPAYMENT.  ANY UNDERPAYMENT UNDER THIS SECTION 3.13(B) SHALL BEAR INTEREST
AT THE INTEREST RATE FROM THE DATE ON WHICH THE PAYMENT FIRST SHOULD HAVE BEEN
MADE TO THE DATE SUCH UNDERPAYMENT IS PAID.  ANY OVERPAYMENT OF CHARGES, AFTER
THE RESOLUTION OF ANY DISPUTE WITH RESPECT THERETO (TOGETHER WITH INTEREST AT
THE INTEREST RATE FROM THE DATE OF OVERPAYMENT TO THE DATE SUCH OVERPAYMENT IS
CREDITED OR REFUNDED), SHALL BE CREDITED AGAINST THE NEXT INSTALLMENT(S) OF
CHARGES, PROVIDED THAT ANY AMOUNT UNRECOVERED AT THE EXPIRATION DATE SHALL BE
PAID BY LANDLORD TO TENANT OR IF TENANT EXERCISES ITS OPTION UNDER ARTICLE V
HEREOF OF THIS LEASE, SHALL BE ALLOWED AS A CREDIT AGAINST THE PURCHASE PRICE. 
IF THE SUM OF SUCH CREDIT AND ANY OTHER CREDITS AGAINST THE PURCHASE PRICE
EXCEEDS THE PURCHASE PRICE, THEN LANDLORD SHALL PAY TENANT ON THE PURCHASE
OPTION CLOSING DATE THE AMOUNT BY WHICH THE AGGREGATE OF ALL CREDITS AGAINST THE
PURCHASE PRICE EXCEEDS THE PURCHASE PRICE.  ANY DISPUTE AS TO ANY PAYMENT OF
CHARGES OR THE CALCULATION THEREOF SHALL BE RESOLVED PURSUANT TO ARBITRATION AS
PROVIDED IN SECTION 16.2 HEREOF.


 


(C)   RIGHT TO PREPARE STATEMENTS.  IF TENANT SHALL FAIL TO DELIVER TO LANDLORD
ANY REPORT OR VERIFIED STATEMENT REQUIRED BY THIS ARTICLE III ON OR PRIOR TO THE
DUE DATE THEREOF, IN ADDITION TO ANY OTHER RIGHTS OR REMEDIES LANDLORD MAY HAVE
UNDER THIS LEASE AND WITHOUT THEREBY WAIVING SUCH DEFAULT BY TENANT, LANDLORD
SHALL BE ENTITLED, AFTER FIFTEEN (15) BUSINESS DAYS’ PRIOR NOTICE TO TENANT IF
TENANT SHALL HAVE NOT CURED SUCH DEFAULT WITHIN SUCH PERIOD, AT TENANT’S
EXPENSE, TO HAVE SUCH REPORT OR VERIFIED STATEMENT PREPARED BY A CERTIFIED
PUBLIC ACCOUNTANT SELECTED BY LANDLORD.  LANDLORD AND SUCH CERTIFIED PUBLIC
ACCOUNTANT SHALL HAVE THE RIGHT TO REVIEW TENANT’S RELEVANT BOOKS AND RECORDS
WITH RESPECT TO THE PROPERTY RELATING TO THE RELEVANT OVERDUE REPORT OR VERIFIED
STATEMENT ON DEMAND AND TO MAKE SUCH COPIES THEREOF AS EITHER SHALL REASONABLY
REQUIRE.  ALL FEES AND EXPENSES INCURRED IN THE PREPARATION OF ANY SUCH OVERDUE
VERIFIED STATEMENT OR REPORT SHALL BE PAYABLE BY TENANT ON DEMAND AS ADDITIONAL
CHARGES HEREUNDER.


 


(D)   COPIES OF REPORTS.  TENANT SHALL DELIVER TO LANDLORD UPON REQUEST BY
LANDLORD, COPIES OF REPORTS RECEIVED OR GIVEN BY TENANT FROM OR TO ANY SUBTENANT
WHICH RELATE TO (1) ANY FINANCIAL OR SALES REPORTS OF SUCH SUBTENANT OR (2) TO
ANY OTHER COMPONENTS OF LOBBY SUBLEASE SPACE ADJUSTED GROSS REVENUES.


 


(E)   LANDLORD AND TENANT CONTESTS.  ANY STATEMENT PREPARED BY OR ON BEHALF OF
LANDLORD PURSUANT TO SECTION 3.13(C) HEREOF OR THE RESULTS OF ANY AUDIT
CONDUCTED BY OR ON BEHALF OF LANDLORD PURSUANT TO SECTION 3.13(A) HEREOF SHALL
BE CONCLUSIVE AND BINDING UPON TENANT UNLESS TENANT NOTIFIES LANDLORD WITHIN ONE
HUNDRED EIGHTY (180) DAYS AFTER RECEIPT THEREOF THAT IT DISPUTES THE CORRECTNESS
OF SUCH STATEMENT OR RESULTS, WHICH NOTICE SHALL SPECIFY THE PARTICULAR

 

42

--------------------------------------------------------------------------------


 


RESPECTS IN WHICH THE SAME IS CLAIMED TO BE INCORRECT, AND TENANT PAYS THE
AMOUNT IN DISPUTE IN ACCORDANCE WITH SUCH STATEMENT OR RESULTS, WITHOUT
PREJUDICE TO TENANT’S POSITION.  IF LANDLORD AND TENANT ARE UNABLE TO RESOLVE
SUCH DISPUTE WITHIN TWENTY (20) BUSINESS DAYS AFTER RECEIPT OF TENANT’S NOTICE,
THE DISPUTE SHALL BE SUBMITTED TO ARBITRATION FOR RESOLUTION PURSUANT TO
SECTION 16.2 HEREOF.


 


SECTION 3.14         ILLEGALITY.  IF ANY CHARGES SHALL BE OR BECOME
UNCOLLECTIBLE, REDUCED OR REQUIRED TO BE REFUNDED BECAUSE OF ANY RENT CONTROL OR
SIMILAR ACT OR LAW ENACTED BY A GOVERNMENTAL AUTHORITY, TENANT SHALL ENTER INTO
SUCH AGREEMENT(S) AND TAKE SUCH OTHER STEPS AS LANDLORD MAY REASONABLY REQUEST
AND AS MAY BE LEGALLY PERMISSIBLE TO PERMIT LANDLORD TO COLLECT THE MAXIMUM
AMOUNTS WHICH FROM TIME TO TIME DURING THE CONTINUANCE OF SUCH RENT CONTROLS MAY
BE LEGALLY PERMISSIBLE (AND NOT IN EXCESS OF THE AMOUNTS RESERVED THEREFOR UNDER
THIS LEASE).  UPON THE TERMINATION OF SUCH RENT CONTROLS OR SIMILAR ACT OR LAW,
(A) THE CHARGES IN QUESTION SHALL BECOME AND THEREAFTER BE PAYABLE IN ACCORDANCE
WITH THE AMOUNTS RESERVED HEREIN FOR THE PERIODS FOLLOWING SUCH TERMINATION, AND
(B) TENANT SHALL PAY TO LANDLORD, UP TO THE MAXIMUM EXTENT LEGALLY PERMISSIBLE,
AN AMOUNT EQUAL TO (I) THE AMOUNT OF ANY CHARGES IN QUESTION WHICH WOULD HAVE
BEEN PAID PURSUANT TO THIS LEASE BUT FOR SUCH RENT CONTROLS MINUS (II) THE
AMOUNTS WITH RESPECT TO ANY SUCH CHARGES PAID BY TENANT DURING THE PERIOD SUCH
RENT CONTROLS WERE IN EFFECT.


 


SECTION 3.15         ADMINISTRATIVE CODE SECTION 11-208.1.  FOR AS LONG AS 42DP
OR THE CITY IS LANDLORD AND TO THE EXTENT THAT THE ADMINISTRATIVE CODE OF THE
CITY OF NEW YORK SECTION 11-208.1 (OR SUCCESSOR THERETO) IS THEN IN FORCE AND
EFFECT, TENANT SHALL SUBMIT INCOME AND EXPENSE STATEMENTS OF THE TYPE REQUIRED
BY SUCH CODE SECTION (OR SUCCESSOR THERETO) AS IF TENANT WERE THE “OWNER” OF THE
LEASED UNIT AS SUCH TERMS ARE USED IN SAID SECTION 11-208.1, SUCH STATEMENTS TO
BE SUBMITTED WITHIN THE TIME PERIODS AND TO THE ADDRESS PROVIDED FOR IN SAID
SECTION 11-208.1, AND SHALL SUBMIT THE SAME NOTWITHSTANDING THAT 42DP OR THE
CITY HOLDS FEE TITLE TO THE PROPERTY, THAT THE PROPERTY MAY THEREFORE NOT BE
“INCOME-PRODUCING PROPERTY” AS THAT CONCEPT IS USED IN SECTION 11-208.01, OR
THAT PILOT RATHER THAN REAL ESTATE TAXES ARE BEING PAID WITH RESPECT TO THE
PROPERTY.


 


SECTION 3.16         SURVIVAL.  TENANT’S AND LANDLORD’S OBLIGATIONS AND RIGHTS
UNDER THIS ARTICLE III IN RESPECT OF CHARGES THAT SHALL HAVE ACCRUED PRIOR TO
THE EXPIRATION OR EARLIER TERMINATION OF THIS LEASE, INCLUDING TENANT’S
OBLIGATIONS TO MAINTAIN AND MAKE AVAILABLE BOOKS AND RECORDS WITH RESPECT
THERETO, SHALL SURVIVE THE EXPIRATION OR EARLIER TERMINATION OF THIS LEASE.


 


SECTION 3.17         EXISTING VIOLATIONS.  FROM AND AFTER THE LEASE ASSIGNMENT
DATE, LANDLORD SHALL PAY OR OTHERWISE REMOVE ALL FINES, PENALTIES AND OTHER
MONETARY CHARGES IMPOSED BY REASON OF THE EXISTING VIOLATIONS (IT BEING
ACKNOWLEDGED THAT, PRIOR TO THE LEASE ASSIGNMENT DATE, 42DP IS OBLIGATED TO
PERFORM THE FOREGOING OBLIGATIONS PURSUANT TO THE INITIAL GROUND LEASE).

 

43

--------------------------------------------------------------------------------


 


ARTICLE IV


IMPOSITIONS


 


SECTION 4.1            IMPOSITIONS.


 


(A)   PAYMENT.  SUBJECT TO SECTION 4.1(B) AND 4.1(C) HEREOF, TENANT SHALL PAY OR
SHALL CAUSE TO BE PAID, AS AND WHEN THE SAME BECOME DUE, ALL IMPOSITIONS UNDER
THIS LEASE ATTRIBUTABLE TO THE PERIOD FROM AND AFTER THE FIRST DAY OF THE
APPLICABLE FISCAL YEAR AFTER THE LEASE ASSIGNMENT DATE.


 


(B)   APPORTIONMENTS.  ALL IMPOSITIONS FOR THE FISCAL YEAR OR TAX YEAR IN WHICH
THE FIRST DAY OF THE APPLICABLE FISCAL YEAR AFTER THE LEASE ASSIGNMENT DATE
OCCURS OR THE TERM OF THIS LEASE EXPIRES SHALL BE APPORTIONED; PROVIDED,
HOWEVER, THAT IF THERE SHALL BE A DEFAULT OR EVENT OF DEFAULT HEREUNDER, TENANT
SHALL NOT BE ENTITLED TO RECEIVE ANY CREDIT DUE TO TENANT ON ACCOUNT OF ANY SUCH
APPORTIONMENT UNTIL SUCH DEFAULT OR EVENT OF DEFAULT HAS BEEN CURED.


 


(C)   INSTALLMENTS.  WHERE ANY IMPOSITION IS PERMITTED BY LEGAL REQUIREMENTS TO
BE PAID IN INSTALLMENTS, TENANT MAY PAY SUCH IMPOSITION IN INSTALLMENTS AS AND
WHEN EACH SUCH INSTALLMENT BECOMES DUE.


 


SECTION 4.2            PAYMENT.


 


(A)   OBLIGATION TO PAY.  TENANT SHALL PAY ALL IMPOSITIONS DIRECTLY TO THE
APPROPRIATE GOVERNMENTAL AUTHORITY OR OTHER PERSON ENTITLED TO RECEIVE THE SAME
AND SHALL PAY SUCH IMPOSITIONS BEFORE ANY FINE, PENALTY, INTEREST OR OTHER COST
SHALL BECOME DUE OR BE IMPOSED BY OPERATION OF LAW.


 


(B)   EVIDENCE OF PAYMENT.  AT LANDLORD’S REQUEST, TENANT SHALL FURNISH
LANDLORD, WITHIN TWENTY-FIVE (25) BUSINESS DAYS AFTER THE DATE WHEN AN
IMPOSITION IS REQUIRED TO BE PAID HEREUNDER, (I) A COPY OF ANY BILL RECEIVED BY
TENANT RELATING TO SUCH IMPOSITION AND (II) COPIES OF CANCELLED CHECKS OR
OFFICIAL RECEIPTS OF THE APPROPRIATE TAXING AUTHORITY OR OTHER PROOF REASONABLY
SATISFACTORY TO LANDLORD EVIDENCING THE PAYMENT THEREOF.


 


SECTION 4.3            RIGHT TO CONTEST.  (A) TENANT MAY, IF IT SHALL SO DESIRE,
PROTEST OR CONTEST THE VALIDITY OR AMOUNT OF ANY IMPOSITION, IN WHOLE OR IN
PART, WITHOUT PAYING AT THE TIME OF SUCH PROTEST OR CONTEST SUCH IMPOSITION;
PROVIDED, HOWEVER, THAT IF TENANT HAS NOT ELECTED TO PAY SUCH IMPOSITION:


 

(I)   THE SAME IS DONE BY TENANT UPON PRIOR WRITTEN NOTICE TO LANDLORD, AT
TENANT’S SOLE COST AND EXPENSE AND WITH DUE DILIGENCE AND CONTINUITY SO AS TO
RESOLVE SUCH PROTEST OR CONTEST PROMPTLY;

 

(II)   NEITHER THE DEMISED PREMISES NOR THE COMMON ELEMENTS, NOR ANY PART
THEREOF IS OR WILL BE IN IMMINENT DANGER OF BEING FORFEITED OR LOST BY REASON OF
SUCH PROTEST OR CONTEST;

 

(III)   TENANT SHALL EITHER BOND SUCH IMPOSITION OR DEPOSIT WITH LANDLORD, OR
PROVIDE LANDLORD WITH, SECURITY IN AN AMOUNT AND IN FORM AND SUBSTANCE

 

44

--------------------------------------------------------------------------------


 

REASONABLY SATISFACTORY TO LANDLORD (IT BEING AGREED THAT AN ACCEPTABLE GUARANTY
OF AN ACCEPTABLE GUARANTOR SHALL BE SECURITY REASONABLY SATISFACTORY TO LANDLORD
UNDER THIS SECTION 4.3(A)(III)) FOR APPLICATION TOWARD THE COST OF CURING OR
REMOVING THE SAME FROM RECORD AND TO SECURE LANDLORD AGAINST ANY LOSS OR DAMAGE
ARISING OUT OF SUCH PROTEST OR CONTEST OR THE DEFERRAL OF TENANT’S PERFORMANCE
OR COMPLIANCE;

 

(IV)   IF AN IN REM ACTION WITH RESPECT TO THE NON-PAYMENT OF SUCH IMPOSITION
HAS BEEN COMMENCED OR ANY WRIT OR ORDER IS ISSUED UNDER WHICH THE DEMISED
PREMISES AND/OR THE COMMON ELEMENTS, OR ANY PART THEREOF, MAY BE SOLD OR
FORFEITED, TENANT SHALL THEREAFTER DILIGENTLY PROCEED TO CURE OR REMOVE THE SAME
FROM RECORD OR TAKE SUCH OTHER ACTIONS IN LIEU THEREOF AS ARE LEGALLY
PERMISSIBLE TO TOLL OR ENJOIN ANY SUCH ACTION, SALE OR FORFEITURE;

 

(V)   SUCH PROTEST OR CONTEST SHALL NOT SUBJECT LANDLORD TO PROSECUTION FOR A
CRIMINAL OFFENSE OR A CLAIM FOR CIVIL LIABILITY (IT BEING AGREED THAT ASSESSMENT
OF THE IMPOSITION, TOGETHER WITH INTEREST AND PENALTIES THEREON, SHALL NOT BE
DEEMED CIVIL LIABILITY FOR THE PURPOSE OF THIS CLAUSE);

 

(VI)   TENANT AGREES IN WRITING TO INDEMNIFY LANDLORD FROM AND AGAINST ANY AND
ALL CLAIMS UPON OR ARISING OUT OF SUCH PROTEST OR CONTEST; AND

 

(VII)   NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.

 


(B)   IF TENANT RECEIVES ANY NOTICE THAT TENANT OR THE DEMISED PREMISES AND/OR
THE COMMON ELEMENTS, OR ANY PART THEREOF, IS IN DEFAULT UNDER OR IS NOT IN
COMPLIANCE WITH ANY OF THE FOREGOING SECTIONS 4.3(A)(I) THROUGH
4.3(A)(VII) HEREOF, OR NOTICE OF ANY PROCEEDING INITIATED UNDER OR WITH RESPECT
TO ANY OF THE FOREGOING SECTIONS 4.3(A)(I) THROUGH 4.3(A)(VII) HEREOF, TENANT
WILL PROMPTLY FURNISH A COPY OF SUCH NOTICE TO LANDLORD.  NOTHING HEREIN
CONTAINED, HOWEVER, SHALL BE SO CONSTRUED AS TO ALLOW SUCH IMPOSITION TO REMAIN
UNPAID FOR SUCH LENGTH OF TIME AS SHALL PERMIT THE DEMISED PREMISES AND/OR THE
COMMON ELEMENTS, OR ANY PART THEREOF, TO BE SOLD BY ANY GOVERNMENTAL AUTHORITY
FOR THE NON-PAYMENT OF THE SAME, AND, IF AT ANY TIME IN THE JUDGMENT OF
LANDLORD, REASONABLY EXERCISED, IT SHALL BECOME NECESSARY OR PROPER TO DO SO,
LANDLORD, AFTER NOT LESS THAN TWENTY (20) BUSINESS DAYS’ WRITTEN NOTICE TO
TENANT (UNLESS SUCH SALE IS SCHEDULED PRIOR TO THE EXPIRATION OF ANY SHORTER
PERIOD), MAY PAY OR APPLY THE MONEYS DEPOSITED IN ACCORDANCE WITH THIS
SECTION 4.3 OR SO MUCH THEREOF AS MAY BE REQUIRED TO THE PAYMENT OF THE
CHALLENGED IMPOSITION TO PREVENT THE SALE OF THE DEMISED PREMISES AND/OR THE
COMMON ELEMENTS OR ANY PART THEREOF.  IF THE AMOUNT SO DEPOSITED AS AFORESAID
SHALL EXCEED THE AMOUNT REQUIRED TO SATISFY THE CHALLENGED IMPOSITION AS FINALLY
FIXED AND DETERMINED, THE EXCESS (OR THE ENTIRE AMOUNT IF NO SUCH PAYMENT IS
REQUIRED) SHALL BE PAID TO TENANT, OR IN CASE THERE SHALL BE ANY DEFICIENCY, THE
AMOUNT OF SUCH DEFICIENCY SHALL BE FORTHWITH PAID BY TENANT.  PROMPTLY FOLLOWING
RESOLUTION OF THE CONTEST AND PAYMENT BY TENANT OF ANY AMOUNTS DUE, LANDLORD
SHALL REFUND TO TENANT ANY MONIES SO DEPOSITED AND NOT APPLIED TO PAYMENT OF THE
IMPOSITION.  ANY MONEYS SO DEPOSITED SHALL BE HELD IN AN INTEREST-BEARING
ACCOUNT AT A LENDING INSTITUTION, AND ANY INTEREST EARNED THEREON, SHALL BE
REFUNDED, APPLIED OR PAID IN THE SAME MANNER AS THE AMOUNT DEPOSITED IS
REFUNDED, APPLIED OR PAID IN ACCORDANCE WITH THE IMMEDIATELY PRECEDING TWO
(2) SENTENCES.

 

45

--------------------------------------------------------------------------------


 


(C)   LANDLORD SHALL NOT BE REQUIRED TO JOIN IN ANY ACTION OR PROCEEDING
REFERRED TO IN THIS SECTION 4.3 UNLESS REQUIRED BY ANY LEGAL REQUIREMENT IN
ORDER TO MAKE SUCH ACTION OR PROCEEDING EFFECTIVE, IN WHICH EVENT ANY SUCH
ACTION OR PROCEEDING MAY BE PURSUED BY TENANT (UPON PRIOR WRITTEN NOTICE TO
LANDLORD) IN THE NAME OF, BUT WITHOUT EXPENSE TO, LANDLORD.  TENANT HEREBY
AGREES TO INDEMNIFY LANDLORD FROM AND AGAINST ANY AND ALL CLAIMS INCURRED OR
SUFFERED BY LANDLORD IN ITS PROPRIETARY CAPACITY AND ARISING OUT OF ANY SUCH
ACTION OR PROCEEDING.  THE PROVISIONS OF THIS SECTION 4.3(C) SHALL SURVIVE THE
EXPIRATION OR EARLIER TERMINATION OF THIS LEASE.


 


ARTICLE V


PURCHASE OPTION


 


SECTION 5.1            PURCHASE OPTION.


 


(A)   TENANT’S EXERCISE OF PURCHASE OPTION.  AFTER THE SCHEDULED PILOT
CONVERSION DATE OR AS OTHERWISE EXPRESSLY PERMITTED UNDER THIS LEASE, TENANT,
SIMULTANEOUSLY WITH THE TENANTS UNDER ALL OTHER SEVERANCE SUBLEASES, SHALL HAVE
THE RIGHT, WHICH RIGHT SHALL BE EXERCISED BY NOTICE TO LANDLORD (THE “PURCHASE
OPTION NOTICE”), TO PURCHASE (OR HAVE A DESIGNEE PURCHASE) ALL OF THE INTEREST
OF 42DP (IF ANY) AND THE CITY IN THE PORTION OF THE LAND AND THE IMPROVEMENTS
COMPRISING THE DEMISED PREMISES, AND THE UNDIVIDED INTEREST IN THE COMMON
ELEMENTS ASSOCIATED THEREWITH (THE “PURCHASE OPTION”) ON A DATE IDENTIFIED IN
THE PURCHASE OPTION NOTICE AND BEING NO LESS THAN NINETY (90) DAYS AFTER THE
DATE OF THE PURCHASE OPTION NOTICE (SUCH DATE, THE “PURCHASE OPTION CLOSING
DATE”) AND ON THE TERMS AND CONDITIONS SET FORTH IN THIS ARTICLE V.  THE
PURCHASE OPTION NOTICE MAY BE DELIVERED PRIOR TO THE SCHEDULED PILOT CONVERSION
DATE SO LONG AS THE PURCHASE OPTION CLOSING DATE SET FORTH THEREIN OCCURS ON OR
SUBSEQUENT TO THE SCHEDULED PILOT CONVERSION DATE.  IN THE EVENT THAT THE RIGHT
OF ANY TENANT UNDER A SEVERANCE SUBLEASE TO EXERCISE THE PURCHASE OPTION
PROVIDED UNDER SUCH SEVERANCE SUBLEASE IS ACCELERATED PURSUANT TO
SECTION 11.1(G) OF SUCH SEVERANCE SUBLEASE, TENANT’S RIGHT TO EXERCISE THE
PURCHASE OPTION HEREUNDER SHALL AUTOMATICALLY BE SO ACCELERATED.


 


(B)   PURCHASE OPTION CLOSING DATE.  THE CLOSING OF TENANT’S PURCHASE PURSUANT
TO THE PURCHASE OPTION SHALL TAKE PLACE ON THE PURCHASE OPTION CLOSING DATE. 
TENANT MAY ADJOURN THE PURCHASE OPTION CLOSING DATE, ON UP TO TWO (2) OCCASIONS,
SO LONG AS TENANT NOTIFIES LANDLORD OF EACH SUCH ADJOURNMENT AT LEAST FIVE
(5) BUSINESS DAYS PRIOR TO ANY APPLICABLE SCHEDULED PURCHASE OPTION CLOSING
DATE; PROVIDED, HOWEVER, THAT TENANT MAY ADJOURN THE PURCHASE OPTION CLOSING
DATE ON ADDITIONAL OCCASIONS SO LONG AS TENANT PAYS ALL OF LANDLORD’S COSTS
INCURRED ON ACCOUNT OF SUCH ADJOURNMENT.


 


(C)   CONDITIONS TO CLOSING.  CLOSING OF THE TRANSFER OF FEE TITLE TO THE
PORTION OF THE LAND AND THE IMPROVEMENTS COMPRISING THE DEMISED PREMISES, AND
THE UNDIVIDED INTEREST IN THE COMMON ELEMENTS ASSOCIATED THEREWITH, PURSUANT TO
THE PURCHASE OPTION SHALL BE CONDITIONED ON THE FOLLOWING:


 

(I)   THE PURCHASE PRICE SHALL BE PAID TO LANDLORD ON THE PURCHASE OPTION
CLOSING DATE.

 

46

--------------------------------------------------------------------------------


 

(II)   APPROPRIATE ADJUSTMENTS OF ALL CHARGES, APPORTIONED AS OF THE PURCHASE
OPTION CLOSING DATE, SHALL BE MADE BETWEEN TENANT AND LANDLORD ON THE PURCHASE
OPTION CLOSING DATE.

 

(III)   IF, ON THE PURCHASE OPTION CLOSING DATE, THERE SHALL BE ANY DISPUTE
BETWEEN LANDLORD AND TENANT AS TO ANY CHARGES THEN DUE AND PAYABLE, THE CLOSING
SHALL PROCEED AS SCHEDULED AND TENANT SHALL (A) PAY TO LANDLORD, ON THE PURCHASE
OPTION CLOSING DATE, THE UNDISPUTED PORTION OF THE BALANCE OF THE CHARGES
APPORTIONED AS OF THE PURCHASE OPTION CLOSING DATE AND (B) DEPOSIT WITH THE
DEPOSITARY CASH OR CASH-EQUIVALENTS (E.G., AN UNCONDITIONAL, IRREVOCABLE LETTER
OF CREDIT, U.S. GOVERNMENT SECURITIES IN BEARER FORM AND/OR CERTIFICATES OF
DEPOSIT ISSUED BY LENDING INSTITUTIONS IN BEARER FORM) IN AN AMOUNT EQUAL TO,
AND AS SECURITY FOR, THE DISPUTED CHARGES (TOGETHER WITH AN AMOUNT EQUAL TO THE
REASONABLY ESTIMATED INTEREST AT THE INTEREST RATE TO ACCRUE THEREON FOR A
TWO-YEAR PERIOD).  AT SUCH TIME AS THE DISPUTE IS RESOLVED, THE ADDITIONAL
AMOUNT, IF ANY, STILL OWING SHALL BE PAID TO LANDLORD (WITH INTEREST AT THE
INTEREST RATE).  UPON SUCH PAYMENT, ANY EXCESS SECURITY (AND ANY INTEREST EARNED
THEREON) SHALL BE REFUNDED OR RETURNED TO TENANT.  TENANT’S AND LANDLORD’S
OBLIGATIONS TO MAKE ANY PAYMENT PURSUANT TO THIS SECTION 5.1(C)(III) WITH
RESPECT TO CHARGES SHALL SURVIVE THE TERMINATION OF THIS LEASE.

 

(IV)   IF, ON THE PURCHASE OPTION CLOSING DATE, THERE SHALL BE AN UNRESOLVED TAX
CONTEST INITIATED BY TENANT PURSUANT TO SECTION 3.1(C) HEREOF IN RESPECT OF THE
DEMISED PREMISES AND ITS UNDIVIDED INTEREST IN THE COMMON ELEMENTS, TENANT SHALL
NEVERTHELESS PAY THE FULL AMOUNT OF PILOT THEN DUE ON THE PURCHASE OPTION
CLOSING DATE FOR THE APPLICABLE PERIOD.  LANDLORD WILL DEPOSIT ANY DISPUTED
PORTION OF SUCH PILOT WITH THE DEPOSITARY, AS ESCROWEE FOR SUCH FUNDS PURSUANT
TO AN ESCROW AGREEMENT ENTERED INTO BY LANDLORD, TENANT AND DEPOSITARY ON THE
PURCHASE OPTION CLOSING DATE.  IT IS AGREED THAT SUCH ESCROWED FUNDS SHALL BE
DISTRIBUTED IN ACCORDANCE WITH THE RESULTS OF THE TAX CONTEST.  UPON RECEIVING
JOINT INSTRUCTIONS FROM LANDLORD AND TENANT AS TO THE DISPOSITION OF SUCH
ESCROWED FUNDS PURSUANT TO THE PRECEDING SENTENCE, LANDLORD AND TENANT SHALL
INSTRUCT DEPOSITARY TO IMMEDIATELY SO DISBURSE THE ESCROWED FUNDS.

 

(V)   LANDLORD SHALL NOT BE OBLIGATED TO CONVEY ANY PORTION OF THE PROPERTY TO
TENANT OR TO ANY OTHER TENANT UNDER A SEVERANCE SUBLEASE, UNTIL TENANT OR
ANOTHER TENANT UNDER A SEVERANCE SUBLEASE, IN ADDITION TO ALL OTHER SUMS DUE ON
THE PURCHASE OPTION CLOSING DATE, PAYS TO LANDLORD IN FULL ALL CHARGES DUE AND
NOT DISPUTED PURSUANT TO SECTIONS 5.1(C)(III) AND 5.1(C)(IV) HEREOF AS OF THE
PURCHASE OPTION CLOSING DATE.

 

(VI)   TENANT SHALL PROVIDE TO LANDLORD (A) A CERTIFICATE OF TENANT, WHICH SHALL
BE CERTIFIED BY A QUALIFIED CERTIFYING PARTY, STATING THAT, AS OF THE PURCHASE
OPTION CLOSING DATE, TENANT IS FULLY FAMILIAR WITH THE DEMISED PREMISES AND THE
COMMON ELEMENTS, THE CONDITION THEREOF AND THE PERMITTED ENCUMBRANCES, AND
TENANT ACCEPTS TITLE TO SAME IN THEIR “AS IS” CONDITION WITHOUT ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, IN FACT OR BY LAW, OF LANDLORD,
NYCEDC, ESDC OR THE CITY AS TO THE TITLE THERETO, THE NATURE, CONDITION OR
VIABILITY THEREOF, OR THE USE OR USES TO

 

47

--------------------------------------------------------------------------------


 

WHICH THE DEMISED PREMISES AND THE COMMON ELEMENTS OR ANY PART THEREOF MAY BE
PUT, (B) AN AGREEMENT, IN A FORM REASONABLY SATISFACTORY TO LANDLORD, PROVIDING
FOR THE SURVIVAL OF ANY OF TENANT’S OBLIGATIONS EXPRESSLY STATED HEREIN TO
SURVIVE THIS LEASE AND (C) ALL OTHER DOCUMENTATION CUSTOMARILY ENTERED INTO IN
THE CONNECTION WITH THE FULL AND COMPLETE TRANSFER OF INTEREST IN PROPERTY IN
NEW YORK CITY.

 

(VII)   LANDLORD SHALL NOT BE OBLIGATED TO CONVEY ANY PORTION OF THE PROPERTY TO
TENANT UNLESS, ON THE PURCHASE OPTION CLOSING DATE, LANDLORD IS OBLIGATED TO
CONVEY ITS INTEREST IN THE BALANCE OF THE PROPERTY UNDER ALL OF THE OTHER
SEVERANCE SUBLEASES.  IT IS EXPRESSLY AGREED THAT A DEFAULT BY LANDLORD IN ITS
OBLIGATIONS RELATING TO THE CONVEYANCE OF TITLE TO ANY PORTION OF THE PROPERTY
PURSUANT TO THE EXERCISE OF THE PURCHASE OPTION UNDER ANY SEVERANCE SUBLEASE
SHALL BE DEEMED A DEFAULT BY LANDLORD WITH RESPECT TO SUCH OBLIGATIONS UNDER ALL
OF THE SEVERANCE SUBLEASES.

 


(D)   CONDITION OF TITLE.  ON THE PURCHASE OPTION CLOSING DATE, FEE SIMPLE TITLE
IN AND TO THE APPLICABLE PORTION OF THE LAND AND THE IMPROVEMENTS COMPRISING THE
DEMISED PREMISES (UNDER EACH SEVERANCE SUBLEASE), AND THE UNDIVIDED INTEREST IN
THE COMMON ELEMENTS ASSOCIATED THEREWITH SHALL BE CONVEYED TO EACH APPLICABLE
TENANT UNDER THE SEVERANCE SUBLEASES, OR THE DESIGNEE(S) OF SUCH TENANT
(COLLECTIVELY, “PURCHASER”), IN EITHER CASE SUBJECT ONLY TO THE GROUND LEASE,
ANY SUBLEASES, THE SEVERANCE SUBLEASES, THE PERMITTED ENCUMBRANCES, AND ALL
MATTERS AND ENCUMBRANCES AFFECTING TITLE TO WHICH THIS LEASE IS SUBJECT
RESULTING FROM A PERSON CLAIMING BY, THROUGH OR UNDER SUCH TENANT UNDER THE
SEVERANCE SUBLEASE.


 


(E)   DEED.  ON THE PURCHASE OPTION CLOSING DATE, 42DP AND/OR THE CITY, AS
APPLICABLE, SHALL DELIVER TO THE PURCHASER (I) BARGAIN AND SALE DEEDS WITHOUT
COVENANT AGAINST GRANTOR’S ACTS, IN PROPER STATUTORY SHORT FORM FOR RECORDING,
DULY EXECUTED AND ACKNOWLEDGED, IN ORDER TO CONVEY THE TITLE TO EACH PORTION OF
THE LAND AND THE IMPROVEMENTS COMPRISING THE DEMISED PREMISES (UNDER EACH
SEVERANCE SUBLEASE), AND THE UNDIVIDED INTEREST IN THE COMMON ELEMENTS
ASSOCIATED THEREWITH IN ACCORDANCE WITH THE PROVISIONS OF SECTION 5.1(D) HEREOF,
(II) AN EXECUTED COUNTERPART OF AN AGREEMENT THE SOLE PURPOSE OF WHICH IS THE
TERMINATION OF THE GROUND LEASE, AND (III) SUCH OTHER REASONABLE AND CUSTOMARY
DOCUMENTS THAT A REPUTABLE TITLE INSURANCE COMPANY LICENSED TO DO BUSINESS IN
THE STATE OF NEW YORK MAY REQUEST IN ORDER TO CONVEY TITLE IN THE CONDITION
PROVIDED FOR IN SECTION 5.1(D) HEREOF.


 


(F)    TAX RETURNS.  ON THE PURCHASE OPTION CLOSING DATE, EACH OF THE PARTIES
SHALL DULY EXECUTE AND, IF APPLICABLE, ACKNOWLEDGE ANY AND ALL TRANSFER TAX
RETURNS REQUIRED IN CONNECTION WITH THE DELIVERY AND/OR RECORDING OF THE DEED OR
DEEDS DESCRIBED IN SECTION 5.1(E) HEREOF WHICH SHALL REFLECT THE PURCHASE
PRICE.  ALL TAXES IMPOSED PURSUANT TO SUCH RETURNS, WHETHER PAYABLE BY LANDLORD
AND/OR THE PURCHASER UNDER APPLICABLE LAW, SHALL BE PAID BY THE PURCHASER, WHO
SHALL ALSO PAY THE DOCUMENTARY STAMPS, IF ANY, TO BE AFFIXED TO THE DEED OR
DEEDS.  THE TAX RETURNS AND THE AMOUNT OF SUCH TAXES AND DOCUMENTARY STAMPS
SHALL BE DELIVERED TO THE PURCHASER’S TITLE INSURER ON THE PURCHASE OPTION
CLOSING DATE FOR DELIVERY TO THE APPROPRIATE GOVERNMENTAL AUTHORITIES (OR
DELIVERED DIRECTLY TO A REPUTABLE TITLE INSURANCE COMPANY FOR DELIVERY TO THE
APPROPRIATE GOVERNMENTAL AUTHORITIES IN THE EVENT THAT THE PURCHASER DOES NOT
HAVE A TITLE INSURER).

 

48

--------------------------------------------------------------------------------


 


(G)   TENANT’S LIABILITIES.  IF, AFTER GIVING THE PURCHASE OPTION NOTICE, THE
PURCHASER, WHETHER BY REASON OF ITS ACTS OR OMISSIONS OR THE ACTS OR OMISSIONS
OF ANY OTHER TENANT UNDER A SEVERANCE SUBLEASE, FAILS TO PURCHASE THE PORTION OF
THE LAND AND THE IMPROVEMENTS COMPRISING THE DEMISED PREMISES (UNDER EACH
SEVERANCE SUBLEASE), AND THE UNDIVIDED INTEREST IN THE COMMON ELEMENTS
ASSOCIATED THEREWITH, TENANT SHALL REIMBURSE (OR CAUSE THE PURCHASER TO
REIMBURSE) THE PUBLIC PARTIES, WITHIN SEVEN (7) BUSINESS DAYS OF A REQUEST
THEREFOR, FOR ALL EXPENSES INCURRED BY THE PUBLIC PARTIES IN CONNECTION WITH,
AND IN CONTEMPLATION OF, THE FAILED EXERCISE OF THE PURCHASE OPTION.


 


SECTION 5.2            CASUALTY TO, OR CONDEMNATION OF, THE PROPERTY.  IF ALL OR
ANY PORTION OF THE IMPROVEMENTS ARE DAMAGED OR DESTROYED BY CASUALTY, OR IF
CONDEMNATION PROCEEDINGS REFERRED TO IN THE PROVISIONS OF SECTION 12.1 HEREOF
ARE INSTITUTED, AND IF TENANT THERETOFOR HAS EXERCISED THE PURCHASE OPTION IN
ACCORDANCE WITH THE PROVISIONS OF THIS LEASE:


 


(A)   LANDLORD SHALL ASSIGN TO THE PURCHASER, ON THE PURCHASE OPTION CLOSING
DATE, ALL OF LANDLORD’S INTEREST IN AND TO SO MUCH OF THE INSURANCE PROCEEDS OR
CONDEMNATION AWARD, AS THE CASE MAY BE, AS HAS NOT BEEN PAID TO DEPOSITARY; AND


 


(B)   DEPOSITARY SHALL PAY ON THE PURCHASE OPTION CLOSING DATE THE RESTORATION
FUNDS (I) FIRST, TO ITSELF AND LANDLORD, TO THE EXTENT, IF ANY, OF THE NECESSARY
AND PROPER EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES
AND DISBURSEMENTS) INCURRED BY DEPOSITARY AND LANDLORD IN THE COLLECTION OF SUCH
RESTORATION FUNDS AS OF THE PURCHASE OPTION CLOSING DATE, AND (II) THE BALANCE
TO THE PURCHASER.  LANDLORD SHALL RECOGNIZE ANY ASSIGNMENT TO A RECOGNIZED
MORTGAGEE OF THE BALANCE OF SUCH RESTORATION FUNDS.


 


SECTION 5.3            TERMINATION OF RIGHT TO PURCHASE.  IF CONDEMNATION
PROCEEDINGS REFERRED TO IN SECTION 12.1(A) HEREOF COMMENCE AFTER THE PURCHASE
OPTION NOTICE IS GIVEN AND BEFORE THE PURCHASE OPTION CLOSING DATE, TENANT MAY
EITHER (A) WITHDRAW SUCH NOTICE, IN WHICH EVENT THE PARTIES SHALL HAVE NO
FURTHER RIGHTS OR OBLIGATIONS UNDER THIS ARTICLE V, OR (B) PROCEED WITH SUCH
PURCHASE WITHOUT ABATEMENT OF THE PURCHASE PRICE ON ACCOUNT OF SUCH CONDEMNATION
PROCEEDING, IN WHICH EVENT (I) SUCH PROCEEDINGS SHALL NOT BE AN OBJECTION TO
TITLE AND (II) IF THE TITLE TO THE PROPERTY AND THE APPLICABLE LEASEHOLD ESTATES
SHALL HAVE VESTED IN THE CONDEMNOR PRIOR TO THE PURCHASE OPTION CLOSING DATE,
LANDLORD SHALL NOT BE REQUIRED TO DELIVER A DEED (EXCEPT AS TO ANY PORTION OF
THE PROPERTY NOT TAKEN IN SUCH CONDEMNATION), BUT ONLY AN ASSIGNMENT ON THE
PURCHASE OPTION CLOSING DATE OF THE AWARD IN SUCH PROCEEDING, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO TENANT.

 

49

--------------------------------------------------------------------------------


 


ARTICLE VI


CONSTRUCTION OF THE PROJECT


 


SECTION 6.1            CONSTRUCTION OF THE PROJECT.


 


(A)   DEMOLITION. TENANT SHALL UNDERTAKE, AT ITS COST, THE DEMOLITION WORK
PURSUANT TO THE APPLICABLE TERMS OF THIS ARTICLE VI.


 


(B)   COMMENCEMENT AND SUBSTANTIAL COMPLETION OF TENANT’S CONSTRUCTION WORK.


 

(I)   GENERALLY. TENANT SHALL (A) COMMENCE CONSTRUCTION OF TENANT’S CONSTRUCTION
WORK AS SOON AS IS REASONABLY PRACTICABLE, BUT IN ANY EVENT NOT LATER THAN THE
FIXED CONSTRUCTION COMMENCEMENT DATE (SUBJECT TO UNAVOIDABLE DELAYS), TIME BEING
OF THE ESSENCE AS TO SUCH DATE, (B) FOLLOWING COMMENCEMENT OF CONSTRUCTION OF
TENANT’S CONSTRUCTION WORK, PERFORM OR CAUSE TO BE PERFORMED TENANT’S
CONSTRUCTION WORK WITH DILIGENCE AND CONTINUITY (SUBJECT TO UNAVOIDABLE DELAYS),
AND (C) SUBSTANTIALLY COMPLETE TENANT’S CONSTRUCTION WORK AS SOON AS IS
REASONABLY PRACTICABLE, BUT IN ANY EVENT NOT LATER THAN THE FIXED SUBSTANTIAL
COMPLETION DATE, TIME BEING OF THE ESSENCE AS TO SUCH DATE (SUBJECT TO
UNAVOIDABLE DELAYS). TENANT ACKNOWLEDGES, WITHOUT WAIVING ANY OF ITS RIGHTS
UNDER SECTIONS 6.1(B)(II) OR 6.1(C)(VI) HEREOF, THAT THE OBTAINING OF FINANCING
WITH RESPECT TO THE PERFORMANCE OF ITS CONSTRUCTION OF THE NEW BUILDING IS NOT A
CONDITION PRECEDENT TO TENANT’S OBLIGATIONS UNDER THIS ARTICLE VI.

 

(II)   EXTENSION DUE TO CERTAIN LITIGATION. IN ADDITION TO ANY EXTENSION TO
WHICH TENANT IS ENTITLED DUE TO THE OCCURRENCE OF UNAVOIDABLE DELAYS, IN THE
EVENT THAT, AT ANY TIME AFTER THE DELIVERY DATE, BUT PRIOR TO THE COMMENCEMENT
OF CONSTRUCTION, (A) LITIGATION IS PENDING AGAINST ESDC OR LANDLORD IN
CONNECTION WITH THE PROPERTY OR THE PROJECT (EXCLUDING EDPL VALUATION
LITIGATION), WHICH LITIGATION (1) IS NOT OR WAS NOT INSTITUTED, FINANCED OR
SUPPORTED BY ANY OF TENANT, NYTC, FC, AN EQUITY INVESTOR OR ANY OF ITS OR THEIR
RELATED ENTITIES AND (2) HAS NOT RESULTED IN AN INJUNCTION BARRING COMMENCEMENT
OF CONSTRUCTION OF TENANT’S CONSTRUCTION WORK, AND (B) TENANT, IN ITS REASONABLE
AND GOOD FAITH JUDGMENT, DETERMINES THAT SUCH LITIGATION PREVENTS OR
SIGNIFICANTLY IMPEDES COMMENCEMENT OF CONSTRUCTION OF TENANT’S CONSTRUCTION WORK
(INCLUDING, WITHOUT LIMITATION, BY PREVENTING OR SIGNIFICANTLY IMPEDING TENANT’S
ABILITY TO OBTAIN CONSTRUCTION FINANCING FOR THE PROJECT), THEN TENANT SHALL
HAVE THE RIGHT TO EXTEND THE FIXED CONSTRUCTION COMMENCEMENT DATE (BY WRITTEN
NOTICE TO LANDLORD INDICATING THE EXERCISE OF SUCH OPTION AND SETTING FORTH THE
BASIS FOR SUCH EXTENSION) BY A NUMBER OF DAYS EQUAL TO THE NUMBER OF DAYS
(X) SUCH LITIGATION REMAINS PENDING AND (Y) TENANT, IN ITS GOOD FAITH JUDGMENT,
DETERMINES THAT THE PREVENTION OR IMPEDIMENT RESULTING FROM SUCH LITIGATION IS
CONTINUING (THE PERIOD THE FIXED CONSTRUCTION COMMENCEMENT DATE IS EXTENDED
PURSUANT TO THIS SECTION 6.1(B)(II), THE “SECTION 6.1(B)(II) EXTENSION PERIOD”).

 

(III)   NO PUBLIC PARTY OBLIGATION. THE PARTIES ACKNOWLEDGE AND AGREE THAT NONE
OF THE PUBLIC PARTIES SHALL BE OBLIGATED TO PERFORM ANY OF THE TENANT’S

 

50

--------------------------------------------------------------------------------


 

CONSTRUCTION WORK OR ANY OTHER WORK ON THE LAND OR THE EXISTING IMPROVEMENTS OR
TO PROVIDE ANY FUNDS TO TENANT OR ANY SUBTENANT IN CONNECTION THEREWITH.

 


(C)   OTHER EXTENSIONS. NOTWITHSTANDING THE PROVISIONS OF
SECTION 6.1(B)(I) HEREOF, THE FIXED CONSTRUCTION COMMENCEMENT DATE AND/OR THE
FIXED SUBSTANTIAL COMPLETION DATE MAY BE EXTENDED AS FOLLOWS.


 

(I)   IN THE EVENT OF THE OCCURRENCE OF THE FIRST NON-DELIVERY EVENT, THE FIXED
CONSTRUCTION COMMENCEMENT DATE SHALL BE DEEMED TO BE AUTOMATICALLY EXTENDED BY
THREE (3) MONTHS (THE “FIRST EXTENSION PERIOD”) TO THE DATE THAT IS FIFTEEN (15)
MONTHS AFTER THE DELIVERY DATE; IT BEING AGREED THAT, FOLLOWING THE OCCURRENCE
OF THE FIRST NON-DELIVERY EVENT, IF TENANT COMMENCES CONSTRUCTION PRIOR TO THE
LAST DAY IN THE FIRST EXTENSION PERIOD, THEN THE 36-MONTH PERIOD BETWEEN THE
FIXED CONSTRUCTION COMMENCEMENT DATE AND THE FIXED SUBSTANTIAL COMPLETION DATE
REFERRED TO IN SECTION L.L(A)(CXXVII) HEREOF (THE “FIXED CONSTRUCTION PERIOD”)
SHALL AUTOMATICALLY BE EXTENDED BY THE NUMBER OF DAYS (MAXIMUM OF NINETY (90)
DAYS) THAT TENANT COMMENCES CONSTRUCTION PRIOR TO THE LAST DAY OF THE FIRST
EXTENSION PERIOD.

 

(II)   IN THE EVENT OF THE OCCURRENCE OF THE THIRD NON-DELIVERY EVENT, THE FIXED
CONSTRUCTION COMMENCEMENT DATE SHALL BE DEEMED TO BE AUTOMATICALLY EXTENDED BY
SIX (6) MONTHS (THE “SECOND EXTENSION PERIOD”) TO THE DATE THAT IS EIGHTEEN (18)
MONTHS AFTER THE DELIVERY DATE; IT BEING AGREED THAT FOLLOWING THE OCCURRENCE OF
THE THIRD NON-DELIVERY EVENT, IF TENANT COMMENCES CONSTRUCTION PRIOR TO THE LAST
DAY IN THE SECOND EXTENSION PERIOD, THEN THE FIXED CONSTRUCTION PERIOD SHALL
AUTOMATICALLY BE EXTENDED BY THE NUMBER OF DAYS (MAXIMUM OF ONE HUNDRED EIGHTY
(180) DAYS) THAT TENANT COMMENCES CONSTRUCTION PRIOR TO THE LAST DAY OF THE
SECOND EXTENSION PERIOD.

 

(III)   IN ADDITION TO THE EXTENSIONS DESCRIBED IN SECTIONS 6.1(C)(I) AND
6.1(C)(II) HEREOF, IF THE DELIVERY DATE OCCURS PRIOR TO THE OCCURRENCE, IF ANY,
OF THE THIRD NON-DELIVERY EVENT, TENANT MAY, AT AND TO THE EXTENT OF TENANT’S
ELECTION, (A) FURTHER EXTEND THE FIXED CONSTRUCTION COMMENCEMENT DATE BY UP TO
THREE (3) MONTHS BY MAKING A PAYMENT TO LANDLORD IN ACCORDANCE WITH
SECTION 6.1(C)(V) HEREOF AND (B) FURTHER EXTEND THE FIXED CONSTRUCTION PERIOD BY
UP TO SIX (6) MONTHS BY MAKING A PAYMENT TO LANDLORD IN ACCORDANCE WITH
SECTION 6.1(C)(V) HEREOF; PROVIDED, HOWEVER, THAT IN THE EVENT THAT TENANT
PURCHASES LESS THAN THE 3-MONTH EXTENSION PERMITTED PURSUANT TO CLAUSE
(III)(A) OF THIS SECTION 6.1(C), ANY SUCH UNPURCHASED DAYS (“EXCESS DAYS”) MAY
BE PURCHASED BY TENANT FROM TIME TO TIME, BY MAKING A PAYMENT TO LANDLORD IN
ACCORDANCE WITH SECTION 6.1(C)(V) HEREOF, SO AS TO FURTHER EXTEND SUCH EXTENSION
PERIOD, BY THE NUMBER OF EXCESS DAYS SO PURCHASED BY TENANT. ANY ELECTION MADE
BY TENANT FOR THE EXTENSIONS OR FURTHER EXTENSION PROVIDED FOR IN THIS
SECTION 6.1(C)(III) SHALL BE FOR A MINIMUM OF ONE (1) MONTH AT A TIME.

 

(IV)   IN ADDITION TO THE EXTENSIONS SET FORTH IN SECTIONS 6.1(C)(I) AND
6.1(C)(II) HEREOF, IF THE DELIVERY DATE OCCURS SUBSEQUENT TO THE OCCURRENCE, IF
ANY, OF THE THIRD NON-DELIVERY EVENT, TENANT MAY, AT AND TO THE EXTENT OF
TENANT’S ELECTION, (A) FURTHER EXTEND THE FIXED CONSTRUCTION COMMENCEMENT DATE
BY UP TO SIX (6) MONTHS BY

 

51

--------------------------------------------------------------------------------


 

MAKING A PAYMENT TO LANDLORD IN ACCORDANCE WITH SECTION 6.1(C)(V) HEREOF AND
(B) FURTHER EXTEND THE FIXED CONSTRUCTION PERIOD BY UP TO SIX (6) MONTHS BY
MAKING A PAYMENT TO LANDLORD IN ACCORDANCE WITH SECTION 6.1(C)(V) HEREOF;
PROVIDED, HOWEVER, THAT IN THE EVENT THAT TENANT PURCHASES LESS THAN THE 6-MONTH
EXTENSION PERMITTED PURSUANT TO CLAUSE (IV)(A) OF THIS SECTION 6.1(C), ANY SUCH
UNPURCHASED EXCESS DAYS MAY BE PURCHASED BY TENANT FROM TIME TO TIME, BY MAKING
A PAYMENT TO LANDLORD IN ACCORDANCE WITH SECTION 6.1(C)(V) HEREOF, SO AS TO
FURTHER EXTEND SUCH EXTENSION PERIOD, BY THE NUMBER OF EXCESS DAYS SO PURCHASED
BY TENANT. ANY ELECTION MADE BY TENANT FOR THE EXTENSION OR FURTHER EXTENSION
PROVIDED FOR IN THIS SECTION 6.1(C)(IV) SHALL BE FOR A MINIMUM OF ONE (1) MONTH
AT A TIME.

 

(V)   TENANT SHALL EXERCISE ANY EXTENSION PERMITTED BY THIS SECTION 6.1(C) BY
WRITTEN NOTICE TO LANDLORD, WHICH NOTICE (A) SHALL SET FORTH THE PERIOD BY WHICH
TENANT DESIRES TO EXTEND THE FIXED CONSTRUCTION COMMENCEMENT DATE OR THE FIXED
CONSTRUCTION PERIOD, AS APPLICABLE, AND (B) SHALL BE ACCOMPANIED BY A PAYMENT TO
LANDLORD, IN THE CASE OF ANY EXTENSIONS PURSUANT TO CLAUSE (III) OR (IV) OF THIS
SECTION 6.1(C), IN THE AMOUNT EQUAL TO $20,000 PER DAY (FOR A MINIMUM OF ONE
MONTH) FOR EACH DAY THAT THE FIXED CONSTRUCTION COMMENCEMENT DATE OR THE FIXED
CONSTRUCTION PERIOD, AS APPLICABLE, IS SO EXTENDED (IT BEING AGREED THAT IN THE
EVENT THAT EXCESS SITE ACQUISITION COSTS EXIST FOR THE CALENDAR QUARTER IN WHICH
LANDLORD RECEIVES TENANT’S NOTICE GIVEN UNDER THIS SECTION 6.1(C)(V) ANY PAYMENT
TO LANDLORD REQUIRED UNDER THIS SECTION 6.1(C), IN LIEU OF PAYMENT IN CASH BY
TENANT, INSTEAD SHALL BE CREDITED BY LANDLORD AGAINST SUCH EXCESS SITE
ACQUISITION COSTS IN RESPECT TO THE CALENDAR QUARTER IN WHICH LANDLORD RECEIVES
SUCH NOTICE).

 

(VI)   IN ADDITION TO THE OTHER EXTENSIONS PROVIDED FOR IN THIS SECTION 6.1(C),
IF (A) TENANT IS SEEKING CONSTRUCTION FINANCING FOR THE CONSTRUCTION OF THE NEW
BUILDING, (B) THE PROPOSED CONSTRUCTION LENDER REQUIRES AS A CONDITION TO
ENTERING INTO SUCH CONSTRUCTION FINANCING THAT TENANT OBTAIN INSURANCE AGAINST
TERRORIST ACTS, (C) SUCH INSURANCE IS GENERALLY REQUIRED BY LENDERS WITH RESPECT
TO LOANS FOR THE CONSTRUCTION OR REFINANCING OF BUILDINGS IN MIDTOWN MANHATTAN
OF A SIZE AND NATURE COMPARABLE TO THE NEW BUILDING, (D) TENANT IS USING ITS
BEST EFFORTS TO OBTAIN SUCH INSURANCE AND (E) SUCH INSURANCE IS NOT COMMERCIALLY
AVAILABLE, THEN FOR SO LONG AS TENANT PROVIDES EVIDENCE, REASONABLY SATISFACTORY
TO LANDLORD, THAT THE CONDITIONS LISTED IN THIS SECTION 6.1(C)(VI) CONTINUE TO
BE MET, TENANT SHALL BE ENTITLED TO AN EXTENSION OF THE FIXED COMMENCEMENT
CONSTRUCTION DATE.

 


(D)   APPROVAL OF ARCHITECTS.


 

(I)   DESIGN ARCHITECT. THE DESIGN ARCHITECT FOR ANY CONSTRUCTION WORK (OTHER
THAN INTERIOR CONSTRUCTION WORK OR DEMOLITION WORK) GOVERNED BY ANY ELEMENT OF
THE DUO SHALL BE THE DESIGN ARCHITECT. IF TENANT SHALL DESIRE TO REPLACE RENZO
PIANO BUILDING WORKSHOP OR ANY REPLACEMENT DESIGN ARCHITECT PREVIOUSLY APPROVED
BY LANDLORD AS THE DESIGN ARCHITECT, THEN SUCH REPLACEMENT DESIGN ARCHITECT
PROPOSED BY TENANT SHALL BE APPROVED BY LANDLORD (SUCH APPROVED REPLACEMENT
DESIGN ARCHITECT, THE “REPLACEMENT DESIGN ARCHITECT”), SO LONG AS THE PROPOSED
REPLACEMENT DESIGN ARCHITECT, IN LANDLORD’S REASONABLE JUDGMENT, MEETS ALL OF
THE FOLLOWING CRITERIA

 

52

--------------------------------------------------------------------------------


 

(THE “REPLACEMENT DESIGN ARCHITECT APPROVAL CRITERIA”): (A) THE PROPOSED
REPLACEMENT DESIGN ARCHITECT IS KNOWN FOR ARTISTICALLY COMBINING ARCHITECTURE
AND ENGINEERING IN INVENTIVE AND UNIQUE WAYS; (B) THE PROPOSED REPLACEMENT
DESIGN ARCHITECT IS CAPABLE OF CREATING ARCHITECTURE THAT SENSITIVELY AND
IMAGINATIVELY ADDRESSES THE NEEDS OF USERS OF THE IMPROVEMENT AS WELL AS USER OF
ADJACENT CITY SIDEWALKS; (C) THE PROPOSED REPLACEMENT DESIGN ARCHITECT IS KNOWN
FOR SENSITIVE AND IMAGINATIVE USE OF MATERIALS TO RESOLVE PROBLEMS IN NEW WAYS;
(D) THE PROPOSED REPLACEMENT DESIGN ARCHITECT IS KNOWN FOR AN INFLUENTIAL,
DIVERSE BODY OF WORK, ALL OF WHICH IS, AS A WHOLE, INTERNATIONALLY RECOGNIZED
FOR HIGH STANDARDS OF EXCELLENCE IN ARCHITECTURE; (E) THE PROPOSED REPLACEMENT
DESIGN ARCHITECT IS THE RECIPIENT OF INTERNATIONAL AWARDS AND PRIZES; (F) THE
PROPOSED REPLACEMENT DESIGN ARCHITECT HAS EXPERIENCE IN CREATING ARCHITECTURE
THAT IS RESPONSIVE TO COMPLEX URBAN SITES; AND (G) THE PROPOSED REPLACEMENT
DESIGN ARCHITECT WILL BE INVOLVED IN ALL PHASES OF THE DESIGN, INCLUDING AN
ACTIVE ROLE WHILE THE NEW BUILDING IS UNDER CONSTRUCTION. IN THE EVENT THAT
TENANT PROPOSES TO REPLACE THE DESIGN ARCHITECT WITH AN ARCHITECT THAT, IN
LANDLORD’S REASONABLE JUDGMENT, DOES NOT MEET THE REPLACEMENT DESIGN ARCHITECT
APPROVAL CRITERIA, THEN LANDLORD MAY APPROVE OR DISAPPROVE THE PROPOSED DESIGN
ARCHITECT IN LANDLORD’S SOLE DISCRETION. ANY PROPOSED REPLACEMENT DESIGN
ARCHITECT SHALL, IN ANY EVENT, HAVE SUBSTANTIAL EXPERIENCE IN CONSTRUCTION
PROJECTS THAT ARE COMPARABLE IN SCOPE AND VISIBILITY TO THE NEW BUILDING AND
SHALL NOT BE A PROHIBITED PERSON. IF LANDLORD FAILS TO APPROVE OR REJECT ANY
ARCHITECT NOMINATED BY TENANT TO BE A DESIGN ARCHITECT WITHIN SIXTEEN (16)
BUSINESS DAYS AFTER THE WRITTEN SUBMISSION TO LANDLORD OF SUCH ARCHITECT’S NAME
AND OTHER INFORMATION (INCLUDING ADEQUATE PORTFOLIO INFORMATION) SUFFICIENTLY
DETAILED TO PERMIT LANDLORD TO MAKE A REASONED JUDGMENT OF THE APPROPRIATENESS
OF THE PROPOSED ARCHITECT FOR THE 42ND STREET PROJECT, OR LANDLORD FAILS TO MAKE
REASONABLE REQUESTS FOR ADDITIONAL INFORMATION RELATED THERETO WITHIN SUCH TIME
PERIOD AND THEREAFTER TO APPROVE OR REJECT SUCH ARCHITECT WITHIN ELEVEN (11)
BUSINESS DAYS AFTER WRITTEN SUBMISSION OF SUCH ADDITIONAL INFORMATION AS
LANDLORD SHALL HAVE REASONABLY REQUESTED, TENANT SHALL HAVE THE RIGHT TO GIVE
LANDLORD A REMINDER NOTICE, WHICH REMINDER NOTICE SHALL CONTAIN THE FOLLOWING
CAPTION IN BOLD AND CAPITALIZED TYPE:

 

YOUR APPROVAL OF                                      AS THE DESIGN ARCHITECT
SHALL

 

BE DEEMED GIVEN IF YOU FAIL TO APPROVE OR REJECT SUCH PERSON WITHIN FIVE
(5) BUSINESS DAYS FROM THE DATE OF YOUR RECEIPT OF THIS NOTICE.

 

If Landlord fails to approve or reject the proposed architect within five
(5) Business Days after its receipt of such reminder notice, such architect
shall be deemed approved by Landlord. Any rejection of an architect by Landlord
shall be accompanied by specific reasons set forth in reasonable detail.

 

(II)   OTHER ARCHITECTS AND ENGINEERS. EXCEPT IN RESPECT OF THE DESIGN ARCHITECT
(WHICH SHALL BE APPROVED IN ACCORDANCE WITH SECTION 6.1(D)(I) HEREOF), THE
PRODUCTION ARCHITECT AND EACH OTHER ARCHITECT AND ENGINEER PROPOSED TO BE
ENGAGED IN RESPECT TO ANY CONSTRUCTION WORK (OTHER THAN INTERIOR CONSTRUCTION
WORK OR DEMOLITION WORK (OTHER THAN THE DEMOLITION WORK)) (A) GOVERNED BY ANY
ELEMENT OF THE

 

53

--------------------------------------------------------------------------------


 

DUO, (B) AFFECTING A STRUCTURAL COMPONENT (OTHER THAN BY HAVING A NONADVERSE
STRUCTURAL EFFECT), OR (C) OF A VALUE OF GREATER THAN $1,000,000 (WHICH AMOUNT
SHALL BE ADJUSTED FOR INFLATION FROM THE SUBSTANTIAL COMPLETION DATE), SHALL BE
APPROVED BY LANDLORD: (1) IN RESPECT OF ANY CONSTRUCTION WORK SUBJECT TO CLAUSE
(A) OF THIS SECTION 6.1(D)(II), IN LANDLORD’S SOLE DISCRETION; AND (2) IN
RESPECT OF CONSTRUCTION WORK SUBJECT ONLY TO CLAUSE (B) OR (C) OF THIS
SECTION 6.1(D)(II), IN LANDLORD’S APPROVAL NOT TO BE UNREASONABLY WITHHELD. EACH
SUCH ARCHITECT SHALL HAVE SUBSTANTIAL EXPERIENCE IN CONSTRUCTION PROJECTS THAT
ARE COMPARABLE IN SCOPE TO SUCH ARCHITECT’S INTENDED WORK AT THE PROJECT AND
SHALL NOT BE A PROHIBITED PERSON. EACH SUCH ENGINEER SHALL (X) BE OF RECOGNIZED
STANDING AMONG ITS PEERS, (Y) HAVE AT LEAST TEN (10) YEARS EXPERIENCE IN
PROVIDING ENGINEERING SERVICES IN RESPECT OF HIGHRISE BUILDINGS IN URBAN CENTERS
AND (Z) NOT BE A PROHIBITED PERSON. IF LANDLORD FAILS TO APPROVE OR REJECT ANY
ARCHITECT NOMINATED BY TENANT TO BE AN ARCHITECT (OTHER THAN THE DESIGN
ARCHITECT), OR ENGINEER NOMINATED BY TENANT TO BE AN ENGINEER, AS THE CASE MAY
BE, WITHIN SIXTEEN (16) BUSINESS DAYS AFTER THE WRITTEN SUBMISSION TO LANDLORD
OF SUCH ARCHITECT’S NAME AND OTHER INFORMATION (INCLUDING ADEQUATE PORTFOLIO
INFORMATION) SUFFICIENTLY DETAILED TO PERMIT LANDLORD TO MAKE A REASONED
JUDGMENT OF THE APPROPRIATENESS OF THE PROPOSED ARCHITECT OR ENGINEER, AS THE
CASE MAY BE, FOR THE 42ND STREET PROJECT, OR LANDLORD FAILS TO MAKE REASONABLE
REQUESTS FOR ADDITIONAL INFORMATION RELATED THERETO WITHIN SUCH TIME PERIOD AND
THEREAFTER TO APPROVE OR REJECT SUCH ARCHITECT OR ENGINEERS, AS THE CASE MAY BE
WITHIN ELEVEN (11) BUSINESS DAYS AFTER WRITTEN SUBMISSION OF SUCH ADDITIONAL
INFORMATION AS LANDLORD SHALL HAVE REASONABLY REQUESTED, TENANT SHALL HAVE THE
RIGHT TO GIVE LANDLORD A REMINDER NOTICE, WHICH REMINDER NOTICE SHALL CONTAIN
THE FOLLOWING CAPTION IN BOLD AND CAPITALIZED TYPE:

 

YOUR APPROVAL OF                             AS AN ARCHITECT/ENGINEER SHALL

 

BE DEEMED GIVEN IF YOU FAIL TO APPROVE OR REJECT SUCH PERSON WITHIN FIVE
(5) BUSINESS DAYS FROM THE DATE OF YOUR RECEIPT OF THIS NOTICE.

 

If Landlord fails to approve or reject the proposed architect or engineers, as
the case may be, within five (5) Business Days after its receipt of such
reminder notice, such architect or engineer, as the came may be, shall be deemed
approved by Landlord. Any rejection of an architect or engineer, as the case may
be, by Landlord shall be accompanied by specific reasons setting forth in
reasonable detail the basis for such rejection.

 


(E)   APPROVAL OF CONTRACTORS.


 

(I)   GENERAL STANDARD; PROHIBITED PERSONS. ALL CONSTRUCTION WORK SHALL BE
PERFORMED AND/OR MANAGED BY ONE OR MORE REPUTABLE AND RESPONSIBLE GENERAL
CONTRACTOR(S) (OR IF TENANT, OR ANY SUBTENANT, AS THE CASE MAY BE, HIRES
CONTRACTORS INSTEAD OF A GENERAL CONTRACTOR, SUCH CONTRACTORS) OR CONSTRUCTION
MANAGER(S). NO GENERAL CONTRACTOR, CONSTRUCTION MANAGER, MAJOR CONTRACTOR OR
OTHER CONTRACTOR THAT IS ENGAGED TO DO CONSTRUCTION WORK SHALL BE A PROHIBITED
PERSON. TENANT SHALL CAUSE SUCH RESTRICTION TO BE INSERTED IN EACH SUBLEASE.

 

54

--------------------------------------------------------------------------------


 

(II)   GENERAL CONTRACTOR(S) AND CONSTRUCTION MANAGER(S). EACH GENERAL
CONTRACTOR AND/OR CONSTRUCTION MANAGER ENGAGED IN RESPECT OF TENANT’S
CONSTRUCTION WORK SHALL BE SUBJECT TO THE APPROVAL OF LANDLORD. LANDLORD
APPROVES, ON THE DATE HEREOF, THOSE GENERAL CONTRACTORS AND CONSTRUCTION
MANAGERS LISTED ON EXHIBIT M ATTACHED HERETO (IT BEING UNDERSTOOD THAT SUCH
APPROVAL OF LANDLORD (A) IS VALID FOR A PERIOD ENDING ON THE EARLIER OF (1) THE
DATE THAT IS FIVE (5) YEARS AFTER THE DATE HEREOF AND (2) THE OCCURRENCE OF ANY
MATERIAL CHANGE IN THE OWNERSHIP OF THE APPLICABLE GENERAL CONTRACTOR OR
CONSTRUCTION MANAGER, AS THE CASE MAY BE AND (B) IS NOT AN APPROVAL OF ANY
PROPOSED GENERAL CONTRACTOR CONSTRUCTION MANAGER’S PROHIBITED PERSON STATUS).
TENANT SHALL DELIVER TO LANDLORD AND UPDATE AS NECESSARY FROM TIME TO TIME UPON
REQUEST THEREFOR, A LIST IDENTIFYING TO LANDLORD EACH GENERAL CONTRACTOR AND
CONSTRUCTION MANAGER THAT IS A MEMBER OF THE DEVELOPMENT TEAM. LANDLORD SHALL
HAVE THE RIGHT TO DISAPPROVE ANY SUCH GENERAL CONTRACTOR OR CONSTRUCTION MANAGER
ONLY: [A] IF SUCH GENERAL CONTRACTOR OR CONSTRUCTION MANAGER IS A PROHIBITED
PERSON; OR [B] IF SUCH GENERAL CONTRACTOR OR CONSTRUCTION MANAGER, IN LANDLORD’S
REASONABLE JUDGMENT, HAS DEMONSTRATED A FAILURE, BASED ON PRIOR JOB PERFORMANCE,
TO EXERCISE DUE CARE IN THE PERFORMANCE OF THE WORK FOR WHICH SUCH CONTRACTOR
MAY BE HIRED IN RESPECT OF THE NEW BUILDING (IT BEING AGREED THAT NO PERSON
LISTED ON EXHIBIT M ATTACHED HERETO MAY BE DISAPPROVED BY LANDLORD ON THE BASIS
DESCRIBED IN THIS CLAUSE (B) OF THIS SECTION 6.1(E)(II)). IF LANDLORD FAILS TO
APPROVE OR REJECT ANY SUCH GENERAL CONTRACTOR OR CONSTRUCTION MANAGER WITHIN
ELEVEN (11) BUSINESS DAYS AFTER THE WRITTEN SUBMISSION TO LANDLORD OF SUCH
PERSON’S NAME, ADDRESS, PHONE NUMBER AND EIN (AS WELL AS THOSE PRINCIPALS
THEREOF) OR LANDLORD FAILS TO MAKE REASONABLE REQUESTS FOR ADDITIONAL
INFORMATION RELATED THERETO WITHIN SUCH TIME PERIOD AND THEREAFTER TO APPROVE OR
REJECT SUCH GENERAL CONTRACTOR OR CONSTRUCTION MANAGER WITHIN SIX (6) BUSINESS
DAYS AFTER WRITTEN SUBMISSION OF SUCH ADDITIONAL INFORMATION AS LANDLORD SHALL
HAVE REASONABLY REQUESTED, TENANT SHALL HAVE THE RIGHT TO GIVE LANDLORD A
REMINDER NOTICE, WHICH REMINDER NOTICE SHALL CONTAIN THE FOLLOWING CAPTION IN
BOLD AND CAPITALIZED TYPE:

 

YOUR APPROVAL OF                              AS A MEMBER OF A DEVELOPMENT

 

TEAM SHALL BE DEEMED GIVEN IF YOU FAIL TO APPROVE OR REJECT SUCH PERSON WITHIN
FIVE (5) BUSINESS DAYS FROM THE DATE OF YOUR RECEIPT OF THIS NOTICE.

 

If Landlord fails to approve or reject such proposed member of the Development
Team within five (5) Business Days after its receipt of such reminder notice,
such proposed member of the Development Team shall be deemed approved by
Landlord. Any rejection of such a member of the Development Team by Landlord
shall be accompanied by specific reasons setting forth in reasonable detail the
bases for such rejection.

 

(III)   MAJOR CONTRACTORS. PRIOR TO THE TIME AT WHICH TENANT SOLICITS ANY BIDS
FOR LABOR OR MATERIALS FOR ANY CONSTRUCTION WORK (OTHER THAN INTERIOR
CONSTRUCTION WORK) GOVERNED BY ANY ELEMENT OF THE DUO OR AFFECTING A STRUCTURAL
COMPONENT (OTHER THAN BY HAVING A NONADVERSE STRUCTURAL EFFECT), TENANT SHALL
FURNISH LANDLORD FOR ITS APPROVAL (TO THE EXTENT HEREINAFTER PROVIDED) A LIST OF
ALL PERSONS TENANT INTENDS TO SOLICIT FOR ANY SUCH WORK WHO, IF SO SELECTED,
WOULD (A) HAVE A CONTRACT IN

 

55

--------------------------------------------------------------------------------


 

RESPECT OF THE PROPERTY AMOUNTING TO A VALUE OF GREATER THAN $1,000,000 (WHICH
AMOUNT SHALL BE ADJUSTED FOR INFLATION FROM THE SUBSTANTIAL COMPLETION DATE), OR
(B) OTHERWISE BE RESPONSIBLE FOR AN ITEM THAT IS GOVERNED BY THE DUO OR AFFECTS
A STRUCTURAL COMPONENT, OTHER THAN BY HAVING A NONADVERSE STRUCTURAL EFFECT (ANY
SUCH CONTRACTOR, A “MAJOR CONTRACTOR”). THE LIST SHALL STATE THE NAME, ADDRESS,
PHONE NUMBER AND EIN OF EACH SUCH MAJOR CONTRACTOR AND EACH OF ITS PRINCIPALS
AND IN WHAT CAPACITY SUCH MAJOR CONTRACTORS WOULD BE PERFORMING WORK AT THE
PROPERTY. LANDLORD SHALL HAVE THE RIGHT TO DISAPPROVE ANY MAJOR CONTRACTOR ONLY:
(1) IF SUCH MAJOR CONTRACTOR IS A PROHIBITED PERSON; OR (2) IF SUCH MAJOR
CONTRACTOR, IN LANDLORD’S REASONABLE JUDGMENT, DEMONSTRATED A FAILURE, BASED ON
PRIOR JOB PERFORMANCE, TO EXERCISE DUE CARE IN THE PERFORMANCE OF THE WORK FOR
WHICH SUCH MAJOR CONTRACTOR MAY BE HIRED IN RESPECT OF THE NEW BUILDING (IT
BEING AGREED THAT NO PERSON LISTED ON EXHIBIT N ATTACHED HERETO MAY BE
DISAPPROVED BY LANDLORD ON THE BASIS DESCRIBED IN THIS CLAUSE (2) OF THIS
SECTION 6.1(E)(III)). IF LANDLORD FAILS TO APPROVE OR REJECT ANY MAJOR
CONTRACTOR WITHIN ELEVEN (11) BUSINESS DAYS AFTER THE RECEIPT BY LANDLORD OF
SUCH MAJOR CONTRACTOR’S NAME, ADDRESS, PHONE NUMBER AND EIN (AND THOSE OF ITS
PRINCIPALS), OR LANDLORD FAILS TO MAKE REASONABLE REQUESTS FOR ADDITIONAL
INFORMATION RELATED THERETO WITHIN SUCH TIME PERIOD AND THEREAFTER TO APPROVE OR
REJECT SUCH MAJOR CONTRACTOR WITHIN SIX (6) BUSINESS DAYS AFTER WRITTEN
SUBMISSION OF SUCH ADDITIONAL INFORMATION AS LANDLORD SHALL HAVE REASONABLY
REQUESTED, TENANT SHALL HAVE THE RIGHT TO GIVE LANDLORD A REMINDER NOTICE, WHICH
REMINDER NOTICE SHALL CONTAIN THE FOLLOWING CAPTION IN BOLD AND CAPITALIZED
TYPE:

 

YOUR APPROVAL OF                               AS A MAJOR CONTRACTOR SHALL BE

 

DEEMED GIVEN IF YOU FAIL TO APPROVE OR REJECT SUCH PERSON WITHIN FIVE
(5) BUSINESS DAYS FROM THE DATE OF YOUR RECEIPT OF THIS NOTICE.

 

If Landlord fails to approve or reject the proposed Major Contractor within five
(5) Business Days after its receipt of such reminder notice, such Major
Contractor shall be deemed approved by Landlord. Any rejection of a Major
Contractor by Landlord shall be accompanied by specific reasons set forth in
reasonable detail. Landlord approves, on the date hereof, the Major Contractors
listed on Exhibit N attached hereto.

 


SECTION 6.2            PLANS AND SPECIFICATIONS.


 


(A)   APPROVAL OF PLANS AND SPECIFICATIONS,


 

(I)   APPROVAL STANDARD. IN THE EVENT THAT THE DESIGN ARCHITECT IS RENZO PIANO
BUILDING WORKSHOP, OR A REPLACEMENT DESIGN ARCHITECT APPROVED OR DEEMED APPROVED
BY THE LANDLORD IN ACCORDANCE WITH THE REPLACEMENT DESIGN ARCHITECT APPROVAL
CRITERIA, THE STANDARD FOR APPROVAL OF ALL DUO DESIGN REVIEWS SHALL BE
“LANDLORD’S REASONABLE JUDGMENT”. IN THE EVENT THAT THE DESIGN ARCHITECT IS NOT
RENZO PIANO BUILDING WORKSHOP, OR A REPLACEMENT DESIGN ARCHITECT APPROVED OR
DEEMED APPROVED BY THE LANDLORD IN ACCORDANCE WITH THE REPLACEMENT DESIGN
ARCHITECT APPROVAL CRITERIA, THE STANDARD FOR ALL DUO DESIGN REVIEWS SHALL BE
“LANDLORD’S SOLE DISCRETION”.

 

56

--------------------------------------------------------------------------------


 

(II)   APPROVAL OF SCHEMATIC DESIGN PLANS. PRIOR TO THE DATE HEREOF, LANDLORD
HAS REVIEWED THE SCHEMATIC DESIGN PLANS AND, HAVING DEEMED THE SCHEMATIC DESIGN
PLANS (OTHER THAN THE ITEMS LISTED IN THAT CERTAIN LETTER, DATED AS OF THE DATE
HEREOF, FROM LANDLORD TO NYTC AND FOREST CITY RATNER COMPANIES (THE
“DECEMBER LETTER”) A COPY OF WHICH IS ATTACHED HERETO AS EXHIBIT 1-3) TO BE IN
ACCORDANCE WITH THE DUO, HAS APPROVED THE SCHEMATIC DESIGN PLANS (OTHER THAN THE
ITEMS LISTED IN THE DECEMBER LETTER). PROMPTLY AFTER THE DATE HEREOF, TENANT
SHALL SUBMIT THE ITEMS LISTED IN THE DECEMBER LETTER TO LANDLORD, AND LANDLORD
SHALL HAVE THE RIGHT TO APPROVE OR DISAPPROVE THE SAME IN LANDLORD’S REASONABLE
DISCRETION WITH RESPECT TO THE COMPLIANCE OF SAME WITH THE DUO (THE ITEMS LISTED
IN THE DECEMBER LETTER, ONCE APPROVED BY LANDLORD IN ACCORDANCE WITH THIS
SECTION 6.2(A)(II), TOGETHER WITH THE SCHEMATIC DESIGN PLANS, THE “APPROVED
SCHEMATIC DESIGN PLANS”). LANDLORD HEREBY APPROVES THE DESIGN FOR TENANT’S
SUBWAY IMPROVEMENTS, AS SUCH DESIGN IS DEPICTED IN THE SITE 8 SOUTH SUBWAY
AGREEMENT AS IN EFFECT ON THE DATE HEREOF.

 


(B)   SUBMISSION AND REVIEW OF PROPOSED DESIGN DEVELOPMENT PLANS. PRIOR TO
TENANT’S FIRST SUBMITTAL OF FINAL PLANS AND SPECIFICATIONS TO THE NEW YORK CITY
BUILDINGS DEPARTMENT PRIOR TO THE COMMENCEMENT OF CONSTRUCTION OF THE NEW
BUILDING, TENANT SHALL SUBMIT TO LANDLORD THE PROPOSED DESIGN DEVELOPMENT PLANS
(IN BOTH STANDARD ARCHITECTURAL DRAWINGS AND IN ELECTRONIC FORMAT (INCLUDING CAD
DRAWINGS)) SOLELY SO THAT LANDLORD MAY DETERMINE WHETHER THE PROPOSED DESIGN
DEVELOPMENT PLANS CONFORM TO THE APPROVED SCHEMATIC DESIGN PLANS AND OTHERWISE
COMPLY WITH DUO. LANDLORD’S APPROVAL SHALL BE GOVERNED BY THE APPLICABLE
PROVISIONS OF SECTION 6.2(A)(I) HEREOF (IT BEING ACKNOWLEDGED AND AGREED THAT
THE DESIGN APPROVAL PROCESS SET FORTH IN THIS SECTION 6.2 IS AN ITERATIVE
PROCESS THAT MAY REQUIRE AT LEAST SIX (6) MONTHS FROM SUBMITTAL TO LANDLORD OF
THE PROPOSED DESIGN DEVELOPMENT PLANS UNTIL LANDLORD’S APPROVAL MAY BE
OBTAINED). IF LANDLORD DETERMINES THAT THE PROPOSED DESIGN DEVELOPMENT PLANS
CONFORM TO THE APPROVED SCHEMATIC DESIGN PLANS, LANDLORD SHALL SO NOTIFY TENANT.
IF LANDLORD DETERMINES THAT THE PROPOSED DESIGN DEVELOPMENT PLANS DO NOT SO
CONFORM, LANDLORD SHALL SO NOTIFY TENANT, SPECIFYING IN REASONABLE DETAIL IN
WHAT RESPECTS THE PROPOSED DESIGN DEVELOPMENT PLANS DO NOT SO CONFORM, AND
TENANT SHALL REVISE THEM TO SO CONFORM AND SHALL RESUBMIT THE PROPOSED DESIGN
DEVELOPMENT PLANS TO LANDLORD FOR REVIEW FOR THAT PURPOSE. LANDLORD SHALL BE
DEEMED TO HAVE APPROVED ANY PORTIONS OF THE PROPOSED DESIGN DEVELOPMENT PLANS AS
TO WHICH LANDLORD DOES NOT EXPRESSLY NOTIFY TENANT, AS SET FORTH IN THE
IMMEDIATELY PRECEDING SENTENCE, OF SUCH NON-CONFORMITY. THE INITIAL REVIEW BY
LANDLORD OF THE PROPOSED DESIGN DEVELOPMENT PLANS SHALL BE CARRIED OUT WITHIN
TWENTY (20) BUSINESS DAYS OF THE DATE OF THE SUBMISSION THEREOF BY TENANT AND
ANY SUBSEQUENT REVIEW BY LANDLORD OF ANY REVISIONS THERETO SHALL BE CARRIED OUT
WITHIN FIFTEEN (15) BUSINESS DAYS OF THE DATE OF TENANT’S SUBMISSION OF SUCH
REVISION. IN THE CASE OF RESUBMISSIONS OR REVISIONS, LANDLORD MAY NOT DISAPPROVE
ANY MATTER PREVIOUSLY SUBMITTED AND APPROVED OR DEEMED APPROVED, EXCEPT TO THE
EXTENT THAT SUCH RESUBMISSION OR REVISION AFFECTS THE MATTER SO APPROVED OR
DEEMED APPROVED.


 


(C)   SUBMISSION AND REVIEW OF PROPOSED FINAL PLANS AND SPECIFICATIONS. PRIOR TO
TENANT’S FIRST SUBMITTAL OF FINAL PLANS AND SPECIFICATIONS TO THE NEW YORK CITY
BUILDINGS DEPARTMENT PRIOR TO THE COMMENCEMENT OF CONSTRUCTION OF THE NEW
BUILDING, TENANT SHALL SUBMIT TO LANDLORD PROPOSED FINAL PLANS AND
SPECIFICATIONS (IN BOTH STANDARD ARCHITECTURAL DRAWINGS AND IN ELECTRONIC FORMAT
(INCLUDING THE CAD DRAWINGS)) SOLELY SO THAT LANDLORD MAY DETERMINE WHETHER THE
PROPOSED FINAL PLANS AND SPECIFICATIONS CONFORM TO THE DESIGN DEVELOPMENT PLANS
AND OTHERWISE

 

57

--------------------------------------------------------------------------------


 


COMPLY WITH DUO. LANDLORD’S APPROVAL SHALL BE GOVERNED BY THE APPLICABLE
PROVISIONS OF SECTION 6.2(A)(I) HEREOF (IT BEING ACKNOWLEDGED AND AGREED THAT
THE DESIGN APPROVAL PROCESS SET FORTH IN THIS SECTION 6.2 IS AN ITERATIVE
PROCESS THAT MAY REQUIRE AT LEAST FORTY-FIVE (45) DAYS FROM SUBMITTAL TO
LANDLORD OF THE PROPOSED FINAL PLANS AND SPECIFICATIONS UNTIL LANDLORD’S
APPROVAL MAY BE OBTAINED). IF LANDLORD DETERMINES THAT THE PROPOSED FINAL PLANS
AND SPECIFICATIONS CONFORM TO THE DESIGN DEVELOPMENT PLANS, LANDLORD SHALL SO
NOTIFY TENANT. IF LANDLORD DETERMINES THAT THE PROPOSED FINAL PLANS AND
SPECIFICATIONS DO NOT SO CONFORM, LANDLORD SHALL SO NOTIFY TENANT, SPECIFYING IN
REASONABLE DETAIL IN WHAT RESPECTS THE PROPOSED FINAL PLANS AND SPECIFICATIONS
DO NOT SO CONFORM, AND TENANT SHALL REVISE THEM TO SO CONFORM AND SHALL RESUBMIT
THE PROPOSED FINAL PLANS AND SPECIFICATIONS TO LANDLORD FOR REVIEW FOR THAT
PURPOSE. LANDLORD SHALL BE DEEMED TO HAVE APPROVED ANY PORTIONS OF THE PROPOSED
FINAL PLANS AND SPECIFICATIONS AS TO WHICH LANDLORD DOES NOT EXPRESSLY NOTIFY
TENANT, AS SET FORTH IN THE IMMEDIATELY-PRECEDING SENTENCE, OF SUCH
NON-CONFORMITY. THE INITIAL REVIEW BY LANDLORD OF THE PROPOSED FINAL PLANS AND
SPECIFICATIONS SHALL BE CARRIED OUT WITHIN TWENTY (20) BUSINESS DAYS OF THE DATE
OF SUBMISSION THEREOF BY TENANT AND ANY SUBSEQUENT REVIEW BY LANDLORD OF ANY
REVISIONS THERETO SHALL BE CARRIED OUT WITHIN FIFTEEN (15) BUSINESS DAYS OF
TENANT’S SUBMISSION OF SUCH REVISION. IN THE CASE OF RESUBMISSIONS OR REVISIONS,
LANDLORD MAY NOT DISAPPROVE ANY MATTER PREVIOUSLY SUBMITTED AND APPROVED OR
DEEMED APPROVED, EXCEPT TO THE EXTENT THAT SUCH RESUBMISSION OR REVISION AFFECTS
ANY MATTER SO APPROVED OR DEEMED APPROVED.


 


(D)   MODIFICATION OF APPROVED SCHEMATIC DESIGN PLANS, DESIGN DEVELOPMENT PLANS
OR FINAL PLANS AND SPECIFICATIONS. IF TENANT DESIRES TO MODIFY THE APPROVED
SCHEMATIC DESIGN PLANS, DESIGN DEVELOPMENT PLANS OR FINAL PLANS AND
SPECIFICATIONS AFTER THEY HAVE BEEN APPROVED OR DEEMED APPROVED BY LANDLORD
PURSUANT TO THIS ARTICLE VI, AND EITHER (1) TENANT HAS NOT PROVIDED TO LANDLORD
AN ARCHITECT’S CERTIFICATION, PREPARED BY AN ARCHITECT OR AN ENGINEER APPROVED
(OR DEEMED APPROVED) BY LANDLORD IN ACCORDANCE WITH SECTION 6.1(D)(II) HEREOF,
DESCRIBING THE PROPOSED MODIFICATION AND STATING THAT SUCH MODIFICATION IS NOT
TO HAVE BEEN GOVERNED BY ANY ELEMENT OF THE DUO OR DOES NOT AFFECT A STRUCTURAL
COMPONENT (OTHER THAN BY HAVING A NONADVERSE STRUCTURAL EFFECT), OR (2) SUCH
MODIFICATION REPRESENTS AN IMMATERIAL FIELD CHANGE TO SUCH PLANS (NOTIFICATION
OF EACH SUCH IMMATERIAL FIELD CHANGE BEING PROMPTLY PROVIDED TO LANDLORD BY
TENANT TOGETHER WITH ADEQUATE IDENTIFICATION OF SUCH CHANGE AND AN EXPLANATION
OF THE CHANGE MADE), TENANT SHALL SUBMIT THE PROPOSED MODIFICATIONS TO LANDLORD,
CLEARLY IDENTIFYING EACH SUCH MODIFICATION, TOGETHER WITH A STATEMENT OF
TENANT’S REASONS THEREFOR. IF (A) TENANT HAS SUBMITTED SUCH AFORESAID
ARCHITECT’S CERTIFICATION AND SUCH ARCHITECT’S CERTIFICATION HAS NOT BEEN
OBJECTED TO BY LANDLORD WITHIN FIVE (5) BUSINESS DAYS AFTER LANDLORD’S RECEIPT
THEREOF OR (B) SUCH MODIFICATION REPRESENTS AN IMMATERIAL FIELD CHANGE AND
TENANT HAS PROVIDED THE INFORMATION REQUIRED IN CLAUSE (2) OF THIS
SECTION 6.2(D), THEN SUCH SUBMISSION OF THE PROPOSED MODIFICATIONS FOR
LANDLORD’S REVIEW AND APPROVAL IS NOT REQUIRED. UNLESS AND UNTIL A PROPOSED
MODIFICATION IS CLEARLY IDENTIFIED BY TENANT, SUCH MODIFICATION SHALL NOT BE
CONSIDERED BY LANDLORD AND THE PRIOR SET OF APPROVED PLANS SHALL GOVERN IN
RESPECT OF SUCH MODIFICATION. LANDLORD SHALL NOT DISAPPROVE ANY MATTER
PREVIOUSLY SUBMITTED AND APPROVED, OR DEEMED APPROVED BY LANDLORD, EXCEPT TO THE
EXTENT THAT THE PROPOSED MODIFICATION AFFECTS ANY MATTER SO APPROVED OR DEEMED
APPROVED. IF LANDLORD DETERMINES, IN ACCORDANCE WITH THE APPLICABLE PROVISIONS
OF SECTION 6.2(A)(I) HEREOF, THAT ANY PROPOSED MODIFICATIONS ARE ACCEPTABLE TO
LANDLORD, LANDLORD SHALL SO NOTIFY TENANT. IF LANDLORD DETERMINES, IN ACCORDANCE
WITH THE APPLICABLE PROVISIONS OF SECTION 6.2(A)(I) HEREOF, THAT SUCH
MODIFICATIONS ARE NOT OTHERWISE ACCEPTABLE, LANDLORD SHALL SO NOTIFY TENANT,
SETTING FORTH IN REASONABLE DETAIL LANDLORD’S REASONS FOR SUCH DETERMINATION. IN
THE EVENT

 

58

--------------------------------------------------------------------------------


 


LANDLORD DETERMINES THE MODIFICATION TO BE UNACCEPTABLE, TENANT SHALL EITHER
(I) WITHDRAW THE PROPOSED MODIFICATION, IN WHICH CASE CONSTRUCTION OF THE NEW
BUILDING SHALL PROCEED ON THE BASIS OF THE SUBMISSIONS PREVIOUSLY APPROVED OR
DEEMED APPROVED BY LANDLORD, OR (II) REVISE THE PROPOSED MODIFICATIONS SO THAT
THEY ARE ACCEPTABLE TO LANDLORD AND RESUBMIT THEM TO LANDLORD FOR REVIEW IN
ACCORDANCE WITH THE STANDARDS HEREINABOVE SET FORTH. EACH REVIEW BY LANDLORD
UNDER THIS SECTION 6.2(D) SHALL BE CARRIED OUT WITHIN FIFTEEN (15) BUSINESS DAYS
OF THE DATE OF SUBMISSION OF THE PROPOSED MODIFICATIONS TO THE APPROVED
SCHEMATIC DESIGN PLANS, DESIGN DEVELOPMENT PLANS OR THE FINAL PLANS AND APPROVED
SPECIFICATIONS, AS THE CASE MAY BE, UNLESS THE PROPOSED MODIFICATION
SUBSTANTIALLY ALTERS THE APPROVED SCHEMATIC DESIGN PLANS, DESIGN DEVELOPMENT
PLANS OR THE FINAL PLANS AND SPECIFICATIONS, IN WHICH EVENT, SO LONG AS LANDLORD
NOTIFIES TENANT WITHIN SUCH FIFTEEN (15) BUSINESS DAY PERIOD THAT LANDLORD SO
REGARDS THE PROPOSED MODIFICATION, LANDLORD’S REVIEW SHALL BE CARRIED OUT WITHIN
TWENTY (20) BUSINESS DAYS OF THE DATE OF SUBMISSION OF THE PROPOSED
MODIFICATION.


 


(E)   COMPLIANCE WITH LEGAL REQUIREMENTS. THE FINAL PLANS AND SPECIFICATIONS
(AND ANY MODIFICATION THERETO) SHALL COMPLY WITH ALL LEGAL REQUIREMENTS AND
INSURANCE REQUIREMENTS (BUT NEED NOT COMPLY WITH THE ZONING RESOLUTION, IT BEING
UNDERSTOOD THAT THE CONSTRUCTION WORK MAY BE CONSTRUCTED WITHOUT REFERENCE TO
THE PROVISIONS OF THE ZONING RESOLUTION). LANDLORD’S APPROVAL OF ANY SUCH FINAL
PLANS AND SPECIFICATIONS (OR ANY MODIFICATION THERETO) DRAWINGS SHALL NOT BE,
NOR SHALL BE CONSTRUED AS BEING, OR RELIED UPON AS, A DETERMINATION THAT ANY
SUCH FINAL PLANS AND SPECIFICATIONS (OR ANY MODIFICATION THERETO) DRAWINGS
COMPLY WITH ANY LEGAL REQUIREMENTS OR INSURANCE REQUIREMENTS.


 


(F)    SUBMISSION IN TRIPLICATE. ALL DRAWINGS SUBMITTED TO LANDLORD PURSUANT TO
THIS SECTION 6.2 SHALL BE SUBMITTED IN TRIPLICATE.


 


(G)   PRODUCTION ARCHITECT. NOTWITHSTANDING ANY PROVISION OF THIS LEASE
REQUIRING THE EXECUTION BY THE DESIGN ARCHITECT OF ANY CERTIFICATE OR OTHER
DOCUMENT, LANDLORD AGREES THAT SUCH CERTIFICATE OR OTHER DOCUMENT (INCLUDING,
WITHOUT LIMITATION, ANY ARCHITECT’S CERTIFICATE AND ANY DOCUMENT WITH RESPECT TO
THE DETERMINATION OF THE OCCURRENCE OF SUBSTANTIAL COMPLETION) MAY BE EXECUTED,
IN LIEU THEREOF, BY THE PRODUCTION ARCHITECT ON BEHALF OF THE DESIGN ARCHITECT
ONCE APPROVED BY THE DESIGN ARCHITECT.


 


SECTION 6.3            PERFORMANCE OF CONSTRUCTION WORK.


 


(A)   STANDARDS FOR CONSTRUCTION WORK.


 

(I)   ALL CONSTRUCTION WORK SHALL BE PERFORMED WITH DUE DILIGENCE, CONTINUITY,
IN A GOOD AND WORKMANLIKE MANNER AND IN ACCORDANCE WITH GOOD CONSTRUCTION
PRACTICE, SUBJECT HOWEVER TO UNAVOIDABLE DELAYS.

 

(II)   ALL CONSTRUCTION WORK SHALL BE PERFORMED AND COMPLETED IN ACCORDANCE WITH
THE DUO, THE APPLICABLE FINAL PLANS AND SPECIFICATIONS AS THEY RELATE TO THE
DUO, ALL LEGAL REQUIREMENTS, INSURANCE REQUIREMENTS AND THE PROVISIONS OF
ARTICLES VI, VIII AND XI HEREOF, AS APPLICABLE.

 

(III)   FROM AND AFTER THE DELIVERY DATE, THE PROPERTY SHALL BE FREE OF LIENS
(IT BEING UNDERSTOOD THAT TENANT SHALL HAVE UP TO FORTY-FIVE (45) DAYS TO CAUSE

 

59

--------------------------------------------------------------------------------


 

ANY LIENS IMPOSED ON THE PROPERTY FROM AND AFTER THE DELIVERY DATE TO BE FULLY
DISCHARGED OR BONDED AND TO PROVIDE EVIDENCE THEREOF TO LANDLORD).

 

(IV)   ALL CONSTRUCTION WORK, WHEN COMPLETED, SHALL BE OF THE STANDARD AND
QUALITY COMMONLY REQUIRED AT CLASS “A” OFFICE BUILDINGS (AS UNDERSTOOD ON THE
DATE HEREOF) IN MIDTOWN MANHATTAN.

 

(V)   TENANT SHALL MAINTAIN A COMPLETE SET OF “AS BUILT” PLANS AND
SPECIFICATIONS OR MARKED CONSTRUCTION DOCUMENTS AND, IF PREPARED BY OR FOR
TENANT OR ANY PERSON DOING SUCH CONSTRUCTION WORK, AUTO CAD DISKS WITH RESPECT
TO ANY SUCH CONSTRUCTION WORK, AND SHALL, WHEN AND AS REQUESTED BY LANDLORD,
DELIVER A COPY THEREOF (TOGETHER WITH ALL CHANGE ORDERS, FIELD CHANGES, AND
OTHER CHANGES THAT COMPRISE A COMPLETE RECORD OF ALL SUCH WORK) TO LANDLORD.

 

(VI)   NO TEMPORARY OR PERMANENT CERTIFICATE OF OCCUPANCY SHALL BE REQUESTED BY
OR FOR TENANT WITH RESPECT TO THE PROJECT OR ANY PORTION THEREOF UNLESS THE
CONSTRUCTION WORK FOR WHICH SUCH CERTIFICATE IS BEING SOUGHT HAS BEEN
SUBSTANTIALLY COMPLETED IN ACCORDANCE WITH THE APPLICABLE PROVISIONS OF THE DUO.

 

(VII)   EACH AGREEMENT BETWEEN TENANT AND ANY CONTRACTOR, MATERIALMAN OR OTHER
PARTY PERFORMING ANY CONSTRUCTION WORK SHALL CONTAIN A REPRESENTATION MADE BY
SUCH CONTRACTOR, MATERIALMAN OR OTHER PARTY THAT SUCH PARTY IS NOT A PROHIBITED
PERSON AND SHALL CONTAIN A TERMINATION RIGHT FOR THE BENEFIT OF TENANT IF SUCH
REPRESENTATION SHALL AT ANY TIME BE UNTRUE.

 


(B)   CONDITIONS PRECEDENT TO COMMENCEMENT OF CONSTRUCTION WORK. TENANT SHALL
NOT COMMENCE ANY TENANT CONSTRUCTION WORK AND SHALL NOT PERMIT ANY SUBTENANT OR
ANY OTHER PERSON TO COMMENCE ANY CONSTRUCTION WORK, (OTHER THAN INTERIOR
CONSTRUCTION WORK AND THE DEMOLITION WORK) GOVERNED BY ANY ELEMENT OF THE DUO OR
AFFECTING A STRUCTURAL COMPONENT (OTHER THAN BY HAVING A NONADVERSE STRUCTURAL
EFFECT), UNLESS AND UNTIL:


 

(I)   APPROVAL OF PLANS. LANDLORD SHALL HAVE APPROVED THE FINAL PLANS AND
SPECIFICATIONS TO THE EXTENT REQUIRED IN SECTION 6.2 HEREOF;

 

(II)    PERMITS. TENANT, AT ITS SOLE COST AND EXPENSE, SHALL HAVE OBTAINED (AND
THEREAFTER SHALL MAINTAIN) ALL NECESSARY PERMITS AND AUTHORIZATIONS REQUIRED BY
LEGAL REQUIREMENTS FOR THE COMMENCEMENT AND PROSECUTION OF SUCH WORK AND FOR
APPROVAL THEREOF UPON COMPLETION, AND TENANT SHALL DELIVER TO LANDLORD COPIES OF
ANY AND ALL OF SUCH PERMITS AND/OR AUTHORIZATIONS REQUIRED TO COMMENCE SUCH WORK
PRIOR TO THE COMMENCEMENT THEREOF;

 

(III)   DOCUMENTS. TENANT SHALL HAVE DELIVERED TO LANDLORD THE FOLLOWING ITEMS:
(A) COPIES OF ALL FINAL PLANS AND SPECIFICATIONS WHICH HAVE BEEN STAMPED AS
APPROVED BY THE NEW YORK CITY BUILDINGS DEPARTMENT (IT BEING AGREED THAT THE
FINAL PLANS AND SPECIFICATIONS SUBMITTED TO THE NEW YORK CITY BUILDINGS
DEPARTMENT FOR APPROVAL MAY BE ONLY THOSE FINAL PLANS AND SPECIFICATIONS
APPROVED BY LANDLORD PURSUANT TO SECTION 6.2(C) HEREOF); (B) EXECUTED
COUNTERPARTS (OR COPIES THEREOF) OF THE COLLATERAL ASSIGNMENTS IN RESPECT OF ALL
CONSTRUCTION AGREEMENTS BETWEEN

 

60

--------------------------------------------------------------------------------


 

TENANT AND ANY GENERAL CONTRACTOR, CONSTRUCTION MANAGER, THE DESIGN ARCHITECT
AND THE OTHER ARCHITECTS; (C) CONSTRUCTION SCHEDULES AND STAGING PLANS; AND
(D) CERTIFICATES FOR THE INSURANCE REQUIRED BY SECTION 10.1 HEREOF, TOGETHER
WITH EVIDENCE REASONABLY SATISFACTORY TO LANDLORD OF THE PAYMENT OF THE PREMIUMS
THEREFOR;

 

(IV)    CONSTRUCTION GUARANTIES. WITH RESPECT ONLY TO TENANT’S CONSTRUCTION
WORK, INCLUDING, WITHOUT LIMITATION, SECTION 6.6 AND CORE AND SHELL “PUNCH LIST”
ITEMS (THE “CORE AND SHELL PUNCHLIST”) PREPARED BY TENANT AND DELIVERED TO THE
MAJOR CONTRACTORS UPON SUBSTANTIAL COMPLETION, A COPY OF WHICH CORE AND SHELL
PUNCHLIST SHALL BE DELIVERED TO LANDLORD, UPON SUBSTANTIAL COMPLETION (AND NOT
WITH RESPECT TO ANY OTHER CONSTRUCTION WORK) TENANT HAS CAUSED NYTC AND FCE TO
EXECUTE AND DELIVER TO LANDLORD THE NYTC CONSTRUCTION GUARANTY AND THE FCE
CONSTRUCTION GUARANTY, RESPECTIVELY; PROVIDED, HOWEVER, THAT IF, PRIOR TO OR
AFTER THE COMMENCEMENT OF TENANT’S CONSTRUCTION WORK: (W) NYTC MEMBER IS THE
SOLE MEMBER OF TENANT, THEN TENANT SHALL ONLY BE REQUIRED TO CAUSE THE NYTC
CONSTRUCTION GUARANTY TO BE EXECUTED AND DELIVERED TO LANDLORD PURSUANT TO THIS
SECTION 6.3(B)(IV); (X) FC MEMBER IS THE SOLE MEMBER OF TENANT, THEN TENANT
SHALL ONLY BE REQUIRED TO CAUSE THE FCE CONSTRUCTION GUARANTY TO BE EXECUTED AND
DELIVERED TO LANDLORD PURSUANT TO THIS SECTION 6.3(B)(IV); (Y) ING IS THE SOLE
MEMBER OF TENANT, THEN TENANT SHALL ONLY BE REQUIRED TO CAUSE THE ING
CONSTRUCTION GUARANTY TO BE EXECUTED AND DELIVERED TO LANDLORD PURSUANT TO THIS
SECTION 6.3(B)(IV); AND (Z) ING IS THE SOLE MEMBER OF FC MEMBER, THEN TENANT
SHALL, IN ADDITION TO THE NYTC CONSTRUCTION GUARANTY, BE REQUIRED TO CAUSE THE
ENG CONSTRUCTION GUARANTY TO BE EXECUTED AND DELIVERED TO LANDLORD PURSUANT TO
THIS SECTION 6.3(B)(IV) IN LIEU OF THE FCE CONSTRUCTION GUARANTY; AND PROVIDED
FURTHER THAT LANDLORD AGREES THAT IF, AFTER ANY CONSTRUCTION GUARANTY IS
PROVIDED TO LANDLORD IN ACCORDANCE WITH THIS SECTION 6.3(B)(IV), TENANT DELIVERS
TO LANDLORD A NYTC CONSTRUCTION GUARANTY, AN FCE CONSTRUCTION GUARANTY OR AN ING
CONSTRUCTION GUARANTY PURSUANT TO CLAUSES (W), (X), (Y), OR (Z), AS APPLICABLE,
THEN LANDLORD SHALL ACKNOWLEDGE IN WRITING TO NYTC, FCE OR ING VASTGOED B B.V.,
AS APPLICABLE, PROMPTLY AFTER THE AFORESAID DELIVERY, THAT ANY CONSTRUCTION
GUARANTY PREVIOUSLY DELIVERED TO LANDLORD, AND THAT IS TO BE SUPERSEDED BY THE
NEWLY DELIVERED CONSTRUCTION GUARANTY, IS OF NO FURTHER FORCE OR EFFECT); AND

 

(V)    THERE SHALL BE NO DEFAULT (OTHER THAN A MINOR DEFAULT) OR EVENT OF
DEFAULT HEREUNDER.

 


(C)   OBLIGATIONS FOLLOWING COMPLETION OF CONSTRUCTION WORK. PROMPTLY FOLLOWING
COMPLETION OF ANY CONSTRUCTION WORK (OR, IN RESPECT OF TENANT’S CONSTRUCTION
WORK, SUBSTANTIAL COMPLETION OF TENANT’S CONSTRUCTION WORK), TENANT SHALL
FURNISH TO LANDLORD:


 

(I)   IN RESPECT OF ANY CONSTRUCTION WORK GOVERNED BY ANY ELEMENT OF THE DUO, AN
ARCHITECT’S CERTIFICATION (WHICH ARCHITECT’S CERTIFICATION HAS NOT BEEN OBJECTED
TO WITHIN TEN (10) BUSINESS DAYS OF LANDLORD’S RECEIPT THEREOF), PREPARED BY AN
ARCHITECT APPROVED (OR DEEMED APPROVED) BY LANDLORD IN ACCORDANCE WITH
SECTION 6.1(D)(II) HEREOF, THAT (A) THE ARCHITECT HAS EXAMINED THE APPLICABLE
FINAL PLANS AND SPECIFICATIONS, (B) TO ITS BEST KNOWLEDGE, AFTER APPROPRIATE
INVESTIGATION, THE CONSTRUCTION WORK, AS THEN CONSTRUCTED, HAS BEEN COMPLETED
SUBSTANTIALLY AND IN ALL MATERIAL RESPECTS IN ACCORDANCE WITH THE APPLICABLE
FINAL PLANS AND SPECIFICATIONS AS IT

 

61

--------------------------------------------------------------------------------


 

RELATES TO AND COMPLIES WITH THE DUO, AND (C) WITH RESPECT TO TENANT’S
CONSTRUCTION WORK ONLY, INDICATES IN RESPECT TO EACH OF (1) THE PROJECT OVERALL,
AND (2) EACH ELEMENT OF THE PROJECT COMPONENTS, THE TOTAL NUMBER OF SQUARE FEET
AND RENTABLE SQUARE FEET, AND INDICATING WHICH PORTION OF THE DIFFERENCE BETWEEN
SQUARE FEET AND RENTABLE SQUARE FEET IS ON ACCOUNT OF DISCRETIONARY INSIDE
MECHANICAL SPACE AND WHICH PORTION IS ON ACCOUNT OF BELOW GRADE, REVENUE
PRODUCING RETAIL SPACE;

 

(II)   A COPY OR COPIES OF THE TEMPORARY OR PERMANENT CERTIFICATE(S) OF
OCCUPANCY FOR SUCH CONSTRUCTION WORK, IF APPLICABLE;

 

(III)   (A) IN RESPECT OF THE ENTIRE PROJECT OTHER THAN ANY SUBTENANT’S INITIAL
TENANT IMPROVEMENTS TO ITS DEMISED SPACE, A COMPLETE SET OF “AS BUILT” PLANS IN
DUPLICATE (ONE OF SUCH PLANS BEING DELIVERED IN ELECTRONIC FORMAT (INCLUDING CAD
DRAWINGS)) SHOWING SUCH CONSTRUCTION, AS THEN CONSTRUCTED, IF AVAILABLE, AND IF
NOT AVAILABLE, “MARKED” FINAL DRAWINGS, AND (B) IN RESPECT OF ANY SUBTENANT’S
(INCLUDING, WITHOUT LIMITATION, NYTC IN ITS CAPACITY AS A SUBTENANT) INITIAL
TENANT IMPROVEMENTS TO ITS DEMISED SPACE, A COMPLETE SET OF “AS BUILT” PLANS IN
DUPLICATE (ONE OF SUCH PLANS BEING DELIVERED IN ELECTRONIC FORMAT (INCLUDING CAD
DRAWINGS)), IF AVAILABLE, AND IF NOT AVAILABLE, “MARKED” FINAL DRAWINGS, IF
AVAILABLE;

 

(IV)   UPON REQUEST BY LANDLORD, COPIES OF ANY DOCUMENTS FILED WITH THE NEW YORK
CITY DEPARTMENT OF BUILDINGS;

 

(V)   ANY PERMITS OR AUTHORIZATIONS WHICH ARE REQUIRED FOR SUCH CONSTRUCTION
WORK AS COMPLETED;

 

(VI)   COPIES OF ALL GUARANTIES OR CERTIFICATIONS CALLED FOR UNDER ANY
CONSTRUCTION AGREEMENTS, PROMPTLY AFTER RECEIPT THEREOF BY TENANT OR TENANT’S
RELATED ENTITIES;

 

(VII)   COPIES OF ALL NEW YORK BOARD OF FIRE UNDERWRITERS CERTIFICATES (OR THE
EQUIVALENT CERTIFICATE OF ANY SUCCESSOR ORGANIZATION) FOR SUCH CONSTRUCTION
WORK;

 

(VIII)   COPIES OF DULY EXECUTED WAIVERS OF MECHANIC’S LIEN FROM EACH PROVIDER
OF MATERIALS, SUPPLIES, EQUIPMENT OR LABOR TO THE PROJECT RELATING TO SUCH
CONSTRUCTION WORK OR OTHER EVIDENCE OF PAYMENT REASONABLY SATISFACTORY TO
LANDLORD, PROMPTLY AFTER RECEIPT THEREOF BY TENANT;

 

(IX)   IN RESPECT OF TENANT’S CONSTRUCTION WORK, AN EASEMENT PLAN FOR THE
APPLICABLE PORTION OF THE PROJECT SHOWING THE LOCATION OF ALL EASEMENTS
AFFECTING THE PROJECT (OR AN “AS BUILT” SURVEY PROVIDING THE SAME INFORMATION),
IF REQUIRED BY THE NEW YORK CITY DEPARTMENT OF BUILDINGS FOR THE ISSUANCE OF A
BUILDING PERMIT OR CERTIFICATE OF OCCUPANCY IN RESPECT THERETO, AND

 

(X)   ANY PLANS AND SPECIFICATIONS AND OTHER APPLICABLE DOCUMENTS IN TENANT’S
POSSESSION REASONABLY REQUESTED BY LANDLORD TO DEMONSTRATE COMPLIANCE WITH THE
DUO.

 

62

--------------------------------------------------------------------------------


 


(D)   NO RESPONSIBILITY OF LANDLORD. LANDLORD SHALL HAVE NO RESPONSIBILITY TO
TENANT OR TO ANY SUBTENANT, ARCHITECT, ENGINEER, CONTRACTOR, SUBCONTRACTOR,
SUPPLIER, MATERIALMAN, WORKMAN OR OTHER PERSON, FIRM OR CORPORATION WHO SHALL
ENGAGE IN OR PARTICIPATE IN ANY CONSTRUCTION OF ANY CONSTRUCTION WORK. NOTICE IS
HEREBY GIVEN THAT LANDLORD SHALL NOT BE LIABLE FOR ANY LABOR OR MATERIALS
FURNISHED OR TO BE FURNISHED TO TENANT UPON CREDIT, AND THAT NO MECHANIC’S OR
OTHER LIEN FOR ANY SUCH LABOR OR MATERIALS SHALL ATTACH TO OR AFFECT THE ESTATE
OR INTEREST OF LANDLORD IN AND TO THE PROPERTY. WHENEVER AND AS OFTEN AS ANY
SUCH LIEN SHALL HAVE BEEN FILED AGAINST THE PROPERTY, WHETHER OR NOT BASED UPON
ANY ACTION OR INTEREST OF TENANT OR ANY SUBTENANT, OR IF ANY CONDITIONAL BILL OF
SALE SHALL HAVE BEEN FILED FOR OR AFFECTING ANY MATERIALS, MACHINERY OR FIXTURES
USED IN THE CONSTRUCTION, REPAIR OR OPERATION THEREOF, OR ANNEXED THERETO BY
TENANT, TENANT SHALL PROMPTLY TAKE SUCH ACTION BY BONDING, DEPOSIT OR PAYMENT AS
WILL REMOVE OR SATISFY THE LIEN OR CONDITIONAL BILL OF SALE.


 


(E)   RIGHT OF INSPECTION. LANDLORD SHALL HAVE THE RIGHT, DURING THE PERFORMANCE
OF ANY CONSTRUCTION WORK GOVERNED BY ANY ELEMENT OF THE DUO OR AFFECTING A
STRUCTURAL COMPONENT (OTHER THAN BY HAVING A NONADVERSE STRUCTURAL EFFECT), TO
(I) MAINTAIN, AT LANDLORD’S COST, FIELD PERSONNEL OR OTHER REPRESENTATIVES AT
THE PROJECT TO OBSERVE TENANT’S CONSTRUCTION METHODS AND TECHNIQUES AND TO
DETERMINE THAT SUCH CONSTRUCTION WORK IS BEING PERFORMED IN ACCORDANCE WITH THE
PROVISIONS OF THIS LEASE, AND (II) HAVE SUCH FIELD PERSONNEL OR OTHER DESIGNERS
ATTEND TENANT’S JOB AND/OR SAFETY MEETINGS (IT BEING AGREED THAT SUCH LANDLORD’S
FIELD PERSONNEL OR OTHER REPRESENTATIVES SHALL NOT INSTRUCT CONTRACTORS,
INTERFERE WITH OR IMPEDE THE WORK OF SUCH OR OTHER WORKERS IN RESPECT OF ANY
SUCH CONSTRUCTION WORK). LANDLORD AGREES THAT THE PRESENCE AND ACTIVITIES OF
SUCH FIELD PERSONNEL OR OTHER REPRESENTATIVES SHALL NOT IMPEDE IN ANY RESPECT
THE PERFORMANCE OF SUCH CONSTRUCTION WORK. NO SUCH OBSERVATION OR ATTENDANCE BY
LANDLORD’S PERSONNEL, DESIGNERS OR OTHER REPRESENTATIVES SHALL IMPOSE UPON
LANDLORD RESPONSIBILITY FOR ANY FAILURE BY TENANT TO COMPLY WITH ANY LEGAL
REQUIREMENTS, INSURANCE REQUIREMENTS OR SAFETY PRACTICES IN CONNECTION WITH SUCH
CONSTRUCTION WORK OR CONSTITUTE AN ACCEPTANCE OF ANY SUCH CONSTRUCTION WORK
WHICH DOES NOT COMPLY IN ALL RESPECTS WITH THE PROVISIONS OF THIS LEASE.


 


SECTION 6.4            USE OF PLANS AND SPECIFICATIONS.  LANDLORD SHALL HAVE THE
RIGHT TO USE WITHOUT ANY PAYMENT OR OTHER COMPENSATION BY LANDLORD THEREFOR,
SOLELY FOR THE PURPOSES SET FORTH IN THE FOLLOWING SENTENCE, (A) THE APPROVED
SCHEMATIC DESIGN PLANS, THE DESIGN DEVELOPMENT PLANS AND THE FINAL PLANS AND
SPECIFICATIONS, (B) ANY SURVEYS AND “AS BUILT” PLANS SHOWING THE APPLICABLE
CONSTRUCTION WORK, AND (C) ANY OTHER PLANS AND SPECIFICATIONS WITH RESPECT TO
SUCH CONSTRUCTION WORK.  LANDLORD SHALL HAVE THE RIGHT TO USE THE ITEMS
ENUMERATED IN CLAUSES (A) THROUGH (C) ABOVE TO FACILITATE THE EXERCISE OF ITS
RIGHTS UNDER THIS LEASE AND, SUBSEQUENT TO THE EXPIRATION OR TERMINATION OF THIS
LEASE WHERE LANDLORD RETAINS TITLE TO THE PROPERTY, FOR THE CONSTRUCTION, USE,
OPERATION AND ALTERATION OF THE APPLICABLE PROJECT COMPONENT AND OTHER PURPOSES
INCIDENTAL THERETO; SUBJECT, HOWEVER, TO THE FOLLOWING RESTRICTIONS:


 

(I)   THE WORK PRODUCT OF THE DESIGN ARCHITECT (THE “DA WORK PRODUCT”) MAY BE
USED ONLY FOR THE COMPLETION OF THE CONSTRUCTION WORK IN QUESTION OR FOR
REFERENCE PURPOSES FOR ADDITIONS, EXTENSIONS, REMODELING OR MODIFICATION OF THE
CONSTRUCTION WORK IN QUESTION NOT DESIGNED BY THE DESIGN ARCHITECT; HOWEVER,
OWNERSHIP RIGHTS TO SAID DA WORK PRODUCT AND RIGHTS THEREFROM MAY NOT BE
TRANSFERRED TO ANOTHER PARTY FOR ITS USE IN THE DESIGN OF ANOTHER PROJECT;

 

63

--------------------------------------------------------------------------------


 

(II)   DESIGN ARCHITECT RETAINS ALL STATUTORY AND RESERVE RIGHTS, INCLUDING
COPYRIGHT, TO TYPICAL OR STANDARD DESIGN DETAILS, DEPICTIONS, INSTRUCTIONS AND
SPECIFICATIONS REGULARLY USED BY THE DESIGN ARCHITECT IN THE ORDINARY COURSE OF
ITS ARCHITECTURAL PRACTICE;

 

(III)   DESIGN ARCHITECT RETAINS THE RIGHT TO PUBLISH IMAGES AND APPROPRIATE
TECHNICAL INFORMATION FROM DESIGN ARCHITECT’S WORK IN PROFESSIONAL JOURNALS AND
FOR PORTFOLIO PUBLICITY PURPOSES;

 

(IV)   DESIGN ARCHITECT IS NOT RESPONSIBLE FOR ERRORS OR DISCREPANCIES ON ANY
ELECTRONIC PORTABLE MEDIA ON WHICH DESIGN ARCHITECT’S DESIGN DOCUMENTS ARE
TRANSFERRED EXCEPT TO THE EXTENT THAT SUCH ERRORS OR INCONSISTENCIES ARE CAUSED
BY OR CONTRIBUTED TO BY DESIGN ARCHITECT WHEN IT TRANSFERS SUCH INFORMATION TO
SUCH MEDIA OR WHILE SUCH MEDIA ARE IN DESIGN ARCHITECT’S POSSESSION OR CONTROL;

 

(V)   IN CONNECTION WITH ANY PUBLICATION OF PHOTOGRAPHS OR OTHER REPRESENTATIONS
OF THE CONSTRUCTION WORK IN QUESTION WHERE THE DESIGN OF THE CONSTRUCTION WORK
IN QUESTION IS THE SUBJECT OF THE PUBLICATION, IF APPLICABLE, THE PARTY CAUSING
SUCH PUBLICATION WILL ENDEAVOR TO SEE THAT REFERENCE TO THE DESIGN ARCHITECT AS
ARCHITECT FOR THE CONSTRUCTION WORK IN QUESTION IS INCLUDED IN ANY SUCH
PUBLICATION AS FOLLOWS: RENZO PIANO BUILDING WORKSHOP, DESIGN ARCHITECTS, WITH
FOX AND FOWLE ARCHITECTS, EXECUTIVE ARCHITECT; AND

 

(VI)   IF THE PROJECT IS MATERIALLY MODIFIED AFTER ITS COMPLETION AND DESIGN
ARCHITECT HAS NOT CONSENTED OR PARTICIPATED IN SUCH MODIFICATION, NO REFERENCE
SHALL BE MADE TO RENZO PIANO BUILDING WORKSHOP OR FOX AND FOWLE ARCHITECTS, AS
THE ARCHITECT(S) FOR THE CONSTRUCTION WORK IN QUESTION, AND THE OWNER OF THE
CONSTRUCTION WORK IN QUESTION SHALL USE ITS DILIGENT EFFORTS TO PREVENT THE
DISSEMINATION OF INFORMATION REGARDING SUCH COMPLETION OR MODIFICATION WHICH
INCLUDES ANY SUCH REFERENCE.

 

Nothing in this Section 6.4 shall permit the selection by Tenant and approval of
a Design Architect other than in accordance with Section 6.1(d) hereof. The
provisions of this Section 6.4 shall survive any such expiration or earlier
termination of this Lease.

 


SECTION 6.5            CONDITIONS PRECEDENT TO COMMENCEMENT OF DEMOLITION,
ASBESTOS REMOVAL AND LEAD ABATEMENT.  (A) TENANT SHALL NOT COMMENCE ANY
DEMOLITION OF THE EXISTING IMPROVEMENTS OR COMMENCE ASBESTOS REMOVAL OR LEAD
PAINT ABATEMENT OF THE EXISTING IMPROVEMENTS (ANY SUCH WORK, THE “DEMOLITION
WORK”) UNLESS AND UNTIL: (I) TENANT SHALL HAVE OBTAINED AND DELIVERED TO
LANDLORD TRUE AND COMPLETE COPIES OF ALL NECESSARY PERMITS, CONSENTS,
CERTIFICATES AND APPROVAL OF ALL NECESSARY GOVERNMENTAL AUTHORITIES IN RESPECT
OF SUCH WORK; AND (II) TENANT SHALL HAVE DELIVERED TO LANDLORD SATISFACTORY
CERTIFICATES EVIDENCING THE INSURANCE REQUIRED BY ARTICLE X HEREOF. SUBJECT TO
SECTIONS 6.5(B) AND 6.5(C) HEREOF, TENANT COVENANTS AND AGREES THAT ONCE TENANT
HAS INITIATED THE DEMOLITION WORK, IT SHALL THEREAFTER COMMENCE TENANT’S
CONSTRUCTION WORK AND CONTINUOUSLY, DILIGENTLY AND WITHOUT MATERIAL INTERRUPTION
PURSUE TENANT’S CONSTRUCTION WORK UNTIL COMPLETION.

 

64

--------------------------------------------------------------------------------


 


(B)   AFTER THE OCCURRENCE OF THE DELIVERY DATE, TENANT MAY, AT TENANT’S SOLE
ELECTION, DEMOLISH SPECIFIED EXISTING IMPROVEMENTS IN ACCORDANCE WITH THIS
SECTION 6.5(B) AND NOT BE SUBJECT TO THE COVENANT CONTAINED IN THE LAST SENTENCE
OF SECTION 6.5(A) HEREOF IF:


 

(I)   BASED ON THE INTERNAL INVESTIGATION AND ASSESSMENT OF THE NEW YORK CITY
BUILDING DEPARTMENT (AND NOT ON INFORMATION PROVIDED BY TENANT OR ANY THIRD
PARTY RELATED TO OR OTHERWISE ASSOCIATED WITH TENANT), THE NEW YORK CITY
BUILDING DEPARTMENT DEEMS A CONDITION IN AN EXISTING IMPROVEMENT TO BE UNSAFE
AND REQUIRES IMMEDIATE DEMOLITION OF SUCH EXISTING IMPROVEMENT; OR

 

(II)   (A) TENANT PROVIDES TO LANDLORD A STATEMENT CONTAINING (1) TENANT’S
REPRESENTATION THAT AN EXISTING IMPROVEMENT HAS A CONDITION THAT IS AN IMMINENT
THREAT TO PUBLIC SAFETY AND (2) REASONABLY DETAILED INFORMATION (TOGETHER WITH
ANY SUPPORTING INFORMATION REASONABLY SATISFACTORY TO LANDLORD) DEMONSTRATING
THAT TENANT HAS MAINTAINED THE EXISTING IMPROVEMENT IN A RESPONSIBLE MANNER AND
HAS IN NO WAY EXACERBATED OR OTHERWISE INCREASED THE UNSAFE CONDITION. WITHIN
TWO (2) BUSINESS DAYS OF LANDLORD’S RECEIPT OF SUCH STATEMENT, LANDLORD SHALL
CONFIRM THE AVAILABILITY OF THE DEMOLITION ENGINEER AND SHALL FORWARD SUCH
STATEMENT (TOGETHER WITH ANY SUPPORTING INFORMATION PROVIDED BY TENANT THEREWITH
AND A COPY OF THIS PROVISION) TO THE DEMOLITION ENGINEER, REQUESTING THE
DEMOLITION ENGINEER TO MAKE ITS ASSESSMENT WITHIN THREE (3) BUSINESS DAYS OF
RECEIPT OF SUCH MATERIALS FROM LANDLORD;THE DEMOLITION ENGINEER, IN A STATEMENT
TO BOTH TENANT AND LANDLORD (1) FINDS THAT THE INDICATED EXISTING IMPROVEMENT
HAS A CONDITION THAT IS AN IMMINENT THREAT TO PUBLIC SAFETY, (2) CONFIRMS THAT
THE MAINTENANCE OF THE EXISTING IMPROVEMENT BY TENANT IN NO WAY EXACERBATED OR
OTHERWISE INCREASED THE UNSAFE CONDITION, AND (3) PROVIDES A SCOPE OF WORK AND
AN ESTIMATE OF THE MOST COST-EFFICIENT MANNER FOR TENANT TO REMEDY THE UNSAFE
CONDITION OTHER THAN DEMOLITION OF THE APPLICABLE EXISTING IMPROVEMENTS; AND

 

(B)   THE ESTIMATED COST OF REMEDYING THE UNSAFE CONDITION (AS ESTIMATED BY THE
DEMOLITION ENGINEER IN ACCORDANCE WITH CLAUSE (B) ABOVE) WOULD EXCEED (1) 100%
OF THE ASSESSED VALUE OF THE EXISTING IMPROVEMENTS IF THE PROPOSED DEMOLITION
WOULD OCCUR BETWEEN TWENTY-FOUR (24) MONTHS AND ONE DAY LESS THAN EIGHTEEN (18)
MONTHS PRIOR TO THE FIXED CONSTRUCTION COMMENCEMENT DATE, (2) 75% OF THE
ASSESSED VALUE OF THE EXISTING IMPROVEMENTS IF THE PROPOSED DEMOLITION WOULD
OCCUR BETWEEN EIGHTEEN (18) MONTHS AND ONE DAY LESS THAN TWELVE (12) MONTHS
PRIOR TO THE FIXED CONSTRUCTION COMMENCEMENT DATE, (3) 50% OF THE ASSESSED VALUE
OF THE EXISTING IMPROVEMENTS IF THE PROPOSED DEMOLITION WOULD OCCUR BETWEEN
TWELVE (12) MONTHS AND ONE DAY LESS THAN SIX (6) MONTHS PRIOR TO THE FIXED
CONSTRUCTION COMMENCEMENT DATE AND (4) 25% OF THE ASSESSED VALUE OF THE EXISTING
IMPROVEMENTS IF THE PROPOSED DEMOLITION WOULD OCCUR BETWEEN SIX (6) MONTHS PRIOR
TO AND THE FIXED CONSTRUCTION COMMENCEMENT DATE; PROVIDED, HOWEVER, THAT TENANT
MAY ELECT TO DELIVER TO LANDLORD A CERTIFICATION ACCELERATING THE FIXED
CONSTRUCTION COMMENCEMENT DATE, IN WHICH EVENT SUCH ACCELERATED FIXED
CONSTRUCTION COMMENCEMENT DATE SHALL CONSTITUTE THE FIXED CONSTRUCTION
COMMENCEMENT DATE FOR ALL PURPOSES UNDER THIS LEASE.

 

(III)   THE TERM “DEMOLITION ENGINEER” SHALL MEAN ONE OF (A) ROBERT SILLMAN OF
ROBERT SILLMAN ASSOCIATES PC, (B) DIANE KAESE OF WISS JANNEY ELSTNER, (C) JEFF
SMILOW OF YSRAEL SENUK PC OR (D) ANOTHER ENGINEER DETERMINED, IN ANY

 

65

--------------------------------------------------------------------------------


 

EVENT, AS SET FORTH IN THIS SECTION 6.5(B)(III). IN THE EVENT THAT THE FIRST
NAMED DEMOLITION ENGINEER IS NOT AVAILABLE OR IS UNWILLING TO SERVE, THE
DEMOLITION ENGINEER NEXT SET FORTH ON THE LIST SHALL BE ENGAGED, AND SO ON,
UNTIL ARRIVING AT AN AVAILABLE DEMOLITION ENGINEER. IF NONE OF SUCH LISTED
PERSONS IS AVAILABLE OR WILLING TO SERVE, THE DEMOLITION ENGINEER SHALL BE
SELECTED BY THE AAA AND SHALL BE AN IMPARTIAL ENGINEER, WITH AT LEAST TEN
(10) YEARS CURRENT EXPERIENCE IN THE ASSESSMENT OF SAFETY CONDITIONS IN
COMMERCIAL STRUCTURES IN NEW YORK CITY. TENANT SHALL PAY ALL FEES AND EXPENSES
OF THE DEMOLITION ENGINEER (AND, IF NECESSARY, AAA’S INVOLVEMENT WITH THE
SELECTION THEREOF).

 


(C)   NOTWITHSTANDING THAT THE DELIVERY DATE HAS NOT OCCURRED, TENANT MAY, AT
TENANT’S SOLE ELECTION, DEMOLISH EXISTING IMPROVEMENTS IN ACCORDANCE WITH THIS
SECTION 6.5(C) AND NOT BE SUBJECT TO THE COVENANT CONTAINED IN THE LAST SENTENCE
OF SECTION 6.5(A) HEREOF, IN THE EVENT THAT: (I) LANDLORD HAS OBTAINED VACANT
POSSESSION OF LESS THAN ALL OF THE EXISTING IMPROVEMENTS (ANY SUCH IMPROVEMENTS,
THE “VACANT EXISTING IMPROVEMENTS”); (II) TENANT PROVIDES TO LANDLORD A GUARANTY
OF ANY GUARANTOR, SUBSTANTIALLY IN THE FORM OF THE CONSTRUCTION GUARANTIES
(MODIFIED SO AS TO (X) GUARANTY (1) COMPLETION OF ALL OF SUCH DEMOLITION WORK
THAT IS COMMENCED BY TENANT PURSUANT TO THIS SECTION 6.5(C) AND (2) TENANT’S
OBLIGATIONS PURSUANT TO THE ACCESS AGREEMENT DESCRIBED IN CLAUSE (III) OF THIS
SECTION 6.5(C) AND (Y) DELETE SECTION 16 THEREOF (I.E., THE FINANCING
CONTINGENCY)); (III) TENANT ENTERS INTO AN ACCESS AGREEMENT WITH LANDLORD IN A
FORM MUTUALLY AGREED UPON BY LANDLORD AND TENANT; AND (IV) TENANT COMPLIES WITH
THE REQUIREMENTS OF SECTION 6.5(A) HEREOF. PROVIDED THAT TENANT HAS SATISFIED
THE CONDITIONS SET FORTH IN CLAUSES (I) THROUGH (IV) OF THIS SECTION 6.5(C),
THEN TENANT SHALL BE PERMITTED TO UNDERTAKE THE FOLLOWING ACTIVITIES ON THE
SPECIFIED VACANT EXISTING IMPROVEMENTS:


 

(A)  DEMOLISH THE VACANT EXISTING IMPROVEMENTS ON ANY ONE OR MORE OF LOTS 15, 8,
14 AND 53; AND/OR

 

(B)   UNDERTAKE PRE-DEMOLITION ACTIVITIES (E.G., ASBESTOS REMOVAL, LEAD PAINT
ABATEMENT) IN RESPECT OF THE OTHER VACANT EXISTING IMPROVEMENTS.

 

Nothing in this Section 6.5(c)   shall permit Tenant to undertake any excavation
on the Property. In the event that litigation is commenced against Landlord in
respect of the Property and Landlord reasonably demonstrates that such
litigation is directly related to Tenant’s initiating of demolition of Existing
Improvements prior to the removal of all occupants from the Property, then each
Non-Delivery Event shall be extended by a period of time equal to the duration
of such litigation. Tenant shall indemnify, defend and hold harmless each Public
Party and its respective officers, directors, members, managers, shareholders,
agents and affiliates, and the successor and assigns of each of the foregoing,
from and against all claims, actions, causes of action, losses, damages and
expenses (including, without limitation, reasonable attorneys’ fees and
expenses) suffered or incurred by the Public Parties arising out of or related
to (1) the aforesaid litigation and (2) any additional costs incurred hereunder
due to Demolition Work performed pursuant to this Section 6.5(c). Upon the
request of Landlord, in Landlord’s sole discretion, Tenant shall promptly cease
all Demolition Work implicated in such litigation. Landlord acknowledges that
Tenant’s access to less than all of the Existing Improvements pursuant to this
Section 6.5(c) shall not be deemed delivery of Possession of the Property or any
portion thereof.

 

66

--------------------------------------------------------------------------------



 


SECTION 6.6                                   CONSTRUCTION OF TENANT’S SUBWAY
IMPROVEMENTS.   (A) TENANT SHALL PERFORM OR CAUSE TO BE PERFORMED ANY REQUIRED
CONSTRUCTION WORK IN RESPECT OF THE 40TH STREET SUBWAY ENTRANCE (INCLUDING,
WITHOUT LIMITATION, THE RELOCATION THEREOF) IN ACCORDANCE WITH THE REQUIREMENTS
OF THE ZONING RESOLUTION AS SET FORTH ON JUNE 20, 2000 AS IF SUCH REQUIREMENTS
WERE APPLICABLE TO THE PROPERTY (“TENANT’S SUBWAY IMPROVEMENTS”). THE
CONSTRUCTION OF TENANT’S SUBWAY IMPROVEMENTS SHALL BE GOVERNED BY THE SITE 8
SOUTH SUBWAY AGREEMENT AND ALL APPLICABLE LEGAL REQUIREMENTS; PROVIDED, HOWEVER,
THAT LANDLORD SHALL HAVE THE CONTINUING RIGHT TO REVIEW ANY MODIFICATION TO THE
SITE 8 SOUTH SUBWAY AGREEMENT AND TO APPROVE SAME SOLELY TO THE EXTENT THAT ANY
SUCH MODIFICATION IMPACTS THE DUO. IN THE EVENT OF ANY CONFLICT BETWEEN THE
TERMS OF THIS LEASE AND THE TERMS OF THE SITE 8 SOUTH SUBWAY AGREEMENT IN
RESPECT OF THE PERFORMANCE OF TENANT’S SUBWAY IMPROVEMENTS, THE TERMS OF THE
SITE 8 SOUTH SUBWAY AGREEMENT SHALL PREVAIL. LANDLORD ACKNOWLEDGES THAT
SUBSTANTIAL COMPLETION OF TENANT’S SUBWAY IMPROVEMENTS IS NOT A CONDITION
PRECEDENT TO SUBSTANTIAL COMPLETION OF TENANT’S CONSTRUCTION WORK.


 


(B)         TENANT SHALL BE RESPONSIBLE FOR ALL COSTS IN RESPECT OF TENANT’S
SUBWAY IMPROVEMENTS. SUBJECT TO SECTION 3.04(B) OF THE SITE 8 SOUTH LADA,
TENANT’S ALLOCATION (BASED ON AN ALLOCATION BETWEEN THE TENANTS OF ALL SEVERANCE
SUBLEASES AS TO WHICH ALL SUCH TENANTS HAVE JOINTLY NOTIFIED LANDLORD ON OR
BEFORE THE COMMENCEMENT DATE) OF THE ACTUAL COSTS OF TENANT’S SUBWAY
IMPROVEMENTS IN EXCESS OF FOUR MILLION DOLLARS ($4,000,000) SHALL BE REIMBURSED
TO TENANT AS A CREDIT AGAINST PILOT UNDER THIS LEASE, BUT ONLY TO THE EXTENT
THAT ANY SUCH EXCESS EXPENDITURE WAS REASONABLY REQUIRED, IN LANDLORD’S
REASONABLE OPINION BASED ON A DETAILED ACCOUNTING OF SUCH COSTS PROVIDED BY
TENANT TO LANDLORD, IN ORDER TO CONSTRUCT THE MINIMUM IMPROVEMENTS THAT WOULD BE
REQUIRED UNDER THE ZONING RESOLUTION AS OF JUNE 20, 2000.


 


(C)          IN THE EVENT THAT THE COMPLETION OF TENANT’S SUBWAY IMPROVEMENTS IS
DETERMINED BY THE NEW YORK CITY DEPARTMENT OF BUILDINGS TO BE A CONDITION TO
OBTAINING A TEMPORARY OR PERMANENT CERTIFICATE OF OCCUPANCY FOR THE CORE AND
SHELL (AND, THEREFORE, IS A CONDITION TO THE ACHIEVEMENT OF SUBSTANTIAL
COMPLETION), AND TENANT IS DELAYED IN OBTAINING ANY SUCH CERTIFICATE OF
OCCUPANCY SOLELY DUE TO A DELAY ACTUALLY CAUSED BY THE NEW YORK CITY TRANSIT
AUTHORITY (AFTER TAKING INTO ACCOUNT ALL REASONABLE MEASURES THAT WERE TAKEN OR
SHOULD REASONABLY HAVE BEEN TAKEN BY TENANT TO MITIGATE THE EFFECTS THEREOF),
THE FIXED SUBSTANTIAL COMPLETION DATE SHALL BE EXTENDED FOR A PERIOD REASONABLY
DETERMINED BY LANDLORD, BUT IN NO EVENT SHALL SUCH EXTENSION BE FOR A PERIOD
GREATER THAN THE PERIOD REASONABLY CAUSED BY SUCH DELAY.


 


(D)         PRIOR TO THE EXECUTION OF THE SITE 8 SOUTH SUBWAY AGREEMENT, THE
PUBLIC PARTIES SHALL, AT TENANT’S REASONABLE COST, COOPERATE WITH TENANT IN ANY
REASONABLE WAY, TO FACILITATE (BUT WITHOUT THE REQUIREMENT TO EXPEND OR TO
COMMIT TO EXPEND FUNDS) THE PARTICIPATION OF THE NEW YORK CITY TRANSIT AUTHORITY
WITH THE PROJECT.


 


SECTION 6.7                                   FINAL COMPLETION; PERMANENT
CERTIFICATE OF OCCUPANCY.  TENANT SHALL, USING COMMERCIALLY REASONABLE EFFORTS,
DILIGENTLY AND CONTINUOUSLY PURSUE THE DEVELOPMENT OF THE NEW BUILDING UNTIL THE
NEW BUILDING SHALL BE COMPLETE AND FULLY OPERATIONAL. WITHIN A REASONABLE PERIOD
AFTER THE COMPLETION OF THE INITIAL BUILD OUT IN RESPECT OF DEMISED SPACE
CONSTITUTING ONE HUNDRED PERCENT (100%) OF THE SQUARE FEET TO BE OCCUPIED IN THE
NEW BUILDING, TENANT SHALL WITH REASONABLE DILIGENCE OBTAIN (OR CAUSE TO BE
OBTAINED) A PERMANENT CERTIFICATE OF OCCUPANCY FOR THE NEW BUILDING.

 

67

--------------------------------------------------------------------------------



 


SECTION 6.8                                   CONSTRUCTION AGREEMENTS.  ALL
CONSTRUCTION AGREEMENTS VALUED AT ONE HUNDRED THOUSAND DOLLARS ($100,000) OR
MORE SHALL INCLUDE THE FOLLOWING PROVISIONS:


 


(A)          [“CONTRACTOR”/”SUBCONTRACTOR”/”MATERIALMAN”] HEREBY AGREES THAT
IMMEDIATELY UPON THE PURCHASE BY [“CONTRACTOR”/”SUBCONTRACTOR”/”MATERIALMAN”] OF
ANY BUILDING MATERIALS TO BE INCORPORATED IN THE PROPERTY (AS DEFINED IN THE
AGREEMENT OF LEASE, DATED                               , 2009 BETWEEN OWNER AND
42ND ST. DEVELOPMENT PROJECT, INC. (THE “LEASE”)), SUCH MATERIALS SHALL BECOME
THE SOLE PROPERTY OF THE LANDLORD (AS DEFINED IN THE LEASE), NOTWITHSTANDING
THAT SUCH MATERIALS HAVE NOT BEEN INCORPORATED IN, OR MADE A PART OF, SUCH
PROPERTY AT THE TIME OF SUCH PURCHASE; PROVIDED, HOWEVER, THAT THE LANDLORD (AS
DEFINED IN THE LEASE) SHALL NOT BE LIABLE IN ANY MANNER FOR PAYMENT TO
[“CONTRACTOR” / “SUBCONTRACTOR” / “MATERIALMAN”] IN CONNECTION WITH THE PURCHASE
OF ANY SUCH MATERIALS, AND LANDLORD SHALL HAVE NO OBLIGATION TO PAY ANY
COMPENSATION TO [“CONTRACTOR” / “SUBCONTRACTOR” / “MATERIALMAN”] BY REASON OF
SUCH MATERIALS BECOMING THE SOLE PROPERTY OF THE LANDLORD.


 


(B)         [“CONTRACTOR” / “SUBCONTRACTOR” / “MATERIALMAN”] HEREBY AGREES THAT
NOTWITHSTANDING THAT [“CONTRACTOR” / “SUBCONTRACTOR” / “MATERIALMAN”] PERFORMED
WORK AT THE PROPERTY (AS DEFINED IN THE LEASE) OR ANY PART THEREOF, LANDLORD
SHALL NOT BE LIABLE IN ANY MANNER FOR PAYMENT TO [“CONTRACTOR” / “SUBCONTRACTOR”
/ “MATERIALMAN”] IN CONNECTION WITH THE WORK PERFORMED AT THE PROPERTY.


 


(C)          [“CONTRACTOR” / “SUBCONTRACTOR” / “MATERIALMAN”] HEREBY AGREES TO
MAKE AVAILABLE FOR INSPECTION BY THE LANDLORD, DURING REASONABLE BUSINESS HOURS,
[“CONTRACTOR’S” / “SUBCONTRACTOR’S” / “MATERIALMAN’S”] BOOKS AND RECORDS
RELATING TO THE ALTERATIONS / CONSTRUCTION WORK / CONDEMNATION RESTORATION /
RESTORATION (AS DEFINED IN THE LEASE) BEING PERFORMED OR THE ACQUISITION OF ANY
MATERIAL OR EQUIPMENT TO BE INCORPORATED INTO THE PROPERTY.


 


(D)         THE LANDLORD IS NOT PARTY TO THIS [“CONTRACT” / “AGREEMENT”] AND
WILL IN NO WAY BE RESPONSIBLE TO ANY PARTY FOR ANY CLAIMS OF ANY NATURE
WHATSOEVER ARISING OR WHICH MAY ARISE FROM SUCH [“CONTRACT” / “AGREEMENT”].


 


(E)          ALL COVENANTS, REPRESENTATIONS, GUARANTIES AND WARRANTIES OF
[“CONTRACTOR” / “SUBCONTRACTOR” / “MATERIALMAN”] SET FORTH IN THE PRECEDING FOUR
PARAGRAPHS SHALL BE DEEMED TO BE MADE FOR THE BENEFIT OF THE LANDLORD AND SHALL
BE ENFORCEABLE BY THE LANDLORD.


 


SECTION 6.9                                   CONSTRUCTION SIGN.  WITHIN THIRTY
(30) DAYS AFTER REQUEST OF LANDLORD, TENANT SHALL INSTALL, DURING THE PERIOD IN
WHICH TENANT IS UNDERTAKING TENANT’S CONSTRUCTION WORK, A PROJECT SIGN AT THE
PROJECT THAT SATISFIES THE REQUIREMENTS OF THE DUO, IF ANY, AND SUCH SIGN SHALL
BE MAINTAINED AT THE PROJECT BY TENANT THEREAFTER AT ALL TIMES UNTIL SUBSTANTIAL
COMPLETION IS ACHIEVED.


 


SECTION 6.10                            PROJECT AREA.  TENANT SHALL REQUIRE ITS
GENERAL CONTRACTOR, CONSTRUCTION MANAGER, MAJOR TRADE CONTRACTORS AND ALL OTHER
WORKERS AT THE PROPERTY CONNECTED WITH ANY CONSTRUCTION WORK TO WORK
HARMONIOUSLY WITH EACH OTHER, AND WITH OTHER CONTRACTORS AND WORKERS ON THE
PROJECT, AND TENANT SHALL NOT ENGAGE IN, PERMIT OR SUFFER, ANY CONDUCT WHICH MAY
DISRUPT SUCH HARMONIOUS RELATIONSHIP. TENANT SHALL TAKE COMMERCIALLY REASONABLE
EFFORTS TO (A) ENFORCE THE AFORESAID REQUIREMENTS AND (B) CAUSE ITS GENERAL
CONTRACTOR, CONSTRUCTION MANAGER AND

 

68

--------------------------------------------------------------------------------



 


MAJOR TRADE CONTRACTORS TO MINIMIZE ANY INTERFERENCE WITH THE USE, OCCUPANCY AND
ENJOYMENT OF THE PROJECT AREA BY OTHER OCCUPANTS AND VISITORS THEREOF.


 


SECTION 6.11                            TITLE TO MATERIALS.  ALL MATERIALS AND
OTHER EQUIPMENT INCORPORATED IN THE IMPROVEMENTS, EXCLUDING ANY TENANT OR
SUBTENANT PERSONAL PROPERTY, SHALL, EFFECTIVE UPON THEIR INCORPORATION INTO THE
PROJECT AND AT ALL TIMES THEREAFTER, CONSTITUTE THE PROPERTY OF LANDLORD AND
SHALL CONSTITUTE A PORTION OF THE PROPERTY.


 


SECTION 6.12                            NONADVERSE STRUCTURAL EFFECT.  TENANT
MAY PROVIDE TO LANDLORD A STATEMENT OF AN ARCHITECT OR AN ENGINEER APPROVED BY
LANDLORD PURSUANT TO THIS LEASE, IN THE FORM OF EXHIBIT O ATTACHED HERETO,
CERTIFYING THAT THE CONTEMPLATED CONSTRUCTION WORK SHALL HAVE NO ADVERSE EFFECT
ON A STRUCTURAL COMPONENT THAT IS GREATER THAN A NONADVERSE STRUCTURAL EFFECT.
SUCH STATEMENT SHALL BE BASED SOLELY ON SUCH ENGINEER’S OR ARCHITECT’S SOLE
ASSESSMENT OF THE CONSTRUCTION WORK IN QUESTION AND NOT ON ANY REPRESENTATIONS
OR OTHER STATEMENTS MADE BY TENANT OR ANY OTHER PARTY. LANDLORD SHALL APPROVE OR
DISAPPROVE OF SUCH ENGINEER’S OR ARCHITECT’S STATEMENT, IN LANDLORD’S REASONABLE
DISCRETION, WITHIN TEN (10) BUSINESS DAYS OF LANDLORD’S RECEIPT THEREOF.


 


SECTION 6.13                            ARBITRATION.  DISPUTES REGARDING ANY
ASPECT OF THIS ARTICLE VI, EXCEPT FOR THOSE EXPRESSLY STATED OTHERWISE OR THOSE
THAT PERTAIN TO THE DUO, MAY BE REFERRED TO ARBITRATION PURSUANT TO SECTION 16.3
HEREOF.


 


ARTICLE VII
USE AND MAINTENANCE OF THE PROPERTY


 


SECTION 7.1                                   PERMITTED USE.


 


(A)          USE.  THE DEMISED PREMISES AND THE COMMON ELEMENTS SHALL BE USED,
MAINTAINED, OCCUPIED AND OPERATED (I) IN ACCORDANCE WITH THE REQUIREMENTS OF THE
DUO, (II) AT A STANDARD OF AT LEAST THAT OF A CLASS “A” OFFICE BUILDING (AS
UNDERSTOOD ON DECEMBER 12, 2001) IN MIDTOWN MANHATTAN, AND (III) SUBJECT TO THE
DUO AND EXCEPT AS HEREINAFTER SET FORTH, FOR ANY USE PERMITTED BY LEGAL
REQUIREMENTS, INCLUDING, WITHOUT LIMITATION, OFFICES, NEWSROOMS, RETAIL,
SERVICE, AUDITORIUMS, DINING FACILITIES, COMMUNICATIONS FACILITIES, PRODUCTION
FACILITIES, ANCILLARY MEDICAL FACILITIES, PARKING FOR NOT MORE THAN TEN
(10) CARS, BACK OFFICE, STORAGE AND OTHER USES AS ARE INCIDENTAL OR ANCILLARY
THERETO, IN ACCORDANCE WITH THE CERTIFICATE(S) OF OCCUPANCY THEREFOR, AND FOR NO
USE OR PURPOSE INCONSISTENT WITH THE DUO OR THE OPERATION OF A CLASS “A” OFFICE
BUILDING (AS UNDERSTOOD ON DECEMBER 12, 2001) IN MIDTOWN MANHATTAN (THE USES
DESCRIBED IN CLAUSES (I), (II) AND (III) ABOVE, THE “PERMITTED USE”), AND FOR NO
OTHER USE.  TENANT AGREES NOT TO USE, PERMIT OR SUFFER THE DEMISED PREMISES OR
THE COMMON ELEMENTS TO BE USED FOR ANY PURPOSES NOT EXPRESSLY PERMITTED UNDER
THIS SECTION 7.1(A) WITHOUT THE PRIOR WRITTEN CONSENT OF LANDLORD.


 


(B)         DISPLAY AND SIGNAGE.  ALL SIGNAGE TO BE INCORPORATED INTO THE DESIGN
OF THE DEMISED PREMISES AND THE COMMON ELEMENTS, AND ALL LIGHTING TO BE
INSTALLED IN CONNECTION THEREWITH SHALL COMPLY WITH THE SPECIFIC REQUIREMENTS OF
THE DUO; PROVIDED, HOWEVER, THAT TENANT SHALL NOT BE RESPONSIBLE FOR SIGNAGE AND
LIGHTING RELATING TO ANY RETAIL SPACE OTHER THAN ANY RETAIL SPACE ASSOCIATED
WITH THE PUBLIC AMENITY.  TENANT SHALL INSTALL AND OPERATE, OR CAUSE

 

69

--------------------------------------------------------------------------------



 


TO BE INSTALLED AND OPERATED, LIGHTS AND SIGNS AS REQUIRED BY THE DUO BY THE
DATE(S) PRESCRIBED IN THE DUO APPLICABLE TO EACH CATEGORY OF LIGHTING AND
SIGNAGE SET FORTH IN THE DUO.


 


(C)          COMMON ELEMENTS.  SUBJECT TO THE IMMEDIATELY FOLLOWING SENTENCE,
THE COMMON ELEMENTS SHALL NOT BE USED FOR ANY COMMERCIAL PURPOSES.  THE LOBBY
SUBLEASE SPACE MAY BE USED FOR COMMERCIAL PURPOSES, BUT ONLY IN ACCORDANCE WITH,
AND AS CONTEMPLATED BY, SECTION 34.1 HEREOF.


 


(D)         COMPLIANCE WITH THE DUO.  TENANT SHALL MAINTAIN AND OPERATE THE
DEMISED PREMISES AND THE COMMON ELEMENTS IN COMPLIANCE WITH THE DUO.


 


SECTION 7.2                                   RESTRICTIONS ON USE.  TENANT SHALL
NOT USE, OCCUPY, MAINTAIN OR OPERATE THE DEMISED PREMISES AND THE COMMON
ELEMENTS, NOR PERMIT THE SAME TO BE USED, OCCUPIED, MAINTAINED OR OPERATED, NOR
DO OR PERMIT ANYTHING TO BE DONE IN, ON OR TO THE DEMISED PREMISES AND THE
COMMON ELEMENTS, IN WHOLE OR IN PART, IN A MANNER WHICH WOULD IN ANY WAY:


 


(A)          VIOLATE ANY CONSTRUCTION PERMIT OR CERTIFICATE OF OCCUPANCY
AFFECTING THE PROPERTY;


 


(B)         CONSTITUTE A PUBLIC NUISANCE;


 


(C)          VIOLATE ANY LEGAL REQUIREMENTS OR INSURANCE REQUIREMENTS; OR


 


(D)         VIOLATE ANY REQUIREMENTS OF THE DUO.


 


SECTION 7.3                                   MAINTENANCE OBLIGATIONS.


 


(A)          [INTENTIONALLY OMITTED]


 


(B)         [INTENTIONALLY OMITTED]


 


(C)          MAINTENANCE OBLIGATIONS.  (I)  AT ALL TIMES DURING THE TERM OF THIS
LEASE.  TENANT SHALL (AND/OR SHALL CAUSE EACH SUBTENANT (BY INCORPORATING THE
FOLLOWING PROVISIONS IN EVERY SUBLEASE AND USING ALL REASONABLE EFFORTS TO
ENFORCE THE SAME) TO):


 

(A)      NOT CAUSE ANY WASTE TO OR UPON THE DEMISED PREMISES OR THE COMMON
ELEMENTS OR ANY PART THEREOF, NOR PERMIT OR SUFFER ANY WASTE TO OR UPON THE
DEMISED PREMISES OR THE COMMON ELEMENTS;

 

(B)        NOT CAUSE PHYSICAL DAMAGE (OTHER THAN AS PART OF ANY ALTERATION
PERMITTED HEREUNDER OR AS CAUSED BY A CASUALTY OR TAKING) TO THE DEMISED
PREMISES OR THE COMMON ELEMENTS OR ANY PART THEREOF;

 

(C)        TAKE GOOD CARE OF THE DEMISED PREMISES AND THE COMMON ELEMENTS, MAKE
ALL REPAIRS, RESTORATIONS AND REPLACEMENTS THERETO, INTERIOR AND EXTERIOR,
STRUCTURAL AND NON-STRUCTURAL, ORDINARY AND EXTRAORDINARY, FORESEEN AND
UNFORESEEN, NECESSARY TO (1) COMPLY WITH ALL LEGAL REQUIREMENTS, INSURANCE
REQUIREMENTS AND THE DUO AND (2) MAINTAIN AND OPERATE THE DEMISED PREMISES AND
THE COMMON ELEMENTS TO A STANDARD AT LEAST OF THAT OF {FIRST CLASS

 

70

--------------------------------------------------------------------------------


 

RETAIL SPACE IN} A CLASS “A” OFFICE BUILDING (AS UNDERSTOOD ON DECEMBER 12,
2001) IN MIDTOWN MANHATTAN;

 

(D)       MAINTAIN, REPAIR, KEEP, USE AND OCCUPY THE DEMISED PREMISES AND THE
COMMON ELEMENTS IN COMPLIANCE WITH THE DUO;

 

(E)         MAINTAIN AND KEEP THE DEMISED PREMISES AND THE COMMON ELEMENTS, AND
SIDEWALKS AND CURBS ADJACENT THERETO, FREE AND CLEAR FROM RUBBISH, DIRT, ICE AND
SNOW AND SHALL NOT IMPEDE THE USE OF OR OBSTRUCT THE SAME OR ALLOW THE SAME TO
BE SO IMPEDED OR OBSTRUCTED IN ANY MANNER;

 

(F)         MAINTAIN AND KEEP THE SIDEWALKS AND VAULTS ADJACENT TO THE
IMPROVEMENTS IN GOOD ORDER, REPAIR AND CONDITION (INCLUDING THE PROMPT REPAIR OF
CRACKS THEREIN AND THE MAINTENANCE OF AN EVEN LEVEL THEREOF) AND AT ALL TIMES
KEEP THE SAME IN COMPLIANCE WITH THE DUO AND LEGAL REQUIREMENTS;

 

(G)        [INTENTIONALLY OMITTED];

 

(H)       [INTENTIONALLY OMITTED];

 

(I)            PROHIBIT SALES THROUGH WINDOW OPENINGS ON THE STREETWALL, EXCEPT
IN THE CASE OF (1) A SUBTENANT WHOSE BUSINESS IS PRIMARILY THE OPERATION OF A
NEWSSTAND OR TICKET SALES OR (2) THE SALE OF TICKETS FOR MOVIES AND OTHER
ATTRACTIONS, I.E., DISPLAY WINDOWS SHALL BE USED FOR DISPLAY ONLY AND NOT AS A
POINT OF SALE; AND

 

(J)           KEEP THE DEMISED PREMISES AND THE COMMON ELEMENTS FREE OF GRAFFITI
AND POSTERS.

 

(II)   IF TENANT FAILS TO MAINTAIN THE CLEANLINESS OF THE SIDEWALKS ADJACENT TO
THE IMPROVEMENTS AT LEAST TO THE LEVEL OF CLEANLINESS MAINTAINED FOR THE OVERALL
AREA OF THE TIMES SQUARE BID, AS DETERMINED BY THE MAYOR’S OFFICE OF OPERATIONS
SANITATION SCORECARD FOR AS LONG AS THE SAME EXISTS, OR FAILS TO PROMPTLY REMOVE
FROM THE DEMISED PREMISES OR THE COMMON ELEMENTS EVIDENCE OF GRAFFITI AND SUCH
FAILURE CONTINUES FOR FIVE (5) BUSINESS DAYS AFTER NOTICE TO TENANT SPECIFYING
IN REASONABLE DETAIL SUCH FAILURE AND SETTING FORTH LANDLORD’S RIGHT TO REMOVE
SAME ON TENANT’S BEHALF, LANDLORD SHALL, AT THE END OF SUCH FIVE (5) BUSINESS
DAY PERIOD, BE ENTITLED TO CLEAN SUCH SIDEWALKS OR REMOVE SUCH GRAFFITI OR CAUSE
THE SAME TO BE CLEANED OR REMOVED, AS THE CASE MAY BE, AT THE EXPENSE OF
TENANT.  ANY AND ALL COSTS INCURRED BY LANDLORD IN CONNECTION THEREWITH SHALL BE
PAID TO LANDLORD’S CONTRACTORS OR REIMBURSED TO LANDLORD, AS LANDLORD SHALL
REQUEST, AND SHALL ACCRUE INTEREST AT THE INTEREST RATE, IN ACCORDANCE WITH
SECTION 15.1 HEREOF.

 


SECTION 7.4                                   COMPLIANCE WITH LEGAL
REQUIREMENTS.  TENANT SHALL PROMPTLY COMPLY WITH ALL LEGAL REQUIREMENTS AND
INSURANCE REQUIREMENTS, FORESEEN OR UNFORESEEN, ORDINARY AS WELL AS
EXTRAORDINARY, STRUCTURAL OR NON-STRUCTURAL, WITH RESPECT TO THE DEMISED
PREMISES AND THE COMMON ELEMENTS.  TENANT SHALL HAVE THE RIGHT TO CONTEST THE
VALIDITY OF ANY LEGAL REQUIREMENT OR THE APPLICATION THEREOF IN ACCORDANCE WITH
THIS SECTION 7.4.  DURING SUCH CONTEST, COMPLIANCE WITH ANY SUCH CONTESTED LEGAL
REQUIREMENT MAY BE DEFERRED BY TENANT UPON

 

71

--------------------------------------------------------------------------------



 


CONDITION THAT BEFORE INSTITUTING ANY SUCH PROCEEDINGS, TENANT SHALL FURNISH TO
LANDLORD SECURITY REASONABLY SATISFACTORY TO LANDLORD (IT BEING AGREED THAT AN
ACCEPTABLE GUARANTY OF AN ACCEPTABLE GUARANTOR SHALL BE SECURITY REASONABLY
SATISFACTORY TO LANDLORD UNDER THIS SECTION 7.4), SECURING COMPLIANCE WITH THE
CONTESTED LEGAL REQUIREMENT AND PAYMENT OF ALL INTEREST, PENALTIES, FINES, FEES
AND EXPENSES IN CONNECTION THEREWITH.  ANY SUCH PROCEEDING INSTITUTED BY TENANT
SHALL BE COMMENCED AS SOON AS IS REASONABLY POSSIBLE AFTER THE ISSUANCE OF ANY
NOTIFICATION BY THE APPLICABLE GOVERNMENTAL AUTHORITY WITH RESPECT TO REQUIRED
COMPLIANCE WITH SUCH LEGAL REQUIREMENT AND SHALL BE PROSECUTED TO FINAL
ADJUDICATION WITH REASONABLE DILIGENCE.  TENANT HEREBY AGREES TO INDEMNIFY
LANDLORD FROM AND AGAINST ANY AND ALL CLAIMS ARISING OUT OF SUCH PROCEEDING. 
NOTWITHSTANDING THE FOREGOING, TENANT PROMPTLY SHALL COMPLY WITH ANY SUCH LEGAL
REQUIREMENT AND COMPLIANCE SHALL NOT BE DEFERRED IF AT ANY TIME THERE IS A
CONDITION IMMINENTLY HAZARDOUS TO HUMAN LIFE OR HEALTH, THE PROPERTY, OR ANY
PART THEREOF, SHALL BE IN DANGER OF BEING FORFEITED OR LOST, OR IF LANDLORD
SHALL BE IN DANGER OF BEING SUBJECT TO CRIMINAL AND/OR CIVIL LIABILITY OR
PENALTY (OTHER THAN A FINE WHICH TENANT AGREES TO PAY OR IN REGARD TO WHICH
TENANT PROVIDES TO LANDLORD AN INDEMNITY OF LANDLORD BY AN ACCEPTABLE GUARANTOR)
BY REASON OF NONCOMPLIANCE THEREWITH.  THE OBLIGATIONS OF TENANT TO INDEMNIFY
LANDLORD UNDER THIS SECTION 7.4 SHALL SURVIVE THE EXPIRATION OR EARLIER
TERMINATION OF THIS LEASE.


 


SECTION 7.5                                   NO WASTE.  TENANT WILL NOT DO,
PERMIT OR SUFFER ANY WASTE TO OR UPON THE DEMISED PREMISES OR THE COMMON
ELEMENTS OR ANY PART THEREOF.  TENANT SHALL HAVE THE RIGHT AT ANY TIME AND FROM
TIME TO TIME TO SELL OR DISPOSE OF ANY EQUIPMENT, SUBJECT TO THIS LEASE, WHICH
MAY HAVE BECOME OBSOLETE OR UNFIT FOR USE OR WHICH IS NO LONGER USEFUL,
NECESSARY OR ECONOMICAL IN THE OPERATION OF THE DEMISED PREMISES OR THE COMMON
ELEMENTS; PROVIDED, HOWEVER, THAT TENANT SHALL HAVE SUBSTITUTED OR SHALL
PROMPTLY SUBSTITUTE FOR THE PROPERTY SO REMOVED FROM THE DEMISED PREMISES OR THE
COMMON ELEMENTS OTHER EQUIPMENT NOT NECESSARILY OF THE SAME CHARACTER BUT AT
LEAST OF EQUAL QUALITY IN THE PERFORMANCE OF THE PARTICULAR FUNCTION IN QUESTION
AS THAT OF THE PROPERTY SO REMOVED UNLESS, IN TENANT’S REASONABLE OPINION AS SET
FORTH IN A WRITTEN NOTICE TO LANDLORD, THE PROPERTY SO REMOVED WAS PERFORMING AN
OBSOLETE FUNCTION OR A FUNCTION NO LONGER REQUIRED IN CONNECTION WITH THE THEN
CURRENT USE OF THE DEMISED PREMISES OR THE COMMON ELEMENTS AND REPLACEMENT
THEREOF IS NOT NECESSARY OR APPROPRIATE TO MAINTAIN, WITHOUT IMPAIRMENT, THE
OPERATION OR CHARACTER OF THE DEMISED PREMISES OR THE COMMON ELEMENTS, THEIR USE
AND OCCUPANCY BY SUBTENANTS OR THEIR OVERALL VALUE.


 


SECTION 7.6                                   RIGHT OF ENTRY.  LANDLORD (AND ITS
DESIGNEE(S)) SHALL HAVE THE RIGHT TO ENTER UPON THE DEMISED PREMISES AND THE
COMMON ELEMENTS, OR ANY PART THEREOF, AT ANY TIME DURING THE TERM HEREOF, FOR
THE PURPOSE OF ASCERTAINING THE CONDITION OF THE DEMISED PREMISES AND/OR THE
COMMON ELEMENTS OR WHETHER TENANT OR ANY SUBTENANT IS OBSERVING AND PERFORMING
THEIR RESPECTIVE OBLIGATIONS HEREUNDER, ALL WITHOUT HINDRANCE OR MOLESTATION
FROM TENANT OR ANY PERSON CLAIMING BY, THROUGH OR UNDER TENANT.  THE ABOVE
MENTIONED RIGHTS OF ENTRY SHALL BE EXERCISABLE (OTHER THAN IN THE CASE OF AN
EMERGENCY) AT REASONABLE TIMES, AT REASONABLE HOURS AND ON REASONABLE, PRIOR
WRITTEN NOTICE, AND LANDLORD SHALL USE REASONABLE EFFORTS TO MINIMIZE
INTERFERENCE WITH TENANT AND ANY SUBTENANTS, AND SHALL EXERCISE SUCH RIGHT UNDER
THE SUPERVISION OF TENANT’S (AND ANY SUCH SUBTENANT’S) EMPLOYEES, AGENTS OR
DESIGNEES PROVIDED THE SAME ARE MADE REASONABLY AVAILABLE TO LANDLORD FOR SUCH
PURPOSE UPON REASONABLE ADVANCE NOTICE TO TENANT AND ANY SUCH SUBTENANT (AS
APPLICABLE).

 

72

--------------------------------------------------------------------------------



 


SECTION 7.7                                   UTILITIES; SERVICES; NO LANDLORD
RESPONSIBILITY.  TENANT SHALL BE RESPONSIBLE FOR ALL CHARGES FOR GAS,
ELECTRICITY, LIGHT, HEAT, WATER, SEWERAGE AND POWER, FOR PROTECTIVE AND SECURITY
SERVICES, FOR TELEPHONE AND OTHER COMMUNICATION SERVICES, AND FOR ALL OTHER
PUBLIC OR PRIVATE UTILITY SERVICES WHICH SHALL BE USED, RENDERED OR SUPPLIED
UPON OR IN CONNECTION WITH THE DEMISED PREMISES OR THE COMMON ELEMENTS, OR ANY
PART THEREOF, AT ANY TIME DURING THE TERM OF THIS LEASE.  LANDLORD SHALL NOT BE
REQUIRED TO FURNISH ANY SERVICES, UTILITIES OR FACILITIES WHATSOEVER TO THE
DEMISED PREMISES OR THE COMMON ELEMENTS, NOR SHALL LANDLORD HAVE ANY DUTY OR
OBLIGATION TO MAKE ANY ALTERATION OR REPAIR TO THE DEMISED PREMISES OR THE
COMMON ELEMENTS.  TENANT ASSUMES THE FULL AND SOLE RESPONSIBILITY FOR THE
CONDITION, OPERATION, REPAIR, ALTERATION, IMPROVEMENT, REPLACEMENT, MAINTENANCE
AND MANAGEMENT OF THE DEMISED PREMISES AND THE COMMON ELEMENTS.


 


SECTION 7.8                                   ENVIRONMENTAL.  TENANT SHALL NOT
UNDERTAKE, PERMIT OR SUFFER ANY ENVIRONMENTAL ACTIVITY IN THE DEMISED PREMISES
OR THE COMMON ELEMENTS OTHER THAN (A) IN COMPLIANCE WITH ALL APPLICABLE
INSURANCE REQUIREMENTS AND LEGAL REQUIREMENTS AND (B) IN SUCH A MANNER AS SHALL
KEEP THE PROPERTY FREE FROM ANY LIEN IMPOSED IN RESPECT OR AS A CONSEQUENCE OF
SUCH ENVIRONMENTAL ACTIVITY.  TENANT SHALL TAKE ALL NECESSARY STEPS TO ENSURE
THAT ANY PERMITTED ENVIRONMENTAL ACTIVITY UNDERTAKEN OR PERMITTED IN THE DEMISED
PREMISES OR THE COMMON ELEMENTS IS UNDERTAKEN IN A MANNER AS TO PROVIDE PRUDENT
SAFEGUARDS AGAINST POTENTIAL RISKS TO HUMAN HEALTH OR THE ENVIRONMENT OR TO THE
DEMISED PREMISES OR THE COMMON ELEMENTS.  TENANT SHALL NOTIFY LANDLORD WITHIN
TWENTY-FOUR (24) HOURS AFTER TENANT BECOMES AWARE OF THE RELEASE OR DISCHARGE OF
ANY HAZARDOUS MATERIALS FROM OR AT THE DEMISED PREMISES OR THE COMMON ELEMENTS
AND TENANT SHALL FORTHWITH REMEDIATE OR REMOVE SUCH HAZARDOUS MATERIALS, SUBJECT
TO THE LAST SENTENCE OF THIS SECTION 7.8.  LANDLORD SHALL HAVE THE RIGHT FROM
TIME TO TIME TO CONDUCT AN ENVIRONMENTAL AUDIT OF THE DEMISED PREMISES AND/OR
THE COMMON ELEMENTS, PROVIDED LANDLORD HAS REASONABLE CAUSE TO BELIEVE
(I) HAZARDOUS MATERIALS HAVE BEEN RELEASED OR DISCHARGED OR IS OTHERWISE PRESENT
AT THE DEMISED PREMISES OR THE COMMON ELEMENTS OR (II) TENANT IS OTHERWISE IN
VIOLATION OF ANY LEGAL REQUIREMENT OR INSURANCE REQUIREMENT RELATING TO
HAZARDOUS MATERIALS, AND LANDLORD PROVIDES WRITTEN NOTICE OF ITS INTENTION TO
CONDUCT AN ENVIRONMENTAL AUDIT TOGETHER WITH A STATEMENT SETTING FORTH THE
REASONS THEREFOR.  TENANT SHALL COOPERATE IN THE CONDUCT OF SUCH ENVIRONMENTAL
AUDIT.  THE COST OF SUCH AUDIT SHALL BE PAYABLE BY TENANT UPON LANDLORD’S DEMAND
THEREFOR; PROVIDED, HOWEVER, THAT IF TENANT OBJECTS TO SUCH AUDIT BY WRITTEN
NOTICE RECEIVED BY LANDLORD PRIOR TO THE INITIATION OF SUCH AUDIT AND SUCH AUDIT
(AND ANY MORE-DETAILED ENVIRONMENTAL AUDIT OF THE SAME CIRCUMSTANCES (E.G., A
SO-CALLED PHASE II ENVIRONMENTAL ASSESSMENT)) FAILS TO IDENTIFY ANY
ENVIRONMENTAL ACTIVITY IN VIOLATION OF LEGAL REQUIREMENTS, LANDLORD SHALL PAY
THE COSTS OF SUCH AUDIT.  SUCH AUDIT SHALL BE PERFORMED AT REASONABLE TIMES, AT
REASONABLE HOURS AND ON AT LEAST FIVE (5) BUSINESS DAYS NOTICE (EXCEPT IN THE
CASE OF AN EMERGENCY), LANDLORD SHALL MAKE REASONABLE EFFORTS TO MINIMIZE
INTERFERENCE WITH TENANT AND ANY SUBTENANTS, AND SHALL REQUIRE ITS AUDIT
CONTRACTOR TO CARRY COMMERCIAL LIABILITY INSURANCE IN A COMMERCIALLY REASONABLE
AMOUNT, NAMING TENANT AND LANDLORD AS ADDITIONAL INSUREDS, AND TO DELIVER TENANT
EVIDENCE THEREOF NO LESS THAN FIVE (5) BUSINESS DAYS PRIOR TO COMMENCING SUCH
AUDIT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE FOREGOING PORTIONS OF
THIS SECTION 7.8: (A) NOTHING CONTAINED IN THIS SECTION 7.8 SHALL REQUIRE TENANT
TO REMOVE OR REMEDIATE ANY HAZARDOUS WASTE UNLESS REQUIRED TO DO SO BY LEGAL
REQUIREMENTS APPLICABLE TO THE DEMISED PREMISES OR THE COMMON ELEMENTS; AND
(B) TENANT SHALL HAVE THE RIGHT, IN ACCORDANCE WITH SECTION 7.4, TO CONTEST THE
VALIDITY OF ANY LEGAL REQUIREMENT APPLICABLE TO THE REMEDIATION OR REMOVAL OF
HAZARDOUS MATERIALS, PROVIDED TENANT FORTHWITH TAKES ALL NECESSARY

 

73

--------------------------------------------------------------------------------



 


STEPS TO PREVENT ANY FURTHER DISCHARGE OR RELEASE OF HAZARDOUS MATERIALS OR ANY
OTHER OR FURTHER DETERIORATION TO THE DEMISED PREMISES OR THE COMMON ELEMENTS
CAUSED BY HAZARDOUS MATERIALS; PROVIDED, HOWEVER, THAT, IN ANY EVENT, TENANT MAY
NOT DELAY SUCH REMEDIATION OR REMOVAL DURING THE PENDENCY OF SUCH CONTEST IF THE
PRESENCE OF SUCH HAZARDOUS MATERIALS POSES AN IMMINENT THREAT TO THE DEMISED
PREMISES OR THE COMMON ELEMENTS OR ANY PERSONS OR IF SUCH DELAY COULD EXPOSE
LANDLORD TO INCREASED LIABILITY ARISING FROM SUCH HAZARDOUS MATERIALS.


 


SECTION 7.9                                   EQUITABLE RELIEF.  TENANT HEREBY
ACKNOWLEDGES THAT LANDLORD MAY SUFFER IRREPARABLE HARM BY REASON OF A BREACH OR
THREATENED BREACH OF THE PROVISIONS OF THIS ARTICLE VII, AND, ACCORDINGLY, IN
ADDITION TO ANY OTHER REMEDY THAT LANDLORD MAY HAVE UNDER THIS LEASE OR AS MAY
BE PERMITTED BY APPLICABLE LAW, LANDLORD SHALL BE ENTITLED TO SEEK TO ENJOIN THE
ACTION, ACTIVITY OR INACTION THAT GIVES RISE TO SUCH BREACH OR THREATENED BREACH
BY TENANT.


 


SECTION 7.10                            WINDOWS.  TENANT SHALL NOT CLEAN OR
REQUIRE, PERMIT, SUFFER OR ALLOW ANY WINDOW IN THE DEMISED PREMISES OR THE
COMMON ELEMENTS TO BE CLEANED FROM THE OUTSIDE IN VIOLATION OF SECTION 202 OF
THE LABOR LAW OR ANY OTHER LEGAL REQUIREMENTS OR INSURANCE REQUIREMENTS.


 


SECTION 7.11                            ADVERSE POSSESSION.  TENANT SHALL NOT
SUFFER OR PERMIT THE DEMISED PREMISES OR THE COMMON ELEMENTS OR ANY PORTION
THEREOF TO BE USED BY THE PUBLIC OR ANY PERSON WITHOUT RESTRICTION OR IN SUCH
MANNER AS WOULD, WITH THE LAPSE OF TIME, IMPAIR TITLE TO THE DEMISED PREMISES OR
THE COMMON ELEMENTS OR ANY PORTION THEREOF, OR CREATE THE BASIS FOR A LEGITIMATE
CLAIM OR CLAIMS OF ADVERSE USAGE OR ADVERSE POSSESSION BY THE PUBLIC, AS SUCH,
OR ANY PERSON, OR OF IMPLIED DEDICATION OF THE DEMISED PREMISES OR THE COMMON
ELEMENTS, OR ANY PORTION THEREOF.


 


SECTION 7.12                            [INTENTIONALLY OMITTED]


 


ARTICLE VIII
REPAIRS


 


SECTION 8.1                                   REPAIRS.


 


(A)          MAINTENANCE OF DEMISED PREMISES AND THE COMMON ELEMENTS.  AS SET
FORTH IN SECTION 7.3 HEREOF, TENANT SHALL (I) MAINTAIN THE DEMISED PREMISES AND
THE COMMON ELEMENTS FOR THEIR PERMITTED USES, AND (II) MAKE ALL REPAIRS,
RESTORATIONS AND REPLACEMENTS THERETO, INTERIOR AND EXTERIOR, STRUCTURAL AND
NONSTRUCTURAL, ORDINARY AND EXTRAORDINARY, AND FORESEEN AND UNFORESEEN.


 


(B)         QUALITY OF REPAIRS.  EXCEPT AS PROVIDED IN SECTION 7.4 HEREOF, ALL
REPAIRS, RESTORATIONS AND REPLACEMENTS SHALL BE AT LEAST EQUIVALENT IN STANDARD
AND QUALITY TO THE STANDARD AND QUALITY OF THE ORIGINAL WORK OR PROPERTY
REPLACED, AS THE CASE MAY BE.  ALL REPAIRS, RESTORATIONS AND REPLACEMENTS SHALL
BE SUFFICIENT FOR THE PROPER MAINTENANCE AND OPERATION OF THE DEMISED PREMISES
AND THE COMMON ELEMENTS AND SHALL BE MADE IN COMPLIANCE WITH ALL LEGAL
REQUIREMENTS AND INSURANCE REQUIREMENTS, THE REQUIREMENTS OF THE DUO AND IN
COMPLIANCE WITH THE APPLICABLE PROVISIONS OF ARTICLE IX HEREOF AS IF SUCH
REPAIRS, RESTORATIONS OR REPLACEMENTS WERE ALTERATIONS THEREUNDER.

 

74

--------------------------------------------------------------------------------



 


(C)          EQUIPMENT; ACCESS.  TENANT COVENANTS AND AGREES THAT THROUGHOUT THE
TERM OF THIS LEASE (I) ALL EQUIPMENT SHALL BE MAINTAINED IN GOOD AND SAFE
OPERATING ORDER AND REPAIR, AND (II) THE PROPERTY SHALL, AT ALL TIMES, HAVE
ADEQUATE MEANS OF INGRESS AND EGRESS TO AND FROM THE PUBLIC STREETS AND THE
SIDEWALKS USED IN CONNECTION THEREWITH.  TENANT SHALL OBTAIN AND MAINTAIN, OR
CAUSE THE SUBTENANTS TO OBTAIN AND MAINTAIN, ANY AND ALL PERMITS REQUIRED IN
CONNECTION WITH THE OPERATION OF ALL PORTIONS OF THE DEMISED PREMISES, THE
COMMON ELEMENTS AND EACH DEMISED SPACE.  LANDLORD SHALL NOT BE REQUIRED TO
FURNISH OR OBTAIN ANY PERMITS, OR TO MAKE ANY REPAIRS OR ALTERATIONS, IN, OR TO,
THE DEMISED PREMISES OR THE COMMON ELEMENTS OR THE EQUIPMENT DURING THE TERM OF
THIS LEASE.  TENANT HEREBY ASSUMES THE FULL AND SOLE RESPONSIBILITY FOR THE
CONDITION, OPERATION, REPAIR, REPLACEMENT, MAINTENANCE AND MANAGEMENT OF THE
DEMISED PREMISES, THE EQUIPMENT AND, JOINTLY WITH THE TENANTS UNDER THE OTHER
SEVERANCE SUBLEASES, THE COMMON ELEMENTS.

 

75

--------------------------------------------------------------------------------

 


 


ARTICLE IX


ALTERATIONS AND COMPLETION OF THE IMPROVEMENTS


 


SECTION 9.1                                   RIGHT TO UNDERTAKE ALTERATIONS. 
SUBJECT TO THE PROVISIONS OF THIS ARTICLE IX, TENANT SHALL HAVE THE RIGHT TO
MAKE ALTERATIONS IN AND TO THE DEMISED PREMISES AND THE COMMON ELEMENTS.


 


SECTION 9.2                                   PERFORMANCE OF ALTERATIONS.


 


(A)          STANDARDS FOR ALL ALTERATIONS.


 

(I)   ALL ALTERATIONS SHALL BE PERFORMED WITH DUE DILIGENCE, CONTINUITY, IN A
GOOD AND WORKMANLIKE MANNER AND IN ACCORDANCE WITH GOOD CONSTRUCTION PRACTICE,
SUBJECT HOWEVER TO UNAVOIDABLE DELAYS.

 

(II)   ALL ALTERATIONS SHALL BE PERFORMED AND COMPLETED IN ACCORDANCE WITH THE
DUO, THE APPLICABLE ALTERATION PLANS AND SPECIFICATIONS AS THEY RELATE TO THE
DUO, ALL LEGAL REQUIREMENTS, INSURANCE REQUIREMENTS AND THE PROVISIONS OF
ARTICLES VIII AND XI HEREOF, AS APPLICABLE.

 

(III)   THE DEMISED PREMISES AND THE COMMON ELEMENTS SHALL BE FREE OF LIENS (IT
BEING UNDERSTOOD THAT TENANT SHALL HAVE UP TO FORTY FIVE (45) DAYS TO CAUSE ANY
LIENS IMPOSED ON THE DEMISED PREMISES AND THE COMMON ELEMENTS TO BE DISCHARGED
OR BONDED AND TO PROVIDE EVIDENCE THEREOF TO LANDLORD).

 

(IV)   ALL ALTERATIONS, WHEN COMPLETED, SHALL BE OF THE STANDARD AND QUALITY
COMMONLY REQUIRED AT CLASS “A” OFFICE BUILDINGS (AS UNDERSTOOD ON DECEMBER 12,
2001) IN MIDTOWN MANHATTAN.

 

(V)   TENANT SHALL MAINTAIN A COMPLETE SET OF “AS BUILT” PLANS AND
SPECIFICATIONS OR MARKED CONSTRUCTION DOCUMENTS AND, IF PREPARED BY OR FOR
TENANT OR ANY PERSON DOING SUCH ALTERATIONS, AUTO CAD DISKS WITH RESPECT TO ANY
SUCH ALTERATION, AND SHALL, WHEN AND AS REQUESTED BY LANDLORD, DELIVER A COPY
THEREOF (TOGETHER WITH ALL CHANGE ORDERS, FIELD CHANGES, AND OTHER CHANGES THAT
COMPRISE A COMPLETE RECORD OF ALL SUCH WORK) TO LANDLORD.

 

(VI)   NO TEMPORARY OR PERMANENT CERTIFICATE OF OCCUPANCY SHALL BE REQUESTED BY
OR FOR TENANT WITH RESPECT TO THE IMPROVEMENTS OR ANY PORTION THEREOF UNLESS THE
ALTERATION FOR WHICH SUCH CERTIFICATE IS BEING SOUGHT HAS BEEN SUBSTANTIALLY
COMPLETED IN ACCORDANCE WITH THE APPLICABLE PROVISIONS OF THE DUO.

 

(VII)   EACH AGREEMENT BETWEEN TENANT AND ANY CONTRACTOR, MATERIALMAN OR OTHER
PARTY PERFORMING ANY ALTERATION SHALL CONTAIN A REPRESENTATION MADE BY SUCH
CONTRACTOR, MATERIALMAN OR OTHER PARTY THAT SUCH PARTY IS NOT A PROHIBITED
PERSON AND SHALL CONTAIN A TERMINATION RIGHT FOR THE BENEFIT OF TENANT IF SUCH
REPRESENTATION SHALL AT ANY TIME BE UNTRUE.

 

76

--------------------------------------------------------------------------------



 


(B)         CONDITIONS PRECEDENT TO COMMENCEMENT OF ANY ALTERATION.  TENANT
SHALL NOT, NOR SHALL TENANT PERMIT ANY SUBTENANT OR ANY OTHER PERSON, TO
COMMENCE ANY ALTERATION (OTHER THAN INTERIOR CONSTRUCTION WORK) GOVERNED BY ANY
ELEMENT OF THE DUO OR AFFECTING A STRUCTURAL COMPONENT (OTHER THAN BY HAVING A
NONADVERSE STRUCTURAL EFFECT), UNLESS AND UNTIL:


 

(I)   TENANT, AT ITS SOLE COST AND EXPENSE, SHALL HAVE OBTAINED (AND THEREAFTER
SHALL MAINTAIN) ALL NECESSARY PERMITS AND AUTHORIZATIONS REQUIRED BY LEGAL
REQUIREMENTS FOR THE COMMENCEMENT AND PROSECUTION OF SUCH WORK AND FOR APPROVAL
THEREOF UPON COMPLETION, AND TENANT SHALL DELIVER TO LANDLORD COPIES OF ANY AND
ALL OF SUCH PERMITS AND/OR AUTHORIZATIONS REQUIRED TO COMMENCE SUCH WORK PRIOR
TO THE COMMENCEMENT THEREOF;

 

(II)   TENANT SHALL HAVE DELIVERED TO LANDLORD THE FOLLOWING ITEMS:  (A) COPIES
OF ALL ALTERATION PLANS AND SPECIFICATIONS WHICH HAVE BEEN STAMPED AS APPROVED
BY THE NEW YORK CITY BUILDINGS DEPARTMENT (IT BEING AGREED THAT THE ALTERATION
PLANS AND SPECIFICATIONS SUBMITTED TO THE NEW YORK CITY BUILDINGS DEPARTMENT FOR
APPROVAL MAY BE ONLY THOSE ALTERATION PLANS AND SPECIFICATIONS APPROVED BY
LANDLORD TO THE EXTENT REQUIRED UNDER THIS LEASE); (B) EXECUTED COUNTERPARTS (OR
COPIES THEREOF) OF THE COLLATERAL ASSIGNMENTS IN RESPECT OF ALL CONSTRUCTION
AGREEMENTS BETWEEN TENANT AND ANY GENERAL CONTRACTOR, CONSTRUCTION MANAGER, THE
DESIGN ARCHITECT AND THE OTHER ARCHITECTS; (C) CONSTRUCTION SCHEDULES AND
STAGING PLANS; AND (D) CERTIFICATES FOR THE INSURANCE REQUIRED BY SECTION 10.1
HEREOF, TOGETHER WITH EVIDENCE REASONABLY SATISFACTORY TO LANDLORD OF THE
PAYMENT OF THE PREMIUMS THEREFOR; AND

 

(III)   (A) IN RESPECT OF ALTERATIONS WITHIN THE DEMISED PREMISES, THERE SHALL
BE NO EVENT OF DEFAULT HEREUNDER, AND (B) IN RESPECT OF ALTERATIONS WITHIN THE
COMMON ELEMENTS, THERE SHALL BE NO EVENT OF DEFAULT HEREUNDER ARISING FROM
TENANT’S OBLIGATIONS RELATING TO THE COMMON ELEMENTS.

 


(C)          OBLIGATIONS FOLLOWING COMPLETION OF ANY ALTERATION.  PROMPTLY
FOLLOWING COMPLETION OF ANY ALTERATION, TENANT SHALL FURNISH TO LANDLORD:


 

(I)   IN RESPECT OF ANY ALTERATION GOVERNED BY ANY ELEMENT OF THE DUO, AN
ARCHITECT’S CERTIFICATION (WHICH ARCHITECT’S CERTIFICATION HAS NOT BEEN OBJECTED
TO WITHIN TEN (10) BUSINESS DAYS OF LANDLORD’S RECEIPT THEREOF), PREPARED BY AN
ARCHITECT APPROVED (OR DEEMED APPROVED) BY LANDLORD IN ACCORDANCE WITH
SECTION 9.6(A)(II) HEREOF, THAT (A) THE ARCHITECT HAS EXAMINED THE APPLICABLE
ALTERATION PLANS AND SPECIFICATIONS, AND (B) TO ITS BEST KNOWLEDGE, AFTER
APPROPRIATE INVESTIGATION, THE ALTERATION, AS THEN CONSTRUCTED, HAS BEEN
COMPLETED SUBSTANTIALLY AND IN ALL MATERIAL RESPECTS IN ACCORDANCE WITH THE
APPLICABLE ALTERATION PLANS AND SPECIFICATIONS AS IT RELATES TO AND COMPLIES
WITH THE DUO;

 

(II)   A COPY OR COPIES OF THE TEMPORARY OR PERMANENT CERTIFICATE(S) OF
OCCUPANCY FOR SUCH ALTERATION, IF APPLICABLE;

 

77

--------------------------------------------------------------------------------


 

(III)   (A)  TO THE EXTENT NOT PREVIOUSLY DELIVERED TO LANDLORD, IN RESPECT OF
THE ENTIRE DEMISED PREMISES AND COMMON ELEMENTS OTHER THAN ANY SUBTENANT’S
INITIAL TENANT IMPROVEMENTS TO ITS DEMISED SPACE, A COMPLETE SET OF “AS BUILT”
PLANS IN DUPLICATE (ONE OF SUCH PLANS BEING DELIVERED IN ELECTRONIC FORMAT
(INCLUDING CAD DRAWINGS)) SHOWING SUCH CONSTRUCTION, AS THEN CONSTRUCTED, IF
AVAILABLE, AND IF NOT AVAILABLE, “MARKED” FINAL DRAWINGS, AND (B) IN RESPECT OF
ANY SUBTENANT’S (INCLUDING, WITHOUT LIMITATION, NYTC OR ANY AFFILIATE OF NYTC IN
ITS CAPACITY AS A SUBTENANT) INITIAL TENANT IMPROVEMENTS TO ITS DEMISED SPACE, A
COMPLETE SET OF “AS BUILT” PLANS IN DUPLICATE (ONE OF SUCH PLANS BEING DELIVERED
IN ELECTRONIC FORMAT (INCLUDING CAD DRAWINGS)), IF AVAILABLE, AND IF NOT
AVAILABLE, “MARKED” FINAL DRAWINGS, IF AVAILABLE;

 

(IV)   UPON REQUEST BY LANDLORD, COPIES OF ANY DOCUMENTS FILED WITH THE NEW YORK
CITY DEPARTMENT OF BUILDINGS;

 

(V)   ANY PERMITS OR AUTHORIZATIONS WHICH ARE REQUIRED FOR SUCH ALTERATION AS
COMPLETED;

 

(VI)   COPIES OF ALL GUARANTIES OR CERTIFICATIONS CALLED FOR UNDER ANY
CONSTRUCTION AGREEMENTS, PROMPTLY AFTER RECEIPT THEREOF BY TENANT OR ANY TENANT
RELATED ENTITIES;

 

(VII)   COPIES OF ALL NEW YORK BOARD OF FIRE UNDERWRITERS CERTIFICATES (OR THE
EQUIVALENT CERTIFICATE OF ANY SUCCESSOR ORGANIZATION) FOR SUCH ALTERATION;

 

(VIII)   COPIES OF DULY EXECUTED WAIVERS OF MECHANIC’S LIEN FROM EACH PROVIDER
OF MATERIALS, SUPPLIES, EQUIPMENT OR LABOR TO THE DEMISED PREMISES AND/OR THE
COMMON ELEMENTS RELATING TO SUCH ALTERATION OR OTHER EVIDENCE OF PAYMENT
REASONABLY SATISFACTORY TO LANDLORD, PROMPTLY AFTER RECEIPT THEREOF BY TENANT;
AND

 

(IX)   ANY PLANS AND SPECIFICATIONS AND OTHER APPLICABLE DOCUMENTS IN TENANT’S
POSSESSION REASONABLY REQUESTED BY LANDLORD TO DEMONSTRATE COMPLIANCE WITH THE
DUO.

 


(D)         NO RESPONSIBILITY OF LANDLORD.  LANDLORD SHALL HAVE NO
RESPONSIBILITY TO TENANT OR TO ANY SUBTENANT, ARCHITECT, ENGINEER, CONTRACTOR,
SUBCONTRACTOR, SUPPLIER, MATERIALMAN, WORKMAN OR OTHER PERSON, FIRM OR
CORPORATION WHO SHALL ENGAGE IN OR PARTICIPATE IN ANY CONSTRUCTION OF ANY
ALTERATION.  NOTICE IS HEREBY GIVEN THAT LANDLORD SHALL NOT BE LIABLE FOR ANY
LABOR OR MATERIALS FURNISHED OR TO BE FURNISHED TO TENANT UPON CREDIT, AND THAT
NO MECHANIC’S OR OTHER LIEN FOR ANY SUCH LABOR OR MATERIALS SHALL ATTACH TO OR
AFFECT THE ESTATE OR INTEREST OF LANDLORD IN AND TO THE DEMISED PREMISES. 
WHENEVER AND AS OFTEN AS ANY SUCH LIEN SHALL HAVE BEEN FILED AGAINST THE DEMISED
PREMISES, WHETHER OR NOT BASED UPON ANY ACTION OR INTEREST OF TENANT OR ANY
SUBTENANT, OR IF ANY CONDITIONAL BILL OF SALE SHALL HAVE BEEN FILED FOR OR
AFFECTING ANY MATERIALS, MACHINERY OR FIXTURES USED IN THE CONSTRUCTION, REPAIR
OR OPERATION THEREOF, OR ANNEXED THERETO BY TENANT, TENANT SHALL PROMPTLY TAKE
SUCH ACTION BY BONDING, DEPOSIT OR PAYMENT AS WILL REMOVE OR SATISFY THE LIEN OR
CONDITIONAL BILL OF SALE.

 

78

--------------------------------------------------------------------------------



 


(E)          PROJECT AREA.  TENANT SHALL REQUIRE ITS GENERAL CONTRACTOR,
CONSTRUCTION MANAGER, MAJOR TRADE CONTRACTORS AND ALL OTHER WORKERS IN THE
DEMISED PREMISES OR THE COMMON ELEMENTS CONNECTED WITH ANY ALTERATION TO WORK
HARMONIOUSLY WITH EACH OTHER, AND WITH OTHER CONTRACTORS AND WORKERS AT THE
PROPERTY, AND TENANT SHALL NOT ENGAGE IN, PERMIT OR SUFFER, ANY CONDUCT WHICH
MAY DISRUPT SUCH HARMONIOUS RELATIONSHIP.  TENANT SHALL TAKE COMMERCIALLY
REASONABLE EFFORTS TO (A) ENFORCE THE AFORESAID REQUIREMENTS AND (B) CAUSE ITS
GENERAL CONTRACTOR, CONSTRUCTION MANAGER AND MAJOR TRADE CONTRACTORS TO MINIMIZE
ANY INTERFERENCE WITH THE USE, OCCUPANCY AND ENJOYMENT OF THE PROPERTY BY OTHER
OCCUPANTS AND VISITORS THEREOF.


 


(F)            TITLE TO MATERIALS.  ALL MATERIALS AND OTHER EQUIPMENT
INCORPORATED IN THE DEMISED PREMISES OR THE COMMON ELEMENTS, AS THE CASE MAY BE,
EXCLUDING ANY TENANT OR SUBTENANT PERSONAL PROPERTY, SHALL, EFFECTIVE UPON THEIR
INCORPORATION INTO THE DEMISED PREMISES OR THE COMMON ELEMENTS, AS THE CASE MAY
BE, AND AT ALL TIMES THEREAFTER, CONSTITUTE THE PROPERTY OF LANDLORD AND SHALL
CONSTITUTE A PORTION OF THE DEMISED PREMISES OR THE COMMON ELEMENTS, AS THE CASE
MAY BE.


 


SECTION 9.3                                   CONSTRUCTION AGREEMENTS.  ALL
CONSTRUCTION AGREEMENTS VALUED AT ONE HUNDRED THOUSAND DOLLARS ($100,000) OR
MORE SHALL INCLUDE THE FOLLOWING PROVISIONS:


 


(A)          [“CONTRACTOR” / “SUBCONTRACTOR” / “MATERIALMAN”] HEREBY AGREES THAT
IMMEDIATELY UPON THE PURCHASE BY [“CONTRACTOR” / “SUBCONTRACTOR” /
“MATERIALMAN”] OF ANY BUILDING MATERIALS TO BE INCORPORATED IN THE DEMISED
PREMISES AND THE COMMON ELEMENTS (AS SUCH TERMS ARE DEFINED IN THE AGREEMENT OF
SUBLEASE, DATED                 , 2009, BETWEEN OWNER AND 42ND ST. DEVELOPMENT
PROJECT, INC. (THE “LEASE”)), SUCH MATERIALS SHALL BECOME THE SOLE PROPERTY OF
THE LANDLORD (AS DEFINED IN THE LEASE), NOTWITHSTANDING THAT SUCH MATERIALS HAVE
NOT BEEN INCORPORATED IN, OR MADE A PART OF, SUCH DEMISED PREMISES AND/OR THE
COMMON ELEMENTS AT THE TIME OF SUCH PURCHASE; PROVIDED, HOWEVER, THAT THE
LANDLORD (AS DEFINED IN THE LEASE) SHALL NOT BE LIABLE IN ANY MANNER FOR PAYMENT
TO [“CONTRACTOR” / “SUBCONTRACTOR” / “MATERIALMAN”] IN CONNECTION WITH THE
PURCHASE OF ANY SUCH MATERIALS, AND LANDLORD SHALL HAVE NO OBLIGATION TO PAY ANY
COMPENSATION TO [“CONTRACTOR” / “SUBCONTRACTOR” / “MATERIALMAN”] BY REASON OF
SUCH MATERIALS BECOMING THE SOLE PROPERTY OF THE LANDLORD.


 


(B)         [“CONTRACTOR” / “SUBCONTRACTOR” / “MATERIALMAN”] HEREBY AGREES THAT
NOTWITHSTANDING THAT [“CONTRACTOR” / “SUBCONTRACTOR” / “MATERIALMAN”] PERFORMED
WORK AT THE DEMISED PREMISES AND/OR THE COMMON ELEMENTS OR ANY PART THEREOF,
LANDLORD SHALL NOT BE LIABLE IN ANY MANNER FOR PAYMENT TO [“CONTRACTOR” /
“SUBCONTRACTOR” / “MATERIALMAN”] IN CONNECTION WITH THE WORK PERFORMED AT THE
DEMISED PREMISES AND/OR THE COMMON ELEMENTS.


 


(C)          [“CONTRACTOR” / “SUBCONTRACTOR” / “MATERIALMAN”] HEREBY AGREES TO
MAKE AVAILABLE FOR INSPECTION BY THE LANDLORD, DURING REASONABLE BUSINESS HOURS,
[“CONTRACTOR’S” / “SUBCONTRACTOR’S” / “MATERIALMAN’S”] BOOKS AND RECORDS
RELATING TO THE ALTERATIONS / CONDEMNATION RESTORATION / RESTORATION (AS ALL
DEFINED IN THE LEASE) BEING PERFORMED OR THE ACQUISITION OF ANY MATERIAL OR
EQUIPMENT TO BE INCORPORATED INTO THE DEMISED PREMISES AND/OR THE COMMON
ELEMENTS.

 

79

--------------------------------------------------------------------------------



 


(D)         THE LANDLORD IS NOT PARTY TO THIS [“CONTRACT” / “AGREEMENT”] AND
WILL IN NO WAY BE RESPONSIBLE TO ANY PARTY FOR ANY CLAIMS OF ANY NATURE
WHATSOEVER ARISING OR WHICH MAY ARISE FROM SUCH [“CONTRACT” / “AGREEMENT”].


 


(E)          ALL COVENANTS, REPRESENTATIONS, GUARANTIES AND WARRANTIES OF
[“CONTRACTOR” / “SUBCONTRACTOR” / “MATERIALMAN”] SET FORTH IN THE PRECEDING FOUR
PARAGRAPHS SHALL BE DEEMED TO BE MADE FOR THE BENEFIT OF THE LANDLORD AND SHALL
BE ENFORCEABLE BY THE LANDLORD.


 


SECTION 9.4                                   USE OF PLANS AND SPECIFICATIONS. 
LANDLORD SHALL HAVE THE RIGHT TO USE, WITHOUT ANY PAYMENT OR OTHER COMPENSATION
BY LANDLORD THEREFOR, SOLELY FOR THE PURPOSES SET FORTH IN THE FOLLOWING
SENTENCE, (A) THE APPROVED SCHEMATIC DESIGN PLANS, THE DESIGN DEVELOPMENT PLANS,
THE FINAL PLANS AND SPECIFICATIONS AND ANY ALTERATION PLANS AND SPECIFICATIONS,
(B) ANY SURVEYS AND “AS BUILT” PLANS SHOWING THE APPLICABLE ALTERATION, AND
(C) ANY OTHER PLANS AND SPECIFICATIONS WITH RESPECT TO SUCH ALTERATION. 
LANDLORD SHALL HAVE THE RIGHT TO USE THE ITEMS ENUMERATED IN CLAUSES (A) THROUGH
(C) ABOVE TO FACILITATE THE EXERCISE OF ITS RIGHTS UNDER THIS LEASE AND,
SUBSEQUENT TO THE EXPIRATION OR TERMINATION OF THIS LEASE WHERE LANDLORD RETAINS
TITLE TO THE DEMISED PREMISES OR THE COMMON ELEMENTS, FOR THE CONSTRUCTION, USE,
OPERATION AND ALTERATION OF THE DEMISED PREMISES OR THE COMMON ELEMENTS AND
OTHER PURPOSES INCIDENTAL THERETO; SUBJECT, HOWEVER, TO THE FOLLOWING
RESTRICTIONS:


 

(I)   THE WORK PRODUCT OF THE DESIGN ARCHITECT (THE “DA WORK PRODUCT”) MAY BE
USED ONLY FOR THE COMPLETION OF THE ALTERATION IN QUESTION OR FOR REFERENCE
PURPOSES FOR ADDITIONS, EXTENSIONS, REMODELING OR MODIFICATION OF THE ALTERATION
IN QUESTION NOT DESIGNED BY THE DESIGN ARCHITECT; HOWEVER, OWNERSHIP RIGHTS TO
SAID DA WORK PRODUCT AND RIGHTS THEREFROM MAY NOT BE TRANSFERRED TO ANOTHER
PARTY FOR ITS USE IN THE DESIGN OF ANOTHER PROJECT;

 

(II)   DESIGN ARCHITECT RETAINS ALL STATUTORY AND RESERVE RIGHTS, INCLUDING
COPYRIGHT, TO TYPICAL OR STANDARD DESIGN DETAILS, DEPICTIONS, INSTRUCTIONS AND
SPECIFICATIONS REGULARLY USED BY THE DESIGN ARCHITECT IN THE ORDINARY COURSE OF
ITS ARCHITECTURAL PRACTICE;

 

(III)   DESIGN ARCHITECT RETAINS THE RIGHT TO PUBLISH IMAGES AND APPROPRIATE
TECHNICAL INFORMATION FROM DESIGN ARCHITECT’S WORK IN PROFESSIONAL JOURNALS AND
FOR PORTFOLIO PUBLICITY PURPOSES;

 

(IV)   DESIGN ARCHITECT IS NOT RESPONSIBLE FOR ERRORS OR DISCREPANCIES ON ANY
ELECTRONIC PORTABLE MEDIA ON WHICH DESIGN ARCHITECT’S DESIGN DOCUMENTS ARE
TRANSFERRED EXCEPT TO THE EXTENT THAT SUCH ERRORS OR INCONSISTENCIES ARE CAUSED
BY OR CONTRIBUTED TO BY DESIGN ARCHITECT WHEN IT TRANSFERS SUCH INFORMATION TO
SUCH MEDIA OR WHILE SUCH MEDIA ARE IN DESIGN ARCHITECT’S POSSESSION OR CONTROL;

 

(V)   IN CONNECTION WITH ANY PUBLICATION OF PHOTOGRAPHS OR OTHER REPRESENTATIONS
OF THE ALTERATION IN QUESTION WHERE THE DESIGN OF THE ALTERATION IN QUESTION IS
THE SUBJECT OF THE PUBLICATION, IF APPLICABLE, THE PARTY CAUSING SUCH
PUBLICATION WILL ENDEAVOR TO SEE THAT REFERENCE TO THE DESIGN ARCHITECT AS
ARCHITECT FOR THE ALTERATION IN QUESTION IS INCLUDED IN ANY SUCH PUBLICATION AS
FOLLOWS: RENZO PIANO

 

80

--------------------------------------------------------------------------------


 

BUILDING WORKSHOP, DESIGN ARCHITECTS, WITH FXFOWLE (F/K/A FOX AND FOWLE)
ARCHITECTS, EXECUTIVE ARCHITECT; AND

 

(VI)   IF THE PROJECT IS MATERIALLY MODIFIED AFTER ITS COMPLETION AND DESIGN
ARCHITECT HAS NOT CONSENTED OR PARTICIPATED IN SUCH MODIFICATION, NO REFERENCE
SHALL BE MADE TO RENZO PIANO BUILDING WORKSHOP OR FXFOWLE (F/K/A FOX AND FOWLE)
ARCHITECTS, AS THE ARCHITECT(S) FOR THE ALTERATION IN QUESTION, AND THE OWNER OF
THE ALTERATION IN QUESTION SHALL USE ITS DILIGENT EFFORTS TO PREVENT THE
DISSEMINATION OF INFORMATION REGARDING SUCH COMPLETION OR MODIFICATION WHICH
INCLUDES ANY SUCH REFERENCE.

 

Nothing in this Section 9.4 shall permit the selection and approval by Tenant of
a Design Architect other than in accordance with Section 9.6(a) hereof.  The
provisions of this Section 9.4 shall survive any such expiration or earlier
termination of this Lease.

 


SECTION 9.5                                   MAJOR ALTERATIONS.


 


(A)          CONDITIONS TO PERFORMANCE.  IN ADDITION TO THE REQUIREMENTS OF
SECTION 9.2 HEREOF (A) IF THE REASONABLY ESTIMATED COST OF ANY PROPOSED
ALTERATION IN OR (1) TO THE DEMISED PREMISES OR ANY PORTION THEREOF CALCULATED
AS A WHOLE OR (2) TO THE COMMON ELEMENTS OR ANY PORTION THEREOF CALCULATED AS A
WHOLE, EQUALS OR EXCEEDS TWO MILLION DOLLARS ($2,000,000) (ADJUSTED FOR
INFLATION FROM AND AFTER THE SUBSTANTIAL COMPLETION DATE), EXCLUDING THE COST OF
INTERIOR COSMETIC AND DECORATIVE ITEMS INCLUDED IN SUCH ALTERATION, EITHER
INDIVIDUALLY OR IN THE AGGREGATE WITH OTHER ALTERATIONS IN OR TO THE DEMISED
PREMISES AND THE COMMON ELEMENTS OR ANY PORTION THEREOF UNDERTAKEN BY THE SAME
PARTY DURING ANY LEASE YEAR IN CONNECTION WITH A SINGLE JOB THAT IS PERFORMED IN
STAGES (EACH, A “$2,000,000+ ALTERATION”), (B) TO THE EXTENT THAT ANY PORTION OF
ANY ALTERATION INVOLVES WORK WHICH WILL AFFECT ANY STRUCTURAL COMPONENT OTHER
THAN BY HAVING A NONADVERSE STRUCTURAL EFFECT (EACH, A “STRUCTURAL ALTERATION”),
OR (C) TO THE EXTENT THAT ANY PORTION OF ANY ALTERATION AFFECTS ANY PORTION OF
THE DEMISED PREMISES OR THE COMMON ELEMENTS THAT IS GOVERNED BY ANY ELEMENT OF
THE DUO (EACH, A “DUO ALTERATION”; ANY ALTERATION DESCRIBED BY CLAUSES (B) OR
(C) ABOVE, A “DUO/STRUCTURAL ALTERATION”; ANY ALTERATION DESCRIBED BY CLAUSES
(A), (B) OR (C) ABOVE, A “MAJOR ALTERATION”):


 

(I)   TENANT SHALL FURNISH TO LANDLORD THE FOLLOWING, IN RESPECT ONLY OF A
DUO/STRUCTURAL ALTERATION, AT LEAST THIRTY (30) BUSINESS DAYS PRIOR TO
COMMENCEMENT OF ANY SUCH DUO/STRUCTURAL ALTERATION, COMPLETE PROPOSED ALTERATION
PLANS AND SPECIFICATIONS FOR SUCH DUO/STRUCTURAL ALTERATION (WHICH SHALL INCLUDE
COMPLETE INFORMATION AND DIMENSIONS NECESSARY FOR THE CONSTRUCTION AND FINISHING
OF THE APPLICABLE DUO/STRUCTURAL ALTERATION AND FOR ANY ENGINEERING REQUIRED IN
CONNECTION THEREWITH (BOTH STANDARD ARCHITECTURAL DRAWINGS AND IN ELECTRONIC
FORMAT (INCLUDING CAD DRAWINGS))), PREPARED BY AN ARCHITECT OR BY A REPUTABLE,
LICENSED PROFESSIONAL ENGINEER SELECTED BY TENANT (OR ANY SUBTENANT, AS
APPLICABLE), WHICH SUBMITTAL SHALL COMPLY WITH ALL APPLICABLE LEGAL REQUIREMENTS
AND INSURANCE REQUIREMENTS, AND ANY OTHER DRAWINGS, INFORMATION OR SAMPLES WHICH
LANDLORD MAY REASONABLY REQUEST, ALL OF THE FOREGOING TO BE SUBJECT TO
LANDLORD’S REVIEW AND APPROVAL (1) IN RESPECT OF ANY DUO ALTERATION, ONLY FOR
COMPLIANCE WITH THE DUO IN ACCORDANCE WITH THE PROCEDURES, AND WITHIN THE TIME
PERIODS, APPLICABLE TO THE REVIEW AND APPROVAL

 

81

--------------------------------------------------------------------------------


 

OF “DESIGN DEVELOPMENT PLANS” AND “FINAL PLANS”, AS THE CASE MAY BE, AS
PRESCRIBED IN THE APPLICABLE DUO EXHIBIT AND (2) IN RESPECT OF ANY STRUCTURAL
ALTERATION, IN ACCORDANCE WITH THE PROCEDURES, AND WITHIN THE TIME PERIODS,
APPLICABLE TO THE REVIEW AND APPROVAL OF “DESIGN DEVELOPMENT PLANS” AND “FINAL
PLANS”, AS THE CASE MAY BE, AS PRESCRIBED IN EXHIBIT E-6 ATTACHED HERETO;
PROVIDED, HOWEVER, (A) ALTERATION IN CONNECTION WITH ANY DUO/STRUCTURAL
ALTERATION SHALL NOT COMMENCE UNTIL LANDLORD SHALL HAVE APPROVED THE PROPOSED
ALTERATION PLANS AND SPECIFICATIONS FOR SUCH DUO/STRUCTURAL ALTERATION (IT BEING
AGREED THAT LANDLORD’S DISAPPROVAL OF ONE OR MORE DUO/STRUCTURAL ALTERATIONS
SHALL NOT IMPEDE TENANT’S RIGHT TO PROCEED PURSUANT HERETO WITH ANY LANDLORD
APPROVED DUO/STRUCTURAL ALTERATION SO LONG AS THE ALTERATION BEING PURSUED IS
NOT RELATED IN ANY WAY TO THE ALTERATION THAT HAS NOT BEEN APPROVED BY
LANDLORD), AND (B) THAT LANDLORD’S APPROVAL OF THE PROPOSED ALTERATION PLANS AND
SPECIFICATIONS (OR ANY MODIFICATIONS THERETO) SHALL NOT BE, NOR SHALL BE
CONSTRUED AS BEING, OR RELIED UPON AS, A DETERMINATION THAT ANY SUCH PROPOSED
ALTERATION PLANS AND SPECIFICATIONS (OR ANY MODIFICATIONS THERETO) COMPLY WITH
ANY LEGAL REQUIREMENTS OR INSURANCE REQUIREMENTS;

 

(II)   TENANT SHALL FURNISH TO LANDLORD, AT LEAST TEN (10) BUSINESS DAYS PRIOR
TO COMMENCEMENT OF ANY $2,000,000+ ALTERATION, ANY ONE OF THE FOLLOWING: 
(A) CASH OR AN IRREVOCABLE LETTER OF CREDIT IN SUCH AMOUNT AS SHALL BE
SATISFACTORY TO LANDLORD; (B) PAYMENT AND PERFORMANCE BONDS IN FORMS AND BY
SURETIES REASONABLY SATISFACTORY TO LANDLORD; (C) A GUARANTY IN FORM AND FROM A
CREDITWORTHY ENTITY REASONABLY SATISFACTORY TO LANDLORD; OR (D) SUCH OTHER
SECURITY AS SHALL BE REASONABLY SATISFACTORY TO LANDLORD (IT BEING AGREED THAT
AN ACCEPTABLE GUARANTY OF AN ACCEPTABLE GUARANTOR SHALL BE SECURITY REASONABLY
SATISFACTORY TO LANDLORD UNDER THIS SECTION 9.5(A)(II));

 

(III)   EACH MAJOR ALTERATION SHALL BE CONDUCTED UNDER THE SUPERVISION OF A
REPUTABLE AND EXPERIENCED ARCHITECT, ENGINEER OR CONSTRUCTION PROFESSIONAL
REASONABLY ACCEPTABLE TO LANDLORD (IT BEING ACKNOWLEDGED THAT, PURSUANT TO
SECTION 9.6(A) HEREOF, A DUO/STRUCTURAL ALTERATION MAY REQUIRE THE PARTICIPATION
OF THE DESIGN ARCHITECT, AN OTHER ARCHITECT OR AN ENGINEER); AND

 

(IV)   EACH MAJOR ALTERATION SUBJECT TO THIS SECTION 9.5(A) SHALL CONFORM
SUBSTANTIALLY AND IN ALL MATERIAL RESPECTS TO THE ALTERATION PLANS AND
SPECIFICATIONS APPROVED THEREFOR PURSUANT TO SECTION 9.5(A)(I) OR
SECTION 9.5(B)(II) HEREOF.

 


(B)         ALTERATION PLANS AND SPECIFICATIONS.


 

(I)   APPROVAL STANDARD.  IN THE EVENT THAT THE DESIGN ARCHITECT IS RENZO PIANO
BUILDING WORKSHOP, OR A REPLACEMENT DESIGN ARCHITECT APPROVED OR DEEMED APPROVED
BY THE LANDLORD IN ACCORDANCE WITH THE REPLACEMENT DESIGN ARCHITECT APPROVAL
CRITERIA, THE STANDARD FOR APPROVAL OF ALL DUO DESIGN REVIEWS SHALL BE
“LANDLORD’S REASONABLE JUDGMENT”.  IN THE EVENT THAT THE DESIGN ARCHITECT IS NOT
RENZO PIANO BUILDING WORKSHOP, OR A REPLACEMENT DESIGN ARCHITECT APPROVED OR
DEEMED APPROVED BY THE LANDLORD IN ACCORDANCE WITH THE REPLACEMENT DESIGN

 

82

--------------------------------------------------------------------------------


 

ARCHITECT APPROVAL CRITERIA, THE STANDARD FOR ALL DUO DESIGN REVIEWS SHALL BE
“LANDLORD’S SOLE DISCRETION”.

 

(II)   MODIFICATION OF ALTERATION PLANS AND SPECIFICATIONS.  IF TENANT DESIRES
TO MODIFY ALTERATION PLANS AND SPECIFICATIONS AFTER THEY HAVE BEEN APPROVED OR
DEEMED APPROVED BY LANDLORD PURSUANT TO SECTION 9.5(A)(I) HEREOF, AND EITHER
(A) TENANT HAS NOT PROVIDED TO LANDLORD AN ARCHITECT’S CERTIFICATION, PREPARED
BY AN ARCHITECT OR AN ENGINEER APPROVED (OR DEEMED APPROVED) BY LANDLORD IN
ACCORDANCE WITH SECTION 9.6(A)(II) HEREOF, DESCRIBING THE PROPOSED MODIFICATION
AND STATING THAT SUCH MODIFICATION IS NOT TO HAVE BEEN GOVERNED BY ANY ELEMENT
OF THE DUO OR DOES NOT AFFECT A STRUCTURAL COMPONENT (OTHER THAN BY HAVING A
NONADVERSE STRUCTURAL EFFECT), OR (B) SUCH MODIFICATION REPRESENTS AN IMMATERIAL
FIELD CHANGE TO SUCH PLANS (NOTIFICATION OF EACH SUCH IMMATERIAL FIELD CHANGE
BEING PROMPTLY PROVIDED TO LANDLORD BY TENANT TOGETHER WITH ADEQUATE
IDENTIFICATION OF SUCH CHANGE AND AN EXPLANATION OF THE CHANGE MADE), TENANT
SHALL SUBMIT THE PROPOSED MODIFICATIONS TO LANDLORD, CLEARLY IDENTIFYING EACH
SUCH MODIFICATION, TOGETHER WITH A STATEMENT OF TENANT’S REASONS THEREFOR.  IF
(A) TENANT HAS SUBMITTED SUCH AFORESAID ARCHITECT’S CERTIFICATION AND SUCH
ARCHITECT’S CERTIFICATION HAS NOT BEEN OBJECTED TO BY LANDLORD WITHIN FIVE
(5) BUSINESS DAYS AFTER LANDLORD’S RECEIPT THEREOF OR (B) SUCH MODIFICATION
REPRESENTS AN IMMATERIAL FIELD CHANGE AND TENANT HAS PROVIDED THE INFORMATION
REQUIRED IN CLAUSE (2) OF THIS SECTION 9.5(B)(II), THEN SUCH SUBMISSION OF THE
PROPOSED MODIFICATIONS FOR LANDLORD’S REVIEW AND APPROVAL IS NOT REQUIRED. 
UNLESS AND UNTIL A PROPOSED MODIFICATION IS CLEARLY IDENTIFIED BY TENANT, SUCH
MODIFICATION SHALL NOT BE CONSIDERED BY LANDLORD AND THE PRIOR SET OF APPROVED
PLANS SHALL GOVERN IN RESPECT OF SUCH MODIFICATION.  LANDLORD SHALL NOT
DISAPPROVE ANY MATTER PREVIOUSLY SUBMITTED AND APPROVED, OR DEEMED APPROVED BY
LANDLORD, EXCEPT TO THE EXTENT THAT THE PROPOSED MODIFICATION AFFECTS ANY MATTER
SO APPROVED OR DEEMED APPROVED.  IF LANDLORD DETERMINES, IN ACCORDANCE WITH THE
APPLICABLE PROVISIONS OF SECTION 9.5(A)(I) HEREOF, THAT ANY PROPOSED
MODIFICATIONS ARE ACCEPTABLE TO LANDLORD, LANDLORD SHALL SO NOTIFY TENANT.  IF
LANDLORD DETERMINES, IN ACCORDANCE WITH THE APPLICABLE PROVISIONS OF
SECTION 9.5(A)(I) HEREOF, THAT SUCH MODIFICATIONS ARE NOT OTHERWISE ACCEPTABLE,
LANDLORD SHALL SO NOTIFY TENANT, SETTING FORTH IN REASONABLE DETAIL LANDLORD’S
REASONS FOR SUCH DETERMINATION.  IN THE EVENT LANDLORD DETERMINES THE
MODIFICATION TO BE UNACCEPTABLE, TENANT SHALL REVISE THE PROPOSED MODIFICATIONS
SO THAT THEY ARE ACCEPTABLE TO LANDLORD AND RESUBMIT THEM TO LANDLORD FOR REVIEW
IN ACCORDANCE WITH THE STANDARDS HEREINABOVE SET FORTH.  EACH REVIEW BY LANDLORD
UNDER THIS SECTION 9.5(B)(II) SHALL BE CARRIED OUT WITHIN FIFTEEN (15) BUSINESS
DAYS OF THE DATE OF SUBMISSION OF THE PROPOSED MODIFICATIONS TO THE ALTERATION
PLANS AND SPECIFICATIONS UNLESS THE PROPOSED MODIFICATION SUBSTANTIALLY ALTERS
THE ALTERATION PLANS AND SPECIFICATIONS, IN WHICH EVENT, SO LONG AS LANDLORD
NOTIFIES TENANT WITHIN SUCH FIFTEEN (15) BUSINESS DAY PERIOD THAT LANDLORD SO
REGARDS THE PROPOSED MODIFICATION, LANDLORD’S REVIEW SHALL BE CARRIED OUT WITHIN
TWENTY (20) BUSINESS DAYS OF THE DATE OF SUBMISSION OF THE PROPOSED
MODIFICATION.

 

(III)   COMPLIANCE WITH LEGAL REQUIREMENTS.  THE ALTERATION PLANS AND
SPECIFICATIONS (AND ANY MODIFICATION THERETO) SHALL COMPLY WITH ALL LEGAL
REQUIREMENTS AND INSURANCE REQUIREMENTS (BUT NEED NOT COMPLY WITH THE ZONING
RESOLUTION, IT BEING UNDERSTOOD THAT ALTERATION MAY BE CONSTRUCTED WITHOUT
REFERENCE TO

 

83

--------------------------------------------------------------------------------


 

THE PROVISIONS OF THE ZONING RESOLUTION).  LANDLORD’S APPROVAL OF ANY SUCH
ALTERATION PLANS AND SPECIFICATIONS (OR ANY MODIFICATION THERETO) DRAWINGS SHALL
NOT BE, NOR SHALL BE CONSTRUED AS BEING, OR RELIED UPON AS, A DETERMINATION THAT
ANY SUCH ALTERATION PLANS AND SPECIFICATIONS (OR ANY MODIFICATION THERETO)
DRAWINGS COMPLY WITH ANY LEGAL REQUIREMENTS OR INSURANCE REQUIREMENTS.

 

(IV)   SUBMISSION IN TRIPLICATE.  ALL DRAWINGS SUBMITTED TO LANDLORD PURSUANT TO
THIS SECTION 9.5 SHALL BE SUBMITTED IN TRIPLICATE.

 

(V)   PRODUCTION ARCHITECT.  NOTWITHSTANDING ANY PROVISION OF THIS LEASE
REQUIRING THE EXECUTION BY THE DESIGN ARCHITECT OF ANY CERTIFICATE OR OTHER
DOCUMENT, LANDLORD AGREES THAT SUCH CERTIFICATE OR OTHER DOCUMENT (INCLUDING,
WITHOUT LIMITATION, ANY ARCHITECT’S CERTIFICATE) MAY BE EXECUTED, IN LIEU
THEREOF, BY THE PRODUCTION ARCHITECT ON BEHALF OF THE DESIGN ARCHITECT ONCE
APPROVED BY THE DESIGN ARCHITECT.

 


(C)          RIGHT OF INSPECTION.  LANDLORD SHALL HAVE THE RIGHT, DURING THE
PERFORMANCE OF ANY ALTERATION GOVERNED BY ANY ELEMENT OF THE DUO OR AFFECTING A
STRUCTURAL COMPONENT (OTHER THAN BY HAVING A NONADVERSE STRUCTURAL EFFECT), TO
(I) MAINTAIN, AT LANDLORD’S COST, FIELD PERSONNEL OR OTHER REPRESENTATIVES AT
THE DEMISED PREMISES OR IN THE PORTIONS OF THE IMPROVEMENTS CONSTITUTING THE
COMMON ELEMENTS TO OBSERVE TENANT’S CONSTRUCTION METHODS AND TECHNIQUES AND TO
DETERMINE THAT SUCH ALTERATION IS BEING PERFORMED IN ACCORDANCE WITH THE
PROVISIONS OF THIS LEASE, AND (II) HAVE SUCH FIELD PERSONNEL OR OTHER DESIGNERS
ATTEND TENANT’S JOB AND/OR SAFETY MEETINGS (IT BEING AGREED THAT, IN RESPECT OF
BOTH OF CLAUSES (I) AND (II) IMMEDIATELY PRECEDING, SUCH LANDLORD’S FIELD
PERSONNEL OR OTHER REPRESENTATIVES SHALL NOT INSTRUCT CONTRACTORS, INTERFERE
WITH OR IMPEDE THE WORK OF SUCH OR OTHER WORKERS IN RESPECT OF ANY SUCH
ALTERATION).  LANDLORD AGREES THAT THE PRESENCE AND ACTIVITIES OF SUCH FIELD
PERSONNEL OR OTHER REPRESENTATIVES SHALL NOT IMPEDE IN ANY RESPECT THE
PERFORMANCE OF SUCH ALTERATION.  NO SUCH OBSERVATION OR ATTENDANCE BY LANDLORD’S
PERSONNEL, DESIGNERS OR OTHER REPRESENTATIVES SHALL IMPOSE UPON LANDLORD
RESPONSIBILITY FOR ANY FAILURE BY TENANT TO COMPLY WITH ANY LEGAL REQUIREMENTS,
INSURANCE REQUIREMENTS OR SAFETY PRACTICES IN CONNECTION WITH SUCH ALTERATION OR
CONSTITUTE AN ACCEPTANCE OF ANY SUCH ALTERATION WHICH DOES NOT COMPLY IN ALL
RESPECTS WITH THE PROVISIONS OF THIS LEASE.


 


SECTION 9.6                                   APPROVAL OF PROJECT PARTICIPANTS.


 


(A)          APPROVAL OF ARCHITECTS.


 

(I)   DESIGN ARCHITECT.  THE DESIGN ARCHITECT FOR ANY ALTERATION (OTHER THAN
INTERIOR CONSTRUCTION WORK) GOVERNED BY ANY ELEMENT OF THE DUO SHALL BE THE
DESIGN ARCHITECT.  IF TENANT SHALL DESIRE TO REPLACE RENZO PIANO BUILDING
WORKSHOP OR ANY REPLACEMENT DESIGN ARCHITECT PREVIOUSLY APPROVED BY LANDLORD AS
THE DESIGN ARCHITECT, THEN SUCH REPLACEMENT DESIGN ARCHITECT PROPOSED BY TENANT
SHALL BE APPROVED BY LANDLORD (SUCH APPROVED REPLACEMENT DESIGN ARCHITECT, THE
“REPLACEMENT DESIGN ARCHITECT”) SO LONG AS THE PROPOSED REPLACEMENT DESIGN
ARCHITECT, IN LANDLORD’S REASONABLE JUDGMENT, MEETS ALL OF THE FOLLOWING
CRITERIA (THE “REPLACEMENT DESIGN ARCHITECT APPROVAL CRITERIA”):  (A)  THE
PROPOSED

 

84

--------------------------------------------------------------------------------


 

REPLACEMENT DESIGN ARCHITECT IS KNOWN FOR ARTISTICALLY COMBINING ARCHITECTURE
AND ENGINEERING IN INVENTIVE AND UNIQUE WAYS; (B)  THE PROPOSED REPLACEMENT
DESIGN ARCHITECT IS CAPABLE OF CREATING ARCHITECTURE THAT SENSITIVELY AND
IMAGINATIVELY ADDRESSES THE NEEDS OF USERS OF THE IMPROVEMENT AS WELL AS USERS
OF ADJACENT CITY SIDEWALKS; (C)  THE PROPOSED REPLACEMENT DESIGN ARCHITECT IS
KNOWN FOR SENSITIVE AND IMAGINATIVE USE OF MATERIALS TO RESOLVE PROBLEMS IN NEW
WAYS; (D)  THE PROPOSED REPLACEMENT DESIGN ARCHITECT IS KNOWN FOR AN
INFLUENTIAL, DIVERSE BODY OF WORK, ALL OF WHICH IS, AS A WHOLE, INTERNATIONALLY
RECOGNIZED FOR HIGH STANDARDS OF EXCELLENCE IN ARCHITECTURE; (E)  THE PROPOSED
REPLACEMENT DESIGN ARCHITECT IS THE RECIPIENT OF INTERNATIONAL AWARDS AND
PRIZES; (F)  THE PROPOSED REPLACEMENT DESIGN ARCHITECT HAS EXPERIENCE IN
CREATING ARCHITECTURE THAT IS RESPONSIVE TO COMPLEX URBAN SITES; AND (G)  THE
PROPOSED REPLACEMENT DESIGN ARCHITECT WILL BE INVOLVED IN ALL PHASES OF THE
DESIGN, INCLUDING AN ACTIVE ROLE WHILE THE ALTERATION IN QUESTION IS UNDER
CONSTRUCTION.  IN THE EVENT THAT TENANT PROPOSES TO REPLACE THE DESIGN ARCHITECT
WITH AN ARCHITECT THAT, IN LANDLORD’S REASONABLE JUDGMENT, DOES NOT MEET THE
REPLACEMENT DESIGN ARCHITECT APPROVAL CRITERIA, THEN LANDLORD MAY APPROVE OR
DISAPPROVE THE PROPOSED DESIGN ARCHITECT IN LANDLORD’S SOLE DISCRETION.  ANY
PROPOSED REPLACEMENT DESIGN ARCHITECT SHALL, IN ANY EVENT, HAVE SUBSTANTIAL
EXPERIENCE IN CONSTRUCTION PROJECTS THAT ARE COMPARABLE IN SCOPE AND VISIBILITY
TO THE IMPROVEMENTS AND SHALL NOT BE A PROHIBITED PERSON.  IF LANDLORD FAILS TO
APPROVE OR REJECT ANY ARCHITECT NOMINATED BY TENANT TO BE A DESIGN ARCHITECT
WITHIN SIXTEEN (16) BUSINESS DAYS AFTER THE WRITTEN SUBMISSION TO LANDLORD OF
SUCH ARCHITECT’S NAME AND OTHER INFORMATION (INCLUDING ADEQUATE PORTFOLIO
INFORMATION) SUFFICIENTLY DETAILED TO PERMIT LANDLORD TO MAKE A REASONED
JUDGMENT OF THE APPROPRIATENESS OF THE PROPOSED ARCHITECT FOR THE 42ND STREET
PROJECT, OR LANDLORD FAILS TO MAKE REASONABLE REQUESTS FOR ADDITIONAL
INFORMATION RELATED THERETO WITHIN SUCH TIME PERIOD AND THEREAFTER TO APPROVE OR
REJECT SUCH ARCHITECT WITHIN ELEVEN (11) BUSINESS DAYS AFTER WRITTEN SUBMISSION
OF SUCH ADDITIONAL INFORMATION AS LANDLORD SHALL HAVE REASONABLY REQUESTED,
TENANT SHALL HAVE THE RIGHT TO GIVE LANDLORD A REMINDER NOTICE, WHICH REMINDER
NOTICE SHALL CONTAIN THE FOLLOWING CAPTION IN BOLD AND CAPITALIZED TYPE:

 

YOUR APPROVAL OF                                AS THE DESIGN ARCHITECT SHALL BE
DEEMED GIVEN IF YOU FAIL TO APPROVE OR REJECT SUCH PERSON WITHIN FIVE
(5) BUSINESS DAYS FROM THE DATE OF YOUR RECEIPT OF THIS NOTICE.

 

If Landlord fails to approve or reject the proposed architect within five
(5) Business Days after its receipt of such reminder notice, such architect
shall be deemed approved by Landlord.  Any rejection of an architect by Landlord
shall be accompanied by specific reasons set forth in reasonable detail.

 

(II)   OTHER ARCHITECTS AND ENGINEERS.  EXCEPT IN RESPECT OF THE DESIGN
ARCHITECT (WHICH SHALL BE APPROVED IN ACCORDANCE WITH SECTION 9.6(A)(I) HEREOF),
THE PRODUCTION ARCHITECT AND EACH OTHER ARCHITECT AND ENGINEER PROPOSED TO BE
ENGAGED IN RESPECT TO ANY ALTERATION (OTHER THAN INTERIOR CONSTRUCTION WORK OR
DEMOLITION WORK) (A) GOVERNED BY ANY ELEMENT OF THE DUO, (B) AFFECTING A
STRUCTURAL COMPONENT (OTHER THAN BY HAVING A NONADVERSE STRUCTURAL EFFECT), OR
(C) OF A VALUE OF

 

85

--------------------------------------------------------------------------------


 

GREATER THAN $1,000,000 (WHICH AMOUNT SHALL BE ADJUSTED FOR INFLATION FROM THE
SUBSTANTIAL COMPLETION DATE), SHALL BE APPROVED BY LANDLORD: (1) IN RESPECT OF
ANY ALTERATION SUBJECT TO CLAUSE (A) OF THIS SECTION 9.6(A)(II), IN LANDLORD’S
SOLE DISCRETION; AND (2) IN RESPECT OF ANY ALTERATION SUBJECT ONLY TO CLAUSE
(B) OR (C) OF THIS SECTION 9.6(A)(II), IN LANDLORD’S APPROVAL, NOT TO BE
UNREASONABLY WITHHELD.  EACH SUCH ARCHITECT SHALL HAVE SUBSTANTIAL EXPERIENCE IN
CONSTRUCTION PROJECTS THAT ARE COMPARABLE IN SCOPE TO SUCH ARCHITECT’S INTENDED
WORK AT THE IMPROVEMENTS AND SHALL NOT BE A PROHIBITED PERSON.  EACH SUCH
ENGINEER SHALL (X) BE OF RECOGNIZED STANDING AMONG ITS PEERS, (Y) HAVE AT LEAST
TEN (10) YEARS EXPERIENCE IN PROVIDING ENGINEERING SERVICES IN RESPECT OF
HIGHRISE BUILDINGS IN URBAN CENTERS AND (Z) NOT BE A PROHIBITED PERSON.  IF
LANDLORD FAILS TO APPROVE OR REJECT ANY ARCHITECT NOMINATED BY TENANT TO BE AN
ARCHITECT (OTHER THAN THE DESIGN ARCHITECT), OR ENGINEER NOMINATED BY TENANT TO
BE AN ENGINEER, AS THE CASE MAY BE, WITHIN SIXTEEN (16) BUSINESS DAYS AFTER THE
WRITTEN SUBMISSION TO LANDLORD OF SUCH ARCHITECT’S NAME AND OTHER INFORMATION
(INCLUDING ADEQUATE PORTFOLIO INFORMATION) SUFFICIENTLY DETAILED TO PERMIT
LANDLORD TO MAKE A REASONED JUDGMENT OF THE APPROPRIATENESS OF THE PROPOSED
ARCHITECT OR ENGINEER, AS THE CASE MAY BE, FOR THE 42ND STREET PROJECT, OR
LANDLORD FAILS TO MAKE REASONABLE REQUESTS FOR ADDITIONAL INFORMATION RELATED
THERETO WITHIN SUCH TIME PERIOD AND THEREAFTER TO APPROVE OR REJECT SUCH
ARCHITECT OR ENGINEERS, AS THE CASE MAY BE WITHIN ELEVEN (11) BUSINESS DAYS
AFTER WRITTEN SUBMISSION OF SUCH ADDITIONAL INFORMATION AS LANDLORD SHALL HAVE
REASONABLY REQUESTED, TENANT SHALL HAVE THE RIGHT TO GIVE LANDLORD A REMINDER
NOTICE, WHICH REMINDER NOTICE SHALL CONTAIN THE FOLLOWING CAPTION IN BOLD AND
CAPITALIZED TYPE:

 

YOUR APPROVAL OF                                AS AN ARCHITECT/ENGINEER SHALL
BE DEEMED GIVEN IF YOU FAIL TO APPROVE OR REJECT SUCH PERSON WITHIN FIVE
(5) BUSINESS DAYS FROM THE DATE OF YOUR RECEIPT OF THIS NOTICE.

 

If Landlord fails to approve or reject the proposed architect or engineers, as
the case may be, within five (5) Business Days after its receipt of such
reminder notice, such architect or engineer, as the came may be, shall be deemed
approved by Landlord.  Any rejection of an architect or engineer, as the case
may be, by Landlord shall be accompanied by specific reasons setting forth in
reasonable detail the basis for such rejection.

 


(B)         APPROVAL OF CONTRACTORS.


 

(I)   GENERAL STANDARD; PROHIBITED PERSONS.  ALL ALTERATIONS SHALL BE PERFORMED
AND/OR MANAGED BY ONE OR MORE REPUTABLE AND RESPONSIBLE GENERAL
CONTRACTOR(S) (OR IF TENANT, OR ANY SUBTENANT, AS THE CASE MAY BE, HIRES
CONTRACTORS INSTEAD OF A GENERAL CONTRACTOR, SUCH CONTRACTORS) OR CONSTRUCTION
MANAGER(S).  NO GENERAL CONTRACTOR, CONSTRUCTION MANAGER, MAJOR CONTRACTOR OR
OTHER CONTRACTOR THAT IS ENGAGED TO DO ANY ALTERATION SHALL BE A PROHIBITED
PERSON.  TENANT SHALL CAUSE SUCH RESTRICTION TO BE INSERTED IN EACH SUBLEASE.

 

(II)   MAJOR CONTRACTORS.  PRIOR TO THE TIME AT WHICH TENANT SOLICITS ANY BIDS
FOR LABOR OR MATERIALS FOR ANY ALTERATION (OTHER THAN INTERIOR CONSTRUCTION
WORK) GOVERNED BY ANY ELEMENT OF THE DUO OR AFFECTING A STRUCTURAL

 

86

--------------------------------------------------------------------------------


 

COMPONENT (OTHER THAN BY HAVING A NONADVERSE STRUCTURAL EFFECT), TENANT SHALL
FURNISH LANDLORD FOR ITS APPROVAL (TO THE EXTENT HEREINAFTER PROVIDED) A LIST OF
ALL PERSONS TENANT INTENDS TO SOLICIT FOR ANY SUCH WORK WHO, IF SO SELECTED,
WOULD (A) HAVE A CONTRACT AMOUNTING TO A VALUE OF GREATER THAN $1,000,000 (WHICH
AMOUNT SHALL BE ADJUSTED FOR INFLATION FROM THE SUBSTANTIAL COMPLETION DATE), OR
(B) OTHERWISE BE RESPONSIBLE FOR AN ITEM THAT IS GOVERNED BY THE DUO OR AFFECTS
A STRUCTURAL COMPONENT, OTHER THAN BY HAVING A NONADVERSE STRUCTURAL EFFECT (ANY
SUCH CONTRACTOR, A “MAJOR CONTRACTOR”).  THE LIST SHALL STATE THE NAME, ADDRESS,
PHONE NUMBER AND EIN OF EACH SUCH MAJOR CONTRACTOR AND EACH OF ITS PRINCIPALS
AND IN WHAT CAPACITY SUCH MAJOR CONTRACTORS WOULD BE PERFORMING WORK AT THE
DEMISED PREMISES OR THE COMMON ELEMENTS.  LANDLORD SHALL HAVE THE RIGHT TO
DISAPPROVE ANY MAJOR CONTRACTOR ONLY:  (1) IF SUCH MAJOR CONTRACTOR IS A
PROHIBITED PERSON; OR (2) IF SUCH MAJOR CONTRACTOR, IN LANDLORD’S REASONABLE
JUDGMENT, DEMONSTRATED A FAILURE, BASED ON PRIOR JOB PERFORMANCE, TO EXERCISE
DUE CARE IN THE PERFORMANCE OF THE WORK FOR WHICH SUCH MAJOR CONTRACTOR MAY BE
HIRED IN RESPECT OF THE IMPROVEMENTS (IT BEING AGREED THAT NO PERSON LISTED ON
EXHIBIT I ATTACHED HERETO MAY BE DISAPPROVED BY LANDLORD ON THE BASIS DESCRIBED
IN THIS CLAUSE (2) OF THIS SECTION 9.6(B)(II)).  IF LANDLORD FAILS TO APPROVE OR
REJECT ANY MAJOR CONTRACTOR WITHIN ELEVEN (11) BUSINESS DAYS AFTER THE RECEIPT
BY LANDLORD OF SUCH MAJOR CONTRACTOR’S NAME, ADDRESS, PHONE NUMBER AND EIN (AND
THOSE OF ITS PRINCIPALS), OR LANDLORD FAILS TO MAKE REASONABLE REQUESTS FOR
ADDITIONAL INFORMATION RELATED THERETO WITHIN SUCH TIME PERIOD AND THEREAFTER TO
APPROVE OR REJECT SUCH MAJOR CONTRACTOR WITHIN SIX (6) BUSINESS DAYS AFTER
WRITTEN SUBMISSION OF SUCH ADDITIONAL INFORMATION AS LANDLORD SHALL HAVE
REASONABLY REQUESTED, TENANT SHALL HAVE THE RIGHT TO GIVE LANDLORD A REMINDER
NOTICE, WHICH REMINDER NOTICE SHALL CONTAIN THE FOLLOWING CAPTION IN BOLD AND
CAPITALIZED TYPE:

 

YOUR APPROVAL OF                                AS A MAJOR CONTRACTOR SHALL BE
DEEMED GIVEN IF YOU FAIL TO APPROVE OR REJECT SUCH PERSON WITHIN FIVE
(5) BUSINESS DAYS FROM THE DATE OF YOUR RECEIPT OF THIS NOTICE.

 

If Landlord fails to approve or reject the proposed Major Contractor within five
(5) Business Days after its receipt of such reminder notice, such Major
Contractor shall be deemed approved by Landlord.  Any rejection of a Major
Contractor by Landlord shall be accompanied by specific reasons set forth in
reasonable detail.  Landlord approves, as of December 12, 2001, the Major
Contractors listed on Exhibit I attached hereto.

 


SECTION 9.7                                   ALTERATIONS CERTIFICATION.  IF
LEGAL REQUIREMENTS REQUIRE THAT PLANS BE SUBMITTED TO THE NEW YORK CITY
DEPARTMENT OF BUILDINGS IN RESPECT OF A GIVEN ALTERATION, TENANT SHALL DELIVER
TO LANDLORD AT LEAST SEVEN (7) BUSINESS DAYS PRIOR TO THE COMMENCEMENT OF WORK
IN RESPECT THEREOF A CERTIFICATION (THE “ALTERATIONS CERTIFICATION”) SIGNED BY A
QUALIFIED CERTIFYING PARTY OF TENANT (A) DESCRIBING THE APPLICABLE ALTERATION,
(B) SETTING FORTH THE REASONABLY ESTIMATED COST THEREOF AND (C) STATING WHETHER
SUCH ALTERATION WILL OR WILL NOT AFFECT ANY STRUCTURAL COMPONENT (OR IF SUCH
ALTERATION WILL AFFECT A STRUCTURAL COMPONENT, STATING WHETHER OR NOT SUCH
ALTERATION WILL HAVE ONLY A NONADVERSE STRUCTURAL EFFECT) AND WILL OR WILL NOT
AFFECT ANY ELEMENT OF THE DUO.  A COPY OF THE ALTERATION PLANS AND
SPECIFICATIONS, IF ANY, PREPARED FOR ANY SUCH ALTERATION SHALL BE SUBMITTED WITH
THE ALTERATIONS

 

87

--------------------------------------------------------------------------------



 


CERTIFICATION, AND THE ARCHITECT OR ENGINEER WHO PREPARED SUCH PLANS AND
SPECIFICATIONS SHALL ALSO SIGN THE ALTERATIONS CERTIFICATION.  IF THE STATEMENT
SET FORTH IN THE ALTERATIONS CERTIFICATION INDICATES THAT THE ALTERATION IN
QUESTION WILL AFFECT ANY STRUCTURAL COMPONENT (OTHER THAN BY HAVING A NONADVERSE
STRUCTURAL EFFECT) OR ANY ELEMENT OF THE DUO OR IS OTHERWISE UNTRUE, OR IF
TENANT FAILS TO SUBMIT AN ALTERATIONS CERTIFICATE, THE APPLICABLE ALTERATION
SHALL BE SUBJECT TO THE REQUIREMENTS OF SECTION 9.5(A) HEREOF AND THE
COMMENCEMENT OF THE ALTERATION WITHOUT COMPLIANCE WITH THE REQUIREMENTS OF
SECTION 9.5(A) HEREOF SHALL CONSTITUTE A DEFAULT HEREUNDER.


 


SECTION 9.8                                   REIMBURSEMENT OF EXPENSES OF
REVIEW.  TENANT SHALL REIMBURSE LANDLORD FOR THE COMMERCIALLY REASONABLE, ACTUAL
OUT-OF-POCKET FEES AND EXPENSES OF ANY ARCHITECT OR ENGINEER SELECTED BY
LANDLORD TO REVIEW (I) ANY PLANS AND SPECIFICATIONS FOR ANY ALTERATION SUBJECT
TO SECTION 9.5(A) HEREOF OR (II) THE CORRECTNESS OF THE ALTERATIONS
CERTIFICATION ASSOCIATED THEREWITH IS BEING CONTESTED BY LANDLORD; PROVIDED,
HOWEVER, THAT (A) SUCH FEES AND EXPENSES SHALL BE LIMITED TO THOSE INCURRED IN
REVIEWING THE PORTION OF SUCH PLANS AND SPECIFICATIONS GOVERNED BY ANY ELEMENT
OF THE DUO OR AFFECTING A STRUCTURAL COMPONENT (OTHER THAN BY HAVING A
NONADVERSE STRUCTURAL EFFECT), AND (B) TENANT’S REIMBURSEMENT OBLIGATION UNDER
THIS SECTION 9.8 SHALL NOT EXCEED ONE-HALF PERCENT (0.5%) OF THE COST OF SUCH
ALTERATION.


 


SECTION 9.9                                   NONADVERSE STRUCTURAL EFFECT. 
TENANT MAY PROVIDE TO LANDLORD A STATEMENT OF AN ARCHITECT OR AN ENGINEER
APPROVED BY LANDLORD PURSUANT TO THIS LEASE, IN THE FORM OF EXHIBIT J ATTACHED
HERETO, CERTIFYING THAT THE CONTEMPLATED ALTERATION SHALL HAVE NO ADVERSE EFFECT
ON A STRUCTURAL COMPONENT THAT IS GREATER THAN A NONADVERSE STRUCTURAL EFFECT. 
SUCH STATEMENT SHALL BE BASED SOLELY ON SUCH ENGINEER’S OR ARCHITECT’S
INDEPENDENT ASSESSMENT OF THE ALTERATION IN QUESTION AND NOT ON ANY
REPRESENTATIONS OR OTHER STATEMENTS MADE BY TENANT OR ANY OTHER PARTY.  LANDLORD
SHALL APPROVE OR DISAPPROVE OF SUCH ENGINEER’S OR ARCHITECT’S STATEMENT, IN
LANDLORD’S REASONABLE DISCRETION, WITHIN TEN (10) BUSINESS DAYS OF LANDLORD’S
RECEIPT THEREOF.


 


SECTION 9.10                            COMPLETION OF IMPROVEMENTS.


 


(A)          TENANT’S SUBWAY IMPROVEMENTS. (I)   LANDLORD SHALL HAVE THE
CONTINUING RIGHT TO REVIEW ANY MODIFICATIONS TO THE SITE 8 SOUTH SUBWAY
AGREEMENT AND TO APPROVE SAME SOLELY TO THE EXTENT THAT SUCH MODIFICATIONS DO
NOT IMPACT THE DUO.  IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THIS
LEASE AND THE TERMS OF THE SITE 8 SOUTH SUBWAY AGREEMENT IN RESPECT OF THE
PERFORMANCE OF TENANT’S SUBWAY IMPROVEMENTS, THE TERMS OF THE SITE 8 SOUTH
SUBWAY AGREEMENT SHALL PREVAIL.


 

(II)   TENANT SHALL BE RESPONSIBLE FOR ALL COSTS IN RESPECT OF TENANT’S SUBWAY
IMPROVEMENTS.  SUBJECT TO SECTION 3.04(B) OF THE SITE 8 SOUTH LADA, AN AMOUNT
EQUAL TO TENANT’S ALLOCATION (BASED ON AN ALLOCATION BETWEEN THE TENANTS OF ALL
SEVERANCE SUBLEASES AS TO WHICH ALL SUCH TENANTS HAVE JOINTLY NOTIFIED LANDLORD
ON OR BEFORE THE COMMENCEMENT DATE) OF THE ACTUAL COSTS OF TENANT’S SUBWAY
IMPROVEMENTS IN EXCESS OF FOUR MILLION DOLLARS ($4,000,000) SHALL BE REIMBURSED
TO TENANT AS A CREDIT AGAINST PILOT UNDER THIS LEASE, BUT ONLY TO THE EXTENT
THAT ANY SUCH EXCESS EXPENDITURE WAS REASONABLY REQUIRED, IN LANDLORD’S
REASONABLE OPINION BASED ON A DETAILED ACCOUNTING OF SUCH COSTS PROVIDED BY
TENANT TO LANDLORD, IN ORDER TO CONSTRUCT THE MINIMUM IMPROVEMENTS THAT WOULD BE
REQUIRED UNDER THE ZONING RESOLUTION AS OF JUNE 20, 2000.

 

88

--------------------------------------------------------------------------------

 



 


(B)         FINAL COMPLETION; PERMANENT CERTIFICATE OF OCCUPANCY.  TENANT SHALL,
USING COMMERCIALLY REASONABLE EFFORTS, DILIGENTLY AND CONTINUOUSLY PURSUE THE
DEVELOPMENT OF THE DEMISED PREMISES AND THE COMMON ELEMENTS UNTIL THE DEMISED
PREMISES AND THE COMMON ELEMENTS SHALL BE COMPLETE AND FULLY OPERATIONAL. 
WITHIN A REASONABLE PERIOD AFTER THE COMPLETION OF THE INITIAL BUILD OUT IN
RESPECT OF DEMISED SPACE AND THE COMMON ELEMENTS CONSTITUTING ONE HUNDRED
PERCENT (100%) OF THE SQUARE FEET TO BE OCCUPIED IN THE DEMISED SPACE AND THE
COMMON ELEMENTS, TENANT SHALL WITH REASONABLE DILIGENCE OBTAIN A PERMANENT
CERTIFICATE OF OCCUPANCY FOR THE DEMISED PREMISES AND THE COMMON ELEMENTS.


 


SECTION 9.11                            DISPUTES.  DISPUTES REGARDING ANY ASPECT
OF THIS ARTICLE IX, OTHER THAN THOSE EXPRESSLY STATED OTHERWISE OR THOSE THAT
PERTAIN TO THE DUO, MAY BE REFERRED TO ARBITRATION PURSUANT TO SECTION 16.3
HEREOF.


 


ARTICLE X
INSURANCE


 


SECTION 10.1                            INSURANCE.  AT ALL TIMES DURING THE TERM
OF THIS LEASE, TENANT SHALL, IN RESPECT OF THE DEMISED PREMISES AND THE COMMON
ELEMENTS, KEEP AND MAINTAIN, OR CAUSE TO BE KEPT AND MAINTAINED, POLICIES OF:


 


(A)          COMMERCIAL PROPERTY INSURANCE COVERING, AT A MINIMUM, THE PERILS
INSURED UNDER THE ISO SPECIAL CAUSES OF LOSS FORM (CP 10 30) (OR A SUBSTITUTE
FORM PROVIDING EQUIVALENT COVERAGE) (INCLUDING (I) DEBRIS REMOVAL, DEMOLITION
AND INCREASED COST OF CONSTRUCTION THAT ARE CAUSED BY OPERATION OF LEGAL
REQUIREMENTS REGULATING THE CONSTRUCTION OR REPAIR OF DAMAGED FACILITIES,
(II) FLOOD (SUBJECT TO SECTION 10.1(I) HEREOF) AND, TO THE EXTENT AVAILABLE AT
COMMERCIALLY REASONABLE RATES, EARTH MOVEMENT COVERAGE, AND (III) COVERAGE
AGAINST COLLAPSE AND INCLUDING AN ORDINANCE AND LAW ENDORSEMENT, IN AN AMOUNT
NOT LESS THAN THE THEN FULL INSURABLE VALUE SUBJECT TO THE FOREGOING
QUALIFICATION WITH RESPECT TO FLOOD AND EARTHQUAKE INSURANCE AND SUBJECT TO
COMMERCIALLY REASONABLE DEDUCTIBLES REASONABLY APPROVED BY LANDLORD;


 


(B)         COMMERCIAL GENERAL LIABILITY INSURANCE WRITTEN ON ISO OCCURRENCE
FORM CG 00 01 (OR A SUBSTITUTE FORM PROVIDING EQUIVALENT COVERAGE, WHICH SHALL
INCLUDE A BROAD FORM CGL ENDORSEMENT IF THE SUBSTITUTE FORM IS A 1973 EDITION
CGL FORM), WHICH SHALL COVER LIABILITY OF THE TENANT OR THE CONDOMINIUM
ASSOCIATION, AS THE CASE MAY BE, ARISING FROM OPERATIONS OF THE DEMISED PREMISES
OR THE COMMON ELEMENTS, AS THE CASE MAY BE, INDEPENDENT CONTRACTORS, PRODUCTS
AND COMPLETED OPERATIONS, PERSONAL INJURY AND ADVERTISING INJURY AND LIABILITY
ASSUMED UNDER AN INSURED CONTRACT, PROTECTING AND INDEMNIFYING TENANT (AND THE
CONDOMINIUM ASSOCIATION, AS APPLICABLE) AND LANDLORD, FROM AND AGAINST ANY AND
ALL CLAIMS FOR DAMAGES OR INJURY TO PERSON OR PROPERTY OR FOR LOSS OF LIFE OR OF
PROPERTY OCCURRING UPON, IN, OR ABOUT THE DEMISED PREMISES AND THE COMMON
ELEMENTS APPLICABLE AND THE ADJOINING STREETS, VAULTS, SIDEWALKS AND
PASSAGEWAYS, SUCH INSURANCE TO AFFORD IMMEDIATE PROTECTION, TO THE LIMIT OF NOT
LESS THAN FIFTY MILLION DOLLARS ($50,000,000) (AS SUCH SUM SHALL BE ADJUSTED FOR
INFLATION FROM DECEMBER 12, 2001) PER OCCURRENCE AND FIFTY MILLION DOLLARS
($50,000,000) (AS SUCH SUM SHALL BE ADJUSTED FOR INFLATION FROM DECEMBER 12,
2001) IN THE AGGREGATE FOR ALL OCCURRENCES WITHIN EACH POLICY YEAR; SUCH POLICY
SHALL INCLUDE A PROVISION THAT SAID AGGREGATE LIMIT SHALL APPLY SEPARATELY AT
THE DEMISED PREMISES AND THE COMMON ELEMENTS, AS APPLICABLE, OR, ALTERNATIVELY,

 

89

--------------------------------------------------------------------------------



 


SUCH COVERAGE SHALL BE IN AN AMOUNT NOT LESS THAN ONE HUNDRED MILLION DOLLARS
($100,000,000) (AS SUCH SUM SHALL BE ADJUSTED FOR INFLATION FROM DECEMBER 12,
2001) PER OCCURRENCE AND IN THE AGGREGATE, AND THAT SAID INSURER WILL PROVIDE
NOTICE TO THE LANDLORD IF SAID AGGREGATE IS REDUCED BY EITHER PAYMENTS OF A
CLAIM OR ESTABLISHMENT OF A RESERVE FOR CLAIMS IF SAID PAYMENTS OR RESERVES
EXCEED FIVE MILLION DOLLARS ($5,000,000); TENANT AGREES THAT IF THE AGGREGATE
LIMIT IS REDUCED BY THE PAYMENT OF A CLAIM OR ESTABLISHMENT OF A RESERVE TO TAKE
ALL PRACTICAL IMMEDIATE STEPS TO HAVE THE AGGREGATE LIMIT RESTORED BY
ENDORSEMENT TO THE EXISTING POLICY OR THE PURCHASE OF AN ADDITIONAL INSURANCE
POLICY;


 


(C)          BOILER AND PRESSURE VESSEL INSURANCE INCLUDING PRESSURE PIPES FOR
THE DEMISED PREMISES AND THE COMMON ELEMENTS;


 


(D)         BUSINESS INTERRUPTION INSURANCE IN AN AMOUNT NO LESS THAN THE SUM OF
PILOT AND THEATER SURCHARGE FOR ONE (1) YEAR AS DETERMINED BY TENANT, SUBJECT TO
LANDLORD’S PRIOR WRITTEN APPROVAL AND ADJUSTMENTS FROM TIME TO TIME BUT NOT MORE
FREQUENTLY THAN ONCE ANNUALLY FOR THE FIRST FIVE (5) YEARS AFTER DECEMBER 12,
2001 AND THEREAFTER NOT MORE FREQUENTLY THAN ONCE EVERY TWO (2) YEARS, AND WHICH
INSURANCE SHALL BE PAYABLE TO LANDLORD OR TENANT, AS THEIR RESPECTIVE INTERESTS
MAY APPEAR;


 


(E)          WORKERS’ COMPENSATION AND EMPLOYERS LIABILITY INSURANCE COVERING
ALL PERSONS EMPLOYED AT OR IN RESPECT OF THE DEMISED PREMISES OR THE COMMON
ELEMENTS, AS THE CASE MAY BE, WITH STATUTORILY REQUIRED LIMITS; WORKERS’
COMPENSATION INSURANCE SHALL INCLUDE POLICY ENDORSEMENTS PROVIDING AN EXTENSION
OF THE POLICY TO COVER THE LIABILITY OF THE INSURED UNDER THE “OTHER STATES
COVERAGE”;


 


(F)            BUSINESS AUTOMOBILE LIABILITY INSURANCE COVERING LIABILITY
ARISING OUT OF ANY VEHICLE (INCLUDING OWNED, NON-OWNED, LEASED, RENTED AND/OR
HIRED VEHICLES) INSURING AGAINST LIABILITY FOR BODILY INJURY, DEATH AND PROPERTY
DAMAGE IN AN AMOUNT NOT LESS THAN FIVE MILLION DOLLARS ($5,000,000) (AS SUCH SUM
SHALL BE ADJUSTED FOR INFLATION EVERY FIVE (5) YEARS AFTER DECEMBER 12, 2001)
EACH ACCIDENT LIMIT;


 


(G)         DURING THE PERFORMANCE OF ANY ALTERATION, BUILDER’S RISK COMPLETED
VALUE FORM INSURANCE COVERING THE PERILS INSURED UNDER THE ISO SPECIAL CAUSES OF
LOSS FORM, INCLUDING COLLAPSE, WATER DAMAGE, TRANSIT, FLOOD (SUBJECT TO
SECTION 10.1(I) HEREOF) OR EQUIVALENT COVERAGE UNDER TENANT’S “ALL RISK” POLICY
AND, TO THE EXTENT AVAILABLE AT COMMERCIALLY REASONABLE RATES, EARTH MOVEMENT
COVERAGE, WITH DEDUCTIBLE REASONABLY APPROVED BY ANY RECOGNIZED MORTGAGEE (AND,
IF NONE, BY LANDLORD), IN NONREPORTING FORM, COVERING THE TOTAL VALUE OF WORK
PERFORMED AND EQUIPMENT, SUPPLIES AND MATERIALS FURNISHED (WITH AN APPROPRIATE
LIMIT FOR SOFT COSTS IN THE CASE OF CONSTRUCTION) AND COVERING THE FULL
INSURABLE VALUE (EXCLUSIVE OF THE COST OF NONINSURABLE ITEMS, SUCH AS
EXCAVATION, FOUNDATIONS AND FOOTINGS) OF ALL EQUIPMENT, SUPPLIES AND MATERIALS
AT ANY OFF-SITE STORAGE LOCATION USED WITH RESPECT TO THE DEMISED PREMISES OR
THE COMMON ELEMENTS, AS THE CASE MAY BE, (SUBJECT TO THE FOREGOING QUALIFICATION
WITH RESPECT TO EARTHQUAKE INSURANCE) AND SUBJECT TO COMMERCIALLY REASONABLE
DEDUCTIBLES REASONABLY APPROVED BY LANDLORD;

 

90

--------------------------------------------------------------------------------



 


(H)         DURING THE PERFORMANCE OF ANY ALTERATION, COMMERCIAL GENERAL
LIABILITY INSURANCE, AS REQUIRED IN SECTION 10.1(B) HEREOF, IN AN AMOUNT OF NOT
LESS THAN $100,000,000 PER OCCURRENCE AND IN THE AGGREGATE;


 


(I)             FLOOD INSURANCE, IF THE IMPROVEMENTS OR ANY PART THEREOF IS
LOCATED IN AN AREA IDENTIFIED BY THE SECRETARY OF HOUSING AND URBAN DEVELOPMENT,
OR ANY SUCCESSOR THERETO, AS AN AREA HAVING SPECIAL FLOOD HAZARDS AND IN WHICH
FLOOD INSURANCE HAS BEEN MADE AVAILABLE AND TO THE MAXIMUM EXTENT AVAILABLE
UNDER THE NATIONAL FLOOD INSURANCE ACT OF 1968, AS AMENDED;


 


(J)             POLLUTION LIABILITY INSURANCE WITH LIMITS OF NOT LESS THAN FIVE
MILLION DOLLARS ($5,000,000) (AS SUCH SUM SHALL BE ADJUSTED FOR INFLATION FROM
DECEMBER 12, 2001) PER OCCURRENCE AND IN THE AGGREGATE WITH A DEDUCTIBLE OF NO
MORE THAN $1,000,000 (AS SUCH SUM SHALL BE ADJUSTED FOR INFLATION FROM
DECEMBER 12, 2001), PROVIDING COVERAGE FOR BODILY INJURY OR PROPERTY DAMAGE
ARISING FROM, OR CLEANUP OF, ACTUAL, ALLEGED OR THREATENED EMISSION, DISCHARGE,
DISPERSAL, SEEPAGE, RELEASE OR ESCAPE OF HAZARDOUS MATERIALS FROM, ON, UNDER, IN
OR ONTO THE DEMISED PREMISES OR THE COMMON ELEMENTS, AS THE CASE MAY BE,
INCLUDING ANY LOSS, COST OR EXPENSE INCURRED AS A RESULT OF THE INVESTIGATION,
SETTLEMENT OR DEFENSE OF ANY CLAIM, SUIT, OR PROCEEDINGS AGAINST LANDLORD,
INCLUDING THE PAYMENT OF ANY MONETARY AWARDS OF COMPENSATORY DAMAGES, ARISING
FROM ANY SUCH OCCURRENCE;


 


(K)          INSURANCE TO KEEP ALL GLASS IN THE DEMISED PREMISES AND THE COMMON
ELEMENTS, AS THE CASE MAY BE, AND IN THE PERIMETER AND DEMISING WALLS THEREOF,
AND THE FRAMES FOR SUCH GLASS, INSURED AGAINST DAMAGE (INCLUDING TEMPORARY
REPAIRS) SUBJECT TO COMMERCIALLY REASONABLE DEDUCTIBLES REASONABLY APPROVED BY
LANDLORD;


 


(L)             WHILE ANY OF THE IMPROVEMENTS LOCATED IN THE DEMISED PREMISES OR
THE COMMON ELEMENTS OR ANY PORTIONS THEREOF ARE BEING REMOVED, IN TRANSIT OR AT
AN OFF-SITE LOCATION, TRIP TRANSIT, INSTALLATION FLOATER AND BAILEE FLOATER
INSURANCE (OR ANY SUBSTITUTE FORM PROVIDING EQUIVALENT COVERAGE) COVERING THE
PERILS INSURED UNDER THE ISO SPECIAL CAUSES OF LOSS FORM, INCLUDING COLLAPSE,
WATER DAMAGE, TRANSIT, FLOOD (SUBJECT TO SECTION 10.1(I) HEREOF), AND, TO THE
EXTENT AVAILABLE AT COMMERCIALLY REASONABLE RATES, EARTH MOVEMENT COVERAGE, WITH
DEDUCTIBLE REASONABLY APPROVED BY ANY RECOGNIZED MORTGAGEE (AND IF NONE, BY
LANDLORD), IN NONREPORTING FORM, COVERING THE FULL INSURABLE VALUE OF SUCH
IMPROVEMENTS; AND


 


(M)       SUCH OTHER INSURANCE AND IN SUCH AMOUNTS AS MAY FROM TIME TO TIME BE
THEN CUSTOMARILY CARRIED BY OWNERS OF COMPARABLE CLASS “A” OFFICE BUILDINGS (AS
UNDERSTOOD ON DECEMBER 12, 2001) IN MIDTOWN MANHATTAN.


 


SECTION 10.2                            REQUIREMENTS FOR POLICIES.  ALL
INSURANCE PROVIDED FOR IN THIS ARTICLE X (AND IN ANY OTHER PROVISION OF THIS
LEASE) SHALL:


 


(A)          BE EFFECTED UNDER STANDARD FORM POLICIES ISSUED BY INSURERS OF
RECOGNIZED RESPONSIBILITY, AUTHORIZED TO DO BUSINESS IN THE STATE OF NEW YORK,
WHICH ARE RATED NO LESS THAN “A-/VII” IN THE THEN CURRENT EDITION OF BEST’S
INSURANCE REPORT (OR THE THEN EQUIVALENT OF SUCH RATING); PROVIDED, HOWEVER,
THAT INSURERS PROVIDING COVERAGE IN EXCESS OF THE AMOUNTS REQUIRED BY
SECTION 10.1 HEREOF MAY HAVE A LOWER RATING THAN THE RATING INDICATED IN THIS
SECTION 10.2(A) SO LONG AS ANY SUCH INSURERS PROVIDING SUCH EXCESS COVERAGE AND
HAVING A LOWER RATING THAN IS

 

91

--------------------------------------------------------------------------------



 


REQUIRED BY THE FIRST CLAUSE OF THIS SECTION 10.2(A) ARE NOT TREATED AS
“CO-INSURERS” HEREUNDER OF THE AMOUNTS SET FORTH IN SECTION 10.1 HEREOF;


 


(B)         AS TO ANY POLICIES OF INSURANCE OF THE CHARACTER DESCRIBED IN
SECTIONS 10.1(A), 10.1(C), 10.1(D), 10.1(G), 10.1(I), 10.1(J), 10.1(K),
10.1(L) AND 10.1(M) HEREOF (IF APPLICABLE), EXPRESSLY PROVIDE THAT ANY LOSSES
THEREUNDER, SUBJECT TO SECTION 10.6 HEREOF, IN RESPECT OF LOSSES ARISING IN
RESPECT OF THE COMMON ELEMENTS, SHALL BE ADJUSTED WITH LANDLORD AND THE
CONDOMINIUM ASSOCIATION.  ALL SUCH INSURANCE SHALL BE CARRIED IN THE NAME OF
TENANT OR AN APPLICABLE SUBTENANT AND SHALL NAME THE LANDLORD, OTHER PUBLIC
PARTIES AND ANY PROPERTY MANAGERS RETAINED BY LANDLORD AS ADDITIONAL INSUREDS
THEREUNDER.  ANY LOSS THEREUNDER SHALL BE MADE PAYABLE TO LANDLORD (PROVIDED
THAT IF DEPOSITARY HAS BEEN APPOINTED TO RECEIVE SUCH FUNDS, THEN TO SUCH
DEPOSITARY), AND TENANT, AS THEIR RESPECTIVE INTERESTS MAY APPEAR; AND


 


(C)          TO THE EXTENT OBTAINABLE, CONTAIN AN AGREEMENT BY THE INSURER THAT
SUCH POLICY SHALL NOT BE CANCELLED OR MATERIALLY ALTERED TO REDUCE THE AMOUNT OR
THE EXTENT OF ANY COVERAGE AFFORDED THEREUNDER WITHOUT AT LEAST THIRTY (30)
DAYS’ PRIOR WRITTEN NOTICE TO LANDLORD, AND SHALL PROVIDE THAT ANY LOSS
OTHERWISE PAYABLE THEREUNDER SHALL BE PAYABLE NOTWITHSTANDING ANY ACT OR
NEGLIGENCE OF LANDLORD OR TENANT WHICH MIGHT, ABSENT SUCH AGREEMENT, RESULT IN A
FORFEITURE OF ALL OR PART OF THE PAYMENT OF SUCH LOSS.


 


SECTION 10.3                            WAIVER OF SUBROGATION.


 


(A)          WAIVER OF SUBROGATION.  EACH OF THE PARTIES HERETO SHALL INCLUDE IN
EACH OF ITS POLICIES INSURING AGAINST LOSS, DAMAGE OR DESTRUCTION BY FIRE OR
OTHER INSURED CASUALTY RELATING TO THE DEMISED PREMISES AND/OR THE COMMON
ELEMENTS A WAIVER OF THE INSURER’S RIGHT OF SUBROGATION AGAINST THE OTHER PARTY
HERETO, OR, IF SUCH WAIVER IS UNOBTAINABLE (I) AN EXPRESS AGREEMENT THAT SUCH
POLICY SHALL NOT BE INVALIDATED IF TENANT WAIVES OR HAS WAIVED BEFORE THE
CASUALTY THE RIGHT OF RECOVERY AGAINST THE OTHER PARTY HERETO OR (II) ANY OTHER
FORM OF PERMISSION FOR THE RELEASE OF THE OTHER PARTY HERETO, PROVIDED SUCH
WAIVER, AGREEMENT OR PERMISSION IS OBTAINABLE UNDER NORMAL COMMERCIAL INSURANCE
PRACTICE AT THE TIME.  IF SUCH WAIVER, AGREEMENT OR PERMISSION SHALL NOT BE, OR
SHALL CEASE TO BE, OBTAINABLE WITHOUT ADDITIONAL CHARGE OR AT ALL, THE PARTY
HERETO SHALL SO NOTIFY THE OTHER PARTY HERETO PROMPTLY AFTER NOTICE THEREOF.  IF
THE OTHER PARTY HERETO SHALL AGREE IN WRITING TO PAY THE INSURER’S ADDITIONAL
CHARGE THEREFOR, SUCH WAIVER, AGREEMENT OR PERMISSION SHALL (IF OBTAINABLE) BE
INCLUDED IN THE POLICY.


 


(B)         WAIVER OF RIGHT OF RECOVERY.  AS LONG AS THE INSURANCE POLICIES OF
EACH PARTY HERETO INCLUDE THE WAIVER OF SUBROGATION OR AGREEMENT OR PERMISSION
TO RELEASE LIABILITY REFERRED TO IN SECTION 10.3(A) HEREOF, SUCH PARTY, TO THE
EXTENT THAT SUCH INSURANCE IS IN FORCE AND COLLECTIBLE, HEREBY WAIVES, FOR
ITSELF AND THOSE CLAIMING THROUGH AND UNDER IT, ANY RIGHT OF RECOVERY AGAINST
THE OTHER PARTY HERETO AND ITS AGENTS FOR ANY LOSS OCCASIONED BY FIRE OR OTHER
INSURED CASUALTY.  IF AT ANY TIME ANY INSURANCE POLICIES OF ANY PARTY HERETO
SHALL NOT INCLUDE SUCH OR SIMILAR PROVISIONS, THE WAIVERS SET FORTH IN THE
IMMEDIATELY PRECEDING SENTENCE SHALL BE OF NO FURTHER FORCE OR EFFECT.

 

92

--------------------------------------------------------------------------------


 


SECTION 10.4                            DELIVERY OF POLICIES.


 


(A)          ORIGINAL POLICIES.  AS OF THE LEASE ASSIGNMENT DATE AND THEREAFTER
NOT LESS THAN THIRTY (30) DAYS PRIOR TO THE EXPIRATION DATES OF THE EXPIRING
POLICIES THERETOFORE FURNISHED PURSUANT TO THIS ARTICLE X, TENANT SHALL DELIVER
TO LANDLORD A CERTIFIED COPY OF THE POLICIES REQUIRED BY THIS ARTICLE X OR
INSURANCE CERTIFICATES (IN FORMS REASONABLY ACCEPTABLE TO LANDLORD) BINDING THE
INSURER CERTIFYING THE ISSUANCE OF SUCH POLICIES, BEARING NOTATIONS EVIDENCING
THE PAYMENT OF PREMIUMS OR ACCOMPANIED BY OTHER EVIDENCE REASONABLY SATISFACTORY
TO LANDLORD OF SUCH PAYMENT, OR CERTIFICATES EVIDENCING SAME.


 


(B)         INSURER CERTIFICATION.  TENANT SHALL, UPON THE WRITTEN REQUEST OF
LANDLORD, OBTAIN AND DELIVER TO LANDLORD, WITHIN TWENTY (20) BUSINESS DAYS AFTER
THE DATE OF ANY SUCH REQUEST, A WRITTEN CERTIFICATION FROM TENANT’S INSURER OR
INDEPENDENT INSURANCE AGENT DESCRIBING IN REASONABLE DETAIL THE INSURANCE
POLICIES THEN BEING MAINTAINED BY TENANT IN ACCORDANCE WITH THE REQUIREMENTS OF
THIS ARTICLE X.


 


SECTION 10.5                            SEPARATE INSURANCE.  TENANT SHALL NOT
TAKE OUT SEPARATE INSURANCE CONCURRENT IN FORM OR CONTRIBUTING IN THE EVENT OF
LOSS WITH THAT REQUIRED IN THIS ARTICLE X TO BE FURNISHED BY, OR WHICH MAY
REASONABLY BE REQUIRED TO BE FURNISHED BY, TENANT UNLESS LANDLORD IS INCLUDED
THEREIN AS AN INSURED, WITH LOSS PAYABLE AS IN THIS LEASE PROVIDED.  TENANT
SHALL IMMEDIATELY NOTIFY LANDLORD OF THE TAKING OUT OF ANY SUCH SEPARATE
INSURANCE AND SHALL DELIVER THE POLICY OR POLICIES AS PROVIDED IN SECTION 10.4
HEREOF.


 


SECTION 10.6                            COOPERATION; ADJUSTMENT.  (A)  LANDLORD
AND TENANT SHALL COOPERATE IN CONNECTION WITH THE COLLECTION OF ANY INSURANCE
MONIES THAT MAY BE DUE IN THE EVENT OF LOSS IN RESPECT OF THE DEMISED PREMISES,
BUT THE SAME SHALL BE AT THE SOLE COST AND EXPENSE OF TENANT.  IF TENANT SHALL
FAIL PROMPTLY AND WITH DUE DILIGENCE TO MAKE CLAIM FOR AND USE GOOD FAITH
EFFORTS TO COLLECT ANY INSURANCE MONIES THAT ARE SO DUE, LANDLORD, UPON TWENTY
(20) BUSINESS DAYS PRIOR WRITTEN NOTICE TO TENANT, MAY MAKE CLAIM FOR AND
COLLECT THE SAME DIRECTLY ON BEHALF OF AND IN THE NAME OF LANDLORD AND TENANT. 
THE AFORESAID NOTICE SHALL INCLUDE THE FOLLOWING, IN BOLDFACE PRINT:  “IN THE
EVENT THAT TENANT FAILS TO MAKE A CLAIM FOR AND TO COLLECT INSURANCE PROCEEDS,
AS REQUIRED IN SECTION 10.6 OF THE LEASE, AND SUCH FAILURE CONTINUES FOR TWENTY
(20) BUSINESS DAYS AFTER DELIVERY OF THIS NOTICE, LANDLORD SHALL BE ENTITLED TO
MAKE SUCH CLAIM AND COLLECT SUCH PROCEEDS.”.  LANDLORD (IN THE EVENT THAT CLAIM
IN QUESTION IS FOR AN AMOUNT IN EXCESS OF $5,000,000), TENANT AND, IF REQUIRED
BY THE TERMS OF THE APPLICABLE RECOGNIZED MORTGAGE, THE RECOGNIZED MORTGAGEE
MOST SENIOR IN LIEN, SHALL BE ENTITLED TO PARTICIPATE IN ANY NEGOTIATIONS WITH
THE INSURER REGARDING THE ADJUSTMENT OF CLAIMS FOR DAMAGE TO THE DEMISED
PREMISES, AND ANY SETTLEMENT AGREEMENT SHALL BE SUBJECT TO THE APPROVAL OF
LANDLORD (IN THE EVENT THAT THE CLAIM IN QUESTION IS FOR AN AMOUNT IN EXCESS OF
$5,000,000), TENANT AND SUCH RECOGNIZED MORTGAGEE, SUCH APPROVAL NOT TO BE
UNREASONABLY WITHHELD.


 


(B)         LANDLORD AND THE CONDOMINIUM ASSOCIATION SHALL COOPERATE IN
CONNECTION WITH THE COLLECTION OF ANY INSURANCE MONIES THAT MAY BE DUE IN THE
EVENT OF LOSS IN RESPECT OF THE COMMON ELEMENTS, BUT THE SAME SHALL BE AT THE
SOLE COST AND EXPENSE OF TENANT.  IF TENANT SHALL FAIL PROMPTLY AND WITH DUE
DILIGENCE TO MAKE CLAIM FOR AND USE GOOD FAITH EFFORTS TO COLLECT ANY INSURANCE
MONIES THAT ARE SO DUE, LANDLORD, UPON TWENTY (20) BUSINESS DAYS PRIOR WRITTEN
NOTICE TO TENANT, MAY MAKE CLAIM FOR AND COLLECT THE SAME DIRECTLY ON BEHALF OF
AND IN THE NAME OF LANDLORD AND TENANT.  THE AFORESAID NOTICE SHALL INCLUDE THE
FOLLOWING, IN BOLDFACE PRINT:  “IN THE EVENT THAT TENANT FAILS TO MAKE A CLAIM
FOR AND TO COLLECT INSURANCE PROCEEDS, AS

 

93

--------------------------------------------------------------------------------



 


REQUIRED IN SECTION 10.6 OF THE LEASE, AND SUCH FAILURE CONTINUES FOR TWENTY
(20) BUSINESS DAYS AFTER DELIVERY OF THIS NOTICE, LANDLORD SHALL BE ENTITLED TO
MAKE SUCH CLAIM AND COLLECT SUCH PROCEEDS.”  LANDLORD (IN THE EVENT THAT CLAIM
IN QUESTION IS FOR AN AMOUNT IN EXCESS OF $5,000,000), THE CONDOMINIUM
ASSOCIATION AND, IF REQUIRED BY THE TERMS OF THE APPLICABLE RECOGNIZED MORTGAGE,
THE RECOGNIZED MORTGAGEE MOST SENIOR IN LIEN, SHALL BE ENTITLED TO PARTICIPATE
IN ANY NEGOTIATIONS WITH THE INSURER REGARDING THE ADJUSTMENT OF CLAIMS FOR
DAMAGE TO THE COMMON ELEMENTS, AND ANY SETTLEMENT AGREEMENT SHALL BE SUBJECT TO
THE APPROVAL OF LANDLORD (IN THE EVENT THAT THE CLAIM IN QUESTION IS FOR AN
AMOUNT IN EXCESS OF $5,000,000), THE CONDOMINIUM ASSOCIATION AND SUCH RECOGNIZED
MORTGAGEE, SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD.


 


SECTION 10.7                            APPROVAL BY LANDLORD.  NO APPROVAL BY
LANDLORD OF ANY INSURER SHALL BE CONSTRUED TO BE A REPRESENTATION, CERTIFICATION
OR WARRANTY OF SUCH INSURER’S SOLVENCY AND NO APPROVAL BY LANDLORD AS TO THE
AMOUNT, TYPE OR FORM OF ANY INSURANCE SHALL BE CONSTRUED TO BE A REPRESENTATION,
CERTIFICATION OR WARRANTY OF SUCH INSURANCE’S SUFFICIENCY.  TENANT SHALL BE
SOLELY RESPONSIBLE FOR COVERING THE DEDUCTIBLES UNDER THE INSURANCE POLICIES
PROVIDED HEREUNDER REGARDLESS OF WHETHER LANDLORD HAS APPROVED THE AMOUNT OF
SUCH DEDUCTIBLES.


 


SECTION 10.8                            DEPOSITARY.  SUBJECT TO SECTION 10.9
HEREOF, ANY LOSS UNDER ALL POLICIES REQUIRED BY ANY PROVISION OF THIS LEASE
INSURING AGAINST DAMAGE TO THE COMMON ELEMENTS BY FIRE OR OTHER CASUALTY SHALL
BE PAYABLE TO THE DEPOSITARY, EXCEPT THAT AMOUNTS OF LESS THAN THREE HUNDRED
FIFTY THOUSAND DOLLARS ($350,000) (AS SUCH SUM SHALL BE ADJUSTED FOR INFLATION
FROM DECEMBER 12, 2001) SHALL BE PAYABLE IN TRUST DIRECTLY TO TENANT FOR
APPLICATION TO THE COST OF RESTORATION IN ACCORDANCE WITH ARTICLE XI HEREOF. 
ANY LOSS UNDER ANY POLICIES INSURING AGAINST DAMAGE TO ANY PORTION OF THE
DEMISED PREMISES (EXCLUSIVE OF ANY PORTION OF THE COMMON ELEMENTS) OR ANY
PERSONAL PROPERTY IN THE DEMISED PREMISES SHALL BE PAYABLE TO TENANT.


 


SECTION 10.9                            SECURITY FOR COMMERCIAL PROPERTY
INSURANCE PREMIUM.


 


(A)                                  TENANT HAS PROVIDED LANDLORD A GUARANTY
(THE “INSURANCE GUARANTY”), SATISFACTORY TO LANDLORD, BY NYTC, OF TENANT’S
OBLIGATIONS UNDER SECTION 10.1(A) HEREOF, GUARANTYING SUCH OBLIGATIONS UP TO
$75,000.00 (THE “SECURITY DEPOSIT”).  IF ON THE FIFTH ANNIVERSARY OF THE
COMMENCEMENT DATE, TENANT SHALL HAVE FULLY PERFORMED ITS OBLIGATIONS UNDER
SECTION 10.1(A) HEREOF, LANDLORD SHALL REDUCE THE MAXIMUM LIABILITY UNDER THE
INSURANCE GUARANTY TO $37,500.  THE MAXIMUM LIABILITY UNDER THE INSURANCE
GUARANTY SHALL BE ADJUSTED FOR INFLATION ONCE EVERY FIVE (5) YEARS BEGINNING ON
THE TENTH ANNIVERSARY OF THE COMMENCEMENT DATE; PROVIDED, HOWEVER, IF PRIOR TO
THE FIFTH ANNIVERSARY OF THE COMMENCEMENT DATE LANDLORD SHALL HAVE SENT NOTICE
TO TENANT THAT TENANT IS OR HAS EVER BEEN IN DEFAULT OF THE PROVISIONS OF THIS
SECTION 10.9, THE AMOUNT OF THE MAXIMUM LIABILITY UNDER THE INSURANCE GUARANTY
SHALL BE ADJUSTED FOR INFLATION ONCE EVERY FIVE (5) YEARS BEGINNING ON THE FIFTH
ANNIVERSARY OF THE COMMENCEMENT DATE.


 


(B)                                 [INTENTIONALLY OMITTED]


 


(C)                                  IF TENANT DEFAULTS IN THE FULL AND PROMPT
PAYMENT AND PERFORMANCE OF ANY OF TENANT’S COVENANTS OR OBLIGATIONS UNDER
SECTION 10.4(A) HEREOF IN RESPECT OF THE POLICIES TO BE

 

94

--------------------------------------------------------------------------------



 


MAINTAINED UNDER SECTION 10.1(A) HEREOF, LANDLORD MAY USE, APPLY OR RETAIN THE
WHOLE OR ANY PART OF THE SECURITY DEPOSIT AND THE INTEREST ACCRUED THEREON, IF
ANY, TO THE EXTENT REQUIRED FOR THE PAYMENT OF ANY INSURANCE PREMIUM REQUIRED TO
MEET TENANT’S OBLIGATIONS UNDER SECTION 10.1(A) HEREOF.  IF LANDLORD SHALL SO
USE, APPLY OR RETAIN THE WHOLE OR ANY PART OF THE SECURITY DEPOSIT AND THE
INTEREST ACCRUED THEREON, TENANT SHALL UPON DEMAND IMMEDIATELY DEPOSIT WITH
LANDLORD A SUM EQUAL TO THE AMOUNT SO USED, APPLIED OR RETAINED.  IF TENANT
SHALL FULLY AND FAITHFULLY COMPLY WITH ALL OF TENANT’S OBLIGATIONS UNDER
SECTION 10.4(A) HEREOF IN RESPECT OF THE POLICIES TO BE MAINTAINED UNDER
SECTION 10.1(A) HEREOF, THE SECURITY DEPOSIT (INCLUDING INTEREST THEREON) OR ANY
BALANCE THEREOF, SHALL BE RETURNED OR PAID OVER TO TENANT AFTER THE DATE ON
WHICH THIS LEASE SHALL EXPIRE OR SOONER END OR TERMINATE, AND AFTER DELIVERY TO
LANDLORD OF ENTIRE POSSESSION OF THE DEMISED PREMISES.  IN THE EVENT OF ANY SALE
OF LANDLORD’S INTEREST IN THE LEASE, LANDLORD SHALL HAVE THE RIGHT TO ASSIGN ITS
INTEREST IN THE SECURITY DEPOSIT TO THE TRANSFEREE OR ASSIGNEE AND LANDLORD
SHALL THEREUPON BE RELEASED BY TENANT FROM ALL LIABILITY FOR THE RETURN OR
PAYMENT THEREOF; AND TENANT SHALL LOOK SOLELY TO THE NEW LANDLORD FOR THE RETURN
OR PAYMENT OF THE SAME; AND THE PROVISIONS HEREOF SHALL APPLY TO EVERY TRANSFER
OR ASSIGNMENT MADE OF THE SAME TO A NEW LANDLORD.  TENANT SHALL NOT ASSIGN OR
ENCUMBER OR ATTEMPT TO ASSIGN OR ENCUMBER THE SECURITY DEPOSIT AND NEITHER
LANDLORD NOR ITS SUCCESSORS OR ASSIGNS SHALL BE BOUND BY ANY SUCH ASSIGNMENT,
ENCUMBRANCE, ATTEMPTED ASSIGNMENT OR ATTEMPTED ENCUMBRANCE.


 


ARTICLE XI
DAMAGE AND DESTRUCTION


 


SECTION 11.1                            DAMAGE AND DESTRUCTION.


 


(A)          RESTORATION.  IF, AT ANY TIME DURING THE TERM OF THIS LEASE, ALL OR
ANY PART OF THE COMMON ELEMENTS OR ANY PORTION THEREOF SHALL BE DESTROYED OR
DAMAGED IN WHOLE OR IN PART BY FIRE OR OTHER CASUALTY (INCLUDING ANY CASUALTY
FOR WHICH INSURANCE WAS NOT OBTAINED OR OBTAINABLE) OF ANY KIND OR NATURE,
ORDINARY OR EXTRAORDINARY, FORESEEN OR UNFORESEEN (EACH, A “CASUALTY”), TENANT
SHALL: (I) GIVE TO LANDLORD IMMEDIATE NOTICE THEREOF, EXCEPT THAT NO NOTICE
SHALL BE REQUIRED IF THE ESTIMATED COST OF REPAIRS, RESTORATIONS, REPLACEMENTS
AND REBUILDING, INCLUDING TEMPORARY REPAIRS OR THE PROTECTION OF OTHER PROPERTY
PENDING THE COMPLETION OF ANY REPAIR, RESTORATION, REPLACEMENT OR REBUILDING
THEREOF (COLLECTIVELY, “RESTORATION”) SHALL BE LESS THAN ONE HUNDRED THOUSAND
DOLLARS ($100,000.00); (II) FILE ALL REQUIRED DOCUMENTS AND INSTRUMENTS WITH ITS
INSURERS, AND MAKE SUCH CLAIMS WITH ITS INSURERS AS SHALL BE NECESSARY OR
ADVISABLE; AND (III) TAKE SUCH STEPS AS SHALL BE NECESSARY OR ADVISABLE TO
PRESERVE ANY UNDAMAGED PORTION OF THE COMMON ELEMENTS AND TO INSURE THAT THE
PORTIONS OF THE COMMON ELEMENTS THAT ARE ACCESSIBLE TO THE PUBLIC SHALL BE SAFE
AND FREE FROM CONDITIONS HAZARDOUS TO LIFE AND PROPERTY.  SUBJECT TO
SECTION 11.1(G) HEREOF, TENANT SHALL, WHETHER OR NOT SUCH CASUALTY SHALL HAVE
BEEN INSURED, AND WHETHER OR NOT INSURANCE PROCEEDS, IF ANY, SHALL BE SUFFICIENT
FOR THE PURPOSE OF SUCH RESTORATION, DILIGENTLY AND WITH CONTINUITY (SUBJECT TO
UNAVOIDABLE DELAYS AND COMMERCIALLY REASONABLE STANDARDS) REPAIR, ALTER,
RESTORE, REPLACE AND REBUILD (COLLECTIVELY, “RESTORE”) THE COMMON ELEMENTS, AS
NEARLY AS POSSIBLE TO THE CONDITION, QUALITY AND CLASS OF THE COMMON ELEMENTS
EXISTING IMMEDIATELY PRIOR TO SUCH OCCURRENCE (USING MATERIALS, EQUIPMENT AND
CONSTRUCTION TECHNIQUES WHICH ARE COMMON AT THE TIME OF THE DAMAGE OR
DESTRUCTION), WITH SUCH ALTERATIONS AS TENANT (OR THE CONDOMINIUM ASSOCIATION),
WITH THE CONSENT OF LANDLORD IN ACCORDANCE WITH THE STANDARDS OF REVIEW SET
FORTH IN ARTICLE IX HEREOF, SHALL ELECT TO MAKE, PROVIDED THAT AFTER

 

95

--------------------------------------------------------------------------------



 


RESTORATION, THE COMMON ELEMENTS IS IN SUBSTANTIAL CONFORMITY WITH THE
APPLICABLE FINAL PLANS AND SPECIFICATIONS AND IN COMPLIANCE WITH THE DUO.  EACH
RESTORATION SHALL BE PERFORMED IN ACCORDANCE WITH THE PROVISIONS OF THIS
ARTICLE XI AND THE PROVISIONS OF ARTICLE IX HEREOF AS IF SUCH RESTORATION WERE
AN “ALTERATION” THEREUNDER.  IN ANY CASE WHERE THIS LEASE SHALL EXPIRE OR BE
TERMINATED PRIOR TO THE COMPLETION OF A RESTORATION OTHER THAN IN CONNECTION
WITH THE EXERCISE OF THE PURCHASE OPTION, TENANT SHALL ACCOUNT TO LANDLORD FOR
ALL AMOUNTS SPENT IN CONNECTION WITH ANY RESTORATION WHICH WAS UNDERTAKEN AND
SHALL PAY OVER TO LANDLORD, WITHIN TEN (10) DAYS AFTER DEMAND, THE REMAINDER, IF
ANY, OF THE RESTORATION FUNDS PREVIOUSLY RECEIVED BY IT.  NOTWITHSTANDING THE
FOREGOING, IF A CASUALTY OCCURS DURING THE LAST THREE (3) YEARS OF THE TERM OF
THIS LEASE AND THE RESTORATION IS ESTIMATED PURSUANT TO SECTION 10.1(D) HEREOF
TO REQUIRE SIX (6) MONTHS OR LONGER AFTER RECEIPT OF THE INSURANCE PROCEEDS TO
COMPLETE, TENANT SHALL HAVE THE RIGHT TO TERMINATE THIS LEASE BY GIVING NOTICE
TO LANDLORD TO SUCH EFFECT NO LATER THAN NINETY (90) DAYS AFTER THE OCCURRENCE
OF SUCH FIRE OR OTHER CASUALTY.  IN THE EVENT TENANT GIVES SUCH NOTICE, THIS
LEASE SHALL BE DEEMED CANCELLED AND TERMINATED AS OF THE DATE OF THE GIVING OF
SUCH NOTICE AS IF SUCH DATE WERE THE SCHEDULED EXPIRATION DATE, AND NEITHER
PARTY SHALL HAVE ANY FURTHER RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT SUCH RIGHTS
AND OBLIGATIONS WHICH BY THEIR EXPRESS TERMS SURVIVE THE TERMINATION OF THIS
LEASE.


 


(B)         NON-CONFORMING RESTORATION.  IF TENANT PROPOSES A RESTORATION WHICH
DOES NOT CONFORM TO THE CONDITION, QUALITY OR CLASS OF THE COMMON ELEMENTS AS
THEY EXISTED IMMEDIATELY PRIOR TO THE DAMAGE OR DESTRUCTION AND SUCH
NON-CONFORMITY WOULD AFFECT ANY ELEMENT OF THE DUO (I.E., IF THE RESTORATION
WOULD RESULT IN ANY ELEMENT OF THE DEMISED PREMISES OR THE COMMON ELEMENTS
SUBJECT TO THE REQUIREMENTS OF THE DUO NOT BEING IN SUBSTANTIALLY THE SAME
CONDITION AFTER THE RESTORATION AS IT WAS IMMEDIATELY PRIOR TO THE CASUALTY) OR
AFFECTS A STRUCTURAL COMPONENT (OTHER THAN BY HAVING A NONADVERSE STRUCTURAL
EFFECT), TENANT SHALL GIVE LANDLORD NOTICE OF SUCH PROPOSED NONCONFORMITY, AND
LANDLORD SHALL REVIEW AND APPROVE OR DISAPPROVE SUCH ALTERATION IN ACCORDANCE
WITH (I) THE STANDARD OF REVIEW AND TIME PERIODS APPLICABLE TO A MAJOR
ALTERATION UNDER SECTION 9.5(A) HEREOF AND (II) THE APPLICABLE PORTIONS OF THE
DUO.  IF LANDLORD DISAPPROVES SUCH ALTERATION, LANDLORD’S NOTICE OF DISAPPROVAL
SHALL STATE, IN REASONABLE DETAIL, THE GROUNDS FOR SUCH DISAPPROVAL.


 


(C)          COMMENCEMENT AND COMPLETION OF RESTORATION.  SUBJECT TO UNAVOIDABLE
DELAYS AND TO THE APPLICABLE PROVISIONS OF THE SITE 8 SOUTH SUBWAY AGREEMENT,
TENANT SHALL COMMENCE THE RESTORATION WITHIN ONE HUNDRED EIGHTY (180) DAYS AFTER
THE DATE OF THE OCCURRENCE OF THE APPLICABLE DAMAGE OR DESTRUCTION; PROVIDED,
HOWEVER, THAT IF TENANT’S RECOGNIZED MORTGAGEE, TOGETHER WITH ALL RECOGNIZED
MORTGAGEES UNDER THE OTHER SEVERANCE SUBLEASES, ALLOW TENANT TO COMMENCE
RESTORATION WITHIN A LONGER PERIOD, BUT NOT GREATER THAN ONE (1) YEAR AFTER THE
DATE OF OCCURRENCE OF THE APPLICABLE DAMAGE OR DESTRUCTION, THEN TENANT SHALL BE
PERMITTED TO COMMENCE THE RESTORATION REQUIRED HEREUNDER WITHIN ONE YEAR AFTER
THE DATE OF SUCH OCCURRENCE.  ONCE COMMENCED, TENANT SHALL DILIGENTLY AND
CONTINUOUSLY PROSECUTE ANY SUCH RESTORATION TO COMPLETION.


 


(D)         RESTORATION ESTIMATE.  TENANT SHALL, WITHIN NINETY (90) DAYS (OR
SUCH LONGER PERIOD AS IS PERMITTED BY TENANT’S RECOGNIZED MORTGAGEE, TOGETHER
WITH ALL RECOGNIZED MORTGAGEES UNDER THE OTHER SEVERANCE SUBLEASES, NOT TO
EXCEED ONE HUNDRED EIGHTY (180) DAYS) AFTER THE OCCURRENCE OF DAMAGE OR
DESTRUCTION TO THE COMMON ELEMENTS, DELIVER TO LANDLORD A STATEMENT (THE
“INITIAL RESTORATION ESTIMATE”) PREPARED BY AN ARCHITECT OR AN ENGINEER,

 

96

--------------------------------------------------------------------------------



 


APPROVED (OR DEEMED APPROVED) BY LANDLORD PURSUANT TO SECTION 9.6(A)(II) HEREOF,
SETTING FORTH SUCH PERSON’S ESTIMATE AS TO THE TIME REQUIRED TO PERFORM THE
RESTORATION AND THE ESTIMATED COST OF THE RESTORATION.  LANDLORD, AT TENANT’S
EXPENSE, MAY ENGAGE A REGISTERED ARCHITECT OR A LICENSED PROFESSIONAL ENGINEER
TO PREPARE ITS OWN INITIAL RESTORATION ESTIMATE, AND TENANT SHALL REIMBURSE
LANDLORD FOR SUCH EXPENSE WITHIN TEN (10) BUSINESS DAYS AFTER DEMAND THEREFOR BY
LANDLORD.


 


(E)          LANDLORD’S RIGHTS.  LANDLORD IN NO EVENT SHALL BE OBLIGATED TO
RESTORE THE IMPROVEMENTS OR ANY PORTION THEREOF OR TO PAY ANY OF THE COSTS OR
EXPENSES THEREOF.  IF TENANT SHALL FAIL OR NEGLECT TO DILIGENTLY RESTORE
(SUBJECT TO UNAVOIDABLE DELAYS) THE COMMON ELEMENTS OR THE PORTION THEREOF SO
DAMAGED OR DESTROYED, OR HAVING SO COMMENCED SUCH RESTORATION, SHALL FAIL TO
DILIGENTLY AND CONTINUOUSLY COMPLETE THE SAME IN ACCORDANCE WITH THE TERMS OF
THIS LEASE AND ANY SUCH FAILURE SHALL CONTINUE FOR TWENTY (20) BUSINESS DAYS
AFTER WRITTEN NOTICE TO TENANT SPECIFYING SUCH FAILURE IN REASONABLE DETAIL, OR
IF PRIOR TO THE COMPLETION OF ANY SUCH RESTORATION BY TENANT, THIS LEASE SHALL
EXPIRE OR BE TERMINATED FOR ANY REASON (OTHER THAN THE ACQUISITION OF FEE TITLE
BY TENANT), THEN DEPOSITARY SHALL NOT MAKE ANY PAYMENT OF RESTORATION FUNDS TO
TENANT OR THE CONDOMINIUM ASSOCIATION, AS THE CASE MAY BE, HEREUNDER AND SHALL
PAY ANY SUCH RESTORATION FUNDS TO LANDLORD WHO MAY RETAIN SUCH RESTORATION FUNDS
WITHOUT ANY CLAIM ON THE PART OF TENANT OR THE CONDOMINIUM ASSOCIATION, AS THE
CASE MAY BE, THERETO AND SHALL APPLY SUCH RESTORATION FUNDS IN ANY ORDER
LANDLORD MAY ELECT BUT ONLY TOWARD THE PAYMENT OF THE COST OF THE RESTORATION OR
THE PAYMENT OF ANY CHARGES OR OTHER SUMS DUE AND OWING TO LANDLORD HEREUNDER.


 


(F)            ADDITIONAL RESTORATION REQUIREMENTS.  IF THE ESTIMATED COST OF
ANY RESTORATION REQUIRED BY THE TERMS OF THIS ARTICLE XI IS EQUAL TO OR GREATER
THAN THREE HUNDRED FIFTY THOUSAND DOLLARS ($350,000) AND EXCEEDS THE RESTORATION
FUNDS AVAILABLE FOR SUCH RESTORATION, THEN, PRIOR TO THE COMMENCEMENT OF SUCH
RESTORATION OR THEREAFTER IF IT IS DETERMINED THAT THE COST TO COMPLETE SUCH
RESTORATION EXCEEDS THE UNAPPLIED PORTION OF SUCH RESTORATION FUNDS, TENANT
SHALL DEPOSIT WITH DEPOSITARY A BOND, CASH, LETTER OF CREDIT OR OTHER SECURITY
REASONABLY SATISFACTORY TO LANDLORD IN THE AMOUNT OF SUCH EXCESS (IT BEING
AGREED THAT AN ACCEPTABLE GUARANTY OF AN ACCEPTABLE GUARANTOR SHALL BE
REASONABLY ACCEPTABLE TO LANDLORD FOR THE PURPOSE OF THIS SECTION 11.1(F) SO
LONG AS THE ESTIMATED COST OF RESTORATION IS LESS THAN OR EQUAL TO $10,000,000),
TO BE HELD AND APPLIED BY DEPOSITARY IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 11.3 HEREOF, AS SECURITY FOR THE COMPLETION OF SUCH RESTORATION IN
ACCORDANCE WITH THIS ARTICLE XI.


 


(G)         PURCHASE OPTION.  AT ANY TIME FROM AND AFTER THE TENTH (10TH)
ANNIVERSARY OF THE DELIVERY DATE, IN THE EVENT OF A SUBSTANTIAL CASUALTY, TENANT
MAY EXERCISE THE PURCHASE OPTION IN ACCORDANCE WITH ARTICLE V HEREOF.  IN THE
EVENT TENANT DOES (AND ALL OF THE OTHER TENANTS UNDER THE SEVERANCE SUBLEASES
DO) SO EXERCISE THE PURCHASE OPTION, NEITHER TENANT NOR THE CONDOMINIUM
ASSOCIATION SHALL BE REQUIRED TO RESTORE HEREUNDER AND LANDLORD SHALL BE DEEMED
TO HAVE WAIVED ANY OF LANDLORD’S INTEREST IN ANY CASUALTY INSURANCE PROCEEDS AS
SET FORTH IN SECTION 5.2 HEREOF (AND LANDLORD SHALL CONFIRM SUCH WAIVER IN
WRITING TO TENANT WITHIN TEN (10) DAYS OF TENANT’S REQUEST FOR SUCH WAIVER).


 


(H)         SURVIVAL.  TENANT’S OBLIGATIONS UNDER THIS SECTION 11.1 SHALL
SURVIVE THE EXPIRATION OR EARLIER TERMINATION OF THIS LEASE.

 

97

--------------------------------------------------------------------------------



 


SECTION 11.2                            RESTORATION FUNDS.


 


(A)          PAYMENT TO DEPOSITARY.  SUBJECT TO THE PROVISIONS OF SECTION 11.3
HEREOF, DEPOSITARY SHALL PAY OVER TO THE CONDOMINIUM ASSOCIATION FROM TIME TO
TIME, UPON THE FOLLOWING TERMS, ANY MONIES WHICH MAY BE RECEIVED BY DEPOSITARY
FROM INSURANCE OBTAINED OR MAINTAINED BY OR FOR THE BENEFIT OF TENANT OR THE
CONDOMINIUM ASSOCIATION, AS THE CASE MAY BE, FOR THE RESTORATION (OTHER THAN
RENT INSURANCE AND EXCEPT AS SET FORTH IN THE LAST SENTENCE OF SECTION 10.8
HEREOF) (THE “RESTORATION FUNDS”); PROVIDED, HOWEVER, THAT DEPOSITARY, BEFORE
PAYING SUCH MONIES OVER TO THE CONDOMINIUM ASSOCIATION OR TENANT (IN THE CASE OF
AMOUNTS PAYABLE PURSUANT TO SECTION 10.8 HEREOF) SHALL BE ENTITLED TO REIMBURSE
ITSELF, TENANT, THE CONDOMINIUM ASSOCIATION AND LANDLORD THEREFROM TO THE
EXTENT, IF ANY, OF THE NECESSARY, REASONABLE AND PROPER EXPENSES (INCLUDING
REASONABLE ATTORNEYS’ FEES) PAID OR INCURRED BY EACH OF THE FOREGOING IN THE
COLLECTION OF SUCH MONIES.  IF THE RESTORATION FUNDS ARE THREE HUNDRED FIFTY
THOUSAND DOLLARS ($350,000) OR LESS, THE SAME SHALL BE PAID DIRECTLY TO THE
CONDOMINIUM ASSOCIATION IN TRUST FOR THE RESTORATION.  IF THE RESTORATION FUNDS
ARE MORE THAN THREE HUNDRED FIFTY THOUSAND DOLLARS ($350,000), DEPOSITARY SHALL
PAY TO THE CONDOMINIUM ASSOCIATION, IN THE MANNER PROVIDED IN THIS SECTION 11.2
AND SECTION 11.3 HEREOF, THE RESTORATION FUNDS FOR THE RESTORATION.  IF THE NET
RESTORATION FUNDS AFTER PAYMENT OF THE AFOREMENTIONED EXPENSES OF COLLECTION
SHALL BE INSUFFICIENT TO PAY THE ENTIRE COST OF THE RESTORATION, AS DETERMINED
IN ACCORDANCE WITH SECTION 11.1(D) HEREOF, THE TENANT SHALL CAUSE THE
CONDOMINIUM ASSOCIATION TO DEPOSIT THE AMOUNT OF SUCH SHORTFALL WITH DEPOSITARY
TO BE HELD AND DISBURSED BY DEPOSITARY IN THE SAME MANNER AS THE OTHER
RESTORATION FUNDS.


 


(B)         RETAINAGE OF RESTORATION FUNDS.  SUBJECT TO THE PROVISIONS OF
SECTION 11.3 HEREOF AND TO ANY PROVISIONS OF THE RECOGNIZED MORTGAGE MOST SENIOR
IN LIEN SETTING FORTH ADDITIONAL, MORE STRINGENT CONDITIONS FOR THE DISBURSEMENT
OF THE RESTORATION FUNDS OR THE RETAINAGE OF RESTORATION FUNDS NOT INCONSISTENT
HEREWITH, THE RESTORATION FUNDS SHALL BE PAID TO THE CONDOMINIUM ASSOCIATION IN
INSTALLMENTS AS THE RESTORATION PROGRESSES, LESS RETAINAGE EQUAL TO TEN PERCENT
(10%) UNTIL FIFTY PERCENT (50%) OF SUCH RESTORATION IS COMPLETED, AND FIVE
PERCENT (5%) UNTIL SUCH RESTORATION IS FULLY COMPLETED, UPON APPLICATION TO BE
SUBMITTED BY THE CONDOMINIUM ASSOCIATION, TO DEPOSITARY AND LANDLORD SHOWING THE
COST OF LABOR AND MATERIALS (I) PURCHASED AND DELIVERED TO THE PROPERTY FOR
INCORPORATION IN SUCH RESTORATION AND THAT SUCH MATERIALS HAVE BEEN INSURED BY
THE CONDOMINIUM ASSOCIATION (INCLUDING INSURANCE AGAINST VANDALISM, THEFT,
MALICIOUS MISCHIEF AND THE LIKE) FOR ONE HUNDRED PERCENT (100%) OF THE COST
THEREOF AND STORED AT A REASONABLY SECURE AND SAFE LOCATION AT THE PROPERTY, OR
(II) INCORPORATED THEREIN SINCE THE LAST PREVIOUS APPLICATION, AND DUE AND
PAYABLE OR PAID BY THE CONDOMINIUM ASSOCIATION.  THE DEPOSITARY SHALL RELEASE
THAT PORTION OF THE RETAINAGE APPLICABLE TO EACH TRADE UPON COMPLETION BY SUCH
TRADE OF ITS PORTION OF SUCH RESTORATION.  IF ANY VENDOR’S, MECHANIC’S,
LABORER’S OR MATERIALMAN’S LIEN IS FILED AGAINST THE PROPERTY OR ANY PART
THEREOF, OR IF ANY PUBLIC IMPROVEMENT LIEN RELATING TO THE RESTORATION IS
CREATED OR PERMITTED TO BE CREATED BY TENANT OR THE CONDOMINIUM ASSOCIATION, AS
THE CASE MAY BE, AND IS FILED AGAINST LANDLORD, OR ANY ASSETS OF LANDLORD, AND
IF SUCH LIEN IS NOT SATISFIED OR DISCHARGED (BY BONDING OR OTHERWISE) WITHIN
FORTY-FIVE (45) DAYS AFTER FILING OF THE LIEN, THE CONDOMINIUM ASSOCIATION SHALL
NOT BE ENTITLED TO RECEIVE ANY FURTHER INSTALLMENT UNTIL SUCH LIEN IS SATISFIED
OR DISCHARGED (BY BONDING OR OTHERWISE).  NOTWITHSTANDING THE FOREGOING, THE
EXISTENCE OF ANY SUCH LIEN SHALL NOT PRECLUDE THE CONDOMINIUM ASSOCIATION FROM
RECEIVING ANY INSTALLMENT OF RESTORATION FUNDS, PROVIDED SUCH LIEN WILL BE
DISCHARGED WITH FUNDS FROM SUCH INSTALLMENT.

 

98

--------------------------------------------------------------------------------

 


 


(C)          BALANCE OF FUNDS.  UPON RECEIPT BY LANDLORD OF EVIDENCE
SATISFACTORY TO IT THAT THE RESTORATION HAS BEEN COMPLETED EXCEPT TO AN
IMMATERIAL EXTENT AND PAID FOR IN FULL AND THAT THERE ARE NO LIENS ON THE
PROPERTY AS A RESULT THEREOF AND UPON COMPLIANCE WITH ANY PROVISIONS OF THE
RECOGNIZED MORTGAGE MOST SENIOR IN LIEN PURSUANT TO SECTIONS 11.2(B) AND 11.3
HEREOF, THE BALANCE OF THE RESTORATION FUNDS SHALL BE PAID OVER TO THE
CONDOMINIUM ASSOCIATION.  LANDLORD SHALL RECOGNIZE ANY FULL OR PARTIAL
ASSIGNMENT BY THE CONDOMINIUM ASSOCIATION TO A RECOGNIZED MORTGAGEE OF ANY
PORTION OF THE RESTORATION FUNDS PAYABLE TO THE CONDOMINIUM ASSOCIATION PURSUANT
TO THE FOREGOING SENTENCE.


 


(D)         RESTORATION BY LANDLORD.  IF LANDLORD MAKES THE RESTORATION AT THE
CONDOMINIUM ASSOCIATION’S EXPENSE, AS PROVIDED IN SECTION 11.1(E) HEREOF, THEN
DEPOSITARY SHALL PAY OVER THE RESTORATION FUNDS TO LANDLORD, UPON REQUEST, TO
THE EXTENT NOT PREVIOUSLY PAID TO THE CONDOMINIUM ASSOCIATION PURSUANT TO THIS
SECTION 11.2, AND THE CONDOMINIUM ASSOCIATION SHALL PAY TO LANDLORD, WITHIN
SEVEN (7) BUSINESS DAYS AFTER DEMAND, ANY SUMS IN EXCESS OF THE PORTION OF THE
RESTORATION FUNDS RECEIVED BY LANDLORD NECESSARY TO COMPLETE THE RESTORATION. 
UPON COMPLETION OF THE RESTORATION, LANDLORD SHALL DELIVER TO THE CONDOMINIUM
ASSOCIATION A CERTIFICATE SETTING FORTH THE EXPENDITURES MADE BY LANDLORD FOR
SUCH RESTORATION AND LANDLORD SHALL PAY TO THE CONDOMINIUM ASSOCIATION ANY
AMOUNT OF RESTORATION FUNDS RECEIVED BY LANDLORD IN EXCESS OF THE AMOUNT
NECESSARY TO COMPLETE THE RESTORATION.


 


SECTION 11.3                            CONDITIONS PRECEDENT TO DISBURSEMENT. 
THE FOLLOWING SHALL BE CONDITIONS PRECEDENT TO THE PAYMENT OF EACH INSTALLMENT
OF RESTORATION FUNDS TO THE CONDOMINIUM ASSOCIATION AS PROVIDED IN SECTION 11.2
HEREOF, TOGETHER WITH ANY ADDITIONAL CONDITIONS IMPOSED BY THE RECOGNIZED
MORTGAGE MOST SENIOR IN LIEN WHICH IS REQUIRED TO OR HAS AGREED TO MAKE SUCH
RESTORATION FUNDS AVAILABLE FOR THE COST OF RESTORATION:


 


(A)          THERE SHALL BE SUBMITTED TO DEPOSITARY AND LANDLORD THE CERTIFICATE
OF THE AFORESAID ARCHITECT OR THE AFORESAID ENGINEER STATING THAT (I) THE SUM
THEN REQUESTED TO BE WITHDRAWN EITHER HAS BEEN PAID BY THE CONDOMINIUM
ASSOCIATION OR IS DUE AND PAYABLE TO CONTRACTORS, SUBCONTRACTORS, MATERIALMEN,
ENGINEERS, ARCHITECTS OR OTHER PERSONS (WHOSE NAMES AND ADDRESSES SHALL BE
STATED) WHO HAVE RENDERED OR FURNISHED SERVICES OR MATERIALS FOR THE RESTORATION
AND GIVING A BRIEF DESCRIPTION OF SUCH SERVICES AND MATERIALS AND THE PRINCIPAL
SUBDIVISIONS OR CATEGORIES THEREOF AND THE SEVERAL AMOUNTS SO PAID OR DUE TO
EACH OF SAID PERSONS IN RESPECT THEREOF, AND STATING IN REASONABLE DETAIL THE
PROGRESS OF THE RESTORATION UP TO THE DATE OF SAID CERTIFICATE, ACCOMPANIED BY
INVOICES FROM ANY SUCH CONTRACTORS, SUBCONTRACTORS, MATERIALMEN, ENGINEERS,
ARCHITECTS AND OTHER PERSONS, (II) NO PART OF SUCH EXPENDITURES HAS BEEN OR IS
BEING MADE THE BASIS, IN ANY PREVIOUS OR THEN PENDING REQUISITION, FOR THE
WITHDRAWAL OF THE RESTORATION FUNDS OR HAS BEEN MADE OUT OF THE RESTORATION
FUNDS PREVIOUSLY RECEIVED BY THE CONDOMINIUM ASSOCIATION (III) THE SUM THEN
REQUESTED DOES NOT EXCEED THE VALUE OF THE SERVICES AND MATERIALS DESCRIBED IN
THE CERTIFICATE, (IV) THE MATERIALS, FIXTURES AND EQUIPMENT FOR WHICH PAYMENT IS
BEING REQUESTED ARE IN ACCORDANCE WITH THE APPLICABLE PLANS AND SPECIFICATIONS
AND CHANGES THERETO, APPROVED, TO THE EXTENT REQUIRED HEREUNDER, BY LANDLORD,
(V) EXCEPT IN THE CASE OF THE FINAL REQUEST FOR PAYMENT BY THE CONDOMINIUM
ASSOCIATION THE BALANCE OF THE RESTORATION FUNDS HELD BY DEPOSITARY, TOGETHER
WITH ANY ADDITIONAL FUNDS PROVIDED BY THE CONDOMINIUM ASSOCIATION TO THE
DEPOSITARY, WILL BE SUFFICIENT UPON COMPLETION OF THE RESTORATION TO PAY FOR THE
SAME IN FULL, AND STATING IN REASONABLE DETAIL AN ESTIMATE OF THE COST OF SUCH
COMPLETION, AND (VI) IN THE CASE OF THE FINAL REQUEST FOR PAYMENT BY THE
CONDOMINIUM ASSOCIATION THE RESTORATION

 

99

--------------------------------------------------------------------------------



 


SHALL HAVE BEEN COMPLETED, SUBSTANTIALLY AND IN ALL MATERIAL RESPECTS, IN
ACCORDANCE WITH THE PROVISIONS OF ARTICLE IX HEREOF THAT ARE APPLICABLE TO SUCH
RESTORATION;


 


(B)         THERE SHALL BE FURNISHED TO LANDLORD AN OFFICIAL SEARCH, OR A
CERTIFICATE OF A TITLE INSURANCE COMPANY REASONABLY SATISFACTORY TO LANDLORD, OR
OTHER EVIDENCE REASONABLY SATISFACTORY TO LANDLORD, SHOWING THAT THERE HAS NOT
BEEN FILED ANY (I) VENDOR’S, MECHANIC’S, LABORER’S OR MATERIALMAN’S STATUTORY OR
OTHER SIMILAR LIEN AFFECTING THE COMMON ELEMENTS OR ANY PART THEREOF, OR ANY
PUBLIC IMPROVEMENT LIEN WITH RESPECT TO THE COMMON ELEMENTS OR THE RESTORATION
CREATED OR PERMITTED TO BE CREATED BY TENANT OR THE CONDOMINIUM ASSOCIATION, AS
THE CASE MAY BE, AFFECTING LANDLORD, OR THE ASSETS OF LANDLORD WHICH HAVE NOT
BEEN SATISFIED OR DISCHARGED OF RECORD (BY BONDING OR OTHERWISE) WITHIN
FORTY-FIVE (45) DAYS AFTER THE FILING OF THE LIEN EXCEPT SUCH AS WILL BE
DISCHARGED UPON PAYMENT OF THE REQUISITE AMOUNT OUT OF THE SUM THEN REQUESTED TO
BE WITHDRAWN, AND (II) OTHER LIENS OR ENCUMBRANCES AGAINST THE PROPERTY OTHER
THAN PERMITTED ENCUMBRANCES; AND


 


(C)          TENANT OR THE CONDOMINIUM ASSOCIATION, AS THE CASE MAY BE, SHALL
HAVE DELIVERED TO LANDLORD AND TO DEPOSITARY WAIVERS OF MECHANIC’S LIENS WITH
RESPECT TO ALL OF THE RESTORATION, COMPLETED PRIOR TO THE DATE OF THE PAYMENT
APPLICATION, ON FORMS REASONABLY SATISFACTORY TO LANDLORD.


 


SECTION 11.4                            SECTION 227 OF REAL PROPERTY LAW.  THE
PROVISIONS OF THIS ARTICLE XI SHALL BE DEEMED AN EXPRESS AGREEMENT GOVERNING ANY
CASE OF DAMAGE OR DESTRUCTION OF THE DEMISED PREMISES AND/OR THE COMMON ELEMENTS
BY FIRE OR OTHER CASUALTY, AND SECTION 227 OF THE REAL PROPERTY LAW OF THE STATE
OF NEW YORK, PROVIDING FOR SUCH A CONTINGENCY IN THE ABSENCE OF AN EXPRESS
AGREEMENT, AND ANY OTHER LAWS OF LIKE IMPORT, NOW OR HEREAFTER IN FORCE, SHALL
HAVE NO APPLICATION IN SUCH CASE AND ARE HEREBY WAIVED BY THE PARTIES HERETO.


 


SECTION 11.5                            ADDITIONAL REQUIREMENTS FOR
RESTORATION.  THE APPLICABLE PROVISIONS OF ARTICLE IX HEREOF SHALL BE APPLICABLE
TO ANY RESTORATION AS IF THE SAME WERE AN ALTERATION UNDER SUCH ARTICLE.


 


SECTION 11.6                            EFFECT OF CASUALTY ON THIS LEASE.  THIS
LEASE SHALL NEITHER TERMINATE, BE FORFEITED NOR BE AFFECTED IN ANY MANNER, NOR
SHALL THERE BE A REDUCTION OR ABATEMENT OF CHARGES BY REASON OF DAMAGE TO, OR
TOTAL, SUBSTANTIAL OR PARTIAL DESTRUCTION OF, THE IMPROVEMENTS, OR BY REASON OF
THE UNTENANTABILITY OF THE IMPROVEMENTS OR ANY PART THEREOF, NOR FOR ANY REASON
OR CAUSE WHATSOEVER, EXCEPT PURSUANT TO THE EXPRESS PROVISIONS OF THIS LEASE. 
EXCEPT AS SO PROVIDED, TENANT’S OBLIGATIONS HEREUNDER, INCLUDING THE PAYMENT OF
CHARGES, SHALL CONTINUE AS THOUGH THE IMPROVEMENTS HAD NOT BEEN DAMAGED OR
DESTROYED AND SHALL CONTINUE WITHOUT ABATEMENT, SUSPENSION, DIMINUTION OR
REDUCTION WHATSOEVER.

 

100

--------------------------------------------------------------------------------



 


ARTICLE XII


CONDEMNATION


 


SECTION 12.1                            CONDEMNATION.


 


(A)          SUBSTANTIAL TAKING.  IF, AT ANY TIME DURING THE TERM OF THIS LEASE,
THE WHOLE OR SUBSTANTIALLY ALL OF THE DEMISED PREMISES AND/OR THE COMMON
ELEMENTS SHALL BE THE SUBJECT OF A TAKING, BY ANY LAWFUL POWER OR AUTHORITY BY
THE EXERCISE OF THE RIGHT OF CONDEMNATION OR EMINENT DOMAIN OR BY AGREEMENT
AMONG LANDLORD, TENANT AND THOSE AUTHORIZED TO EXERCISE SUCH RIGHT THEN, (I) IF
SUCH TAKING OCCURS AFTER THE TENTH ANNIVERSARY OF THE DELIVERY DATE, TENANT MAY
EXERCISE THE PURCHASE OPTION PURSUANT TO THE PROVISIONS OF ARTICLE V HEREOF (AND
THEREUPON RELINQUISH FOREVER ITS RIGHT TO BE SUBJECT TO THE DUO AND RECEIVE THE
CORRELATIVE BENEFITS THEREOF), OR (II) IF TENANT DOES NOT SO EXERCISE THE
PURCHASE OPTION OR IF THE SAME IS NOT THEN EXERCISABLE BY TENANT HEREUNDER, THIS
LEASE AND THE TERM OF THIS LEASE SHALL TERMINATE AND EXPIRE ON THE DATE OF SUCH
TAKING.  THE TERM “SUBSTANTIALLY ALL OF” SHALL BE DEEMED TO MEAN SUCH PORTION OF
THE DEMISED PREMISES AND/OR THE COMMON ELEMENTS AS, WHEN SO TAKEN, IN TENANT’S
REASONABLE JUDGMENT, WOULD LEAVE REMAINING A BALANCE OF THE DEMISED PREMISES
AND/OR THE COMMON ELEMENTS WHICH, DUE EITHER TO THE AREA SO TAKEN OR THE
LOCATION OF THE PART SO TAKEN IN RELATION TO THE PART NOT SO TAKEN, WOULD NOT
UNDER ECONOMIC CONDITIONS, APPLICABLE ZONING LAWS OR BUILDING REGULATIONS THEN
EXISTING OR PREVAILING, AND AFTER PERFORMANCE BY TENANT OF ALL COVENANTS,
AGREEMENTS, TERMS AND PROVISIONS CONTAINED HEREIN OR BY LEGAL REQUIREMENTS
REQUIRED TO BE OBSERVED OR PERFORMED BY TENANT, READILY ACCOMMODATE PREMISES OF
A NATURE SIMILAR TO THE DEMISED PREMISES AND CAPABLE OF PRODUCING A
PROPORTIONATELY (I.E., PROPORTIONAL TO THE RENTABLE SQUARE FEET NOT SO TAKEN)
FAIR AND REASONABLE NET ANNUAL INCOME OR CAPABLE OF SUPPORTING SUBSTANTIALLY
SIMILAR ACTIVITIES AS THE DEMISED PREMISES.


 


(B)         SUBSTANTIAL TAKING; AWARD.  IF THE WHOLE OR SUBSTANTIALLY ALL OF THE
DEMISED PREMISES SHALL BE TAKEN AS PROVIDED IN THIS ARTICLE XII, THEN THE
CONDEMNATION AWARD RELATED THERETO SHALL BE PAID TO TENANT, SUBJECT TO THE
RIGHTS OF ANY RECOGNIZED MORTGAGEES.  IF THE WHOLE OR SUBSTANTIALLY ALL OF THE
COMMON ELEMENTS SHALL BE TAKEN AS PROVIDED IN THIS ARTICLE XII, THEN THE
CONDEMNATION AWARD RELATED THERETO SHALL BE PAID TO THE CONDOMINIUM ASSOCIATION.


 


SECTION 12.2                            DATE OF TAKING.  FOR PURPOSES OF THIS
ARTICLE XII, THE “DATE OF TAKING” SHALL BE DEEMED TO BE THE EARLIER OF: (A) THE
DATE ON WHICH ACTUAL POSSESSION OF THE WHOLE OR SUBSTANTIALLY ALL OF THE DEMISED
PREMISES AND/OR THE COMMON ELEMENTS, OR A PART THEREOF, AS THE CASE MAY BE, IS
ACQUIRED BY ANY LAWFUL POWER OR AUTHORITY PURSUANT TO THE PROVISIONS OF THE
APPLICABLE FEDERAL OR NEW YORK STATE LAW; AND (B) THE DATE ON WHICH TITLE TO THE
DEMISED PREMISES AND/OR THE COMMON ELEMENTS OR THE AFORESAID PORTION THEREOF
SHALL HAVE VESTED IN ANY LAWFUL POWER OR AUTHORITY PURSUANT TO THE PROVISIONS OF
THE APPLICABLE FEDERAL OR NEW YORK STATE LAW.


 


SECTION 12.3                            MINOR TAKING; CONDEMNATION RESTORATION.


 


(A)          CONDEMNATION RESTORATION.  IF LESS THAN SUBSTANTIALLY ALL OF THE
DEMISED PREMISES AND/OR THE COMMON ELEMENTS SHALL BE TAKEN AS PROVIDED IN THIS
ARTICLE XII, THEN (I) IF SUCH TAKING INVOLVES A PORTION OF THE DEMISED PREMISES
AND/OR THE COMMON ELEMENTS VALUED AT GREATER THAN FIVE MILLION DOLLARS
($5,000,000) AND OCCURS AFTER THE TENTH ANNIVERSARY OF THE

 

101

--------------------------------------------------------------------------------



 


DELIVERY DATE, TENANT MAY EXERCISE THE PURCHASE OPTION PURSUANT TO THE
PROVISIONS OF ARTICLE V HEREOF, OR (II) IF TENANT DOES NOT SO EXERCISE OR IS NOT
THEN PERMITTED TO SO EXERCISE HEREUNDER, THIS LEASE AND THE TERM HEREOF SHALL
CONTINUE WITH A PROPORTIONATE ABATEMENT (BASED ON THE RATIO OF THE VALUE OF THE
PORTION OF THE DEMISED PREMISES AND/OR THE COMMON ELEMENTS SO TAKEN TO THE VALUE
OF THE ENTIRE DEMISED PREMISES AND/OR THE COMMON ELEMENTS IMMEDIATELY PRIOR TO
SUCH TAKING) OF THE CHARGES AND NO OTHER DIMINUTION OF ANY OF TENANT’S
OBLIGATIONS HEREUNDER.  TENANT, AT ITS SOLE COST AND EXPENSE, WHETHER OR NOT THE
AWARD OR AWARDS, IF ANY, SHALL BE SUFFICIENT FOR THE PURPOSE AND WHETHER OR NOT
THE RECOGNIZED MORTGAGEES SHALL PERMIT THE AWARD OR AWARDS TO BE USED FOR THE
RESTORATION OF THE DEMISED PREMISES AND/OR THE COMMON ELEMENTS, SHALL DILIGENTLY
(SUBJECT TO UNAVOIDABLE DELAYS) RESTORE ANY REMAINING PART OF DEMISED PREMISES
AND/OR THE COMMON ELEMENTS NOT SO TAKEN SO THAT THE LATTER SHALL BE COMPLETE,
RENTABLE, SELF-CONTAINED ARCHITECTURAL UNITS IN GOOD CONDITION AND REPAIR WITH
SUCH ALTERATIONS AS TENANT, WITH THE CONSENT OF LANDLORD, SHALL ELECT TO MAKE
(SUCH WORK, A “CONDEMNATION RESTORATION”), PROVIDED THAT, AFTER THE COMPLETION
OF THE CONDEMNATION RESTORATION, THE DEMISED PREMISES AND/OR COMMON ELEMENTS ARE
IN SUBSTANTIAL CONFORMITY WITH THE APPLICABLE FINAL PLANS AND SPECIFICATIONS AND
IN COMPLIANCE WITH THE DUO, TO THE EXTENT PRACTICABLE, TAKING INTO ACCOUNT THE
NATURE AND EXTENT OF THE TAKING.  PROVIDED THAT THE CONDEMNATION AWARD IS MADE
AVAILABLE TO TENANT OR THE CONDOMINIUM ASSOCIATION, TENANT SHALL COMMENCE THE
CONDEMNATION RESTORATION WITHIN ONE HUNDRED EIGHTY (180) DAYS OF THE DATE OF THE
TAKING AND SHALL DILIGENTLY AND CONTINUOUSLY PROSECUTE SUCH CONDEMNATION
RESTORATION TO COMPLETION.  IN THE EVENT OF ANY TAKING OF THE NATURE DESCRIBED
IN THIS SECTION 12.3(A), THE ENTIRE AWARD FOR OR ATTRIBUTABLE TO THE (A) DEMISED
PREMISES, SHALL BE PAID TO TENANT WITHOUT DEDUCTION FOR ANY ESTATE VESTED IN
TENANT BY THIS LEASE, AND (B) THE COMMON ELEMENTS, SHALL BE PAID TO THE
CONDOMINIUM ASSOCIATION, WITHOUT DEDUCTION FOR ANY ESTATE VESTED IN TENANT BY
THIS LEASE.


 


(B)         RESTORATION FUNDS.  SUBJECT TO THE PROVISIONS AND LIMITATIONS IN
THIS ARTICLE XII, DEPOSITARY SHALL MAKE AVAILABLE TO TENANT (IN RESPECT OF A
TAKING OF THE DEMISED PREMISES) AND TO THE CONDOMINIUM ASSOCIATION (IN RESPECT
OF A TAKING OF THE COMMON ELEMENTS) AS MUCH OF THAT PORTION OF THE CONDEMNATION
AWARD ACTUALLY RECEIVED AND HELD BY DEPOSITARY, IF ANY, LESS ALL REASONABLE
EXPENSES PAID OR INCURRED BY DEPOSITARY, TENANT, THE CONDOMINIUM ASSOCIATION AND
LANDLORD IN CONNECTION WITH THE CONDEMNATION PROCEEDINGS, AS MAY BE NECESSARY TO
PAY THE COST OF CONDEMNATION RESTORATION OF THE PART OF THE DEMISED PREMISES
AND/OR COMMON ELEMENTS REMAINING.  SUCH CONDEMNATION RESTORATION, THE ESTIMATED
COST THEREOF, THE PAYMENTS TO TENANT OR TO THE CONDOMINIUM ASSOCIATION, AS THE
CASE MAY BE ON ACCOUNT OF THE COST THEREOF, LANDLORD’S RIGHT TO PERFORM THE
SAME, TENANT’S OBLIGATION WITH RESPECT TO CONDEMNATION PROCEEDS HELD BY IT, AND
ANY ADDITIONAL CONDITIONS IMPOSED BY THE RECOGNIZED MORTGAGE MOST SENIOR IN
LIEN, SHALL BE DONE, DETERMINED, MADE AND GOVERNED IN ACCORDANCE WITH AND
SUBJECT TO THE PROVISIONS OF ARTICLES IX AND XI HEREOF AS IF SUCH AMOUNTS WERE
“RESTORATION FUNDS” THEREUNDER.  PAYMENTS TO TENANT OR THE CONDOMINIUM
ASSOCIATION, AS THE CASE MAY BE, AS AFORESAID SHALL BE DISBURSED IN THE MANNER
SET FORTH IN SECTIONS 11.2(B) AND 11.3 HEREOF.  ANY BALANCE OF THE AWARD HELD BY
DEPOSITARY AND ANY CASH AND THE PROCEEDS OF ANY SECURITY DEPOSITED WITH
DEPOSITARY PURSUANT TO SECTION 12.4 HEREOF REMAINING AFTER COMPLETION OF THE
CONDEMNATION RESTORATION SHALL BE PAID TO TENANT, OR THE CONDOMINIUM
ASSOCIATION, AS THE CASE MAY BE, SUBJECT TO THE RIGHTS OF RECOGNIZED
MORTGAGEES.  EACH OF THE PARTIES AGREES TO EXECUTE AND DELIVER ANY AND ALL
DOCUMENTS THAT MAY BE REASONABLY REQUIRED IN ORDER TO FACILITATE COLLECTION OF
THE AWARDS.  IF THE PORTION OF THE AWARD MADE AVAILABLE BY DEPOSITARY, AS
AFORESAID, IS INSUFFICIENT FOR THE PURPOSE OF PAYING FOR THE CONDEMNATION
RESTORATION, TENANT OR THE

 

102

--------------------------------------------------------------------------------



 


CONDOMINIUM ASSOCIATION, AS THE CASE MAY BE, SHALL NEVERTHELESS BE REQUIRED TO
MAKE THE CONDEMNATION RESTORATION AND PAY ANY ADDITIONAL SUMS REQUIRED FOR THE
CONDEMNATION RESTORATION.  TENANT’S OR THE CONDOMINIUM ASSOCIATION’S, AS THE
CASE MAY BE, FAILURE TO SUPPLY THE AMOUNT OF ANY SUCH DEFICIENCY WITHIN TWENTY
(20) BUSINESS DAYS FROM DEMAND OF LANDLORD SHALL CONSTITUTE A DEFAULT HEREUNDER
(IT BEING ACKNOWLEDGED AND AGREED THAT IF SUCH FAILURE OCCURS AFTER THE TENTH
ANNIVERSARY OF THE DELIVERY DATE, TENANT WILL, IN SUCH CIRCUMSTANCE, BE DEEMED
TO HAVE EXERCISED THE PURCHASE OPTION).  IF ANY PORTION OF THE CONDEMNATION
AWARD BEING USED AS RESTORATION FUNDS REMAINS UNUSED AFTER THE COMPLETION OF THE
APPLICABLE CONDEMNATION RESTORATION, THE DEPOSITARY SHALL DISBURSE SUCH MONIES
TO TENANT OR THE CONDOMINIUM ASSOCIATION, AS THE CASE MAY BE, SUBJECT TO THE
RIGHTS OF THE RECOGNIZED MORTGAGEES.


 


(C)          PERFORMANCE OF CONDEMNATION RESTORATION.  TENANT SHALL, WITHIN
NINETY (90) DAYS AFTER THE OCCURRENCE OF ANY TAKING PURSUANT TO THIS
SECTION 12.3, DELIVER TO LANDLORD A STATEMENT (THE “INITIAL TAKING ESTIMATE”)
PREPARED BY AN ARCHITECT OR AN ENGINEER, SELECTED BY TENANT AND APPROVED (OR
DEEMED APPROVED) BY LANDLORD PURSUANT TO SECTION 9.6(A)(II) HEREOF, SETTING
FORTH SUCH PERSON’S ESTIMATE AS TO THE TIME REQUIRED TO PERFORM THE CONDEMNATION
RESTORATION REQUIRED BY SUCH TAKING AND THE ESTIMATED COST OF SUCH CONDEMNATION
RESTORATION.


 


SECTION 12.4                            ADDITIONAL RESTORATION REQUIREMENTS.  IF
THE ESTIMATED COST OF ANY CONDEMNATION RESTORATION EXCEEDS THE NET CONDEMNATION
AWARD BY AN AMOUNT EQUAL TO THE LESSER OF (A) TEN PERCENT (10%) OF THE ESTIMATED
COST OF SUCH CONDEMNATION RESTORATION AND (B) $1,000,000, THEN, PRIOR TO THE
COMMENCEMENT OF SUCH CONDEMNATION RESTORATION OR THEREAFTER IF IT IS DETERMINED
THAT THE COST TO COMPLETE THE CONDEMNATION RESTORATION EXCEEDS THE UNAPPLIED
PORTION OF SUCH AWARD, TENANT SHALL DEPOSIT WITH DEPOSITARY A BOND, CASH, LETTER
OF CREDIT OR OTHER SECURITY REASONABLY SATISFACTORY TO LANDLORD IN THE AMOUNT OF
SUCH EXCESS, TO BE HELD AND APPLIED BY DEPOSITARY IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 12.3 HEREOF, AS SECURITY FOR THE COMPLETION OF THE
CONDEMNATION RESTORATION IN ACCORDANCE WITH THIS ARTICLE XII.


 


SECTION 12.5                            TEMPORARY TAKING.  IF THE TEMPORARY USE
OF THE WHOLE OR ANY PART OF THE DEMISED PREMISES AND/OR THE COMMON ELEMENTS
SHALL BE TAKEN AT ANY TIME DURING THE TERM OF THIS LEASE FOR ANY PUBLIC OR
QUASI-PUBLIC PURPOSE BY ANY LAWFUL POWER OR AUTHORITY BY THE EXERCISE OF THE
RIGHT OF CONDEMNATION OR EMINENT DOMAIN OR BY AGREEMENT BETWEEN TENANT AND THOSE
AUTHORIZED TO EXERCISE SUCH RIGHT, TENANT SHALL GIVE PROMPT NOTICE THEREOF TO
LANDLORD AND OF THIS LEASE SHALL NOT BE REDUCED OR AFFECTED IN ANY WAY AND
TENANT SHALL CONTINUE TO PAY IN FULL THE CHARGES PAYABLE BY TENANT HEREUNDER
APPLICABLE TO ANY PERIOD DURING THE TERM OF THIS LEASE WITHOUT REDUCTION OR
ABATEMENT, AND TENANT SHALL BE ENTITLED TO RECEIVE FOR ITSELF ANY AWARD OR
PAYMENTS FOR SUCH USE.


 


SECTION 12.6                            RIGHT TO COMPENSATION.  IN CASE OF ANY
GOVERNMENTAL ACTION, NOT RESULTING IN THE TAKING OF ANY PORTION OF THE DEMISED
PREMISES AND/OR THE COMMON ELEMENTS BUT CREATING A RIGHT TO COMPENSATION
THEREFOR, SUCH AS THE CHANGING OF THE GRADE OR ANY STREET UPON WHICH THE
IMPROVEMENTS ABUT, THEN, EXCEPT AS OTHERWISE PROVIDED IN SECTION 12.1 HEREOF,
THIS LEASE SHALL CONTINUE IN FULL FORCE AND EFFECT WITHOUT REDUCTION OR
ABATEMENT OF CHARGES.


 


SECTION 12.7                            SETTLEMENT; COMPROMISE.  LANDLORD SHALL
NOT SETTLE OR COMPROMISE ANY TAKING OR OTHER GOVERNMENTAL ACTION CREATING A
RIGHT TO COMPENSATION IN TENANT

 

103

--------------------------------------------------------------------------------



 


AS PROVIDED IN THIS ARTICLE XII, AND ANY SUCH RIGHT TO SETTLE OR COMPROMISE
SHALL BE SOLELY EXERCISABLE BY TENANT OR A RECOGNIZED MORTGAGEE.


 


ARTICLE XIII
ASSIGNMENT, SUBLETTING AND TRANSFER


 


SECTION 13.1                            TRANSFERS GENERALLY.


 


(A)          TRANSFERS BY TENANT.  EXCEPT AS OTHERWISE PROVIDED HEREIN, TENANT
SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF LANDLORD, WHICH CONSENT MAY BE
WITHHELD BY LANDLORD IN ITS SOLE DISCRETION, ASSIGN, MORTGAGE, ENCUMBER OR
TRANSFER ITS INTEREST IN THIS LEASE OR ANY OF TENANT’S RIGHTS OR OBLIGATIONS
HEREUNDER, BY TENANT’S ACTION, BY OPERATION OF LAW OR OTHERWISE, NOR SUBLET, OR
PERMIT THE SUBLETTING OF, THE DEMISED PREMISES OR THE COMMON ELEMENTS OR ANY
PORTION THEREOF, NOR ENTER INTO ANY FRANCHISE, CONCESSION, LICENSE OR OTHER
OCCUPANCY AGREEMENT, OR GRANT ANY FRANCHISE, CONCESSION, LICENSE OR OTHER
OCCUPANCY RIGHTS WITH RESPECT TO THE DEMISED PREMISES OR THE COMMON ELEMENTS OR
ANY PORTION THEREOF (ANY OF THE FOREGOING, A “TRANSFER”).  NOTWITHSTANDING THE
FOREGOING, TENANT MAY, SUBJECT TO THE PROVISIONS OF THIS ARTICLE XIII:


 

(I)               MORTGAGE ITS INTEREST IN THE LEASE AND THE LEASEHOLD ESTATE IN
THE DEMISED PREMISES AND THE COMMON ELEMENTS CREATED HEREBY TO ONE OR MORE
RECOGNIZED MORTGAGEES IN ACCORDANCE WITH ARTICLE XXXIII HEREOF;

 

(II)            [INTENTIONALLY OMITTED];

 

(III)         MAKE A TRANSFER TO ANY PERMITTED TRANSFEREE (INCLUDING, WITHOUT
LIMITATION, A DEEMED TRANSFER PURSUANT TO SECTION 13.1(B) HEREOF) OR PERMITTED
DEVELOPER;

 

(IV)        TRANSFER INTERESTS IN TENANT FOR THE PURPOSE OF OBTAINING FINANCING
FOR THE DEMISED PREMISES OR THE COMMON ELEMENTS;

 

(V)           SUBLET PORTIONS OF THE DEMISED PREMISES OR THE COMMON ELEMENTS IN
ACCORDANCE WITH SECTION 13.2 HEREOF;

 

(VI)        [INTENTIONALLY OMITTED];

 

(VII)     [INTENTIONALLY OMITTED];

 

(VIII)  [INTENTIONALLY OMITTED]; AND

 

(IX)          MAKE A TRANSFER IN ACCORDANCE WITH SECTION 13.11 HEREOF.

 


(B)         EQUITY INTEREST TRANSFERS.  FOR PURPOSES OF THIS SECTION 13.1: 
(I) THE ISSUANCE, ASSIGNMENT, TRANSFER OR OTHER DISPOSITION OF ANY DIRECT OR
INDIRECT EQUITY INTEREST IN TENANT (WHETHER STOCK, PARTNERSHIP INTERESTS,
INTERESTS IN A LIMITED LIABILITY COMPANY OR OTHERWISE) TO ANY PERSON OR GROUP OF
RELATED PERSONS, WHETHER IN A SINGLE TRANSACTION OR A SERIES OF RELATED OR
UNRELATED TRANSACTIONS, IN SUCH QUANTITIES THAT AFTER SUCH ISSUANCE, ASSIGNMENT,
TRANSFER OR OTHER DISPOSITION CONTROL OF TENANT, DIRECTLY OR INDIRECTLY, SHALL
HAVE CHANGED, SHALL BE DEEMED A

 

104

--------------------------------------------------------------------------------



 


TRANSFER; (II) THE ENTERING INTO BY TENANT OF A TAKE-OVER AGREEMENT SHALL BE
DEEMED A TRANSFER; AND (III) ANY PERSON OR LEGAL REPRESENTATIVE OF TENANT TO
WHOM TENANT’S INTEREST UNDER THIS LEASE OR THE APPLICABLE SUBLEASE PASSES BY
OPERATION OF LAW, OR OTHERWISE, SHALL BE BOUND BY THE PROVISIONS OF THIS
ARTICLE XIII.  NOTWITHSTANDING THE FOREGOING, A TRANSFER OF SHARES OF ANY ENTITY
WHICH HOLDS AN INTEREST IN TENANT BY PERSONS OTHER THAN THOSE DEEMED “INSIDERS”
WITHIN THE MEANING OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, WHICH
TRANSFER OF SHARES IS EFFECTED THROUGH THE “OVER-THE-COUNTER MARKET” OR THROUGH
ANY RECOGNIZED STOCK EXCHANGE, SHALL NOT BE DEEMED A TRANSFER.


 


(C)          DOCUMENTATION.  TENANT SHALL, AT THE WRITTEN REQUEST OF LANDLORD,
PROMPTLY SUBMIT TO LANDLORD SUCH FURTHER DOCUMENTATION AS LANDLORD MAY
REASONABLY REQUEST WITH RESPECT TO ANY TRANSFER HEREUNDER WHICH DOES NOT REQUIRE
LANDLORD’S PRIOR WRITTEN CONSENT AND TO EVIDENCE TENANT’S COMPLIANCE WITH THE
PROVISIONS OF THIS SECTION 13.1.


 


(D)         EQUITABLE RELIEF.  TENANT HEREBY ACKNOWLEDGES THAT LANDLORD MAY
SUFFER IRREPARABLE HARM BY REASON OF A BREACH OR THREATENED BREACH OF THE
PROVISIONS OF THIS ARTICLE XIII, AND, ACCORDINGLY, IN ADDITION TO ANY OTHER
REMEDY THAT LANDLORD MAY HAVE UNDER THIS LEASE OR AS MAY BE PERMITTED BY
APPLICABLE LAW, TENANT AGREES WITH LANDLORD THAT THE SEEKING OF INJUNCTIVE
RELIEF IS AN APPROPRIATE REMEDY FOR SUCH BREACH OR THREATENED BREACH BY TENANT.


 


(E)          TRANSFERS VOID.  ANY TRANSFER BY TENANT OR OTHER PARTY IN
CONTRAVENTION OF THIS ARTICLE XIII SHALL BE VOID AND OF NO EFFECT.


 


(F)            NOTICE TO LANDLORD.  IN RESPECT OF ANY PROPOSED TRANSFER THAT IS
SUBJECT TO LANDLORD’S APPROVAL, TENANT SHALL GIVE WRITTEN NOTICE THEREOF TO
LANDLORD, WHICH NOTICE SHALL SET FORTH THE NAME OF THE PROPOSED TRANSFEREE AND
SUCH OTHER INFORMATION AS IS REASONABLY REQUESTED BY LANDLORD SO AS TO DETERMINE
THAT THE PROPOSED TRANSFER IS PERMITTED HEREUNDER.


 


(G)         OTHER CONDITIONS.  NOTWITHSTANDING ANY PROVISION OF THIS
ARTICLE XIII TO THE CONTRARY, TENANT SHALL NOT MAKE ANY TRANSFER UNLESS:  (I) AT
THE TIME OF SUCH PROPOSED TRANSFER, A DEFAULT (NOTICED TO TENANT AS REQUIRED
HEREUNDER AND UNCURED) WITH RESPECT TO ANY MONETARY OR MATERIAL NON-MONETARY
OBLIGATION UNDER THIS LEASE SHALL NOT HAVE OCCURRED AND BE CONTINUING (PROVIDED,
HOWEVER, THAT THE CONDITION SET FORTH IN THIS CLAUSE (I) SHALL NOT APPLY TO
TRANSFERS PERMITTED PURSUANT TO SECTIONS 13.1(A) AND 13.1(B) HEREOF); AND
(II) TENANT SHALL REIMBURSE LANDLORD FOR ALL REASONABLE OUT-OF-POCKET COSTS AND
EXPENSES INCURRED BY LANDLORD, INCLUDING REASONABLE LEGAL FEES AND
DISBURSEMENTS, IN CONNECTION WITH ITS EXAMINATION AND REVIEW OF SUCH PROPOSED
TRANSFER.


 


(H)         [INTENTIONALLY OMITTED]


 


(I)             [INTENTIONALLY OMITTED]


 


SECTION 13.2                            SUBLEASING.


 


(A)          CONDITIONS TO SUBLEASE.  THE FOLLOWING CONDITIONS SHALL APPLY TO
ANY SUBLEASE FOR THE OCCUPANCY OF SPACE IN THE DEMISED PREMISES:

 

105

--------------------------------------------------------------------------------


 

(I)               NO MONETARY OR MATERIAL NON-MONETARY DEFAULT AND NO EVENT OF
DEFAULT SHALL THEN EXIST;

 

(II)            THE SUBLEASE SHALL SPECIFICALLY PROVIDE THAT THE SUBLEASE WILL
BE SUBJECT AND SUBORDINATE TO THIS LEASE AND TO ALL MATTERS TO WHICH THIS LEASE
IS SUBJECT AND SUBORDINATE, AND THAT IN THE EVENT OF ANY CONFLICT BETWEEN THIS
LEASE AND THE SUBLEASE, THIS LEASE WILL BE CONTROLLING;

 

(III)         NO SUBLEASE FOR RETAIL SPACE SHALL BE FOR A PURPOSE OTHER THAN
ACTUAL OCCUPANCY BY THE NAMED SUBTENANT OR ANY AFFILIATES THEREOF OR FOR THE
OCCUPANCY OF CONCESSIONAIRES OR LICENSEES THEREUNDER; PROVIDED, HOWEVER, NOTHING
IN THE FOREGOING SHALL PROHIBIT UNDERLETTING BY SUCH NAMED SUBTENANT, PURSUANT
TO SUBLEASES THAT COMPLY WITH THIS LEASE AFTER A REASONABLE PERIOD OF OCCUPANCY
BY SUCH NAMED SUBTENANT;

 

(IV)        EACH SUBLEASE SHALL (A) SPECIFICALLY REQUIRE THAT SUBTENANT SHALL
COMPLY WITH THE PROVISIONS OF ARTICLE IX OF THIS LEASE AS THOSE PROVISIONS
PERTAIN TO SUBTENANT’S PLANS AND SPECIFICATIONS, (B) RECITE THAT IT IS FOR A
PERMITTED USE AND THAT THE SUBTENANT AGREES TO BE BOUND BY THE DUO, (C) CONTAIN
A SPECIFIC ACKNOWLEDGMENT THAT SUCH SUBTENANT HAS RECEIVED A COPY OF AND
REVIEWED THIS LEASE, THE GROUND LEASE AND THE DUO AND (D) WITH RESPECT TO A
SUBLEASE FOR RETAIL SPACE, SHALL INCORPORATE IN FULL THE PROVISIONS OF
SECTION 3.13 HEREOF TO THE EXTENT APPLICABLE TO SUCH SUBTENANT, INCLUDING THE
RIGHTS AND OBLIGATIONS OF SUCH SUBTENANT AND LANDLORD (AND THE COMPTROLLER) IN
RESPECT OF SUCH SUBTENANT’S BOOKS OF RECORD AND ACCOUNTS;

 

(V)           THE PROPOSED SUBTENANT (AND THE PRINCIPALS THEREOF IF SUCH
PROPOSED SUBTENANT IS NOT PUBLICLY HELD) IS NOT A PROHIBITED PERSON; AND

 

(VI)        THE SUBLETTING SHALL END NO LATER THAN ONE (1) DAY BEFORE THE
SCHEDULED EXPIRATION DATE OF THIS LEASE.

 


(B)         NONDISTURBANCE AGREEMENT.  SO LONG AS TENANT IS NOT THEN IN MONETARY
OR MATERIAL NON-MONETARY DEFAULT HEREUNDER, AT THE REQUEST OF TENANT, LANDLORD
SHALL ENTER INTO A NONDISTURBANCE, SUBORDINATION AND ATTORNMENT AGREEMENT
SUBSTANTIALLY IN THE FORM OF EXHIBIT K ATTACHED HERETO (A “NONDISTURBANCE
AGREEMENT”) WITH EACH PROPOSED SUBTENANT UNDER A PROPOSED SUBLEASE WITH TENANT
OF ALL OR ANY PORTION OF THE DEMISED PREMISES WHICH MEETS THE CONDITIONS SET
FORTH IN EACH OF CLAUSES (I) THROUGH (VII) BELOW:


 

(I)   [INTENTIONALLY OMITTED];

 

(II)   THE SPACE DEMISED BY SUCH SUBLEASE IS ONE-HALF OF ONE FULL FLOOR OF
OFFICE SPACE OR MORE (PROVIDED, HOWEVER, THAT, WITH RESPECT TO A PROPOSED
SUBLEASE OF LESS THAN A FULL FLOOR OF OFFICE SPACE, LANDLORD’S OBLIGATION TO
ENTER INTO A NONDISTURBANCE AGREEMENT PURSUANT TO THIS SECTION 13.2(B) SHALL
APPLY ONLY IF TENANT SHALL SUPPLY TO LANDLORD, TOGETHER WITH TENANT’S SUBLET
NOTICE, EVIDENCE REASONABLY SATISFACTORY TO LANDLORD, THAT THE SPACE TO BE
LEASED SHALL BE REGULAR IN SHAPE, REASONABLY ACCESSIBLE IN A CUSTOMARY MANNER,
RENTED AT NOT LESS THAN FAIR MARKET VALUE AND OTHERWISE ON TERMS THAT ARE
COMMERCIALLY REASONABLE AND CUSTOMARY IN RESPECT OF

 

106

--------------------------------------------------------------------------------


 

SIMILARLY SITUATED TENANTS OF SPACE OF THE SIZE AND QUALITY TO BE DEMISED UNDER
THE PROPOSED SUBLEASE), AND (2) THE PROPOSED SUBTENANT IS OF SUFFICIENT
FINANCIAL CONDITION TO PERFORM THE OBLIGATIONS UNDER THE PROPOSED SUBLEASE,
TAKING INTO ACCOUNT ANY SECURITY DEPOSIT POSTED BY THE PROPOSED SUBTENANT, AND
LANDLORD SHALL HAVE BEEN FURNISHED WITH EVIDENCE REASONABLY SATISFACTORY TO
LANDLORD OF SUCH FINANCIAL CONDITION.  FOR THE PURPOSES OF THIS CLAUSE (II),
EVIDENCE OF “FAIR MARKET VALUE” AND “COMMERCIALLY REASONABLE AND CUSTOMARY”
TERMS MAY BE PROVIDED BY THE OPINION OF TWO (2) OR MORE DISINTERESTED REAL
ESTATE PROFESSIONALS, EACH HAVING AT LEAST TEN (10) YEARS OF EXPERIENCE IN
VALUING OR LEASING COMMERCIAL REAL ESTATE IN MIDTOWN MANHATTAN).

 

(III)   THE PROPOSED SUBTENANT IS NOT A RELATED ENTITY OF TENANT (EXCEPT AS
PERMITTED IN CLAUSE (II)(A) OF THIS SECTION 13.2(B)).

 

(IV)   THE PROPOSED SUBTENANT (AND THE PRINCIPALS THEREOF IF SUCH PROPOSED
SUBTENANT IS NOT PUBLICLY HELD) IS NOT A PROHIBITED PERSON.

 

(V)   THE PROPOSED SUBLEASE SHALL PROVIDE FOR NO DECREASE IN THE AMOUNT OF RENT
PAYABLE THEREUNDER OVER THE TERM OF SUCH SUBLEASE EXCEPT FOR CUSTOMARY
ABATEMENTS AND OFFSETS OF RENT.

 

(VI)   NONE OF (A) THE DEMISE OF THE DEMISED SPACE (INCLUDING ANY EXPANSION
SPACE) UNDER SUCH SUBLEASE, NOR (B) THE EXCLUSIVE OR PROHIBITED USE PROVISIONS
THEREOF, CONFLICT WITH [1] THE DEMISE UNDER OR [2] THE EXCLUSIVE OR PROHIBITED
USE PROVISIONS OF, ANY OTHER SUBLEASE, AND TENANT SHALL DELIVER TO LANDLORD A
CERTIFICATION TO SUCH EFFECT SIGNED BY A QUALIFIED CERTIFYING PARTY OF TENANT.

 

(VII)   THE PROPOSED SUBLEASE CONTAINS TERMS THAT ARE COMMERCIALLY REASONABLE
AND CUSTOMARY IN RESPECT OF SIMILARLY SITUATED TENANTS OF SPACE OF THE SIZE AND
QUALITY TO BE DEMISED UNDER THE PROPOSED SUBLEASE, AND THE RENT AND OTHER
AMOUNTS OWED THEREUNDER CONSTITUTE NOT LESS THAN FAIR RENTAL VALUE FOR THE SPACE
TO BE DEMISED THEREUNDER (FOR THE PURPOSES OF THIS CLAUSE (VII), EVIDENCE OF
“COMMERCIALLY REASONABLE AND CUSTOMARY” TERMS AND “FAIR MARKET VALUE” MAY BE
PROVIDED BY THE OPINION OF TWO (2) OR MORE DISINTERESTED REAL ESTATE
PROFESSIONALS, EACH HAVING AT LEAST TEN (10) YEARS OF EXPERIENCE IN VALUING OR
LEASING COMMERCIAL REAL ESTATE IN MIDTOWN MANHATTAN).

 

For any Sublease by Tenant for which Tenant requests that Landlord enter into a
Nondisturbance Agreement, Tenant shall give written notice thereof to Landlord
(“Tenant’s Sublet Notice”) accompanied by a copy of the Sublease as fully
executed or in executable form and such information as Landlord may require to
determine whether the proposed Subtenant is a Prohibited Person.  Tenant’s
Sublet Notice shall contain the following information: the name of the proposed
Subtenant, the portion of the Demised Premises to be sublet, the proposed term
of the Sublease (including the effective date thereof), the proposed Sublease
rental and such financial and other background information with respect to the
proposed Subtenant as is reasonably sufficient to allow Landlord to assess the
financial condition, relevant experience, and all other material economic terms
of the proposed Sublease (but only to the extent the same are conditions under
this Section 13.2(b) to Landlord’s obligation to enter into a Nondisturbance

 

107

--------------------------------------------------------------------------------


 

Agreement). Landlord shall reasonably cooperate with Tenant after receiving
Tenant’s Sublet Notice to expedite the granting of the applicable Nondisturbance
Agreement.  Disputes regarding this Section 13.2(b), may be referred to
arbitration pursuant to Section 16.3 hereof.

 


(C)          SUBTENANT ATTORNMENT.  SUBJECT TO ANY APPLICABLE NONDISTURBANCE
AGREEMENT, EVERY SUBLETTING HEREUNDER IS SUBJECT TO THE EXPRESS CONDITION, AND
BY ACCEPTING A SUBLEASE HEREUNDER OF ALL OR ANY PORTION OF THE DEMISED PREMISES
EACH SUBTENANT SHALL BE CONCLUSIVELY DEEMED TO HAVE AGREED, THAT IF THIS LEASE
SHOULD BE TERMINATED PRIOR TO THE SCHEDULED EXPIRATION DATE OR IF LANDLORD
SHOULD SUCCEED TO TENANT’S ESTATE IN THE DEMISED PREMISES, THEN, AT LANDLORD’S
ELECTION, TO BE EXERCISED IN LANDLORD’S SOLE JUDGMENT AND DISCRETION, THE
SUBTENANT SHALL ATTORN TO AND RECOGNIZE LANDLORD AS THE SUBTENANT’S LANDLORD
UNDER THE SUBLEASE, PROVIDED THAT LANDLORD SHALL NOT (I) BE LIABLE FOR ANY ACT
OR OMISSION OR NEGLIGENCE OF TENANT UNDER SUCH SUBLEASE, (II) BE SUBJECT TO ANY
COUNTERCLAIM, OFFSET OR DEFENSE WHICH THERETOFORE ACCRUED TO SUCH SUBTENANT
AGAINST TENANT, (III) BE BOUND BY ANY MODIFICATION OR AMENDMENT OF SUCH SUBLEASE
(UNLESS SUCH MODIFICATION OR AMENDMENT SHALL HAVE BEEN APPROVED IN WRITING BY
LANDLORD), (IV) BE BOUND BY ANY PAYMENT OF RENT OR ADDITIONAL RENT FOR MORE THAN
ONE (1) MONTH IN ADVANCE (UNLESS ACTUALLY RECEIVED BY LANDLORD), (V) BE
OBLIGATED TO PERFORM ANY ALTERATION IN THE DEMISED SPACE, (VI) IN THE EVENT OF A
CASUALTY, BE OBLIGATED TO REPAIR OR RESTORE THE DEMISED PREMISES OR ANY PORTION
THEREOF, (VII) IN THE EVENT OF A PARTIAL TAKING, BE OBLIGATED TO REPAIR OR
RESTORE THE DEMISED PREMISES OR ANY PART THEREOF (EXCEPT THAT, IN THE EVENT THAT
LANDLORD RECEIVES INSURANCE PROCEEDS AND DETERMINES NOT TO RESTORE IN SUCH
CIRCUMSTANCES, THE SUBTENANT CAN TERMINATE ITS SUBLEASE), (VIII) BE OBLIGATED TO
MAKE ANY PAYMENT TO SUCH SUBTENANT (OTHER THAN ANY OVERPAYMENT OF RENT MADE TO
LANDLORD), OR (VIII) BE BOUND BY ANY OBLIGATIONS WHICH LANDLORD LACKS THE
CAPACITY OR REASONABLE ABILITY TO PERFORM.  THE SUBTENANT SHALL PROMPTLY EXECUTE
AND DELIVER ANY INSTRUMENT LANDLORD MAY REASONABLY REQUEST TO EVIDENCE SUCH
ATTORNMENT.  WITH RESPECT TO ANY SUBLEASE FOR WHICH LANDLORD HAS ENTERED INTO A
NONDISTURBANCE AGREEMENT, THE FOREGOING PROVISIONS OF THIS SECTION 13.2(C) SHALL
BE SUPERSEDED BY SUCH NONDISTURBANCE AGREEMENT.  UPON SUCH A TERMINATION OF THIS
LEASE, TENANT SHALL PAY OVER TO LANDLORD ALL SUMS HELD BY TENANT FOR THE BENEFIT
OF SUBTENANTS OR AS SECURITY UNDER THE PROVISIONS OF THEN EXISTING SUBLEASES
EXCEPT IF SUCH TERMINATION OF THIS LEASE RESULTS FROM TENANT’S EXERCISE OF THE
PURCHASE OPTION.


 


(D)         SUBLEASE RENT REQUIREMENTS.  EACH PERMITTED SUBLEASE HEREUNDER SHALL
REQUIRE THE SUBTENANT THEREUNDER TO MAKE, SUBJECT TO THE RIGHTS OF ANY
RECOGNIZED MORTGAGEE, ALL PAYMENTS OF RENTS, ADDITIONAL RENTS AND OTHER SUMS OF
MONEY TO LANDLORD UPON THE OCCURRENCE OF A MONETARY OR MATERIAL NONMONETARY
EVENT OF DEFAULT HEREUNDER AND NOTICE FROM LANDLORD, AND LANDLORD SHALL APPLY
THE SAID PAYMENTS MADE TO IT, FIRST, TO RETAIN ALL AMOUNTS THAT ARE DUE AND
PAYABLE TO LANDLORD PURSUANT TO THIS LEASE, AND SECOND, TO PAY TO TENANT ALL
REMAINING AMOUNTS.


 


(E)          ENFORCEMENT OF SUBLEASES.  TENANT SHALL DILIGENTLY, CONTINUOUSLY
AND IN GOOD FAITH, AND IN ACCORDANCE WITH COMMERCIALLY REASONABLE PRACTICES,
ENFORCE THE PROVISIONS OF EACH SUBLEASE, SO THAT EACH SUBTENANT AT ALL TIMES
REMAINS IN COMPLIANCE WITH THE DUO AND PERMITS NO ACTS OR OMISSIONS THAT
ADVERSELY AFFECT ANY STRUCTURAL COMPONENT.  IF THE BREACH OF A SUBLEASE BY THE
SUBTENANT THEREUNDER CONSTITUTES A MATERIAL VIOLATION OF THE DUO OR ANY OTHER
ASPECT OF THIS LEASE IN RESPECT OF STRUCTURAL COMPONENTS, TENANT SHALL PROMPTLY
COMMENCE AND DILIGENTLY PROSECUTE ANY AND ALL APPROPRIATE LEGAL PROCEEDINGS
NECESSARY TO CAUSE SUCH SUBTENANT TO CURE SUCH BREACH (“EVICTION PROCEEDING”).

 

108

--------------------------------------------------------------------------------


 


(F)            NO DEMISE OF COMMON ELEMENTS.  TENANT COVENANTS THAT IT SHALL IN
NO CIRCUMSTANCES SUBLEASE, LICENSE OR OTHERWISE TRANSFER ITS INTEREST IN ANY
PORTION OF THE COMMON ELEMENTS TO ANY OTHER PERSON, EXCEPT AS SUCH TRANSFER MAY
BE EXPRESSLY PERMITTED HEREUNDER (INCLUDING, AS PERMITTED IN ARTICLE XXXIV
HEREOF).


 


SECTION 13.3                            ASSIGNMENTS.


 


(A)          ASSIGNEE OBLIGATED.  EACH AND EVERY ASSIGNEE OF THIS LEASE, 
WHETHER OR NOT APPROVED BY LANDLORD AND WHETHER AS ASSIGNEE OR AS SUCCESSOR IN
INTEREST TO TENANT NAMED HEREIN OR ANY SUBSEQUENT ASSIGNEE, INCLUDING ANY
PURCHASER OF THE LEASE UNDER A FORECLOSURE OF ANY MORTGAGE OR OTHER LIEN ON THIS
LEASE, SHALL, IN THE CASE OF AN ASSIGNEE OF THE LEASE, IMMEDIATELY BE AND BECOME
AND REMAIN LIABLE, FOR THE PAYMENT OF THE CHARGES AND OTHER SUMS PAYABLE UNDER
THIS LEASE, AND FOR THE DUE PERFORMANCE OF ALL OF TENANT’S OBLIGATIONS UNDER
THIS LEASE, IN EACH CASE TO THE EXTENT ARISING FROM AND AFTER THE EFFECTIVE DATE
OF SUCH ASSIGNMENT TO THE FULL END OF THIS LEASE, AND EACH AND EVERY PROVISION
OF THIS LEASE APPLICABLE TO TENANT SHALL ALSO APPLY TO AND BIND EVERY SUCH
ASSIGNEE AND PURCHASER WITH THE SAME FORCE AND EFFECT AS THOUGH SUCH ASSIGNEE OR
PURCHASER WERE TENANT NAMED IN THIS LEASE.  NO TRANSFER TO SUCH ASSIGNEE OR TO
SUCH PURCHASER SHALL BE BINDING UPON LANDLORD UNLESS SUCH ASSIGNEE OR PURCHASER
SHALL DELIVER TO LANDLORD A RECORDABLE INSTRUMENT (I) AGREEING TO INDEMNIFY
LANDLORD FROM AND AGAINST ANY CLAIMS FOR BROKERAGE COMMISSIONS, ANY CLAIMS
DERIVED FROM LANDLORD’S GRANTING ITS CONSENT TO SUCH ASSIGNMENT IN ACCORDANCE
WITH THE TERMS HEREOF AND ANY OTHER CLAIMS NOT DERIVED FROM LANDLORD’S ACTIONS
ARISING OUT OF SUCH ASSIGNMENT (PROVIDED, HOWEVER, THAT THIS SUBCLAUSE (I) SHALL
NOT APPLY WITH RESPECT TO A TRANSFER TO A RECOGNIZED MORTGAGEE PURSUANT TO A
FORECLOSURE OF THE APPLICABLE RECOGNIZED MORTGAGE) AND (II) SUBJECT TO
ARTICLE XXXI HEREOF, ASSUMING THE OBLIGATIONS OF TENANT HEREUNDER BY SAID
ASSIGNEE OR PURCHASER TO SUCH EFFECT, BUT THE FAILURE OR REFUSAL OF SUCH
ASSIGNEE OR PURCHASER TO DELIVER SUCH INSTRUMENT SHALL NOT RELEASE OR DISCHARGE
SUCH ASSIGNEE OR PURCHASER FROM ITS OBLIGATIONS AS ABOVE SET FORTH.


 


(B)         RELEASE OF ASSIGNOR.  UPON AN ASSIGNMENT OF THIS LEASE IN ACCORDANCE
WITH THIS ARTICLE XIII, THE ASSIGNOR SHALL HAVE NO FURTHER OBLIGATIONS ARISING
AFTER THE EFFECTIVE DATE OF SUCH ASSIGNMENT AND LANDLORD SHALL CONFIRM SUCH
RELEASE IN A RECORDABLE INSTRUMENT PROMPTLY DELIVERED TO TENANT (BUT THE FAILURE
OF LANDLORD TO DELIVER SUCH CONFIRMATION SHALL NOT PREVENT SUCH RELEASE FROM
BECOMING EFFECTIVE); PROVIDED, HOWEVER, THE FOREGOING RELEASE SHALL NOT RELIEVE
ASSIGNOR FROM ANY OBLIGATION ACCRUING PRIOR TO THE DATE OF SUCH ASSIGNMENT.


 


SECTION 13.4                            COLLECT CHARGES FROM ASSIGNEE,
SUBTENANT.  IF THIS LEASE IS ASSIGNED, WHETHER OR NOT IN VIOLATION OF THE
PROVISIONS OF THIS LEASE, LANDLORD MAY AND IS HEREBY EMPOWERED, SUBJECT TO THE
RIGHTS OF ANY RECOGNIZED MORTGAGEE, TO COLLECT THE CHARGES AND OTHER SUMS
PAYABLE TO LANDLORD HEREUNDER FROM THE ASSIGNEE AND TO ENFORCE THE OBLIGATIONS
OF TENANT HEREUNDER AGAINST SUCH ASSIGNEE.  IF THE DEMISED PREMISES OR ANY PART
THEREOF IS SUBLET OR IS USED BY ANYONE OTHER THAN TENANT, WHETHER OR NOT IN
VIOLATION OF THIS LEASE, LANDLORD MAY, AFTER AN EVENT OF DEFAULT BY TENANT AND
EXPIRATION OF TENANT’S TIME TO CURE SUCH EVENT OF DEFAULT, IF ANY, COLLECT RENT
FROM THE SUBTENANT OR OCCUPANT.  IN EITHER EVENT, LANDLORD MAY APPLY THE NET
AMOUNT COLLECTED TO THE CHARGES AND OTHER SUMS HEREIN RESERVED OR PROVIDED FOR,
BUT NO SUCH ASSIGNMENT OR SUBLETTING OR COLLECTION NOR ANY ACTION TO ENFORCE THE
PROVISIONS OF THIS LEASE AGAINST ANY SUCH ASSIGNEE OR SUBTENANT SHALL BE DEEMED:
(A) A WAIVER OF THE COVENANT HEREIN AGAINST TRANSFER; (B) 

 

109

--------------------------------------------------------------------------------



 


AN ACCEPTANCE OF THE ASSIGNEE OR SUBTENANT AS A TENANT UNDER THIS LEASE; OR
(C) A RELEASE OF TENANT FROM THE FURTHER PERFORMANCE OF ITS OBLIGATIONS
HEREUNDER.


 


SECTION 13.5                            NO RELIEF.  NOTWITHSTANDING ANY
PROVISION TO THE CONTRARY IN THIS LEASE AND EXCEPT AS SET FORTH IN
SECTION 13.3(B) HEREOF, THE MAKING OF ANY TRANSFER, IN WHOLE OR IN PART, WHETHER
OR NOT WITH THE CONSENT OF LANDLORD, SHALL NOT OPERATE TO RELIEVE TENANT HEREIN
NAMED FROM ITS OBLIGATIONS UNDER THIS LEASE.  IN THE EVENT OF ANY SUCH PERMITTED
TRANSFER, EXCEPT AS PROVIDED IN SECTION 13.3(B) HEREOF, TENANT HEREIN NAMED
SHALL REMAIN FULLY RESPONSIBLE AND LIABLE FOR THE PROMPT PAYMENT OF ALL CHARGES
AND OTHER SUMS DUE HEREUNDER AND FOR THE DUE PERFORMANCE AND OBSERVANCE OF ALL
OF TENANT’S OBLIGATIONS UNDER THIS LEASE, TO THE FULL END OF THIS LEASE, WHETHER
OR NOT THERE SHALL HAVE BEEN ANY PRIOR TERMINATION OF THIS LEASE BY SUMMARY
PROCEEDINGS OR OTHERWISE.  EACH PERMITTED SUBLEASE SHALL EXPRESSLY BE MADE
SUBJECT TO THE PROVISIONS OF THIS LEASE AND NO PERMITTED TRANSFER SHALL IN ANY
MANNER AFFECT OR REDUCE ANY OF THE OBLIGATIONS OF TENANT HEREUNDER.


 


SECTION 13.6                            CONSENT.  ANY CONSENT BY LANDLORD HEREIN
CONTAINED OR HEREAFTER GIVEN TO ANY TRANSFER SHALL BE HELD TO APPLY ONLY TO THE
SPECIFIC TRANSFER HEREBY OR THEREBY APPROVED.  NO SUCH CONSENT SHALL BE
CONSTRUED AS A WAIVER OF THE DUTY OF TENANT, OR ITS SUCCESSORS OR ASSIGNS, TO
OBTAIN FROM LANDLORD A CONSENT TO ANY OTHER OR SUBSEQUENT TRANSFER OR AS A
MODIFICATION OR LIMITATION OF THE RIGHT OF LANDLORD WITH RESPECT TO THE
FOREGOING COVENANT BY TENANT.


 


SECTION 13.7                            COSTS AND EXPENSES.  SUBJECT TO
SECTION 13.1(G) HEREOF, TENANT COVENANTS AND AGREES TO PAY ALL REASONABLE
OUT-OF-POCKET COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND
DISBURSEMENTS) INCURRED IN CONNECTION WITH OR ARISING OUT OF THE MAKING OF ANY
TRANSFER, INCLUDING COSTS RELATED TO LANDLORD’S REVIEW OF ANY PROPOSED TRANSFER
AND THE DOCUMENTATION IN CONNECTION THEREWITH.  TENANT AGREES TO PAY ANY
FEDERAL, STATE OR LOCAL EXCISE, TRANSFER, RECORDING OR OTHER TAX OR FEE IMPOSED
UPON OR APPLICABLE TO ANY SUCH TRANSFER, AND TO INDEMNIFY LANDLORD FROM AND
AGAINST ANY SUCH COST OR EXPENSE.  TENANT FURTHER AGREES THAT ANY CONSENT OF
LANDLORD REQUIRED HEREUNDER MAY BE CONDITIONED UPON RECEIPT BY LANDLORD OF
REASONABLE EVIDENCE OF THE PAYMENT OF ANY SUCH COST OR EXPENSE.  THE OBLIGATIONS
OF TENANT UNDER THIS SECTION 13.7 (AND ALL OTHER OBLIGATIONS EXPRESSLY STATED TO
SURVIVE THIS LEASE) SHALL SURVIVE THE EXPIRATION OR EARLIER TERMINATION OF THIS
LEASE.


 


SECTION 13.8                            PROHIBITED PERSONS.  (A) 
NOTWITHSTANDING THE FOREGOING PROVISIONS, IN NO EVENT SHALL TENANT BE PERMITTED
TO MAKE A TRANSFER TO A PROHIBITED PERSON, NOR SHALL ANY OTHER SUBTENANT BE
PERMITTED TO ASSIGN ITS SUBLEASE OR SUBLET OR OTHERWISE GRANT OCCUPANCY RIGHTS
WITH RESPECT TO ITS DEMISED SPACE OR ANY PORTION THEREOF TO A PROHIBITED PERSON.


 


(B)         PROCEDURE FOR DETERMINING PROHIBITED PERSON STATUS.  IF TENANT SEEKS
TO DETERMINE WHETHER ANY PERSON SUBJECT TO THE RESTRICTIONS IN THIS LEASE
REGARDING PROHIBITED PERSONS IS A PROHIBITED PERSON, TENANT MAY SUBMIT TO
LANDLORD THE NAME OF SUCH PERSON AND, EXCEPT WITH RESPECT TO ANY PERSON THAT IS
PUBLICLY HELD, THE NAME OF EACH PRINCIPAL OF SUCH PERSON, TOGETHER WITH SUCH
COMPLETED QUESTIONNAIRES OR FORMS AS ARE STANDARD FOR LANDLORD, THE CITY OR
NYCEDC TO REQUEST.   NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
LEASE, ANY PROVISION IN THIS LEASE PROHIBITING A PERSON FROM BEING A PROHIBITED
PERSON SHALL ALSO APPLY TO THE PRINCIPALS OF SUCH PERSON UNLESS SUCH PERSON IS A
PUBLICLY TRADED ENTITY.  WITHIN FIFTEEN

 

110

--------------------------------------------------------------------------------



 


(15) BUSINESS DAYS AFTER RECEIPT OF ALL SUCH NAMES AND FULLY-COMPLETED
QUESTIONNAIRES OR FORMS, AS APPLICABLE, LANDLORD SHALL NOTIFY TENANT OF
LANDLORD’S DETERMINATION, WHICH DETERMINATION SHALL BE LIMITED TO WHETHER SUCH
PERSON (AND ANY PRINCIPALS THEREOF) IS A PROHIBITED PERSON; PROVIDED, HOWEVER,
THAT LANDLORD WILL CONFIRM WHETHER ANY PERSON IS A PROHIBITED PERSON PROMPTLY
AFTER RECEIVING ALL OF THE INFORMATION DESCRIBED IN THIS SECTION 13.8(B).  IF
LANDLORD FAILS TO SO NOTIFY TENANT WITHIN SUCH FIFTEEN-BUSINESS-DAY PERIOD, THEN
SUCH PERSON SHALL BE DEEMED NOT TO BE A PROHIBITED PERSON; PROVIDED, HOWEVER,
WITH RESPECT TO ANY PROPOSED ASSIGNEE OF THIS LEASE OR ANY SUBLEASE OR ANY
PROPOSED SUBTENANT OF THE PROPERTY OR ANY PORTION THEREOF, THE FOLLOWING SHALL
APPLY INSTEAD:  IF LANDLORD FAILS TO SO NOTIFY TENANT WITHIN SUCH
FIFTEEN-BUSINESS-DAY PERIOD, TENANT SHALL HAVE THE RIGHT TO GIVE LANDLORD A
REMINDER NOTICE, WHICH REMINDER NOTICE SHALL CONTAIN THE FOLLOWING CAPTION IN
BOLD AND CAPITALIZED TYPE:


 

YOU SHALL BE DEEMED TO HAVE DETERMINED THAT                            IS NOT A
PROHIBITED PERSON IF YOU FAIL TO NOTIFY TENANT OF WHETHER SUCH PERSON IS A
PROHIBITED PERSON WITHIN TEN (10) BUSINESS DAYS FROM THE DATE OF YOUR RECEIPT OF
THIS NOTICE.

 

If Landlord fails to notify Tenant of whether such Person is a Prohibited Person
within ten (10) Business Days after its receipt of such reminder notice, then
such Person shall be deemed not to be a Prohibited Person.

 


SECTION 13.9                            CONSTITUTIVE DOCUMENTS.  UPON REQUEST BY
LANDLORD, TENANT SHALL DELIVER TO LANDLORD ANY CONSTITUTIVE DOCUMENTS AND ANY
REPLACEMENT, AMENDMENT, MODIFICATION OR TERMINATION (ANY SUCH ACT, A
“MODIFICATION”) OF ANY CONSTITUTIVE DOCUMENTS TO THE EXTENT REFLECTING ANY
TRANSFER, TOGETHER WITH SUCH OTHER INFORMATION AND EVIDENCE AS SHALL BE
REASONABLY NECESSARY AND REASONABLY SATISFACTORY TO LANDLORD TO CONFIRM THE
COMPOSITION AND IDENTITY OF TENANT (OR ANY MEMBER OF TENANT) AND COMPLIANCE WITH
THE REQUIREMENTS OF THIS ARTICLE XIII.  TENANT SHALL ALSO DELIVER A
CERTIFICATION BY A QUALIFIED CERTIFYING PARTY OF TENANT STATING THAT NOTHING
TENANT HAS NOT SHOWN TO LANDLORD WILL RENDER THE INFORMATION THAT TENANT HAS
SHOWN TO LANDLORD INACCURATE OR MISLEADING.


 


SECTION 13.10                     PERMITTED DISPOSITION.


 


(A)          INDICTED PARTY.  IF ANY GRAND JURY IMPANELED BY ANY FEDERAL OR
STATE COURT FILES AN INDICTMENT WITH SUCH COURT CHARGING TENANT OR ANY PRINCIPAL
OF TENANT (SUCH INDICTED PERSON, THE “INDICTED PARTY”) WITH HAVING COMMITTED AN
INTENTIONAL FELONY IN CONNECTION WITH THE DEMISED PREMISES, THEN LANDLORD SHALL
CONVENE A HEARING (THE “HEARING”) BEFORE A PANEL OF THREE PERSONS CONSISTING OF
(I) THE CITY’S DEPUTY MAYOR FOR FINANCE AND ECONOMIC DEVELOPMENT, OR A SUCCESSOR
IN FUNCTION DESIGNATED BY THE MAYOR OF THE CITY, (II) THE PRESIDENT OF NYCEDC,
OR A SUCCESSOR IN FUNCTION DESIGNATED BY THE MAYOR OF THE CITY, AND (III) THE
CORPORATION COUNSEL OF THE CITY, OR THEIR RESPECTIVE DULY AUTHORIZED DESIGNEES
WHO SHALL BE DISINTERESTED SENIOR OFFICIALS OF THEIR RESPECTIVE DEPARTMENT OR
NYCEDC, AS THE CASE MAY BE (THE “HEARING OFFICERS”).


 


(B)         HEARING.  THE HEARING SHALL BE HELD UPON NOT LESS THAN FIFTEEN (15)
BUSINESS DAYS PRIOR WRITTEN NOTICE TO THE INDICTED PARTY AND TENANT FOR THE
PURPOSE OF DETERMINING WHETHER IT IS IN THE BEST INTEREST OF THE CITY TO REQUIRE
THE INDICTED PARTY TO MAKE A PERMITTED DISPOSITION OF ITS INTEREST IN THIS LEASE
OR IN TENANT, AS THE CASE MAY BE, AND, IF THE INDICTED PARTY

 

111

--------------------------------------------------------------------------------



 


IS A PRINCIPAL OF TENANT, RESIGN FROM ANY DIRECTORSHIP OR OFFICE HELD BY THE
INDICTED PARTY IN TENANT.  AT THE HEARING, TENANT AND THE INDICTED PARTY SHALL
EACH HAVE THE OPPORTUNITY TO BE REPRESENTED BY COUNSEL AND TO MAKE A
PRESENTATION TO THE HEARING OFFICERS ORALLY AND IN WRITING.  THE HEARING
OFFICERS SHALL CONSIDER AND ADDRESS IN REACHING THEIR DETERMINATION (I) WHETHER
THERE IS A DIRECT NEXUS BETWEEN THE CONDUCT CHARGED AND THIS LEASE, (II) THE
DELETERIOUS EFFECT, IF ANY, WHICH A PERMITTED DISPOSITION OF THE INDICTED
PARTY’S INTEREST IN THIS LEASE OR IN TENANT, AS THE CASE MAY BE, WOULD HAVE ON
THE ECONOMIC DEVELOPMENT INTERESTS OF THE CITY WHICH THIS LEASE IS INTENDED TO
PROMOTE AND THE DELETERIOUS EFFECT, IF ANY, SUCH A PERMITTED DISPOSITION WOULD
HAVE ON TENANT AS A WHOLE AND (III) ANY OTHER RELEVANT MATTERS.  THE HEARING
OFFICERS SHALL RENDER A DECISION IN WRITING WITHIN TWENTY-THREE (23) BUSINESS
DAYS AFTER THE LAST DAY OF THE HEARING AND SUCH DECISION SHALL SET FORTH IN
REASONABLE DETAIL THE FINDINGS OF THE HEARING OFFICERS.  LANDLORD SHALL DELIVER
A TRUE COPY OF SUCH DECISION TO TENANT AND THE INDICTED PARTY WITHIN FOUR
(4) BUSINESS DAYS AFTER THE DATE THEREOF.  SUCH DECISION SHALL BE FINAL AND
SUBJECT TO REVIEW BY APPROPRIATE LAWFUL MEANS, UNLESS (A) THE INDICTMENT IS
AMENDED IN ANY MATERIAL RESPECT OR (B) A NEW OR SUPERSEDING INDICTMENT IS FILED,
THE BASIS OF WHICH IS MATERIALLY DIFFERENT FROM THE INDICTMENT AS TO WHICH THE
HEARING HAS BEEN HELD, IN WHICH CASE A NEW HEARING MAY BE HELD.  IF THE HEARING
OFFICERS DECIDE BY A MAJORITY VOTE THAT IT IS IN THE BEST INTEREST OF THE CITY
TO REQUIRE A PERMITTED DISPOSITION BY THE INDICTED PARTY, (1) THE INDICTED PARTY
(IF THE INDICTED PARTY IS A PRINCIPAL OF TENANT) SHALL RESIGN FROM ANY
DIRECTORSHIP OR OFFICE HELD BY THE INDICTED PARTY IN TENANT WITHIN SEVEN
(7) BUSINESS DAYS AFTER THE DATE A TRUE COPY OF SUCH DECISION IS DELIVERED TO IT
AND (2) THE INDICTED PARTY SHALL MAKE A PERMITTED DISPOSITION OF ITS INTEREST IN
THIS LEASE OR IN TENANT, AS THE CASE MAY BE, WITHIN SIX (6) MONTHS AFTER THE
DATE A TRUE COPY OF SUCH DECISION IS DELIVERED TO IT.  IF THE PERMITTED
DISPOSITION IS AN EQUITY INTEREST DISPOSITION OR ASSIGNMENT, THE INDICTED PARTY
MAY RECEIVE THE CONSIDERATION FOR SUCH EQUITY INTEREST DISPOSITION OR ASSIGNMENT
IN INSTALLMENT PAYMENTS, PROVIDED THAT SUCH CONSIDERATION (OTHER THAN INTEREST
THEREON) SHALL BE FOR A SUM CERTAIN AND PROVIDED FURTHER THAT, EXCEPT AS
OTHERWISE PROVIDED BELOW, FOLLOWING SUCH EQUITY INTEREST DISPOSITION OR
ASSIGNMENT, THE INDICTED PARTY SHALL HAVE NO FURTHER INTEREST IN THIS LEASE OR
TENANT, AS THE CASE MAY BE, OR IN ANY PROFITS THEREFROM.  IF THE HEARING
OFFICERS DO NOT DETERMINE BY A MAJORITY VOTE THAT IT IS IN THE BEST INTEREST OF
THE CITY TO REQUIRE A PERMITTED DISPOSITION BY THE INDICTED PARTY, THEN NEITHER
THE INDICTMENT NOR ANY CONVICTION ARISING THEREFROM SHALL HAVE ANY EFFECT UPON
THIS LEASE OR THE RIGHTS OR OBLIGATIONS OF THE PARTIES HEREUNDER OR THEREUNDER.


 


(C)          DEFAULT.  ANY FAILURE OF (I) THE INDICTED PARTY TO MAKE A PERMITTED
DISPOSITION OF ITS INTEREST IN THIS LEASE OR TENANT, AS THE CASE MAY BE, AND (IF
THE INDICTED PARTY IS A PRINCIPAL OF TENANT) TO RESIGN FROM DIRECTORSHIPS OR
OFFICES, AS PROVIDED ABOVE, OR (II) THE PERSON ACTING AS A TRUSTEE TO MAKE A
PERMITTED DISPOSITION OF THE INDICTED PARTY’S INTEREST IN THIS LEASE OR IN
TENANT, AS THE CASE MAY BE, FOLLOWING A CONVICTION, WITHIN THE TIME AND IN THE
MANNER PROVIDED HEREUNDER, SHALL BE DEEMED TO BE AN EVENT OF DEFAULT BY TENANT
HEREUNDER.


 


(D)         PERMITTED DISPOSITION.  “PERMITTED DISPOSITION” MEANS ANY OF THE
FOLLOWING (THE CHOICE AMONG WHICH, TO THE EXTENT APPLICABLE, SHALL BE AT
TENANT’S OPTION):  (I) THE ASSIGNMENT OR EQUITY INTEREST DISPOSITION OF THE
INDICTED PARTY’S INTEREST IN THIS LEASE OR TENANT, AS THE CASE MAY BE, TO ANY
PERSON WHO IS (A) NOT A PROHIBITED PERSON, (B) NOT A RELATED ENTITY OR AFFILIATE
OF THE INDICTED PARTY AND (C) SATISFACTORY TO LANDLORD, APPLYING THE PROVISIONS
OF SECTION 13.2 HEREOF, AND TO THE HOLDER OF THE RECOGNIZED MORTGAGE MOST SENIOR
IN LIEN (IF REQUIRED BY THE TERMS OF SUCH RECOGNIZED MORTGAGE); (II) IF THE
INDICTED PARTY IS NOT TENANT, THE EQUITY INTEREST

 

112

--------------------------------------------------------------------------------



 


DISPOSITION (OR OTHER TRANSFER OR RELINQUISHMENT) OF THE INDICTED PARTY’S
INTEREST IN TENANT, TO TENANT, ANY OTHER PARTNER(S) OF TENANT OR ANY OTHER
OWNERS OF DIRECT OR INDIRECT OWNERSHIP INTERESTS IN TENANT; (III) THE GIVING OF
THE INDICTED PARTY’S INTEREST IN THIS LEASE OR TENANT, AS THE CASE MAY BE, TO A
PERSON (OTHER THAN A RELATED ENTITY OR AN AFFILIATE OF THE INDICTED PARTY) WHO
IS ACTING IN A FIDUCIARY CAPACITY AS AN INDEPENDENT TRUSTEE FOR THE BENEFIT OF
THE INDICTED PARTY FOR THE PURPOSE OF ACTIVELY MANAGING THIS LEASE OR THE
INDICTED PARTY’S INTEREST IN TENANT, AS THE CASE MAY BE, OR (IV) A COMBINATION
OF TWO OR MORE OF THE ACTIONS DESCRIBED IN CLAUSES (I), (II) AND (III) ABOVE
WITH RESPECT TO PORTIONS OF THE INDICTED PARTY’S INTEREST THAT CONSTITUTE, IN
THE AGGREGATE, THE INDICTED PARTY’S ENTIRE INTEREST.  THE TRUSTEE AGREEMENT
BETWEEN THE INDICTED PARTY AND THE TRUSTEE CONTEMPLATED BY CLAUSE (III) OF THE
IMMEDIATELY PRECEDING SENTENCE SHALL BE REASONABLY SATISFACTORY TO LANDLORD AS
WELL AS TO THE HOLDER OF THE RECOGNIZED MORTGAGE MOST SENIOR IN LIEN (IF
REQUIRED BY THE TERMS OF RECOGNIZED MORTGAGE).  THE TRUST AGREEMENT SHALL
PROVIDE AS FOLLOWS:


 

(1)          if (x) the Indicted Party is found not guilty of the felony for
which it is indicted or (y) the felony charges against such Indicted Party are
dismissed or changed or reduced to charges that do not constitute an intentional
felony, then the trustee shall give back the Indicted Party’s interest in Tenant
or in this Lease to the Indicted Party, and the Indicted Party shall have the
right to be a director and hold office in Tenant;

 

(2)          if (x) the Indicted Party is found guilty of the felony for which
it is indicted and such verdict is affirmed by the court having ultimate
jurisdiction to hear any appeal of such conviction or the period of appeal
expires or the Indicted Party waives any right to appeal such determination or
(y) the Indicted Party pleads guilty to the felony for which it is indicted or
another intentional felony (as to which a Hearing is held and a determination
made that a Permitted Disposition by the Indicted Party is in the best interest
of the City) (either (x) or (y) above, a “Conviction”), then the trustee shall
assign this Lease or make a sale of the Indicted Party’s interest in Tenant, as
the case may be, within six (6) months after the date of the Conviction to a
Person or Persons permitted under clause(s) (i) and (ii) above; and

 

(3)          during the pendency of any such trust, the Indicted Party shall
exercise no control over any portion of the Demised Premises or Tenant, as the
case may be, but may make contributions to the Demised Premises or Tenant, as
the case may be, and receive distributions therefrom.  Landlord shall be deemed
to have determined that a Person is satisfactory to Landlord under clause
(i) above if Landlord shall not have delivered notice to Tenant that the
proposed Person to whom the Permitted Disposition is to be made is
unsatisfactory with forty-five (45) days after Tenant makes a written request
accompanied by such financial and biographical information and other
documentation as Landlord may reasonably require in making the determination. 
Neither the giving of the Indicted Party’s interest in this Lease or Tenant, as
the case may be, to a Trustee, nor the giving back by a Trustee to the Indicted
Party of such interest, shall constitute an Assignment or Equity Interest
Disposition.  No Permitted Disposition which complies with the requirements of
this Section 13.10(d)(3) shall constitute a default on the part of Tenant under
this Lease.

 


(E)          [INTENTIONALLY OMITTED]

 

113

--------------------------------------------------------------------------------


 


ARTICLE XIV


DEFAULT PROVISIONS


 


SECTION 14.1                            CONDITIONS OF LIMITATION.  (A)  THIS
LEASE AND THE TERM AND ESTATE HEREBY GRANTED ARE SUBJECT TO THE LIMITATION THAT
WHENEVER AN EVENT OF DEFAULT SHALL OCCUR, REGARDLESS OF AND NOTWITHSTANDING THE
FACT THAT LANDLORD HAS OR MAY HAVE SOME OTHER REMEDY UNDER THIS LEASE OR BY
VIRTUE HEREOF, OR IN LAW OR IN EQUITY, LANDLORD MAY, SUBJECT TO
SECTION 14.1(B) HEREOF, GIVE TO TENANT A TERMINATION NOTICE AND, UPON THE GIVING
OF THE TERMINATION NOTICE, THIS LEASE AND THE TERM AND ESTATE HEREBY GRANTED
SHALL EXPIRE AND TERMINATE UPON THE DAY SO SPECIFIED IN THE TERMINATION NOTICE
AS FULLY AND COMPLETELY AND WITH THE SAME FORCE AND EFFECT AS IF THE DAY SO
SPECIFIED WERE THE SCHEDULED EXPIRATION DATE AND ALL RIGHTS OF TENANT UNDER THIS
LEASE SHALL EXPIRE AND TERMINATE, BUT TENANT SHALL REMAIN LIABLE FOR DAMAGES AS
HEREINAFTER PROVIDED.  FROM AND AFTER THE DATE UPON WHICH LANDLORD SHALL BE
ENTITLED TO GIVE A TERMINATION NOTICE, LANDLORD, WITHOUT FURTHER NOTICE, MAY
RE-ENTER, POSSESS AND REPOSSESS ITSELF OF THE DEMISED PREMISES AS SET FORTH IN
SECTION 23.2 HEREOF.


 


(B)         THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT THE OCCURRENCE OF A
DEFAULT HEREUNDER SHALL CAUSE IRREPARABLE HARM TO LANDLORD AND TO THE 42ND
STREET PROJECT.  IN RECOGNITION OF SUCH HARM TO LANDLORD AND THE 42ND STREET
PROJECT, AND IN CONSIDERATION FOR LANDLORD’S ELECTION TO INVOKE SUCH REMEDY,
LANDLORD MAY ELECT, IN LANDLORD’S SOLE DISCRETION, TO FOREGO (BUT ONLY UNTIL,
WITH RESPECT TO EACH SUCH DEFAULT, RECEIPT BY TENANT OF THE NOTICE DESCRIBED IN
SECTION 14.1(B)(III) HEREOF) THE REMEDIES SET FORTH IN SECTIONS 14.1(A) AND
14.3(A) HEREOF, AND IN LIEU THEREOF TO ELECT THAT THE FOLLOWING PAYMENTS BE MADE
BY TENANT:


 

(I)               IN RESPECT OF ANY DEFAULT PURSUANT TO SECTION 14.2(A) HEREOF,
TENANT SHALL PAY TO LANDLORD A SUM IN THE AMOUNT OF $1,000 PER DAY (ADJUSTED FOR
INFLATION UPON THE SUBSTANTIAL COMPLETION DATE AND ON EVERY FIFTH ANNUAL
ANNIVERSARY THEREOF), WHICH AMOUNT SHALL BE REDUCED TO TENANT’S PERCENTAGE
ALLOCATION OF SUCH AMOUNT IN THE EVENT THAT THE DEFAULT IN QUESTION AROSE SOLELY
IN RESPECT OF THE COMMON ELEMENTS AND LANDLORD HAS INVOKED SECTION 14.1(B) UNDER
EACH SEVERANCE SUBLEASE AGAINST EACH TENANT OF THE SEVERANCE SUBLEASES AS A
REMEDY THEREFOR, FROM TENANT’S RECEIPT OF A FIRST DEFAULT NOTICE UNTIL THE DATE
SUCH DEFAULT IS REMEDIED; AND

 

(II)            IN RESPECT OF ANY DEFAULT PURSUANT TO SECTIONS 14.2(B),
14.2(C) AND 14.2(D) HEREOF, TENANT SHALL PAY TO LANDLORD A SUM IN THE AMOUNT OF
$2,000 PER DAY (ADJUSTED FOR INFLATION UPON THE SUBSTANTIAL COMPLETION DATE AND
ON EVERY FIFTH ANNUAL ANNIVERSARY THEREOF), WHICH AMOUNT SHALL BE REDUCED TO
TENANT’S PERCENTAGE ALLOCATION OF SUCH AMOUNT IN THE EVENT THAT THE DEFAULT IN
QUESTION AROSE SOLELY IN RESPECT OF THE COMMON ELEMENTS AND LANDLORD HAS INVOKED
SECTION 14.1(B) UNDER EACH SEVERANCE SUBLEASE AGAINST EACH TENANT OF THE
SEVERANCE SUBLEASES AS A REMEDY THEREFOR, FROM TENANT’S RECEIPT OF A FIRST
DEFAULT NOTICE UNTIL THE DATE SUCH DEFAULT IS REMEDIED; PROVIDED, HOWEVER, THAT
FOR SO LONG AS TENANT SHALL NOT HAVE RECEIVED FIRST DEFAULT NOTICES REGARDING
ANY TWO (2) OR MORE DEFAULTS (IT BEING UNDERSTOOD THAT, IF A DEFAULT IS LATER
DETERMINED NOT TO HAVE OCCURRED, SUCH DEFAULT SHALL NOT QUALIFY AS ONE OF THE
TWO (2) OR MORE DEFAULTS UNDER THIS PROVISION) WITHIN THE PRECEDING TWELVE (12)
MONTH PERIOD (A)  THE AMOUNTS DESCRIBED IN THIS SECTION 14.1(B)(II) SHALL NOT
BEGIN TO ACCRUE AGAINST TENANT UNLESS AND UNTIL THE GRACE PERIOD PROVIDED IN
SECTION 14.2(B),

 

114

--------------------------------------------------------------------------------


 

14.2(C) OR 14.2(D) HEREOF, AS APPLICABLE, HAS EXPIRED, AND (B) IN THE EVENT THAT
SUCH UNDERLYING DEFAULT IS CURED PRIOR TO THE EXPIRATION OF ANY GRACE PERIOD
PROVIDED IN SECTION 14.2(B), 14.2(C) OR 14.2(D) HEREOF, ANY SUCH AMOUNT PAYABLE
UNDER THIS SECTION 14.1(B)(II) SHALL BE WAIVED BY LANDLORD AND NOT IMPOSED
AGAINST TENANT.

 

(III)         LANDLORD MAY ELECT, AT ANY TIME AFTER LANDLORD’S ELECTION TO
RECEIVE ANY OF THE PAYMENTS DESCRIBED IN CLAUSE (I) OR (II) OF THIS
SECTION 14.1(B), UPON DELIVERY TO TENANT OF ANOTHER FIRST DEFAULT NOTICE
(THEREUPON REINITIATING THE RELEVANT CURE PERIODS), TO PURSUE ANY OF THE
REMEDIES OTHERWISE AVAILABLE UNDER THIS LEASE WITH RESPECT TO THE APPLICABLE
DEFAULT.  IN SUCH EVENT, THE RESPECTIVE AMOUNTS DESCRIBED IN THIS
SECTION 14.1(B) SHALL IMMEDIATELY CEASE TO ACCRUE, WITH RESPECT TO ALL SUCH
DEFAULTS, AS OF THE DATE LANDLORD MAKES AN ELECTION TO PURSUE ANY OTHER REMEDY,
IT BEING UNDERSTOOD THAT, AS TO AMOUNTS ACCRUED PRIOR TO SUCH ELECTION, (A) SUCH
AMOUNTS SHALL CONTINUE TO BE OWING AND (B) LANDLORD SHALL HAVE ALL RIGHTS AND
REMEDIES UNDER THIS LEASE IN RESPECT TO TENANT’S FAILURE TO PAY SUCH ACCRUED
SUMS.  IT IS FURTHER ACKNOWLEDGED AND AGREED THAT LANDLORD MAY, AT A LATER DATE,
AGAIN FOREGO THE REMEDIES SET FORTH IN SECTIONS 14.1(A) AND 14.3(A) HEREOF, AND
AGAIN SEEK PAYMENT FROM TENANT PURSUANT TO AND IN ACCORDANCE WITH THIS
SECTION 14.1(B) UPON DELIVERY TO TENANT OF ANOTHER FIRST DEFAULT NOTICE
(THEREUPON REINITIATING THE RELEVANT CURE PERIODS).

 


SECTION 14.2                            EVENTS OF DEFAULT.  AN “EVENT OF
DEFAULT” SHALL HAVE OCCURRED (IN EACH CASE, UPON THE OCCURRENCE OF THE
FOLLOWING:  (X) TENANT RECEIVING NOTICE (IT BEING AGREED THAT (1) IN THE EVENT
LANDLORD IS BARRED (BY AN AUTOMATIC STAY OR COURT ORDER) FROM GIVING ANY NOTICE
REFERRED TO IN THIS SECTION 14.2 BY REASON OF OR IN CONNECTION WITH THE
BANKRUPTCY OR INSOLVENCY OF TENANT OR PROCEEDINGS IN RESPECT THEREOF, SUCH
NOTICE SHALL BE DEEMED AUTOMATICALLY WAIVED BY TENANT FOR ALL PURPOSES OF THIS
LEASE AND (2) LANDLORD SHALL DELIVER SUCH NOTICE IN CONNECTION WITH A DEFAULT
RELATING TO THE COMMON ELEMENTS TO TENANT AND TO ALL OF THE TENANTS UNDER THE
SEVERANCE SUBLEASES SUBSTANTIALLY SIMULTANEOUSLY) FROM LANDLORD (A “FIRST
DEFAULT NOTICE”) SUBSTANTIALLY IN THE FORM OF EXHIBIT M ATTACHED HERETO STATING
THAT (1) TENANT IS IN DEFAULT HEREUNDER AND STATING THE PERIOD, IF ANY, SET
FORTH IN THE FOLLOWING SUBSECTIONS OF THIS SECTION 14.2, DURING WHICH TENANT
MUST CURE SUCH DEFAULT AND (Y) TENANT RECEIVING, AT ANY TIME AFTER THE CURE
PERIOD DESCRIBED IN THE RELEVANT FIRST DEFAULT NOTICE SHALL HAVE ELAPSED WITHOUT
TENANT HAVING CURED THE DELINEATED DEFAULT, A NOTICE FROM LANDLORD,
SUBSTANTIALLY IN THE FORM OF EXHIBIT N ATTACHED HERETO, INDICATING THAT IF,
WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT OF SUCH SECOND NOTICE, THE DEFAULT
IN QUESTION HAS NOT BEEN CURED TO LANDLORD’S SATISFACTION, AN EVENT OF DEFAULT
SHALL HAVE OCCURRED; ANY TIME AFTER SUCH FIVE (5) BUSINESS DAY PERIOD, LANDLORD
MAY, BUT IS NOT OBLIGATED TO, SEND A NOTICE TO TENANT (THE “TERMINATION
NOTICE”), SPECIFYING A DAY THAT THE TERM OF THIS LEASE SHALL END), AFTER ANY OF
THE FOLLOWING HAVE OCCURRED (LANDLORD’S RIGHT TO INVOKE ITS REMEDIES HEREUNDER
IN RESPECT OF ANY SUCH EVENT OF DEFAULT BEING SUBJECT TO SUSPENSION PURSUANT TO
SECTION 14.1(B) HEREOF):


 


(A)          WHENEVER TENANT SHALL DEFAULT IN THE PAYMENT OF ANY INSTALLMENT OF
CHARGES ON ANY DAY UPON WHICH THE SAME IS REQUIRED TO BE PAID, AND ANY SUCH
DEFAULT SHALL CONTINUE FOR FIVE (5) BUSINESS DAYS AFTER LANDLORD SHALL HAVE
DELIVERED TO TENANT A FIRST DEFAULT NOTICE; OR


 


(B)         WHENEVER TENANT SHALL FAIL TO COMPLY WITH TENANT’S OBLIGATIONS TO
MAINTAIN ADEQUATE INSURANCE IN RESPECT OF THE CONDOMINIUM UNIT AS REQUIRED
PURSUANT TO ARTICLE X HEREOF,

 

115

--------------------------------------------------------------------------------



 


AND TENANT SHALL FAIL TO REMEDY THE SAME WITHIN SEVEN (7) BUSINESS DAYS AFTER
LANDLORD SHALL HAVE GIVEN TENANT A FIRST DEFAULT NOTICE; OR


 


(C)          WHENEVER TENANT SHALL DO, OR PERMIT ANYTHING TO BE DONE, WHETHER BY
ACTION OR INACTION, CONTRARY TO ANY OF TENANT’S OBLIGATIONS UNDER THIS LEASE
(EXCEPT AS OTHERWISE PROVIDED IN THIS SECTION 14.2), AND TENANT SHALL FAIL TO
REMEDY THE SAME WITHIN THIRTY (30) DAYS AFTER LANDLORD SHALL HAVE GIVEN TENANT A
FIRST DEFAULT NOTICE, UNLESS THE REMEDYING THEREOF REQUIRES WORK TO BE DONE,
ACTION TO BE TAKEN, OR CONDITIONS TO BE SATISFIED, WHICH CANNOT, BY THEIR
NATURE, REASONABLY BE PERFORMED, DONE OR SATISFIED BY TENANT WITHIN SUCH 30-DAY
PERIOD (IT BEING AGREED THAT LANDLORD MAY, AT A COMMERCIALLY-REASONABLE COST (TO
BE PAID BY TENANT), RETAIN A DISINTERESTED, THIRD-PARTY CONSULTANT TO OVERSEE
THE ACTION TO BE TAKEN TO CURE THE UNDERLYING DEFAULT BY TENANT OR TENANT’S
DESIGNEES DURING SUCH EXTENDED PERIOD, AND TO ADVISE LANDLORD AS TO THE
NECESSITY OF AND DILIGENT PROSECUTION OF SUCH ACTIONS DURING SUCH EXTENSION;
WHILE SUCH CONSULTANT’S ADVICE TO LANDLORD SHALL NOT BE BINDING ON TENANT, IT IS
UNDERSTOOD THAT SUCH ADVICE MAY BE RELIED UPON BY LANDLORD IN LANDLORD’S
DETERMINATION OF THE REASONABLENESS AND DURATION OF ANY EXTENSION UNDER THIS
SECTION 14.2(C)), IN WHICH CASE NO EVENT OF DEFAULT SHALL BE DEEMED TO EXIST AS
LONG AS TENANT, WITHIN SUCH 30-DAY PERIOD, HAS COMMENCED AND THEREAFTER
DILIGENTLY AND CONTINUOUSLY PROSECUTES TO COMPLETION ALL STEPS NECESSARY TO
REMEDY THE SAME; OR


 


(D)         IF ANY OF THE REPRESENTATIONS MADE BY TENANT IN
SECTION 30.1(A) HEREOF ARE PROVEN TO HAVE BEEN FALSE OR INCORRECT IN ANY
MATERIAL RESPECT AS OF THE DATE MADE AND IF, WITHIN THIRTY (30) DAYS AFTER
TENANT’S RECEIPT OF A FIRST DEFAULT NOTICE IN RESPECT THERETO, TENANT FAILS TO
RECTIFY THE STATE OF FACTS GIVING RISE TO SUCH FALSE OR INCORRECT
REPRESENTATION, PROVIDED THAT NO EVENT OF DEFAULT SHALL BE DEEMED TO EXIST
(I) IF SUCH A STATE OF FACTS CANNOT, BY ITS NATURE, REASONABLY BE RECTIFIED
WITHIN SUCH THIRTY 30-DAY PERIOD, SO LONG AS TENANT HAS COMMENCED RECTIFYING
SUCH STATE OF FACTS WITHIN SUCH THIRTY 30-DAY PERIOD AND SHALL BE DILIGENTLY AND
CONTINUOUSLY PROCEEDING TO RECTIFY SUCH STATE OF FACTS OR (II) IF THE ONLY LOSS
OR DAMAGE LANDLORD HAS SUSTAINED OR INCURRED CAN BE CURED BY THE PAYMENT OF A
SUM OF MONEY AND TENANT HAS MADE SUCH PAYMENT; OR


 


(E)          WHENEVER AN INVOLUNTARY PETITION SHALL BE FILED AGAINST TENANT
UNDER ANY BANKRUPTCY OR INSOLVENCY LAW OR UNDER THE REORGANIZATION PROVISIONS OF
ANY LAW OF LIKE IMPORT, OR A RECEIVER OF TENANT OR OF OR FOR THE PROPERTY OF
TENANT SHALL BE APPOINTED WITHOUT THE ACQUIESCENCE OF TENANT, OR WHENEVER THIS
LEASE OR THE ESTATE HEREBY GRANTED OR THE UNEXPIRED BALANCE OF THIS LEASE WOULD,
BY OPERATION OF LAW OR OTHERWISE, EXCEPT FOR THIS PROVISION, DEVOLVE UPON OR
PASS TO ANY PERSON OTHER THAN TENANT OR AS PROVIDED IN THIS LEASE, AND SUCH
SITUATION UNDER THIS SECTION 14.2(E) SHALL CONTINUE AND SHALL REMAIN
UNDISCHARGED OR UNSTAYED FOR AN AGGREGATE PERIOD OF ONE HUNDRED TWENTY (120)
DAYS (WHETHER OR NOT CONSECUTIVE) OR SHALL NOT BE REMEDIED BY TENANT WITHIN ONE
HUNDRED TWENTY (120) DAYS; OR


 


(F)            IF FINAL, NON-APPEALABLE JUDGMENT FOR THE PAYMENT OF MONEY SHALL
BE RENDERED AGAINST TENANT, AND (I) SUCH FINAL JUDGMENT SHALL BE FOR AN AMOUNT
GREATER THAN OR EQUAL TO $25,000,000 AND TENANT SHALL NOT DISCHARGE SAID
JUDGMENT OR CAUSE IT TO BE DISCHARGED (BY BONDING OR OTHERWISE) WITHIN SIXTY
(60) DAYS FROM THE ENTRY THEREOF OR (II) IF TENANT SHALL APPEAL FROM SUCH
JUDGMENT OR FROM THE ORDER, DECREE OR PROCESS UPON WHICH OR PURSUANT TO WHICH
SUCH JUDGMENT WAS ENTERED AND SHALL SECURE A STAY OF EXECUTION PENDING SUCH
APPEAL, WITHIN SIXTY (60) DAYS AFTER SUCH APPEAL SHALL BE DECIDED OR SUCH STAY
REMOVED; OR

 

116

--------------------------------------------------------------------------------



 


(G)         IF TENANT SHALL FAIL TO COMMENCE CONSTRUCTION OF TENANT’S
CONSTRUCTION WORK BY THE FIXED CONSTRUCTION COMMENCEMENT DATE, AS THE SAME MAY
BE EXTENDED BY UNAVOIDABLE DELAYS; OR


 


(H)         IF TENANT SHALL FAIL TO SUBSTANTIALLY COMPLETE TENANT’S CONSTRUCTION
WORK BY THE FIXED SUBSTANTIAL COMPLETION DATE, AS THE SAME MAY BE EXTENDED BY
UNAVOIDABLE DELAYS; OR


 


(I)             IF THERE SHALL OCCUR A DEFAULT ON THE PART OF TENANT FOLLOWING
ANY APPLICABLE NOTICE AND CURE PERIOD UNDER THE SITE 8 SOUTH LADA, THE SITE 8
SOUTH SUBWAY AGREEMENT (WITH RESPECT TO TENANT’S OPERATION OR MAINTENANCE
OBLIGATIONS THEREUNDER) OR ANY PROVISION OF THE PROJECT AGREEMENT BUT ONLY WITH
RESPECT TO THOSE PROVISIONS UNDER WHICH TENANT HAS OBLIGATIONS THEREUNDER
(LANDLORD ACKNOWLEDGING THAT NO OTHER DEFAULT OF TENANT UNDER ANY OTHER PROJECT
DOCUMENT THAT DOES NOT OTHERWISE GIVE RISE TO A DEFAULT HEREUNDER SHALL BE
DEEMED A DEFAULT HEREUNDER).


 


SECTION 14.3                            RIGHTS OF LANDLORD.


 


(A)          ENFORCEMENT OF PERFORMANCE.  IF AN EVENT OF DEFAULT OCCURS,
LANDLORD MAY ELECT TO PROCEED BY APPROPRIATE JUDICIAL PROCEEDINGS, EITHER AT LAW
OR IN EQUITY, TO ENFORCE PERFORMANCE OR OBSERVANCE BY TENANT OF THE APPLICABLE
PROVISIONS OF THIS LEASE AND/OR TO RECOVER DAMAGES FOR BREACH HEREOF.


 


(B)         PAYMENT OF DAMAGES.  IT IS COVENANTED AND AGREED BY TENANT THAT IN
THE EVENT OF TERMINATION OF THIS LEASE OR RE-ENTRY BY LANDLORD, UNDER ANY OF THE
PROVISIONS OF THIS ARTICLE XIV OR PURSUANT TO LEGAL REQUIREMENTS, BY REASON OF
DEFAULT HEREUNDER ON THE PART OF TENANT, TENANT SHALL PAY LANDLORD’S ACTUAL
DAMAGES TO LANDLORD, AT THE ELECTION OF LANDLORD.


 


(C)          RECOVERY OF DAMAGES.  LANDLORD SHALL BE ENTITLED TO RECOVER FROM
TENANT EACH MONTHLY DEFICIENCY AS THE SAME SHALL ARISE AND NO SUIT TO COLLECT
THE AMOUNT OF THE DEFICIENCY FOR ANY MONTH SHALL PREJUDICE LANDLORD’S RIGHT TO
COLLECT THE DEFICIENCY FOR ANY SUBSEQUENT MONTH BY A SIMILAR PROCEEDING.  SUIT
OR SUITS FOR THE RECOVERY OF ANY AND ALL DAMAGES, OR ANY INSTALLMENTS THEREOF,
PROVIDED FOR HEREUNDER MAY BE BROUGHT BY LANDLORD FROM TIME TO TIME AT ITS
ELECTION, AND NOTHING CONTAINED HEREIN SHALL BE DEEMED TO REQUIRE LANDLORD TO
POSTPONE SUIT UNTIL THE SCHEDULED EXPIRATION DATE, OR UNDER ANY PROVISIONS OF
LAW, OR HAD LANDLORD NOT RE-ENTERED THE DEMISED PREMISES.


 


(D)         NO LIMIT.  NOTHING HEREIN CONTAINED SHALL BE CONSTRUED AS LIMITING
OR PRECLUDING THE RECOVERY BY LANDLORD AGAINST TENANT OF ANY SUMS OR DAMAGES TO
WHICH LANDLORD MAY LAWFULLY BE ENTITLED IN ANY CASE OTHER THAN THOSE
PARTICULARLY PROVIDED FOR ABOVE (OTHER THAN CONSEQUENTIAL DAMAGES, WHICH ARE
WAIVED BY TENANT AND LANDLORD IN RESPECT OF ALL MATTERS UNDER THIS LEASE).


 


(E)          CONSTRUCTION GUARANTY; COLLATERAL ASSIGNMENT.  SUBJECT TO THE
RIGHTS OF ALL RECOGNIZED MORTGAGEES, UPON THE OCCURRENCE OF AN EVENT OF DEFAULT,
LANDLORD SHALL HAVE THE RIGHT TO EXERCISE ITS RIGHTS UNDER THE CONSTRUCTION
GUARANTIES AND ANY COLLATERAL ASSIGNMENTS TO THE EXTENT THAT THE SAME ARE THEN
IN EFFECT

 

117

--------------------------------------------------------------------------------



 


(F)            FUNDS HELD BY DEPOSITARY.  IF THIS LEASE TERMINATES AS A RESULT
OF ONE OR MORE EVENTS OF DEFAULT AND ALL OF THE OTHER SEVERANCE SUBLEASES ALSO
HAVE BEEN TERMINATED, ANY FUNDS HELD BY DEPOSITARY IN RESPECT SOLELY OF THIS
LEASE OR THE COMMON ELEMENTS SHALL, SUBJECT TO THE RIGHTS OF ANY SUBTENANTS WITH
RESPECT TO WHICH LANDLORD HAS ENTERED INTO A NONDISTURBANCE AGREEMENT, BE PAID
TO LANDLORD, WHICH IT MAY KEEP AS LIQUIDATED DAMAGES FREE OF ANY CLAIM BY
TENANT, OR ANY PERSON CLAIMING BY, UNDER OR THROUGH TENANT.


 


(G)         PERCENTAGE RENT CALCULATION.  THE AVERAGE ANNUAL PERCENTAGE RENT
PAID OR PAYABLE BY TENANT DURING THE STABILIZED LEASE YEARS IMMEDIATELY
PRECEDING SUCH TERMINATION OR RE-ENTRY (SUCH AVERAGE CALCULATED BY INCREASING
THE PERCENTAGE RENT FOR EACH APPLICABLE YEAR BY THE DISCOUNT RATE APPLIED FROM
THE DATE SUCH RENT WAS PAID IN FULL TO THE DATE SUCH AVERAGE IS DETERMINED),
SHALL, FOR PURPOSES OF CALCULATING CHARGES UNDER THIS SECTION 14.3, BE DEEMED TO
BE THE PERCENTAGE RENT WHICH WOULD BE PAYABLE BY TENANT FOR EACH LEASE YEAR
DURING THE BALANCE OF THE ORIGINAL TERM.  AS USED IN THIS SECTION 14.3(G),
“STABILIZED LEASE YEAR” SHALL MEAN EACH FULL LEASE YEAR COMMENCING NOT LESS THAN
TWELVE (12) MONTHS FOLLOWING THE SUBSTANTIAL COMPLETION DATE, EXCLUDING ANY
LEASE YEAR ALL OR ANY PART OF WHICH FALLS WITHIN THE PERIOD COMMENCING UPON THE
OCCURRENCE OF A SIGNIFICANT CASUALTY OR TAKING AND ENDING TWELVE (12) MONTHS
AFTER THE SUBSTANTIAL COMPLETION DATE FOLLOWING SUCH CASUALTY OR TAKING.  FOR
PURPOSES OF CALCULATING THE DEEMED PERCENTAGE RENT PURSUANT TO THIS
SECTION 14.3(G), THE NUMBER OF STABILIZED LEASE YEARS SHALL BE THE LESSER OF TEN
(10) OR THE ACTUAL NUMBER OF STABILIZED LEASE YEARS PRECEDING SUCH TERMINATION
OR RE-ENTRY.


 


(H)         PLANS AND SPECIFICATIONS.  UPON THE OCCURRENCE OF AN EVENT OF
DEFAULT AND TERMINATION OF THIS LEASE, SUBJECT TO SECTION 9.4 HEREOF, TENANT’S
RIGHTS TO THE FINAL PLANS AND SPECIFICATIONS SHALL BE DEEMED AUTOMATICALLY
ASSIGNED TO LANDLORD, WITHOUT COST, SUBJECT, HOWEVER, TO ANY RIGHTS OF ANY
RECOGNIZED MORTGAGEE TO SUCH PLANS AND SPECIFICATIONS.


 


(I)             ASSIGNMENT OF CONSTRUCTION AGREEMENTS.  UPON TERMINATION OF THIS
LEASE BY REASON OF THE OCCURRENCE OF AN EVENT OF DEFAULT, AT THE REQUEST OF
LANDLORD AND SUBJECT TO THE RIGHTS, IF ANY, OF ANY RECOGNIZED MORTGAGEE, TENANT
SHALL ASSIGN TO LANDLORD, WITHOUT COST, AND LANDLORD SHALL ASSUME, ALL OF
TENANT’S INTEREST IN ANY OR ALL AGREEMENTS WITH RESPECT TO ANY RESTORATION,
CONDEMNATION RESTORATION OR ALTERATIONS IN OR TO THE DEMISED PREMISES AND THE
COMMON ELEMENTS OR ANY PORTION THEREOF WHICH ARE NOT THEN SUBJECT TO ANY
COLLATERAL ASSIGNMENT.  UPON THE REQUEST OF LANDLORD, THE RESPECTIVE
CONTRACTORS, MATERIALMEN AND SUPPLIERS WHO ARE PARTIES TO ANY SUCH AGREEMENTS
SHALL, SUBJECT TO THE RIGHTS OF ALL RECOGNIZED MORTGAGEES, ATTORN TO LANDLORD
AND ANY AGREEMENTS ENTERED INTO BETWEEN TENANT AND SUCH PARTIES SHALL
SPECIFICALLY PROVIDE FOR SUCH ATTORNMENT UPON LANDLORD’S REQUEST.


 


(J)             ASSIGNMENT OF RIGHT TO EXCESS SITE ACQUISITION COSTS
REIMBURSEMENT (ALLOCATED).  UPON TERMINATION OF THIS LEASE BY REASON OF THE
OCCURRENCE OF AN EVENT OF DEFAULT, AT THE REQUEST OF LANDLORD, TENANT SHALL
ASSIGN TO LANDLORD, WITHOUT COST, AND LANDLORD SHALL ASSUME, ALL OF TENANT’S
INTEREST IN ANY RIGHT TO REIMBURSEMENT OF EXCESS SITE ACQUISITION COSTS
(ALLOCATED).


 


SECTION 14.4                            WAIVER OF RIGHT OF REDEMPTION.  TENANT,
FOR TENANT AND ON BEHALF OF ANY AND ALL PERSONS CLAIMING THROUGH OR UNDER
TENANT, INCLUDING CREDITORS OF ALL KINDS, DOES HEREBY WAIVE AND SURRENDER ALL
RIGHT AND PRIVILEGE WHICH THEY OR ANY OF THEM MIGHT HAVE

 

118

--------------------------------------------------------------------------------



 


UNDER OR BY REASON OF ANY PRESENT OR FUTURE LAW, TO REDEEM THE DEMISED PREMISES
OR TO HAVE A CONTINUANCE OF THIS LEASE FOR THE TERM HEREBY DEMISED AFTER BEING
DISPOSSESSED OR EJECTED THEREFROM BY PROCESS OF LAW OR UNDER THE TERMS OF THIS
LEASE OR AFTER THE TERMINATION OF THIS LEASE AS HEREIN PROVIDED.  NOTHING IN THE
FOREGOING PORTIONS OF THIS SECTION 14.4 SHALL AFFECT THE RIGHTS OF ANY
RECOGNIZED MORTGAGEES UNDER ARTICLE XXXI HEREBY.


 


SECTION 14.5                            NO WAIVER.  FAILURE OF EITHER PARTY
HERETO TO DECLARE ANY DEFAULT IMMEDIATELY UPON ITS OCCURRENCE OR DELAY IN TAKING
ANY ACTION IN CONNECTION WITH SUCH DEFAULT SHALL NOT WAIVE SUCH DEFAULT BUT SUCH
PARTY SHALL HAVE THE RIGHT TO DECLARE ANY SUCH DEFAULT AT ANY TIME THEREAFTER. 
AFTER AN EVENT OF DEFAULT, ANY AMOUNTS PAID BY TENANT TO LANDLORD MAY BE APPLIED
BY LANDLORD, IN ITS SOLE DISCRETION, TO ANY ITEMS THEN OWING BY TENANT TO
LANDLORD UNDER THIS LEASE.  RECEIPT OF A PARTIAL PAYMENT SHALL NOT BE DEEMED TO
BE AN ACCORD AND SATISFACTION OR WAIVER OF THE FAILURE TO MAKE FULL PAYMENT.


 


SECTION 14.6                            REMEDIES UNDER BANKRUPTCY AND INSOLVENCY
CODES.  IF AN ORDER FOR RELIEF IS ENTERED OR IF ANY STAY OF PROCEEDING OR OTHER
ACT BECOMES EFFECTIVE IN FAVOR OF TENANT OR TENANT’S INTEREST IN THIS LEASE IN
ANY PROCEEDING COMMENCED BY OR AGAINST TENANT UNDER THE PRESENT OR ANY FUTURE
UNITED STATES BANKRUPTCY CODE OR IN A PROCEEDING WHICH IS COMMENCED BY OR
AGAINST TENANT SEEKING A REORGANIZATION, ARRANGEMENT, COMPOSITION, READJUSTMENT,
LIQUIDATION, DISSOLUTION OR SIMILAR RELIEF UNDER ANY OTHER PRESENT OR FUTURE
APPLICABLE FEDERAL, STATE OR OTHER BANKRUPTCY OR INSOLVENCY STATUTE OR LAW,
LANDLORD SHALL BE ENTITLED TO INVOKE ANY AND ALL RIGHTS AND REMEDIES AVAILABLE
TO IT UNDER SUCH BANKRUPTCY OR INSOLVENCY CODE, STATUTE OR LAW OF THIS LEASE,
INCLUDING SUCH RIGHTS AND REMEDIES AS MAY BE NECESSARY TO ADEQUATELY PROTECT
LANDLORD’S RIGHT, TITLE AND INTEREST IN AND TO THE DEMISED PREMISES OR ANY PART
THEREOF AND ADEQUATELY ASSURE THE COMPLETE AND CONTINUOUS FUTURE PERFORMANCE OF
TENANT’S OBLIGATIONS UNDER THIS LEASE.  ADEQUATE PROTECTION OF LANDLORD’S RIGHT,
TITLE AND INTEREST IN AND TO THE DEMISED PREMISES, AND ADEQUATE ASSURANCE OF THE
COMPLETE AND CONTINUOUS FUTURE PERFORMANCE OF TENANT’S OBLIGATIONS UNDER THIS
LEASE, SHALL INCLUDE ALL OF THE FOLLOWING REQUIREMENTS:


 


(A)          THAT TENANT SHALL COMPLY WITH ALL OF ITS OBLIGATIONS UNDER THIS
LEASE;


 


(B)         THAT TENANT SHALL CONTINUE TO USE THE DEMISED PREMISES ONLY IN THE
MANNER PERMITTED BY THIS LEASE; AND


 


(C)          THAT IF TENANT’S TRUSTEE, TENANT OR TENANT AS DEBTOR-IN-POSSESSION
ASSUMES THIS LEASE AND PROPOSES TO ASSIGN IT (PURSUANT TO TITLE 11 U.S.C.
SECTION 365, AS IT MAY BE AMENDED) TO ANY PERSON WHO HAS MADE A BONA FIDE OFFER
THEREFOR, THE NOTICE OF SUCH PROPOSED ASSIGNMENT, GIVING (I) THE NAME AND
ADDRESS OF SUCH PERSON, (II) ALL OF THE TERMS AND CONDITIONS OF SUCH OFFER, AND
(III) THE ADEQUATE ASSURANCE TO BE PROVIDED LANDLORD TO ASSURE SUCH PERSON’S
FUTURE PERFORMANCE UNDER THIS LEASE, INCLUDING THE ASSURANCES REFERRED TO IN
TITLE 11 U.S.C. SECTION 365[B](3), AS IT MAY BE AMENDED, AND SUCH OTHER
ASSURANCES AS LANDLORD MAY REASONABLY REQUIRE, SHALL BE GIVEN TO LANDLORD BY THE
TRUSTEE, TENANT OR TENANT AS DEBTOR-IN-POSSESSION OF SUCH OFFER, NOT LATER THAN
TWENTY (20) DAYS BEFORE THE DATE THAT THE TRUSTEE, TENANT OR TENANT AS
DEBTOR-IN-POSSESSION SHALL MAKE APPLICATION TO A COURT OF COMPETENT JURISDICTION
FOR AUTHORITY AND APPROVAL TO ENTER INTO SUCH ASSIGNMENT, AND LANDLORD SHALL
THEREUPON HAVE THE PRIOR RIGHT AND OPTION, TO BE EXERCISED BY NOTICE TO THE
TRUSTEE, TENANT AND TENANT AS DEBTOR-IN-POSSESSION, GIVEN AT ANY TIME BEFORE THE
EFFECTIVE DATE OF SUCH PROPOSED ASSIGNMENT, TO ACCEPT AN ASSIGNMENT OF THIS

 

119

--------------------------------------------------------------------------------



 


LEASE UPON THE SAME TERMS AND CONDITIONS AND FOR THE SAME CONSIDERATION, IF ANY,
AS THE BONA FIDE OFFER MADE BY SUCH PERSON, LESS ANY BROKERAGE COMMISSIONS WHICH
MAY BE PAYABLE OUT OF THE CONSIDERATION TO BE PAID BY SUCH PERSON FOR THE
ASSIGNMENT OF THIS LEASE .  LANDLORD SHALL HAVE NO OBLIGATION TO PAY SUCH
BROKERAGE COMMISSIONS.  IF TENANT ATTEMPTS TO ARRANGE SUCH AN ASSIGNMENT OF THIS
LEASE, THEN AS AN ELEMENT OF THE REQUIRED ADEQUATE ASSURANCE TO LANDLORD, AND AS
A FURTHER CONDITION TO TENANT’S RIGHT TO MAKE SUCH AN ASSIGNMENT, TENANT’S
AGREEMENT(S) WITH BROKERS SHALL, TO LANDLORD’S REASONABLE SATISFACTION, PROVIDE
THAT LANDLORD SHALL HAVE NO OBLIGATION TO PAY A BROKERAGE COMMISSION IF LANDLORD
EXERCISES LANDLORD’S RIGHTS UNDER THIS SECTION 14.6.


 


SECTION 14.7                            RELATIONSHIP AMONG SEVERANCE TENANTS.


 


(A)          EXCEPT WITH RESPECT TO THE OBLIGATIONS HEREUNDER WITH RESPECT TO
THE COMMON ELEMENTS, THE OBLIGATION OF EACH TENANT UNDER A SEVERANCE SUBLEASE IS
SEPARATE AND DISTINCT FROM THE OBLIGATIONS OF ALL OTHER TENANTS UNDER THE
SEVERANCE SUBLEASES, AND EXCEPT FOR A DEFAULT ARISING WITH RESPECT TO THE COMMON
ELEMENTS, NO DEFAULT BY A TENANT UNDER A SEVERANCE SUBLEASE SHALL OF ITSELF
CONSTITUTE A DEFAULT BY ANY OTHER TENANT UNDER THE SEVERANCE SUBLEASES.


 


(B)         EACH TENANT UNDER A SEVERANCE SUBLEASE SHALL BE JOINTLY AND
SEVERALLY OBLIGATED WITH RESPECT TO ALL DEFAULTS ARISING WITH RESPECT TO THE
COMMON ELEMENTS (IT BEING ACKNOWLEDGED THAT THE SUMS SET FORTH IN
SECTION 14.1(B) HEREOF FOR SUCH DEFAULTS PER DAY SHALL BE CALCULATED WITHOUT
REGARD TO THE NUMBER OF TENANTS UNDER THE SEVERANCE SUBLEASES).  LANDLORD SHALL
EXERCISE ITS RIGHTS AND REMEDIES UNDER THIS ARTICLE XIV IN RESPECT OF A DEFAULT
RELATING TO THE COMMON ELEMENTS SIMULTANEOUSLY AGAINST ALL TENANTS UNDER THE
SEVERANCE SUBLEASES; PROVIDED, HOWEVER, THAT LANDLORD’S RIGHTS AND REMEDIES
HEREUNDER IN RESPECT OF TENANT SHALL NOT BE DECREASED OR IN ANY OTHER WAY
IMPAIRED, AND LANDLORD SHALL NOT BE PREVENTED FROM DOING SO BY REASON OF ANY BAR
(BY AUTOMATIC STAY OR COURT ORDER) BY REASON OF OR IN CONNECTION WITH THE
BANKRUPTCY OR INSOLVENCY OF ANY OTHER TENANT UNDER A SEVERANCE SUBLEASE OR
PROCEEDINGS IN RESPECT THEREOF.

 

120

--------------------------------------------------------------------------------


 


ARTICLE XV


LANDLORD’S RIGHT TO PERFORM


 


SECTION 15.1                            RIGHT TO PERFORM.  IF TENANT SHALL FAIL
TO PAY ANY IMPOSITION OR CHARGES OR MAKE ANY OTHER PAYMENT REQUIRED TO BE MADE
UNDER THIS LEASE OR SHALL DEFAULT IN THE PERFORMANCE OF ANY OTHER OBLIGATIONS OF
TENANT HEREIN CONTAINED, LANDLORD, WITHOUT BEING UNDER ANY OBLIGATION TO DO SO
AND WITHOUT THEREBY WAIVING SUCH DEFAULT, MAY MAKE SUCH PAYMENT AND/OR REMEDY
SUCH OTHER DEFAULT FOR THE ACCOUNT AND AT THE EXPENSE OF TENANT, (A) IMMEDIATELY
AND WITHOUT NOTICE IN THE CASE OF ANY FAILURE TO PAY ANY IMPOSITION OR ANY OTHER
AMOUNT DUE A THIRD PARTY, IF SUCH FAILURE WOULD RESULT IN THE CREATION OF A LIEN
ON THE DEMISED PREMISES AND/OR THE COMMON ELEMENTS OR ANY PART THEREOF OR ANY
LOSS OR IMPAIRMENT OF LANDLORD’S ESTATE HEREUNDER OR IN AND TO THE DEMISED
PREMISES AND/OR THE COMMON ELEMENTS, OR IN THE CASE OF ANY FAILURE TO PERFORM
ANY OF TENANT’S OBLIGATIONS HEREUNDER WHICH CREATES AN IMMINENT THREAT TO PUBLIC
HEALTH OR SAFETY, OR (B) IN ANY OTHER CASE, ONLY AFTER (I) LANDLORD SHALL HAVE
NOTIFIED TENANT ONCE OF SUCH DEFAULT OR FAILURE AND TENANT SHALL HAVE FAILED TO
MAKE SUCH PAYMENT OR REMEDY SUCH DEFAULT WITHIN THE APPLICABLE GRACE PERIOD
UNDER THIS LEASE, AND (II) LANDLORD SHALL HAVE NOTIFIED TENANT A SECOND TIME AND
TENANT SHALL HAVE FAILED TO MAKE SUCH PAYMENT OR REMEDY SUCH DEFAULT WITHIN TEN
(10) BUSINESS DAYS FOLLOWING SUCH SECOND NOTICE; PROVIDED, HOWEVER, WITH RESPECT
TO ANY DEFAULT COVERED BY CLAUSE (B) ABOVE, LANDLORD SHALL NOT BE ENTITLED TO
REMEDY THE SAME IF AND FOR SO LONG AS TENANT HAS COMMENCED AND THEREAFTER
DILIGENTLY AND WITH CONTINUITY PROSECUTES TO COMPLETION ALL STEPS NECESSARY TO
REMEDY SUCH DEFAULT.  IN FURTHERANCE OF ITS RIGHTS HEREUNDER, IN THE EVENT OF AN
IMMINENT THREAT TO HUMAN LIFE OR SAFETY, LANDLORD SHALL HAVE THE RIGHT TO ENTER
UPON THE DEMISED PREMISES AND/OR THE COMMON ELEMENTS IN ACCORDANCE WITH
SECTION 23.2 HEREOF, INCLUDING FOR THE PURPOSE OF MAKING REPAIRS OR PERFORMING
WORK REQUIRED OF TENANT HEREUNDER.  THE LIMITATIONS IMPOSED BY THE FOREGOING
PROVISIONS OF THIS SECTION 15.1 ON LANDLORD’S RIGHT TO REMEDY TENANT’S DEFAULTS
SHALL NOT APPLY TO LANDLORD’S RIGHTS TO REMEDY TENANT’S FAILURES UNDER THE LAST
PARAGRAPHS OF SECTIONS 7.3(A) AND (B) HEREOF.  BILLS FOR ANY EXPENSES INCURRED
BY LANDLORD IN CONNECTION THEREWITH, AND BILLS FOR ALL COSTS, EXPENSES AND
DISBURSEMENTS OF EVERY KIND AND NATURE WHATSOEVER, INCLUDING COUNSEL FEES,
INVOLVED IN COLLECTING OR ENDEAVORING TO COLLECT ANY CHARGES OR OTHER SUMS DUE
HEREUNDER, OR ANY PART THEREOF, OR INVOLVED IN ENFORCING OR ENDEAVORING TO
ENFORCE ANY RIGHT AGAINST TENANT UNDER OR IN CONNECTION WITH THIS LEASE, ANY
SUBLEASE OR PURSUANT TO LAW, INCLUDING ANY SUCH COST, EXPENSE AND DISBURSEMENT
INVOLVED IN INSTITUTING AND PROSECUTING SUMMARY PROCEEDINGS, AS WELL AS BILLS
FOR ANY PROPERTY, MATERIAL, LABOR OR SERVICES PROVIDED, FURNISHED OR RENDERED,
OR CAUSED TO BE, BY LANDLORD TO TENANT, WITH RESPECT TO THE DEMISED PREMISES
AND/OR THE COMMON ELEMENTS OR EQUIPMENT USED IN CONNECTION THEREWITH (TOGETHER
WITH INTEREST AT THE INTEREST RATE, FROM THE RESPECTIVE DATES OF LANDLORD’S
MAKING OF EACH SUCH PAYMENT OR INCURRING OF EACH SUCH COST OR EXPENSE), MAY BE
SENT BY LANDLORD TO TENANT MONTHLY, OR IMMEDIATELY, AT LANDLORD’S OPTION, AND
SHALL BE DUE AND PAYABLE IN ACCORDANCE WITH THE TERMS OF SAID BILLS (OR, IN THE
CASE OF PAYMENTS TO REIMBURSE LANDLORD, WITHIN TWENTY-THREE (23) BUSINESS DAYS
OF DEMAND) AND IF NOT PAID WHEN DUE THE AMOUNT THEREOF SHALL IMMEDIATELY BECOME
DUE AND PAYABLE AS ADDITIONAL RENT UNDER THIS LEASE.  THE OBLIGATIONS OF TENANT
TO PAY SUCH BILLS OR TO REIMBURSE LANDLORD UNDER THIS SECTION 15.1 SHALL SURVIVE
THE EXPIRATION OR EARLIER TERMINATION OF THIS LEASE.


 


SECTION 15.2                            ADDITIONAL REMEDIES.  THE MENTION HEREIN
OF ANY PARTICULAR REMEDY SHALL NOT PRECLUDE EITHER PARTY HEREUNDER FROM ANY
OTHER REMEDY IT MIGHT HAVE EITHER IN LAW OR IN EQUITY.  ANY RIGHT OR REMEDY OF
SUCH PARTY IN THIS LEASE SPECIFIED AND ANY OTHER RIGHT OR

 

121

--------------------------------------------------------------------------------



 


REMEDY THAT SUCH PARTY MAY HAVE AT LAW, IN EQUITY OR OTHERWISE, UPON BREACH OF
ANY OF THE OTHER PARTY’S OBLIGATIONS HEREUNDER SHALL BE DISTINCT, SEPARATE AND
CUMULATIVE RIGHTS OR REMEDIES, AND NO ONE OF THEM, WHETHER EXERCISED BY LANDLORD
OR NOT, SHALL BE DEEMED TO BE IN EXCLUSION OF ANY OTHER.


 


SECTION 15.3                            STRICT PERFORMANCE.  NO FAILURE BY
EITHER PARTY TO INSIST UPON THE OTHER PARTY’S STRICT PERFORMANCE OF ANY
COVENANT, AGREEMENT, TERM OR CONDITION OF THIS LEASE, OR THE FAILURE OF LANDLORD
TO EXERCISE ANY RIGHT OR REMEDY AVAILABLE TO LANDLORD BY REASON OF A DEFAULT OR
EVENT OF DEFAULT, OR THE FAILURE OF TENANT TO EXERCISE ANY RIGHT OR REMEDY
AVAILABLE TO TENANT BY REASON OF LANDLORD’S DEFAULT, AND NO PAYMENT OR
ACCEPTANCE OF FULL OR PARTIAL CHARGES DURING THE CONTINUANCE OF ANY DEFAULT OR
EVENT OF DEFAULT, CONSTITUTES A WAIVER OF ANY SUCH DEFAULT OR EVENT OF DEFAULT
OR OF EITHER PARTY’S RIGHT TO STRICT PERFORMANCE OF SUCH COVENANT, AGREEMENT,
TERM OR CONDITION.


 


SECTION 15.4                            RIGHT TO ENJOIN DEFAULTS OR THREATENED
DEFAULTS.  IN THE EVENT OF ANY BREACH OR THREATENED BREACH BY EITHER PARTY OF
ANY OF THE COVENANTS, AGREEMENTS, TERMS OR CONDITIONS CONTAINED IN THIS LEASE,
THE OTHER PARTY SHALL BE ENTITLED TO BRING AN ACTION TO ENJOIN SUCH BREACH OR
THREATENED BREACH OR TO COMPEL SPECIFIC PERFORMANCE OF ANY COVENANT, AGREEMENT,
TERM OR CONDITION HEREIN, WHICH RIGHT SHALL BE CUMULATIVE WITH SUCH PARTY’S
OTHER RIGHTS AND REMEDIES.

 

122

--------------------------------------------------------------------------------


 


ARTICLE XVI


ARBITRATION


 


SECTION 16.1                            GENERALLY.  UNLESS OTHERWISE EXPRESSLY
PERMITTED HEREUNDER, ALL DISPUTES HEREUNDER TO BE RESOLVED BY ARBITRATION SHALL
BE RESOLVED IN ACCORDANCE WITH THIS ARTICLE XVI.


 


SECTION 16.2                            STANDARD ARBITRATION.  (A)  IF EITHER
PARTY HERETO DESIRES TO INVOKE THE ARBITRATION PROCEDURE SET FORTH IN THIS
SECTION 16.2, THE PARTY INVOKING THE ARBITRATION PROCEDURE SHALL GIVE A NOTICE
(THE “ARBITRATION NOTICE”) TO THE OTHER PARTY STATING THAT THE PARTY SENDING THE
ARBITRATION NOTICE DESIRES TO MEET WITHIN SEVEN (7) BUSINESS DAYS TO ATTEMPT TO
AGREE ON A SINGLE ARBITRATOR (THE “ARBITRATOR”) TO DETERMINE THE QUESTION AT
ISSUE.  THE ARBITRATOR APPOINTED SHALL BE COMPETENT, QUALIFIED BY TRAINING AND
EXPERIENCE, DISINTERESTED AND INDEPENDENT, AND AN INDIVIDUAL HAVING NOT LESS
THAN TEN (10) YEARS EXPERIENCE RELATING TO COMMERCIAL REAL ESTATE IN NEW YORK
CITY.  IF THE PARTIES HERETO HAVE NOT AGREED ON THE ARBITRATOR WITHIN TEN
(10) BUSINESS DAYS AFTER THE GIVING OF THE ARBITRATION NOTICE, THEN EITHER PARTY
HERETO, ON BEHALF OF BOTH, MAY APPLY TO THE NEW YORK CITY OFFICE OF THE AMERICAN
ARBITRATION ASSOCIATION OR ANY ORGANIZATION WHICH IS THE SUCCESSOR THERETO (THE
“AAA”) FOR APPOINTMENT OF THE ARBITRATOR, OR, IF THE AAA SHALL NOT THEN EXIST OR
SHALL FAIL, REFUSE OR BE UNABLE TO ACT SUCH THAT THE ARBITRATOR IS NOT APPOINTED
BY THE AAA WITHIN TWENTY-THREE (23) BUSINESS DAYS AFTER APPLICATION THEREFOR,
THEN EITHER PARTY MAY APPLY TO THE PRESIDING JUSTICE OF THE APPELLATE DIVISION
OF THE SUPREME COURT OF THE STATE OF NEW YORK, FIRST DEPARTMENT (THE “COURT”),
FOR THE APPOINTMENT OF THE ARBITRATOR AND THE OTHER PARTY SHALL NOT RAISE ANY
QUESTION AS TO THE COURT’S FULL POWER AND JURISDICTION TO ENTERTAIN THE
APPLICATION AND MAKE THE APPOINTMENT.  THE DATE ON WHICH THE ARBITRATOR IS
APPOINTED BY THE AGREEMENT OF THE PARTIES, BY APPOINTMENT BY THE AAA OR BY
APPOINTMENT BY SUCH COURT IS REFERRED TO HEREIN AS THE “APPOINTMENT DATE”.  IF
ANY ARBITRATOR APPOINTED HEREUNDER SHALL BE UNWILLING OR UNABLE, FOR ANY REASON,
TO SERVE, OR CONTINUE TO SERVE, A REPLACEMENT ARBITRATOR SHALL BE APPOINTED IN
THE SAME MANNER AS THE ORIGINAL ARBITRATOR.


 


(B)         THE ARBITRATION SHALL BE CONDUCTED IN ACCORDANCE WITH THE THEN
PREVAILING COMMERCIAL ARBITRATION RULES OF THE AAA, MODIFIED AS FOLLOWS:


 

(I)               TO THE EXTENT THAT THE NEW YORK STATE CIVIL PRACTICE AND LAW
RULES (THE “CPLR”), OR ANY SUCCESSOR STATUTE, IMPOSES REQUIREMENTS DIFFERENT
FROM THOSE OF THE AAA IN ORDER FOR THE DECISION OF THE ARBITRATOR TO BE
ENFORCEABLE IN THE COURTS OF THE STATE OF NEW YORK, SUCH REQUIREMENTS SHALL BE
COMPLIED WITH IN THE ARBITRATION.

 

(II)            BEFORE HEARING ANY TESTIMONY OR RECEIVING ANY EVIDENCE, THE
ARBITRATOR SHALL BE SWORN BY AN OFFICER AUTHORIZED TO ADMINISTER AN OATH TO HEAR
AND DECIDE THE CONTROVERSY FAITHFULLY AND FAIRLY AND A WRITTEN COPY THEREOF
SHALL BE DELIVERED TO LANDLORD AND TENANT.

 

(III)         WITHIN TWENTY-THREE (23) BUSINESS DAYS AFTER THE APPOINTMENT DATE,
THE PARTIES HERETO SHALL DELIVER TO THE ARBITRATOR TWO (2) COPIES OF THEIR
RESPECTIVE WRITTEN DETERMINATIONS OF THE APPROPRIATE RESOLUTION OF THE ISSUE IN
QUESTION (EACH, A “DETERMINATION”), TOGETHER WITH SUCH AFFIDAVITS, APPRAISALS,
REPORTS

 

123

--------------------------------------------------------------------------------


 

AND OTHER WRITTEN EVIDENCE RELATING THERETO AS THE SUBMITTING PARTY DEEMS
APPROPRIATE.  AFTER THE SUBMISSION OF ANY DETERMINATION, THE SUBMITTING PARTY
MAY NOT MAKE ANY ADDITIONS TO OR DELETIONS FROM, OR OTHERWISE CHANGE, SUCH
DETERMINATION OR THE AFFIDAVITS, APPRAISALS, REPORTS AND OTHER WRITTEN EVIDENCE
DELIVERED THEREWITH.  IF EITHER PARTY FAILS TO SO DELIVER ITS DETERMINATION
WITHIN SUCH TIME PERIOD, SUCH PARTY SHALL BE DEEMED TO HAVE IRREVOCABLY WAIVED
ITS RIGHT TO DELIVER A DETERMINATION AND THE ARBITRATOR, WITHOUT HOLDING A
HEARING, SHALL ACCEPT THE DETERMINATION OF THE SUBMITTING PARTY AS THE
APPROPRIATE RESOLUTION OF THE ISSUE IN QUESTION.  IF EACH PARTY SUBMITS A
DETERMINATION WITH RESPECT TO THE APPROPRIATE RESOLUTION OF THE ISSUE IN
QUESTION, WITHIN THE THIRTY-DAY PERIOD DESCRIBED ABOVE, THE ARBITRATOR SHALL,
PROMPTLY AFTER ITS RECEIPT OF THE SECOND DETERMINATION, DELIVER A COPY OF EACH
PARTY’S DETERMINATION TO THE OTHER PARTY.

 

(IV)        NOT MORE THAN TWENTY-THREE (23) BUSINESS DAYS AFTER THE EARLIER TO
OCCUR OF (A) THE EXPIRATION OF THE THIRTY-DAY PERIOD PROVIDED FOR IN CLAUSE
(III) ABOVE OR (B) THE ARBITRATOR’S RECEIPT OF BOTH OF THE DETERMINATIONS FROM
THE PARTIES (SUCH EARLIER DATE IS REFERRED TO HEREIN AS THE “SUBMISSION DATE”),
AND UPON NOT LESS THAN SEVEN (7) BUSINESS DAYS’ NOTICE TO THE PARTIES, THE
ARBITRATOR MAY HOLD ONE OR MORE HEARINGS WITH RESPECT TO THE DETERMINATION OF
THE APPROPRIATE RESOLUTION OF THE ISSUE IN QUESTION.  THE HEARINGS SHALL BE HELD
IN THE BOROUGH OF MANHATTAN AT SUCH LOCATION AND TIME AS SHALL BE SPECIFIED BY
THE ARBITRATOR.  EACH OF THE PARTIES SHALL BE ENTITLED TO PRESENT ALL RELEVANT
EVIDENCE AND TO CROSS-EXAMINE WITNESSES AT THE HEARINGS.  THE ARBITRATOR SHALL
HAVE THE AUTHORITY TO ADJOURN ANY HEARING TO SUCH LATER DATE AS THE ARBITRATOR
SHALL SPECIFY, PROVIDED THAT IN ALL EVENTS ALL HEARINGS WITH RESPECT TO THE
DETERMINATION OF THE APPROPRIATE RESOLUTION OF THE ISSUE IN QUESTION SHALL BE
CONCLUDED NOT LATER THAN SIXTY (60) DAYS AFTER THE SUBMISSION DATE.

 

(V)           THE ARBITRATOR SHALL BE INSTRUCTED, AND SHALL BE EMPOWERED ONLY,
TO SELECT ONE OF THE DETERMINATIONS WHICH THE ARBITRATOR BELIEVES IS THE MORE
APPROPRIATE RESOLUTION OF THE ISSUE AT HAND.  WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, IN RENDERING HER OR HIS DECISION, THE ARBITRATOR SHALL NOT ADD
TO, SUBTRACT FROM, OR OTHERWISE MODIFY THE PROVISIONS OF THIS LEASE OR EITHER OF
THE DETERMINATIONS.

 

(VI)        THE ARBITRATOR SHALL RENDER HIS OR HER DETERMINATION AS TO THE
SELECTION OF A DETERMINATION IN A SIGNED AND ACKNOWLEDGED WRITTEN INSTRUMENT,
ORIGINAL COUNTERPARTS OF WHICH SHALL BE SENT SIMULTANEOUSLY TO THE PARTIES
HERETO, WITHIN SEVEN (7) BUSINESS DAYS AFTER THE EARLIER TO OCCUR OF (A) HIS OR
HER DETERMINATION OF THE APPROPRIATE RESOLUTION OF THE ISSUE IN QUESTION
PURSUANT TO CLAUSE (III) ABOVE OR (B) THE CONCLUSION OF THE HEARING(S) REFERRED
TO IN CLAUSE (IV) OF THIS SUBSECTION.

 


(C)          THE ARBITRATION DECISION, DETERMINED AS PROVIDED IN THIS
SECTION 16.2, SHALL BE CONCLUSIVE AND BINDING ON THE PARTIES, SHALL CONSTITUTE
AN “AWARD” BY THE ARBITRATOR WITHIN THE MEANING OF THE AAA RULES AND APPLICABLE
LAW AND JUDGMENT MAY BE ENTERED THEREON IN ANY COURT OF  COMPETENT JURISDICTION.


 


(D)         EACH PARTY SHALL PAY ITS OWN FEES AND EXPENSES RELATING TO THE
ARBITRATION DESCRIBED HEREIN (INCLUDING, WITHOUT LIMITATION, THE FEES AND
EXPENSES OF ITS COUNSEL AND OF

 

124

--------------------------------------------------------------------------------



 


EXPERTS AND WITNESSES RETAINED OR CALLED BY IT).  EACH PARTY SHALL PAY ONE-HALF
OF THE FEES AND EXPENSES OF THE AAA AND OF THE ARBITRATOR; PROVIDED THAT IF
EITHER PARTY FAILS TO SUBMIT A DETERMINATION WITHIN THE PERIOD PROVIDED
THEREFOR, SUCH NON-SUBMITTING PARTY SHALL PAY ALL OF SUCH FEES AND EXPENSES.


 


(E)          TIME SHALL BE OF THE ESSENCE AS TO ALL OBLIGATIONS OF LANDLORD AND
TENANT SET FORTH IN THIS SECTION 16.2.


 


SECTION 16.3                            EXPEDITED ARBITRATION.  (A)  IF EITHER
PARTY HERETO DESIRES TO INVOKE THE ARBITRATION PROCEDURE SET FORTH IN THIS
SECTION 16.3, THE PARTY INVOKING THE ARBITRATION PROCEDURE SHALL GIVE AN
ARBITRATION NOTICE TO THE OTHER PARTY STATING THAT THE PARTY SENDING THE
ARBITRATION NOTICE DESIRES TO MEET WITHIN THREE (3) BUSINESS DAYS TO ATTEMPT TO
AGREE ON AN ARBITRATOR TO DETERMINE THE QUESTION AT ISSUE.  THE ARBITRATOR
APPOINTED SHALL BE COMPETENT, QUALIFIED BY TRAINING AND EXPERIENCE,
DISINTERESTED AND INDEPENDENT, AND AN INDIVIDUAL HAVING NOT LESS THAN TEN
(10) YEARS EXPERIENCE RELATING TO COMMERCIAL REAL ESTATE IN NEW YORK CITY.  IF
THE PARTIES HERETO HAVE NOT AGREED ON THE ARBITRATOR WITHIN THREE (3) BUSINESS
DAYS AFTER THE GIVING OF THE ARBITRATION NOTICE, THEN EITHER PARTY HERETO, ON
BEHALF OF BOTH, MAY APPLY TO THE AAA FOR APPOINTMENT OF THE ARBITRATOR, OR, IF
THE AAA SHALL NOT THEN EXIST OR SHALL FAIL, REFUSE OR BE UNABLE TO ACT SUCH THAT
THE ARBITRATOR IS NOT APPOINTED BY THE AAA WITHIN TWENTY (20) BUSINESS DAYS
AFTER APPLICATION THEREFOR, THEN EITHER PARTY MAY APPLY TO THE COURT, FOR THE
APPOINTMENT OF THE ARBITRATOR AND THE OTHER PARTY SHALL NOT RAISE ANY QUESTION
AS TO THE COURT’S FULL POWER AND JURISDICTION TO ENTERTAIN THE APPLICATION AND
MAKE THE APPOINTMENT.  THE DATE ON WHICH THE ARBITRATOR IS APPOINTED BY THE
AGREEMENT OF THE PARTIES, BY APPOINTMENT BY THE AAA OR BY APPOINTMENT BY SUCH
COURT IS REFERRED TO HEREIN AS THE “APPOINTMENT DATE”.  IF ANY ARBITRATOR
APPOINTED HEREUNDER SHALL BE UNWILLING OR UNABLE, FOR ANY REASON, TO SERVE, OR
CONTINUE TO SERVE, A REPLACEMENT ARBITRATOR SHALL BE APPOINTED IN THE SAME
MANNER AS THE ORIGINAL ARBITRATOR.


 


(B)         THE ARBITRATION SHALL BE CONDUCTED IN ACCORDANCE WITH THE THEN
PREVAILING COMMERCIAL ARBITRATION RULES OF THE AAA FOR EXPEDITED ARBITRATION,
MODIFIED AS FOLLOWS:


 

(I)               TO THE EXTENT THAT THE CPLR, OR ANY SUCCESSOR STATUTE, IMPOSES
REQUIREMENTS DIFFERENT FROM THOSE OF THE AAA IN ORDER FOR THE DECISION OF THE
ARBITRATOR TO BE ENFORCEABLE IN THE COURTS OF THE STATE OF NEW YORK, SUCH
REQUIREMENTS SHALL BE COMPLIED WITH IN THE ARBITRATION.

 

(II)            BEFORE HEARING ANY TESTIMONY OR RECEIVING ANY EVIDENCE, THE
ARBITRATOR SHALL BE SWORN BY AN OFFICER AUTHORIZED TO ADMINISTER AN OATH TO HEAR
AND DECIDE THE CONTROVERSY FAITHFULLY AND FAIRLY AND A WRITTEN COPY THEREOF
SHALL BE DELIVERED TO LANDLORD AND TENANT.

 

(III)         WITHIN TEN (10) BUSINESS DAYS AFTER THE APPOINTMENT DATE, THE
PARTIES HERETO SHALL DELIVER TO THE ARBITRATOR TWO (2) COPIES OF THEIR
RESPECTIVE DETERMINATIONS, TOGETHER WITH SUCH AFFIDAVITS, APPRAISALS, REPORTS
AND OTHER WRITTEN EVIDENCE RELATING THERETO AS THE SUBMITTING PARTY DEEMS
APPROPRIATE.  SUCH TEN BUSINESS-DAY PERIOD MAY NOT BE EXTENDED BY THE
ARBITRATOR.  AFTER THE SUBMISSION OF ANY DETERMINATION, THE SUBMITTING PARTY MAY
NOT MAKE ANY ADDITIONS TO OR DELETIONS FROM, OR OTHERWISE CHANGE, SUCH
DETERMINATION OR THE AFFIDAVITS, APPRAISALS, REPORTS AND OTHER

 

125

--------------------------------------------------------------------------------


 

WRITTEN EVIDENCE DELIVERED THEREWITH.  IF EITHER PARTY FAILS TO SO DELIVER ITS
DETERMINATION WITHIN SUCH TIME PERIOD, SUCH PARTY SHALL BE DEEMED TO HAVE
IRREVOCABLY WAIVED ITS RIGHT TO DELIVER A DETERMINATION AND THE ARBITRATOR,
WITHOUT HOLDING A HEARING, SHALL ACCEPT THE DETERMINATION OF THE SUBMITTING
PARTY AS THE APPROPRIATE RESOLUTION OF THE ISSUE IN QUESTION.  IF EACH PARTY
SUBMITS A DETERMINATION WITH RESPECT TO THE APPROPRIATE RESOLUTION OF THE ISSUE
IN QUESTION, WITHIN THE TEN BUSINESS-DAY PERIOD DESCRIBED ABOVE, THE ARBITRATOR
SHALL, PROMPTLY AFTER ITS RECEIPT OF THE SECOND DETERMINATION, DELIVER A COPY OF
EACH PARTY’S DETERMINATION TO THE OTHER PARTY.

 

(IV)        NOT MORE THAN TEN (10) BUSINESS DAYS AFTER THE EARLIER TO OCCUR OF
(A) THE EXPIRATION OF THE TEN BUSINESS-DAY PERIOD PROVIDED FOR IN CLAUSE
(III) ABOVE OR (B) THE SUBMISSION DATE, AND UPON NOT LESS THAN THREE
(3) BUSINESS DAYS’ NOTICE TO THE PARTIES, THE ARBITRATOR MAY HOLD ONE HEARING
WITH RESPECT TO THE DETERMINATION OF THE APPROPRIATE RESOLUTION OF THE ISSUE IN
QUESTION.  THE HEARING SHALL BE HELD IN THE BOROUGH OF MANHATTAN AT SUCH
LOCATION AND TIME AS SHALL BE SPECIFIED BY THE ARBITRATOR.  EACH OF THE PARTIES
SHALL BE ENTITLED TO PRESENT ALL RELEVANT EVIDENCE AND TO CROSS-EXAMINE
WITNESSES AT THE HEARING.  THE ARBITRATOR SHALL HAVE THE AUTHORITY TO ADJOURN
ANY HEARING TO SUCH LATER DATE AS THE ARBITRATOR SHALL SPECIFY, PROVIDED THAT IN
ALL EVENTS ALL HEARINGS WITH RESPECT TO THE DETERMINATION OF THE APPROPRIATE
RESOLUTION OF THE ISSUE IN QUESTION SHALL BE CONCLUDED NOT LATER THAN THIRTY
(30) DAYS AFTER THE SUBMISSION DATE.

 

(V)             THE ARBITRATOR SHALL BE INSTRUCTED, AND SHALL BE EMPOWERED ONLY,
TO SELECT ONE OF THE DETERMINATIONS WHICH THE ARBITRATOR BELIEVES IS THE MORE
APPROPRIATE RESOLUTION OF THE ISSUE AT HAND.  WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, IN RENDERING HER OR HIS DECISION, THE ARBITRATOR SHALL NOT ADD
TO, SUBTRACT FROM, OR OTHERWISE MODIFY THE PROVISIONS OF THIS LEASE OR EITHER OF
THE DETERMINATIONS.

 

(VI)        THE ARBITRATOR SHALL RENDER HIS OR HER DETERMINATION AS TO THE
SELECTION OF A DETERMINATION IN A SIGNED AND ACKNOWLEDGED WRITTEN INSTRUMENT,
ORIGINAL COUNTERPARTS OF WHICH SHALL BE SENT SIMULTANEOUSLY TO THE PARTIES
HERETO, WITHIN THREE (3) BUSINESS DAYS AFTER THE EARLIER TO OCCUR OF (A) HIS OR
HER DETERMINATION OF THE APPROPRIATE RESOLUTION OF THE ISSUE IN QUESTION
PURSUANT TO CLAUSE (III) ABOVE OR (B) THE CONCLUSION OF THE HEARING(S) REFERRED
TO IN CLAUSE (IV) OF THIS SUBSECTION.

 


(C)          THE ARBITRATION DECISION, DETERMINED AS PROVIDED IN THIS
SECTION 16.3, SHALL BE CONCLUSIVE AND BINDING ON THE PARTIES, SHALL CONSTITUTE
AN “AWARD” BY THE ARBITRATOR WITHIN THE MEANING OF THE AAA RULES AND APPLICABLE
LAW AND JUDGMENT MAY BE ENTERED THEREON IN ANY COURT OF COMPETENT JURISDICTION.


 


(D)         EACH PARTY SHALL PAY ITS OWN FEES AND EXPENSES RELATING TO THE
ARBITRATION DESCRIBED HEREIN (INCLUDING, WITHOUT LIMITATION, THE FEES AND
EXPENSES OF ITS COUNSEL AND OF EXPERTS AND WITNESSES RETAINED OR CALLED BY IT). 
EACH PARTY SHALL PAY ONE-HALF OF THE FEES AND EXPENSES OF THE AAA AND OF THE
ARBITRATOR; PROVIDED THAT IF EITHER PARTY FAILS TO SUBMIT A DETERMINATION WITHIN
THE PERIOD PROVIDED THEREFOR, SUCH NON-SUBMITTING PARTY SHALL PAY ALL OF SUCH
FEES AND EXPENSES.

 

126

--------------------------------------------------------------------------------



 


(E)          TIME SHALL BE OF THE ESSENCE AS TO ALL OBLIGATIONS OF LANDLORD AND
TENANT SET FORTH IN THIS SECTION 16.3.


 


SECTION 16.4                            SINGLE ARBITRATION.  THE PARTIES HERETO
ACKNOWLEDGE THAT THE SCOPE AND REQUIREMENTS OF CERTAIN OBLIGATIONS UNDER EACH
SEVERANCE SUBLEASE MAY RESULT IN A DISPUTE, GOVERNED BY ARTICLE XVI OF EACH
APPLICABLE SEVERANCE SUBLEASE, BETWEEN LANDLORD AND THE TENANTS UNDER MORE THAN
ONE SEVERANCE SUBLEASE.  THE PARTIES HERETO AGREE THAT:  (A) LANDLORD MAY JOIN
TENANT AS A PARTY TO AN ARBITRATION PROCEEDING INITIALLY COMMENCED IN RESPECT OF
ANOTHER SEVERANCE SUBLEASE (AND TENANT EXPRESSLY SUBMITS TO SUCH JOINING AND
WAIVES ANY RIGHTS IT MIGHT HAVE TO DISPUTE SUCH JOINING) IF THE FAILURE TO SO
JOIN WOULD MATERIALLY AND ADVERSELY AFFECT THE PUBLIC PARTIES’ ADMINISTRATION OF
THE SEVERANCE SUBLEASES, WOULD RESULT IN THE NEED FOR DUPLICATIVE PROCEEDINGS TO
RESOLVE THE SAME MATTER OR COULD RESULT IN CONFLICTING DETERMINATIONS WITH
RESPECT TO COMMON ELEMENTS; (B) LANDLORD MAY JOIN OTHER TENANTS UNDER SEVERANCE
SUBLEASES TO AN ARBITRATION PROCEEDING INITIALLY COMMENCED IN RESPECT OF TENANT
(AND TENANT EXPRESSLY SUBMITS TO SUCH JOINING AND WAIVES ANY RIGHTS IT MIGHT
HAVE TO DISPUTE SUCH JOINING) IF THE FAILURE TO SO JOIN WOULD MATERIALLY AND
ADVERSELY AFFECT THE PUBLIC PARTIES’ ADMINISTRATION OF THE SEVERANCE SUBLEASES,
WOULD RESULT IN THE NEED FOR DUPLICATIVE PROCEEDINGS TO RESOLVE THE SAME MATTER
OR COULD RESULT IN CONFLICTING DETERMINATIONS WITH RESPECT TO COMMON ELEMENTS;
AND (C) TENANT MAY JOIN ANY ARBITRATION INITIATED BETWEEN LANDLORD AND ANY OTHER
TENANT UNDER A SEVERANCE SUBLEASE (AND LANDLORD EXPRESSLY SUBMITS TO SUCH
JOINING AND WAIVES ANY RIGHTS IT MIGHT HAVE TO DISPUTE SUCH JOINING).  MOREOVER,
IN THE EVENT THAT TENANT JOINS OR IS JOINED IN ANY ARBITRATION PRECEDING
DESCRIBED IN THIS SECTION 16.4, TENANT AGREES THAT TENANT SHALL:  (I) NOT
INITIATE (OR ATTEMPT TO INITIATE) A SEPARATE ARBITRATION OR OTHER ACTION,
WHETHER HEREUNDER OR OTHERWISE, IN RESPECT OF THE SAME DISPUTE; (II) MAKE ANY
DECISION OR PROPOSAL REQUIRED OF TENANT UNDER THIS ARTICLE XVI SOLELY IN CONCERT
WITH ANY OTHER TENANTS UNDER SEVERANCE SUBLEASES SO JOINED IF THE FAILURE TO SO
ACT IN CONCERT WOULD MATERIALLY AND ADVERSELY AFFECT THE PUBLIC PARTIES’
ADMINISTRATION OF THE SEVERANCE SUBLEASES, WOULD RESULT IN THE NEED FOR
DUPLICATIVE PROCEEDINGS TO RESOLVE THE SAME MATTER OR COULD RESULT IN
CONFLICTING DETERMINATIONS WITH RESPECT TO THE COMMON ELEMENTS; AND (III) COMPLY
WITH ANY DECISION RENDERED BY THE ARBITRATOR PURSUANT TO SUCH ARBITRATION,
REGARDLESS OF WHETHER TENANT FAILS TO PARTICIPATE IN THE ARBITRATION PROCEEDING.

 

127

--------------------------------------------------------------------------------


 


ARTICLE XVII


INDEMNITY; LIMITATION ON LIABILITY


 


SECTION 17.1                            INDEMNIFICATION BY TENANT.  TO THE
FULLEST EXTENT PERMITTED BY LAW, TENANT SHALL INDEMNIFY LANDLORD AND THE PUBLIC
PARTIES FOR, AND HOLD LANDLORD AND ALL OF THE PUBLIC PARTIES HARMLESS FROM AND
AGAINST, ANY AND ALL CLAIMS THAT MAY BE IMPOSED UPON OR INCURRED BY OR ASSERTED
AGAINST LANDLORD OR ANY OF THE PUBLIC PARTIES BY REASON OF ANY OF THE FOLLOWING,
(X) EXCEPT WITH RESPECT TO (I) ACTIONS TAKEN OR CLAIMED TO HAVE BEEN TAKEN BY,
OR ON BEHALF OF, LANDLORD WITH RESPECT TO ALL OR ANY PORTION OF THE PROPERTY
PRIOR TO THE DELIVERY DATE, (II) THE PHYSICAL CONDITION, PRIOR TO THE DELIVERY
DATE, OF ANY IMPROVEMENTS EXISTING ON THE LAND PRIOR TO THE DELIVERY DATE,
(III) ANY CLAIMS FOR COMPENSATION BY CONDEMNEES AS A RESULT OF THE CONDEMNATION
OR (IV) ANY CLAIMS BY THIRD PARTIES THAT RELATE TO THE PROPERTY AND WHICH AROSE
PRIOR TO THE DELIVERY DATE, OR (Y) UNLESS CAUSED BY THE GROSS NEGLIGENCE OR
INTENTIONALLY TORTIOUS ACTS OF LANDLORD, THE PUBLIC PARTIES OR THEIR RESPECTIVE
AGENTS OR EMPLOYEES, OR BY THE ACTIONS OF LANDLORD, THE PUBLIC PARTIES, OR THEIR
RESPECTIVE AGENTS OR EMPLOYEES IN ITS OR THEIR GOVERNMENTAL CAPACITY:


 


(A)          ANY ACCIDENT, INJURY TO OR DEATH OF PERSONS OR LOSS OF OR DAMAGE TO
PROPERTY OCCURRING ON OR ABOUT THE DEMISED PREMISES AND/OR THE COMMON ELEMENTS
OR AS A RESULT OF ANY ACT OR OMISSION OCCURRING ON OR WITH RESPECT TO THE
PROPERTY OR ANY OTHER MATTER OR THING ARISING OUT OF THE USE, REPAIR,
MAINTENANCE, OPERATION OR OCCUPATION OF THE DEMISED PREMISES AND/OR THE COMMON
ELEMENTS, OR THE USE, REPAIR, MAINTENANCE, OPERATION AND OCCUPATION BY TENANT OF
THE STREETS, SIDEWALKS OR SERVICE ROADS, AS APPLICABLE, ADJACENT THERETO;


 


(B)         PERFORMANCE OF ANY ALTERATIONS OR ACT DONE IN, ON OR ABOUT THE
DEMISED PREMISES AND/OR THE COMMON ELEMENTS OR ANY PART THEREOF;


 


(C)          ANY LIEN OR CLAIM THAT MAY BE ALLEGED TO HAVE ARISEN AGAINST OR ON
THE DEMISED PREMISES AND/OR THE COMMON ELEMENTS, OR ANY LIEN OR CLAIM CREATED OR
PERMITTED BY TENANT OR ANY SUBTENANT OR ANY OF ITS OR THEIR OFFICERS, AGENTS,
CONTRACTORS, SERVANTS, EMPLOYEES, LICENSEES OR INVITEES AGAINST ANY ASSETS OF,
OR FUNDS APPROPRIATED TO, LANDLORD;


 


(D)         ANY CLAIM FOR BROKERAGE COMMISSIONS, FEES OR OTHER COMPENSATION BY
ANY PERSON WHO ALLEGES TO HAVE ACTED OR DEALT WITH TENANT IN CONNECTION WITH
THIS LEASE OR THE TRANSACTIONS CONTEMPLATED BY THIS LEASE OR ANY TRANSFERS;


 


(E)          ANY FAILURE ON THE PART OF TENANT TO PERFORM OR COMPLY WITH ANY OF
TENANT’S OBLIGATIONS;


 


(F)            ANY FAILURE OR ALLEGED FAILURE ON THE PART OF TENANT OR A RELATED
ENTITY TO PERFORM OR COMPLY WITH ANY AGREEMENT BETWEEN TENANT OR A RELATED
ENTITY AND A THIRD PARTY; AND


 


(G)         ANY CLAIM THAT LANDLORD IS IN DEFAULT OF ANY OBLIGATIONS UNDER THE
CONDOMINIUM DOCUMENTS.


 

Notwithstanding the above, Tenant shall have no duty to indemnify Landlord or
any of the Public Parties from such Claims to the extent such Claims (1) arise
from a failure or alleged failure on the part of Landlord to perform or comply
with any agreement between Landlord and a

 

128

--------------------------------------------------------------------------------


 

third party not covered by this Lease, or (2) in respect of Sections 17.1(a) and
17.1(b) hereof, arise prior to the Delivery Date (provided, however, the
limitation contained in this clause (2) shall not apply to the extent such
Claims are based on Tenant’s negligence, willful misconduct, alleged violation
of Legal Requirements or failure to comply with the terms of this Lease).

 


SECTION 17.2                            INDEMNIFICATION GENERALLY.


 


(A)          INDEMNIFIED PARTIES.  WHEREVER IN THIS LEASE A PARTY SHALL BE
OBLIGATED TO INDEMNIFY THE OTHER PARTY, THEN SUCH PARTY SHALL INDEMNIFY, DEFEND
AND HOLD HARMLESS THE OTHER PARTY AND ITS RESPECTIVE COMMISSIONERS, MEMBERS,
DIRECTORS, OFFICERS, AGENTS, EMPLOYEES, PARTNERS AND/OR SHAREHOLDERS
(COLLECTIVELY, THE “INDEMNIFIED PARTIES”), TO THE FULL EXTENT LAWFUL, FROM AND
AGAINST ALL CLAIMS WHICH SHALL BE PAID, INCURRED, RELATED TO OR ARISING FROM THE
INDEMNIFIED MATTER.  THE FOREGOING INDEMNIFICATION SHALL BE IN ADDITION TO ANY
LIABILITY WHICH SUCH PARTY MAY OTHERWISE HAVE.  IF INDEMNIFICATION WERE FOR ANY
REASON NOT TO BE AVAILABLE WITH RESPECT TO ANY MATTER, THE INDEMNIFYING PARTY
SHALL CONTRIBUTE TO THE SETTLEMENT, LOSS OR EXPENSE IN SUCH PROPORTION AS IS
APPROPRIATE TO REFLECT THE RELATIVE FAULT OF THE INDEMNIFYING PARTY, ON THE ONE
HAND, AND THE INDEMNIFIED PARTIES, ON THE OTHER HAND, AS WELL AS ANY OTHER
RELEVANT EQUITABLE CONSIDERATIONS.


 


(B)         PROCEEDINGS.  THE INDEMNIFYING PARTY UNDER THIS LEASE SHALL DEFEND
THE APPLICABLE INDEMNIFIED PARTY WITH COUNSEL REASONABLY SATISFACTORY TO SUCH
INDEMNIFIED PARTY (UNLESS THE INDEMNIFIED CLAIM IS COVERED BY INSURANCE, IN
WHICH EVENT COUNSEL SHALL BE ATTORNEYS FOR, OR APPROVED BY, THE INSURANCE
CARRIER), SHALL KEEP THE INDEMNIFIED PARTY APPRISED OF ALL LEGAL PROCEEDINGS AND
SHALL NOT ENTER INTO ANY SETTLEMENT WITHOUT THE INDEMNIFIED PARTY’S PRIOR
WRITTEN CONSENT, WHICH SHALL NOT BE UNREASONABLY WITHHELD.  PROMPTLY AFTER
RECEIPT BY THE INDEMNIFIED PARTY OF NOTICE OF ANY CLAIM OR THE COMMENCEMENT OF
ANY ACTION OR PROCEEDING COVERED BY THE INDEMNITY PURSUANT TO THIS SECTION 17.2,
THE INDEMNIFIED PARTY SHALL NOTIFY THE INDEMNIFYING PARTY IN WRITING OF SUCH
CLAIM OR THE COMMENCEMENT OF SUCH ACTION OR PROCEEDING.


 


(C)          PAYMENT OF COSTS.  TENANT’S OBLIGATIONS WITH RESPECT TO ANY MATTER
UNDER THIS LEASE AS TO WHICH TENANT IS INDEMNIFYING LANDLORD SHALL NOT BE
AFFECTED IN ANY WAY BY THE ABSENCE OF INSURANCE COVERAGE, THE AMOUNT OF ANY
DEDUCTIBLE, OR BY THE FAILURE OR REFUSAL OF ANY INSURANCE CARRIER TO PERFORM AN
OBLIGATION ON ITS PART UNDER INSURANCE POLICIES PROCURED BY OR ON BEHALF OF
TENANT.  ANY AMOUNTS THAT BECOME PAYABLE BY TENANT TO LANDLORD UNDER THIS LEASE
WITH RESPECT TO ANY SUCH MATTER AND THAT ARE NOT PAID WITHIN TEN (10) BUSINESS
DAYS AFTER DEMAND THEREFOR FOLLOWING PAYMENT OF SUCH AMOUNTS BY LANDLORD SHALL
BEAR INTEREST AT THE INTEREST RATE FROM THE DATE OF SUCH PAYMENT BY LANDLORD.


 


SECTION 17.3                            RECOURSE ONLY TO LANDLORD’S ESTATE IN
THE DEMISED PREMISES AND THE COMMON ELEMENTS.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, IN THE EVENT OF ANY DEFAULT BY LANDLORD HEREUNDER,
TENANT SHALL LOOK ONLY TO LANDLORD’S ESTATE IN THE DEMISED PREMISES AND TENANT’S
UNDIVIDED INTEREST IN THE COMMON ELEMENTS (OR THE PROCEEDS THEREOF), AND NO
OTHER PROPERTY OR ASSETS OF LANDLORD OR ITS AGENTS, OFFICERS, DIRECTORS,
SHAREHOLDERS, PARTNERS OR PRINCIPALS, DISCLOSED OR UNDISCLOSED, SHALL BE SUBJECT
TO LEVY, EXECUTION OR OTHER ENFORCEMENT PROCEDURE FOR THE SATISFACTION OF
TENANT’S REMEDIES UNDER OR WITH RESPECT TO THIS LEASE, THE RELATIONSHIP OF
LANDLORD AND TENANT HEREUNDER OR UNDER LAW OR TENANT’S USE OR OCCUPANCY OF THE
DEMISED PREMISES AND THE COMMON ELEMENTS OR ANY OTHER LIABILITY OF

 

129

--------------------------------------------------------------------------------



 


LANDLORD TO TENANT.  TENANT IN ANY EVENT HEREBY WAIVES ANY RIGHT TO COLLECT FROM
LANDLORD ANY INDIRECT, CONSEQUENTIAL, SPECIAL OR PUNITIVE DAMAGES WHATSOEVER,
WHETHER OR NOT LANDLORD WAS OR SHOULD HAVE BEEN AWARE OF THE PROBABILITY OR
MAGNITUDE OF SUCH DAMAGES, UNLESS A COURT OF COMPETENT JURISDICTION FINALLY
DETERMINES THAT LANDLORD HAS ACTED IN BAD FAITH IN RESPECT OF THE CLAIM MADE
AGAINST LANDLORD.  TENANT’S FOREGOING WAIVER CONSTITUTES A MATERIAL INDUCEMENT
TO LANDLORD TO ENTER INTO THE PROJECT DOCUMENTS.


 


SECTION 17.4                            RECOURSE ONLY TO TENANT’S ESTATE IN THE
DEMISED PREMISES AND THE COMMON ELEMENTS.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, LANDLORD SHALL LOOK ONLY TO TENANT’S INTEREST IN THE
DEMISED PREMISES AND THE COMMON ELEMENTS (OR THE PROCEEDS THEREOF) AND ANY FUNDS
HELD BY THE DEPOSITARY PURSUANT TO THE TERMS OF THIS LEASE, IN THE EVENT OF THE
OCCURRENCE OF ANY EVENT OF DEFAULT BY TENANT HEREUNDER, AND NO OTHER PROPERTY OR
ASSETS OF TENANT OR ITS PRINCIPALS SHALL BE SUBJECT TO LEVY, EXECUTION OR OTHER
ENFORCEMENT PROCEDURE FOR THE SATISFACTION OF LANDLORD’S REMEDIES UNDER OR WITH
RESPECT TO THIS LEASE.  THE FOREGOING LIMITATION ON LIABILITY AGAINST OTHER
PROPERTY AND ASSETS OF TENANT SHALL NOT BE APPLICABLE TO:


 


(A)          LOSS OR DAMAGE SUFFERED BY LANDLORD TO THE EXTENT OF ANY INSURANCE
PROCEEDS, ADJUSTED GROSS REVENUES, RENTS, CONDEMNATION AWARDS, SECURITY
DEPOSITS, DOWNPAYMENTS OR TRUST FUNDS APPLIED BY TENANT OR ITS PRINCIPALS IN
VIOLATION OF APPLICABLE LAW OR THE PROVISIONS OF THIS LEASE OR LOSS OR DAMAGE
SUFFERED BY LANDLORD ON ACCOUNT OF ANY CRIMINAL ACTS, FRAUD OR INTENTIONAL
MISREPRESENTATION BY TENANT OR ITS PRINCIPALS;


 


(B)         ANY LOSS FROM DAMAGE TO THE DEMISED PREMISES, THE COMMON ELEMENTS OR
TENANT SUBWAY IMPROVEMENTS RESULTING FROM INTENTIONAL WASTE, THE WILLFUL
DESTRUCTION, WILLFUL DAMAGE BY OR ON BEHALF OF TENANT TO THE CORE AND SHELL OR
TENANT SUBWAY IMPROVEMENTS;


 


(C)          THE COST OF REMEDIATION OR REMOVAL OF HAZARDOUS MATERIALS AND
REASONABLE ATTORNEY FEES AND DISBURSEMENTS AND OTHER PROFESSIONAL FEES INCURRED
BY LANDLORD  IN CONNECTION WITH ANY MATTER UNDER SECTION 7.8 HEREOF;


 


(D)         ANY LOSS OR DAMAGE SUFFERED BY LANDLORD IN CONNECTION WITH ANY CLAIM
BY TENANT THAT THE RELATIONSHIP OF TENANT AND LANDLORD IS THAT OF JOINT
VENTURERS OR ANY OTHER RELATIONSHIP OTHER THAN THAT OF LANDLORD AND TENANT;


 


(E)          ANY LOSS OR DAMAGE SUFFERED BY LANDLORD ARISING FROM A TRANSFER BY
TENANT TO ANY PROHIBITED PERSON;


 


(F)            LOSS, DAMAGE OR LIABILITY IN CONNECTION WITH THE DEMISED PREMISES
AND/OR THE COMMON ELEMENTS TO THE EXTENT SUCH LOSS, DAMAGE OR LIABILITY WOULD
HAVE BEEN COVERED BY INSURANCE IF TENANT HAD MAINTAINED THE INSURANCE POLICIES
REQUIRED TO BE MAINTAINED HEREUNDER BY TENANT; OR


 


(G)         CHARGES ACCRUING AFTER AN EVENT OF DEFAULT AND BEFORE ANY
TERMINATION OF THIS LEASE BY REASON OF THE USE OR OCCUPANCY BY TENANT PRIOR TO
REENTRY BY LANDLORD.

 

130

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary in the foregoing, Landlord shall not
have recourse to the assets or property of any Principal of Tenant that is an
individual for satisfaction of any claim under this Lease.

 


SECTION 17.5                            SURVIVAL.  THE PROVISIONS OF THIS
ARTICLE XVII SHALL SURVIVE THE EXPIRATION OR EARLIER TERMINATION OF THIS LEASE.

 

131

--------------------------------------------------------------------------------


 


ARTICLE XVIII


QUIET ENJOYMENT; TRANSFER OF LANDLORD’S INTEREST


 


SECTION 18.1         QUIET ENJOYMENT.  LANDLORD COVENANTS THAT IF AND SO LONG AS
TENANT DULY KEEPS AND PERFORMS EACH AND EVERY OBLIGATION OF TENANT HEREUNDER,
TENANT SHALL QUIETLY ENJOY THE DEMISED PREMISES AND ITS UNDIVIDED INTEREST IN
THE COMMON ELEMENTS WITHOUT HINDRANCE OR MOLESTATION BY LANDLORD, SUBJECT TO THE
COVENANTS, AGREEMENTS, TERMS, PROVISIONS AND CONDITIONS OF THIS LEASE.


 


SECTION 18.2         TRANSFER OF LANDLORD’S INTEREST.  EXCEPT AS SET FORTH IN
THIS SECTION 18.2, LANDLORD SHALL NOT CONVEY OR ASSIGN ITS INTEREST OR ESTATE IN
THIS LEASE, THE PROPERTY, OR ANY PORTION THEREOF, TO A THIRD PARTY, OTHER THAN,
AFTER THE LEASE ASSIGNMENT DATE, ITS RIGHT TO RECEIVE ANY AMOUNTS PAYABLE TO
LANDLORD HEREUNDER, AND AS PERMITTED IN SECTIONS 1.01 AND 10.09 OF THE SITE 8
SOUTH PROJECT AGREEMENT.  LANDLORD MAY TRANSFER ITS INTEREST IN THE DEMISED
PREMISES AND THIS LEASE TO ANY GOVERNMENT AUTHORITY; PROVIDED, HOWEVER, THAT NO
ASSIGNMENT OR TRANSFER PERMITTED HEREUNDER SHALL RESULT IN A DECREASE (OTHER
THAN TO A DE MINIMIS EXTENT) IN ANY OF TENANT’S OR TENANT’S RELATED ENTITIES’
RIGHTS OR BENEFITS UNDER ANY OF THE PROJECT DOCUMENTS OR AN INCREASE (OTHER THAN
TO A DE MINIMIS EXTENT)IN TENANT’S OR ITS RELATED ENTITIES’ OBLIGATIONS,
LIABILITIES OR COSTS UNDER ANY OF THE PROJECT DOCUMENTS.  IT IS EXPRESSLY
UNDERSTOOD AND AGREED THAT “LANDLORD”, AS USED IN THIS LEASE, MEANS ONLY THE
OWNER FOR THE TIME BEING OF THE DEMISED PREMISES AND THIS LEASE, AND IN THE
EVENT OF THE SALE, ASSIGNMENT OR TRANSFER BY SUCH OWNER OF ITS OR THEIR INTEREST
IN THE DEMISED PREMISES AND THIS LEASE AND IN THIS LEASE, SUCH OWNER SHALL
THEREUPON BE RELEASED AND DISCHARGED FROM ALL OF LANDLORD’S OBLIGATIONS
THEREAFTER ACCRUING; BUT SUCH OBLIGATIONS SHALL BE BINDING UPON EACH NEW OWNER
OF THE DEMISED PREMISES AND THIS LEASE.

 

132

--------------------------------------------------------------------------------


 


ARTICLE XIX


WAIVER OF JURY TRIAL; COUNTERCLAIMS


 


SECTION 19.1         WAIVER OF JURY TRIAL.  THE PARTIES HERETO WAIVE A TRIAL BY
JURY OF ANY AND ALL ISSUES ARISING IN ANY ACTION OR PROCEEDING BETWEEN THEM OR
THEIR SUCCESSORS OR ASSIGNS UNDER OR CONNECTED WITH THIS LEASE OR ANY OF ITS
PROVISIONS OR ANY NEGOTIATIONS IN CONNECTION THEREWITH OR TENANT’S USE OR
OCCUPANCY OF THE DEMISED PREMISES AND THE COMMON ELEMENTS, EXCEPT WHEN SUCH
ACTION OR PROCEEDING ARISES FROM PERSONAL INJURY SUFFERED ON OR RESULTING FROM
THE DEMISED PREMISES AND THE COMMON ELEMENTS.


 


SECTION 19.2         NO COUNTERCLAIMS.  TENANT SHALL NOT INTERPOSE ANY
COUNTERCLAIMS IN A SUMMARY PROCEEDING OR IN ANY ACTION BASED ON NONPAYMENT BY
TENANT OF CHARGES OTHER THAN COMPULSORY COUNTERCLAIMS.


 


SECTION 19.3         SURVIVAL.  THE PROVISIONS OF THIS ARTICLE XIX SHALL SURVIVE
THE EXPIRATION OR EARLIER TERMINATION OF THIS LEASE.

 

133

--------------------------------------------------------------------------------


 


ARTICLE XX


NOTICES


 


SECTION 20.1         NOTICES.  EACH WRITTEN NOTICE, DEMAND, REQUEST OR OTHER
COMMUNICATION REQUIRED OR PERMITTED HEREUNDER SHALL BE IN WRITING AND SHALL BE
DEEMED  TO HAVE BEEN DULY GIVEN AND RECEIVED (A) IF PERSONALLY DELIVERED WITH
PROOF OF DELIVERY THEREOF (ANY NOTICE OR COMMUNICATION SO DELIVERED BEING DEEMED
TO HAVE BEEN RECEIVED AT THE TIME DELIVERED ON A BUSINESS DAY OR, IF NOT A
BUSINESS DAY, THE NEXT SUCCEEDING BUSINESS DAY), OR (B) BY NATIONALLY RECOGNIZED
OVERNIGHT COURIER (ANY NOTICE OR COMMUNICATION SO SENT BEING DEEMED TO HAVE BEEN
RECEIVED ON THE FIRST SUCCEEDING BUSINESS DAY SUBSEQUENT TO THE DAY SO SENT),
ADDRESSED TO THE RESPECTIVE PARTIES AS FOLLOWS:


 


(A)   IF TO LANDLORD:


 

42nd St. Development Project, Inc.
633 Third Avenue, 33rd floor
New York, New York  10017
Attention:  President

 

With copies to:

 

(i)                                     1. New York City Economic Development
Corporation
110 William Street
New York, New York  10038
Attention:  President

 

(ii)                                  New York City Law Department
100 Church Street
New York, New York  10007
Attention:  Chief, Economic Development Division

 

(iii)                               Shearman & Sterling LLP
599 Lexington Avenue
New York, New York  10022-6069
Attention:  Chris M. Smith, Esq. (3578/13)

 

(iv)                              Goulston & Storrs, PC
750 Third Avenue
22nd Floor
New York, NY 10017
Attention:  Max Friedman, Esq.

 

(v)                                 New York State Urban Development Corporation
d/b/a Empire State Development Corporation
633 Third Avenue
New York, New York  10017
Attention:  42nd Street Development Project, Inc.

 

134

--------------------------------------------------------------------------------


 


(B)                                 IF TO TENANT:


 

NYT Real Estate Company LLC
c/o The New York Times Company
620 Eighth Avenue
New York, New York 10018

Attention:  General Counsel

 

With copies to:

 

(i)                                     The New York Times Company
620 Eighth Avenue
New York, New York 10018
Attention:  Director of Real Estate

 

DLA Piper LLP (US)

1251 Avenue of the Americas

New York, New York 10020

Attention:  Martin D. Polevoy, Esq.

 

or to such other address as may be specified by written notice sent in
accordance herewith.  No notice, demand, request or other communication
hereunder shall be effective unless given as aforesaid.

 

135

--------------------------------------------------------------------------------


 


ARTICLE XXI


ESTOPPEL CERTIFICATE


 


SECTION 21.1         CERTIFICATE OF TENANT.  TENANT SHALL, WITHIN TEN
(10) BUSINESS DAYS AFTER NOTICE (WHICH NOTICE MAY NOT BE GIVEN MORE OFTEN THAN
THREE (3) TIMES IN ANY TWELVE MONTH PERIOD) BY LANDLORD, EXECUTE, ACKNOWLEDGE
AND DELIVER TO LANDLORD OR TO ANY OTHER PERSON SPECIFIED BY LANDLORD, A
STATEMENT IN WRITING (WHICH MAY BE RELIED UPON BY SUCH PERSON OR BY ANY OTHER
PERSON DESIGNATED IN SUCH NOTICE) (A) CERTIFYING (I) THAT THIS LEASE IS
UNMODIFIED AND IN FULL FORCE AND EFFECT (OR IF THERE ARE MODIFICATIONS, THAT
THIS LEASE, AS MODIFIED, IS IN FULL FORCE AND EFFECT, STATING THE DATE OF EACH
SUCH MODIFICATION AND PROVIDING A COPY THEREOF, IF REQUESTED), AND (II) THE DATE
TO WHICH EACH ITEM OF CHARGES PAYABLE BY TENANT HEREUNDER HAS BEEN PAID, AND
(B) STATING (I) WHETHER, TO THE BEST KNOWLEDGE OF TENANT, ANY EVENT HAS OCCURRED
THAT, WITH THE GIVING OF NOTICE OR THE PASSAGE OF TIME, OR BOTH, WOULD
CONSTITUTE A DEFAULT BY LANDLORD IN THE PERFORMANCE OF ANY COVENANT, AGREEMENT,
OBLIGATION OR CONDITION CONTAINED IN THIS LEASE, AND (II) WHETHER, TO THE BEST
KNOWLEDGE OF TENANT, LANDLORD IS IN DEFAULT IN PERFORMANCE OF ANY COVENANT,
AGREEMENT, OBLIGATION OR CONDITION CONTAINED IN THIS LEASE, AND, IF SO,
SPECIFYING IN DETAIL EACH SUCH DEFAULT.


 


SECTION 21.2         CERTIFICATE OF LANDLORD.  LANDLORD SHALL, WITHIN TEN
(10) BUSINESS DAYS AFTER NOTICE (WHICH NOTICE MAY NOT BE GIVEN MORE OFTEN THAN
THREE (3) TIMES IN ANY TWELVE-MONTH PERIOD) BY TENANT OR ANY RECOGNIZED
MORTGAGEE, EXECUTE, ACKNOWLEDGE AND DELIVER TO TENANT OR ANY RECOGNIZED
MORTGAGEE, OR SUCH OTHER PERSON DESIGNATED BY TENANT OR SUCH RECOGNIZED
MORTGAGEE IN SUCH NOTICE, A STATEMENT IN WRITING (WHICH MAY BE RELIED UPON BY
SUCH PERSON AND BY CURRENT AND PROSPECTIVE RECOGNIZED MORTGAGEES, SUBTENANTS AND
ASSIGNEES (OTHER THAN PROHIBITED PERSONS)): (A) CERTIFYING (I) THAT THIS LEASE
IS UNMODIFIED AND IN FULL FORCE AND EFFECT (OR IF THERE ARE MODIFICATIONS, THAT
THIS LEASE, AS MODIFIED, IS IN FULL FORCE AND EFFECT, STATING THE DATE OF EACH
SUCH MODIFICATION AND PROVIDING A COPY THEREOF, IF REQUESTED), AND (II) THE DATE
TO WHICH EACH ITEM OF CHARGES PAYABLE BY TENANT HEREUNDER TO LANDLORD HAS BEEN
PAID; AND (B) STATING (I) WHETHER, TO THE BEST KNOWLEDGE OF LANDLORD, AN EVENT
OF DEFAULT HAS OCCURRED OR ANY EVENT HAS OCCURRED THAT, WITH THE GIVING OF
NOTICE OR THE PASSAGE OF TIME, OR BOTH, WOULD CONSTITUTE AN EVENT OF DEFAULT AND
(II) WHETHER, TO THE BEST KNOWLEDGE OF LANDLORD, A DEFAULT HAS OCCURRED IN
TENANT’S PERFORMANCE OF ANY COVENANT, AGREEMENT, OBLIGATION OR CONDITION
CONTAINED IN THIS LEASE, AND, IF SO, SPECIFYING, IN DETAIL, EACH SUCH DEFAULT OR
EVENT OF DEFAULT.


 


SECTION 21.3         [INTENTIONALLY OMITTED]

 

136

--------------------------------------------------------------------------------


 


ARTICLE XXII


SEVERABILITY


 


SECTION 22.1         SEVERABILITY.  IF ANY TERM OR PROVISION OF THIS LEASE OR
THE APPLICATION THEREOF TO ANY PERSON OR CIRCUMSTANCES SHALL, TO ANY EXTENT, BE
INVALID OR UNENFORCEABLE, THE REMAINDER OF THIS LEASE, OR THE APPLICATION OF
SUCH TERM OR PROVISION TO PERSONS OR CIRCUMSTANCES OTHER THAN THOSE AS TO WHICH
IT IS HELD INVALID OR UNENFORCEABLE, SHALL NOT BE AFFECTED THEREBY, AND EACH
TERM AND PROVISION OF THIS LEASE SHALL BE VALID AND BE ENFORCED TO THE FULLEST
EXTENT PERMITTED BY LAW.

 

137

--------------------------------------------------------------------------------


 


ARTICLE XXIII


END OF TERM; TITLE TO IMPROVEMENTS


 


SECTION 23.1         SURRENDER.


 


(A)   UPON THE EXPIRATION OR EARLIER TERMINATION OF THIS LEASE OTHER THAN BY
VIRTUE OF TENANT’S EXERCISE OF THE PURCHASE OPTION, OR UPON THE RE-ENTRY OF
LANDLORD UPON THE DEMISED PREMISES PURSUANT TO SECTION 23.2 HEREOF, TENANT
SHALL, WITHOUT ANY PAYMENT TO OR ALLOWANCE BY LANDLORD WHATSOEVER, PEACEABLY AND
QUIETLY LEAVE, SURRENDER AND DELIVER UNTO LANDLORD THE DEMISED PREMISES, THE
COMMON ELEMENTS AND ANY IMPROVEMENTS AND EQUIPMENT CONSTRUCTED THEREIN OR
LOCATED THEREON FROM TIME TO TIME, IN GOOD ORDER, CONDITION AND REPAIR,
REASONABLE WEAR AND TEAR EXCEPTED, FREE AND CLEAR OF (I) ALL LETTINGS AND
OCCUPANCIES, OTHER THAN SUBLEASES EXPIRING AFTER THE EXPIRATION DATE WITH
RESPECT TO WHICH LANDLORD HAS ENTERED INTO A NONDISTURBANCE AGREEMENT, AND
(II) ALL AGREEMENTS, EASEMENTS, ENCUMBRANCES OR OTHER LIENS, OTHER THAN THE
PERMITTED ENCUMBRANCES AND THOSE CREATED OR CONSENTED TO IN WRITING BY
LANDLORD.  IF THE DEMISED PREMISES AND THE COMMON ELEMENTS IS NOT SO SURRENDERED
AT THE END OF THIS LEASE, TENANT SHALL COMPENSATE LANDLORD FOR ALL DAMAGES WHICH
LANDLORD SHALL SUFFER BY REASON THEREOF (BUT EXCLUDING CONSEQUENTIAL DAMAGES),
AND SHALL INDEMNIFY LANDLORD FROM AND AGAINST ALL CLAIMS RESULTING FROM OR
ARISING IN CONNECTION WITH TENANT’S FAILURE TO SURRENDER THE DEMISED PREMISES
AND THE COMMON ELEMENTS, INCLUDING ANY CLAIM MADE BY ANY SUCCEEDING TENANT
AGAINST LANDLORD FOUNDED UPON DELAY BY LANDLORD IN DELIVERING POSSESSION OF THE
DEMISED PREMISES AND THE COMMON ELEMENTS TO SUCH SUCCEEDING TENANT, SO FAR AS
SUCH DELAY IS OCCASIONED BY THE FAILURE OF TENANT TO SURRENDER THE DEMISED
PREMISES AND THE COMMON ELEMENTS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS LEASE, UPON THE EXPIRATION OR EARLIER TERMINATION OF THIS
LEASE OTHER THAN BY VIRTUE OF TENANT’S EXERCISE OF THE PURCHASE OPTION, TENANT
SHALL NOT BE OBLIGATED TO REMOVE EQUIPMENT OR TO RESTORE THE DEMISED PREMISES
AND THE COMMON ELEMENTS TO ITS CONDITION PRIOR TO ANY ALTERATIONS, BUT TENANT
SHALL, UPON LANDLORD’S REQUEST, BE REQUIRED TO REMOVE ANY PERSONAL PROPERTY OF
TENANT OR ANY SUBTENANT, AND ANY SUBTENANT SHALL BE ENTITLED TO REMOVE ANY
IMPROVEMENT OR EQUIPMENT MADE OR INSTALLED BY OR ON BEHALF OF SUCH SUBTENANT
(OTHER THAN A SUBTENANT THAT IS A RELATED ENTITY OF TENANT) AS LONG AS AFTER
SUCH REMOVAL ALL ELEMENTS OF THE DEMISED PREMISE AND THE COMMON ELEMENTS
(1) REMAIN IN WORKING ORDER, CONDITION AND GOOD REPAIR, REASONABLE WEAR AND TEAR
EXCEPTED AND (2) CONTINUES TO PROVIDE ALL NECESSARY SERVICES TO THE
IMPROVEMENTS.


 


(B)   IN THE EVENT OF ANY SURRENDER IN ACCORDANCE WITH SECTION 23.1(A) HEREOF,
TENANT SHALL DELIVER TO LANDLORD (I) TENANT’S EXECUTED COUNTERPARTS OF ALL
SUBLEASES (IF APPLICABLE) AND ANY MANAGEMENT, SERVICE AND MAINTENANCE CONTRACTS
THEN AFFECTING THE DEMISED PREMISES OR THE COMMON ELEMENTS, NOTHING HEREIN
IMPLYING THAT ANY SUCH SUBLEASES OR OTHER AGREEMENTS MAY ENCUMBER THE DEMISED
PREMISES OR THE COMMON ELEMENTS AFTER THE EXPIRATION DATE, (II) COMPLETE
MAINTENANCE RECORDS FOR THE DEMISED PREMISES OR THE COMMON ELEMENTS, (III) ALL
ORIGINAL LICENSES AND PERMITS THEN PERTAINING TO THE DEMISED PREMISES OR THE
COMMON ELEMENTS TO THE EXTENT IN TENANT’S POSSESSION OR OTHERWISE AVAILABLE, OR
IF SUCH ORIGINALS ARE NOT IN TENANT’S POSSESSION OR AVAILABLE, TRUE AND COMPLETE
COPIES THEREOF CERTIFIED BY A QUALIFIED CERTIFYING PARTY OF TENANT,
(IV) PERMANENT OR TEMPORARY CERTIFICATES OF OCCUPANCY THEN IN EFFECT FOR THE
IMPROVEMENTS (AND TRANSFER DOCUMENTS RELATING THERETO), (V) ALL WARRANTIES AND
GUARANTIES THEN IN EFFECT WHICH TENANT HAS RECEIVED IN CONNECTION WITH ANY WORK
OR SERVICES PERFORMED OR EQUIPMENT INSTALLED IN THE IMPROVEMENTS, (VI) ALL
FINANCIAL REPORTS, BOOKS AND RECORDS REQUIRED

 

138

--------------------------------------------------------------------------------


 

by this Lease and any and all other documents of every kind and nature
whatsoever relating to the operation of the Demised Premises or the Common
Elements, to the extent in Tenant’s possession or otherwise obtainable by Tenant
upon request, and (vii) all keys to the Demised Premises or the Common Elements.


 


(C)   IN THE EVENT THIS LEASE TERMINATES PRIOR TO THE SCHEDULED EXPIRATION DATE,
TENANT SHALL EXECUTE AND DELIVER TO LANDLORD SUCH INSTRUMENTS OF SURRENDER,
ASSIGNMENT AND TRANSFER, AS THE CASE MAY BE, AS LANDLORD MAY DEEM REASONABLY
NECESSARY TO EVIDENCE THE SAME PURSUANT TO SECTION 23.1(B) HEREOF.


 


(D)   EXCEPT AS OTHERWISE PROVIDED IN SECTIONS 5.2 AND 14.3(F) HEREOF, ANY FUNDS
HELD BY DEPOSITARY, INCLUDING ANY RESTORATION FUNDS THAT SHALL NOT HAVE BEEN
APPLIED TO RESTORATION, ANY OTHER RESTORATION FUNDS THEN BEING HELD BY TENANT,
AND ANY OTHER INSURANCE PROCEEDS OR CONDEMNATION AWARDS THEN PAYABLE IN RESPECT
OF A CASUALTY OR CONDEMNATION (NET, TO THE EXTENT NOT OTHERWISE DEDUCTED, OF
REASONABLE, ACTUAL OUT-OF-POCKET COSTS OF COLLECTION, IF ANY, INCURRED BY
TENANT), SHALL BE PAID TO LANDLORD FREE AND CLEAR OF ANY CLAIM BY TENANT, OR ANY
PERSON CLAIMING BY, UNDER OR THROUGH TENANT, SUBJECT, HOWEVER, TO THE RIGHTS, IF
ANY, OF ANY RECOGNIZED MORTGAGEE OR SUBTENANT WITH WHICH LANDLORD HAS ENTERED
INTO A RECOGNIZED MORTGAGE OR NONDISTURBANCE AGREEMENT, AS APPLICABLE.  BY
EXECUTING THIS LEASE, TENANT SHALL BE DEEMED TO HAVE AGREED, SUBJECT, HOWEVER,
TO THE RIGHTS, IF ANY, OF ANY SUBTENANT WITH WHICH LANDLORD HAS ENTERED INTO A
NONDISTURBANCE AGREEMENT, TO ASSIGN ALL PROCEEDS AND AWARDS, AND THE RIGHT TO
RECEIVE THE SAME, TO LANDLORD EFFECTIVE AS OF THE EXPIRATION DATE, AND TENANT
SHALL, AT LANDLORD’S REQUEST, EXECUTE AND DELIVER TO LANDLORD SUCH INSTRUMENTS
OF ASSIGNMENT AS LANDLORD MAY REQUEST (IN FORM REASONABLY SATISFACTORY TO
LANDLORD) TO EVIDENCE SUCH ASSIGNMENT.  THE EXECUTION AND DELIVERY OF SUCH
INSTRUMENTS, HOWEVER, SHALL NOT BE REQUIRED TO EFFECT THE ASSIGNMENT OF SUCH
PROCEEDS OR AWARDS TO LANDLORD.


 


(E)   THE PROVISIONS OF THIS SECTION 23.1 SHALL SURVIVE THE EXPIRATION OR
EARLIER TERMINATION OF THIS LEASE.


 


SECTION 23.2         RE-ENTRY.  FROM AND AFTER ANY DATE UPON WHICH LANDLORD
SHALL BE ENTITLED TO GIVE A TERMINATION NOTICE, LANDLORD MAY, WITHOUT FURTHER
NOTICE, ENTER UPON, RE-ENTER, POSSESS AND REPOSSESS ITSELF OF THE DEMISED
PREMISES AND THE COMMON ELEMENTS, BY FORCE, SUMMARY PROCEEDINGS, EJECTMENT OR
OTHERWISE, AND MAY DISPOSSESS AND REMOVE TENANT AND ALL OTHER PERSONS AND
PROPERTY FROM THE DEMISED PREMISES AND THE COMMON ELEMENTS AND MAY HAVE, HOLD
AND ENJOY THE DEMISED PREMISES AND THE COMMON ELEMENTS AND THE RIGHT TO RECEIVE
ALL RENTAL AND OTHER INCOME OF AND FROM THE SAME.  AS USED IN THIS LEASE THE
WORDS “ENTER” AND “RE-ENTER” ARE NOT RESTRICTED TO THEIR TECHNICAL LEGAL
MEANINGS.


 


SECTION 23.3         REMOVAL OF PROPERTY.  ANY PERSONAL PROPERTY OF TENANT, ANY
MANAGER OR ANY SUBTENANT WHICH SHALL REMAIN ON OR IN THE DEMISED PREMISES OR THE
COMMON ELEMENTS AFTER THE EXPIRATION DATE AND THE REMOVAL OF TENANT AND SUCH
SUBTENANT FROM THE DEMISED PREMISES OR THE COMMON ELEMENTS, MAY, AT THE OPTION
OF LANDLORD, AFTER THIRTY (30) DAYS PRIOR NOTICE TO TENANT FROM LANDLORD, BE
DEEMED TO HAVE BEEN ABANDONED BY TENANT, SUCH MANAGER OR SUCH SUBTENANT AND MAY
EITHER BE RETAINED BY LANDLORD AS ITS PROPERTY OR BE DISPOSED OF, WITHOUT
ACCOUNTABILITY, IN SUCH MANNER AS LANDLORD MAY SEE FIT.  HOWEVER, LANDLORD SHALL
ALSO HAVE THE RIGHT TO REQUIRE TENANT TO REMOVE ANY SUCH PERSONAL PROPERTY OF
TENANT, SUCH

 

139

--------------------------------------------------------------------------------


 

Manager or such Subtenant at any such time at Tenant’s own cost and expense,
provided that Landlord shall give Tenant at least thirty (30) days prior written
notice requesting the removal of any such personal property of Tenant, such
Manager or such Subtenant from the Demised Premises and the Common Elements. 
From and after the Expiration Date, Landlord shall not be responsible for any
loss or damage occurring to any property owned by Tenant, such Manager or any
Subtenant.


 


SECTION 23.4         TITLE TO IMPROVEMENTS.  TITLE TO THE IMPROVEMENTS WITHIN
THE DEMISED PREMISES AND THE COMMON ELEMENTS, SHALL REMAIN, AND IMMEDIATELY UPON
ERECTION OR INSTALLATION THEREOF ON THE LAND SHALL BECOME, THE PROPERTY OF
LANDLORD.

 

140

--------------------------------------------------------------------------------


 


ARTICLE XXIV


COVENANTS BINDING


 


SECTION 24.1         COVENANTS BINDING.  THE COVENANTS, AGREEMENTS, TERMS,
PROVISIONS AND CONDITIONS OF THIS LEASE SHALL BE BINDING UPON AND INURE TO THE
BENEFIT OF THE SUCCESSORS AND ASSIGNS OF LANDLORD AND, EXCEPT AS OTHERWISE
PROVIDED HEREIN, THE SUCCESSORS AND ASSIGNS OF TENANT.

 

141

--------------------------------------------------------------------------------


 


ARTICLE XXV


ENTIRE AGREEMENT; NO WAIVER


 


SECTION 25.1         ENTIRE AGREEMENT.  THIS LEASE AND THE PROJECT DOCUMENTS
CONTAIN ALL THE COVENANTS, REPRESENTATIONS, WARRANTIES AND CONDITIONS MADE BY OR
BETWEEN THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF.  THIS
LEASE MAY NOT BE (A) CHANGED ORALLY BUT ONLY BY AN AGREEMENT IN WRITING SIGNED
BY THE PARTY AGAINST WHOM ENFORCEMENT OF ANY WAIVER, CHANGE, MODIFICATION OR
DISCHARGE IS SOUGHT OR (B) AMENDED IN RESPECT OF THE COMMON ELEMENTS WITHOUT THE
CONSENT OF THE OTHER TENANTS UNDER THE SEVERANCE SUBLEASES, AS PROVIDED FOR IN
ARTICLE XXIII, SECTION 4 OF THE CONDOMINIUM DECLARATION.


 


SECTION 25.2         NO WAIVER.


 


(A)   RECEIPT OF CHARGES.  THE PAYMENT OR RECEIPT OF ANY AMOUNTS DUE HEREUNDER
FROM THE OTHER PARTY HERETO, WITH KNOWLEDGE OF ANY BREACH OF THIS LEASE BY SUCH
OTHER PARTY OR OF ANY DEFAULT ON THE PART OF SUCH OTHER PARTY IN THE OBSERVANCE,
PERFORMANCE OR COMPLIANCE WITH ANY OF SUCH OTHER PARTY’S OBLIGATIONS SHALL NOT
BE DEEMED TO BE A WAIVER OF ANY OF THE TERMS, COVENANTS OR CONDITIONS OF THIS
LEASE.  IN THE EVENT THAT TENANT IS IN ARREARS IN THE PAYMENT OF ANY CHARGES OR
OTHER SUM PAYABLE HEREUNDER, TENANT WAIVES TENANT’S RIGHT, IF ANY, TO DESIGNATE
THE ITEMS AGAINST WHICH ANY PAYMENTS MADE BY TENANT ARE TO BE CREDITED, AND
TENANT AGREES THAT LANDLORD MAY APPLY ANY PAYMENTS MADE BY TENANT TO ANY ITEMS
LANDLORD SEES FIT IRRESPECTIVE OF AND NOTWITHSTANDING ANY DESIGNATION OR REQUEST
BY TENANT AS TO THE ITEMS AGAINST WHICH ANY SUCH PAYMENTS SHALL BE CREDITED.


 


(B)   ENFORCEMENT OF TERMS.  NO FAILURE ON THE PART OF ANY PARTY HEREUNDER TO
ENFORCE ANY TERM, COVENANT OR CONDITION HEREIN CONTAINED, NOR ANY WAIVER OF ANY
RIGHT HEREUNDER BY ANY PARTY HEREUNDER, UNLESS IN WRITING, SHALL DISCHARGE OR
INVALIDATE SUCH TERM, COVENANT OR CONDITION, OR AFFECT THE RIGHT OF SUCH PARTY
TO ENFORCE THE SAME IN THE EVENT OF ANY SUBSEQUENT BREACH OR DEFAULT.  THE
CONSENT OF LANDLORD TO ANY ACT OR MATTER MUST BE IN WRITING AND SHALL APPLY ONLY
WITH RESPECT TO THE PARTICULAR ACT OR MATTER TO WHICH SUCH CONSENT IS GIVEN AND
SHALL NOT RELIEVE THE OTHER PARTY HEREUNDER FROM THE OBLIGATION WHEREVER
REQUIRED UNDER THIS LEASE TO OBTAIN THE CONSENT OF SUCH PARTY TO ANY OTHER ACT
OR MATTER.  THE RECEIPT BY LANDLORD OF ANY CHARGES OR ANY OTHER SUM OF MONEY OR
ANY OTHER CONSIDERATION HEREUNDER PAID BY OR ON BEHALF OF TENANT AFTER THE
TERMINATION, IN ANY MANNER, OF THIS LEASE, OR AFTER THE GIVING BY LANDLORD OF
ANY NOTICE HEREUNDER TO EFFECT SUCH TERMINATION, SHALL NOT REINSTATE, CONTINUE
OR EXTEND THE TERM OF THIS LEASE OR DESTROY OR IN ANY MANNER IMPAIR THE EFFICACY
OF ANY SUCH NOTICE OF TERMINATION AS MAY HAVE BEEN GIVEN HEREUNDER BY LANDLORD
TO TENANT PRIOR TO THE RECEIPT OF ANY SUCH SUM OF MONEY OR OTHER CONSIDERATION,
UNLESS SO AGREED TO IN WRITING AND SIGNED BY LANDLORD.  NO ACT OR THING DONE BY
LANDLORD OR ANY EMPLOYEE, AGENT OR REPRESENTATIVE OF LANDLORD DURING THE TERM OF
THIS LEASE SHALL BE DEEMED TO BE AN ACCEPTANCE OF A SURRENDER OF THE CONDOMINIUM
UNIT, EXCEPTING ONLY AN AGREEMENT IN WRITING SIGNED BY LANDLORD ACCEPTING OR
AGREEING TO ACCEPT SUCH A SURRENDER.

 

142

--------------------------------------------------------------------------------


 


ARTICLE XXVI


NO MERGER


 


SECTION 26.1         NO MERGER.  THERE SHALL BE NO MERGER OF THIS LEASE OR OF
THE LEASEHOLD ESTATE HEREBY CREATED WITH THE FEE ESTATE OR ANY LEASEHOLD ESTATE
IN THE PROPERTY BY REASON OF THE FACT THAT THE SAME PERSON ACQUIRES OR HOLDS,
DIRECTLY, THIS LEASE OR THE LEASEHOLD ESTATE HEREBY CREATED OR ANY INTEREST
HEREIN OR IN SUCH LEASEHOLD ESTATE AS WELL AS THE FEE ESTATE OR ANY LEASEHOLD
ESTATE IN THE PROPERTY.

 

143

--------------------------------------------------------------------------------


 


ARTICLE XXVII


ENCUMBRANCES


 


SECTION 27.1         ENCUMBRANCES.  TENANT WILL NOT, WITHOUT THE CONSENT OF
LANDLORD, WHICH CONSENT LANDLORD MAY WITHHOLD IN ITS SOLE AND ABSOLUTE
DISCRETION (EXCEPT IN RESPECT OF UTILITY OR COMPARABLE EASEMENTS NECESSARY FOR
THE DAY-TO-DAY OPERATION OF THE DEMISED PREMISES AND THE COMMON ELEMENTS, IN
WHICH CASE LANDLORD’S CONSENT SHALL NOT BE UNREASONABLY WITHHELD), IMPOSE ANY
RESTRICTIVE COVENANTS, LIENS OR ENCUMBRANCES UPON THE DEMISED PREMISES AND THE
COMMON ELEMENTS OR ANY PART THEREOF.  NOTHING IN THE FOREGOING SHALL RESTRICT
TENANT’S RIGHT TO ENCUMBER THE LEASEHOLD ESTATE IN THE DEMISED PREMISES AND THE
COMMON ELEMENTS CREATED HEREBY IN ACCORDANCE WITH THE TERMS HEREOF.

 

144

--------------------------------------------------------------------------------


 


ARTICLE XXVIII


CONSENTS; APPROVALS


 


SECTION 28.1         REASONABLE STANDARD.  WHEREVER IT IS SPECIFICALLY PROVIDED
IN THIS LEASE THAT LANDLORD’S OR TENANT’S CONSENT SHALL NOT BE UNREASONABLY
WITHHELD, LANDLORD OR TENANT, AS APPLICABLE, MUST BE REASONABLE IN GRANTING ITS
CONSENT AND A RESPONSE TO A REQUEST FOR SUCH CONSENT SHALL NOT BE UNREASONABLY
DELAYED OR CONDITIONED.  IF A REQUEST IS RECEIVED IN WRITING BY LANDLORD OR
TENANT FOR A CONSENT OR APPROVAL REQUIRED UNDER THIS LEASE OR FOR INFORMATION TO
WHICH THE PARTY MAKING SUCH REQUEST SHALL BE ENTITLED, THE PARTY RECEIVING SUCH
REQUEST SHALL ACT WITH REASONABLE PROMPTNESS THEREON AND SHALL NOT UNREASONABLY
DELAY NOTIFYING THE PARTY MAKING SUCH REQUEST AS TO THE GRANTING OR WITHHOLDING
OF SUCH CONSENT OR APPROVAL OR FURNISHING TO SUCH PARTY THE INFORMATION
REQUESTED.  EXCEPT WHERE IT IS SPECIFICALLY PROVIDED IN THIS LEASE THAT
LANDLORD’S CONSENT SHALL NOT BE UNREASONABLY WITHHELD, WHENEVER LANDLORD’S
CONSENT OR APPROVAL SHALL BE REQUIRED HEREUNDER FOR ANY MATTER, THE DECISION AS
TO WHETHER OR NOT TO CONSENT TO OR APPROVE THE SAME SHALL BE IN THE SOLE
DISCRETION OF LANDLORD.


 


SECTION 28.2         NO DAMAGES.  TENANT HEREBY WAIVES ANY CLAIM FOR DAMAGES
AGAINST LANDLORD WHICH IT MAY HAVE BASED UPON ANY ASSERTION THAT LANDLORD HAS
UNREASONABLY WITHHELD OR UNREASONABLY DELAYED ANY CONSENT THAT, PURSUANT TO
SPECIFIC PROVISIONS OF THIS LEASE, IS NOT TO BE UNREASONABLY WITHHELD OR
OTHERWISE TO ACT REASONABLY IN THE PERFORMANCE OF LANDLORD’S OBLIGATIONS, EXCEPT
WHERE LANDLORD HAS WITHHELD SUCH CONSENT DUE TO LANDLORD’S BAD FAITH OR IN AN
ARBITRARY AND CAPRICIOUS MANNER (AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION AFTER ALL PERMITTED APPEALS TAKEN).  IN ANY SUCH CASE, TENANT’S
SOLE REMEDY SHALL BE AN ACTION OR PROCEEDING TO ENFORCE ANY SUCH PROVISION OR
FOR SPECIFIC PERFORMANCE, INJUNCTION OR DECLARATORY JUDGMENT.  TENANT AGREES
THAT IF TENANT SHALL REQUEST SUCH A CONSENT FROM LANDLORD AND LANDLORD SHALL
FAIL OR REFUSE TO GIVE SUCH CONSENT OR SHALL DELAY THE GIVING OF SUCH CONSENT,
TENANT SHALL NOT BE ENTITLED TO ANY DAMAGES FOR SUCH WITHHOLDING OR DELAY,
EXCEPT WHERE LANDLORD HAS WITHHELD SUCH CONSENT DUE TO LANDLORD’S BAD FAITH OR
IN AN ARBITRARY AND CAPRICIOUS MANNER (AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION AFTER ALL PERMITTED APPEALS TAKEN).


 


SECTION 28.3         DEEMED CONSENT.  (A)  EXCEPT AS SET FORTH IN
SECTION 28.3(B) HEREOF, WHENEVER IT IS PROVIDED IN THIS LEASE THAT LANDLORD
SHALL RESPOND TO TENANT’S REQUEST FOR LANDLORD’S CONSENT WITHIN A SPECIFIED
PERIOD OF TIME, LANDLORD’S CONSENT SHALL BE DEEMED GIVEN IF LANDLORD SHALL HAVE
NOT RESPONDED TO SUCH REQUEST WITHIN SUCH SPECIFIED PERIOD, PROVIDED THAT
TENANT’S REQUEST SHALL CONTAIN THE FOLLOWING NOTICE IN BOLD AND CAPITALIZED
TYPE:


 

YOUR CONSENT TO THE [DESCRIBE REQUEST] SHALL BE DEEMED GIVEN IF YOU FAIL TO
RESPOND TO THIS REQUEST WITHIN [SPECIFIED PERIOD] FROM THE DATE OF YOUR RECEIPT
OF THIS NOTICE.

 

Whenever the period of time for Landlord to respond to Tenant’s request for
Landlord’s consent is not specified, such period of time shall be deemed to be
twenty-three (23) Business Days from receipt of Tenant’s notice requesting such
consent, and Landlord’s consent shall be deemed given if Landlord shall have not
responded to such request within such twenty-three Business Day period, provided
that Tenant’s request shall contain the aforementioned notice, appropriately
modified.  The provisions of this Section 28.3(a) shall not apply to consents
covered by Section 28.3(b) hereof or to any other provision of this Lease that
specifically

 

145

--------------------------------------------------------------------------------


 

provides for additional or other conditions for the granting of Landlord’s
deemed consent.  Notwithstanding anything to the contrary in the foregoing, if
within the period specified for Landlord to respond to Tenant’s consent request
Landlord makes a reasonable request to Tenant for additional information
regarding the subject matter of such consent request, the period of time for
Landlord to respond to Tenant’s request shall not commence until Landlord
receives the requested information.

 


(B)   WITH RESPECT TO TENANT’S REQUESTS FOR LANDLORD’S CONSENTS REQUIRED UNDER
SECTIONS 9.5, 9.6 OR 13.1 OR THIS ARTICLE XXVIII, THE FOLLOWING SHALL APPLY:  
WHENEVER THE PERIOD OF TIME FOR LANDLORD TO RESPOND TO TENANT’S REQUEST FOR
LANDLORD’S CONSENT IS NOT SPECIFIED, TENANT’S REQUEST FOR LANDLORD’S CONSENT
SHALL CONTAIN THE FOLLOWING NOTICE IN BOLD AND CAPITALIZED TYPE:


 

THIS CONSENT REQUEST IS SUBJECT TO THE “DEEMED CONSENT” PROVISIONS OF
SECTION 28.3(B) OF THE LEASE.

 

If Landlord fails to respond to Tenant’s request within twenty-three (23)
Business Days from receipt of Tenant’s notice requesting Landlord’s consent, or
Landlord fails to make a reasonable request for additional information related
thereto within such thirty-day period and thereafter to respond to such request
within twenty-three (23) Business Days after written submission of such
additional information as Landlord shall have reasonably requested, Tenant shall
have the right to give Landlord a reminder notice, which reminder notice shall
contain the following caption  in bold and capitalized type:

 

YOUR CONSENT TO THE [DESCRIBE REQUEST] SHALL BE DEEMED GIVEN IF YOU FAIL TO
RESPOND TO THIS REQUEST WITHIN FIVE (5) BUSINESS DAYS FROM THE DATE OF YOUR
RECEIPT OF THIS NOTICE.

 

If Landlord fails to grant or deny the requested consent within five
(5) Business Days after its receipt of such reminder notice, Landlord’s consent
thereof shall be deemed given.  Whenever in the above-enumerated provisions of
this Lease the period of time for Landlord to respond to Tenant’s request for
Landlord’s consent is specified, the foregoing provisions of this
Section 28.3(b) shall apply, except that all references above to twenty-three
(23) Business Days shall be replaced by the period of time so specified.

 

146

--------------------------------------------------------------------------------


 


ARTICLE XXIX


NON-DISCRIMINATION AND AFFIRMATIVE ACTION


 


SECTION 29.1         INCORPORATION BY REFERENCE.   TO THE EXTENT IT PERTAINS TO
THE COMMON ELEMENTS AND TO THE DEMISED PREMISES, THE PROVISIONS SET FORTH ON
EXHIBIT O ATTACHED HERETO ARE INCORPORATED HEREIN AS IF FULLY SET FORTH HEREIN.

 

147

--------------------------------------------------------------------------------


 


ARTICLE XXX


REPRESENTATIONS, WARRANTIES AND COVENANTS, AND OTHER AGREEMENTS


 


SECTION 30.1         REPRESENTATIONS AND WARRANTIES.


 


(A)   TENANT’S REPRESENTATIONS AND WARRANTIES.  TENANT REPRESENTS AND WARRANTS
TO LANDLORD THAT AS OF THE DATE HEREOF:


 

(I)   TENANT IS A LIMITED LIABILITY COMPANY DULY FORMED, VALIDLY EXISTING AND IN
GOOD STANDING UNDER THE LAWS OF THE STATE OF NEW YORK AND HAS FULL POWER AND
AUTHORITY TO CONDUCT ITS BUSINESS AS PRESENTLY CONDUCTED AND TO ENTER INTO THIS
LEASE AND THE TERMS, PROVISIONS, COVENANTS AND OBLIGATIONS OF TENANT AS SET
FORTH IN THE LEASE ARE LEGALLY BINDING ON AND ENFORCEABLE AGAINST TENANT;

 

(II)   THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS LEASE DO NOT AND WILL NOT
(A) VIOLATE OR CONFLICT WITH THE CONSTITUTIVE DOCUMENTS OF TENANT, (B) VIOLATE
OR CONFLICT WITH ANY JUDGMENT, DECREE OR ORDER OF ANY COURT APPLICABLE TO OR
AFFECTING TENANT, (C) BREACH THE PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER,
ANY CONTRACT, AGREEMENT, INSTRUMENT OR OBLIGATION TO WHICH TENANT IS A PARTY OR
BY WHICH TENANT IS BOUND, OR (D) VIOLATE OR CONFLICT WITH ANY LAW OR
GOVERNMENTAL REGULATION OR PERMIT APPLICABLE TO TENANT;

 

(III)   EXHIBIT P ATTACHED HERETO CORRECTLY SETS FORTH THE IDENTITY OF THE
MEMBERS OF TENANT AND THE HOLDERS OF THE DIRECT EQUITY INTERESTS IN SUCH
MEMBERS; NONE OF TENANT’S MEMBERS, PARTNERS, SHAREHOLDERS, OR MEMBERS, PARTNERS
OR SHAREHOLDERS THEREOF, OR OFFICERS, ARE PROHIBITED PERSONS; AND

 

(IV)   TENANT HAS MADE AVAILABLE TO LANDLORD TRUE AND COMPLETE COPIES OF THE
CONSTITUTIVE DOCUMENTS, AND SUCH CONSTITUTIVE DOCUMENTS ARE IN FULL FORCE AND
EFFECT, AND HAVE NOT BEEN REPLACED, AMENDED, MODIFIED OR TERMINATED.

 


(B)   LANDLORD’S REPRESENTATIONS AND WARRANTIES.  LANDLORD REPRESENTS AND
WARRANTS TO TENANT THAT AS OF THE DATE HEREOF LANDLORD IS DULY ORGANIZED AND
VALIDLY EXISTING UNDER THE LAWS OF NEW YORK AND HAS FULL POWER AND AUTHORITY TO
CONDUCT ITS BUSINESS AS PRESENTLY CONDUCTED AND TO ENTER INTO THIS LEASE AND THE
TERMS, PROVISIONS, COVENANTS AND OBLIGATIONS OF LANDLORD AS SET FORTH IN THE
LEASE ARE LEGALLY BINDING ON AND ENFORCEABLE AGAINST LANDLORD;


 


(C)   ACKNOWLEDGMENT OF NO OTHER REPRESENTATIONS OR WARRANTIES.  (I)  TENANT
ACKNOWLEDGES THAT, EXCEPT FOR THE REPRESENTATIONS CONTAINED IN THIS LEASE, IN
THE OTHER PROJECT DOCUMENTS AND IN ANY OTHER DOCUMENTS EXECUTED
CONTEMPORANEOUSLY WITH THIS LEASE (A) NO REPRESENTATIONS, STATEMENTS OR
WARRANTIES, EXPRESS OR IMPLIED, HAVE BEEN MADE BY, OR ON BEHALF OF, 42DP, ESDC,
NYCEDC OR THE CITY WITH RESPECT TO THE DEMISED PREMISES OR THE COMMON ELEMENTS
OR THE TRANSACTION CONTEMPLATED BY THIS LEASE, THE STATUS OF TITLE TO THE
DEMISED PREMISES OR THE COMMON ELEMENTS, THE PHYSICAL CONDITION THEREOF, THE
TENANTS AND OCCUPANTS THEREOF, THE ZONING OR OTHER LAWS, REGULATIONS, RULES AND
ORDERS APPLICABLE THERETO OR THE USE THAT MAY BE MADE OF THE DEMISED PREMISES OR
THE COMMON ELEMENTS, (B) TENANT HAS RELIED ON NO SUCH OTHER REPRESENTATIONS,
STATEMENTS OR WARRANTIES, AND (C) NONE OF LANDLORD, ESDC,

 

148

--------------------------------------------------------------------------------


 

NYCEDC or the City in no event whatsoever shall be liable for any latent or
patent defects in the Demised Premises or the Common Elements.


 

(II)   LANDLORD ACKNOWLEDGES THAT, EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN SECTION 30.1(A) HEREOF, THE BALANCE OF THE LEASE, IN THE OTHER
PROJECT DOCUMENTS AND IN ANY OTHER DOCUMENTS EXECUTED CONTEMPORANEOUSLY WITH
THIS LEASE, (A) NO REPRESENTATIONS, STATEMENTS OR WARRANTIES, EXPRESS OR
IMPLIED, HAVE BEEN MADE BY, OR ON BEHALF OF, TENANT WITH RESPECT TO THE DEMISED
PREMISES OR THE COMMON ELEMENTS OR THE TRANSACTION CONTEMPLATED BY THIS LEASE,
AND (B) LANDLORD HAS RELIED ON NO SUCH REPRESENTATIONS, STATEMENTS OR
WARRANTIES.

 


SECTION 30.2         POSSESSION.  IT IS NOT A CONDITION OF THIS LEASE THAT
LANDLORD DELIVER FULL OR PARTIAL POSSESSION.


 


SECTION 30.3         COVENANTS OF TENANT.  IN ADDITION TO ANY OTHER COVENANTS OF
TENANT SET FORTH IN THIS LEASE, TENANT HEREBY AGREES AND COVENANTS TO:  MAKE
AVAILABLE TO THE PUBLIC PARTIES, PROMPTLY UPON EXECUTION THEREOF BUT NOT LATER
THAN TEN (10) DAYS AFTER EXECUTION:  (I) ANY AMENDMENTS TO TENANT’S CONSTITUTIVE
DOCUMENTS AND (II) ANY OPERATIVE AGREEMENTS AND ANY AMENDMENTS THERETO.  SUBJECT
TO SECTION 32.2 HEREOF, ANY AMENDMENTS TO TENANT’S CONSTITUTIVE DOCUMENTS AND
THE OPERATIVE AGREEMENTS SHALL BE SUBJECT TO REVIEW AND THE REASONABLE APPROVAL
BY THE PUBLIC PARTIES, WITHIN THIRTY (30) DAYS OF THE PUBLIC PARTIES’ GAINING
ACCESS THERETO, SOLELY TO CONFIRM (A) COMPLIANCE WITH THE TRANSFER PROVISIONS
SET FORTH IN ARTICLE XIII HEREOF, (B) THE COMPOSITION AND IDENTIFY OF TENANT,
AND (C) COMPLIANCE WITH SECTIONS 30.1(A)(II) AND 30.1(A)(IV) HEREOF.


 


SECTION 30.4         [INTENTIONALLY OMITTED]


 


SECTION 30.5         OTHER AGREEMENTS.


 


(A)           CONSTRUCTION GUARANTIES.  [INTENTIONALLY OMITTED].


 


(B)           PROJECT PARTICIPANTS.  TENANT COVENANTS TO INFORM LANDLORD
WHENEVER THE IDENTITY OF A PROJECT PARTICIPANT IS FIRST IDENTIFIED OR CHANGES. 
ALL PROJECT PARTICIPANTS SHALL BE SUBJECT TO THE REASONABLE APPROVAL OF
LANDLORD, IN ACCORDANCE WITH THE REQUIREMENTS SET FORTH IN THIS
SECTION 30.5(B) AND IN ARTICLE I HEREOF IN RESPECT OF PERMISSIBLE PROJECT
PARTICIPANTS.  TENANT SHALL NOT AT ANY TIME BE A PERSON THAT IS NOT A PERMITTED
DEVELOPER; PROVIDED, HOWEVER, THAT LANDLORD HEREBY APPROVES TENANT AND TENANT’S
CONTROL AFFILIATES (AS CONSTITUTED ON THE DATE HEREOF) AS PERMISSIBLE PROJECT
PARTICIPANTS.

 

149

--------------------------------------------------------------------------------


 


ARTICLE XXXI


PERMITTED FINANCING


 


SECTION 31.1         RECOGNIZED MORTGAGE.


 


(A)   RIGHT OF TENANT.  TENANT, FROM TIME TO TIME DURING THE TERM OF THIS LEASE,
MAY MAKE ONE OR MORE RECOGNIZED MORTGAGES, PROVIDED THAT:


 

(I)   TENANT OR THE RECOGNIZED MORTGAGEE SHALL DELIVER TO LANDLORD WITHIN SEVEN
(7) BUSINESS DAYS AFTER THE EXECUTION THEREOF, IN THE MANNER HEREIN PROVIDED FOR
THE GIVING OF NOTICE TO LANDLORD, A COPY OF THE MORTGAGE FINANCING COMMITMENT
AND ANY AMENDMENTS THERETO AND A TRUE COPY OF SUCH RECOGNIZED MORTGAGE AND OF
ANY SUBSEQUENT MODIFICATION, AMENDMENT OR ASSIGNMENT THEREOF AND RECORDED COPIES
THEREOF AND SHALL NOTIFY LANDLORD OF THE ADDRESS OF THE RECOGNIZED MORTGAGEE TO
WHICH NOTICES MAY BE SENT;

 

(II)   SUCH RECOGNIZED MORTGAGE SHALL CONTAIN PROVISIONS PERMITTING THE
DISPOSITION AND APPLICATION OF INSURANCE PROCEEDS AND CONDEMNATION AWARDS IN A
MANNER CONSISTENT WITH THE PROVISIONS OF THIS LEASE;

 

(III)   SUCH RECOGNIZED MORTGAGE SHALL SPECIFICALLY INCLUDE PROVISIONS REQUIRING
WRITTEN NOTICE TO LANDLORD OF ANY DEFAULTS THEREUNDER, PERMITTING LANDLORD TO
CURE ANY SUCH DEFAULTS AND TO BE SUBROGATED TO THE RIGHTS OF THE RECOGNIZED
MORTGAGEE TO THE EXTENT THEREOF AND PROHIBITING ANY MODIFICATION, AMENDMENT,
EXTENSION OR CONSOLIDATION OF THE RECOGNIZED MORTGAGE WITHOUT DELIVERING A COPY
THEREOF TO LANDLORD; AND

 

(IV)   NO RECOGNIZED MORTGAGE SHALL EXTEND TO, AFFECT, OR BE A LIEN OR
ENCUMBRANCE UPON, THE ESTATE AND INTEREST OF LANDLORD IN THE DEMISED PREMISES OR
THE COMMON ELEMENTS, IN THIS LEASE OR ANY PART THEREOF AND EACH RECOGNIZED
MORTGAGE SHALL EXPRESSLY PROVIDE THAT AT ALL TIMES IT SHALL BE SUBJECT AND
SUBORDINATE TO THIS LEASE.

 


(B)   PAYMENT OF INDEBTEDNESS.  ANY MODIFICATION, AMENDMENT, EXTENSION OR
CONSOLIDATION OF A RECOGNIZED MORTGAGE SHALL BE PERMITTED ONLY IF THE SAME SHALL
COMPLY IN ALL RESPECTS WITH THE REQUIREMENTS OF SECTION 31.1(A) HEREOF.


 


(C)   NOTICES.  IN THE EVENT THAT TENANT’S INTEREST UNDER THIS LEASE IS SUBJECT
TO ANY RECOGNIZED MORTGAGE, LANDLORD WILL GIVE TO THE RECOGNIZED MORTGAGEE A
COPY OF EACH NOTICE OF DEFAULT FROM LANDLORD TO TENANT HEREUNDER AT THE TIME OF
GIVING SUCH NOTICE  TO TENANT, AND LANDLORD WILL GIVE TO THE RECOGNIZED
MORTGAGEE A COPY OF EACH NOTICE RECEIVED BY LANDLORD OF ANY REJECTION OF THIS
LEASE BY ANY TRUSTEE IN BANKRUPTCY OF TENANT.  NO NOTICE OF DEFAULT HEREUNDER
FROM LANDLORD SHALL BE EFFECTIVE AGAINST ANY RECOGNIZED MORTGAGEE UNLESS AND
UNTIL A COPY OF SUCH NOTICE HAS BEEN GIVEN TO SUCH RECOGNIZED MORTGAGEE IN THE
MANNER PROVIDED IN THIS LEASE FOR THE GIVING OF NOTICES.

 

150

--------------------------------------------------------------------------------


 


(D)   MORTGAGE RECORDING TAX.  SUBJECT TO SECTION 3.4 HEREOF, IN NO EVENT SHALL
TENANT, OR ANY PARTY CLAIMING BY, THROUGH OR UNDER TENANT, CLAIM ANY EXEMPTION
FROM MORTGAGE RECORDING TAX WITH RESPECT TO A RECOGNIZED MORTGAGE.


 


(E)   DEFAULTS OF OTHER TENANTS.  LANDLORD AGREES THAT TENANT AND/OR THE
CONDOMINIUM ASSOCIATION, AS APPLICABLE, SHALL BE DEEMED A RECOGNIZED MORTGAGEE
HEREUNDER WITH RESPECT TO ANY LIEN ARISING BY VIRTUE OF TENANT’S OR THE
CONDOMINIUM ASSOCIATION’S EXERCISE OF ITS RIGHT TO CURE THE DEFAULT OF ANOTHER
TENANT UNDER A SEVERANCE SUBLEASE OR AS PERMITTED UNDER SECTION 2 OF ARTICLE XXI
OF THE CONDOMINIUM DECLARATION.  AS SUCH, TENANT AND/OR THE CONDOMINIUM
ASSOCIATION, AS APPLICABLE, SHALL ENJOY ALL OF THE RIGHTS OF A RECOGNIZED
MORTGAGEE HEREUNDER, WITH A LIEN PRIORITY DETERMINED IN ACCORDANCE WITH
APPLICABLE LEGAL REQUIREMENTS AND THE CONDOMINIUM DECLARATION.


 


SECTION 31.2         RIGHT AND TIME TO CURE.  (A)  EACH RECOGNIZED MORTGAGEE
SHALL HAVE A PERIOD OF (I) TEN (10) DAYS MORE, IN THE CASE OF ANY DEFAULT IN THE
PAYMENT OF CHARGES, AND (II) THIRTY (30) DAYS MORE, IN THE CASE OF ANY OTHER
DEFAULT OF TENANT’S OBLIGATIONS, THAN IS GIVEN TENANT UNDER THE PROVISIONS OF
THIS LEASE, TO REMEDY SUCH A DEFAULT, WHICH PERIODS SHALL BEGIN TO RUN UPON THE
GIVING OF THE NOTICE TO THE RECOGNIZED MORTGAGEE SPECIFYING SUCH DEFAULT.  IN
ADDITION, WITH RESPECT TO DEFAULTS FOR WHICH POSSESSION OF THE DEMISED PREMISES
IS REQUIRED TO CURE SUCH DEFAULT, OR IN THE CASE OF  DEFAULTS THAT ARE NOT
REASONABLY SUSCEPTIBLE OF BEING CURED BY A RECOGNIZED MORTGAGEE (SUCH AS THE
BANKRUPTCY OF TENANT), THE PERIOD TO REMEDY SUCH DEFAULTS SHALL BE EXTENDED FOR
SUCH TIME AS IS NECESSARY FOR A RECOGNIZED MORTGAGEE TO PROMPTLY INSTITUTE
FORECLOSURE PROCEEDINGS, AND THEREAFTER, SUBJECT TO UNAVOIDABLE DELAY,
CONTINUOUSLY PROSECUTE THE FORECLOSURE PROCEEDINGS WITH REASONABLE DILIGENCE AND
CONTINUITY TO OBTAIN POSSESSION AND, UPON OBTAINING POSSESSION OF THE DEMISED
PREMISES, PROMPTLY COMMENCE TO CURE THE DEFAULT (OTHER THAN A DEFAULT WHICH IS
NOT REASONABLY SUSCEPTIBLE OF BEING CURED BY A RECOGNIZED MORTGAGEE) AND
PROSECUTE SUCH CURE TO COMPLETION WITH DILIGENCE AND CONTINUITY, SUBJECT TO
UNAVOIDABLE DELAY.  WITH RESPECT TO DEFAULTS NOT REASONABLY SUSCEPTIBLE TO CURE
BY THE RECOGNIZED MORTGAGEE, THE COMPLETION OF SUCH FORECLOSURE PROCEEDING SHALL
BE DEEMED TO REMEDY SUCH DEFAULTS.


 


(B)   NO RECOGNIZED MORTGAGEE SHALL BE ENTITLED TO THE ADDITIONAL REMEDY PERIODS
PROVIDED IN CLAUSE (II) OF SECTION 31.2(A) HEREOF UNLESS WITHIN THIRTY (30) DAYS
AFTER THE GIVING OF THE NOTICE REFERRED TO IN SECTION 31.2(A) HEREOF SUCH
RECOGNIZED MORTGAGEE DELIVERS TO LANDLORD A WRITTEN COMMITMENT TO CURE OR CAUSE
TO BE CURED SUCH DEFAULTS (OTHER THAN A DEFAULT WHICH IS NOT REASONABLY
SUSCEPTIBLE OF BEING CURED BY A RECOGNIZED MORTGAGEE).  AT ANY TIME WITHIN
THIRTY (30) DAYS AFTER THE DELIVERY OF THE AFOREMENTIONED COMMITMENT, SUCH
RECOGNIZED MORTGAGEE MAY NOTIFY LANDLORD, IN WRITING, THAT IT NO LONGER INTENDS
TO CURE A DEFAULT, AND, IN SUCH EVENT THE LIABILITY OF SUCH RECOGNIZED MORTGAGEE
FOR THE PERIOD PRIOR TO DELIVERY OF SUCH NOTICE SHALL BE LIMITED AS SET FORTH IN
SECTION 17.4 HEREOF AS IF “RECOGNIZED MORTGAGEE” WERE “TENANT” AND THE
RECOGNIZED MORTGAGEE SHALL HAVE NO FURTHER LIABILITY UNDER SUCH COMMITMENT FROM
AND AFTER THE DATE ON WHICH IT DELIVERS SUCH  NOTICE TO THE LANDLORD.  THEREUPON
THE RECOGNIZED MORTGAGEE SHALL HAVE NO FURTHER RIGHT TO CURE AND, SUBJECT TO
SECTION 31.7 HEREOF, LANDLORD SHALL HAVE THE RIGHT TO TERMINATE THIS LEASE AND
TO TAKE ANY OTHER ACTION PERMITTED UNDER THIS LEASE IT DEEMS APPROPRIATE BY
REASON OF ANY EVENT OF DEFAULT, AND, UPON ANY SUCH TERMINATION, THE PROVISIONS
OF SECTION 31.6 HEREOF SHALL APPLY.

 

151

--------------------------------------------------------------------------------


 


SECTION 31.3         NOTICE TO LANDLORD.  NOTWITHSTANDING ANY OF THE PROVISIONS
OF THIS ARTICLE XXXI, LANDLORD SHALL NOT BE REQUIRED TO COMPLY WITH ANY OF THE
PROVISIONS OF THIS ARTICLE XXXI UNLESS LANDLORD HAS RECEIVED PRIOR WRITTEN
NOTICE OF THE EXISTENCE OF THE RECOGNIZED MORTGAGE AND SUCH RECOGNIZED MORTGAGE
REMAINS A RECORDED LIEN ON THE DEMISED PREMISES (OR OTHER SATISFACTORY EVIDENCE
OF THE LIEN OF THE RECOGNIZED MORTGAGE), TOGETHER WITH COPIES OF THE RECOGNIZED
MORTGAGE AND THE NAME AND ADDRESS OF THE RECOGNIZED MORTGAGEE TO WHICH NOTICES
SHALL BE SENT AND, IF SUCH ADDRESS CHANGES FROM TIME TO TIME, THE NEW ADDRESS OF
SUCH RECOGNIZED MORTGAGEE TO WHICH NOTICES MAY BE SENT.


 


SECTION 31.4         ACCEPTANCE OF PERFORMANCE.  LANDLORD SHALL ACCEPT
PERFORMANCE BY A RECOGNIZED MORTGAGEE OF ANY COVENANT, CONDITION OR AGREEMENT ON
TENANT’S PART TO BE PERFORMED HEREUNDER WITH THE SAME FORCE AND EFFECT AS THOUGH
PERFORMED BY TENANT.


 


SECTION 31.5         OTHER DEFAULTS.  WHILE A RECOGNIZED MORTGAGEE IS EXERCISING
ANY RIGHT TO CURE TENANT’S DEFAULTS PURSUANT TO SECTIONS 31.2 AND 31.4 HEREOF,
LANDLORD SHALL NOT BE PRECLUDED FROM EXERCISING ANY RIGHTS OR REMEDIES IT MAY
HAVE WITH RESPECT TO OTHER DEFAULTS OF TENANT’S OBLIGATIONS THAT MAY ARISE FROM
TIME TO TIME HEREUNDER, SUBJECT IN EACH CASE TO THE RECOGNIZED MORTGAGEE’S
RIGHTS TO CURE SUCH OTHER DEFAULTS PURSUANT TO SAID SECTIONS 31.2 AND 31.4
HEREOF.


 


SECTION 31.6         EXECUTION OF NEW LEASE.


 


(A)   NOTICE OF TERMINATION.  IF THIS LEASE IS TERMINATED BY REASON OF AN EVENT
OF DEFAULT, LANDLORD SHALL, AS SOON AS PRACTICABLE THEREAFTER, GIVE NOTICE OF
SUCH TERMINATION TO EACH RECOGNIZED MORTGAGEE.  SUCH NOTICE SHALL SET FORTH IN
REASONABLE DETAIL A DESCRIPTION OF ALL DEFAULTS, TO THE ACTUAL KNOWLEDGE OF
LANDLORD, IN EXISTENCE AT THE TIME THIS LEASE WAS TERMINATED.


 


(B)   REQUEST FOR NEW LEASE.  IF, WITHIN TWENTY-THREE (23) BUSINESS DAYS AFTER
THE GIVING OF THE NOTICE REFERRED TO IN SECTION 31.6(A) HEREOF, A RECOGNIZED
MORTGAGEE REQUESTS A NEW LEASE, THEN, SUBJECT TO THE PROVISIONS OF SECTIONS
31.6(C) AND 31.7 HEREOF, WITHIN TWENTY-THREE (23) BUSINESS DAYS AFTER LANDLORD
HAS RECEIVED SUCH REQUEST, LANDLORD SHALL EXECUTE AND DELIVER A NEW LEASE OF THE
DEMISED PREMISES AND TENANT’S UNDIVIDED INTEREST IN THE COMMON ELEMENTS FOR THE
REMAINDER OF THIS LEASE TO THE RECOGNIZED MORTGAGEE, OR TO ANY DESIGNEE OR
NOMINEE OF THE RECOGNIZED MORTGAGEE WHICH (I) IS NOT A PROHIBITED PERSON OR
RELATED ENTITY OF TENANT AND (II) AGREES TO ASSUME THE OBLIGATIONS OF TENANT
HEREUNDER.  THE NEW LEASE SHALL HAVE THE SAME PRIORITY OF LIEN AS THIS LEASE
AND, WITH THE EXCEPTION OF THE NAME OF THE TENANT, SHALL CONTAIN THE SAME
COVENANTS, CONDITIONS, LIMITATIONS AND AGREEMENTS CONTAINED IN THIS LEASE, BUT
LANDLORD SHALL NOT BE DEEMED TO HAVE REPRESENTED OR COVENANTED THAT SUCH NEW
LEASE SHALL BE SUPERIOR TO THE CLAIMS OF ANY PRIOR TENANT, ITS CREDITORS, A
JUDICIALLY APPOINTED RECEIVER OR TRUSTEE FOR SUCH TENANT, OR ANY OTHER PERSON OR
ENTITY CLAIMING PRIORITY, BY OPERATION OF LAW OR OTHERWISE, THROUGH, UNDER, OR
BY VIRTUE OF THE ACTS OF, ANY PRIOR TENANT.


 


(C)   CONDITIONS PRECEDENT TO NEW LEASE.  THE PROVISIONS OF
SECTION 31.6(B) HEREOF NOTWITHSTANDING, LANDLORD IS NOT OBLIGATED TO ENTER INTO
A NEW LEASE WITH A RECOGNIZED MORTGAGEE: (I) UNLESS THE RECOGNIZED MORTGAGEE
PAYS TO LANDLORD, CONCURRENTLY WITH THE EXECUTION AND DELIVERY OF SUCH NEW
LEASE, ALL CHARGES DUE UNDER THIS LEASE UP TO AND INCLUDING THE DATE OF THE
COMMENCEMENT OF SUCH NEW LEASE AND ALL EXPENSES, INCLUDING REASONABLE

 

152

--------------------------------------------------------------------------------


 

attorneys’ fees and disbursements and court costs, incurred by Landlord in
connection with (A) the enforcement of Landlord’s rights and remedies with
respect to all defaults or Events of Default in existence at the time of the
termination of the Lease (to the extent set forth in the notice to be delivered
pursuant to Section 31.6(a) hereof), (B) the termination of this Lease and
(C) the preparation of such new lease; (ii) unless Landlord concurrently
receives an assumption in writing by such Recognized Mortgagee, its designees or
nominee of Tenant’s obligations, if any, under the Project Documents; and
(iii) if Landlord is not then allowed to enter into such new lease by order of a
court of competent jurisdiction.  To the extent not set forth in the notice
given to the Recognized Mortgagee pursuant to Section 31.6(a) hereof, Landlord
agrees to notify the Recognized Mortgagee, concurrently with the giving of such
new lease, of any unperformed Obligations of, and/or defaults by, Tenant, which,
to the best of Landlord’s knowledge, then exist.


 


(D)   NO WAIVER OF DEFAULT.  THE EXECUTION OF A NEW LEASE SHALL NOT CONSTITUTE A
WAIVER OF ANY DEFAULT EXISTING IMMEDIATELY BEFORE THE TERMINATION OF THIS LEASE,
EXCEPT FOR DEFAULTS UNDER SECTIONS 14.2(D), 14.2(E), AND 14.2(F) HEREOF, AND THE
TENANT UNDER THE NEW LEASE SHALL CURE, WITHIN THE LONGER OF (I) THE PERIOD OF
CURE REMAINING TO THE RECOGNIZED MORTGAGEE PURSUANT TO SECTION 31.2 HEREOF OR
(II) THE APPLICABLE PERIODS SET FORTH IN THE PROVISION OF SUCH NEW LEASE
RELATING TO EVENTS OF DEFAULT THEREUNDER (WHICH APPLICABLE PERIODS SHALL
COMMENCE WITH THE EXECUTION AND DELIVERY OF THE NEW LEASE OR, IF NOTICE OF SUCH
DEFAULTS HAD NOT THEN BEEN GIVEN, UPON THE GIVING OF SUCH NOTICE), ALL OTHER
DEFAULTS EXISTING UNDER THIS LEASE IMMEDIATELY BEFORE ITS TERMINATION OF WHICH
SUCH TENANT HAS BEEN OR, TO THE EXTENT ANY SUCH DEFAULTS WERE NOT THEN KNOWN BY
LANDLORD, IS THEREAFTER GIVEN NOTICE.  NOTWITHSTANDING ANYTHING TO THE CONTRARY,
IF AFTER THE RECOGNIZED MORTGAGEE REQUESTS A NEW LEASE PURSUANT TO THIS
SECTION 31.6 THE RECOGNIZED MORTGAGEE IS GIVEN NOTICE OF A DEFAULT EXISTING
BEFORE THE TERMINATION OF THIS LEASE AND WHICH DEFAULT WAS NOT NOTICED TO THE
RECOGNIZED MORTGAGEE PRIOR TO THE DATE OF SUCH REQUEST, THEN AT ANY TIME WITHIN
TEN (10) DAYS AFTER SUCH NOTICE OF DEFAULT IS GIVEN, THE RECOGNIZED MORTGAGEE
MAY RESCIND SUCH REQUEST IN WRITING TO LANDLORD, OR IF THE NEW LEASE HAS THEN
ALREADY BEEN EXECUTED AND DELIVERED, THE NEW TENANT MAY RELINQUISH POSSESSION OF
THE DEMISED PREMISES AND CANCEL THE NEW LEASE BY NOTICE TO LANDLORD.  THEREUPON,
LANDLORD SHALL HAVE THE RIGHT, SUBJECT TO SECTION 31.7 HEREOF, TO TERMINATE THE
NEW LEASE, AND THE RECOGNIZED MORTGAGEE SHALL HAVE NO FURTHER RIGHT TO A NEW
LEASE.


 


(E)   ASSIGNMENT OF PROCEEDS.  CONCURRENTLY WITH THE EXECUTION AND DELIVERY OF A
NEW LEASE PURSUANT TO THE PROVISIONS OF SECTION 31.6(B) HEREOF, LANDLORD SHALL
ASSIGN TO THE TENANT NAMED THEREIN ALL OF ITS RIGHT, TITLE AND INTEREST IN AND
TO MONIES (INCLUDING INSURANCE PROCEEDS AND CONDEMNATION AWARDS), IF ANY, THEN
HELD BY, OR PAYABLE TO, LANDLORD THAT TENANT WOULD HAVE BEEN ENTITLED TO RECEIVE
BUT FOR THE TERMINATION OF THIS LEASE OR THE OCCURRENCE OF AN EVENT OF DEFAULT,
OTHER THAN ANY SUCH AMOUNTS THERETOFORE APPLIED UNDER THIS LEASE TO THE
DISCHARGE OF TENANT’S OBLIGATIONS TO LANDLORD HEREUNDER, SUBJECT TO THE RIGHTS,
IF ANY, OF THE PRIOR TENANT THEREIN AND TO THE PROVISIONS OF SUCH NEW LEASE.


 


(F)    NO OBLIGATION TO DELIVER POSSESSION.  NOTHING CONTAINED HEREIN SHALL BE
DEEMED TO OBLIGATE LANDLORD TO REMOVE ANY LIENS, ENCUMBRANCES OR OTHER DEFECTS
IN TITLE TO THE PROPERTY OR TO DELIVER POSSESSION OF THE DEMISED PREMISES OR THE
COMMON ELEMENTS TO THE TENANT UNDER ANY SUCH NEW LEASE, EXCEPT FOR THE DELIVERY
OF POSSESSION FREE AND CLEAR OF THE

 

153

--------------------------------------------------------------------------------


 

claims of persons or entities claiming through or under Landlord, other than
Tenant and those claiming by, through or under Tenant.


 


(G)   ASSIGNMENT OF SUBLEASES.  UPON THE EXECUTION AND DELIVERY OF A NEW LEASE
PURSUANT TO THE PROVISIONS OF THIS SECTION 31.6, ALL SUBLEASES THAT MAY HAVE
BEEN ASSIGNED TO LANDLORD AND ALL LEASES THAT LANDLORD MAKES DIRECTLY SHALL BE
ASSIGNED AND TRANSFERRED, WITHOUT RECOURSE, TO THE TENANT NAMED IN THE NEW
LEASE.  BETWEEN THE DATE OF TERMINATION OF THIS LEASE AND THE DATE OF THE
EXECUTION AND DELIVERY OF THE NEW LEASE, IF A RECOGNIZED MORTGAGEE HAS TIMELY
REQUESTED A NEW LEASE AS PROVIDED IN THIS SECTION 31.6, LANDLORD SHALL NOT
MATERIALLY MODIFY OR AMEND, OR CANCEL, ANY SUBLEASE OR ACCEPT ANY CANCELLATION,
TERMINATION OR SURRENDER THEREOF (UNLESS SUCH TERMINATION OCCURS AS A MATTER OF
LAW UPON THE TERMINATION OF THIS LEASE OR PURSUANT TO THE EXPRESS TERMS OF THE
SUBLEASE) OR ENTER INTO ANY NEW SUBLEASE WITHOUT THE CONSENT OF THE RECOGNIZED
MORTGAGEE OR SUCH DESIGNEE OR NOMINEE.


 


(H)   CREDITS.  ANY RENT CREDITS TO WHICH TENANT IS ENTITLED UNDER THIS LEASE
AND WHICH HAVE NOT BEEN EXHAUSTED AT THE TIME THIS LEASE IS TERMINATED, AND
INTEREST THEREON SHALL INURE TO THE BENEFIT OF THE TENANT UNDER ANY NEW LEASE
GRANTED PURSUANT TO SECTION 31.6(B) HEREOF.


 


(I)    CONTINUATION OF THIS LEASE IN LIEU OF ENTERING INTO NEW LEASE.


 

(I)   TERMINATION NOTICE.  A RECOGNIZED MORTGAGEE SHALL HAVE THE RIGHT, WITHIN
FIFTEEN (15) DAYS AFTER THE DELIVERY OF THE TERMINATION NOTICE TO SUCH
RECOGNIZED MORTGAGEE PURSUANT TO SECTION 31.6(A) HEREOF, TO ELECT TO CONTINUE
THIS LEASE IN LIEU OF REQUESTING A NEW LEASE BY NOTICE TO LANDLORD, SUBJECT TO
THE FURTHER CONDITIONS OF THIS SECTION 31.6(I).  SUCH RIGHT MAY BE EXERCISED BY
A RECOGNIZED MORTGAGEE, OR ANY DESIGNEE OR NOMINEE THEREOF WHICH SATISFIES THE
CONDITIONS SET FORTH IN CLAUSES (I) AND (II) OF THIS SECTION 31.6(I).

 

(II)   ELECTION TO CONTINUE LEASE.   IF A RECOGNIZED MORTGAGEE ELECTS TO
CONTINUE THIS LEASE BY NOTICE GIVEN TO LANDLORD WITHIN SUCH 15-DAY PERIOD (THE
“CONTINUATION NOTICE”), THEN EFFECTIVE UPON THE DELIVERY OF SUCH NOTICE, TENANT
SHALL BE DEEMED TO HAVE ASSIGNED TO SUCH RECOGNIZED MORTGAGEE, OR ANY SUCH
DESIGNEE OR NOMINEE THEREOF, AS THE CASE MAY BE, ALL OF TENANT’S RIGHT, TITLE
AND INTEREST IN AND TO THIS LEASE AND THE LEASEHOLD ESTATE IN THE DEMISED
PREMISES AND TENANT’S UNDIVIDED INTEREST IN THE COMMON ELEMENTS CREATED
HEREUNDER, INCLUDING THE SUBLEASES AND SECURITY DEPOSITS THEREUNDER REFERRED TO
SECTION 31.6(I)(VII), AND TENANT SHALL, AT LANDLORD’S REQUEST, EXECUTE AND
DELIVER TO LANDLORD AND SUCH RECOGNIZED MORTGAGEE SUCH INSTRUMENTS OF ASSIGNMENT
AND RELATED TRANSFER TAX DOCUMENTS AS LANDLORD AND SUCH RECOGNIZED MORTGAGEE MAY
REQUEST (IN FORM REASONABLY SATISFACTORY TO LANDLORD AND SUCH RECOGNIZED
MORTGAGEE) TO EVIDENCE SUCH ASSIGNMENT.  IF TENANT FAILS TO EXECUTE AND DELIVER
ANY SUCH INSTRUMENT OF ASSIGNMENT OR RELATED TRANSFER TAX DOCUMENTS, SUCH
RECOGNIZED MORTGAGEE SHALL BE ENTITLED TO DO SO ON TENANT’S BEHALF, AND TENANT
HEREBY APPOINTS SUCH RECOGNIZED MORTGAGEE AS ITS ATTORNEY-IN-FACT, WHICH
APPOINTMENT SHALL BE DEEMED TO BE COUPLED WITH AN INTEREST AND IS IRREVOCABLE,
FOR THE SOLE PURPOSE OF EXECUTING AND DELIVERING SUCH ASSIGNMENT AND ANY
TRANSFER TAX DOCUMENTS.  THE EXECUTION AND DELIVERY OF SUCH INSTRUMENTS,
HOWEVER, SHALL NOT BE

 

154

--------------------------------------------------------------------------------


 

REQUIRED TO EFFECT THE ASSIGNMENT OF THIS LEASE TO SUCH RECOGNIZED MORTGAGEE OR
SUCH NOMINEE OR DESIGNEE.

 

(III)   CONDITIONS PRECEDENT TO NEW LEASE.  THE PROVISIONS OF
SECTIONS 31.6(I)(I) AND 31.6(I)(II) HEREOF NOTWITHSTANDING, A RECOGNIZED
MORTGAGEE SHALL HAVE NO RIGHT TO CONTINUE THIS LEASE UNLESS THE RECOGNIZED
MORTGAGEE PAYS TO LANDLORD, CONCURRENTLY WITH THE DELIVERY OF THE CONTINUATION
NOTICE, ALL AMOUNTS DUE TO LANDLORD UNDER THIS LEASE UP TO AND INCLUDING THE
DATE OF THE CONTINUATION NOTICE AND ALL EXPENSES, INCLUDING REASONABLE
ATTORNEYS’ FEES AND DISBURSEMENTS AND COURT COSTS, INCURRED BY LANDLORD IN
CONNECTION WITH (1) THE ENFORCEMENT OF LANDLORD’S RIGHTS AND REMEDIES WITH
RESPECT TO ALL DEFAULTS OR EVENTS OF DEFAULT IN EXISTENCE AT THE TIME OF THE
TERMINATION NOTICE, AND (2) THE REVIEW OF ANY ASSIGNMENTS AND OTHER INSTRUMENTS
OR DOCUMENTS PREPARED IN CONNECTION WITH THE RECOGNIZED MORTGAGEE’S ELECTION,
NOR SHALL THE RECOGNIZED MORTGAGEE HAVE THE RIGHT TO SUCH NEW LEASE IF  BY ORDER
OF A COURT OF COMPETENT JURISDICTION THE PARTIES ARE NOT ENTITLED TO CONTINUE
THIS LEASE AND EFFECT THE ASSIGNMENT THEREOF TO THE RECOGNIZED MORTGAGEE.  TO
THE EXTENT NOT SET FORTH IN THE NOTICE GIVEN TO THE RECOGNIZED MORTGAGEE
PURSUANT TO SECTION 31.6(A) HEREOF, LANDLORD AGREES TO NOTIFY THE RECOGNIZED
MORTGAGEE, CONCURRENTLY WITH THE DELIVERY OF SUCH NEW LEASE, OF ANY UNPERFORMED
OBLIGATIONS OF, AND/OR DEFAULTS BY, TENANT, WHICH, TO THE BEST OF LANDLORD’S
KNOWLEDGE, THEN EXIST.

 

(IV)   NO WAIVER OF DEFAULT.  THE ASSIGNMENT OF THIS LEASE PURSUANT TO THIS
SECTION 31.6(I) SHALL NOT CONSTITUTE A WAIVER OF ANY DEFAULT EXISTING
IMMEDIATELY BEFORE THE TERMINATION OF THIS LEASE, EXCEPT FOR DEFAULTS UNDER
SECTIONS 14.2(D), 14.2(E), AND 14.2(F) HEREOF, AND THE TENANT UNDER THE ASSIGNED
LEASE SHALL CURE ALL OTHER DEFAULTS EXISTING UNDER THIS LEASE IMMEDIATELY BEFORE
ITS ASSIGNMENT OF WHICH THE RECOGNIZED MORTGAGEE HAS BEEN GIVEN NOTICE OF OR, TO
THE EXTENT ANY SUCH DEFAULTS WERE NOT THEN KNOWN BY LANDLORD, IS THEREAFTER
GIVEN NOTICE.  SUCH CURE SHALL BE ACCOMPLISHED WITHIN THE LONGER OF (A) THE
PERIOD OF CURE REMAINING TO THE RECOGNIZED MORTGAGEE PURSUANT TO SECTION 31.2
HEREOF OR (B) THE APPLICABLE PERIODS SET FORTH IN SECTION 14.2 (EVENTS OF
DEFAULT) OF THIS LEASE (WHICH APPLICABLE PERIODS SHALL COMMENCE WITH THE
EXECUTION AND DELIVERY OF THE ASSIGNMENT OF THIS LEASE (OR UPON THE DEEMED
ASSIGNMENT OF THIS LEASE, AS APPLICABLE) FOR EACH SUCH DEFAULT OF WHICH THE
RECOGNIZED MORTGAGEE RECEIVED NOTICE PRIOR TO THE DELIVERY OF THE CONTINUATION
NOTICE OR, IF NOTICE OF ANY SUCH DEFAULT HAD NOT THEN BEEN GIVEN UNTIL AFTER
DELIVERY OF THE CONTINUATION NOTICE, UPON THE DELIVERY OF SUCH NOTICE);
PROVIDED, HOWEVER, WITH RESPECT TO ANY DEFAULT UNDER SECTIONS 14.2(G),
14.2(H) AND 14.2(I) HEREOF EXISTING IMMEDIATELY BEFORE ITS ASSIGNMENT, THE
PERIOD OF CURE SHALL BE SUCH TIME AS IS NECESSARY FOR THE ASSIGNEE TO PROMPTLY
COMMENCE TO CURE SUCH DEFAULT FOLLOWING THE ASSIGNMENT OF THIS LEASE THERETO AND
TO PROSECUTE SUCH CURE TO COMPLETION WITH DILIGENCE AND CONTINUITY, SUBJECT TO
UNAVOIDABLE DELAY.  NOTWITHSTANDING ANYTHING TO THE CONTRARY, IF AFTER THE
RECOGNIZED MORTGAGEE DELIVERS A CONTINUATION NOTICE PURSUANT TO
SECTION 31.6(I)(II) THE RECOGNIZED MORTGAGEE IS GIVEN NOTICE OF A DEFAULT
EXISTING BEFORE THE CONTINUATION NOTICE AND WHICH DEFAULT WAS NOT NOTICED TO THE
RECOGNIZED MORTGAGEE PRIOR TO THE DATE OF SUCH CONTINUATION NOTICE, THEN AT ANY
TIME WITHIN TEN (10) DAYS AFTER SUCH NOTICE IS GIVEN THE ASSIGNEE MAY RELINQUISH
POSSESSION OF THE PROPERTY AND CANCEL THIS LEASE BY NOTICE TO LANDLORD. 
THEREUPON, LANDLORD SHALL HAVE THE UNRESTRICTED RIGHT TO

 

155

--------------------------------------------------------------------------------


 

TERMINATE THIS LEASE, SUBJECT TO SECTION 31.7 HEREOF, WITHOUT OFFERING THE
RECOGNIZED MORTGAGEE A NEW LEASE PURSUANT TO SECTION 31.6(A) AND 31.6(B) HEREOF,
AND THE RECOGNIZED MORTGAGEE SHALL HAVE NO FURTHER RIGHTS TO A NEW LEASE
THEREUNDER.

 

(V)   ASSIGNMENT OF PROCEEDS.  CONCURRENTLY WITH THE ASSIGNMENT OF THIS LEASE
PURSUANT TO THE PROVISIONS OF THIS SECTION 31.6(I), LANDLORD SHALL ASSIGN TO THE
ASSIGNEE OF THIS LEASE ALL OF ITS RIGHT, TITLE AND INTEREST IN AND TO MONIES
(INCLUDING INSURANCE PROCEEDS AND CONDEMNATION AWARDS), IF ANY, THEN HELD BY, OR
PAYABLE TO, LANDLORD THAT TENANT WOULD HAVE BEEN ENTITLED TO RECEIVE BUT FOR THE
OCCURRENCE OF AN EVENT OF DEFAULT AND THE EXPIRATION OF ANY CURE PERIODS, OTHER
THAN ANY SUCH AMOUNTS THERETOFORE APPLIED UNDER THIS LEASE TO THE DISCHARGE OF
TENANT’S OBLIGATIONS TO LANDLORD HEREUNDER, SUBJECT TO THE RIGHTS, IF ANY, OF
THE PRIOR TENANT THEREIN.

 

(VI)   NO OBLIGATION TO DELIVER POSSESSION.  NOTHING CONTAINED HEREIN SHALL BE
DEEMED TO OBLIGATE LANDLORD TO REMOVE ANY LIENS, ENCUMBRANCES OR OTHER DEFECTS
IN TITLE TO THE PROPERTY OR TO DELIVER POSSESSION OF THE DEMISED PREMISES TO THE
ASSIGNEE UNDER ANY SUCH ASSIGNMENT, EXCEPT FOR THE DELIVERY OF POSSESSION FREE
AND CLEAR OF THE CLAIMS OF PERSONS OR ENTITIES CLAIMING THROUGH OR UNDER
LANDLORD, OTHER THAN TENANT AND THOSE CLAIMING BY, THROUGH OR UNDER TENANT.

 

(VII)   ASSIGNMENT OF SUBLEASES.  UPON THE ASSIGNMENT OF THIS LEASE PURSUANT TO
THE PROVISIONS OF THIS SECTION 31.6(I), ALL SUBLEASES SHALL CONCURRENTLY
THEREWITH BE ASSIGNED AND TRANSFERRED, TOGETHER WITH ANY SECURITY OR OTHER
DEPOSITS HELD BY TENANT AND NOT APPLIED UNDER SUCH SUBLEASES.

 

(VIII)   NO EXTENSION OF CURE RIGHTS IN FAVOR OF TENANT.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN AND WITHOUT LIMITING THE ASSIGNEE’S
RIGHTS UNDER SECTION 31.6(I)(IV) ABOVE, THE RIGHTS GRANTED UNDER THIS
SECTION 31.6(I) ARE NOT INTENDED TO, AND SHALL NOT, EXTEND ANY PERIODS GRANTED
TO TENANT UNDER SECTION 14.2 HEREOF TO CURE ANY EVENT OF DEFAULT OCCURRING PRIOR
TO THE DELIVERY OF ANY SUCH TERMINATION NOTICE.

 

(IX)   EFFECT OF FAILURE TO ELECT TO CONTINUE LEASE ON RECOGNIZED MORTGAGEE’S
RIGHT TO REQUEST A NEW LEASE.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS SECTION 31.6, IF A RECOGNIZED MORTGAGEE FAILS TO ELECT TO
CONTINUE THIS LEASE WITHIN THE 15-DAY PERIOD REFERRED TO IN SECTION 31.6(I)(I),
THEN, SUBJECT TO SECTION 31.7 HEREOF, THIS LEASE SHALL TERMINATE EFFECTIVE UPON
THE EXPIRATION OF SUCH 15-DAY PERIOD.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN SECTION 31.6(B), SUCH RECOGNIZED MORTGAGEE SHALL HAVE FIFTEEN (15)
DAYS AFTER THE DELIVERY OF THE TERMINATION NOTICE REFERRED TO IN
SECTION 31.6(B) HEREOF TO REQUEST A NEW LEASE, AND IF SUCH RECOGNIZED MORTGAGEE
FAILS TO REQUEST A NEW LEASE WITHIN SUCH FIFTEEN (15)-DAY PERIOD, THEN SUCH
RECOGNIZED MORTGAGEE’S RIGHTS TO ENTER INTO A NEW LEASE SHALL TERMINATE.

 


SECTION 31.7         RECOGNITION OF MOST SENIOR RECOGNIZED MORTGAGEE.  IF MORE
THAN ONE RECOGNIZED MORTGAGEE HAS EXERCISED ANY OF THE RIGHTS AFFORDED BY THIS
ARTICLE XXXI, THEN, UNLESS OTHERWISE PROVIDED IN THE RECOGNIZED MORTGAGE MOST
SENIOR IN LIEN (OR OTHERWISE ACKNOWLEDGED IN WRITING BY THE HOLDER THEREOF) OR
CONSENTED TO BY THE HOLDER THEREOF, ONLY THAT

 

156

--------------------------------------------------------------------------------


 


RECOGNIZED MORTGAGEE, TO THE EXCLUSION OF ALL OTHER RECOGNIZED MORTGAGEES, WHOSE
RECOGNIZED MORTGAGE IS MOST SENIOR IN LIEN SHALL BE RECOGNIZED BY LANDLORD AS
HAVING EXERCISED SUCH RIGHT, FOR SO LONG AS SUCH RECOGNIZED MORTGAGEE SHALL BE
EXERCISING ITS RIGHTS UNDER THIS LEASE WITH RESPECT THERETO, WITH REASONABLE
DILIGENCE, AND THEREAFTER, SUCCESSIVELY, THE RECOGNIZED MORTGAGEES WHOSE
RECOGNIZED MORTGAGES ARE NEXT MOST SENIOR IN LIEN SHALL BE RECOGNIZED BY
LANDLORD, IN ORDER OF SENIORITY, UNLESS ANY SUCH RECOGNIZED MORTGAGEE HAS
DESIGNATED, IN WRITING, A RECOGNIZED MORTGAGEE WHOSE RECOGNIZED MORTGAGE IS
JUNIOR IN LIEN TO EXERCISE SUCH RIGHT.  IF THE PARTIES SHALL NOT AGREE ON WHICH
RECOGNIZED MORTGAGE IS PRIOR IN LIEN, SUCH DISPUTE SHALL BE DETERMINED BY A THEN
CURRENT CERTIFICATE OF TITLE OBTAINED BY LANDLORD OR TENANT, AT TENANT’S SOLE
EXPENSE, ISSUED BY A TITLE INSURANCE COMPANY LICENSED TO DO BUSINESS IN THE
STATE OF NEW YORK AND SELECTED BY LANDLORD, AND SUCH DETERMINATION SHALL BIND
THE PARTIES.


 


SECTION 31.8         NO RIGHTS OF OTHER MORTGAGEES.  A MORTGAGEE THAT IS NOT A
RECOGNIZED MORTGAGEE SHALL HAVE NO RIGHTS HEREUNDER, AND LANDLORD SHALL HAVE NO
OBLIGATIONS TO ANY MORTGAGEE OTHER THAN A RECOGNIZED MORTGAGEE.


 


SECTION 31.9         MISCELLANEOUS MORTGAGE PROVISIONS.


 


(A)   NO LIABILITY.  NO HOLDER OF A RECOGNIZED MORTGAGE SHALL BECOME LIABLE
UNDER THE PROVISIONS OF THIS LEASE UNLESS AND UNTIL SUCH TIME AS IT BECOMES, AND
THEN ONLY FOR SO LONG AS IT REMAINS, THE OWNER OF A LEASEHOLD ESTATE CREATED
HEREBY OR PURSUANT TO SECTION 31.6(D) HEREOF; PROVIDED, HOWEVER, THAT NO
RECOGNIZED MORTGAGEE SHALL BE RESPONSIBLE FOR ANY AMOUNTS DUE UNDER
SECTION 14.1(B) HEREOF THAT ACCRUE FROM AND AFTER THE DATE THAT LANDLORD
RECEIVES NOTICE THAT SUCH RECOGNIZED MORTGAGEE HAS INITIATED FORECLOSURE
PROCEEDINGS WITH RESPECT TO ITS RECOGNIZED MORTGAGE.


 


(B)   NOMINEE.  A RECOGNIZED MORTGAGEE SHALL HAVE THE RIGHT TO ASSIGN ANY
RECOGNIZED MORTGAGE HELD BY IT TO A NOMINEE CONTROLLED BY, OR UNDER COMMON
CONTROL WITH, IT, PRIOR TO AND IN ANTICIPATION OF THE FORECLOSURE OF SUCH
RECOGNIZED MORTGAGE, AND SHALL NOT THEREBY LOSE ITS STATUS AS A RECOGNIZED
MORTGAGEE UNLESS AND UNTIL SUCH TIME AS SUCH NOMINEE BECOMES THE OWNER OF THE
LEASEHOLD ESTATE CREATED HEREBY.


 


(C)   FORECLOSURE.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO REQUIRE THE
HOLDER OF A RECOGNIZED MORTGAGE TO CONTINUE WITH ANY FORECLOSURE OR OTHER
PROCEEDINGS, OR IN THE EVENT IT SHALL OTHERWISE ACQUIRE POSSESSION OF THE
DEMISED PREMISES, TO CONTINUE SUCH POSSESSION.


 


(D)   LEASE AMENDMENTS.  NO AMENDMENT OR MODIFICATION OF THIS LEASE SHALL BE
EFFECTIVE AS AGAINST A PARTICULAR RECOGNIZED MORTGAGEE UNLESS A COPY OF THE
PROPOSED AMENDMENT OR MODIFICATION SHALL HAVE BEEN DELIVERED TO SUCH RECOGNIZED
MORTGAGEE, SUCH NOTICE TO INCLUDE THE STATEMENT “THIS NOTICE IS THE NOTICE OF
THE RECOGNIZED MORTGAGEE’S RIGHT TO APPROVE AN AMENDMENT OF THE LEASE PURSUANT
TO SECTION 31.9(D) OF THE LEASE, WHICH APPROVAL SHALL BE DEEMED GIVEN
TWENTY-THREE BUSINESS DAYS AFTER RECOGNIZED MORTGAGEE’S RECEIPT OF THIS NOTICE,”
AND SUCH RECOGNIZED MORTGAGEE SHALL HAVE EITHER:  (I) APPROVED THE AMENDMENT OR
MODIFICATION IN WRITING OR (II) FAILED TO DISAPPROVE THE AMENDMENT OR
MODIFICATION IN WRITING WITHIN TWENTY-THREE (23) BUSINESS DAYS AFTER RECEIPT OF
A COPY THEREOF.

 

157

--------------------------------------------------------------------------------


 


SECTION 31.10       DELEGATION BY TENANT.  TENANT MAY DELEGATE IRREVOCABLY TO A
RECOGNIZED MORTGAGEE THE AUTHORITY TO EXERCISE ANY OR ALL OF TENANT’S RIGHTS
HEREUNDER, BUT NO SUCH DELEGATION SHALL BE BINDING UPON LANDLORD UNLESS AND
UNTIL EITHER TENANT OR SUCH RECOGNIZED MORTGAGEE SHALL GIVE TO LANDLORD AN
EXECUTED COUNTERPART OF THE WRITTEN INSTRUMENT EFFECTING SUCH DELEGATION.  SUCH
DELEGATION OF AUTHORITY MAY BE EFFECTED BY THE TERMS OF THE RECOGNIZED MORTGAGE
ITSELF, IN WHICH CASE, THE SERVICE UPON LANDLORD OF AN EXECUTED COUNTERPART OR
CERTIFIED COPY OF SUCH RECOGNIZED MORTGAGE IN ACCORDANCE WITH THIS ARTICLE XXXI,
TOGETHER WITH A WRITTEN NOTICE SPECIFYING THE PROVISIONS THEREOF WHICH DELEGATE
SUCH AUTHORITY TO SUCH RECOGNIZED MORTGAGEE, SHALL BE SUFFICIENT TO GIVE
LANDLORD NOTICE OF SUCH DELEGATION.  IN SUCH EVENT, LANDLORD SHALL BE ENTITLED
TO RELY UPON SUCH DELEGATION OF AUTHORITY UNTIL LANDLORD SHALL HAVE RECEIVED
WRITTEN NOTICE FROM TENANT AND SUCH RECOGNIZED MORTGAGEE INDICATING THAT SUCH
DELEGATION OF AUTHORITY SHALL HAVE BEEN REVOKED OR TERMINATED.  ANY PROVISIONS
OF THIS LEASE WHICH GIVE TO A RECOGNIZED MORTGAGEE THE PRIVILEGE OF EXERCISING A
PARTICULAR RIGHT OF TENANT HEREUNDER ON CONDITION THAT TENANT SHALL HAVE FAILED
TO EXERCISE SUCH RIGHT SHALL NOT BE DEEMED TO DIMINISH ANY PRIVILEGE WHICH SUCH
RECOGNIZED MORTGAGEE MAY HAVE, BY VIRTUE OF A DELEGATION OF AUTHORITY FROM
TENANT, TO EXERCISE SUCH RIGHT WITHOUT REGARD AS TO WHETHER OR NOT TENANT SHALL
HAVE FAILED TO EXERCISE SUCH RIGHT.


 


SECTION 31.11       SURVIVAL.  THE PROVISIONS OF SECTIONS 31.6 AND 31.7 HEREOF
SHALL SURVIVE THE TERMINATION OF THIS LEASE.

 

158

--------------------------------------------------------------------------------


 


ARTICLE XXXII


CONDOMINIUM DOCUMENTS


 


SECTION 32.1         CONDOMINIUM CONVERSION.  [INTENTIONALLY OMITTED]


 


SECTION 32.2         CONDOMINIUM DOCUMENTS.  (A)  IF TENANT SHALL DESIRE TO
AMEND, MODIFY OR SUPPLEMENT ANY CONDOMINIUM DOCUMENT, SUCH PERSON SHALL SUBMIT
SAME TO LANDLORD AND, SO LONG AS SUCH PROPOSED AMENDMENT, MODIFICATION OR
SUPPLEMENT WOULD NOT, IN LANDLORD’S REASONABLE OPINION, AFFECT A SUBSTANTIVE
RIGHT OF ANY PUBLIC PARTY OR OF ANY PARTY THERETO TO AN EXTENT THAT IS GREATER
THAN DE MINIMIS AND THE FORM OF SUCH AMENDMENT, MODIFICATION OR SUPPLEMENT IS
OTHERWISE REASONABLY ACCEPTABLE TO LANDLORD, LANDLORD SHALL SO AMEND, MODIFY OR
SUPPLEMENT SUCH CONDOMINIUM DOCUMENT.


 


(B)   IT SHALL BE TENANT’S RESPONSIBILITY TO ASSURE THAT THE CONDOMINIUM
DOCUMENTS COMPLY WITH ALL LEGAL REQUIREMENTS, INCLUDING, WITHOUT LIMITATION, THE
RULES AND REGULATIONS OF THE NEW YORK STATE DEPARTMENT OF LAW.  LANDLORD’S
DETERMINATION THAT THE CONDOMINIUM DOCUMENTS CONFORM TO THE PROVISIONS OF THIS
LEASE SHALL NOT BE, NOR SHALL IT BE CONSTRUED TO BE OR RELIED UPON BY TENANT OR
ANY OTHER PERSON AS, A DETERMINATION THAT THE CONDOMINIUM DOCUMENTS COMPLY WITH
ALL LEGAL REQUIREMENTS, INCLUDING, WITHOUT LIMITATION, THE RULES AND REGULATIONS
OF THE NEW YORK STATE DEPARTMENT OF LAW.


 


(C)   THE PARTIES HERETO ACKNOWLEDGE THAT DESPITE TENANT COVENANTING HEREUNDER
TO UNDERTAKE SPECIFIC ACTIONS AND RESPONSIBILITIES IN RESPECT OF THE COMMON
ELEMENTS, THE CONDOMINIUM ASSOCIATION (AND NOT TENANT) CONTROLS THE COMMON
ELEMENTS.  NOTWITHSTANDING TENANT’S LACK OF CONTROL OF THE COMMON ELEMENTS,
TENANT SHALL PERFORM (OR CAUSE, PURSUANT TO THE CONDOMINIUM DECLARATION OR
OTHERWISE, THE CONDOMINIUM ASSOCIATION TO PERFORM) EVERY TENANT OBLIGATION IN
RESPECT OF ANY PORTION OF THE COMMON ELEMENTS.  IT IS EXPRESSLY AGREED THAT
TENANT’S LACK OF CONTROL OF THE COMMON ELEMENTS SHALL NOT BE DEEMED OR CONSTRUED
TO BE EVIDENCE OF A TENANT OBLIGATION BEING “BEYOND THE CONTROL” OF TENANT FOR
ANY PURPOSES OF THIS LEASE AND THAT TENANT’S FAILURE TO COMPLY WITH ANY TENANT
OBLIGATION SET FORTH HEREIN SHALL BE A DEFAULT OF TENANT HEREUNDER.

 

159

--------------------------------------------------------------------------------


 


ARTICLE XXXIII


MISCELLANEOUS


 


SECTION 33.1         RECORDING AND TRANSFER TAX.  LANDLORD AND TENANT, EACH UPON
THE WRITTEN REQUEST OF THE OTHER OR OF ANY RECOGNIZED MORTGAGEE, SHALL EXECUTE,
ACKNOWLEDGE AND DELIVER A MEMORANDUM OF THIS LEASE IN THE FORM SET FORTH ON
EXHIBIT R ATTACHED HERETO, AND OF EACH MODIFICATION OF THIS LEASE, EACH IN
PROPER FORM FOR RECORDATION.  TENANT SHALL NOT RECORD THIS LEASE WITHOUT THE
PRIOR WRITTEN CONSENT OF LANDLORD.  TENANT SHALL BE SOLELY RESPONSIBLE FOR THE
TIMELY PAYMENT OF ANY TRANSFER OR SIMILAR TAXES THAT MAY BE PAYABLE AS A RESULT
OF THIS LEASE, AND TENANT SHALL INDEMNIFY THE PUBLIC PARTIES FROM AND AGAINST
ANY AND ALL CLAIMS RELATED THERETO.


 


SECTION 33.2         BROKERS.


 


(A)   LANDLORD’S AND TENANT’S REPRESENTATIONS.  EACH OF LANDLORD AND TENANT
REPRESENTS AND WARRANTS TO THE OTHER THAT IT HAS NOT DEALT WITH ANY BROKER,
FINDER OR OTHER PARTY ENTITLED TO A BROKER’S OR FINDER’S FEE, OR OTHER
COMMISSIONS OR COMPENSATION ARISING OUT OF OR IN CONNECTION WITH THE EXECUTION
OF THIS LEASE.


 


(B)   TENANT’S OBLIGATIONS.  TENANT SHALL BE LIABLE FOR, AND SHALL INDEMNIFY
EACH OF THE PUBLIC PARTIES AGAINST ALL BROKERAGE COMMISSIONS OR OTHER
COMPENSATION DUE TO ANY BROKER, FINDER OR OTHER PARTY IF SUCH BROKER, FINDER OR
OTHER PARTY ALLEGES THAT IT (I) HAS ACTED FOR, OR AT THE DIRECTION OF, TENANT,
WHETHER OR NOT SUCH BROKER, FINDER OR OTHER PARTY ALSO ALLEGES THAT IT HAS DEALT
WITH THE PUBLIC PARTIES, OR (II) HAS DEALT EXCLUSIVELY WITH TENANT, ARISING OUT
OF THE EXECUTION OF THIS LEASE OR ANY TRANSACTIONS RELATING THERETO.


 


(C)   [INTENTIONALLY OMITTED]


 


(D)   GENERAL.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN
ARTICLE XVIII HEREOF, ANY PARTY SEEKING INDEMNIFICATION UNDER THIS SECTION 33.2
SHALL PROVIDE THE INDEMNIFYING PARTY WITH PROMPT SERVICE OF SUCH CLAIM WITHIN A
REASONABLE TIME AFTER THE PARTY SEEKING INDEMNIFICATION FIRST BECOMES AWARE OF
THE EXISTENCE THEREOF.  IF (I) THE INDEMNIFYING PARTY IS TENANT, ANY SUCH CLAIM
MAY BE DEFENDED BY COUNSEL REASONABLY ACCEPTABLE TO THE PUBLIC PARTIES (OR, IF
INSURED, BY COUNSEL DESIGNATED BY TENANT’S INSURER, AS APPLICABLE), OR (I) THE
INDEMNIFYING PARTIES ARE THE PUBLIC PARTIES, BY COUNSEL TO THE PUBLIC PARTIES. 
NO SETTLEMENT OF ANY SUCH CLAIM SHALL BE ENTERED INTO UNLESS (A) THE INDEMNIFIED
PARTY WOULD HAVE NO LIABILITY AS A CONSEQUENCE OF SUCH SETTLEMENT OR (B) THE
INDEMNIFYING PARTY CONSENTS TO SUCH SETTLEMENT.


 


(E)   SURVIVAL.  THIS SECTION 33.2 SHALL SURVIVE THE EXPIRATION OR EARLIER
TERMINATION OF THIS LEASE.


 


SECTION 33.3         [INTENTIONALLY OMITTED]


 


SECTION 33.4         RELATIONSHIP OF LANDLORD AND TENANT.  NO PROVISION OF THIS
LEASE IS NOT TO BE CONSTRUED TO CREATE A PARTNERSHIP OR JOINT VENTURE BETWEEN
THE PARTIES, IT BEING THE INTENTION OF THE PARTIES HERETO ONLY TO CREATE A
LANDLORD AND TENANT RELATIONSHIP.

 

160

--------------------------------------------------------------------------------


 


SECTION 33.5         PERSON ACTING ON BEHALF OF A PARTY HEREUNDER.  EITHER PARTY
HEREUNDER MAY REQUIRE THE OTHER PARTY HEREUNDER TO PROVIDE EVIDENCE REASONABLY
SATISFACTORY TO SUCH PARTY OF THE AUTHORITY OF ANY PERSON ACTING ON BEHALF OF
THE OTHER PARTY.


 


SECTION 33.6         THIRD PARTY BENEFICIARY.  NOTHING CONTAINED HEREIN IS
INTENDED TO BE FOR, OR TO INURE TO, THE BENEFIT OF ANY PERSON OTHER THAN
LANDLORD, TENANT AND RECOGNIZED MORTGAGEES AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS LEASE.  NO PERSON OTHER
THAN LANDLORD OR THE CITY IS ENTITLED, AS A CONSEQUENCE OF ANY TERM, CONDITION,
COVENANT OR AGREEMENT CONTAINED IN THIS LEASE OR OF TENANT’S FAILURE TO OBSERVE
OR PERFORM THE SAME, TO SEEK, CLAIM OR RECOVER DAMAGES OR ANY OTHER LEGAL OR
EQUITABLE REMEDY AGAINST TENANT.


 


SECTION 33.7         PROPRIETARY CAPACITY ONLY.  LANDLORD (INCLUDING ANY
SUCCESSOR LANDLORD), IF A GOVERNMENTAL ENTITY OR INSTRUMENTALITY, ENTERS INTO
THIS LEASE IN LANDLORD’S “PROPRIETARY” CAPACITY ONLY.  NOTHING IN THIS LEASE
SHALL BE DEEMED IN ANY WAY TO EXPAND, RESTRICT, BURDEN, OR WAIVE ANY RIGHT,
PRIVILEGE, OBLIGATION, CLAIM OR IMMUNITY THAT ANY GOVERNMENTAL AUTHORITY WOULD
POSSESS, BE SUBJECT TO, OR BE ENTITLED TO EXERCISE IF THE LESSOR UNDER THIS
LEASE WERE A PRIVATE PARTY.  WITHOUT LIMITING THE EFFECT OF THE IMMEDIATELY
PRECEDING SENTENCE, NOTHING IN THIS LEASE IS INTENDED TO BURDEN OR RESTRICT THE
EXERCISE BY ANY GOVERNMENTAL AUTHORITY OF ITS “POLICE POWER” OR IMPOSE ANY
LIABILITY UPON ANY GOVERNMENTAL AUTHORITY FOR (OR ENTITLE TENANT TO ANY CREDIT,
OFFSET, DEFENSE, CLAIM OR COUNTERCLAIM ON ACCOUNT OF) THE EXERCISE OF SUCH
“POLICE POWER.” IN KEEPING THEREWITH, TENANT’S RELATIONS WITH ALL GOVERNMENTAL
AUTHORITIES, WHEN ACTING IN THEIR CAPACITY AS GOVERNMENTAL AUTHORITIES, SHALL BE
GOVERNED BY OTHERWISE APPLICABLE LAW.

 

161

--------------------------------------------------------------------------------


 


ARTICLE XXXIV


LOBBY SUBLEASE SPACE


 


SECTION 34.1                            GENERALLY.


 


(A)          TENANT MAY, SUBJECT TO SECTION 13.2 HEREOF AND THIS ARTICLE XXXIV,
PERMIT THE CONDOMINIUM ASSOCIATION, ON BEHALF OF ALL OF THE TENANTS UNDER THE
SEVERANCE SUBLEASES, TO SUBLEASE PORTIONS OF THE IMPROVEMENTS SPECIFIED IN THIS
ARTICLE XXXIV.


 


(B)         [INTENTIONALLY OMITTED]


 


(C)          TENANT MAY PERMIT THE CONDOMINIUM ASSOCIATION, ON BEHALF OF ALL OF
THE TENANTS UNDER THE SEVERANCE SUBLEASES, TO ENTER INTO UP TO THREE
(3) SUBLEASES OF UP TO AN AGGREGATE OF 600 SQUARE FEET OF SPACE LOCATED IN OR
ADJACENT TO THE LOBBY OF THE IMPROVEMENTS, SUCH LOCATION TO BE SPECIFIED BY THE
DESIGN ARCHITECT AND REASONABLY APPROVED BY LANDLORD (COLLECTIVELY, THE “LOBBY
SUBLEASE SPACE”).  ALL LOBBY SUBLEASE SPACE SHALL BE DESIGNED IN ACCORDANCE WITH
THE DUO.  UPON FINALIZATION OF PLANS AND SPECIFICATIONS FOR ANY PORTION OF THE
LOBBY SUBLEASE SPACE, TENANT SHALL PROVIDE TO LANDLORD (FOR LANDLORD’S APPROVAL
PRIOR TO THE CONSTRUCTION OF SAME) A STATEMENT OF THE PRODUCTION ARCHITECT
(I) CERTIFYING THAT SUCH FINAL PLANS AND SPECIFICATIONS CONFORM TO THE LOBBY
SUBLEASE SPACE DESIGN GUIDELINES PREPARED IN ACCORDANCE WITH THE DUO AND
(II) ATTACHING A COMPLETE COPY OF THE FINAL PLANS AND SPECIFICATIONS.  LANDLORD
SHALL NOTIFY TENANT OF ITS APPROVAL OR DISAPPROVAL OF SUCH CERTIFICATION WITHIN
FIFTEEN (15) BUSINESS DAYS OF ITS RECEIPT THEREOF.  UPON LANDLORD’S ACCEPTANCE
OF SUCH CERTIFICATION, ALL LOBBY SUBLEASE SPACE SHALL BE CONSTRUCTED IN
CONFORMITY WITH THE FINAL PLANS AND SPECIFICATIONS CERTIFIED TO BY THE
PRODUCTION ARCHITECT AND APPROVED BY LANDLORD IN ACCORDANCE WITH THE IMMEDIATELY
PRECEDING SENTENCE.  EXCEPT AS EXPRESSLY SET FORTH IN THIS ARTICLE XXXIV, THE
PROVISIONS OF THIS ARTICLE XXXIV SHALL NOT AFFECT TENANT’S OBLIGATION TO TREAT
THE LOBBY SUBLEASE SPACE AS A COMMON ELEMENT UNDER THIS LEASE.


 


SECTION 34.2                            DEFINED TERMS.


 


(A)          “BUDGETED LOBBY SUBLEASE SPACE CONSTRUCTION COSTS” MEANS THE TOTAL,
ACTUAL COST TO CONSTRUCT THE LOBBY SUBLEASE SPACE AS REASONABLY APPROVED BY
TENANT’S CONSTRUCTION LENDER (SO LONG AS SUCH CONSTRUCTION LENDER IS A LENDING
INSTITUTION) OR AS REASONABLY BY LANDLORD (IF, IN RESPECT OF THE LOBBY SUBLEASE
SPACE, TENANT HAS NO CONSTRUCTION LENDER WHICH IS A LENDING INSTITUTION), AS
INDICATED ON A FINAL CONSTRUCTION BUDGET APPROVED, AS THE CASE MAY BE, BY SUCH
CONSTRUCTION LENDER OR BY LANDLORD (THE CONSTRUCTION BUDGET FOR THE LOBBY
SUBLEASE SPACE HAVING BEEN PREPARED SEPARATELY FROM THE OVERALL CONSTRUCTION
BUDGET FOR THE IMPROVEMENTS, AND HAVING BEEN PROVIDED TO LANDLORD AS A VERIFIED
STATEMENT), INCLUDING THE TRANSACTION PRICE AND ALL OTHER HARD AND SOFT COSTS
(OTHER THAN LAND ACQUISITION COSTS ABOVE THE TRANSACTION PRICE), IN EACH CASE,
REASONABLY ALLOCABLE, ON A SQUARE FOOT BASIS, TO THE LOBBY SUBLEASE SPACE.


 


(B)         [INTENTIONALLY OMITTED]


 


(C)          “LOBBY SUBLEASE SPACE ADJUSTED GROSS REVENUE” MEANS ALL
(A) REVENUES, RECEIPTS AND INCOME OF WHATEVER KIND AND NATURE OF TENANT OR ANY
RELATED ENTITY, AS DETERMINED IN ACCORDANCE WITH ACCOUNTING PRINCIPLES, IN ANY
LEASE YEAR, GENERATED FROM THE OWNERSHIP,


 

162

--------------------------------------------------------------------------------



 


OPERATION, LEASING, USE OR OCCUPANCY OF ANY LOBBY SUBLEASE SPACE INCLUDING
(1) LICENSE FEES OR OTHER AMOUNTS RECEIVED FROM ANY SUBTENANT OF SUCH LOBBY
SUBLEASE SPACE OR ITS AFFILIATE FOR THE RIGHT TO MAINTAIN SIGNAGE ON THE FAÇADE
OF THE NEW BUILDING (BUT NOT FROM THE GRANTING OF SUCH SIGNAGE RIGHTS TO ANY
THIRD PARTY), (2) RENTALS, FEES OR OTHER PAYMENTS FROM SUBTENANTS (SUBJECT TO
CLAUSE (9) BELOW), INCLUDING ANY COMMON AREA MAINTENANCE AND OPERATING EXPENSE,
BUT SPECIFICALLY EXCLUDING PAYMENTS RECEIVED IN REIMBURSEMENT OF UTILITY, PILOT,
THEATER SURCHARGE OR BID PAYMENTS MADE BY TENANT, OR ANY RELATED ENTITY, (3) THE
PROCEEDS OF INSURANCE RECEIVED BY TENANT WITH RESPECT TO BUSINESS INTERRUPTION
OR RENT INSURANCE (BUT NOT LIABILITY OR CASUALTY INSURANCE RECEIVED BY TENANT),
(4) SECURITY AND OTHER DEPOSITS WHICH SECURE OTHER REVENUES, RECEIPTS OR INCOME
QUALIFYING AS LOBBY SUBLEASE SPACE ADJUSTED GROSS REVENUES WHEN AND TO THE
EXTENT TENANT, AFTER THE FINAL RESOLUTION OF ANY SUBTENANT DISPUTE OVER WHETHER
TENANT HAS THE RIGHT TO RETAIN SUCH SECURITY AND OTHER DEPOSITS, EITHER HAS THE
RIGHT TO RETAIN THE SAME OR TENANT HAS NO OBLIGATION TO REFUND THE SAME (AND
EXCLUDING SECURITY AND OTHER DEPOSITS TO THE EXTENT APPLIED BY TENANT TO
REIMBURSE TENANT FOR REASONABLE COSTS INCURRED IN REMEDYING A NON-MONETARY
DEFAULT BY THE PROVIDER OF SUCH SECURITY OR DEPOSIT), (5) INTEREST OR OTHER
INVESTMENT INCOME EARNED FROM TIME TO TIME BY TENANT ON DEPOSITS OR OTHER
REVENUES, RECEIPTS OR INCOME QUALIFYING AS LOBBY SUBLEASE SPACE ADJUSTED GROSS
REVENUES, (6) AMOUNTS RECOVERED IN ANY LEGAL ACTION OR PROCEEDING OR SETTLEMENT
THEREOF WHICH REIMBURSES TENANT FOR A LOSS OF REVENUES, RECEIPTS OR INCOME
QUALIFYING AS LOBBY SUBLEASE SPACE ADJUSTED GROSS REVENUES (AND EXCLUDING ANY
SUCH AMOUNTS TO THE EXTENT REIMBURSING TENANT FOR REASONABLE COSTS INCURRED IN
REMEDYING A NON-MONETARY DEFAULT BY THE DEFENDANT IN SUCH ACTION),
(7) CONSTRUCTION FEES FROM THE PERFORMANCE BY TENANT OR ANY RELATED ENTITY OF
CONSTRUCTION OR CONSTRUCTION MANAGEMENT SERVICES FOR SUBTENANTS, BUT ONLY TO THE
EXTENT SUCH FEES EXCEED CUSTOMARY AMOUNTS (AND EXCLUDING SUCH FEES TO THE EXTENT
THEY DO NOT EXCEED SUCH CUSTOMARY AMOUNTS), (8) LEASING OR BROKERAGE COMMISSIONS
PAID TO TENANT OR ANY RELATED ENTITY IN CONNECTION WITH THE ENTERING INTO OF A
SUBLEASE OR THE RENEWAL THEREOF OR THE EXPANSION OF THE DEMISED SPACE
THEREUNDER, BUT ONLY TO THE EXTENT TENANT OR SUCH RELATED ENTITY IS NOT THE
PROCURING BROKER, OR IF TENANT OR SUCH RELATED ENTITY IS THE PROCURING BROKER,
ONLY TO THE EXTENT SUCH COMMISSIONS EXCEED CUSTOMARY AMOUNTS (AND EXCLUDING SUCH
COMMISSIONS TO THE EXTENT THEY DO NOT EXCEED SUCH CUSTOMARY AMOUNTS), AND
(9) WITH RESPECT TO ANY RELATED ENTITY THAT IS A SUBTENANT IN POSSESSION AND
ACTUAL USE OF ITS DEMISED SPACE, THE GREATER OF [A] THE RENTALS, FEES OR OTHER
PAYMENTS MADE TO TENANT BY SUCH SUBTENANT, INCLUDING ANY COMMON AREA MAINTENANCE
AND OPERATING EXPENSE, BUT SPECIFICALLY EXCLUDING PAYMENTS RECEIVED IN
REIMBURSEMENT OF UTILITY, PILOT, THEATER SURCHARGE OR BID PAYMENTS MADE BY
TENANT AND [B] THE FAIR MARKET RENTAL VALUE OF SUCH DEMISED SPACE (AND WITH
RESPECT TO A RELATED ENTITY THAT IS A SUBTENANT NOT IN POSSESSION AND ACTUAL USE
OF ITS DEMISED SPACE, ALL REVENUES, RECEIPTS AND INCOME OF WHATEVER KIND AND
NATURE OF SUCH RELATED ENTITY GENERATED FROM THE PROJECT, AS PROVIDED ABOVE,
SHALL BE INCLUDED IN LOBBY SUBLEASE SPACE ADJUSTED GROSS REVENUES) LESS
(B) REFUNDS MADE UPON TRANSACTIONS INCLUDED WITHIN THE REVENUES DESCRIBED IN
CLAUSE (A) ABOVE.  “LOBBY SUBLEASE SPACE ADJUSTED GROSS REVENUES” SHALL NOT
INCLUDE ANY MANAGEMENT FEE IN A CUSTOMARY AMOUNT PAID BY TENANT TO ANY RELATED
ENTITY TO MANAGE THE PROPERTY.


 


(D)         [INTENTIONALLY OMITTED]


 

163

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Lease as of the
day and year first above written.

 

 

Landlord:

 

 

 

 

 

 

 

 

 

42nd ST. DEVELOPMENT PROJECT, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Naresh Kapadia

 

 

Name: Naresh Kapadia

 

 

 

Title: Assistant VP, Planning and Design

 

 

 

 

 

 

 

 

 

 

Tenant:

 

 

 

 

 

 

 

 

 

NYT REAL ESTATE COMPANY LLC

 

 

 

 

 

 

 

 

 

By:

 /s/ Kenneth A. Richieri

 

 

Name:

Kenneth A. Richieri

 

 

Title:

Manager

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

PILOT SCHEDULE

 

PILOT Year

 

Office PILOT
(per Taxable Square Foot)

 

Retail PILOT
(per Taxable Square Foot)

 

 

 

 

 

 

 

1

 

$

1.00

 

$

1.00

 

2

 

3.00

 

3.00

 

3

 

5.00

 

5.00

 

4

 

7.00

 

7.00

 

5

 

10.00

 

12.00

 

6

 

10.05

 

12.06

 

7

 

10.15

 

12.18

 

8

 

10.31

 

12.37

 

9

 

10.51

 

12.62

 

10

 

10.78

 

12.93

 

11

 

11.04

 

13.25

 

12

 

11.32

 

13.59

 

13

 

11.60

 

13.92

 

14

 

11.89

 

14.27

 

15

 

12.19

 

14.63

 

16

 

12.50

 

15.00

 

17

 

12.81

 

15.37

 

18

 

13.13

 

15.75

 

19

 

13.46

 

16.15

 

20

 

13.79

 

16.55

 

21

 

14.14

 

16.97

 

22

 

14.49

 

17.39

 

23

 

14.85

 

17.82

 

24

 

15.23

 

18.27

 

25

 

15.61

 

18.73

 

26

 

16.00

 

19.20

 

27

 

16.40

 

19.68

 

28

 

16.81

 

20.17

 

29

 

17.83

 

20.67

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

THE PROJECT DOCUMENTS (Recitals)

 

(1)          Agreement of Lease, dated as of December 12, 2001, by and between
42nd St. Development Project, Inc. (“42DP”) and The New York Times Building LLC
(“Developer”).

 

(2)          Site 8 South Land Acquisition and Development Agreement, dated as
of December 12, 2001, by and among New York State Urban Development Corporation
d/b/a Empire State Development Corporation (“ESDC”), 42DP and Developer.

 

(3)          [Intentionally Omitted]

 

(4)          Site 8 South Declaration of Design, Use and Operation, dated as of
December 12, 2001, by and among ESDC, 42DP and Developer.

 

(5)          [Intentionally Omitted]

 

(6)          [Intentionally Omitted]

 

(7)          Site 8 South Project Agreement, dated as of the December 12, 2001,
by and among ESDC, 42DP, The City of New York, Developer, NYT Real Estate
Company LLC and FC Lion LLC.

 

(8)          Agreement of Sublease (NYT), dated as of the date hereof, by and
among 42nd St. Development Project, Inc. and NYT Real Estate Company LLC.

 

(9)          Agreement, dated as of December 12, 2001, by and among the
Metropolitan Transit Authority and Developer.

 

(10)    Vault Sublicense, dated as of December 12, 2001, by and among the 42DP
and Developer.

 

(11)    Condominium Board of Managers Assumption Agreement, dated as of
August 15, 2006

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

APPROVED CERTIFIED PUBLIC ACCOUNTING FIRMS (§ 1.1(a)(xxxi))

 

1.               Ernst & Young

2.               Pricewaterhouse Coopers

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF COLLATERAL ASSIGNMENT (§ 1.1(a)(xxxv))

 

THIS AGREEMENT, made this        day of               ,         , by and among
                                                           (“Third Party”), a
[insert State] [insert type of entity] having an office at
                                , [Tenant] (“Assignor”), a
                            having an office at
[                                        ], and 42ND ST. DEVELOPMENT PROJECT,
INC. (“Assignee”), a subsidiary of New York State Urban Development Corporation
(“UDC”) d/b/a Empire State Development Corporation, a corporate governmental
agency of the State of New York constituting a political subdivision and public
benefit corporation  having an office at 633 Third Avenue, 33rd floor, New York,
New York 10017.

 

W I T N E S S E T H

 

WHEREAS, UDC and The City of New York (the “City”) have developed, and are in
the process of implementing, a rehabilitation and renewal plan for an area of
midtown Manhattan surrounding West 42nd Street between Broadway and Eighth
Avenue, commonly known as the 42nd Street Development Project; and

 

WHEREAS, pursuant to an Agreement of Sublease (the “Lease”) (the terms defined
therein and not otherwise defined herein being used herein as therein defined),
dated as of                            , 2009, between Assignee, as landlord,
and Assignor, as tenant, Assignee leased and demised to Assignor certain
premises more particularly described in Exhibit F-2 annexed to the Lease (the
“Property”) and all right, title and interest of Assignee in and to all
improvements thereon, for the development and operation of the Property in
accordance with the terms of the Lease; and

 

WHEREAS, pursuant to the [construction agreement to be assigned] (the
“Agreement”), dated as of                 , between Assignor and Third Party,
Third Party has agreed to provide [construction management] services in
connection with the Property; and

 

WHEREAS, as collateral security for payment and performance of Assignor’s
obligations under the Lease (the “Obligations”), Assignor desires to
collaterally assign to Assignee all right, title and interest of Assignor in and
to the Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.                                       Assignor and Third Party hereby consent
to the collateral assignment of the Agreement to Assignee pursuant to and on the
terms and conditions of this Agreement.

 

2.                                       Third Party hereby agrees and confirms
that the Agreement and all of its rights and interests thereunder, including,
but not limited to, rights to payment or fees, are and, at all times shall be,
subject and subordinate to the Lease.

 

C-1

--------------------------------------------------------------------------------


 

3.                                       Subject to the provisions of Paragraph
4 hereof, Assignor hereby grants, transfers and assigns to Assignee all of
Assignor’s right, title and interest in and to, and the right to have
uninterrupted use and enjoyment of the benefits under, the Agreement and all
present and future amendments thereto.  The foregoing assignment is subject to
any assignment by Assignor of the Agreement to any Recognized Mortgagee and the
rights of any Recognized Mortgagee thereunder.  Assignor and Third Party
covenant and agree to execute such further and additional instruments and
assignments as may be requested by Assignee to vest in Assignee all rights and
interest of Assignor under the Agreement.  The Agreement is assigned hereunder
for the purpose of securing the payment and performance by Assignor of its
Obligations.

 

4.                                       This Assignment is made upon the
condition that for so long as there shall be no Event of Default on the part of
Assignor or reentry upon the Property by Assignee pursuant to the terms of the
Lease, Assignor shall have the right to exercise all rights, options and
privileges extended to Assignor under the terms of the Agreement.  Such right of
Assignor shall be automatically revoked upon the occurrence of an Event of
Default and thereafter, subject to the rights of any Recognized Mortgagee to
which the Agreement has been assigned, the right is hereby expressly given to
Assignee to enforce the terms of the Agreement in the same manner and with the
same force and effect as if Assignee had originally executed the Agreement as
the owner of the Property.  After the occurrence of an Event of Default and the
failure of the Recognized Mortgagee(s) to cure such Event of Default, Assignee
may elect by written notice to Third Party given within sixty (60) days after
such failure by the Recognized Mortgagee(s) (i) to terminate the Agreement
effective upon such notice or (ii) to assume all of the rights and obligations
of Assignor under the Agreement.  If Assignee shall assume such rights and
obligations, the Agreement shall thereby be deemed amended to reflect the
following:

 

(a)                                  All rights, interests, benefits and other
privileges of Assignor under the Agreement shall terminate and Assignee shall
succeed to and shall have all the rights, interests, benefits and other
privileges of Assignor under the Agreement and Third Party shall perform all of
its obligations and agreements under the Agreement for the benefit of Assignee. 
All references in the Agreement to Assignor shall be read to apply to Assignee.

 

(b)                                 Other than a monetary default by Assignor
under the Agreement, Assignee shall not be responsible or liable for any
representation or warranty made by Assignor or any act, omission or default by
Assignor which occurred prior to the assumption by Assignee of the Agreement,
and each such act, omission or default shall be deemed to have been waived by
Third Party and shall not constitute grounds for the termination of the
Agreement by Third Party or for any other claim or liability against Assignee.

 

(c)                                  The obligations, responsibilities and
liabilities of Assignee under the Agreement shall be limited to and enforceable
only against Assignee’s interest in the Property and not out of or against any
other assets or properties of Assignee.

 

5.                                       Assignor and Third Party, jointly and
separately, hereby warrant and represent to Assignee as follows:

 

C-2

--------------------------------------------------------------------------------


 

(a)                                  Each of them has the full and complete
right, power and authority to execute, deliver and perform this Assignment and
has taken all necessary corporate and partnership action, to authorize the
execution, delivery and performance of this Agreement;

 

(b)                                 Neither of them has made a prior assignment,
pledge or hypothecation of any of the rights under the Agreement except to a
Recognized Mortgagee;

 

(c)                                  The Agreement is in full force and effect
on the date hereof, has not been amended or modified in any way and the
performance of the other party thereto is subject to no defenses, set-offs or
counterclaims whatsoever and this Assignment and the Agreement constitute the
valid, binding and enforceable obligations of the parties thereto;

 

(d)                                 There exists no event, condition or
occurrence which constitutes, or which with notice and/or the passage of time
would constitute, a material breach of or default under any term or condition of
the Agreement; and

 

(e)                                  Neither of them has done, nor shall either
of them perform any acts or omissions which might prevent Assignee from
exercising its rights under this Agreement, or which might limit Assignee in
such exercise.

 

6.                                       Assignor and Third Party agree
faithfully to observe and perform each and every one of the obligations and
agreements imposed upon them under the Agreement.  From and after the date
hereof and without the prior written consent of Assignee, not to be unreasonably
withheld or delayed, (a) no term or provision of the Agreement (including any
exhibit thereto) may be altered, modified or amended in any material respect,
(b) Assignor may not waive any material right under the Agreement, (c) neither
Assignor nor Third Party may terminate or cancel the Agreement, and (d) neither
Assignor nor Third Party may assign any interest, right or obligation under the
Agreement or consent to any assignment by the other party of any such interest,
right or obligation (other than an assignment to a Recognized Mortgagee or to or
by Assignee ), and any of the foregoing acts, if done without such consent of
Assignee, shall be null and void ab initio.

 

7.                                       Assignee shall not be obligated to
perform or discharge, nor shall it by acceptance of this Assignment be deemed in
any manner to have assumed any of the duties or obligations under, the Agreement
or be under any obligation to perform or discharge any of the obligations
thereunder, unless and until Assignee elects to assume, subject to Paragraph
4(b) hereof, all of the rights and obligations of Assignor under the Agreement,
nor shall Assignee be liable to any person by reason of any default by any party
under the Agreement, including any default by Assignor or any other person
arising prior to such assumption by Assignee.  Assignor shall perform and
discharge all such duties, obligations, and liabilities and hereby agrees to
indemnify and hold Assignee harmless from and against any and all liability,
loss, cost, damage or expense (including, without limitation, reasonable
attorneys’ fees and expenses) which Assignee may incur under or by reason of
this Assignment, or for any action taken by Assignee hereunder, or by reason of
or in defense of any and all claims and demands whatsoever which may be asserted
against Assignee arising out of the Agreement.  In the event Assignee incurs any
such liability, loss, cost, damage or expense, the amount thereof together with
all reasonable

 

C-3

--------------------------------------------------------------------------------


 

attorneys’ fees and disbursements shall be payable by Assignor to Assignee
immediately, without demand.

 

8.                                       All notices and other communications
required or permitted to be given to, or served pursuant to, this Agreement, or
otherwise, shall be in writing and shall be deemed to have been duly given and
delivered for all purposes (a) when personally delivered to a party or
authorized representative of a party, (b) when received, if delivered by a
nationally recognized overnight courier service, delivery prepaid, (c) three
(3) days after deposited in the United States mail, if delivered by registered
or certified United States mail, postage prepaid, return receipt requested, or
(d) when received, by telecopy (and confirmed by mail in the manner described
above) addressed to the party to be notified at such party’s address set forth
herein.  All notices and other communications under this Agreement shall be
given to the parties hereto at the address set forth below, or such other
address as may be specified in a notice designated as a notice of change of
address.

 

 

if to Third Party:

 

 

 

 

 

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

if to Assignor:

The New York Times Company

 

 

620 Eighth Avenue

 

 

New York, New York 10018

 

 

Attention: General Counsel

 

 

Fax No. (212) 556-4634

 

 

 

 

 

with copies to:

 

 

 

 

 

The New York Times Company

 

 

620 Eighth Avenue

 

 

New York, New York 10018

 

 

Attention: Director of Real Estate

 

 

Fax No. (212) 556-4634

 

C-4

--------------------------------------------------------------------------------


 

 

 

DLA Piper LLP (US)

 

 

1251 Avenue of the Americas

 

 

New York, New York 10020

 

 

Attention: Martin D. Polevoy, Esq.

 

 

Fax No. (212) 884-8505

 

 

 

 

if to Assignee:

42nd St. Development Project, Inc.

 

 

633 Third Avenue, 33rd floor

 

 

New York, New York 10017

 

 

Attn: President

 

 

Fax No. (212) 803-3838

 

 

 

 

with copies to:

New York City Economic Development Corporation

 

 

110 William Street

 

 

New York, New York 10038

 

 

Attention: President

 

 

Fax No. (212) 312-3913

 

 

 

 

 

New York City Law Department

 

 

100 Church Street

 

 

New York, New York 10007

 

 

Attention: Chief, Economic Development Division

 

 

Fax No. (212) 227-5648

 

 

 

 

 

Shearman & Sterling LLP

 

 

599 Lexington Avenue

 

 

New York, New York 10022-6069

 

 

Attention: Chris M. Smith, Esq. (3578/13)

 

 

Fax No. (212) 848-7300

 

 

 

 

 

Goulston & Storrs, PC

 

 

750 Third Avenue

 

 

22nd Floor

 

 

New York, NY 10017

 

 

Attention: Max Friedman, Esq.

 

 

Fax No. (212) 878-5524

 

C-5

--------------------------------------------------------------------------------


 

 

 

New York State Urban Development Corporation

 

 

d/b/a Empire State Development Corporation

 

 

633 Third Avenue

 

 

New York, New York 10017

 

 

Attention: 42nd St. Development Project, Inc.

 

 

Fax No. (      )

 

9.                                       The acceptance of this Assignment shall
not constitute a waiver of any of the rights and remedies of Assignee under the
Lease.  Further, nothing contained in this Assignment and no act or action taken
or done, or omitted to be taken or done, by Assignee pursuant to the powers and
rights granted it hereunder shall be deemed to be a waiver by Assignee of any of
its rights and remedies against Assignor in connection with, or in respect of,
any of the Obligations.  The right of Assignee to collect and enforce collection
and performance of the Obligations and to enforce any other security and
collateral therefor held by it may, to the extent permitted by law, be exercised
by Assignee either prior to, simultaneously with, or subsequent to any action
taken by Assignee hereunder.

 

10.                                 Assignor shall execute and deliver, or cause
to be executed and delivered, to Assignee all other instruments, certificates
and agreements as Assignee may reasonably require, including, but not limited
to, estoppel certificates stating that this Assignment or the Agreement is in
full force and effect and that there are no defenses or offsets thereto (or if
this Assignment or the Agreement is not in full force and effect or there are
any defenses or offsets thereto, specifying in reasonable detail such matters),
to effect, confirm or assure the rights and remedies intended to be granted to
Assignee under this Assignment.

 

11.                                 If all or any portion of any provision of
this Assignment shall be held to be invalid, illegal or unenforceable in any
respect or in any jurisdiction, then such invalidity, illegality or
unenforceability shall not affect any other provision hereof and such provision
shall be limited and construed in such jurisdiction as if such invalid, illegal
or unenforceable provision or portion thereof were not contained herein.

 

12.                                 This Assignment may not be changed or
terminated except by an agreement in writing, signed by the party against whom
enforcement of the change is sought.  This Assignment shall be governed by and
construed in accordance with the law of the State of New York.  All terms and
words used in this Assignment, regardless of the number or gender in which they
are used, shall be deemed to include any other number and any other gender as
the context may require.

 

13.                                 This Assignment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns and to the City of New York as holder of a reversionary estate
in the Property.

 

14.                                 No director, member, officer, employee,
agent or other person authorized to act on behalf of any of the parties to this
Agreement shall have any personal liability in connection with this Assignment
or any failure of any of the parties hereto to perform its

 

C-6

--------------------------------------------------------------------------------


 

respective obligations under this Assignment.  The liability of Assignor, EDC,
ESDC, 42DP and the City under this Assignment shall be limited pursuant to
Articles 17 and 18 of the Lease.

 

[Signature Page Follows]

 

C-7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Assignment as of
the day and year first above written.

 

 

[Tenant]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

42ND ST. DEVELOPMENT PROJECT, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[Name of Third Party]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

C-8

--------------------------------------------------------------------------------


 

EXHIBIT F-1

DEMISED PREMISES (§ 1.1 (a) (lxi))

 

The Condominium Units (in the Building located at and known as THE NEW YORK
TIMES BUILDING CONDOMINIUM and by Street Number 620-628 8TH AVENUE, NEW YORK,
NEW YORK), designated and described as Units (SEE SCHEDULE ANNEXED) (hereinafter
called the “Units”) in the Declaration Establishing a Plan of Leasehold
Condominium Ownership of Premises made by The New York Times Building LLC, as
Declarant, under the Condominium Act of The State of New York (Article 9-B of
the Real Property Law of the State of New York), dated as of August 4, 2006 and
recorded August 15, 2006 in the Office of the Register The City of New York (the
“Register”), as CRFN 2006000460293, as amended by First Amendment to Declaration
dated January 29, 2007 and recorded as CRFN 2007000075106, and Second Amendment
to Declaration dated October 11, 2007 and recorded as CRFN 2008000008734, and
Third Amendment to Declaration dated March 6, 2009 and to be recorded with the
Register (which Declaration, and any further amendments thereto, are hereinafter
collectively called the “Declaration”), establishing a plan for leasehold
condominium ownership of said Building and the land upon which the same is
erected (hereinafter sometimes collectively called the “Property”) and also
designated and described as Tax Lots No. (SEE SCHEDULE ANNEXED), Block 1012
Section 4, Borough of MANHATTAN on the Tax Map of the Real Property Assessment
Department of the City of New York and on the floor plans of said Building
certified by Daniel Kaplan, approved by the Real Property Assessment Bureau on
August 13, 2006 and filed as Condominium Plan No. 1595 on August 15, 2006 in the
aforesaid Register’s Office.

 

TOGETHER with an undivided percentage interest (SEE SCHEDULE ANNEXED) in the
Common Elements and the NYTC Limited Common Elements (as such terms are defined
in the Declaration) of the New York Times Building Condominium, recorded as CRFN
2006000460293 as amended.

 

--------------------------------------------------------------------------------


 

SCHEDULE OF UNITS

 

Description of Demised Premises Units

 

Unit Designation

 

Tax Lot

 

Percentage Interest In
Common Elements

 

21-A

 

1028

 

1.7711%

 

22-A

 

1029

 

1.7711%

 

23-A

 

1030

 

1.7711%

 

24-A

 

1031

 

1.7711%

 

25-A

 

1032

 

1.7711%

 

26-A

 

1033

 

1.7711%

 

27-A

 

1034

 

1.7711%

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F-2

 

THE LAND (§ 1.1(a)(cxxv))

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County of New York, City and State of New York, bounded
and described as  follows:

 

BEGINNING at the corner formed by the intersection of the northerly line of West
40th Street with the easterly line of 8th Avenue;

 

RUNNING THENCE northerly along said easterly line of 8th Avenue ,197 feet 6
inches to the corner formed by the intersection of the easterly side of 8th
Avenue with the southerly line of West 41st Street;

 

THENCE easterly along said southerly line of West 41st Street, 400 feet;

 

THENCE southerly and parallel to said easterly line of 8th Avenue, 197 feet 6
inches to the northerly line of West 40th Street;

 

THENCE westerly along said northerly line of West 40th Street, 400 feet to the
point or place of BEGINNING.

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

PERMITTED ENCUMBRANCES (§ 1.1(a)(clxxxi))



1.              Public and governmental utility facilities having a physical
manifestation within the area of the Property; all recorded easements, licenses
and other agreements, if any, existing as of the date hereof for such public and
governmental utility facilities; and reasonable rights of access to such public
and governmental utility facilities necessary for the maintenance, operation,
repair, replacement or use of the same whether or not embodied in recorded
instruments.

 

2.              The right, title and interest of the City to property lying
within the lines of any street, avenue or public place, as the same is shown on
the present City map.

 

3.              All equipment and other property of the City, including but not
limited to police and fire communication lines, necessary for the maintenance of
the public health and safety and having a physical manifestation within the area
being leased; all recorded easements, licenses and other agreements, if any,
existing as of the date hereof for such equipment and other property of the
City; and reasonable rights of access to all such equipment and other property
of the City necessary for the maintenance, operation, repair, replacement or use
of the same whether or not embodied in recorded instruments.

 

4.              All rights, title and interest of The New York City Transit
Authority (the “T.A.”) in and to the following property, if any to the extent
located within the property being acquired:  (A) routes, tracts, tunnels,
switches, siding, extensions, connections, platform, structures or terminals;
(b) wires, conduits, pipes, ducts, telephone, signal and other communication or
service facilities; (c) column, footings, bracing, foundations and other
structural members; and (d) any other devices, equipment and facilities used in
connection with the operation or maintenance of the subway system.

 

5.              The general project plan with respect to the development of the
42nd Street Development Project (including the Property), adopted by the
directors of UDC in June 1981, and thereafter amended, as approved by the City
(as the same may be further amended and approved).

 

6.              Any other matters shown on the acquisition map used in
connection with ESDC’s condemnation of the Property, and which are specifically
excluded on such map from the acquisition in connection therewith (provided,
however, that no such matters materially impair the ability to construct a new
building on the Property).

 

7.              Site 8 South Project Agreement, dated as of December 12, 2001 by
and among ESDC, 42DP, the City, NYTB, NYT Real Estate Company LLC and FC Lion
LLC.

 

8.              Site 8 South Land Acquisition and Development Agreement, dated
as of December 12, 2001, by and among ESDC, 42DP and NYTB, as amended by First
Amendment to Site 8

 

G-1

--------------------------------------------------------------------------------


 

South Land Acquisition and Development Agreement, dated as of February 14, 2003
by 42DP, ESDC and NYTB.

 

9.              Site 8 South Declaration of Design, Use and Operation, dated as
of December 12, 2001 by and among ESDC, 42DP and NYTB.

 

10.        Agreement, dated as of December 12, 2001, by and among 42DP, The New
York City Transit Authority, NYTB and the City.

 

11.        The lien for any BID assessments not yet due and payable (subject to
adjustment as provided in this Lease).

 

12.        Sewer Easement recited in Deed recorded in Liber 959 Cp. 298, if
existing.

 

13.        Declaration of Covenants and Restrictions made by New York State
Urban Development Corporation dated as of June 21, 1988, recorded April 20, 1990
in Reel 1686 Page 383.

 

14.        Reversionary estate of the City.

 

G-2

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF NOTICE OF UNREIMBURSED ESAC (§ 3.1(b)(ii))

 

[Tenant letterhead]

 

as of       , 200    [each PILOT payment date]

 

VIA HAND

 

42nd St. Development Project, Inc.
633 Third Avenue, 33rd floor
New York, New York 10017
Attention:  President

 

Site 8 South — Unreimbursed ESAC (Allocated)

 

Ladies and Gentlemen:

 

Reference is made to that certain Agreement of Lease (as it hereinbefore and
hereafter may be amended, the “Lease”), dated as of               , 2009, by and
between 42nd St. Development Project, Inc. (“Landlord”) and [Tenant]
(“Tenant”).  Capitalized terms used herein but not defined herein shall have the
meanings set forth in the Lease.

 

Pursuant to Section 3.1(b)(ii) of the Lease and in connection with Tenant’s
current payment of PILOT, Tenant hereby certifies to Landlord that:

 

(a)          Tenant will offset 85% of the PILOT payment due under the Lease as
of the date hereof against Tenant’s outstanding balance of unreimbursed Excess
Site Acquisition Costs (Allocated);

 

(b)         Tenant’s outstanding balance of unreimbursed Excess Site Acquisition
Costs (Allocated) as of                 , the closing date of the last Quarterly
ESAC Report (as defined in the Site 8 South LADA), is
$                          ; and

 

(c)          An amount of unreimbursed Excess Site Acquisition Costs
(Allocated)equal to or greater than the offset amount set forth in (a) above
remains to be credited.

 

 

Yours Truly,

 

 

 

[Tenant]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

H-1

--------------------------------------------------------------------------------


 

cc:

 

President — New York City Economic Development Corporation

 

 

Chief, Economic Development Division — New York City Law Department

 

 

Chris M. Smith, Esq. - Shearman & Sterling LLP

 

 

Max Friedman, Esq. — Goulston & Storrs, PC

 

 

42nd St. Development Project, Inc. — New York State Urban Development
Corporation

 

H-2

--------------------------------------------------------------------------------


 

EXHIBIT I

 

APPROVED MAJOR CONTRACTORS (§ 9.6 (b)(ii))

 

Mayrich Construction Corp.

Urban Foundation/Engineering LLC

Canron Construction Corp.

SMI Owen Steel Co.

Kline Iron & Steel

Sorbara Construction Corp.

Northside Corp.

Pinnacle Concrete

E. Patti & Sons

C&D Fireproofing & Plastering

Permasteelisa Cladding Technologies

GlassAlum International Corp.

Harmon Ltd.

Benson Industries, Inc.

Wolkow Braker Roofing Corp.

JP Patti Company, Inc.

Eagle One Roofing

NY Roofing Co.

Nastasi & Associates

Woodword Construction

Component Assembly Systems

ASM Electric & Machine Corp.

Fresh Meadows Mech. Corp.

Centrifugal Mechanical

FW Sims

Fred Geller Electrical, Inc.

Zwicker Electric

EJ Electric

Sirina Fire Protection

Belrose Fire Suppression

Rael Automatic Sprinkler Co., Inc.

Almar Plumbing & Heating Corp.

Olympic Plumbing & Heating

Schindler Elevator Corp.

Otis Elevator Co.

ThyssekKrupp Elevator

Fujitech

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF “NON ADVERSE STRUCTURAL EFFECT” STATEMENT OF ENGINEER

OR ARCHITECT (§ 9.9)

 

[Engineer’s/Architect’s letterhead]

 

as of       , 200   

 

VIA HAND

 

42nd St. Development Project, Inc.
633 Third Avenue, 33rd floor
New York, New York 10017
Attention:  President

 

Site 8 South — Alterations

 

Ladies and Gentlemen:

 

Reference is made to that certain Agreement of Lease (as it hereinbefore may
have been and hereafter may be amended, the “Lease”), dated as of
              , 2009, by and between 42nd St. Development Project, Inc.
(“Landlord”) and [Tenant] (“Tenant”).  Capitalized terms used herein but not
defined herein shall have the meanings set forth in the Lease.

 

Pursuant to Section 9.9 of the Lease, the undersigned hereby certifies that:
(a) it has reviewed Section 9.9 of the Lease and is familiar therewith; (b) it
has assessed the Alterations listed on Schedule A attached hereto; and (c) based
solely on such assessment, and without regard to any representations or other
statements made by Tenant or any other party, such Alterations shall have no
adverse effect on a Structural Component that is greater than a Nonadverse
Structural Effect.

 

Yours Truly,

 

[Signature block of Engineer/Architect]

 

cc:

 

President — New York City Economic Development Corporation

 

 

Chief, Economic Development Division — New York City Law Department

 

 

Chris M. Smith, Esq. - Shearman & Sterling LLP

 

 

Max Friedman, Esq. — Goulston & Storrs, PC

 

 

42nd Street Development Project, Inc. — New York State Urban Development
Corporation

 

--------------------------------------------------------------------------------


 

Schedule A to Exhibit J

 

Alterations

 

[Insert description of Alterations]

 

--------------------------------------------------------------------------------


 

EXHIBIT K

 

FORM OF NONDISTURBANCE AGREEMENT (§ 13.2(b))

 

THIS SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”),
dated as of                 , 200   , between 42ND ST. DEVELOPMENT PROJECT,
INC., a New York corporation, having an office at 633 Third Avenue, 33rd Floor,
New York, New York 10017 (the “Ground Lessor”), and
                                    , a                         , having an
office at                                                      (the “Landlord”),
and                                       , a
                                             having an office at
                                                       (the “Tenant”).

 

W I T N E S S E T H :

 

WHEREAS, Tenant has entered into a lease dated                  , 20     between
Landlord, as sublandlord, and Tenant, as subtenant, with respect to certain
space (the “Demised Premises”) in the building located at
                            , New York, New York (the “Premises”) (said
sublease, as heretofore or hereafter amended and supplemented, the “Lease”);

 

WHEREAS, Ground Lessor is the ground lessor of the Premises pursuant to that
certain Agreement of Lease dated as of                                   , 2001,
between Ground Lessor and                                          (the “Ground
Lease”); and

 

WHEREAS, Ground Lessor, Landlord and Tenant desire to enter into this Agreement
upon the terms, covenants and conditions contained herein.

 

NOW, THEREFORE, in consideration of the premises and the agreements of the
parties contained herein, the parties hereto hereby covenant and agree as
follows:

 

1.             Except as expressly stated herein, nothing in this Agreement
shall be construed to be an approval by Ground Lessor of the provisions of the
Lease.

 

2.             Tenant agrees that the Lease is and shall be subject and
subordinate to the Ground Lease and all renewals, amendments, modifications,
consolidations, replacements and extensions thereof.

 

3.             Ground Lessor hereby agrees that so long as the Lease shall be in
full force and effect, Tenant shall not be in default in the payment of rent or
additional rent due under the Lease and Tenant shall not be in default in the
performance or observance of any of the other obligations or conditions of the
Lease beyond any applicable cure period (the “Nondisturb Conditions”):
(a) Ground Lessor shall not join Tenant as a party defendant in any action or
proceeding which may be instituted or taken by Ground Lessor under the Ground
Lease, by reason of any default by Landlord thereunder, to terminate the Ground
Lease, to remove or evict the Landlord or to recover possession of the Premises,
unless required by law in order to make such action or proceeding effective;
(b) Tenant shall not be evicted from the Demised Premises; and (c) Tenant’s
subleasehold estate under the Lease shall not be diminished, interfered with,
disturbed or terminated.

 

--------------------------------------------------------------------------------


 

4.             Tenant hereby agrees that in the event of any act or omission by
Landlord which would give Tenant the right, either immediately or after the
lapse of a period of time, to terminate the Lease, or to claim a partial or
total eviction, Tenant shall not exercise any such right: (a) until it has given
written notice of such act or omission to Ground Lessor; and (b) until a
reasonable period for remedying such act or omission shall have elapsed
following such giving of notice. Tenant from and after the date hereof shall
send a copy of any notice of default or notice in connection with the
commencement of any action to terminate the Lease or similar statement under the
Lease to Ground Lessor at the same time such notice or statement is sent to
Landlord under the Lease and agrees that, notwithstanding any provisions of the
Lease to the contrary, such notice shall not be effective unless Ground Lessor
shall have been given such notice and shall have failed to cure such default as
herein provided.  All notices given under this Agreement shall be sent by
certified or registered mail, postage prepaid, return receipt requested, or
shall be delivered to the parties at the following addresses set forth above (or
at such other addresses as the parties hereto shall specify in a written notice
to the other parties at the addresses specified herein).  Any notices hereunder
shall be deemed to be given on the earlier to occur of: (i) the day of receipt;
and (ii) three (3) days after deposit in the mail.

 

5.             Tenant and Ground Lessor hereby agree that, in the event that
Ground Lessor shall enter into and become possessed of the Premises by reason of
default on the part of Landlord under the Ground Lease or by reason of the
termination of the Ground Lease, then, so long as the Nondisturb Conditions
shall be satisfied, the Lease shall continue as a direct lease between Ground
Lessor and Tenant upon all of the terms, covenants, conditions and agreements as
set forth in the Lease, and Tenant agrees to be bound thereby and to attorn to
Ground Lessor and recognize Ground Lessor as its landlord; provided, however,
that Ground Lessor shall not:

 

(a)           be liable for any act or omission or negligence of any prior
landlord under the Lease;

 

(b)           be subject to any counterclaim, offset or defense, which
theretofore accrued to the Tenant against the prior landlord under the Lease;

 

(c)           be subject to any counterclaim, offset or defense at any time
during the term of the Lease with respect to the payment of rent or additional
rent by Tenant;

 

(d)           be bound by any modification or amendment of such Lease (unless
Ground Lessor shall have theretofore received a copy of and consented in writing
to such modification or amendment);

 

(e)           be bound by any payment of rent or additional rent for more than
one (1) month in advance (unless actually received by Ground Lessor);

 

(f)            be liable for any security deposit given by Tenant under the
Lease, unless and to the extent actually received by Ground Lessor;

 

(g)           be obligated to perform any work of any kind in the Demised
Premises or the Premises;

 

K-2

--------------------------------------------------------------------------------


 

(h)           in the event of a casualty, be obligated to repair or restore the
Premises or any portion thereof beyond such repair or restoration as may be
reasonably accomplished from the net insurance proceeds actually made available
to Ground Lessor;

 

(i)            in the event of a partial condemnation, be obligated to repair or
restore the Premises or any part thereof beyond such repair or restoration as
may be reasonably accomplished from the net proceeds of any award actually made
available to Ground Lessor;

 

(j)            be subject to any right of cancellation or termination which
requires payment by the landlord thereunder of a charge, fee or penalty for such
cancellation or termination, except if Ground Lessor voluntarily exercises such
right of cancellation or termination other than as a result of a casualty or
condemnation;

 

(k)           be subject to any right of first refusal or first offer to
purchase the Premises or any portion thereof;

 

(l)            be obligated to give Tenant all or any portion of any insurance
proceeds or condemnation awards received by Ground Lessor as a result of a
casualty or condemnation;

 

(m)          be subject to liability for any amounts in excess of the amounts
set forth in Article 17 of the Ground Lease; or

 

(n)           be bound for a term in excess of ten (10) years from the
commencement date of the Lease.

 

Upon the request of either Tenant or Ground Lessor, Tenant or Ground Lessor, as
the case may be, shall promptly execute and deliver to the other an agreement or
other instrument in recordable form which may be necessary or appropriate to
evidence such attornment.

 

6.             Landlord and Tenant shall not change, or consent to a change in,
the terms, covenants, conditions and agreements of the Lease in any manner which
would be binding on Ground Lessor without the express consent in writing of
Ground Lessor.

 

7.             Tenant further acknowledges that pursuant to Section 13.4 of the
Ground Lease, the Ground Lessor may elect to collect rent and all other sums due
under the Lease under certain circumstances.  In the event that the Ground
Lessor elects to collect rent or other charges under Section 13.4 of the Ground
Lease, then from and after such election, until further notice from Ground
Lessor, Tenant shall pay its rent, additional rent and all other sums due under
the Lease directly to Ground Lessor.

 

8.             This Agreement may not be modified, amended or terminated unless
in writing and duly executed by the party against whom the same is sought to be
asserted and constitutes the entire agreement between the parties with respect
to the subject matter hereof.

 

9.             This Agreement shall bind and inure to the benefit of the parties
hereto and their respective successors and assigns.

 

K-3

--------------------------------------------------------------------------------


 

10.           This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York applicable to agreements made and to be
performed entirely within said state.

 

[SIGNATURES ON NEXT PAGE]

 

K-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

Ground Lessor:

 

 

 

42ND ST. DEVELOPMENT PROJECT, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:   President

 

 

 

 

 

Tenant:

 

 

 

 

 

[                                                ]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Landlord:

 

 

 

 

 

[                                                  ]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

K-5

--------------------------------------------------------------------------------


 

EXHIBIT M

 

FORM OF NOTICE OF DEFAULT (§ 14.2)

 

42ND ST. DEVELOPMENT PROJECT, INC.
633 Third Avenue, 33rd Floor
New York, New York 10017

 

as of       , 200   

 

VIA HAND

 

NYT Real Estate Company LLC
c/o The New York Times Company
620 Eighth Avenue

New York, New York 10018

Attention:  General Counsel

 

Site 8 South — NOTICE OF DEFAULT

 

Ladies and Gentlemen:

 

Reference is made to that certain Agreement of Lease (as it hereinbefore may
have been and hereafter may be amended, the “Lease”), dated as of
              , 2009, by and between 42nd St. Development Project, Inc.
(“Landlord”) and [Tenant] (“Tenant”).  Capitalized terms used herein but not
defined herein shall have the meanings set forth in the Lease.

 

Pursuant to Section 14.2 of the Lease, Tenant is hereby given notice that it is
in default under Section        of the Lease for [STATE DEFAULT].  Under the
Lease, Tenant has [STATE PERIOD] in which to cure this Default.

 

Nothing in this letter shall be construed to be a waiver of any right or remedy
available to Landlord under the Lease, at law or in equity, all of which are
hereby expressly reserved.

 

 

Yours Truly,

 

 

 

42ND ST. DEVELOPMENT PROJECT, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

cc:

 

Director of Real Estate — The New York Times Company

 

 

Martin D. Polevoy, Esq. — DLA Piper LLP (US)

 

 

Max Friedman, Esq. — Goulston & Storrs, PC

 

M-1

--------------------------------------------------------------------------------


 

EXHIBIT N

 

FORM OF SECOND NOTICE OF DEFAULT (§ 14.2)

 

42ND ST. DEVELOPMENT PROJECT, INC.
633 Third Avenue, 33rd Floor
New York, New York 10017

 

as of       , 200   

 

VIA HAND

 

NYT Real Estate Company LLC
c/o The New York Times Company
620 Eighth Avenue

New York, New York 10018
Attention:  General Counsel

 

Site 8 South — SECOND NOTICE OF DEFAULT

 

Ladies and Gentlemen:

 

Reference is made to that certain Agreement of Lease (as it hereinbefore may
have been and hereafter may be amended, the “Lease”), dated as of
              , 2009, by and between 42nd St. Development Project, Inc.
(“Landlord”) and [Tenant] (“Tenant”).  Capitalized terms used herein but not
defined herein shall have the meanings set forth in the Lease.

 

Pursuant to Section 14.2 of the Lease, Tenant is hereby given notice that
Tenant’s Default under Section        of the Lease for [STATE DEFAULT] has not
been cured within the cure period for such Default under the Lease.  If Tenant
has not cured the aforesaid Default within 5 Business Days of [DATE OF THIS
NOTICE IF SENT ON BUSINESS DAY OR DATE OF NEXT SUCCEEDING BUSINESS DAY IF DATE
OF THIS NOTICE IS NOT A BUSINESS DAY], an Event of Default shall be deemed to
have occurred.

 

Nothing in this letter shall be construed to be a waiver of any right or remedy
available to Landlord under the Lease, at law or in equity, all of which are
hereby expressly reserved.

 

 

Yours Truly,

 

 

 

42ND ST. DEVELOPMENT PROJECT, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

cc:

 

Director of Real Estate — The New York Times Company

 

 

Martin D. Polevoy, Esq. — DLA Piper LLP (US)

 

 

Max Friedman, Esq. — Goulston & Storrs, PC

 

N-1

--------------------------------------------------------------------------------


 

EXHIBIT R

 

FORM OF MEMORANDUM OF LEASE (§ 33.1)

 

MEMORANDUM OF AGREEMENT OF SUBLEASE

 

By and Between

 

42nd ST. DEVELOPMENT PROJECT, INC.,

as Landlord

 

and

 

NYT REAL ESTATE COMPANY LLC,

as Tenant

 

Premises:

 

Block: 1012

 

Lots: 1028, 1029, 1030, 1031, 1032, 1033, 1034

 

Address:

 

620 Eighth Avenue

 

Borough of Manhattan

County, City and State of New York

 

RECORD AND RETURN TO:

 

DLA Piper LLP (US)

1251 Avenue of the Americas

New York, New York 10020

Attention: Marc Hurel, Esq.

 

--------------------------------------------------------------------------------


 

MEMORANDUM OF AGREEMENT OF SUBLEASE

 

MEMORANDUM OF AGREEMENT OF SUBLEASE (this “Memorandum”), is made as of the 6th
day of March, 2009, by and between 42ND ST. DEVELOPMENT PROJECT, INC. (“42DP”),
a subsidiary of New York State Urban Development Corporation (“UDC”) d/b/a
Empire State Development Corporation (“ESDC”), a corporate governmental agency
of the State of New York constituting a political subdivision and public benefit
corporation, having an office at 633 Third  Avenue, 33rd floor, New York, New
York 10017, as landlord (in such capacity, “Landlord”), and NYT REAL ESTATE
COMPANY LLC, a New York limited liability company, having an office at c/o The
New York Times Company, 620 Eighth Avenue, New York, New York 10018, as tenant
(in such capacity “Tenant”).

 

W I T N E S S E T H :

 

WHEREAS, Landlord and The New York Times Building LLC entered into that certain
Agreement of Lease dated as of December 12, 2001, as amended by letter dated
April 8, 2004 (the “Initial Ground Lease”) with respect to certain land more
particularly therein and all improvements then or thereafter located thereon;

 

WHEREAS, NYTB, as landlord, entered into that certain Agreement of Sublease
dated as of December 12, 2001 with Tenant, as tenant (the “Initial NYTC
Sublease”),;

 

WHEREAS, NYTB submitted the Initial Ground Lease to a leasehold condominium
structure pursuant to Article 9-B of the Real Property Law of the State of New
York;

 

WHEREAS, pursuant to that certain Assignment and Assumption Agreement dated as
of August 15, 2006 (being the “Lease Assignment Date” under the Initial Ground
Lease) between NYTB and Landlord (the “Assignment”), NYTB assigned to Landlord
all of NYTB’s right, title and interest in and to the Initial Ground Lease and
the Initial NYTC Sublease;

 

WHEREAS, pursuant to the provisions of the Initial Ground Lease and the
Assignment, the Assignment did not cause a merger of the interests of landlord
and tenant under the Initial Ground Lease, which interests are and remain
separate and distinct;

 

WHEREAS, the Initial Ground Lease was amended and restated pursuant to Amended
and Restated Agreement of Lease dated as of August 15, 2006 and recorded in the
Office of the City Register of the City of New York on November 20, 2006 as CRFN
2006000644736, which Amended and Restated Agreement of Lease was amended by
First Amendment to Amended and Restated Agreement of Lease dated as of
January 29, 2007 and recorded in the Office of the City Register of the City of
New York on February 22, 2007 as CRFN 2007000100154;

 

--------------------------------------------------------------------------------


 

WHEREAS, the Initial NYTC Sublease was amended pursuant to First Amendment to
Agreement of Sublease (NYT) dated as of August 15, 2006 between Landlord and
Tenant and recorded in the Office of the City Register of the City of New York
on November 20, 2006 as CRFN 2006000644735 and by Second Amendment to Agreement
of Sublease (NYT) dated as of January 29, 2007 between Landlord and Tenant and
recorded in the Office of the City Register of the City of New York on
February 22, 2007 as CRFN 2007000100157 (the Initial NYTC Sublease, as so
amended, and as further amended by the Third Amendment, hereinafter defined, the
“Existing NYTC Sublease”);

 

WHEREAS, by Third Amendment to Agreement of Sublease (NYT) dated of even date
herewith and intended to be recorded in the Office of the City Register of the
City of New York (the “Third Amendment”), Landlord and Tenant further modified
the Existing NYTC Sublease, inter alia, to remove from the premises demised
thereunder a portion of the NYTC Collective Unit (as defined in the Condominium
Declaration) consisting of Units 21-A, 22-A, 23-A, 24-A, 25-A, 26-A and 27-A,
together their undivided percentage interest in the Common Elements and the NYTC
Limited Common Elements, as more particularly described on Exhibit A annexed
hereto (the “Demised Premises”), upon the condition that Landlord and Tenant
enter into a new sublease covering the Demised Premises on substantially the
same terms and conditions of the Existing NYTC Sublease;

 

WHEREAS, in satisfaction of such condition, Tenant and Landlord have entered
into that certain Agreement of Sublease (NYT-2) dated of even date herewith
covering the Demised Premises (the “Severance Lease”); and

 

WHEREAS, in accordance with Sections 291-c and 294(7) of the New York State Real
Property Law and Section 33.1 of the Severance Lease, the parties desire to
record a memorandum summarizing certain (but not all) of the provisions,
covenants and conditions set forth in the Severance Lease.

 

NOW, THEREFORE, Landlord and Tenant declare as follows:

 

1.             The name and address of Landlord is:

 

42ND ST. DEVELOPMENT PROJECT, INC.

633 Third  Avenue, 33rd floor

New York, New York 10017

 

2.             The name and address of the Tenant is:

 

NYT REAL ESTATE COMPANY LLC

c/o The New York Times Company

620 Eighth Avenue

New York, New York 10018

 

3.             The premises under the Severance Lease are the Demised Premises.

 

--------------------------------------------------------------------------------


 

4.                                       The term of the Severance Lease
commenced on March 6, 2009 (the “Commencement Date”) and ends on December 11,
2100 (unless sooner terminated in accordance with the terms, covenants or
conditions of the Severance Lease or pursuant to law) (the “Expiration Date”).

 

5.                                       Pursuant to and in accordance with the
Severance Lease, after the Scheduled PILOT Conversion Date (as defined in the
Severance Lease) or as otherwise expressly permitted under the Severance Lease,
Tenant, simultaneously with the tenants under all other Severance Subleases (as
defined in the Severance Lease), shall have the right, which right shall be
exercised by notice to Landlord (the “Purchase Option Notice”), to purchase (or
have a designee purchase) all of the interest of 42DP (if any) and the City in
the portion of the Land and the Improvements comprising the Demised Premises,
and the undivided interest in the Common Elements associated therewith (the
“Purchase Option”) on a date identified in the Purchase Option Notice and being
no less than ninety (90) days after the date of the Purchase Option Notice (such
date, the “Purchase Option Closing Date”) and on the terms and conditions set
forth in Article V of the Severance Lease.  The Purchase Option Notice may be
delivered prior to the Scheduled PILOT Conversion Date so long as the Purchase
Option Closing Date set forth therein occurs on or subsequent to the Scheduled
PILOT Conversion Date.

 

6.                                       This Memorandum is subject to all of
the terms, conditions and provisions of the Severance Lease and shall not be
construed to vary or otherwise affect such terms, conditions and provisions or
the rights and obligations of the parties thereto.  In the event of any conflict
between the terms, conditions and provisions of the Severance Lease and this
Memorandum, the terms, conditions and provisions of the Severance Lease shall
control.

 

[Signature Page Follows]

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Memorandum on
the date hereinabove first set forth.

 

 

 

Landlord:

 

 

 

 

 

42nd ST. DEVELOPMENT PROJECT, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Tenant:

 

 

 

 

 

NYT REAL ESTATE COMPANY LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:   Manager

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENTS

 

STATE OF NEW YORK

)

 

 

)

ss.:

COUNTY OF NEW YORK

)

 

 

On the        day of March, in the year 2009, before me, the undersigned, a
Notary Public in and for said State, personally appeared
                                        , personally known to me or proved to me
on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his capacity, and that by his signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.

 

 

 

 

 

Notary Public

 

Commission Expires

 

STATE OF NEW YORK

)

 

 

)

ss.:

COUNTY OF NEW YORK

)

 

 

On the        day of March, in the year 2009, before me, the undersigned, a
Notary Public in and for said State, personally appeared
                                  , personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

 

 

 

 

Notary Public

 

Commission Expires

 

--------------------------------------------------------------------------------


 

EXHIBIT A

DEMISED PREMISES

 

The Condominium Units (in the Building located at and known as THE NEW YORK
TIMES BUILDING CONDOMINIUM and by Street Number 620-628 8TH AVENUE, NEW YORK,
NEW YORK), designated and described as Units (SEE SCHEDULE ANNEXED) (hereinafter
called the “Units”) in the Declaration Establishing a Plan of Leasehold
Condominium Ownership of Premises made by The New York Times Building LLC, as
Declarant, under the Condominium Act of The State of New York (Article 9-B of
the Real Property Law of the State of New York), dated as of August 4, 2006 and
recorded August 15, 2006 in the Office of the Register The City of New York (the
“Register”), as CRFN 2006000460293, as amended by First Amendment to Declaration
dated January 29, 2007 and recorded as CRFN 2007000075106, and Second Amendment
to Declaration dated October 11, 2007 and recorded as CRFN 2008000008734, and
Third Amendment to Declaration dated March 6, 2009 and to be recorded with the
Register (which Declaration, and any further amendments thereto, are hereinafter
collectively called the “Declaration”), establishing a plan for leasehold
condominium ownership of said Building and the land upon which the same is
erected (hereinafter sometimes collectively called the “Property”) and also
designated and described as Tax Lots No. (SEE SCHEDULE ANNEXED), Block 1012
Section 4, Borough of MANHATTAN on the Tax Map of the Real Property Assessment
Department of the City of New York and on the floor plans of said Building
certified by Daniel Kaplan, approved by the Real Property Assessment Bureau on
August 13, 2006 and filed as Condominium Plan No. 1595 on August 15, 2006 in the
aforesaid Register’s Office.

 

The land upon which the Building containing the Units is erected as follows:

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County of New York, City and State of New York, bounded
and described as follows:

 

BEGINNING at the corner formed by the intersection of the northerly line of West
40th Street with the easterly line of 8th Avenue,

 

RUNNING THENCE northerly along said easterly line of 8th Avenue, 197 feet 6
inches to the corner formed by the intersection of the easterly side of 8th
Avenue with the southerly line of West 41st Street;

 

THENCE easterly along said southerly line of West 41st Street, 400 feet;

 

THENCE southerly and parallel to said easterly line of 8th Avenue, 197 feet 6
inches to the northerly line of West 40th Street;

 

THENCE westerly along said northerly line of West 40th Street, 400 feet to the
point or place of BEGINNING,

 

--------------------------------------------------------------------------------


 

TOGETHER with an undivided percentage interest (SEE SCHEDULE ANNEXED) in the
Common Elements and the NYTC Limited Common Elements (as such terms are defined
in the Declaration) of the New York Times Building Condominium, recorded as CRFN
2006000460293 as amended.

 

--------------------------------------------------------------------------------


 

SCHEDULE OF UNITS

 

UNIT DESIGNATION

 

TAX LOT

 

PERCENTAGE INTEREST
IN COMMON ELEMENTS

 

21-A

 

1028

 

1.7711%

 

22-A

 

1029

 

1.7711%

 

23-A

 

1030

 

1.7711%

 

24-A

 

1031

 

1.7711%

 

25-A

 

1032

 

1.7711%

 

26-A

 

1033

 

1.7711%

 

27-A

 

1034

 

1.7711%

 

 

--------------------------------------------------------------------------------